Exhibit 10.25

 



 

 

 

EXECUTION VERSION

 

 

 

FINANCING AGREEMENT

Dated as of June 24, 2013


by and among


OXFORD MINING COMPANY, LLC
and
ANY OTHER PARTIES HEREINAFTER JOINED IN SUCH CAPACITY,

as Borrowers,


Oxford Resource Partners, LP AND EACH of its SUBSIDIARies
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,



THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,


obsidian agency services, inc.,
as Collateral Agent,


and


obsidian agency services, inc.,
as Administrative Agent


 

 

 
 

--------------------------------------------------------------------------------

 

 


TABLE OF CONTENTS

 

 

ARTICLE I. DEFINITIONS; CERTAIN TERMS 

1 

Section 1.01. 

Definitions 

1 

Section 1.02. 

Terms Generally 

37 

Section 1.03. 

Certain Matters of Construction 

37 

Section 1.04. 

Accounting and Other Terms. 

38 

Section 1.05. 

Time References 

38 

ARTICLE II. THE LOANS 

39 

Section 2.01. 

Commitments 

39 

Section 2.02. 

Making the Loans 

39 

Section 2.03. 

Repayment of Loans; Evidence of Debt 

40 

Section 2.04. 

Interest. 

41 

Section 2.05. 

Termination of Commitments; Prepayment of Loans 

42 

Section 2.06. 

Fees. 

46 

Section 2.07. 

LIBOR Option. 

47 

Section 2.08. 

Funding Losses 

48 

Section 2.09. 

Taxes 

48 

Section 2.10. 

Increased Costs and Reduced Return 

51 

Section 2.11. 

Changes in Law; Impracticability or Illegality 

52 

Section 2.12. 

Mitigation Obligations 

53 

Section 2.13. 

Obsidian as Administrative Agent 

53 

ARTICLE III. INTENTIONALLY OMITTED 

54 

ARTICLE IV. APPLICATION OF PAYMENTS; DEFAULTING LENDERS; JOINT AND SEVERAL
LIABILITY OF BORROWERS 

54 

Section 4.01. 

Payments; Computations and Statements 

54 

Section 4.02. 

Sharing of Payments 

55 

Section 4.03. 

Apportionment of Payments 

55 

Section 4.04. 

Defaulting Lenders 

56 

Section 4.05. 

Administrative Borrower; Joint and Several Liability of Borrowers. 

58 

ARTICLE V. CONDITIONS TO LOANS 

59 

Section 5.01. 

Conditions Precedent to Effectiveness 

59 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 



Section 5.02. 

Conditions Subsequent to Effectiveness 

65 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES 

67 

Section 6.01. 

Representations and Warranties 

67 

ARTICLE VII. COVENANTS OF THE LOAN PARTIES 

79 

Section 7.01. 

Affirmative Covenants 

79 

Section 7.02. 

Negative Covenants 

94 

Section 7.03. 

Financial Covenants 

102 

ARTICLE VIII. MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS RECEIVABLE AND OTHER
COLLATERAL 

104 

Section 8.01. 

Collection of Accounts Receivable; Management of Collateral 

104 

Section 8.02. 

Accounts Receivable Documentation 

107 

Section 8.03. 

Status of Accounts Receivable and Other Collateral 

107 

Section 8.04. 

Collateral Custodian 

108 

ARTICLE IX. EVENTS OF DEFAULT 

108 

Section 9.01. 

Events of Default 

108 

ARTICLE X. AGENTS 

113 

Section 10.01. 

Appointment 

113 

Section 10.02. 

Nature of Duties; Delegation 

114 

Section 10.03. 

Rights, Exculpation, Etc 

114 

Section 10.04. 

Reliance 

115 

Section 10.05. 

Indemnification 

115 

Section 10.06. 

Agents Individually 

116 

Section 10.07. 

Successor Agent 

116 

Section 10.08. 

Collateral Matters. 

117 

Section 10.09. 

Agency for Perfection 

119 

Section 10.10. 

No Reliance on any Agent's Customer Identification Program 

119 

Section 10.11. 

No Third Party Beneficiaries 

119 

Section 10.12. 

No Fiduciary Relationship 

120 

Section 10.13. 

Reports; Confidentiality; Disclaimers 

120 

Section 10.14. 

Intercreditor Agreement 

120 

Section 10.15. 

Administrative Agent May File Proofs of Claim 

121 

ARTICLE XI. GUARANTY 

121 

Section 11.01. 

Guaranty 

121 



 

 
-ii- 

--------------------------------------------------------------------------------

 

 

 



Section 11.02. 

Guaranty Absolute 

122 

Section 11.03. 

Waiver 

123 

Section 11.04. 

Continuing Guaranty; Assignments 

123 

Section 11.05. 

Subrogation 

123 

ARTICLE XII. MISCELLANEOUS 

124 

Section 12.01. 

Notices, Etc. 

124 

Section 12.02. 

Amendments, Etc 

126 

Section 12.03. 

No Waiver; Remedies, Etc 

128 

Section 12.04. 

Expenses; Taxes; Counsel Fees 

128 

Section 12.05. 

Right of Set-off 

129 

Section 12.06. 

Severability 

130 

Section 12.07. 

Assignments and Participations. 

130 

Section 12.08. 

Counterparts 

134 

Section 12.09. 

GOVERNING LAW 

134 

Section 12.10. 

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE 

134 

Section 12.11. 

WAIVER OF JURY TRIAL, ETC 

135 

Section 12.12. 

Consent by Agents and Lenders 

135 

Section 12.13. 

No Party Deemed Drafter 

136 

Section 12.14. 

Reinstatement; Certain Payments 

136 

Section 12.15. 

Indemnification; Limitation of Liability for Certain Damages. 

136 

Section 12.16. 

Records 

138 

Section 12.17. 

Binding Effect 

138 

Section 12.18. 

Interest 

138 

Section 12.19. 

Confidentiality 

139 

Section 12.20. 

Public Disclosure 

140 

Section 12.21. 

Integration 

140 

Section 12.22. 

USA PATRIOT Act 

140 

Section 12.23. 

Non-Petition.  

141 

ARTICLE XIII. 

141 

ISSUANCE OF WARRANTS TO LENDERS 141 

Section 13.01. 

Authorization and Issuance of Parent Warrants.  

141 

Section 13.02. 

Securities Act Matters. 

141 





Section 13.03. 

Certain Taxes  

142 

Section 13.04. 

Cancellation and Issuance.  

142 

Section 13.05. 

Authorization and Issuance of General Partner Warrants.  

143 

Section 13.06. 

Securities Act Matters. 

143 

Section 13.07. 

Certain Taxes  

144 

Section 13.08. 

Cancellation and Issuance.  

144 



 

 

 
 -iii-

--------------------------------------------------------------------------------

 

 







SCHEDULES AND EXHIBITS

 



Schedule 1.01(A) 

Kentucky Equipment  

Schedule 1.01(B) 

Lenders and Lenders' Commitments 

Schedule 1.01(C) 

Significant Subsidiaries 

Schedule 1.01(D) 

Impairment and Restructuring Expenses 

Schedule 5.01(d)(xxv) 

Landlord Waiver or Agreement 

Schedule 6.01(e) 

Capitalization; Subsidiaries 

Schedule 6.01(f) 

Litigation; Commercial Tort Claims 

Schedule 6.01(i) 

ERISA 

Schedule 6.01(l) 

Nature of Business 

Schedule 6.01(o) 

Real Property 

Schedule 6.01(q)(i) 

Operating Lease Obligations 

Schedule 6.01(q)(ii) 

Coal Lease Obligations 

Schedule 6.01(r) 

Environmental Matters 

Schedule 6.01(s) 

Insurance 

Schedule 6.01(v) 

Bank Accounts 

Schedule 6.01(w) 

Intellectual Property 

Schedule 6.01(x) 

Material Contracts 

Schedule 6.01(aa) 

Customers and Suppliers 

Schedule 6.01(dd) 

Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN 

Schedule 6.01(ee) 

Collateral Locations 

Schedule 6.01(jj) 

Brokers, Etc. 

Schedule 7.02(a) 

Existing Liens 

Schedule 7.02(b) 

Existing Indebtedness 

Schedule 7.02(e) 

Existing Investments 

Schedule 7.02(k) 

Limitations on Dividends and Other Payment Restrictions 

Schedule 8.01 

Cash Management Accounts 



 

 





Exhibit A 

Form of Joinder Agreement 

Exhibit B 

Form of Security Agreement  

Exhibit C 

Form of Notice of Borrowing  

Exhibit D 

Form of LIBOR Notice 

Exhibit E 

Form of Assignment and Acceptance 

Exhibit F 

Form of Intercreditor Agreement 

Exhibit G-1 

Form of Parent Common Units Warrants 

Exhibit G-2 

Form of Parent Subordinated Units Warrants 

Exhibit H 

Form of Coal Sales and Coal Production Reports 

Exhibit I 

Form of General Partner Warrants 

Exhibit J 

Form of Accounts Receivable, Accounts Payable, Inventory and Equipment Reports 

Exhibit K 

Form of Amendment to Investors' Rights Agreement 



 

 

 
-iv- 

--------------------------------------------------------------------------------

 

  

 

FINANCING AGREEMENT

 

This Financing Agreement, dated as of June 24, 2013, is entered into by and
among Oxford Resource Partners, LP, a Delaware limited partnership (the
"Parent"), Oxford Mining Company, LLC, an Ohio limited liability company
("Oxford Mining"; and together with each other Person that executes a joinder
agreement in the form of Exhibit A and becomes a "Borrower" hereunder, each a
"Borrower" and collectively the "Borrowers"), each subsidiary of the Parent
listed as a "Guarantor" on the signature pages hereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a
"Guarantor" hereunder or otherwise guarantees all or any part of the Obligations
(as hereinafter defined), each a "Guarantor" and collectively, the
"Guarantors"), the lenders from time to time party hereto (each a "Lender" and
collectively, the "Lenders"), Obsidian Agency Services, Inc., a California
corporation ("Obsidian"), as collateral agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the "Collateral
Agent"), and Obsidian, as administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
"Administrative Agent," and together with the Collateral Agent, each an "Agent"
and collectively, the "Agents").

 

RECITALS

 

The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of an initial term loan in the aggregate principal amount of
$75,000,000 and an additional term loan, if requested by the Borrowers and made
in the sole discretion of the Lenders, in the aggregate principal amount of
$10,000,000. The proceeds of the term loan shall be used to refinance a portion
of the existing indebtedness of Oxford Mining, for general working capital
purposes of the Borrowers and to pay fees and expenses related to this Agreement
and the refinancing of the existing indebtedness of Oxford Mining. The Lenders
are severally, and not jointly, willing to extend such credit to the Borrowers
subject to the terms and conditions hereinafter set forth.

 

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows: 

 

ARTICLE I.
DEFINITIONS; CERTAIN TERMS

 

Section 1.01.     Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:

 

"Account Debtor" means each debtor, customer or obligor in any way obligated on
or in connection with any Account Receivable.

 

 

 


--------------------------------------------------------------------------------

 

 

"Account Receivable" means, with respect to any Person, any and all rights of
such Person to payment for goods sold and/or services rendered, including
accounts, general intangibles and any and all such rights evidenced by chattel
paper, instruments or documents, whether due or to become due and whether or not
earned by performance, and whether now or hereafter acquired or arising in the
future, and any proceeds arising therefrom or relating thereto.

 

"Action" has the meaning specified therefor in Section 12.12.

 

"Additional Amount" has the meaning specified therefor in Section 2.09(a).

 

"Additional Term Loans" has the meaning specified therefor in Section 2.01(b).

 

"Administrative and Operational Services Agreement" means the Administrative and
Operational Services Agreement by and among Parent, Oxford Mining and the
General Partner dated August 24, 2007, pursuant to which the General Partner (a)
provides certain services to the Loan Parties and their Subsidiaries, including
general administrative and management services, human resources, information
technology, finance and accounting, corporate development, real property,
marketing, engineering, operations (including mining operations), geological
services, risk management, insurance services, tax and audit services and
investor relations, but (b) receives no fees other than reimbursement for all
direct and indirect out-of-pocket expenses it incurs or payments it makes on
behalf of the Loan Parties and their Subsidiaries thereunder.

 

"Administrative Agent" has the meaning specified therefor in the preamble
hereto.

 

"Administrative Agent's Account" means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

 

"Administrative Borrower" has the meaning specified therefor in Section 4.05.

 

"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person. For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise. Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an "Affiliate" of any Loan
Party.

 

"Aggregate ECF Reduction Amount" means, as of any date of determination, an
amount equal to the difference between (i) an amount equal to the sum of the ECF
Reduction Amount for all Fiscal Years prior to such date and (ii) the aggregate
amount of prepayments made pursuant to clause (B) of Section 2.05(c)(iv) prior
to such date.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

"Agent" has the meaning specified therefor in the preamble hereto.

 

"Agreement" means this Financing Agreement, including all amendments,
modifications and supplements thereto, and any exhibits or schedules to any of
the foregoing, and shall refer to the same as they may be in effect at the time
such reference is operative.

 

"Annual Production Account" has the meaning specified therefor in
Section 7.01(r).

 

"Anti-Terrorism Laws" means any laws relating to terrorism or money laundering,
including, without limitation, (a) the Money Laundering Control Act of 1986
(i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act, as amended by the
USA PATRIOT Act, (c) the laws, regulations and Executive Orders administered by
OFAC, (d) the Comprehensive Iran Sanctions, Accountability, and Divestment Act
of 2010 and implementing regulations by the United States Department of the
Treasury, (e) any law prohibiting or directed against terrorist activities or
the financing of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or
(f) any similar laws enacted in the United States or any other jurisdictions in
which the parties to this Agreement operate, as any of the foregoing laws may
from time to time be amended, renewed, extended, or replaced, and all other
present and future legal requirements of any Governmental Authority governing,
addressing, relating to, or attempting to eliminate terrorist acts and acts of
war and any regulations promulgated pursuant thereto.

 

"Applicable Liquidity Threshold" has the meaning specified therefor in
Section 2.05(d)(i).

 

"Applicable Margin" means, as of any date of determination, with respect to the
interest rate of a Loan or any portion thereof, (a) 11.75% for a Reference Rate
Loan and (b) 9.75% for a LIBOR Rate Loan.

 

"Applicable Prepayment Premium" means, as of any date of determination, an
amount equal to (a) during the period of time from and after the Effective Date
up to and including the date that is the first anniversary of the Effective
Date, an amount equal to the Make-Whole Amount, and (b) during all periods of
time after the date that is the first anniversary of the Effective Date, zero.

 

"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent, in
accordance with Section 12.07, which assignment and acceptance is substantially
in the form of Exhibit E or such other form acceptable to the Collateral Agent.

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

"Authorized Officer" means, with respect to any Person, each of the chief
executive officer, president, chief financial officer, chief legal officer,
senior vice president, treasurer and secretary of such Person.

 

"Availability" means "Availability" as defined in the First Lien Financing
Agreement as in effect on the date hereof or as amended to make less credit
available to the Borrowers.

 

"Average Liquidity" means, with respect to any period, the sum of the aggregate
amount of Liquidity for each Business Day in such period (calculated as of the
end of each respective Business Day) divided by the number of Business Days in
such period.

 

"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.

 

"Blocked Person" has the meaning assigned to such term in Section 6.01(ii)(ii).

 

"Board" means the Board of Governors of the Federal Reserve System of the United
States, or any successor thereto.

 

"Board of Directors" means, (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.

 

"Borrower" has the meaning specified therefor in the preamble hereto.

 

"Borrowing Base Certificate" has the meaning specified therefor in the First
Lien Financing Agreement.

 

"Business Day" means (a) any day other than a Saturday, Sunday or other day on
which commercial banks in New York City or Los Angeles are authorized or
required to close, and (b) with respect to the borrowing, payment or
continuation of, or determination of interest rate on, LIBOR Rate Loans, any day
that is a Business Day described in clause (a) above and on which dealings in
Dollars may be carried on in the interbank eurodollar markets in New York City,
Los Angeles and London.

 

"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate amount of all expenditures by such Person and its
Subsidiaries during such period that in accordance with GAAP are or should be
included in "property, plant and equipment" or in a similar fixed asset account
on its balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (b) to the extent not covered by clause (a) above, the aggregate amount of
all expenditures by such Person and its Subsidiaries during such period to
acquire by purchase or otherwise the business or fixed assets of, or the Equity
Interests of, any other Person. For the avoidance of doubt, "Capital
Expenditures" shall include all expenditures made, directly or indirectly, by
such Person or any of its Subsidiaries during such period for mine development.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

"Capitalized Lease" means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (a) required under GAAP to
be capitalized on the balance sheet of such Person or (b) a transaction of a
type commonly known as a "synthetic lease" (i.e., a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).

 

"Capitalized Lease Obligations" means, with respect to any Person as of any time
of determination, obligations of such Person and its Subsidiaries under
Capitalized Leases as of such time, and, for purposes hereof, the amount of any
such obligation shall be the capitalized amount thereof at such time determined
in accordance with GAAP.

 

"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof; (b)
commercial paper, maturing not more than 270 days after the date of issue and
rated P 1 by Moody's or A 1 by Standard & Poor's; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000; and (f)
marketable tax exempt securities rated A or higher by Moody's or A+ or higher by
Standard & Poor's, in each case, maturing within six months from the date of
acquisition thereof.

 

"Cash Management Accounts" means the bank accounts of each Loan Party (other
than accounts specifically and exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of any Loan
Party's employees) maintained at one or more Cash Management Banks set forth on
Schedule 8.01.

 

"Cash Management Agreement" means a deposit account control agreement, in form
and substance reasonably satisfactory to the Agents, by and among a Loan Party,
the Collateral Agent, the First Lien Agent (if applicable) and a Cash Management
Bank with respect to each Cash Management Account.

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

"Cash Management Bank" has the meaning specified therefor in Section 8.01(a).

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, shall, in
each case, be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.

 

"Change of Control" means each occurrence of any of the following:

 

(a)     the Ungureans cease beneficially and of record to own and control,
directly or indirectly, at least 15% on a fully diluted basis of the aggregate
outstanding voting and economic power of the Equity Interests of the General
Partner;

 

(b)     the Permitted Holders cease beneficially and of record to own and
control, directly or indirectly, at least 50.1% on a fully diluted basis of the
aggregate outstanding voting and economic power of the Equity Interests of the
General Partner;

 

(c)     the General Partner ceases to be the sole general partner of the Parent
with the power to manage and control the Parent;

 

(d)     during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the General
Partner (together with any new directors whose election by such Board of
Directors or whose nomination for election by the members of the General Partner
(or its direct or indirect ultimate parent holding company) was approved by a
vote of at least a majority the directors of the General Partner (or its direct
or indirect ultimate parent holding company) then still in office who were
either directors at the beginning of such period, or whose election or
nomination for election was previously approved) cease for any reason to
constitute a majority of the Board of Directors of the General Partner (or its
direct or indirect ultimate parent holding company);

 

(e)     the Parent ceases to directly own and control 100% of the Equity
Interests of Oxford Mining;

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

(f)     the Parent ceases to have beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of 100% of the aggregate voting or economic power of the
Equity Interests of each other Loan Party (other than in connection with any
transaction permitted pursuant to Section 7.02(c)), free and clear of all Liens
(other than Permitted Liens);

 

(g)     (i) any Loan Party consolidates or amalgamates with or merges into
another entity or conveys, transfers or leases all or substantially all of its
property and assets to another Person (other than in connection with any
transaction permitted pursuant to Section 7.02(c)), or (ii) any entity
consolidates or amalgamates with or merges into any Loan Party in a transaction
pursuant to which the outstanding voting Equity Interests of such Loan Party is
reclassified or changed into or exchanged for cash, securities or other
property, other than any such transaction described in this clause (ii) in which
either (A) in the case of any such transaction involving the Parent (or its
direct or indirect ultimate parent holding company), no Person or group (within
the meaning of Section 13(d)(3) of the Exchange Act), other than the General
Partner or a Permitted Holder, has, directly or indirectly, acquired beneficial
ownership of more than 33% of the aggregate outstanding voting or economic power
of the Equity Interests of the Parent (or its direct or indirect ultimate parent
holding company) or (B) in the case of any such transaction involving a Loan
Party other than the Parent, the Parent has beneficial ownership of 100% of the
aggregate voting and economic power of all Equity Interests of the resulting,
surviving or transferee entity;

 

(h)     unless a replacement reasonably satisfactory to the Agents and the
Majority Lenders has been appointed within 90 days thereof, Charles C. Ungurean
ceases to be the chief executive officer of the Parent; or

 

(i)     a "Change of Control" (or any comparable term or provision) occurs under
any terms or provisions applicable with respect to any of the Equity Interests,
the First Lien Indebtedness or the Subordinated Indebtedness of the Parent or
any of its Subsidiaries.

 

"CIP Regulations" has the meaning specified therefor in Section 10.10.

 

"Coal Business" means the business of the mining, producing, processing,
transporting, marketing, selling and/or purchasing coal.

 

"Coal Lease Obligations" means, with respect to any Fiscal Year, the aggregate
amount of minimum guaranteed royalty payments payable under Coal Leases in such
Fiscal Year.

 

"Coal Leases" means leases and license agreements providing for the acquisition,
leasing and/or licensing of rights relating to coal reserves and the mining
thereof.

 

"Coal Reserve Base" has the meaning specified therefor in Section 7.01(r).

 

"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

"Collateral Agent" has the meaning specified therefor in the preamble hereto.

 

"Collateral Advances" has the meaning specified therefor in Section 10.08(a).

 

"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

"Commitments" means, with respect to each Lender, such Lender's Term Loan
Commitment.

 

"Compliance Audit" has the meaning specified therefor in Section 7.01(j)(v).

 

"Consolidated Adjusted EBITDA" means, with respect to any Person for any period,
(a) the Consolidated Net Income of such Person and its Subsidiaries (other than
any Consolidated Venture) for such period; plus (b) without duplication, the sum
of each of the following amounts of such Person and its Subsidiaries (other than
any Consolidated Venture) for such period to the extent each of such following
amounts is included in determining the Consolidated Net Income of such Person
and its Subsidiaries (other than any Consolidated Venture) for such period:  (i)
Consolidated Net Interest Expense, (ii) income tax expense, (iii) depreciation
expense, (iv) depletion expense, (v) amortization expense, (vi) impairment
expenses, (vii) restructuring expenses related to the restructuring of the
operations of the Loan Parties in Kentucky, with respect to each such expense,
in an aggregate amount not to exceed (A) the amount set forth on Schedule
1.01(D) for each such expense through March 31, 2013 and (B) 110% of the amount
set forth on Schedule 1.01(D) for each such expense after March 31, 2013, (viii)
non-cash equity-based compensation expense, (ix) accretion of mine reclamation
and closure obligations, (x) non-recurring items to the extent identified in the
financial reporting of such Person and its Subsidiaries (other than any
Consolidated Venture) and approved by the Collateral Agent, and (xi) Refinancing
Fees/Expenses up to an aggregate amount not to exceed $9,000,000; plus or minus,
as indicated, (c) without duplication, the sum of each of the following amounts
of such Person and its Subsidiaries (other than any Consolidated Venture) for
such period to the extent each of such following amounts is included in
determining the Consolidated Net Income of such Person and its Subsidiaries
(other than any Consolidated Venture) for such period: (i) plus net losses and
minus net gains from any extraordinary or non-recurring disposal of assets
including Dispositions and (ii) plus amortization for above-market coal sales
contracts and minus amortization for below-market coal sales contracts; and
minus (d) without duplication, the sum of the following amounts of such Person
and such Subsidiaries (other than any Consolidated Venture) for such period to
the extent paid in such period: (i) restructuring expenses related to the
restructuring of the operations of the Loan Parties in Kentucky described in
clause (b)(vii) above, and (ii) Refinancing Fees/Expenses described in clause
(b)(xi) above.

 

 

 
-8-

--------------------------------------------------------------------------------

 

 

"Consolidated Net Income" means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries (other than any
Consolidated Venture) for such period, determined on a consolidated basis and in
accordance with GAAP.

 

"Consolidated Net Interest Expense" means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in gross interest expense), in each case, determined on a
consolidated basis and in accordance with GAAP.

 

"Consolidated Venture" means any Subsidiary of Parent, of which the Parent does
not, directly or indirectly, own and control 100% of the Equity Interests of
such Subsidiary. For the avoidance of doubt, as of the Effective Date, Harrison
is a Consolidated Venture.

 

"Consolidated Venture Percentage Share" means the percentage of the Equity
Interests of a Consolidated Venture that is, directly or indirectly, owned and
controlled by the Parent. For this purpose, as of the Effective Date, the
Consolidated Venture Percentage Share of Harrison is 51%.

 

"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person (the
"primary obligor") in any manner, whether directly or indirectly, including,
without limitation, (a) the direct or indirect guaranty, endorsement (other than
for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (b) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term "Contingent Obligation" shall not include any
product warranties extended in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

 

 
-9-

--------------------------------------------------------------------------------

 

 

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

"Contribution Agreement" means the Contribution Agreement, dated as of the date
hereof, among the Loan Parties, in form and substance reasonably satisfactory to
the Collateral Agent.

 

"Current Value" has the meaning specified therefor in Section 7.01(o).

 

"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

"Declined Proceeds" has the meaning specified in Section 2.05(c)(ix).

 

"Default" means an event which, with the giving of notice or the lapse of time,
or both, would constitute an Event of Default.

 

"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Administrative Borrower in writing that such failure is the result of such
Lender's determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within 2 Business Days of the date when due, (b) has
notified the Administrative Borrower or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender's obligation to fund a Loan hereunder and states that
such position is based on such Lender's determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Administrative Borrower, to confirm in writing to
the Administrative Agent and the Administrative Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by such Lender given to the Administrative Agent
and the Administrative Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice by the Administrative Agent of
such determination to the Administrative Borrower and each Lender.

 

 

 
-10-

--------------------------------------------------------------------------------

 

 

"Designated Lender" has the meaning specified therefor in Section 10.08(a).

 

"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of Inventory in the ordinary course of business on
ordinary business terms.

 

"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date which is 91 days after the
Final Maturity Date, (b) is convertible into or exchangeable for (i) debt
securities or (ii) any Equity Interests referred to in clause (a) above, in each
case at any time prior to the date which is 91 days after the Final Maturity
Date, (c) contains any repurchase obligation that may come into effect either
(i) prior to payment in full of all Obligations or (ii) prior to the date that
is 91 days after the Final Maturity Date or (d) provides for scheduled payments
or the payment of cash dividends or distributions prior to the date that is 91
days after the Final Maturity Date.

 

"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.

 

"ECF Reduction Amount" has the meaning specified therefor in
Section 2.05(c)(iv).

 

"Effective Date" has the meaning specified therefor in Section 5.01.

 

 

 
-11-

--------------------------------------------------------------------------------

 

 

"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Loan Party or any of its ERISA Affiliates.

 

"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment or other written communication from any Person or
Governmental Authority involving violations of Environmental Laws including,
without limitation, Releases of Hazardous Materials (a) from any assets,
properties or businesses owned or operated by any Loan Party or any of its
Subsidiaries or any predecessor in interest for whose liability a Loan Party or
any of its Subsidiaries is responsible; (b) from adjoining properties or
businesses; or (c) onto any facilities which received Hazardous Materials
generated by any Loan Party or any of its Subsidiaries or any predecessor in
interest for whose liability a Loan Party or any of its Subsidiaries is
responsible.

 

"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment or other government restrictions relating to
the protection of the environment or the Release, deposit or migration of any
Hazardous Materials into the environment.

 

"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred by any Loan Party or any of its Subsidiaries as a result of
any claim or demand by any Governmental Authority or any third party, and which
relate to any environmental condition or a Release of Hazardous Materials from
or onto (a) any property presently or formerly owned by any Loan Party or any of
its Subsidiaries or (b) any facility which received Hazardous Materials
generated by any Loan Party or any of its Subsidiaries.

 

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

"Equipment" means equipment (as that term is defined in the Uniform Commercial
Code), and includes machinery, machine tools, motors, furniture, furnishings,
vehicles (including motor vehicles), computer hardware, tools, parts, and goods
(other than consumer goods, farm products, Inventory or fixtures), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.

 

 

 
-12-

--------------------------------------------------------------------------------

 

 

 "Equity Interest" means (a) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (b) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.

 

"Equity Issuance" means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any of its Equity Interests or (b) the receipt by Parent
of any cash capital contributions.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections of ERISA.

 

"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

 

"Event of Default" has the meaning specified therefor in Section 9.01.

 

"Excess Cash Flow" means, with respect to any Person for any period,
(a) Consolidated Adjusted EBITDA of such Person and its Subsidiaries for such
period, less (b) the sum of (i) all scheduled cash principal payments (excluding
any principal payments made pursuant to Section 2.05(c)(iv)) on the Loans and
the First Lien Loans made during such period (but, in the case of the First Lien
Revolving Loans, only to the extent that the total revolving credit commitment
to make the First Lien Revolving Loans is permanently reduced by the amount of
such payments), and all cash principal payments on other Indebtedness of such
Person or any of its Subsidiaries during such period to the extent such other
Indebtedness is permitted to be incurred, and such payments are permitted to be
made, under this Agreement, the Intercreditor Agreement and/or the subordination
agreement for any Subordinated Indebtedness, (ii) all Consolidated Net Interest
Expense to the extent paid or payable in cash during such period, (iii) the cash
portion of Capital Expenditures made by such Person and its Subsidiaries during
such period to the extent permitted to be made under this Agreement (excluding
Capital Expenditures to the extent financed through the incurrence of
Indebtedness or through an Equity Issuance), (iv) all scheduled loan servicing
fees and other similar fees in respect of Indebtedness of such Person or any of
its Subsidiaries paid in cash during such period, to the extent such
Indebtedness is permitted to be incurred, and such payments are permitted to be
made, under this Agreement, the Intercreditor Agreement and/or the subordination
agreement for any Subordinated Indebtedness, (v) income taxes paid in cash by
such Person and its Subsidiaries for such period and (vi) the excess, if any, of
Working Investment at the end of such period over Working Investment at the
beginning of such period (or minus the excess, if any, of Working Investment at
the beginning of such period over Working Investment at the end of such period).

 

 
-13-

--------------------------------------------------------------------------------

 

 

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Executive Order No. 13224" means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

"Existing Credit Agreement" means that certain Credit Agreement, dated as of
July 6, 2010, among Oxford Mining, the Existing Lenders and Citibank, N.A., as
administrative agent, as heretofore amended, restated, supplemented or otherwise
modified.

 

"Existing Credit Facility" means, collectively, the Existing Credit Agreement
and the other "Loan Documents" (as defined in the Existing Credit Agreement).

 

"Existing Lenders" means the lenders party to the Existing Credit Facility.

 

"Extraordinary Receipts" means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(v) or (vi)), including, without
limitation, (a) foreign, United States, state or local tax refunds to the extent
not included in Consolidated Net Income of the Parent and its Subsidiaries, (b)
pension plan reversions, (c) proceeds of insurance (including, without
limitation, proceeds of Key-Man Life Insurance Policies), (d) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (e) condemnation awards (and payments in lieu thereof), (f)
indemnity payments (other than to the extent such indemnity payments are (i)
immediately payable to a Person that is not an Affiliate of the Parent or any of
its Subsidiaries or (ii) received by the Parent or any of its Subsidiaries as
reimbursement for any payment previously made to such Person) and (g) any
purchase price adjustment received in connection with any purchase agreement
other than in the ordinary course of business.

 

"Facility" means any real property, including, without limitation, all buildings
and other improvements, the land on which such buildings and other improvements
are located, and all fixtures located at or used in connection therewith, all
whether now or hereafter existing, owned, leased, operated or used by any Loan
Party, including any New Facility.

 

"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

 

 
-14-

--------------------------------------------------------------------------------

 

 

"Fee Letter" means the fee letter, dated as of the date hereof, among the
Borrowers and the Agents.

 

"Field Survey and Audit" means a field survey and audit of the Loan Parties and
an appraisal of the Collateral performed by auditors, examiners and/or
appraisers selected by the Collateral Agent, at the sole cost and expense of the
Borrowers.

 

"Final Maturity Date" means the earliest of (a) the Scheduled Maturity Date, (b)
the date on which all of the Loans shall become due and payable in accordance
with the terms of this Agreement, and (c) the date of payment in full of all
Obligations and the termination of all Commitments.

 

"Financial Statements" means (a) the audited consolidated balance sheet of the
Parent and its Subsidiaries for the Fiscal Year ended December 31, 2012, and the
related audited consolidated statements of operations, cash flows and partners’
equity for the Fiscal Year then ended, and (b) the unaudited consolidated
balance sheet of the Parent and its Subsidiaries for the three months ended
March 31, 2013, and the related unaudited consolidated statements of operations,
cash flows and partners’ equity for the three months then ended.

 

"First Lien Agent" means Cerberus Business Finance, LLC, or any successor
thereto, in its capacity as administrative agent and/or collateral agent under
and pursuant to the First Lien Financing Agreement.

 

"First Lien Debt Documents" means collectively (a) the First Lien Financing
Agreement and (b) all other agreements, documents and instruments at any time
executed and/or delivered by the Loan Parties or any other Person to, with or in
favor of the First Lien Agent or the First Lien Lenders in connection with the
First Lien Indebtedness or related thereto, as in effect on the Effective Date
and as hereafter amended, modified, supplemented, extended, renewed, restated or
replaced, in each case as permitted by and subject to the terms of the
Intercreditor Agreement.

 

"First Lien Financing Agreement" means that certain Financing Agreement, dated
as of the date hereof, by and among one or more of the Loan Parties, the First
Lien Agent, and the First Lien Lenders, as in effect on the Effective Date and
as hereafter amended, modified, supplemented, extended, renewed, restated or
replaced, in each case as permitted by and subject to the terms of the
Intercreditor Agreement.

 

"First Lien Indebtedness" means the secured Indebtedness owing by the Loan
Parties to the First Lien Agent and the First Lien Lenders pursuant to the First
Lien Debt Documents, and all interest, fees, reimbursement obligations,
expenses, indemnification and other obligations with respect thereto, which
Indebtedness, together with the liens and security interests granted by the Loan
Parties to the First Lien Agent, all as subject to the terms of the
Intercreditor Agreement.

 

 

 
-15-

--------------------------------------------------------------------------------

 

 

"First Lien Lenders" means the lenders party to the First Lien Financing
Agreement.

 

"First Lien Letters of Credit" means the "Letters of Credit" as defined in the
First Lien Financing Agreement.

 

"First Lien Loans" means the First Lien Revolving Loans and the First Lien Term
Loan.

 

"First Lien Revolving Loans" means the "Revolving Loans" as defined in the First
Lien Financing Agreement.

 

"First Lien Term Loan" means the "Term Loan" as defined in the First Lien
Financing Agreement.

 

"Fiscal Year" means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each year.

 

"Fixed Charge Coverage Ratio" means, with respect to any Person for any period,
the ratio of (a) Consolidated Adjusted EBITDA of such Person and its
Subsidiaries for such period, to (b) the sum of (i) all principal of
Indebtedness of such Person and its Subsidiaries scheduled to be paid or prepaid
during such period and, in the case of revolving loans, to the extent there is
an equivalent permanent reduction in the commitments thereunder, plus (ii) cash
Consolidated Net Interest Expense of such Person and its Subsidiaries for such
period, plus (iii) income taxes paid or payable by such Person and its
Subsidiaries during such period, plus (iv) cash dividends or distributions paid,
or the purchase, redemption or other acquisition or retirement for value
(including in connection with any merger or consolidation), by such Person or
any of its Subsidiaries, in respect of the Equity Interests of such Person or
any of its Subsidiaries (other than dividends or distributions paid by a Loan
Party to any other Loan Party) during such period, plus (v) all management,
consulting, monitoring, and advisory fees paid by such Person or any of its
Subsidiaries to any of its Affiliates during such period (excluding payments to
the General Partner under the Administrative and Operational Services Agreement
as in effect on the Effective Date), plus (vi) Capital Expenditures made by such
Person and its Subsidiaries during such period, plus (vii) mine reclamation
obligations paid in cash by such Person and its Subsidiaries during such period.

 

"Funding Losses" has the meaning specified therefor in Section 2.09.

 

"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 and the definitions used therein, "GAAP" shall mean
generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that, if there occurs after the date hereof any change in
GAAP that affects in any respect the calculation of any covenant contained in
Section 7.03, the Collateral Agent and the Administrative Borrower shall
negotiate in good faith amendments to the provisions of this Agreement that
relate to the calculation of such covenant with the intent of having the
respective positions of the Lenders and the Borrowers after such change in GAAP
conform as nearly as possible to their respective positions as of the date
hereof and, until any such amendments have been agreed upon, the covenants in
Section 7.03 shall be calculated as if no such change in GAAP has occurred.

 

 

 
-16-

--------------------------------------------------------------------------------

 

 

"General Partner" means Oxford Resources GP, LLC, a Delaware limited liability
company that is the general partner of the Parent.

 

"General Partner Warrants" means the warrants for Class B Units of the General
Partner, substantially in the form of Exhibit I, issued by the General Partner
in favor of each Lender (or an Affiliate designated by such Lender).

 

"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the limited liability company or operating
agreement; (c) with respect to any partnership, joint venture, trust or other
form of business entity, the partnership agreement, joint venture agreement,
declaration or other applicable agreement or documentation evidencing or
otherwise relating to its formation or organization; and (d) with respect to any
of the entities described above, any other agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization.

 

"Governmental Authority" means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

 

"Guaranteed Obligations" has the meaning specified therefor in Section 11.01.

 

"Guarantor" means (a) the Parent and each Subsidiary of the Parent listed as a
"Guarantor" on the signature pages hereto and (b) each other Person that
guarantees, pursuant to Section 7.01(b) or otherwise, all or any part of the
Obligations.

 

"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
ARTICLE XI and (b) each other guaranty, in form and substance satisfactory to
the Collateral Agent, made by any other Guarantor in favor of the Collateral
Agent for the benefit of the Agents and the Lenders guaranteeing all or part of
the Obligations.

 

 

 
-17-

--------------------------------------------------------------------------------

 

 

"Harrison" means Harrison Resources, LLC, an Ohio limited liability company and
a Subsidiary of the Borrower in which the Borrower has, as of the Effective
Date, a 51% membership interest.

 

"Hazardous Material" means (a) any element, compound, mineral, or chemical that
is defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws, including, without limitation, any pollutant, contaminant, waste,
hazardous waste, toxic substance or dangerous good which is defined or
identified in any Environmental Law and which is present in the environment in
such quantity or state that it contravenes any Environmental Law; (b) petroleum
and its refined products; (c) polychlorinated biphenyls; (d) any substance
exhibiting a hazardous characteristic of corrosivity, ignitability,
carcinogenicity, reproductive toxicity, "EP toxicity" or reactivity as well as
any radioactive or explosive materials; and (e) any raw materials, building
components (including, without limitation, asbestos-containing materials) and
manufactured products containing hazardous substances listed or classified as
such under Environmental Laws.

 

"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

 

"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

 

"Holdout Lender" has the meaning specified therefor in Section 12.02(b).

 

"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person's business and not outstanding for more than 90 days after the date such
payable was created); (c) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (d) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (e)
all Capitalized Lease Obligations of such Person; (f) all obligations and
liabilities, contingent or otherwise, of such Person in respect of letters of
credit, acceptances and similar facilities; (g) all obligations and liabilities,
calculated on a basis reasonably satisfactory to the Collateral Agent and in
accordance with accepted practice, of such Person under Hedging Agreements other
than Operating Hedging Agreements; (h) all monetary obligations under any
receivables factoring, receivables sales or similar transactions and all
monetary obligations under any synthetic lease, tax ownership/operating lease,
off-balance sheet financing or similar financing; (i) all Contingent
Obligations; (j) liabilities other than for employer contributions incurred
under Title IV of ERISA with respect to any plan (other than a Multiemployer
Plan) covered by Title IV of ERISA and maintained for employees of such Person
or any of its ERISA Affiliates; (k) withdrawal liability incurred under ERISA by
such Person or any of its ERISA Affiliates with respect to any Multiemployer
Plan; (l) all Disqualified Equity Interests; and (m) all obligations referred to
in clauses (a) through (l) above of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) a Lien upon property owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness.
The Indebtedness of any Person shall include the Indebtedness of any partnership
of or joint venture in which such Person is a general partner or a joint
venturer, including the Indebtedness of each Consolidated Venture; provided
that, for purposes of Section 7.03, the Indebtedness of any Consolidated Venture
of a Person shall not be included as Indebtedness of such Person.

 

 

 
-18-

--------------------------------------------------------------------------------

 

 

"Indemnified Matters" has the meaning specified therefor in Section 12.15.

 

"Indemnitees" has the meaning specified therefor in Section 12.15.

 

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

"Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement made by the Loan Parties in favor of the Collateral Agent for the
benefit of the Agents and the Lenders, in form and substance reasonably
satisfactory to the Collateral Agent.

 

"Intercreditor Agreement" means the Intercreditor Agreement, substantially in
the form of Exhibit F, by and between the Collateral Agent and the First Lien
Agent, and acknowledged by the Loan Parties, as the same may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

 

"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 3 months thereafter; provided, however, that (a)
if any Interest Period would end on a day that is not a Business Day, such
Interest Period shall be extended (subject to clauses (c)-(e) below) to the next
succeeding Business Day, (b) interest shall accrue at the applicable rate based
upon the LIBOR Rate from and including the first day of each Interest Period to,
but excluding, the day on which any Interest Period expires, (c) any Interest
Period that would end on a day that is not a Business Day shall be extended to
the next succeeding Business Day unless such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 3 months after the date on which the Interest Period began, and
(e) the Borrowers may not elect an Interest Period which will end after the
Final Maturity Date.

 

 

 
-19-

--------------------------------------------------------------------------------

 

 

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto), and the regulations thereunder.

 

"Inventory" means, with respect to any Person, all goods and merchandise of such
Person, including, without limitation, all raw materials, as-extracted minerals,
work-in-process, packaging, supplies, materials and finished goods of every
nature used or usable in connection with the shipping, storing, advertising or
sale of such goods and merchandise, whether now owned or hereafter acquired, and
all such other property the sale or other disposition of which would give rise
to an Account Receivable or cash.

 

"Investment" means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts
Receivable arising in the ordinary course of business), capital contributions or
acquisitions of Indebtedness (including any bonds, notes, debentures or other
debt securities), Equity Interests, or all or substantially all of the assets of
such other Person (or of any division or business line of such other Person),
(b) the purchase or ownership of any futures contract or liability for the
purchase or sale of currency or other commodities at a future date in the nature
of a futures contract, or (c) any investment in any other items that are or
would be classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.

 

"Investors' Rights Agreement" means an investors' rights agreement, in form and
substance satisfactory to the Agents, by and among the Parent, the General
Partner, AIM Oxford Holdings, LLC, a Delaware limited liability company, and the
Lenders (or their Affiliates) with respect to anti-dilution, tag-along,
drag-along and certain other provisions applicable to certain of the Equity
Interests of the Parent and the General Partner that the Lenders (or their
Affiliates) may acquire.

 

"Joinder Agreement" means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Person made a party hereto as a Borrower or by a
Subsidiary of a Loan Party made a party hereto as a Guarantor pursuant to
Section 7.01(b).

 

"Kentucky Equipment" means the Equipment set forth on Schedule 1.01(A).

 

 

 
-20-

--------------------------------------------------------------------------------

 

 

"Key-Man Life Insurance Policies" means life insurance policies in form and
substance, and issued by Pruco Life Insurance Company (a stock company
subsidiary of The Prudential Insurance Company of America) or another insurance
company, reasonably satisfactory to the Collateral Agent with respect to Charles
C. Ungurean having a stated death benefit in an amount not less than $5,000,000.

 

"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.

 

"Lender" has the meaning specified therefor in the preamble hereto.

 

"Lenders' Representative" has the meaning specified in Section 7.01(t).

 

"Leverage Ratio" means, with respect to any Person and its Subsidiaries (other
than Consolidated Ventures) for any period, the ratio of (a) the sum of (i) the
aggregate outstanding principal amount of all First Lien Revolving Loans plus
(ii) all Letter of Credit Obligations (as defined in the First Lien Financing
Agreement) plus (iii) the outstanding principal balance of the First Lien Term
Loan, plus (iv) the outstanding principal balance of the Term Loan, plus (v) the
aggregate outstanding principal of all Capitalized Lease Obligations, in each
case, as of such date of determination, to (b) Consolidated Adjusted EBITDA of
such Person and such Subsidiaries for such period.

 

"LIBOR" means, with respect to each day during each Interest Period pertaining
to a LIBOR Rate Loan, the greater of (a) 1.25% per annum and (b) the three-month
London Interbank Offered Rate (rounded upward to the nearest 1/16 of one
percent) that appears on Bloomberg as of approximately 11:00 a.m. (Los Angeles
time) on such date of determination; provided that, if such index ceases to
exist or is no longer published or announced, then the term "LIBOR" means the
three-month London Interbank Offered Rate (rounded upward to the nearest 1/16 of
one percent) as published in The Wall Street Journal on such date of
determination, and if this later index ceases to exist or is no longer published
or announced, then the term "LIBOR" means the Prime Rate (rounded upward to the
nearest 1/16 of one percent) as published in The Wall Street Journal on such
date of determination. LIBOR shall be determined on any date of determination by
the Administrative Agent or, if no Administrative Agent then exists, by the
Required Lenders.

 

"LIBOR Deadline" has the meaning specified therefor in Section 2.07(a).

 

"LIBOR Notice" means a written notice substantially in the form of Exhibit D.

 

"LIBOR Option" has the meaning specified therefor in Section 2.07(a).

 

"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by the Administrative Agent (rounded upwards, if necessary,
to the next 1/100%) by dividing (a) LIBOR for such Interest Period by (b) 100%
minus the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

 

 

 
-21-

--------------------------------------------------------------------------------

 

 

"LIBOR Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.

 

"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

 

“Liquidity” means, as of any date of determination, the sum of (a) the Qualified
Cash as of such date and (b) the amount of the Availability as of such date.

 

"Loan" means the Term Loan made by an Agent or a Lender to the Borrowers
pursuant to ARTICLE II.

 

"Loan Account" means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.

 

"Loan Documents" means this Agreement, the Contribution Agreement, the Fee
Letter, any Guaranty, the Intercompany Subordination Agreement, the
Intercreditor Agreement, any Joinder Agreement, any Mortgage, any Security
Agreement, any UCC Filing Authorization Letter, the Parent Warrants, the General
Partner Warrants, the Warrant Issuance Agreement, the Investors' Rights
Agreement, the Voting Agreement and any other agreement, instrument,
certificate, report and other document executed and delivered pursuant hereto or
thereto or otherwise evidencing or securing any Loan or any other Obligation.

 

"Loan Party" means any Borrower and any Guarantor.

 

"London" means London, England.

 

"Los Angeles" means Los Angeles, California.

 

"Majority Lenders" means Lenders whose Pro Rata Shares (calculated in accordance
with clause (b) of the definition thereof) aggregate at least 50.1%; provided
that the Pro Rata Shares of any Defaulting Lender shall be disregarded in the
determination of Majority Lenders; and provided, further, that, if at any date
of determination there is more than one Lender and not all of the Lenders are
affiliated, such Lenders whose Pro Rata Shares (calculated in accordance with
clause (b) of the definition thereof) aggregate at least 50.1% must also include
not less than 2 unaffiliated Lenders.

 

"Make-Whole Amount" means, with respect to the Term Loan and on the applicable
date of prepayment, repayment or acceleration of the Term Loan, an amount equal
to the positive difference if any, of (a) (i) the present value on the date of
such prepayment, repayment or acceleration of the principal amount prepaid,
repaid or accelerated plus (ii) the aggregate amount of interest (including any
PIK interest) that would have otherwise been payable from the date of
prepayment, repayment or acceleration through the first (1st) anniversary of the
Effective Date on the amount prepaid (assuming the amount prepaid was a LIBOR
Rate Loan for the entire period with LIBOR being determined as of the date of
prepayment, repayment or acceleration), such present value to be calculated
using a discount rate equal to the Treasury Rate plus 0.50% per annum, less (b)
the principal amount prepaid, repaid or accelerated.

 

 
-22-

--------------------------------------------------------------------------------

 

 

 

"Material Adverse Effect" means a material adverse effect on any of (a) the
operations, business, assets, properties, condition (financial or otherwise) or
prospects of any Borrower or of the Loan Parties taken as a whole, (b) the
ability of any Loan Party to perform any of its obligations under any Loan
Document to which it is a party, (c) the legality, validity or enforceability of
this Agreement or any other Loan Document, (d) the rights and remedies of any
Agent or any Lender under any Loan Document, or (e) the validity, perfection or
priority of a Lien in favor of the Collateral Agent for the benefit of the
Agents and the Lenders on any of the Collateral.

 

"Material Contract" means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$50,000 or more in any Fiscal Year (other than purchase orders in the ordinary
course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or such
Subsidiary in the ordinary course of its business upon less than 60 days' notice
without penalty or premium) and (b) all other contracts or agreements material
to the business, operations, condition (financial or otherwise), performance,
prospects or properties of such Person or such Subsidiary.

 

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

 

"Mortgage" means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
satisfactory to the Collateral Agent, made by a Loan Party in favor of the
Collateral Agent for the benefit of the Agents and the Lenders, securing the
Obligations and delivered to the Collateral Agent.

 

"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has contributed, or has been obligated to contribute, at any time
during the preceding 6 years.

 

"Net Cash Proceeds" means, (a) with respect to any Disposition by any Person or
any of its Subsidiaries, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of such Person
or such Subsidiary in connection therewith after deducting therefrom only (i)
the amount of any Indebtedness secured by any Permitted Lien on any asset (other
than Indebtedness assumed by the purchaser of such asset) which is required to
be, and is, repaid in connection with such Disposition (other than Indebtedness
under this Agreement), (ii) reasonable expenses related thereto incurred by such
Person or such Subsidiary in connection therewith, (iii) transfer taxes paid to
any taxing authorities by such Person or such Subsidiary in connection
therewith, and (iv) net income taxes to be paid in connection with such
Disposition (after taking into account any tax credits or deductions and any tax
sharing arrangements), and (b) with respect to the issuance or incurrence of any
Indebtedness by any Person or any of its Subsidiaries, or an Equity Issuance,
the aggregate amount of cash received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Person or such Subsidiary in
connection therewith, after deducting therefrom only (i) reasonable expenses
related thereto incurred by such Person or such Subsidiary in connection
therewith, (ii) transfer taxes paid by such Person or such Subsidiary in
connection therewith and (iii) net income taxes to be paid in connection
therewith (after taking into account any tax credits or deductions and any tax
sharing arrangements); in each case of clauses (a) and (b) to the extent, but
only to the extent, that the amounts so deducted are (x) actually paid to a
Person that, except in the case of reasonable out-of-pocket expenses, is not an
Affiliate of such Person or any of its Subsidiaries and (y) properly
attributable to such transaction or to the asset that is the subject thereof.

 

 

 
-23-

--------------------------------------------------------------------------------

 

 

"New Facility" has the meaning specified therefor in Section 7.01(o).

 

"New Lending Office" has the meaning specified therefor in Section 2.09(d).

 

"New York City" means New York, New York.

 

"Non-U.S. Lender" has the meaning specified therefor in Section 2.09(d).

 

"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).

 

"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01.
Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) of such Loan
Party to pay principal, interest (including, without limitation, any PIK
Interest), charges, expenses, fees, premiums, Applicable Prepayment Premium,
counsel fees and disbursements, indemnities and other amounts payable by such
Person under the Loan Documents and (b) the obligation of such Loan Party to
reimburse any amount in respect of any of the foregoing that any Agent or any
Lender (in its sole discretion) may elect to pay or advance on behalf of such
Person.

 

"Obsidian" has the meaning specified therefor in the preamble hereto.

 

 

 
-24-

--------------------------------------------------------------------------------

 

 

"OFAC" means the United States Department of the Treasury's Office of Foreign
Assets Control.

 

"OFAC Sanctions Programs" means the laws, regulations and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224
and the list of Specially Designated Nationals and Blocked Persons administered
by OFAC, as such list may be amended from time to time.

 

"Operating Hedging Agreement" means any Hedging Agreement that is entered into
by a Loan Party for the bona fide purpose of hedging the interest rate,
commodity, or foreign currency risks associated with such Loan Party's
operations and not for speculative purposes.

 

"Operating Lease Obligations" means all obligations, other than Capitalized
Lease Obligations and obligations under Coal Leases, for the payment of rent for
any real or personal property under leases or agreements to lease.

 

"Other Taxes" has the meaning specified therefor in Section 2.09(b).

 

"Oxford Mining" has the meaning specified therefor in the preamble hereto.

 

"Parent" has the meaning specified therefor in the preamble hereto.

 

"Parent Common Units Warrants" means the warrants for Common Units of the
Parent, substantially in the form of Exhibit G-1, issued by the Parent in favor
of each Lender (or an Affiliate designated by such Lender).

 

"Parent Subordinated Units Warrants" means the warrants for Subordinated Units
of the Parent, substantially in the form of Exhibit G-2, issued by the Parent in
favor of each Lender (or an Affiliate designated by such Lender).

 

"Parent Warrants" means the Parent Common Units Warrants and the Parent
Subordinated Units Warrants.

 

"Participant Register" has the meaning specified therefor in Section 12.07(g).

 

"Payment Office" means the Administrative Agent's office located at 2951 28th
Street, Suite 1000, Santa Monica, California 90405, or at such other office or
offices of the Administrative Agent as may be designated in writing from time to
time by the Administrative Agent to the Collateral Agent and the Administrative
Borrower.

 

"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

 

"Perfection Certificate" means a certificate in form and substance satisfactory
to the Collateral Agent providing information with respect to the property of
each Loan Party.

 

 

 
-25-

--------------------------------------------------------------------------------

 

 

"Permitted Holders" means, collectively, (a) the Ungureans and (b) American
Infrastructure MLP Fund, L.P., a Delaware limited partnership, and its Related
Funds.

 

"Permitted Indebtedness" means:

 

(a)     any Indebtedness owing to any Agent or any Lender under this Agreement
and the other Loan Documents;

 

(b)     Indebtedness existing on the Effective Date and listed on Schedule
7.02(b), and the extension of maturity, refinancing or modification of the terms
thereof; provided, however, that (i) such extension, refinancing or modification
is pursuant to terms that are not less favorable to the Loan Parties and the
Lenders than the terms of the Indebtedness being extended, refinanced or
modified and (ii) after giving effect to such extension, refinancing or
modification, the amount of such Indebtedness is not greater than the amount of
Indebtedness outstanding immediately prior to such extension, refinancing or
modification;

 

(c)     Indebtedness evidenced by Capitalized Lease Obligations entered into in
order to finance Capital Expenditures made by the Loan Parties in accordance
with the provisions of Section 7.02(g), which Indebtedness, when aggregated with
the principal amount of all Indebtedness incurred under this clause (c) and
clause (d) below, does not exceed $5,000,000 at any time outstanding;

 

(d)     Indebtedness permitted by clause (e) of the definition of "Permitted
Liens";

 

(e)     Indebtedness permitted under Section 7.02(e);

 

(f)     Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, restoration and appeal bonds;

 

(g)     Indebtedness owed to any Person providing property, casualty, liability,
or other insurance to the Loan Parties, so long as the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
year;

 

(h)     Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
"procurement cards" or "P-cards") or other similar cash management services, in
each case, incurred in the ordinary course of business;

 

(i)     prior to the L/C Subfacility Effective Date (as defined in the First
Lien Financing Agreement), Indebtedness of any Loan Party incurred in connection
with the issuance of letters of credit on behalf of such Loan Party incurred in
the ordinary course of business, provided that (i) the aggregate amount of such
letters of credit shall not exceed $20,000,000 at any time and (ii) such letters
of credit must be cash collateralized;

 

 

 
-26-

--------------------------------------------------------------------------------

 

 

(j)     the First Lien Indebtedness permitted under, and subject to, the terms
of the Intercreditor Agreement, in an aggregate principal amount not exceeding
the sum of (i) $100,000,000 less any principal repayments that may not be
reborrowed under the First Lien Financing Agreement including any principal
repayments resulting in permanent revolving credit commitment reductions under
the First Lien Financing Agreement and (ii) the principal amount of the First
Lien Indebtedness incurred pursuant to any Bank Products Agreements (as defined
in the Intercreditor Agreement) up to an aggregate maximum amount not to exceed
$3,000,000; and

 

(k)     Subordinated Indebtedness in an aggregate amount not exceeding
$2,000,000 at any time outstanding.

 

"Permitted Intercompany Loans" means loans made by (a) a Loan Party to another
Loan Party (other than the Parent), (b) a non-Loan Party to another non-Loan
Party, (c) a non-Loan Party to a Loan Party, so long as the parties thereto are
party to the Intercompany Subordination Agreement, and (d) a Loan Party to a
non-Loan Party so long as (i) the aggregate amount of all such loans made by the
Loan Parties does not exceed $50,000 at any time outstanding, (ii) no Default or
Event of Default has occurred and is continuing either before or after giving
effect to such loan, and (iii) the Borrowers have Availability of not less than
$1,000,000 after giving effect to such loan.

 

"Permitted Investments" means:

 

(a)     Investments in cash and Cash Equivalents;

 

(b)     Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

 

(c)     advances made in connection with purchases of goods or services in the
ordinary course of business;

 

(d)     Investments received in settlement of amounts due to any Loan Party or
any of its Subsidiaries effected in the ordinary course of business or owing to
any Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;

 

(e)     Investments existing on the date hereof, as set forth on Schedule
7.02(e), but not any increase in the amount thereof as set forth in Schedule
7.02(e) or any other modification of the terms thereof;

 

(f)     Investments in any additional coal reserves, provided that, immediately
after giving effect thereto, the Borrowers shall have complied with Section
7.01(o), if applicable, and the Parent and its Subsidiaries shall be in
compliance with the financial covenants set forth in Section 7.03 on a pro forma
basis after giving effect to any such Investment;

 

 

 
-27-

--------------------------------------------------------------------------------

 

 

(g)     Permitted Intercompany Loans; and

 

(h)     so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, any other Investments in an aggregate amount not to
exceed $100,000 at any time outstanding.

 

"Permitted Liens" means:

 

(a)     Liens securing the Obligations;

 

(b)     Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 7.01(c);

 

(c)     Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

 

(d)     Liens existing on the Effective Date and described on Schedule 7.02(a),
provided that (i) no such Lien shall at any time be extended to cover any
additional property not subject thereto on the Effective Date and (ii) the
principal amount of the Indebtedness secured by such Liens shall not be
extended, renewed, refunded or refinanced other than in accordance with clause
(b) of the definition of Permitted Indebtedness;

 

(e)     (i)     purchase money Liens on equipment acquired or held by any Loan
Party or any of its Subsidiaries in the ordinary course of its business to
secure the purchase price of such equipment or Indebtedness incurred solely for
the purpose of financing the acquisition of such equipment or (ii) Liens
existing on such equipment at the time of its acquisition; provided, however,
that (I) no such Lien shall extend to or cover any other property of any Loan
Party or any of its Subsidiaries, (II) the principal amount of the Indebtedness
secured by any such Lien shall not exceed the lesser of 80% of the fair market
value or the cost of the property so held or acquired and (III) the aggregate
principal amount of Indebtedness secured by any or all such Liens shall not
exceed at any one time outstanding $5,000,000;

 

(f)     Liens arising under the First Lien Debt Documents securing the First
Lien Indebtedness, solely to the extent such Liens are permitted under, and are
subject to the terms of, the Intercreditor Agreement;

 

 

 
-28-

--------------------------------------------------------------------------------

 

 

(g)     deposits and pledges of cash securing (i) obligations incurred in
respect of workers' compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety, restoration or appeal bonds, but
only to the extent such deposits or pledges are made or otherwise arise in the
ordinary course of business and secure obligations not past due;

 

(h)     easements, zoning restrictions and similar encumbrances on real property
and irregularities in the title thereto that do not (i) secure obligations for
the payment of money or (ii) materially impair the value of such property or its
use by any Loan Party or any of its Subsidiaries in the normal conduct of such
Person's business;

 

(i)     Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and (iv) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;

 

(j)     Liens on real property or equipment securing Indebtedness permitted by
clause (c) of the definition of Permitted Indebtedness;

 

(k)     the title and interest of a lessor or sublessor in and to personal
property leased or subleased (other than through a Capital Lease), in each case
extending only to such personal property;

 

(l)     non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business;

 

(m)     judgment liens (other than for the payment of taxes, assessments or
other governmental charges) securing judgments and other proceedings not
constituting an Event of Default under Section 9.01(k);

 

(n)     rights of setoff or bankers' liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;

 

(o)     Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness; and

 

(p)     Liens on cash collateral securing Indebtedness permitted by subsection
(j) of the definition of Permitted Indebtedness.

 

 

 
-29-

--------------------------------------------------------------------------------

 

 

"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

"PIK Interest" has the meaning specified in Section 2.04(b).

 

"Plan" means any Employee Plan or Multiemployer Plan.

 

"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 2.00%.

 

"Pro Rata Share" means:

 

(a)     with respect to a Lender's obligation to make the Term Loan and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender's Term Loan Commitment by (ii) the Total
Term Loan Commitment, provided that, if the Total Term Loan Commitment has been
reduced to zero, (I) the numerator shall be the aggregate unpaid principal
amount of such Lender's portion of the Term Loan and (II) the denominator shall
be the aggregate unpaid principal amount of the Term Loan; and

 

(b)     with respect to all other matters (including, without limitation, the
indemnification obligations arising under Section 10.05), the percentage
obtained by dividing (i) the unpaid principal amount of such Lender's portion of
the Term Loan by (ii) the aggregate unpaid principal amount of the Term Loan.

 

"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, and which such
Deposit Account or Securities Account is the subject of a Cash Management
Agreement and is maintained by a branch office of the bank or securities
intermediary located within the United States.

 

"Qualified Equity Interests" means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

 

"Qualified Reserve Report" means, with respect to any Fiscal Year, an appraisal
and re-determination of the mineral reserves, as of the end of such Fiscal Year,
consisting of coal in which the Loan Parties have the exclusive work interest
and right to mine and sell (a) which is or was conducted by John T. Boyd Company
or another qualified independent appraiser approved by the Agents; (b) which
will be or was conducted in such a manner (including the use of engineering
practices and the use of basis pricing) and of such a scope as is acceptable to
the Agents; and (c) the results of which are reasonably satisfactory to the
Agents.

 

 

 
-30-

--------------------------------------------------------------------------------

 

 

"Real Property Deliverables" means each of the following agreements, instruments
and other documents in respect of each Facility:

 

(a)     each Mortgage duly executed by the applicable Loan Party,

 

(b)     evidence of the recording of each Mortgage in such office or offices as
may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the Lien purported to be created thereby or to otherwise protect the
rights of the Collateral Agent and the Lenders thereunder;

 

(c)     an opinion of counsel, satisfactory to the Collateral Agent, in the
state where such Facility is located with respect to the enforceability of the
Mortgage to be recorded and such other matters as the Collateral Agent may
reasonably request; and

 

(d)     such other agreements, instruments and other documents (including
consents of lessors, title certifications, title opinions, guarantees and
opinions of counsel) as the Collateral Agent may reasonably require.

 

"Reclamation Laws" means all laws relating to mining reclamation or reclamation
liabilities, including, without limitation, the Surface Mining Control and
Reclamation Act of 1977, as amended, and all applicable state laws.

 

"Reclamation Order" has the meaning specified therefor in Section 7.01(r)(ii).

 

"Reference Bank" means JPMorgan Chase Bank, its successors or any other
commercial bank designated by the Administrative Agent to the Administrative
Borrower from time to time.

 

"Reference Rate" means the greatest of (a) 3.00% per annum, (b) the Federal
Funds Rate plus 0.50% per annum, (c) the LIBOR Rate (which rate shall be
calculated based upon an Interest Period of 3 months and shall be determined on
a daily basis) plus 1.00% per annum, and (d) the rate of interest publicly
announced by the Reference Bank in New York, New York from time to time as its
reference rate, base rate or prime rate (it being understood and agreed that (i)
the reference rate, base rate or prime rate is determined from time to time by
the Reference Bank as a means of pricing some loans to its borrowers and neither
is tied to any external rate of interest or index nor necessarily reflects the
lowest rate of interest actually charged by the Reference Bank to any particular
class or category of customers and (ii) each change in the Reference Rate shall
be effective from and including the date such change is publicly announced as
being effective).

 

"Reference Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.

 

"Refinancing Fees/Expenses" means fees and expenses incurred by the Loan Parties
through June 24, 2013 (or, solely with respect to such expenses incurred by the
Loan Parties in connection with (i) compliance with Section 5.02 and (ii)
environmental audits conducted in accordance with this Agreement, September 24,
2013) in connection with the refinancing of the Existing Credit Facility,
including fees and expenses incurred by the Loan Parties in connection with (a)
the efforts of the Loan Parties to deal with the maturing revolving loan
facility under the Existing Credit Facility, potential defaults/defaults under
the Existing Credit Agreement and possible amendment and extension of the
Existing Credit Facility and (b) securing and consummating credit facilities
alternatives to the Existing Credit Facility up to and including consummation of
the credit facilities under this Agreement and the First Lien Debt Documents.

 

 

 
-31-

--------------------------------------------------------------------------------

 

 

"Register" has the meaning specified therefor in Section 12.07(d).

 

"Registered Loans" has the meaning specified therefor in Section 12.07(d).

 

"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

 

"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

 

"Related Party Assignment" has the meaning specified therefor in
Section 12.07(b).

 

"Related Party Register" has the meaning specified therefor in Section 12.07(d).

 

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

 

"Remedial Action" means any action taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.

 

"Replacement Lender" has the meaning specified therefor in Section 12.02(b).

 

"Report" has the meaning specified therefor in Section 10.13.

 

 

 
-32-

--------------------------------------------------------------------------------

 

 

"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).

 

"Required Lenders" means Lenders whose Pro Rata Shares (calculated in accordance
with clause (b) of the definition thereof) aggregate at least 50.1%; provided
that the Pro Rata Shares of any Defaulting Lender shall be disregarded in the
determination of Required Lenders.

 

"Requirements of Law" means, with respect to any Person, collectively the common
law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities), and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

 

"Reserve Percentage" means, on any day for any Lender, the maximum percentage
prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as "eurocurrency liabilities") of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves the Reserve Percentage shall be
zero.

 

"Scheduled Maturity Date" means December 24, 2015; provided that, at the
election of the Administrative Borrower, (a) upon the receipt by the
Administrative Agent of written notice from the Administrative Borrower of such
election not later than November 24, 2015, (b) upon the payment in cash to the
Administrative Agent, for the benefit of the Lenders, of an extension fee in an
amount equal to two percent (2.00%) of the aggregate outstanding principal
balance of the Term Loan to be extended, (c) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, (d) so long as
the representations and warranties contained in ARTICLE VI and in each other
Loan Document, certificate or other writing delivered to any Agent or any Lender
pursuant hereto or thereto are true and correct on and as of such date as though
made on and as of such date, except to the extent that any such representation
or warranty expressly relates solely to an earlier date (in which case such
representation or warranty shall be true and correct on and as of such earlier
date), (e) so long as the Loan Parties are in pro forma compliance, as at the
end of the most recently ended fiscal quarter for which internally prepared
financial statements are available, with all covenants set forth in Section 7.03
after giving effect to such extension, as certified by the chief financial
officer of the Parent, and (f) so long as Liquidity exceeds $10,000,000 both
before and after giving effect to such extension, the Scheduled Maturity Date
shall be extended to September 24, 2016.

 

 

 
-33-

--------------------------------------------------------------------------------

 

 

"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

 

"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

"Securitization" has the meaning specified therefor in Section 12.07(j).

 

"Security Agreement" means a Pledge and Security Agreement made by a Loan Party
in favor of the Collateral Agent for the benefit of the Agents and the Lenders,
substantially in the form of Exhibit B, securing the Obligations and delivered
to the Collateral Agent.

 

"Settlement Period" has the meaning specified therefor in Section 2.02(d)(i).

 

"Significant Permit Areas" means, as of any date of determination, the permit
areas owned, leased or used by any Loan Party or any Subsidiary of a Loan Party
within which the coal produced accounts for 66% or more of the aggregate total
coal production of all of the Loan Parties and their Subsidiaries during the
preceding twelve month period.

 

"Significant Subsidiary" means Harrison and each other Subsidiary of the Parent
that:

 

(a)     is designated with an asterisk on Schedule 1.01(C);

 

(b)     accounted for at least 5% of consolidated revenues of the Parent and its
Subsidiaries or 5% of consolidated earnings of the Parent and its Subsidiaries
before interest and taxes, in each case for the 4 fiscal quarters of the Parent
ending on the last day of the last fiscal quarter of the Parent immediately
preceding the date as of which any such determination is made; or

 

(c)     has assets which represent at least 5% of the consolidated assets of the
Parent and its Subsidiaries as of the last day of the last fiscal quarter of the
Parent immediately preceding the date as of which any such determination is
made.

 

"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital.

 

 

 
-34-

--------------------------------------------------------------------------------

 

 

"Specified Liquidity" means, as of any date of determination, the difference (to
the extent positive) between (i) $10,000,000 and (ii) the greater of (A) the
amount of Liquidity, on the date of any required prepayment pursuant to Section
2.05(c)(iv), after giving effect to such prepayment, and (B) the amount of
Average Liquidity, during the period of thirty (30) consecutive days immediately
preceding the date of any required prepayment pursuant to Section 2.05(c)(iv)
and ending on the date of such prepayment.

 

"Standard & Poor's" means Standard & Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc., and any successor thereto.

 

"Subordinated Indebtedness" means Indebtedness of any Loan Party the terms of
which are satisfactory to the Collateral Agent and the Majority Lenders which
has been expressly subordinated in right of payment to all Indebtedness of such
Loan Party under the Loan Documents (a) by the execution and delivery of a
subordination agreement, in form and substance satisfactory to the Collateral
Agent and the Majority Lenders, or (b) otherwise on terms and conditions
(including, without limitation, subordination provisions, payment terms,
interest rates, covenants, remedies, defaults and other material terms)
satisfactory to the Collateral Agent and the Majority Lenders.

 

"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company, or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person.

 

"Taxes" has the meaning specified therefor in Section 2.09(a).

 

"Termination Event" means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (e) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Employee Plan.

 

 

 
-35-

--------------------------------------------------------------------------------

 

 

"Term Loan" means, collectively, the loans made by the Lenders to the Borrowers
on the Effective Date pursuant to Section 2.01(a).

 

"Term Loan Commitment" means, with respect to each Lender, the commitment of
such Lender to make the Term Loan to the Borrowers in the amount set forth in
Schedule 1.01(B), as the same may be terminated or reduced from time to time in
accordance with the terms of this Agreement.

 

"Total Commitment" means the Total Term Loan Commitment.

 

"Total Term Loan Commitment" means the sum of the amounts of the Lenders' Term
Loan Commitments.

 

"Transferee" has the meaning specified therefor in Section 2.09(a).

 

"Treasury Rate" means a rate per annum (computed on the basis of actual days
elapsed over a year of 360 days) equal to the rate determined by the
Administrative Agent, on the date 3 Business Days prior to the date of
repayment, to be the yield expressed as a rate listed in The Wall Street Journal
for United States Treasury securities having a term ending closest to, but prior
to, the first anniversary of the Effective Date.

 

"UCC Filing Authorization Letter" means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.

 

"Ungureans" means, collectively, Charles C. Ungurean, Thomas T. Ungurean and
their respective heirs.

 

"Uniform Commercial Code" has the meaning specified therefor in Section 1.04(b).

 

"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001).

 

"Voting Agreement" means that certain Investors' Rights Agreement dated August
29, 2007 by and among the Parent, the General Partner and other parties, as
amended by that certain Amendment to Investors' Rights Agreement in the form of
Exhibit K.

 

"WARN" has the meaning specified therefor in Section 6.01(z).

 

"Warrant Issuance Agreement" means the Warrant Issuance Agreement, in form and
substance satisfactory to the Administrative Agent, by and between the Parent,
the General Partner and the Lenders with respect to the issuance of the Parent
Warrants and the General Partner Warrants.

 

 

 
-36-

--------------------------------------------------------------------------------

 

 

"Working Investment" means, at any date of determination thereof, (a) the sum,
for any Person and its Subsidiaries, of (i) the unpaid face amount of all
Accounts Receivable of such Person and its Subsidiaries as at such date of
determination, plus (ii) the aggregate amount of prepaid expenses and other
current assets of such Person and its Subsidiaries as at such date of
determination (other than cash and Cash Equivalents and any Indebtedness owing
to such Person or any of its Subsidiaries by Affiliates of such Person), minus
(b) the sum, for such Person and its Subsidiaries, of (i) the unpaid amount of
all accounts payable of such Person and its Subsidiaries as at such date of
determination, plus (ii) the aggregate amount of all accrued expenses of such
Person and its Subsidiaries as at such date of determination (but, excluding
from accounts payable and accrued expenses, the current portion of long-term
debt and all accrued interest and taxes).

 

Section 1.02.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules, unless otherwise indicated, shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, this
Agreement and (e) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.

 

Section 1.03.     Certain Matters of Construction. References in this Agreement
to "determination" by any Agent mean good faith estimates by such Agent (in the
case of quantitative determinations) and good faith beliefs by such Agent (in
the case of qualitative determinations). A Default or Event of Default shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing pursuant to this Agreement or, in the case of a
Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall "continue" or be "continuing" unless
and until such Event of Default has been waived in writing by the Majority
Lenders. Any Lien referred to in this Agreement or any other Loan Document as
having been created in favor of any Agent, any agreement entered into by any
Agent pursuant to this Agreement or any other Loan Document, any payment made by
or to or funds received by any Agent pursuant to or as contemplated by this
Agreement or any other Loan Document, or any act taken or omitted to be taken by
any Agent shall, unless otherwise expressly provided, be created, entered into,
made or received, or taken or omitted, for the benefit or account of the Agents
and the Lenders. Wherever the phrase "to the knowledge of any Loan Party" or
words of similar import relating to the knowledge or the awareness of any Loan
Party are used in this Agreement or any other Loan Document, such phrase shall
mean and refer to (i) the actual knowledge of an Authorized Officer of any Loan
Party or (ii) the knowledge that an Authorized Officer would have obtained if
such Authorized Officer had engaged in good faith and diligent performance of
such Authorized Officer's duties, including the making of such reasonably
specific inquiries as may be necessary of the employees or agents of such Loan
Party and a good faith attempt to ascertain the existence or accuracy of the
matter to which such phrase relates. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or otherwise within the limitations of, another covenant shall not avoid the
occurrence of a default if such action is taken or condition exists. In
addition, all representations and warranties hereunder shall be given
independent effect so that, if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness or a breach of such representation or warranty
hereunder.

 

 

 
-37-

--------------------------------------------------------------------------------

 

 

Section 1.04.     Accounting and Other Terms.

 

(a)     Unless otherwise expressly provided herein, each accounting term used
herein shall have the meaning given it under GAAP applied on a basis consistent
with those used in preparing the Financial Statements. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Parent and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(b)     All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial Code as in effect from time to time in the
State of New York (the "Uniform Commercial Code") and which are not otherwise
defined herein shall have the same meanings herein as set forth therein,
provided that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of New York on the date hereof shall continue to have
the same meanings notwithstanding any replacement or amendment of such statute
except as any Agent may otherwise determine.

 

Section 1.05.     Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern Daylight
Time, as in effect in New York City on such day. For purposes of the computation
of a period of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each means "to
but excluding"; provided, however, that with respect to a computation of fees or
interest payable to any Agent or any Lender, such period shall in any event
consist of at least one full day.

 

 

 
-38-

--------------------------------------------------------------------------------

 

 

ARTICLE II.
THE LOANS

 

Section 2.01.     Commitments.

 

(a)     Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender severally agrees to make the Term
Loan to the Borrowers on the Effective Date in an aggregate principal amount
equal to the amount of such Lender's Term Loan Commitment.

 

(b)     Notwithstanding the foregoing, the aggregate principal amount of the
Term Loan made on the Effective Date shall equal the Total Term Loan Commitment.
Any principal amount of the Term Loan which is repaid or prepaid may not be
reborrowed. Notwithstanding the foregoing, if requested by the Borrowers, the
Lenders may, in their sole discretion, agree to make additional Term Loans to
the Borrowers at any time prior to the Final Maturity Date in an aggregate
principal amount up to $10,000,000 on the same terms and conditions set forth
herein (the "Additional Term Loans").

 

Section 2.02.     Making the Loans.

 

(a)     The Administrative Borrower shall give the Administrative Agent prior
telephonic notice, immediately confirmed in writing in substantially the form of
Exhibit C (a "Notice of Borrowing"), not later than 12:00 noon (New York City
time) on the date which is 3 Business Days prior to the date of the proposed
Loan (or such shorter period as the Administrative Agent is willing to
accommodate from time to time, but in no event later than 12:00 noon (New York
City time) on the date of borrowing of the proposed Loan). Such Notice of
Borrowing shall be irrevocable and shall specify (i) the principal amount of the
proposed Loan, (ii) whether the Loan is requested to be a Reference Rate Loan or
a LIBOR Rate Loan and, in the case of a LIBOR Rate Loan, the initial Interest
Period with respect thereto, (iii) the use of the proceeds of such proposed
Loan, and (iv) the proposed date of borrowing (which date of borrowing must be a
Business Day, and except in the case of the Additional Term Loans, must be the
Effective Date). The Administrative Agent and the Lenders may act without
liability upon the basis of written, telecopied or telephonic notice believed by
the Administrative Agent in good faith to be from the Administrative Borrower
(or from any Authorized Officer thereof designated in writing purporting to be
from the Administrative Borrower to the Administrative Agent). Each Borrower
hereby waives the right to dispute the Administrative Agent's record of the
terms of any such telephonic Notice of Borrowing. The Administrative Agent and
each Lender shall be entitled to rely conclusively on any Authorized Officer's
authority to request a Loan on behalf of the Borrowers until the Administrative
Agent receives written notice to the contrary. The Administrative Agent and the
Lenders shall have no duty to verify the authenticity of the signature appearing
on any written Notice of Borrowing.

 

 

 
-39-

--------------------------------------------------------------------------------

 

 

(b)     Each Notice of Borrowing pursuant to this Section 2.02 shall be
irrevocable and the Borrowers shall be bound to make a borrowing in accordance
therewith.

 

(c)     Except as otherwise provided in this Section 2.02(c), all Loans under
this Agreement shall be made by the Lenders simultaneously and proportionately
to their Pro Rata Shares of the Total Term Loan Commitment, it being understood
that no Lender shall be responsible for any default by any other Lender in that
other Lender's obligation to make a Loan requested hereunder, nor shall the
Commitment of any Lender be increased or decreased as a result of the default by
any other Lender in that other Lender's obligation to make a Loan requested
hereunder, and each Lender shall be obligated to make the Loans required to be
made by it under the terms of this Agreement regardless of the failure by any
other Lender.

 

Section 2.03.     Repayment of Loans; Evidence of Debt.

 

(a)     The outstanding principal of the Term Loan shall be repayable in
quarterly installments equal to $187,500 per quarter, with each such installment
to be due and payable on the last day of each June, September, December and
March commencing on June 30, 2014 until the Final Maturity Date. The remaining
outstanding unpaid principal amount of the Term Loan, and all accrued and unpaid
interest thereon, shall be due and payable on the earlier of (i) the date of the
acceleration of the Term Loan in accordance with the terms hereof and (ii) the
Final Maturity Date.

 

(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)     Each Lender shall maintain accounts in which it shall record (i) the
amount of each Loan made by it hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to such
Lender hereunder and (iii) the amount of any sum received by such Lender.

 

(d)     The entries made in the accounts maintained pursuant to Section 2.03(b)
and Section 2.03(c) shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

 

(e)     Any Lender may request that the Loans made by it be evidenced by one or
more promissory notes. In such event, the Borrowers shall execute and deliver to
such Lender such promissory note(s) payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in such
form(s) as are furnished by the Collateral Agent and reasonably acceptable to
the Administrative Borrower. Thereafter, the Loans evidenced by such promissory
note(s) and interest thereon shall at all times (including after assignment
pursuant to Section 12.07) be represented by one or more promissory notes in
such form payable to the order of the payee named therein (or, if any such
promissory note is a registered note, to such payee and its registered assigns
with respect to such registered note).

 

 

 
-40-

--------------------------------------------------------------------------------

 

 

Section 2.04.     Interest.

 

(a)     Term Loan. Subject to the terms of this Agreement, at the option of the
Administrative Borrower, the Term Loan or any portion thereof shall be either a
Reference Rate Loan or a LIBOR Rate Loan. Each portion of the Term Loan that is
a Reference Rate Loan shall bear interest on the principal amount thereof from
time to time outstanding, from the date of the Term Loan until repaid, at a rate
per annum equal to the Reference Rate plus the Applicable Margin. Each portion
of the Term Loan that is a LIBOR Rate Loan shall bear interest on the principal
amount thereof from time to time outstanding, from the date of the Term Loan
until repaid, at a rate per annum equal to the LIBOR Rate for the Interest
Period in effect for the Term Loan (or such portion thereof) plus the Applicable
Margin.

 

(b)     PIK Interest. In addition to the interest set forth in Section 2.04(a),
the Term Loan shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 360 days) at a rate per annum equal to 5.75% per
annum, which such additional interest shall be paid-in-kind (any such interest
paid in kind, the "PIK Interest") on the dates set forth in Section 2.04(d). All
interest due and payable hereunder that the Borrowers pay in the form of PIK
Interest shall be capitalized, shall be added to the then-outstanding principal
amount of the Term Loan as additional principal obligations hereunder on and as
of such interest payment date and shall automatically constitute a part of the
outstanding principal amount of the Term Loan for all purposes hereof (including
the accrual of interest thereon at the rates applicable to the Term Loan
generally). Any determination of the principal amount outstanding under the Term
Loan after giving effect to any payment of PIK Interest hereunder or otherwise
that is reasonably made by the Administrative Agent or the Lenders in good faith
shall be prima facie evidence of the correctness of such determination in the
absence of manifest error.

 

(c)     Default Interest. To the extent permitted by law and notwithstanding
anything to the contrary in this Section 2.04, upon the occurrence and during
the continuance of an Event of Default, the principal of, and all accrued and
unpaid interest on, all Loans, fees, indemnities or other Obligations of the
Loan Parties under this Agreement and the other Loan Documents shall bear
interest, from the date such Event of Default occurred until the date such Event
of Default is cured or waived in writing in accordance herewith, at a rate per
annum equal at all times to the Post-Default Rate.

 

(d)     Interest Payment. Interest on each Loan shall be payable monthly, in
arrears, on the first day of each month, commencing on the first day of the
month following the month in which such Loan is made and at maturity (whether
upon demand, by acceleration or otherwise). Interest at the Post-Default Rate
shall be payable on demand at the election of the Collateral Agent or the
Required Lenders. Each Borrower hereby authorizes the Administrative Agent to,
and the Administrative Agent may, from time to time, charge the Loan Account
pursuant to Section 4.01 with the amount of any interest payment due hereunder.

 

 

 
-41-

--------------------------------------------------------------------------------

 

 

(e)     General. All interest shall be computed on the basis of a year of 360
days for the actual number of days, including the first day but excluding the
last day, elapsed.

 

Section 2.05.     Termination of Commitments; Prepayment of Loans.

 

(a)     Termination of Commitments. The Total Term Loan Commitment shall
terminate at 5:00 p.m. (New York City time) on the Effective Date following the
funding in full of the Term Loan in accordance with the terms hereof; provided
that such termination shall not impact the provisions of this Agreement relating
to the Additional Term Loan.

 

(b)     Optional Prepayment.

 

(i)     Term Loan. The Borrowers may, at any time and from time to time, upon at
least 5 Business Days' prior written notice to the Administrative Agent, prepay
the principal of the Term Loan, in whole or in part. Each prepayment made
pursuant to this Section 2.05(b)(i) shall be accompanied by the payment of (A)
accrued interest to the date of such payment on the amount prepaid and (B) the
Applicable Prepayment Premium, if any, payable in connection with such
prepayment of the Term Loan. Each such prepayment shall be applied against the
remaining installments of principal due on the Term Loan in the inverse order of
maturity.

 

(ii)     Termination of Agreement. The Borrowers may, upon at least 15 days
prior written notice to the Administrative Agent, terminate this Agreement by
paying to the Administrative Agent, in cash, the Obligations, in full, plus the
Applicable Prepayment Premium, if any, payable in connection with such
termination of this Agreement. If the Administrative Borrower has sent a notice
of termination pursuant to this Section 2.05(b)(ii), then the Lenders'
obligations to extend credit hereunder shall terminate and the Borrowers shall
be obligated to repay the Obligations, in full, plus the Applicable Prepayment
Premium, if any, payable in connection with such termination of this Agreement
on the date set forth as the date of termination of this Agreement in such
notice.

 

(c)     Mandatory Prepayment.

 

(i)       [Intentionally Omitted]

 

(ii)      [Intentionally Omitted]

 

(iii)     [Intentionally Omitted]

 

 

 
-42-

--------------------------------------------------------------------------------

 

 

(iv)     (A) Commencing with the Fiscal Year ending December 31, 2013, within 10
days of delivery to the Agents and the Lenders of audited annual financial
statements pursuant to Section 7.01(a)(iii), or, if such financial statements
are not delivered to the Agents and the Lenders on the date such statements are
required to be delivered pursuant to Section 7.01(a)(iii), within 10 days after
the date such statements are required to be delivered to the Agents and the
Lenders pursuant to Section 7.01(a)(iii), the Borrowers shall prepay the
outstanding principal amount of the Loans in accordance with Section 2.05(d) in
an amount equal to the result (to the extent positive) of (1) 50% of the Excess
Cash Flow of the Parent and its Subsidiaries for such Fiscal Year (or, in the
case of the Fiscal Year ended December 31, 2013, the Excess Cash Flow generated
during the period from the Effective Date through the end of such Fiscal Year)
minus (2) the Specified Liquidity (the amount of clause (A)(2), to the extent
the payment above is less than the amount of clause (A)(1), the "ECF Reduction
Amount"), and (B) on the last day of each fiscal quarter, the Borrowers shall
prepay the outstanding principal amount of the Loans in accordance with Section
2.05(d) in an amount equal to (1) the Aggregate ECF Reduction Amount at such
time, minus (2) the Specified Liquidity at such time.

 

(v)     Immediately upon any Disposition by any Loan Party or its Subsidiaries
pursuant to Section 7.02(c)(ii), the Borrowers shall prepay the outstanding
principal amount of the Loans in accordance with Section 2.05(d) in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
with such Disposition. Nothing contained in this Section 2.05(c)(v) shall permit
any Loan Party or any of its Subsidiaries to make a Disposition of any property
other than in accordance with Section 7.02(c)(ii).

 

(vi)     Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness referred to in clauses
(a) through (j) of the definition of Permitted Indebtedness), or upon an Equity
Issuance, the Borrowers shall prepay the outstanding amount of the Loans in
accordance with Section 2.05(d) in an amount equal to 100% of the Net Cash
Proceeds received by such Person in connection therewith. The provisions of this
Section 2.05(c)(vi) shall not be deemed to be implied consent to any such
issuance, incurrence or sale otherwise prohibited by the terms and conditions of
this Agreement.

 

(vii)     Upon the receipt by any Loan Party or any of its Subsidiaries of any
Extraordinary Receipts, the Borrowers shall prepay the outstanding principal of
the Loans in accordance with Section 2.05(d) an amount equal to 100% of such
Extraordinary Receipts, net of any reasonable expenses incurred in collecting
such Extraordinary Receipts.

 

 

 
-43-

--------------------------------------------------------------------------------

 

 

(viii)     Notwithstanding the foregoing, with respect to Net Cash Proceeds
received by any Loan Party or any of its Subsidiaries in connection with a
Disposition or the receipt of Extraordinary Receipts consisting of insurance
proceeds or condemnation awards that are required to be used to prepay the
Obligations pursuant to Section 2.05(c)(v) or Section 2.05(c)(vii), as the case
may be, up to (x) $5,000,000 in the aggregate during the term of this Agreement
of Net Cash Proceeds from all such Dispositions and (y) up to $5,000,000 in the
aggregate in any Fiscal Year of all such Extraordinary Receipts, in each case,
shall not be required to be so used to prepay the Obligations to the extent that
such Net Cash Proceeds and Extraordinary Receipts are used to replace, repair or
restore properties or capital assets used in such Person's business, provided
that (A) no Default or Event of Default has occurred and is continuing on the
date such Person receives such Net Cash Proceeds or Extraordinary Receipts, (B)
the Administrative Borrower delivers a certificate to the Administrative Agent
within 30 days after such Disposition or loss, destruction or taking, as the
case may be, stating that such Net Cash Proceeds or Extraordinary Receipts shall
be used to replace, repair or restore properties or capital assets used in such
Person's business within a period specified in such certificate not to exceed
120 days after the date of receipt of such Net Cash Proceeds or Extraordinary
Receipts (which certificate shall set forth estimates of the Net Cash Proceeds
or Extraordinary Receipts to be so expended), (C) such Net Cash Proceeds or
Extraordinary Receipts are deposited in an account subject to the dominion and
control of the Collateral Agent, (D) with respect to the amount of such Net Cash
Proceeds or Extraordinary Receipts in excess of $1,000,000, such amount is
applied to the First Lien Revolving Loans and the First Lien Agent has
instituted a corresponding reserve against the Borrowing Base (as defined in the
First Lien Financing Agreement) in such amount until such reinvestment or
prepayment is consummated in accordance with this Section 2.05(c)(viii), and (E)
upon the earlier of (I) the expiration of the period specified in the relevant
certificate furnished to the Administrative Agent pursuant to clause (B) above
or (II) the occurrence of a Default or an Event of Default, such Net Cash
Proceeds or Extraordinary Receipts, if not theretofore so used, shall be used to
prepay the Obligations in accordance with Section 2.05(c)(vii) or Section
2.05(c)(vii), as applicable.

 

(ix)     Notwithstanding anything to the contrary herein, any Lender may elect,
by notice to the Administrative Borrower prior to any prepayment of the Term
Loans required to be made by the Borrowers pursuant to this Section 2.05(c), to
decline all (but not a portion) of its share of such prepayment (such declined
amounts, the "Declined Proceeds"). Any Declined Proceeds shall be offered to the
Lenders not so declining such prepayment. To the extent such non-declining
Lenders elect to decline their share of such Declined Proceeds, such Declined
Proceeds may be retained by the Borrowers for working capital and general
corporate purposes

 

 

 
-44-

--------------------------------------------------------------------------------

 

 

(d)     Application of Payments. Each prepayment pursuant to Sections
2.05(c)(iv), (c)(v), (c)(vi) and (c)(vii) shall be applied to the Term Loan.
Each such prepayment of the Term Loan shall be applied against the remaining
installments of principal of the Term Loan in the inverse order of maturity;
provided that, at any time there are First Lien Loans and/or Letter of Credit
Obligations (as defined in the First Lien Financing Agreement) outstanding at
the time of such required prepayment,

 

(i) if (A) the aggregate outstanding principal amount of the First Lien Loans
and the Letter of Credit Obligations (as defined in the First Lien Financing
Agreement) is greater than or equal to 1.0 times Consolidated Adjusted EBITDA
for the 12 consecutive fiscal months of the Parent and its Subsidiaries as of
the last day of any of the immediately preceding 3 fiscal months for which
financial statements pursuant to Section 7.01(a)(i) are available, (B) Liquidity
as of the date of such prepayment, after giving effect to such prepayment, will
be less than or equal to $30,000,000 (the "Applicable Liquidity Threshold"), (C)
Average Liquidity, during the immediately preceding period of thirty (30)
consecutive days ending on the date of such prepayment, will be less than the
Applicable Liquidity Threshold, or (D) any Default (under and as defined in the
First Lien Financing Agreement) or Event of Default (under and as defined in the
First Lien Financing Agreement) has occurred and is continuing and written
notice thereof has been provided to the Agents by the Administrative Borrower or
the First Lien Agent, then no prepayment of the Term Loans shall be required to
the extent (x) such prepayment is required by the First Lien Financing Agreement
to be applied to the First Lien Loans and/or the Letter of Credit Obligations
(as defined in the First Lien Financing Agreement), and (y) such prepayment is
applied to the First Lien Loans and/or used to cash collateralize the Letter of
Credit Obligations (as defined in the First Lien Financing Agreement), together
with (other than in the case of Extraordinary Receipts consisting of insurance
proceeds resulting from a casualty event with respect to any asset that
constitutes a part of the Borrowing Base (as defined in the First Lien Financing
Agreement as in effect on the date hereof) a concurrent permanent reduction to
the commitment to make First Lien Revolving Loans or issue First Lien Letters of
Credit equal to the sum of such prepayment of First Lien Revolving Loans and
cash collateral; provided that any excess amount remaining after the prepayment
of the First Lien Loans and cash collateralization of the Letter of Credit
Obligations (as defined in the First Lien Financing Agreement) shall be applied
to the Term Loans, and

 

(ii) if (A) the aggregate outstanding principal amount of the First Lien Loans
and the Letter of Credit Obligations (as defined in the First Lien Financing
Agreement) is less than 1.0 times Consolidated Adjusted EBITDA for the 12
consecutive fiscal months of the Parent and its Subsidiaries as of the last day
of each of the immediately preceding 3 fiscal months for which financial
statements pursuant to Section 7.01(a)(i) are available, (B) Liquidity as of the
date of such prepayment, after giving effect to such prepayment, will be greater
than the Applicable Liquidity Threshold, (C) Average Liquidity, during the
immediately preceding period of thirty (30) consecutive days ending on the date
of such prepayment will be greater than or equal to the Applicable Liquidity
Threshold and (D) no Default (under and as defined in the First Lien Financing
Agreement) or Event of Default (under and as defined in the First Lien Financing
Agreement) has occurred and is continuing and no written notice thereof has been
provided to the Agents by the Administrative Borrower or the First Lien Agent,
then such prepayment shall be applied to the Term Loans.

 

 

 
-45-

--------------------------------------------------------------------------------

 

 

(e)     Interest and Fees. Any prepayment made pursuant to this Section 2.05
(other than prepayments made pursuant to Section 2.05(c)(i)) shall be
accompanied by (i) accrued interest on the principal amount being prepaid to the
date of prepayment, (ii) any Funding Losses payable pursuant to Section 2.09,
(iii) the Applicable Prepayment Premium, if any, payable in connection with such
prepayment of the Loans and (iv) if such prepayment would reduce the amount of
the outstanding Loans to zero, such prepayment shall be accompanied by the
payment of all fees accrued to such date pursuant to Section 2.06.

 

(f)     Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any provision of this Section 2.05 are in
addition to payments made or required to be made under any other provision of
this Section 2.05.

 

Section 2.06.     Fees.

 

(a)     Applicable Prepayment Premium. In the event of the termination of this
Agreement and repayment of the Obligations at any time prior to the Scheduled
Maturity Date, for any reason, including (i) termination upon the election of
the Required Lenders to terminate after the occurrence and during the
continuation of an Event of Default (or, in the case of the occurrence of any
Event of Default described in Section 9.01(f) or 9.01(g) with respect to any
Loan Party, automatically upon the occurrence thereof), (ii) foreclosure and
sale of the Collateral, (iii) sale of the Collateral in any Insolvency
Proceeding, or (iv) restructure, reorganization, or compromise of the
Obligations by the confirmation of a plan of reorganization or any other plan of
compromise, restructure, or arrangement in any Insolvency Proceeding, then, in
view of the impracticability and extreme difficulty of ascertaining the actual
amount of damages to the Agents and the Lenders or profits lost by the Agents
and the Lenders as a result of such early termination, and by mutual agreement
of the parties as to a reasonable estimation and calculation of the lost profits
or damages of the Agents and the Lenders, the Borrowers shall pay to the
Administrative Agent, for the account of the Lenders in accordance with their
respective Pro Rata Shares, the Applicable Prepayment Premium, measured as of
the date of such termination.

 

(b)     Audit and Collateral Monitoring Fees. The Borrowers acknowledge that,
pursuant to Section 7.01(f), representatives of the Agents may visit any or all
of the Loan Parties and/or conduct audits, inspections, appraisals, valuations
and/or field examinations of any or all of the Loan Parties at any time and from
time to time in a manner so as to not unduly disrupt the business of the Loan
Parties. The Borrowers agree to pay (i) $1,000 per day per examiner plus the
examiner's out-of-pocket costs and reasonable expenses incurred in connection
with all such visits, audits, inspections, appraisals, valuations and field
examinations and (ii) the cost of all visits, audits, inspections, appraisals,
valuations and field examinations conducted by a third party on behalf of the
Agents; provided that, so long as no Event of Default has occurred and is
continuing, the Borrowers shall not be obligated to reimburse the Agents for
more than four (4) such visits, audits, inspections, appraisals, valuations or
field examinations in any calendar year.

 

 

 
-46-

--------------------------------------------------------------------------------

 

 

(c)     Fee Letter. As and when due and payable under the terms of the Fee
Letter, the Borrowers shall pay the fees set forth in the Fee Letter.

 

Section 2.07.     LIBOR Option.

 

(a)     The Borrowers may, at any time and from time to time, so long as no
Default or Event of Default has occurred and is continuing, elect to have
interest on all or a portion of the Loans be charged at a rate of interest based
upon the LIBOR Rate (the "LIBOR Option") by notifying the Administrative Agent
prior to 11:00 a.m. (New York City time) at least 3 Business Days prior to (i)
the commencement of the proposed Interest Period or (ii) in the case of the
conversion of a LIBOR Rate Loan into a Reference Rate Loan, the last day of the
then current Interest Period (the "LIBOR Deadline"). Notice of the Borrowers'
election of the LIBOR Option for a permitted portion of the Loans and an
Interest Period pursuant to this Section 2.07(a) shall be made by delivery to
the Administrative Agent of a LIBOR Notice received by the Administrative Agent
before the LIBOR Deadline, or by telephonic notice received by the
Administrative Agent before the LIBOR Deadline (to be confirmed by delivery to
the Administrative Agent of a LIBOR Notice received by the Administrative Agent
prior to 5:00 p.m. (New York City time) on the same day). Promptly upon its
receipt of each such LIBOR Notice, the Administrative Agent shall provide a copy
thereof to each of the Lenders. Each LIBOR Notice shall be irrevocable and
binding on the Borrowers.

 

(b)     Interest on LIBOR Rate Loans shall be payable in accordance with
Section 2.04(d). On the last day of each applicable Interest Period, unless the
Borrowers properly have exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loans automatically shall convert to
the rate of interest then applicable to Reference Rate Loans of the same type
hereunder. At any time that a Default or an Event of Default has occurred and is
continuing, the Borrowers no longer shall have the option to request that any
portion of the Loans bear interest at a rate based on the LIBOR Rate and the
Administrative Agent shall have the right to convert the interest rate on all
outstanding LIBOR Rate Loans to the rate of interest then applicable to
Reference Rate Loans of the same type hereunder.

 

(c)     Notwithstanding anything to the contrary contained in this Agreement,
the Borrowers (i) shall have not more than four (4) LIBOR Rate Loans in effect
at any given time and (ii) only may exercise the LIBOR Option for LIBOR Rate
Loans of at least $500,000 and integral multiples of $100,000 in excess thereof.

 

(d)     The Borrowers may prepay LIBOR Rate Loans at any time; provided,
however, that, in the event that LIBOR Rate Loans are prepaid on any date that
is not the last day of the Interest Period applicable thereto, including as a
result of any mandatory prepayment pursuant to Section 2.05(c) or any
application of payments or proceeds of the Collateral in accordance with
Section 4.03 or Section 4.04 or for any other reason, including early
termination of the term of this Agreement or acceleration of all or any portion
of the Obligations pursuant to the terms hereof, the Borrowers shall indemnify,
defend, and hold harmless the Agents and the Lenders and their participants
against any and all Funding Losses in accordance with Section 2.09.

 

 

 
-47-

--------------------------------------------------------------------------------

 

 

(e)     Anything to the contrary contained herein notwithstanding, neither any
Agent nor any Lender, nor any of their participants, is required actually to
acquire eurodollar deposits to fund or otherwise match fund any Obligation as to
which interest accrues at a rate based on the LIBOR Rate. The provisions of this
ARTICLE II shall apply as if each Lender or its participants had match funded
any Obligation as to which interest is accruing at a rate based on the LIBOR
Rate by acquiring eurodollar deposits for each Interest Period in the amount of
the LIBOR Rate Loans.

 

Section 2.08.     Funding Losses. In connection with each LIBOR Rate Loan, the
Borrowers shall indemnify, defend, and hold harmless the Agents and the Lenders
against any loss, cost, or expense incurred by any Agent or any Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
a Default or an Event of Default), (b) the conversion of any LIBOR Rate Loan
other than on the last day of the Interest Period applicable thereto (including
as a result of a Default or an Event of Default), or (c) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, "Funding Losses"). Funding Losses shall, with respect to any Agent
or any Lender, be deemed to equal the amount reasonably determined by such Agent
or such Lender to be the excess, if any, of (x) the amount of interest that
would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at a rate based on the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (y) the amount of interest that would accrue on such
principal amount for such period at the interest rate which such Agent or such
Lender would be offered were it to be offered, at the commencement of such
period, Dollar deposits of a comparable amount and period in the London
interbank market. A certificate of an Agent or a Lender delivered to the
Administrative Borrower setting forth any amount or amounts that such Agent or
such Lender is entitled to receive pursuant to this Section 2.08 shall be
conclusive absent manifest error.

 

Section 2.09.     Taxes.

 

(a)     Any and all payments by any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding taxes imposed on the net
income of any Agent or any Lender (or any transferee or assignee thereof,
including a participation holder (any such transferee or assignee, including a
participation holder, a "Transferee")) by the jurisdiction in which such Person
is organized or has its principal lending office (all such nonexcluded taxes,
levies, imposts, deductions, charges withholdings and liabilities, collectively
or individually, "Taxes"). If any Loan Party shall be required to deduct any
Taxes from or in respect of any sum payable hereunder to any Agent or any Lender
(or any Transferee), (i) the sum payable shall be increased by the amount (an
"Additional Amount") necessary so that, after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.09), such Agent or such Lender (or such Transferee) shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

 

 
-48-

--------------------------------------------------------------------------------

 

 

(b)     In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document ("Other Taxes"). Each Loan Party shall deliver to each Agent
and each Lender (and any Transferee) official receipts in respect of any Taxes
or Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.

 

(c)     The Loan Parties hereby jointly and severally indemnify and agree to
hold harmless each Agent and each Lender (and any Transferee) from and against
Taxes and Other Taxes (including, without limitation, Taxes and Other Taxes
imposed on any amounts payable under this Section 2.09) paid by such Person,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
Such indemnification shall be paid within 10 days from the date on which any
such Person makes written demand therefor specifying in reasonable detail the
nature and amount of such Taxes or Other Taxes.

 

(d)     Each Lender (or Transferee) that is organized under the laws of a
jurisdiction outside of the United States (a "Non-U.S. Lender") agrees that it
shall, no later than the Effective Date (or, in the case of a Lender that
becomes a party hereto pursuant to Section 12.07 after the Effective Date,
promptly after the date upon which such Lender becomes a party hereto) deliver
to the Agents (or, in the case of an assignee of a Lender which (i) is an
Affiliate of such Lender or a Related Fund of such Lender and (ii) does not
deliver an Assignment and Acceptance to the Administrative Agent pursuant to the
last sentence of Section 12.07(b) for recordation pursuant to Section 12.07(c),
to the assigning Lender only, and in the case of a participant, to the Lender
granting the participation only), one properly completed and duly executed copy
of any of U.S. Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY or any
subsequent versions thereof or successors thereto, in each case claiming
complete exemption from, or reduced rate of, U.S. Federal withholding tax and
payments of interest hereunder. In addition, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents to
the Agents and the Borrowers that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Internal Revenue Code, is not a 10-percent
holder of an Equity Interest of the Parent (within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code) and is not a controlled
foreign corporation related to the Parent (within the meaning of
Section 864(d)(4) of the Internal Revenue Code), and such Non-U.S. Lender agrees
that it shall promptly notify the Agents and the Borrowers in the event any such
representation is no longer accurate. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such participation holder becomes a Transferee hereunder) and on or before
the date, if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a "New Lending Office"). In addition,
such Non-U.S. Lender shall deliver such forms within 20 days after receipt of a
written request therefor from any Agent, the assigning Lender or the Lender
granting a participation, as applicable. Notwithstanding any other provision of
this Section 2.09, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.09(d) that such Non-U.S. Lender is not legally able
to deliver.

 

 

 
-49-

--------------------------------------------------------------------------------

 

 

(e)     The Loan Parties shall not be required to indemnify any Non-U.S. Lender,
or pay any Additional Amounts to any Non-U.S. Lender, in respect of United
States Federal withholding tax pursuant to this Section 2.09 to the extent that
(i) the obligation to withhold amounts with respect to United States Federal
withholding tax existed on the date such Non-U.S. Lender became a party to this
Agreement (or, in the case of a Transferee that is a participation holder, on
the date such participation holder became a Transferee hereunder) or, with
respect to payments to a New Lending Office, the date such Non-U.S. Lender
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) shall not apply to the extent the indemnity payment or
Additional Amounts any Transferee, or Lender (or Transferee) through a New
Lending Office, would be entitled to receive (without regard to this clause (i))
do not exceed the indemnity payment or Additional Amounts that the Person making
the assignment, participation or transfer to such Transferee, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation, or (ii) the obligation to pay such Additional Amounts would not
have arisen but for a failure by such Non-U.S. Lender to comply with the
provisions of Section 2.09(d).

 

(f)     Any Agent or any Lender (or Transferee) claiming any indemnity payment
or additional payment amounts payable pursuant to this Section 2.09 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the
Administrative Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, would not require such Agent or such Lender (or Transferee)
to disclose any information such Agent or such Lender (or Transferee) deems
confidential and would not, in the reasonable determination of such Agent or
such Lender (or Transferee), be otherwise disadvantageous to such Agent or such
Lender (or Transferee).

 

(g)     The obligations of the Loan Parties under this Section 2.09 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 2.10.     Increased Costs and Reduced Return.

 

(a)     If any Agent or any Lender shall have determined that any Change in Law
shall (i) subject such Agent or such Lender, or any Person controlling such
Agent or such Lender, to any tax, duty or other charge with respect to this
Agreement or any Loan made by such Agent or such Lender, or change the basis of
taxation of payments to such Agent or such Lender, or any Person controlling
such Agent or such Lender, of any amounts payable hereunder (except for taxes on
the overall net income of such Agent or such Lender, or any Person controlling
such Agent or such Lender), (ii) impose, modify or deem applicable any reserve,
special deposit or similar requirement against any Loan or any assets of or held
by, or deposits with or for the account of, or credit extended by, such Agent or
such Lender, or any Person controlling such Agent or such Lender, or (iii)
impose on such Agent or such Lender, or any Person controlling such Agent or
such Lender, any other condition regarding this Agreement or any Loan, and the
result of any event referred to in clauses (i), (ii) or (iii) above shall be to
increase the cost to such Agent or such Lender of making any Loan, or agreeing
to make any Loan, or to reduce any amount received or receivable by such Agent
or such Lender hereunder, then, upon demand by such Agent or such Lender, the
Borrowers shall pay to such Agent or such Lender such additional amounts as will
compensate such Agent or such Lender, or any Person controlling such Agent or
such Lender, for such increased costs or reductions in amount.

 

 

 
-50-

--------------------------------------------------------------------------------

 

 

(b)     If any Agent or any Lender shall have determined that any Change in Law
either (i) affects or would affect the amount of capital required or expected to
be maintained by such Agent or such Lender, or any Person controlling such Agent
or such Lender, and such Agent or such Lender determines that the amount of such
capital is increased as a direct or indirect consequence of any Loans made or
maintained, such Agent's or such Lender's or such controlling Person's other
obligations hereunder, or (ii) has or would have the effect of reducing the rate
of return on such Agent's or such Lender's or such controlling Person's capital
to a level below that which such Agent or such Lender or such controlling Person
could have achieved but for such circumstances as a consequence of any Loans
made or maintained or any agreement to make Loans or such Agent's or such
Lender's or such controlling Person's other obligations hereunder (in each case,
taking into consideration such Agent's or such Lender's or such controlling
Person's policies with respect to capital adequacy), then, upon demand by such
Agent or such Lender, the Borrowers shall pay to such Agent or such Lender from
time to time such additional amounts as will compensate such Agent or such
Lender or such controlling Person for such cost of maintaining such increased
capital or such reduction in the rate of return on such Agent's or such Lender's
or such controlling Person's capital.

 

(c)     All amounts payable under this Section 2.10 shall bear interest at the
Reference Rate from the date that is ten (10) days after the date of demand by
any Agent or any Lender until payment in full to such Agent or such Lender. A
certificate of such Agent or such Lender claiming compensation under this
Section 2.10, specifying the event described above and the nature of such event,
shall be submitted by such Agent or such Lender to the Administrative Borrower,
setting forth the additional amount due and an explanation of the calculation
thereof, and such Agent's or such Lender's reasons for invoking the provisions
of this Section 2.10, and shall be final and conclusive absent manifest error.

 

(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of this Section 2.10 shall not constitute a
waiver of such Lender's right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender pursuant to the foregoing
provisions of this Section 2.10 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender notifies the
Administrative Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)     The obligations of the Loan Parties under this Section 2.10 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 2.11.     Changes in Law; Impracticability or Illegality.

 

(a)     The LIBOR Rate may be adjusted by the Administrative Agent with respect
to any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs (including, for the avoidance of doubt, any similar
costs passed on to the Lenders from their own funding sources) due to changes in
applicable law occurring subsequent to the commencement of the then applicable
Interest Period, including changes in tax laws (except changes of general
applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board, excluding the Reserve Percentage, which
additional or increased costs would increase the cost of funding loans bearing
interest at a rate based on the LIBOR Rate. In any such event, the affected
Lender shall give the Administrative Borrower and the Administrative Agent
notice of such a determination and adjustment and the Administrative Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, the Administrative Borrower may, by notice
to such affected Lender (i) require such Lender to furnish to the Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (ii) repay the
LIBOR Rate Loans with respect to which such adjustment is made (together with
any amounts due under Section 2.09).

 

 

 
-51-

--------------------------------------------------------------------------------

 

 

(b)     In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates based on the LIBOR Rate,
such Lender shall give notice of such changed circumstances to the
Administrative Borrower and the Administrative Agent, and the Administrative
Agent promptly shall transmit the notice to each other Lender, and (i) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender's notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Reference Rate Loans of the same type hereunder, and (ii) the Borrowers shall
not be entitled to elect the LIBOR Option until such Lender determines that it
would no longer be unlawful or impractical to do so.

 

(c)     The obligations of the Loan Parties under this Section 2.11 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

Section 2.12.     Mitigation Obligations. If any Lender requires the Borrowers
to pay any additional amounts under Section 2.09 or requests compensation under
Section 2.10, then such Lender shall (at the request of the Administrative
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to such Section 2.09 or 2.10 in the future, and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

Section 2.13.     Obsidian as Administrative Agent. Notwithstanding anything to
the contrary set forth in this Agreement or any other Loan Document, at any time
that Obsidian serves as the Administrative Agent hereunder, (a) the Lenders
shall directly fund the Term Loan to the Borrowers, (b) each Lender shall
provide wire instructions to the Borrowers with respect to payments to be
received from the Borrowers hereunder and the Borrowers shall directly make any
payments required or permitted hereunder to the Lenders and (c) neither the
Lenders nor the Borrowers shall remit any funds to the Administrative Agent to
forward to another party hereunder.

 

 

 
-52-

--------------------------------------------------------------------------------

 

 

 

 

ARTICLE III.
INTENTIONALLY OMITTED

 

ARTICLE IV.
APPLICATION OF PAYMENTS; DEFAULTING LENDERS;
JOINT AND SEVERAL LIABILITY OF BORROWERS

 

Section 4.01.     Payments; Computations and Statements.

 

(a)     The Borrowers will make each payment under this Agreement not later than
12:00 noon (New York City time) on the day when due, in lawful money of the
United States of America and in immediately available funds, to the
Administrative Agent's Account. All payments received by the Administrative
Agent after 12:00 noon (New York City time) on any Business Day will be credited
to the Loan Account on the next succeeding Business Day. All payments shall be
made by the Borrowers without set-off, counterclaim, recoupment, deduction or
other defense to the Agents and the Lenders. Except as provided in Section 2.02,
after receipt thereof the Administrative Agent shall promptly thereafter cause
to be distributed like funds relating to the payment of principal ratably to the
Lenders in accordance with their Pro Rata Shares and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement, provided that the
Administrative Agent shall cause to be distributed all interest and fees
received from or for the account of the Borrowers not less than once each month
and in any event promptly after receipt thereof. The Lenders and the Borrowers
hereby authorize the Administrative Agent to, and the Administrative Agent may,
from time to time, charge the Loan Account of the Borrowers with any amount due
and payable by the Borrowers under any Loan Document. Each of the Lenders and
the Borrowers agrees that the Administrative Agent shall have the right to make
such charges whether or not any Default or Event of Default shall have occurred
and be continuing or whether any of the conditions precedent in Section 5.02
have been satisfied. Any amount charged to the Loan Account of the Borrowers
shall be deemed a Loan hereunder made by the Lenders to the Borrowers, funded by
the Administrative Agent on behalf of the Lenders and subject to Section 2.02 of
this Agreement. The Lenders and the Borrowers confirm that any charges which the
Administrative Agent may so make to the Loan Account of the Borrowers as herein
provided shall be made as an accommodation to the Borrowers and solely at the
Administrative Agent's discretion, provided that the Administrative Agent shall
from time to time, upon the request of the Collateral Agent, charge the Loan
Account of the Borrowers with any amount due and payable under any Loan
Document. Whenever any payment to be made under any such Loan Document shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be. All
computations of fees shall be made by the Administrative Agent on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such fees are payable.
Each determination by the Administrative Agent of an interest rate or fees
hereunder shall be conclusive and binding for all purposes in the absence of
manifest error.

 

 

 
-53-

--------------------------------------------------------------------------------

 

 

(b)     The Administrative Agent shall provide to the Administrative Borrower,
promptly after the end of each calendar month, a summary statement (in the form
from time to time used by the Administrative Agent) of the opening and closing
daily balances in the Loan Account of the Borrowers during such month, the
amounts and dates of all Loans made to the Borrowers during such month, the
amounts and dates of all payments on account of the Loans to the Borrowers
during such month and the Loans to which such payments were applied, the amount
of interest accrued on the Loans to the Borrowers during such month, and the
amount and nature of any charges to the Loan Account made during such month on
account of fees, commissions, expenses and other Obligations. All entries on any
such summary statement shall be presumed to be correct, and, thirty (30) days
after the same is sent, shall be final and conclusive absent manifest error.

 

Section 4.02.     Sharing of Payments. Except as provided in Section 2.02, if
any Lender shall obtain any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) on account of any Obligation in
excess of its ratable share of payments on account of similar obligations
obtained by all the Lenders (including, without limitation, any amendment,
consent or similar fee payable to all Lenders, but excluding any amendment,
consent or similar fee offered to all Lenders and not payable to non-consenting
Lenders), such Lender shall forthwith purchase from the other Lenders such
participations in such similar obligations held by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that (a) if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, such purchase from each
Lender shall be rescinded and such Lender shall repay to the purchasing Lender
the purchase price to the extent of such recovery together with an amount equal
to such Lender's ratable share (according to the proportion of (i) the amount of
such Lender's required repayment to (ii) the total amount so recovered from the
purchasing Lender of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered) and (b) the provisions of this
Section 4.02 shall not be construed to apply to (i) any payment made by the
Borrowers pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to any Loan Party or any Affiliate thereof (as to which
the provisions of this Section 4.02 shall apply). The Borrowers agree that any
Lender so purchasing a participation from another Lender pursuant to this
Section 4.02 may, to the fullest extent permitted by law, exercise all of its
rights (including the Lender's right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

 

Section 4.03.     Apportionment of Payments. Subject to Section 2.02 and to any
written agreement among the Agents and/or the Lenders:

 

(a)     All payments of principal and interest in respect of outstanding Loans,
all payments of fees (other than to the extent set forth in any such written
agreement among the Agents and/or the Lenders) and all other payments in respect
of any other Obligations, shall be allocated by the Administrative Agent among
such of the Lenders as are entitled thereto, in proportion to their respective
Pro Rata Shares or otherwise as provided herein, or, in respect of payments not
made on account of Loans, as designated by the Person making payment when the
payment is made.

 

 

 
-54-

--------------------------------------------------------------------------------

 

 

(b)     After the occurrence and during the continuance of an Event of Default,
the Administrative Agent may, and upon direction of the Collateral Agent or the
Required Lenders shall, apply all payments made in respect of Obligations and
all proceeds of the Collateral, subject to the provisions of this Agreement, (i)
first, ratably to pay the Obligations in respect of any fees, expense
reimbursements, indemnities and other amounts then due and payable to the Agents
until paid in full; (ii) second, ratably to pay the Obligations in respect of
any fees, expense reimbursements and indemnities then due and payable to the
Lenders until paid in full; (iii) third, ratably to pay interest then due and
payable in respect of the Collateral Advances until paid in full; (iv) fourth,
ratably to pay principal of the Collateral Advances until paid in full; (v)
fifth, ratably to pay interest then due and payable in respect of the Term Loan
until paid in full; (vi) sixth, ratably to pay principal of the Term Loan until
paid in full; and (vii) seventh, ratably to the payment of all other Obligations
then due and payable.

 

(c)     In each instance, so long as no Event of Default has occurred and is
continuing, Section 4.03(b) shall not be deemed to apply to any payment by the
Borrowers specified by the Administrative Borrower to the Administrative Agent
to be for the payment of Obligations then due and payable under any provision of
this Agreement or the prepayment of all or part of the principal of the Term
Loan in accordance with the terms and conditions of Section 2.05.

 

(d)     For purposes of Section 4.03(b), "paid in full" means payment in cash of
all amounts owing under the Loan Documents according to the terms thereof,
including loan fees, service fees, professional fees, interest (and specifically
including interest accrued after the commencement of any Insolvency Proceeding),
default interest, interest on interest, and expense reimbursements, whether or
not the same would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding, except to the extent that default or overdue interest
(but not any other interest) and loan fees, each arising from or related to a
default, are disallowed in any Insolvency Proceeding.

 

(e)     In the event of a direct conflict between the priority provisions of
this Section 4.03 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 4.03 shall control and govern.

 

Section 4.04.     Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

 

 
-55-

--------------------------------------------------------------------------------

 

 

(a)     Such Defaulting Lender's right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definitions of Required Lenders and Majority Lenders.

 

(b)     The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by any Borrower to the Administrative Agent
for such Defaulting Lender's benefit, and, in the absence of such transfer to
such Defaulting Lender, the Administrative Agent shall transfer any such
payments to each other non-Defaulting Lender ratably in accordance with their
Pro Rata Shares (without giving effect to the Pro Rata Shares of such Defaulting
Lender) (but only to the extent that such Defaulting Lender's Loans were funded
by the other Lenders) or, if so directed by the Administrative Borrower and if
no Default or Event of Default has occurred and is continuing (and to the extent
such Defaulting Lender's Loans were not funded by the other Lenders), retain the
same to be re-advanced to the Borrowers as if such Defaulting Lender had made
such Loans to the Borrowers. Subject to the foregoing, the Administrative Agent
may hold and, in its discretion, re-lend to the Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
the Administrative Agent for the account of such Defaulting Lender.

 

(c)     Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
(but not obligate) the Borrowers to replace the Defaulting Lender with one or
more substitute Lenders, and the Defaulting Lender shall have no right to refuse
to be replaced hereunder. Such notice to replace the Defaulting Lender shall
specify an effective date for such replacement, which date shall not be later
than 15 Business Days after the date such notice is given. Prior to the
effective date of such replacement, the Defaulting Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Defaulting Lender
being repaid its share of the outstanding Obligations without any premium or
penalty of any kind whatsoever. If the Defaulting Lender shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, the Defaulting Lender shall be deemed to have executed
and delivered such Assignment and Acceptance. The replacement of any Defaulting
Lender shall be made in accordance with the terms of Section 12.07.

 

(d)     The operation of this Section 4.04 shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by a Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.

 

(e)     This Section 4.04 shall remain effective with respect to any Defaulting
Lenders until either (i) the Obligations under this Agreement shall have been
declared or shall have become immediately due and payable or (ii) the
non-Defaulting Lenders, the Agents, and the Borrowers shall have waived such
Defaulting Lender's default in writing, and the Defaulting Lender makes its Pro
Rata Share of the applicable defaulted Loans and pays to the Agents all amounts
owing by such Defaulting Lender in respect thereof; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while such Lender was a Defaulting Lender; and
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.

 

 

 
-56-

--------------------------------------------------------------------------------

 

 

Section 4.05.     Administrative Borrower; Joint and Several Liability of
Borrowers.

 

(a)     Each Borrower hereby irrevocably appoints Oxford Mining as the borrowing
agent and attorney-in-fact for the Borrowers (the "Administrative Borrower"),
which appointment shall remain in full force and effect unless and until the
Agents shall have received prior written notice signed by all of the Borrowers
that such appointment has been revoked and that another Borrower has been
appointed the Administrative Borrower. Each Borrower hereby irrevocably appoints
and authorizes the Administrative Borrower (i) to provide to the Agents and
receive from the Agents all notices with respect to Loans obtained for the
benefit of such Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on behalf of such Borrower to obtain Loans and to exercise such
other powers as are reasonably incidental thereto to carry out the purposes of
this Agreement. It is understood that the handling of the Loan Account and the
Collateral in a combined fashion, as more fully set forth herein, is done solely
as an accommodation to the Borrowers in order to utilize the collective
borrowing powers of the Borrowers in the most efficient and economical manner
and at their request, and that neither the Agents nor the Lenders shall incur
liability to the Borrowers as a result hereof. Each of the Borrowers expects to
derive benefit, directly or indirectly, from the handling of the Loan Account
and the Collateral in a combined fashion since the successful operation of each
Borrower is dependent on the continued successful performance of the integrated
group.

 

(b)     Each of the Borrowers hereby accepts joint and several liability
hereunder and under the other Loan Documents for the Obligations, in
consideration of the financial accommodations to be provided by the Agents and
the Lenders under this Agreement and the other Loan Documents for the mutual
benefit, directly and indirectly, of each of the Borrowers and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations. Each of the Borrowers, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including, without
limitation, any Obligations arising under this Section 4.05), it being the
intention of the parties hereto that all of the Obligations shall be the joint
and several obligations of each of the Borrowers without preferences or
distinction among them. If and to the extent that any of the Borrowers shall
fail to make any payment with respect to any of the Obligations as and when due
or to perform any of the Obligations in accordance with the terms thereof, then,
in each such event, the other Borrowers will make such payment with respect to,
or perform, such Obligation. Subject to the terms and conditions hereof, the
Obligations of each of the Borrowers under the provisions of this Section 4.05
constitute the absolute and unconditional, full recourse Obligations of each of
the Borrowers, enforceable against each of the Borrowers to the full extent of
its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or the other Loan Documents or any other
circumstances whatsoever.

 

 

 
-57-

--------------------------------------------------------------------------------

 

 

(c)     The provisions of this Section 4.05 are made for the benefit of the
Agents, the Lenders and their successors and assigns, and may be enforced by
them from time to time against any or all of the Borrowers as often as occasion
therefor may arise and without requirement on the part of the Agents, the
Lenders or such successors or assigns first to marshal any of its or their
claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations or to elect any other remedy. The provisions of this
Section 4.05 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.

 

(d)     Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agents or
the Lenders hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.

 

ARTICLE V.
CONDITIONS TO LOANS

 

Section 5.01.     Conditions Precedent to Effectiveness. This Agreement shall
become effective as of the Business Day (the "Effective Date") when each of the
following conditions precedent shall have been satisfied (or expressly waived)
in a manner satisfactory to the Agents:

 

(a)     Payment of Fees, Etc. The Borrowers shall have paid on or before the
Effective Date all fees, costs, expenses and taxes then payable pursuant to
Sections 2.06 and 12.04.

 

(b)     Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in ARTICLE VI and in each other Loan Document, certificate or other
writing delivered to any Agent or any Lender pursuant hereto or thereto on or
prior to the Effective Date are true and correct on and as of the Effective Date
as though made on and as of the Effective Date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date (in
which case such representation or warranty shall be true and correct on and as
of such earlier date) and (ii) no Default or Event of Default shall have
occurred and be continuing on the Effective Date or would result from this
Agreement or the other Loan Documents becoming effective in accordance with its
or their respective terms.

 

 

 
-58-

--------------------------------------------------------------------------------

 

 

(c)     Legality. The making of the Loans shall not contravene any law, rule or
regulation applicable to any Agent or any Lender.

 

(d)     Delivery of Documents. The Collateral Agent shall have received on or
before the Effective Date the following, each in form and substance satisfactory
to the Collateral Agent and, unless indicated otherwise, dated the Effective
Date:

 

(i)       a Security Agreement, duly executed by each Loan Party, together with
delivery to the First Lien Agent, to the extent certificated, the original stock
certificates or other certificates representing all of the Equity Interests and
all promissory notes required to be pledged thereunder, accompanied by undated
stock powers executed in blank and other proper instruments of transfer;

 

(ii)      a UCC Filing Authorization Letter, duly executed by each Loan Party,
together with appropriate financing statements on Form UCC-1 to be duly filed in
such office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
each Security Agreement and each Mortgage;

 

(iii)     certified copies of request for copies of information on Form UCC 11,
listing all effective financing statements which name as debtor any Loan Party
and which are filed in the offices referred to in paragraph (ii) above, together
with copies of such financing statements, none of which, except as otherwise
agreed in writing by the Collateral Agent, shall cover any of the Collateral and
the results of searches for any tax Lien and judgment Lien filed against such
Person or its property, which results, except as otherwise agreed to in writing
by the Collateral Agent, shall not show any such Liens;

 

(iv)     a Perfection Certificate, duly executed by each Loan Party and
completed in a manner satisfactory to the Collateral Agent;

 

(v)      the Fee Letter, duly executed by the Borrowers;

 

(vi)     the Intercompany Subordination Agreement, duly executed by each Loan
Party;

 

(vii)     the Intercreditor Agreement, duly executed by the parties thereto;

 

 

 
-59-

--------------------------------------------------------------------------------

 

 

(viii)    the Investors' Rights Agreement, duly executed by the parties thereto;

 

(ix)     the Amendment to Investors' Rights Agreement, duly executed by the
parties thereto;

 

(x)      the Warrant Issuance Agreement, duly executed by the parties thereto;

 

(xi)     with respect to each Facility, each of the Real Estate Deliverables;

 

(xii)     the Contribution Agreement, duly executed by each Loan Party;

 

(xiii)     a copy of the resolutions of each Loan Party, certified as of the
Effective Date by an Authorized Officer thereof, authorizing (A) the borrowings
hereunder and the transactions contemplated by the Loan Documents to which such
Loan Party is or will be a party and (B) the execution, delivery and performance
by such Loan Party of each Loan Document to which such Loan Party is or will be
a party and the execution and delivery of the other documents to be delivered by
such Person in connection herewith and therewith;

 

(xiv)     a certificate of an Authorized Officer of each Loan Party, certifying
the names and true signatures of the representatives of such Loan Party
authorized to sign each Loan Document to which such Loan Party is or will be a
party and the other documents to be executed and delivered by such Loan Party in
connection herewith and therewith, together with evidence of the incumbency of
such Authorized Officers;

 

(xv)     a certificate of the appropriate official(s) of the jurisdiction of
organization and each jurisdiction of foreign qualification of each Loan Party
certifying as of a recent date not more than 30 days prior to the Effective Date
as to the subsistence in good standing of, and the payment of taxes by, such
Loan Party in such jurisdictions;

 

(xvi)     a true and complete copy of the charter, certificate of formation,
articles of organization, certificate of limited partnership or other publicly
filed organizational document of each Loan Party certified as of a recent date
not more than 30 days prior to the Effective Date by an appropriate official of
the jurisdiction of organization of such Loan Party which shall set forth the
same complete name of such Loan Party as is set forth herein and the
organizational number of such Loan Party, if an organizational number is issued
in such jurisdiction;

 

 

 
-60-

--------------------------------------------------------------------------------

 

 

(xvii)     a copy of the Governing Documents of each Loan Party, together with
all amendments thereto, certified as of the Effective Date by an Authorized
Officer of such Loan Party;

 

(xviii)     an opinion of Squire Sanders (US) LLP, counsel to the Loan Parties,
and each local counsel reasonably required by the Administrative Agent, in each
case as to such matters as the Collateral Agent may reasonably request
(including, without limitation, opinions with respect to the Parent Warrants and
the General Partner Warrants and any other equity issued in connection with this
Agreement);

 

(xix)     a certificate of an Authorized Officer of each Loan Party, certifying
as to the matters set forth in Section 5.01(b);

 

(xx)     a copy of (A) the Financial Statements and (B) the financial
projections described in Section 6.01(g)(ii), certified as of the Effective Date
by an Authorized Officer of the Parent as complying with the representations and
warranties set forth in Section 6.01(g)(ii);

 

(xxi)     a certificate of the chief financial officer of the Parent, setting
forth in reasonable detail the calculations required to establish compliance as
of the Effective Date, on a pro forma basis after giving effect to the Loans,
with each of the financial covenants contained in Section 7.03;

 

(xxii)     a certificate of the chief financial officer of each Loan Party,
certifying as to the solvency of such Loan Party, which certificate shall be
satisfactory in form and substance to the Collateral Agent;

 

(xxiii)     a certificate of the chief financial officer of the Parent
certifying that all tax returns required to be filed by the Loan Parties have
been filed and all taxes upon the Loan Parties or their properties, assets, and
income (including real property taxes and payroll taxes) have been paid;

 

(xxiv)     evidence of the insurance coverage required by Section 7.01
(including, without limitation, Section 7.01(u)) and the terms of each Security
Agreement and each Mortgage and such other insurance coverage with respect to
the business and operations of the Loan Parties as the Collateral Agent may
reasonably request, in each case, where requested by the Collateral Agent, with
such endorsements as to the named insureds or loss payees thereunder as the
Collateral Agent may request and providing that such insurance coverage may be
terminated or canceled (by the insurer or the insured thereunder) only upon 30
days' prior written notice to the Collateral Agent and each such named insured
or loss payee, together with evidence of the payment of all premiums due in
respect thereof for such period as the Collateral Agent may request;

 

 

 
-61-

--------------------------------------------------------------------------------

 

 

(xxv)     a certificate of an Authorized Officer of the Administrative Borrower,
certifying the names and true signatures of the persons that are authorized to
provide Notices of Borrowing, LIBOR Notices and all other notices under this
Agreement and the other Loan Documents;

 

(xxvi)     a landlord waiver or agreement, in form and substance satisfactory to
the Collateral Agent and which may be included as a provision contained in the
relevant Lease, executed by each landlord with respect to each of the Leases set
forth on Schedule 5.01(d)(xxv);

 

(xxvii)     a collateral access agreement, in form and substance satisfactory to
the Collateral Agent, executed by each Person who possesses Inventory of any
Loan Party;

 

(xxviii)     copies of the First Lien Debt Documents, in form and substance
satisfactory to the Administrative Agent, all certified as true and correct
copies thereof by an Authorized Officer of the Administrative Borrower, together
with a certificate of an Authorized Officer of the Administrative Borrower
stating that the First Lien Loan Documents remain in full force and effect and
that none of the Loan Parties has breached or defaulted in any of its
obligations thereunder;

 

(xxix)     a certificate of an Authorized Officer of the Administrative Borrower
stating that copies of all of the Materials Contracts as in effect on the
Effective Date have been made available to the Collateral Agent, that all such
Material Contracts remain in full force and effect and that none of the Loan
Parties has breached or defaulted in any of its obligations under such Material
Contracts;

 

(xxx)     provision for the payment in full of all Indebtedness under the
Existing Credit Facility in a manner satisfactory to the Collateral Agent,
together with (A) a termination and release agreement with respect to the
Existing Credit Facility and all related documents, duly executed by the Loan
Parties and the Existing Lenders, (B) a satisfaction of mortgage for each
mortgage filed by the Existing Lender on the Facility, (C) a termination of
security interest in intellectual property for each assignment for security
recorded by the Existing Lenders at the United States Patent and Trademark
Office or the United States Copyright Office and covering any intellectual
property of the Loan Parties, and (D) UCC 3 termination statements for all UCC-1
financing statements filed by the Existing Lenders and covering any portion of
the Collateral;

 

(xxxi)     such depository account, blocked account, lockbox account and similar
agreements and other documents, each in form and substance satisfactory to the
Agents, as the Agents may request with respect to the Borrowers' cash management
system; and

 

 

 
-62-

--------------------------------------------------------------------------------

 

 

(xxxii)     such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Collateral Agent in form and substance, as
the Collateral Agent may reasonably request.

 

(e)     Material Adverse Effect. The Collateral Agent shall have determined, in
its sole judgment, that no event or development shall have occurred since
December 31, 2012 which could reasonably be expected to have a Material Adverse
Effect.

 

(f)     First Lien Indebtedness. Concurrently with the funding of the Loans to
be made on the Effective Date, the Borrowers shall have received cash proceeds
in an amount not less than $91,888,368.86 from the incurrence of the First Lien
Indebtedness in accordance with the terms of the First Lien Debt Documents, less
any fees, expenses and other such amounts payable with respect thereto.

 

(g)     Approvals. All consents, authorizations and approvals of, all filings
and registrations with, and all other actions in respect of any Governmental
Authority or other Person required in connection with the making of the Loans or
the conduct of the business of the Loan Parties shall have been obtained and
shall be in full force and effect.

 

(h)     Proceedings; Receipt of Documents. All proceedings in connection with
the making of the initial Loans and the other transactions contemplated by this
Agreement and the other Loan Documents, and all documents incidental hereto and
thereto, shall be satisfactory to the Collateral Agent and its counsel, and the
Collateral Agent and such counsel shall have received all such information and
such counterpart originals or certified or other copies of such documents as the
Collateral Agent or such counsel may reasonably request.

 

(i)     Management Reference Checks. The Collateral Agent shall have received
satisfactory reference checks for key management of each Loan Party.

 

(j)     Due Diligence. The Agents shall have completed their business, legal and
collateral due diligence with respect to each Loan Party and the results thereof
shall be acceptable to the Agents, in their sole and absolute discretion.

 

(k)     Leverage Ratio. The Leverage Ratio as of May 31, 2013 (calculated on a
pro forma basis after giving effect to all Loans to be made on the Effective
Date and the initial fundings on the Effective Date under First Lien Debt
Documents (and, in each case, the application of the proceeds thereof) and the
payment of fees and expenses in connection with the transactions contemplated
hereby and thereby shall not exceed 4.50 to 1.00. The Administrative Borrower
shall deliver to the Collateral Agent a certificate of the chief financial
officer or other Authorized Officer of the Administrative Borrower certifying as
to the matters set forth in this Section 5.01(k) and containing the calculation
of the Leverage Ratio.

 

(l)     Liquidity. After giving effect to all Loans to be made on the Effective
Date and the initial fundings on the Effective Date under First Lien Debt
Documents, (i) the Liquidity shall not be less than $13,000,000 and (ii) all
liabilities of the Loan Parties shall be current. The Administrative Borrower
shall deliver to the Collateral Agent a certificate of the chief financial
officer of the Administrative Borrower certifying as to the matters set forth in
clauses (i) and (ii) above and containing the calculation of Liquidity.

 

 

 
-63-

--------------------------------------------------------------------------------

 

 

(m)     Key-Man Life Insurance Policies. The Agents shall have received evidence
satisfactory to the Agents that the Loan Parties have obtained the Key-Man Life
Insurance Policies and that the same are in full force and effect and have been
collaterally assigned to the Collateral Agent for the ratable benefit of the
Agents and the Lenders.

 

(n)     Warrants. The Agents shall have received evidence, in form and substance
satisfactory to the Agents, that the issuance in favor of the Lenders (or their
Affiliates) of (i) the Parent Warrants that equal in the aggregate 15% of all
outstanding classes of Equity Interests in the Parent on a fully diluted basis
has been consummated and (ii) the General Partner Warrants that equal in the
aggregate 15% of the aggregate units (Class A Units and Class B Units) of the
General Partner on a fully diluted basis has been consummated.

 

(o)     Information. The Administrative Agent shall not have become aware of any
new or inconsistent information or other matter not previously disclosed to the
Administrative Agent relating to the Loan Parties or the Term Loan which the
Administrative Agent, in its reasonable judgment, deems material and adverse
relative to the information or other matters disclosed to the Administrative
Agent prior to the Effective Date.

 

(p)     Other Information. The Administrative Agent shall have received copies
of all reports, audits or certifications as it may reasonably request.

 

(q)     Employment Agreement. The Administrative Agent shall have received an
employment agreement, in form and substance satisfactory to the Administrative
Agent, for Charles C. Ungurean, the chief executive officer of the Loan Parties,
having a term that extends through the later of (i) December 31, 2016 and (ii)
the repayment of the Obligations in full and the termination of this Agreement.

 

(r)     Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing pursuant to Section 2.02.

 

Section 5.02.     Conditions Subsequent to Effectiveness. As an accommodation to
the Loan Parties, the Agent and the Lenders have agreed to execute this
Agreement and to make the Loans on the Effective Date notwithstanding the
failure by the Loan Parties to satisfy the conditions set forth below on or
before the Effective Date. In consideration of such accommodation, the Loan
Parties agree that, in addition to all other terms, conditions and provisions
set forth in this Agreement and the other Loan Documents, including, without
limitation, those conditions set forth in Section 5.01, the Loan Parties shall
satisfy each of the conditions subsequent set forth below on or before the date
applicable thereto (or such later date as is hereafter agreed to in writing by
the Administrative Agent), it being understood that (i) the failure by the Loan
Parties to perform or cause to be performed any such condition subsequent on or
before the date by which such condition subsequent is required to be fulfilled
pursuant to this Section 5.02 shall constitute an Event of Default and (ii) to
the extent that the existence of any such condition subsequent would otherwise
cause any representation, warranty or covenant in this Agreement or any other
Loan Document to be breached, the Majority Lenders hereby waive such breach for
the period from the Effective Date through the date by which such condition
subsequent is required to be fulfilled pursuant to this Section 5.02:

 

 

 
-64-

--------------------------------------------------------------------------------

 

 

(a)     Within ten (10) Business Days following the Effective Date, the
Administrative Borrower shall deliver to the Collateral Agent, in form and
substance satisfactory to Collateral Agent, (i) issued loss payable endorsements
in favor of the Collateral Agent with respect to the Loan Parties' property
insurance and (ii) issued additional insured endorsements in favor of the
Collateral Agent with respect to the Loan Parties' liability insurance.

 

(b)     Within thirty (30) days following the Effective Date, the Administrative
Borrower shall deliver to the Collateral Agent each Mortgage duly executed by
the applicable Loan Party, together with such Real Property Deliverables
requested by the Collateral Agent (which shall include, for the avoidance of
doubt, title insurance and, to the extent requested by the Collateral Agent,
acceptable surveys), in each case in form and substance satisfactory to the
Collateral Agent, with respect to the following Facilities: (i) 544 Chestnut
Street, Coshocton, OH 43812 (office building, land and parking area); (ii) 14561
Township Road 263, Conesville, OH 43811 (coal preparation plant); (iii) 1855
Kemper Court, Zanesville, OH 43701 (warehouse); and (iv) Island Dock, 9453 Hwy
85 E, Island, KY 42350 (coal loading dock facility).

 

(c)     The Administrative Borrower shall use commercially reasonable efforts to
deliver to the Collateral Agent, within thirty (30) days following the Effective
Date, a landlord consent, waiver or agreement, in form and substance reasonably
satisfactory to the Collateral Agent, executed by each landlord with respect to
each of the Leases set forth on Schedule 5.01(d)(xxiii) to the extent the same
has not been obtained (or attempted with commercially reasonable efforts to be
obtained) on or before the Effective Date.

 

(d)     The Administrative Borrower shall use commercially reasonable efforts to
deliver to the Collateral Agent, within thirty (30) days following the Effective
Date, unless waived by the Collateral Agent, collateral access agreements, in
form and substance reasonably satisfactory to the Collateral Agent, with respect
to any leased real property of a Loan Party where Collateral with a book value
in excess of $100,000 (when aggregated with all other Collateral at the same
location) is located.

 

(e)     Within thirty (30) days following the Effective Date, the Administrative
Borrower shall deliver a certificate as to the subsistence in good standing of,
and the payment of taxes by, the Administrative Borrower in the Commonwealth of
Pennsylvania.

 

 

 
-65-

--------------------------------------------------------------------------------

 

 

(f)     Within thirty (30) days following the Effective Date, the Administrative
Borrower shall deliver to the First Lien Agent (with copies to to the Collateral
Agent) certificates of title with the Collateral Agent's Lien noted thereon with
respect to any Titled Collateral (as defined in the Security Agreement) with an
individual fair market value in excess of $25,000.

 

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES

 

Section 6.01.     Representations and Warranties. Each Loan Party hereby
represents and warrants to the Agents and the Lenders as follows:

 

(a)     Organization, Good Standing, Etc. Each of the Loan Parties and their
respective Subsidiaries (i) is a corporation, limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of the state or jurisdiction of its organization, (ii) has all
requisite power and authority to conduct its business as now conducted and as
presently contemplated, to execute and deliver each Loan Document to which it is
a party, to consummate the transactions contemplated thereby and, in the case of
the Borrowers, to make the borrowings hereunder, and (iii) is duly qualified to
do business and is in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary, except, in the case of this clause
(iii), where failure to be so qualified could not reasonably be expected to have
a Material Adverse Effect.

 

(b)     Authorization, Etc. The execution, delivery and performance by each of
the Loan Parties and each of its respective Subsidiaries of each Loan Document
to which it is or will be a party (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene any of its Governing Documents or
any applicable Requirement of Law or any Contractual Obligation binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties.

 

(c)     Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party or
any of its Subsidiaries of any Loan Document to which it is or will be a party.

 

(d)     Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any of the Loan Parties or any of its respective Subsidiaries
is or will be a party, when delivered hereunder, will be, a legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally.

 

 

 
-66-

--------------------------------------------------------------------------------

 

 

(e)     Capitalization; Subsidiaries.

 

(i)     On the Effective Date, after giving effect to the transactions
contemplated hereby and by the First Lien Debt Documents to occur on the
Effective Date, the authorized Equity Interests of the Parent and the General
Partner and the issued and outstanding Equity Interests of the Parent and the
General Partner are as set forth on Schedule 6.01(e). All of the issued and
outstanding Equity Interests of the Parent and the General Partner have been
validly issued and are fully paid and nonassessable, and the holders thereof are
not entitled to any preemptive, first refusal or other similar rights except as
set forth on Schedule 6.01(e). Except as set forth on Schedule 6.01(e), as of
the Effective Date there are no outstanding debt or equity securities of the
Parent or any of its Subsidiaries and no outstanding obligations of the Parent
or any of its Subsidiaries convertible into or exchangeable for, or warrants,
options or other rights for the purchase or acquisition from the Parent of, or
other obligations of the Parent to issue, directly or indirectly, any, Equity
Interests of the Parent.

 

(ii)     Schedule 6.01(e) is a complete and correct description of the name,
jurisdiction of incorporation and ownership of the outstanding Equity Interests
of the Subsidiaries of the Parent in existence as of the Effective Date. All of
the issued and outstanding Equity Interests of such Subsidiaries have been
validly issued and are fully paid and nonassessable, and the holders thereof are
not entitled to any preemptive, first refusal or other similar rights. Except as
indicated on Schedule 6.01(e), all such Equity Interests are owned by the Parent
or one or more of its wholly-owned Subsidiaries, free and clear of all Liens.
There are no outstanding debt or equity securities of the Parent or any of its
Subsidiaries and no outstanding obligations of the Parent or any of its
Subsidiaries convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from the Parent or any of its
Subsidiaries of, or other obligations of any Subsidiary to issue, directly or
indirectly, any, Equity Interests in any Subsidiary of the Parent.

 

(f)     Litigation; Commercial Tort Claims. Except as set forth on Schedule
6.01(f), (i) there is no pending or, to the best knowledge of any Loan Party,
threatened action, suit or proceeding affecting any Loan Party or any of its
properties before any court or other Governmental Authority or any arbitrator
that (A) if adversely determined, could reasonably be expected to have a
Material Adverse Effect or (B) relates to this Agreement or any other Loan
Document or any transaction contemplated hereby or thereby and (ii) as of the
Effective Date, none of the Loan Parties holds any commercial tort claims in
respect of which a claim has been filed in a court of law or a written notice by
an attorney has been given to a potential defendant.

 

 

 
-67-

--------------------------------------------------------------------------------

 

 

(g)     Financial Condition.

 

(i)     The Financial Statements, copies of which have been delivered to each
Agent and each Lender, fairly present the consolidated financial condition of
the Parent and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Parent and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP,
subject to year-end audit adjustments and excluding footnotes in the case of the
Financial Statements for the fiscal quarter ended March 31, 2013. All material
indebtedness and other liabilities (including, without limitation, Indebtedness,
liabilities for taxes, long-term leases and other unusual forward or long-term
commitments), direct or contingent, of the Parent and its Subsidiaries as of
December 31, 2012 and March 31, 2013 are set forth in the Financial Statements
as of such dates and for the periods then ended. Since December 31, 2012, no
event or development has occurred that has had or could reasonably be expected
to have a Material Adverse Effect.

 

(ii)     The Parent has heretofore furnished to each Agent and each Lender (A)
projected monthly balance sheets, statements of operations and statements of
cash flows of the Parent and its Subsidiaries for the period from the Effective
Date through December 31, 2013, and (B) projected annual balance sheets,
statements of operations and statements of cash flows of the Parent and its
Subsidiaries for the Fiscal Years ending in 2013, 2014 and 2015 which projected
financial statements shall be updated from time to time pursuant to
Section 7.01(a)(vii). Such projections, as so updated, shall be believed by the
Parent at the time furnished to be reasonable, shall have been prepared on a
reasonable basis and in good faith by the Parent, and shall have been based on
assumptions believed by the Parent to be reasonable at the time made and upon
the best information then reasonably available to the Parent, and the Parent
shall not be aware of any facts or information that would lead it to believe
that such projections, as so updated, are incorrect or misleading in any
material respect.

 

(h)     Compliance with Law, Etc. None of the Loan Parties or any of their
respective Subsidiaries is in violation of (i) (A) any of its Governing
Documents, (B) any material provision of any domestic or foreign Requirement of
Law, including, without limitation, any statute, legislation or treaty, any
guideline, directive, rule, standard, requirement, policy, order, judgment,
injunction, award or decree of any Governmental Authority, in each case
applicable to it or any of its property or assets, or any provision of any such
Requirement of Law which violation could reasonably be expected to have a
Material Adverse Effect, or (C) any material term of any Contractual Obligation
(including, without limitation, any Material Contract) binding on or otherwise
affecting it or any of its properties, which violation could reasonably be
expected to have a Material Adverse Effect, and (ii) no Default or Event of
Default has occurred and is continuing.

 

 

 
-68-

--------------------------------------------------------------------------------

 

 

(i)     ERISA. Except as set forth on Schedule 6.01(i), (i) each Employee Plan
is in substantial compliance with ERISA and the Internal Revenue Code, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan, (iii) the most recent annual report (Form 5500 Series)
with respect to each Employee Plan, including any required Schedule B (Actuarial
Information) thereto, copies of which have been filed with the Internal Revenue
Service and delivered to the Agents, is complete and correct and fairly presents
the funding status of such Employee Plan, and since the date of such report
there has been no material adverse change in such funding status, (iv) copies of
each agreement entered into with the PBGC, the U.S. Department of Labor or the
Internal Revenue Service with respect to any Employee Plan have been delivered
to the Agents, (v) no Employee Plan had an accumulated or waived funding
deficiency or permitted decrease which would create a deficiency in its funding
standard account or has applied for an extension of any amortization period
within the meaning of Section 412 of the Internal Revenue Code at any time
during the previous 60 months, and (vi) no Lien imposed under the Internal
Revenue Code or ERISA exists or is likely to arise on account of any Employee
Plan within the meaning of Section 412 of the Internal Revenue Code. Except as
set forth on Schedule 6.01(i), no Loan Party or any of its ERISA Affiliates has
incurred any withdrawal liability under ERISA with respect to any Multiemployer
Plan, or is aware of any facts indicating that it or any of its ERISA Affiliates
may in the future incur any such withdrawal liability. No Loan Party or any of
its ERISA Affiliates nor any fiduciary of any Employee Plan has (i) engaged in a
nonexempt prohibited transaction described in Sections 406 of ERISA or 4975 of
the Internal Revenue Code, (ii) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (iii) engaged in a
transaction within the meaning of Section 4069 of ERISA or (iv) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan. No Loan Party or any of its ERISA Affiliates contributes to, sponsors,
maintains or has an obligation to contribute to or maintain any Multiemployer
Plan or any defined benefit plan, or has at any time prior to the date hereof
established, sponsored or maintained, been a party to, or contributed or been
obligated to contribute to or maintain any Multiemployer Plan or any defined
benefit plan. Except as required by Section 4980B of the Internal Revenue Code,
and, except as set forth on Schedule 6.01(i), no Loan Party or any of its ERISA
Affiliates maintains an employee welfare benefit plan (as defined in
Section 3(1) of ERISA) which provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of its ERISA Affiliates or coverage after a participant's
termination of employment.

 

 

 
-69-

--------------------------------------------------------------------------------

 

 

(j)     Taxes, Etc. All Federal, state and local tax returns and other reports
required by applicable Requirements of Law to be filed by any Loan Party or any
of its Subsidiaries have been filed, or extensions have been obtained, and all
taxes, assessments and other governmental charges imposed upon any Loan Party or
any of its Subsidiaries or any property of any Loan Party or any of its
Subsidiaries and which have become due and payable on or prior to the date
hereof have been paid, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof on the Financial Statements in accordance
with GAAP.

 

(k)     Regulations T, U and X. No Loan Party or any of its Subsidiaries is or
will be engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation T, U or
X), and no proceeds of any Loan will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or for any purpose that violates, or is inconsistent with, the
provisions of Regulation T, U and X.

 

(l)     Nature of Business.

 

(i)     No Loan Party or any of its Subsidiaries is engaged in any business
other than as set forth on Schedule 6.01(l).

 

(ii)     The Parent is a holding company and does not have any material
liabilities (other than liabilities arising under the Loan Documents and the
First Lien Debt Documents and guarantees of obligations of its Subsidiaries),
own any material assets (other than the Equity Interests in its Subsidiaries) or
engage in any operations or business (other than the ownership of its
Subsidiaries).

 

(m)     Adverse Agreements, Etc. No Loan Party or any of its Subsidiaries is a
party to any Contractual Obligation or subject to any restriction or limitation
in any Governing Document or any judgment, order, regulation, ruling or other
requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) has, or in the future could reasonably be
expected (either individually or in the aggregate) to have, a Material Adverse
Effect.

 

(n)     Permits, Etc. Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person. No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect.

 

(o)     Properties.

 

(i)     Each Loan Party owns (with good and marketable title in the case of real
property, subject only to the matters permitted by the following sentence), or
has valid leasehold interests in or valid licenses to use, all properties and
assets material to its business, including, without limitation, coal and any
other compound or mineral, free and clear of all Liens except Permitted Liens.
All such properties and assets are free and clear of all Liens except Permitted
Liens. The real and personal properties of each Loan Party are generally in good
operating order, condition and repair, ordinary wear and tear excepted.

 

 

 
-70-

--------------------------------------------------------------------------------

 

 

(ii)     Schedule 6.01(o) sets forth a complete and accurate list, with such
information and in a form acceptable to the Agents, of all of the real property
owned or leased by the Loan Parties as of the Effective Date. As of the
Effective Date, each Loan Party has valid leasehold interests in the Leases
described on Schedule 6.01(o) to which it is a party. True, complete and correct
copies of each such Lease have been made available to the Agents prior to the
Effective Date. Each such Lease is valid and enforceable in accordance with its
terms in all material respects and is in full force and effect. No consent or
approval of any landlord or other third party in connection with any such Lease
is necessary for any Loan Party to enter into and execute the Loan Documents to
which it is a party, except as set forth on Schedule 6.01(o). Except as set
forth on Schedule 6.01(o), to the best knowledge of any Loan Party, no other
party to any such Lease is in default of its obligations thereunder, and no Loan
Party (or any other party to any such Lease) has at any time delivered or
received any notice of default which remains uncured under any such Lease and,
as of the Effective Date, no event has occurred which, with the giving of notice
or the passage of time or both, would constitute a default under any such Lease.
No Person has made, and no Person is entitled to make, any adverse claims
against any properties or assets material to any Loan Party's business,
including (without limitation) the Leases and any Loan Party's rights
thereunder.  Each Loan Party has made all payments required to be made under
each Lease to which it is a party or under applicable law, including (without
limitation) all advance royalty payments material to any Loan Party's business.

 

(p)     Full Disclosure. Each Loan Party has made available to the Agents and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the other reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Agents and the Lenders in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which it was made, not misleading; provided that,
with respect to projected financial information, each Loan Party represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time prepared.

 

 

 
-71-

--------------------------------------------------------------------------------

 

 

(q)     Lease Obligations. On the Effective Date, none of the Loan Parties or
any of their respective Subsidiaries has (i) any Operating Lease Obligations
other than the Operating Lease Obligations set forth on Schedule 6.01(q)(i) or
(ii) any Coal Lease Obligations other than the Coal Lease Obligations set forth
on Schedule 6.01(q)(ii).

 

(r)     Environmental Matters. Except as set forth on Schedule 6.01(r), (i) the
operations of each Loan Party and its Subsidiaries are in material compliance
with all Environmental Laws; (ii) there has been no Release at any of the
properties owned or operated by any Loan Party and any of its Subsidiaries or,
to the knowledge of any Loan Party, a predecessor in interest for whose
liability a Loan Party or any of its Subsidiaries is responsible, or , to the
knowledge of any Loan Party, at any disposal or treatment facility which
received Hazardous Materials generated by any Loan Party and any of its
Subsidiaries or, to the knowledge of any Loan Party, any predecessor in interest
for whose liability a Loan Party or any of its Subsidiaries is responsible which
could reasonably be expected to have a Material Adverse Effect; (iii) no
Environmental Action has been asserted against any Loan Party and its
Subsidiaries or, to the knowledge of any Loan Party, any predecessor in interest
for whose liability a Loan Party or any of its Subsidiaries is responsible in
the last 7 years or that remains unresolved nor does any Loan Party and any of
its Subsidiaries have knowledge or notice of any threatened or pending
Environmental Action against any Loan Party and any of its Subsidiaries or, to
the knowledge of any Loan Party, any predecessor in interest for whose liability
a Loan Party or any of its Subsidiaries is responsible which could reasonably be
expected to have a Material Adverse Effect; (iv) to the knowledge of any Loan
Party, no Environmental Actions have been asserted against any facilities that
may have received Hazardous Materials generated by any Loan Party and any of its
Subsidiaries or any predecessor in interest for whose liability a Loan Party or
any of its Subsidiaries is responsible which could reasonably be expected to
have a Material Adverse Effect; (v) no property now or formerly owned or
operated by a Loan Party and any of its Subsidiaries has been used as a
treatment or disposal site for any Hazardous Material; (vi) no Loan Party and
any of its Subsidiaries has failed to report to the proper Governmental
Authority any Release which is required to be so reported by any Environmental
Laws which could reasonably be expected to have a Material Adverse Effect; (vii)
each Loan Party and each of its Subsidiaries holds all licenses, permits and
approvals required under any Environmental Laws in connection with the operation
of the business carried on by it, except for such licenses, permits and
approvals as to which a Loan Party's of such Subsidiary's failure to maintain or
comply with could not reasonably be expected to have a Material Adverse Effect;
and (viii) no Loan Party or any of its Subsidiaries has received any
notification pursuant to any Environmental Laws that (A) any work, repairs,
construction or Capital Expenditures are required to be made as a condition of
continued compliance with any Environmental Laws, or any license, permit or
approval issued pursuant thereto or (B) any license, permit or approval referred
to above is about to be reviewed, made subject to limitations or conditions,
revoked, withdrawn or terminated, in each case, except as could not reasonably
be expected to have a Material Adverse Effect.

 

 

 
-72-

--------------------------------------------------------------------------------

 

 

(s)     Insurance. Each Loan Party keeps its property adequately insured and
maintains (i) insurance to such extent and against such risks, including fire,
as is customary with companies in the same or similar businesses, (ii) workers'
compensation coverage as required by applicable law, (iii) public liability
insurance, which shall include product liability insurance, in the amount
customary with companies in the same or similar business against claims for
personal injury or death on properties owned, occupied or controlled by it, (iv)
the Key-Man Life Insurance Policies and (v) such other insurance as may be
required by law or as may be reasonably required by the Collateral Agent
(including, without limitation, against larceny, embezzlement or other criminal
misappropriation). Schedule 6.01(s) sets forth a list of all insurance
maintained by each Loan Party on the Effective Date.

 

(t)     Use of Proceeds. The proceeds of the Term Loans shall be used to (i)
refinance a portion of the existing indebtedness of the Borrowers in the
principal amount of up to $71,250,000, (ii) pay Refinancing Fees/Expenses and
(iii) fund working capital of the Borrowers.

 

(u)     No Fraudulent Transfer. After giving effect to the transactions
contemplated by this Agreement and before and after giving effect to each Loan,
each Loan Party is, and the Loan Parties on a consolidated basis are, Solvent.
No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

 

(v)     Location of Bank Accounts. Schedule 6.01(v) sets forth a complete and
accurate list as of the Effective Date of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Loan Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).

 

(w)     Intellectual Property. Except as set forth on Schedule 6.01(w), each
Loan Party owns or licenses or otherwise has the right to use all licenses,
permits, patents, patent applications, trademarks, trademark applications,
service marks, tradenames, copyrights, copyright applications, franchises,
authorizations, non-governmental licenses and permits and other intellectual
property rights that are necessary for the operation of its business, without
infringement upon or conflict with the rights of any other Person with respect
thereto, except for such infringements and conflicts which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Set forth on Schedule 6.01(w) is a complete and accurate list as of the
Effective Date of all such material licenses, permits, patents, patent
applications, trademarks, trademark applications, service marks, tradenames,
copyrights, copyright applications, franchises, authorizations, non-governmental
licenses and permits and other intellectual property rights of each Loan Party.
No slogan or other advertising device, product, process, method, substance, part
or other material now employed, or now contemplated to be employed, by any Loan
Party infringes upon or conflicts with any rights owned by any other Person, and
no claim or litigation regarding any of the foregoing is pending or threatened,
except for such infringements and conflicts which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
To the knowledge of each Loan Party, no patent, invention, device, application,
principle or statute, law, rule, regulation, standard or code is pending or
proposed, which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.

 

 

 
-73-

--------------------------------------------------------------------------------

 

 

(x)     Material Contracts. Set forth on Schedule 6.01(x) is a complete and
accurate list as of the Effective Date of all Material Contracts of each Loan
Party, showing the parties and subject matter thereof and amendments and
modifications thereto. Except as set forth on Schedule 6.01(x), each such
Material Contract (i) is in full force and effect and is binding upon and
enforceable against each Loan Party that is a party thereto and, to the
knowledge of such Loan Party, all other parties thereto in accordance with its
terms, (ii) has not been otherwise amended or modified, and (iii) is not in
default due to the action of any Loan Party or, to the knowledge of any Loan
Party, any other party thereto.

 

(y)     Investment Company Act. None of the Loan Parties is (i) an "investment
company" or an "affiliated person" or "promoter" of, or "principal underwriter"
of or for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.

 

(z)     Employee and Labor Matters. There is (i) no unfair labor practice
complaint pending or, to the knowledge of any Loan Party or any Subsidiary of
any Loan Party, threatened against any Loan Party or any Subsidiary of any Loan
Party before any Governmental Authority and no grievance or arbitration
proceeding pending or threatened against any Loan Party or any Subsidiary of any
Loan Party which arises out of or under any collective bargaining agreement,
(ii) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or threatened against any Loan Party or any Subsidiary of any Loan Party
or (iii) to the knowledge of each Loan Party and each Subsidiary of a Loan
Party, no union representation question existing with respect to the employees
of any Loan Party or any Subsidiary of any Loan Party and no union organizing
activity taking place with respect to any of the employees of any Loan Party or
any Subsidiary of any Loan Party. No Loan Party or any Subsidiary of any Loan
Party or any of their respective ERISA Affiliates has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act ("WARN")
or similar state law, which remains unpaid or unsatisfied. The hours worked and
payments made to employees of any Loan Party have not been in violation of the
Fair Labor Standards Act or any other applicable legal requirements, except to
the extent such violations could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. All material
payments due from any Loan Party or any Subsidiary of any Loan Party on account
of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of such Loan Party or such
Subsidiary, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

 

 
-74-

--------------------------------------------------------------------------------

 

 

(aa)     Customers and Suppliers. Except as set forth on Schedule 6.01(aa),
there exists no actual or threatened termination, cancellation or limitation of,
or modification to or change in, the business relationship between (i) any Loan
Party, on the one hand, and any customer or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party, or (ii) any Loan
Party, on the one hand, and any supplier or any group thereof, on the other
hand, whose agreements with any Loan Party are individually or in the aggregate
material to the business or operations of such Loan Party; and there exists no
present state of facts or circumstances that could give rise to or result in any
such termination, cancellation, limitation, modification or change.

 

(bb)     No Bankruptcy Filing. No Loan Party or any Subsidiary of a Loan Party
is contemplating either an Insolvency Proceeding or the liquidation of all or a
major portion of such Loan Party's or such Subsidiary's assets or property, and
no Loan Party or any Subsidiary of a Loan Party has any knowledge of any Person
contemplating an Insolvency Proceeding against it.

 

(cc)     Interrelated Business. The Loan Parties make up a related organization
of various entities constituting a single economic and business enterprise so
that the Loan Parties share an identity of interests such that any benefit
received by any one of them benefits the others. From time to time each Loan
Party may render services to or for the benefit of the other Loan Parties,
purchase or sell and supply goods to or from or for the benefit of the others,
make loans, advances and provide other financial accommodations to or for the
benefit of the other Loan Parties (including, inter alia, the payment by such
Loan Party of creditors of the other Loan Parties and guarantees by such Loan
Party of indebtedness of the other Loan Parties). The Loan Parties have the same
chief executive office, centralized accounting and legal services, and certain
common officers and directors and do not prepare or provide to creditors
consolidating financial statements.

 

(dd)     Name; Jurisdiction of Organization; Organizational ID Number; Chief
Place of Business; Chief Executive Office; FEIN. Section 6.01(dd) sets forth a
complete and accurate list as of the date hereof of (i) the exact legal name of
each Loan Party, (ii) the jurisdiction of organization of each Loan Party, (iii)
the organizational identification number of each Loan Party (or indicates that
such Loan Party has no organizational identification number), (iv) each place of
business of each Loan Party, (v) the chief executive office of each Loan Party
and (vi) the federal employer identification number of each Loan Party.

 

(ee)     Locations of Collateral. There is no location at which any Loan Party
has any Collateral (except for Inventory in transit) other than (i) those
locations listed on Schedule 6.01(ee), (ii) those locations consisting of the
real property set forth on Section 6.01(o) and (iii) any other locations in the
continental United States for which such Loan Party has provided notice to the
Agent in accordance with Section 7.01(l) and, if necessary, a written
subordination or waiver or collateral access agreement in accordance with
Section 7.01(m). Schedule 6.01(ee) contains a true, correct and complete list,
as of the Effective Date, of the legal names and addresses of each warehouse at
which Collateral having a book value of at least $100,000 is stored. None of the
receipts received by any Loan Party from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person's assigns.

 

 

 
-75-

--------------------------------------------------------------------------------

 

 

(ff)     Security Interests. Each Security Agreement creates in favor of the
Collateral Agent, for the benefit of the Agents and the Lenders, a legal, valid
and enforceable security interest in the Collateral secured thereby. Upon the
filing of the UCC-1 financing statements described in Section 5.01(d) and the
recording of the Collateral Assignments for Security referred to in each
Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, such security interests in and
Liens on the Collateral granted thereby shall be perfected, second priority
security interests (with such priority on the Effective Date subject to the
release on the Effective Date of all Liens granted under the Existing Credit
Facility concurrent with the effectiveness of this Agreement), and no further
recordings or filings are or will be required in connection with the creation,
perfection or enforcement of such security interests and Liens, other than (i)
the filing of continuation statements in accordance with applicable law, (ii)
the recording of the Collateral Assignments for Security pursuant to each
Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, with respect to after-acquired
U.S. patent and trademark applications and registrations and U.S. copyrights and
(iii) the recordation of appropriate evidence of the security interest in the
appropriate foreign registry with respect to all foreign intellectual property.

 

(gg)     First Lien Indebtedness, Etc. Each of the Loan Parties has the power
and authority to incur the First Lien Indebtedness provided for under the First
Lien Debt Documents and has duly authorized, executed and delivered the First
Lien Debt Documents. The First Lien Debt Documents constitute the legal, valid
and binding obligation of each Loan Party a party thereto, enforceable against
each such Loan Party in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors' rights generally. To the knowledge of
the Loan Parties, the terms and provisions of the Intercreditor Agreement are
and will be enforceable against the holders of the First Lien Indebtedness by
the applicable Agents which have not effectively waived the benefits thereof.
All Obligations, including, without limitation, those to pay principal of and
interest (including post-petition interest) on the Loans and fees and expenses
in connection therewith, constitute Second Lien Indebtedness (as defined in the
Intercreditor Agreement), and to the knowledge of the Loan Parties all such
Obligations are entitled to the benefits of the Intercredior Agreement. The Loan
Parties acknowledge that the Agents and the Lenders are entering into this
Agreement, and extending their Commitments, in reliance upon the terms and
provisions of the Intercreditor Agreement and this Section 6.01(gg). No Default
or Event of Default exists or has occurred and is continuing under and as
defined in the First Lien Debt Documents. The Agents and the Lenders have
received true, correct and complete copies of all of the First Lien Debt
Documents in effect as of the Effective Date.

 

 
-76-

--------------------------------------------------------------------------------

 

 

(hh)     Schedules. All of the information that is required to be scheduled to
this Agreement is set forth on the Schedules hereto, is correct and accurate and
does not omit to state any information material thereto.

 

(ii)     Anti-Terrorism Laws.

 

 

(i)     General. None of the Loan Parties nor any Affiliates of any of the Loan
Parties is in violation of any of the Anti-Terrorism Laws or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the Anti-Terrorism Laws.

 

(ii)     None of the Loan Parties or any Affiliates of any of the Loan Parties,
or their respective agents acting or benefiting in any capacity in connection
with the Loans or other transactions hereunder, is any of the following (each a
"Blocked Person"):

 

(A)     a Person that is prohibited pursuant to any of the OFAC Sanctions
Programs, including a Person named on OFAC's list of Specially Designated
Nationals and Blocked Persons;

 

(B)     a Person that is owned or controlled by, or that owns or controls, or
that is acting for or on behalf of, any Person described in clause (A) above;

 

(C)     a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law; or

 

(D)     a Person that is affiliated or associated with a Person described in
clauses (A) through (C) above.

 

(iii)     None of the Loan Parties, nor any of their agents acting in any
capacity in connection with the Loans or other transactions hereunder (A)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, or (B)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to any of the OFAC Sanctions Programs.

 

(iv)     The Loan Parties and their Subsidiaries maintain adequate reserves for
future costs associated with any lung disease claim alleging pneumoconiosis or
silicosis or arising out of exposure or alleged exposure to coal dust or the
coal mining environment, and such reserves are not less than those required by
GAAP.

 

(jj)     Brokers, Etc. No agent, broker, investment banker, finder, financial
advisor or other Person is or will be entitled to any broker's or finder’s fee
or any other commission or similar fee from any Loan Party with respect to this
Agreement or any of the other Loan Documents or any of the transactions
contemplated hereby, except as provided in Schedule 6.01(jj), and the Borrowers
hereby indemnify the Lenders and the Agents against, and agree that they will
hold the Lenders and the Agents harmless from, any claim, demand or liability
for any such broker’s or finder’s fees alleged to have been incurred in
connection herewith or therewith and any expenses (including reasonable fees,
expenses and disbursements of counsel) arising in connection with any such
claim, demand or liability.

 

 

 
-77-

--------------------------------------------------------------------------------

 

 

(kk)     Affiliate Loans. There are no outstanding loans made by the Parent or
any of its Subsidiaries to any of its officers, directors or shareholders
(directly or indirectly) or any of such Person's Affiliates.

 

(ll)     Accounts and Notes Receivable; Accounts and Notes Payable. All of the
accounts receivable of and notes receivable owing to the Parent or any of its
Subsidiaries as of the date hereof constitute valid and enforceable claims
arising from bona fide transactions in the ordinary course of business,
consistent with past practice, and there are no known or asserted claims,
refusals to pay or other rights of set-off against any thereof. All of the
accounts payable of and notes payable by the Parent or any of its Subsidiaries
to third parties as of the date hereof arise from bona fide transactions in the
ordinary course of business, consistent with past practice and there is no such
account payable or note payable delinquent in its payment except those contested
in good faith.

 

(mm)     Audit Controls. The Parent and its Subsidiaries maintain a system of
internal control over financial reporting. Such internal control over financial
reporting provides reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with GAAP.

 

(nn)     Lung Disease Claims. The Loan Parties and their Subsidiaries maintain
adequate reserves for future costs associated with any lung disease claim
alleging pneumoconiosis or silicosis or arising out of exposure or alleged
exposure to coal dust or the coal mining environment, and such reserves are not
less than those required by GAAP.

 

ARTICLE VII.
COVENANTS OF THE LOAN PARTIES

 

Section 7.01.     Affirmative Covenants. So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid or
any Lender shall have any Commitment hereunder, each Loan Party will, unless the
Majority Lenders shall otherwise consent in writing:

 

(a)     Reporting Requirements. Furnish to each Agent and each Lender:

 

(i)     as soon as available, and in any event within 30 days after the end of
each fiscal month of the Parent and its Subsidiaries (other than a fiscal month
ending on the last day of a fiscal quarter) commencing with the first such
fiscal month of the Parent and its Subsidiaries ending after the Effective Date,
internally prepared consolidated balance sheets and consolidated statements of
operations as at the end of such fiscal month, and for the period commencing at
the end of the immediately preceding Fiscal Year and ending with the end of such
fiscal month, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in (A) the financial statements for the
immediately preceding Fiscal Year, and (B) the projections delivered pursuant to
Section 7.01(a)(vii), all in reasonable detail and certified by an Authorized
Officer of the Parent as fairly presenting, in all material respects, the
financial position of the Parent and its Subsidiaries as at the end of such
fiscal month and the results of operations of the Parent and its Subsidiaries
for such fiscal month, in accordance with GAAP applied in a manner consistent
with that of the most recent audited financial statements furnished to the
Agents and the Lenders, subject to the absence of footnotes and normal year-end
adjustments;

 

 

 
-78-

--------------------------------------------------------------------------------

 

 

(ii)     as soon as available and in any event within 45 days after the end of
each fiscal quarter of the Parent and its Subsidiaries (or, solely in the case
of each fiscal quarter ending on December 31 of each Fiscal Year, within 60 days
after the end of such fiscal quarter) commencing with the first fiscal quarter
of the Parent and its Subsidiaries ending after the Effective Date, consolidated
balance sheets, consolidated statements of operations, consolidated statements
of cash flows and consolidated statements of partners' equity of the Parent and
its Subsidiaries as at the end of such quarter, and for the period commencing at
the end of the immediately preceding Fiscal Year and ending with the end of such
quarter, setting forth in each case in comparative form the figures for the
corresponding date or period set forth in (A) the financial statements for the
immediately preceding Fiscal Year and (B) the projections delivered pursuant to
Section 7.01(a)(vii), all in reasonable detail and certified by an Authorized
Officer of the Parent as fairly presenting, in all material respects, the
financial position of the Parent and its Subsidiaries as of the end of such
quarter and the results of operations and cash flows of the Parent and its
Subsidiaries for such quarter, in accordance with GAAP applied in a manner
consistent with that of the most recent audited financial statements of the
Parent and its Subsidiaries furnished to the Agents and the Lenders, subject to
the absence of footnotes and normal year-end adjustments;

 

(iii)     as soon as available, and in any event within 90 days after the end of
each Fiscal Year of the Parent and its Subsidiaries, consolidated balance
sheets, consolidated statements of operations, consolidated statements of cash
flows and consolidated statements of partners' equity of the Parent and its
Subsidiaries as at the end of such Fiscal Year, setting forth in each case in
comparative form the figures for the corresponding date or period set forth in
(A) the financial statements for the immediately preceding Fiscal Year, and (B)
the projections delivered pursuant to Section 7.01(a)(vii), all in reasonable
detail and prepared in accordance with GAAP, and accompanied by a report and an
unqualified opinion, prepared in accordance with generally accepted auditing
standards, of independent certified public accountants of recognized standing
selected by the Parent and satisfactory to the Agents (which opinion shall be
without (I) a "going concern" or like qualification or exception, (II) any
qualification or exception as to the scope of such audit, or (III) any
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7.03), together with a written statement of such
accountants (X) to the effect that, in making the examination necessary for
their certification of such financial statements, they have not obtained any
knowledge of the existence of an Event of Default or a Default under
Section 7.03 and (Y) if such accountants shall have obtained any knowledge of
the existence of an Event of Default or such Default, describing the nature
thereof;

 

 

 
-79-

--------------------------------------------------------------------------------

 

 

(iv)     simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), a certificate of an Authorized Officer of the Parent (A)
stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Parent
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Parent and its Subsidiaries were in compliance
with all of the provisions of this Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Authorized Officer has no knowledge of, the existence
during such period of an Event of Default or Default or, if an Event of Default
or Default existed, describing the nature and period of existence thereof and
the action which the Parent and its Subsidiaries propose to take or have taken
with respect thereto, (B) in the case of the delivery of the financial
statements of the Parent and its Subsidiaries required by clauses (ii) and (iii)
of this Section 7.01(a), (I) attaching a schedule showing the calculation of the
financial covenants specified in Section 7.03 and (II) including a discussion
and analysis of the financial condition and results of operations of the Parent
and its Subsidiaries for the portion of the Fiscal Year then elapsed and
discussing the reasons for any significant variations from the financial
projections for such period and the figures for the corresponding period in the
previous Fiscal Year, and (C) in the case of the delivery of the financial
statements of the Parent and its Subsidiaries required by Section 7.01(a)(iii),
a summary of all material insurance coverage maintained as of the date thereof
by any Loan Party and all material insurance coverage planned to be maintained
by any Loan Party, together with such other related documents and information as
the Administrative Agent may reasonably require;

 

(v)     as soon as available and in any event within 15 days after the end of
each fiscal month of the Parent and its Subsidiaries commencing with the first
fiscal month of the Parent and its Subsidiaries ending after the Effective Date,
Accounts Receivable, Accounts Payable, Inventory and Equipment reports as of the
end of the immediately preceding fiscal month, which reports shall be
substantially similar in form and scope to Exhibit J or in such other form and
scope as is acceptable to the Collateral Agent;

 

 

 
-80-

--------------------------------------------------------------------------------

 

 

(vi)     (A) as soon as available and in any event (1) within 5 Business Days
after the last day of each fiscal month (or, if the Administrative Borrower
delivers to the First Lien Agent a notice of borrowing requesting a First Lien
Revolving Loan during such 5 Business Day period, concurrent with the delivery
of such notice of borrowing), commencing with the first fiscal month ending
after the Effective Date, a Borrowing Base Certificate, current as of the close
of business on the last day of such fiscal month and (2) within 5 Business Days
after the 15th day of each fiscal month (or, if the Administrative Borrower
delivers to the First Lien Agent a notice of borrowing requesting a First Lien
Revolving Loan during such 5 Business Day period, concurrent with the delivery
of such notice of borrowing), commencing with the first fiscal month ending
after the Effective Date, a Borrowing Base Certificate, current (x) with respect
to the Eligible Accounts Receivable component of the Borrowing Base (as each
such term is defined in the First Lien Financing Agreement), as of the close of
business on the 15th day of such fiscal month and (y) with respect to the
Eligible Inventory component of the Borrowing Base (as each such term is defined
in the First Lien Financing Agreement) (i) if available, as of the close of
business on the 15th day of such fiscal month or (ii) otherwise, as of the close
of business on the last day of the immediately preceding fiscal month,
supported, in the case of each of clauses (1) and (2), by schedules showing the
derivation thereof and containing such detail and other information as any Agent
may request from time to time, and (B) by email to those Persons designated by
the Agents, as soon as available and concurrently with distribution to
management of the Loan Parties, and in any event generally by the end of each
Business Day, monthly coal sales and coal production reports through the
Business Day immediately preceding the date of distribution thereof, which
reports shall be substantially similar in form and scope to Exhibit H or in such
other form and scope as is acceptable to the Collateral Agent;

 

(vii)     as soon as available and in any event not later than 30 days after the
end of each Fiscal Year, financial projections for the Parent and its
Subsidiaries, supplementing and superseding the financial projections referred
to in Section 6.01(g)(ii)(A), prepared on a monthly basis and otherwise in form
and substance satisfactory to the Agents, for the immediately succeeding Fiscal
Year for the Parent and its Subsidiaries, such financial projections to be
reasonable, to be prepared on a reasonable basis and in good faith, and to be
based on assumptions believed by the Parent to be reasonable at the time made
and from the best information then available to the Parent;

 

 

 
-81-

--------------------------------------------------------------------------------

 

 

(viii)     as soon as available and in any event within 30 days after the end of
each Fiscal Year of the Parent and its Subsidiaries commencing with the first
Fiscal Year of the Parent and its Subsidiaries ending after the Effective Date,
a Qualified Reserve Report;

 

(ix)     as soon as available and in any event within 30 days after the end of
each fiscal quarter of the Parent and its Subsidiaries commencing with the
fiscal quarter ending June 30, 2013, a roll-forward, in a format satisfactory to
the Agents, of the Qualified Reserve Report most recently delivered tied to the
beginning and ending of such fiscal quarter;

 

(x)     as soon as available and in any event within 30 days after the end of
each fiscal quarter of the Parent and its Subsidiaries commencing with the
fiscal quarter ending June 30, 2013, summary data for such fiscal quarter in
reasonable detail and certified by an Authorized Officer of the Parent as
demonstrating compliance by each Loan Party with its permitting requirements
with respect to any "exceedances" under its National Pollutant Discharge
Elimination System;

 

(xi)     as soon as available and in any event within 45 days after the end of
each fiscal quarter of the Parent and its Subsidiaries commencing with the
fiscal quarter ending June 30, 2013, a mine inspection report, in form,
substance and detail satisfactory to the Administrative Agent and consistent
with past credit facility reporting practices, from a mine inspection firm
satisfactory to the Administrative Agent, setting forth a statement of the costs
and expenses of conducting the reclamation activities, if any, at each permit
area required by all applicable Reclamation Laws, together with the face amount
of the surety, reclamation or similar bonds securing the obligations of the Loan
Parties and their Subsidiaries with respect to each such permit area;

 

(xii)     at the time of the delivery of the financial statements of the Parent
and its Subsidiaries required by Section 7.01(a)(iii), a certificate, certified
by an Authorized Officer of the Parent, confirming that there have been no
changes to the information contained in each of the Perfection Certificates
delivered on the Effective Date or the date of the most recently updated
Perfection Certificate delivered pursuant to Section 7.01(a)(xii) and/or
attaching an updated Perfection Certificate identifying any such changes to the
information contained therein;

 

(xiii)     promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party other than routine inquiries by such
Governmental Authority;

 

 

 
-82-

--------------------------------------------------------------------------------

 

 

(xiv)     as soon as possible, and in any event within 3 Business Days after the
occurrence of an Event of Default or Default or the occurrence of any event or
development that could reasonably be expected to have a Material Adverse Effect,
the written statement of an Authorized Officer of the Administrative Borrower
setting forth the details of such Event of Default or Default or other event or
development having a Material Adverse Effect and the action which the affected
Loan Party proposes to take with respect thereto;

 

(xv)     (A) as soon as possible and in any event within 10 days after any Loan
Party or any ERISA Affiliate thereof knows or has reason to know that (I) any
Reportable Event with respect to any Employee Plan has occurred, (II) any other
Termination Event with respect to any Employee Plan has occurred, or (III) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Administrative
Borrower setting forth the details of such occurrence and the action, if any,
which such Loan Party or such ERISA Affiliate proposes to take with respect
thereto, (B) promptly and in any event within 3 Business Days after receipt
thereof by any Loan Party or any ERISA Affiliate thereof from the PBGC, copies
of each notice received by any Loan Party or any ERISA Affiliate thereof of the
PBGC's intention to terminate any Plan or to have a trustee appointed to
administer any Plan, (C) promptly and in any event within 10 days after the
filing thereof with the Internal Revenue Service, if requested by any Agent,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Employee Plan and Multiemployer Plan, (D)
promptly and in any event within 10 days after any Loan Party or any ERISA
Affiliate thereof knows or has reason to know, notice that a required
installment within the meaning of Section 412 of the Internal Revenue Code has
not been made when due with respect to an Employee Plan, (E) promptly and in any
event within 3 Business Days after receipt thereof by any Loan Party or any
ERISA Affiliate thereof from a sponsor of a Multiemployer Plan or from the PBGC,
a copy of each notice received by any Loan Party or any ERISA Affiliate thereof
concerning the imposition or amount of withdrawal liability under Section 4202
of ERISA or indicating that such Multiemployer Plan may enter reorganization
status under Section 4241 of ERISA, and (F) promptly and in any event within 10
days after any Loan Party or any ERISA Affiliate thereof sends notice of a plant
closing or mass layoff (as defined in WARN) to employees, copies of each such
notice sent by such Loan Party or such ERISA Affiliate thereof;

 

(xvi)     promptly after the commencement thereof but in any event not later
than 5 Business Days after service of process with respect thereto on, or the
obtaining of knowledge thereof by, any Loan Party, notice of each action, suit
or proceeding before any court or other Governmental Authority or other
regulatory body or any arbitrator which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

 

 

 
-83-

--------------------------------------------------------------------------------

 

 

(xvii)     as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with any Material Contract;

 

(xviii)     as soon as possible and in any event within 5 Business Days after
execution, receipt or delivery thereof, copies of any material notices that any
Loan Party executes or receives in connection with the sale or other Disposition
of the Equity Interests of, or all or substantially all of the assets of, any
Loan Party;

 

(xix)     as soon as possible and in any event within 5 Business Days after the
delivery thereof to the Parent's or the Borrower's Board of Directors, copies of
any board reports so delivered;

 

(xx)     promptly after the sending or filing thereof, copies of all statements,
reports and other information that any Loan Party sends to any holders of its
Indebtedness or its securities or files with the SEC or any national (domestic
or foreign) securities exchange;

 

(xxi)     promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof;

 

(xxii)     promptly after the occurrence thereof, written notice of any change
in the Board of Directors of the General Partner;

 

(xxiii)     concurrently with the sending thereof, copies of all notices,
reports and other information required to be sent by any Loan Party to the First
Lien Agent or any First Lien Lender under the First Lien Debt Documents
(provided that any such reports or other information also provided hereunder
need not be provided an additional time under this clause (xxiii));

 

(xxiv)     promptly after the occurrence thereof, notice of any material change
other than in the ordinary course of business to any material coal sales
agreement or material contract, material contract mining agreement or material
coal purchase agreement to which the Parent or any of its Subsidiaries is a
party;

 

(xxv)     at least every six (6) months (or more frequently if reasonably
requested by any Agent), an updated schedule of all coal leases of the Parent
and its Subsidiaries, which schedule shall indicate (1) current coal production
and coal production projections for the next three (3) years and (2) whether any
such lease is not encumbered by a Mortgage and/or if lessor consent to a
Mortgage has not been obtained;

 

 

 
-84-

--------------------------------------------------------------------------------

 

 

(xxvi)     promptly after the occurrence thereof, notice of any material change,
other than in the ordinary course of business, to any material coal sales
agreement or material contract, material contract mining agreement or material
coal purchase agreement to which any Loan Party or any Subsidiary of any Loan
Party is a party; and

 

(xxvii)     promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of any Loan Party as any Agent
(at its own request or at the request of any Lender) may from time to time
reasonably request.

 

(b)     Additional Guaranties and Collateral Security. Cause:

 

(i)     each Subsidiary of any Loan Party not in existence on the Effective Date
to execute and deliver to the Collateral Agent, promptly and in any event within
5 Business Days after the formation, acquisition or change in status thereof,
(A) a Joinder Agreement, pursuant to which such Subsidiary shall be made a party
to this Agreement as a Guarantor, (B) a supplement to the Security Agreement,
together with (I) certificates evidencing all of the Equity Interests of any
Person owned by such Subsidiary, (II) undated stock powers executed in blank
with signature guaranteed, where applicable, and (III) such opinions of counsel
as the Collateral Agent may reasonably request, (C) one or more Mortgages
creating on the real property of such Subsidiary a perfected, second priority
Lien on such real property and such other Real Property Deliverables as may be
required by the Collateral Agent, and (D) such other agreements, instruments,
approvals or other documents reasonably requested by the Collateral Agent in
order to create, perfect, establish the second priority of or otherwise protect
any Lien purported to be covered by any such Security Agreement or Mortgage or
otherwise to effect the intent that such Subsidiary shall become bound by all of
the terms, covenants and agreements contained in the Loan Documents and that all
property and assets of such Subsidiary shall become Collateral for the
Obligations; and

 

(ii)     each owner of the Equity Interests of any such Subsidiary to execute
and deliver promptly and in any event within 5 Business Days after the formation
or acquisition of such Subsidiary a Pledge Amendment (as defined in the Security
Agreement), together with (A) certificates evidencing all of the Equity
Interests of such Subsidiary, (B) undated stock powers or other appropriate
instruments of assignment executed in blank with signature guaranteed, where
applicable, (C) such opinions of counsel as the Collateral Agent may reasonably
request, and (D) such other agreements, instruments, approvals or other
documents requested by the Collateral Agent.

 

 

 
-85-

--------------------------------------------------------------------------------

 

 

(c)     Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, with all Requirements of Law, judgments and awards (including any
settlement of any claim that, if breached, could give rise to any of the
foregoing), such compliance to include, without limitation, (i) paying before
the same become delinquent all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any of its
properties, and (ii) paying all lawful claims which if unpaid might become a
Lien or charge upon any of its properties, except to the extent contested in
good faith by proper proceedings which stay the imposition of any penalty, fine
or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
GAAP.

 

(d)     Preservation of Existence, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, its existence, rights and privileges,
and become or remain, and cause each of its Subsidiaries to become or remain,
duly qualified and in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary.

 

(e)     Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

 

(f)     Inspection Rights. Permit, and cause each of its Subsidiaries to permit,
the agents and representatives of any Agent (with reasonable prior notice from
such Agent to the Lenders and as accompanied by representatives of any Lender)
at any time and from time to time during normal business hours, at the expense
of the Borrowers, to examine and make copies of and abstracts from its records
and books of account, to visit and inspect its properties, to verify materials,
leases, notes, Accounts Receivable, deposit accounts and other assets, to
conduct audits, physical counts, valuations, appraisals, Phase I Environmental
Site Assessments (and, if requested by the Collateral Agent based upon the
results of any such Phase I Environmental Site Assessment that identified a
recognized environmental condition and recommended environmental sampling, a
Phase II Environmental Site Assessment) or examinations and to discuss its
affairs, finances and accounts with any of its directors, officers, managerial
employees, independent accountants or other representatives. In furtherance of
the foregoing, each Loan Party hereby authorizes its independent accountants,
and the independent accountants of each of its Subsidiaries, to discuss the
affairs, finances and accounts of such Person (independently or together with
representatives of such Person) with the agents and representatives of any Agent
(as accompanied by representatives of any Lender) in accordance with this
Section 7.01(f). For the avoidance of doubt, the Required Lenders may at any
time direct any Agent to, and such Agent shall thereafter, conduct the visits
and inspections set forth in this Section 7.01(f).

 

 

 
-86-

--------------------------------------------------------------------------------

 

 

(g)     Maintenance of Properties, Etc. Maintain and preserve, and cause each of
its Subsidiaries to maintain and preserve, all of its properties which are
necessary or useful in the proper conduct of its business in good working order
and condition, ordinary wear and tear excepted, and comply, and cause each of
its Subsidiaries to comply, at all times with the provisions of all leases to
which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder.

 

(h)     Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
hazard, rent, key-man and business interruption insurance) with respect to its
properties (including all real properties leased or owned by it) and business,
in such amounts and covering such risks as is required by any Governmental
Authority having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event in amount, adequacy and scope reasonably
satisfactory to the Collateral Agent. All policies covering the Collateral are
to be made payable to the Collateral Agent for the benefit of the Agents and the
Lenders, as their interests may appear, in case of loss, under a standard non
contributory "lender" or "secured party" clause and are to contain such other
provisions as the Collateral Agent may require to fully protect the Lenders'
interest in the Collateral and to any payments to be made under such policies.
All certificates of insurance are to be delivered to the Collateral Agent and
the policies are to be premium prepaid, with the loss payable and additional
insured endorsement in favor of the Collateral Agent and such other Persons as
the Collateral Agent may designate from time to time, and shall provide for not
less than 30 days' prior written notice to the Collateral Agent of the exercise
of any right of cancellation. If any Loan Party or any of its Subsidiaries fails
to maintain such insurance, the Collateral Agent may arrange for such insurance,
but at the Borrowers' expense and without any responsibility on the Collateral
Agent's part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the sole right, in the name of the Lenders, any Loan Party and
its Subsidiaries, to file claims under any insurance policies, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

 

(i)     Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each
of its Subsidiaries to obtain, maintain and preserve, and take all necessary
action to timely renew, all permits, licenses, authorizations, approvals,
entitlements and accreditations which are necessary or useful in the proper
conduct of its business.

 

 

 
-87-

--------------------------------------------------------------------------------

 

 

(j)     Environmental. (i) Keep any property either owned or operated by it or
any of its Subsidiaries free of any Environmental Liens; (ii) materially comply,
and cause each of its Subsidiaries to materially comply, with all Environmental
Laws and provide to the Collateral Agent any documentation of such compliance
required to be maintained pursuant to Environmental Laws which the Collateral
Agent may reasonably request; (iii) provide the Agents written notice within
five (5) days of any Release of a Hazardous Material in excess of any reportable
quantity from or onto property at any time owned or operated by it or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect and take any Remedial Actions required under Environmental Laws to abate
said Release; (iv) provide the Agents with written notice within 10 days of the
receipt of any of the following: (A) notice that an Environmental Lien has been
filed against any property of any Loan Party or any of its Subsidiaries; (B)
commencement of any Environmental Action or notice that an Environmental Action
will be filed against any Loan Party or any of its Subsidiaries; and (C) notice
of a violation, citation or other administrative order which could reasonably be
expected to have a Material Adverse Effect; and (v) engage a third party,
acceptable to the Collateral Agent, to audit, on or within 10 days prior to each
of September 24, 2013 and the second anniversary of the Effective Date (and the
third anniversary of the Effective Date if the Scheduled Maturity Date has been
extended in accordance with the terms of this Agreement), each applicable Loan
Party's established compliance programs at the Significant Permit Areas as of
such date (each such audit, a "Compliance Audit"); provided that each Compliance
Audit shall (A) be in form and substance reasonably satisfactory to the
Collateral Agent, (B) include recommended and reasonably appropriate best
management practices to sustain compliance with Environmental Laws and an
implementation schedule for such compliance and (C) be furnished to each Agent
and each Lender within 5 days after the completion of such Compliance Audit; and
provided, further, that, unless otherwise agreed to by the Collateral Agent, on
or around the dates that are 3 months after the completion of each Compliance
Audit and 6 months after the completion of each Compliance Audit, the Collateral
Agent shall have received evidence, in form and substance satisfactory to the
Collateral Agent, that each applicable Loan Party has adopted any such
recommended and reasonably appropriate best management practices in accordance
with the implementation schedule recommended in such Compliance Audit.

 

(k)     Further Assurances. Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as any Agent may require from time to time in
order (i) to carry out more effectively the purposes of this Agreement and the
other Loan Documents, (ii) to subject to valid and perfected second priority
Liens any of the Collateral or any other property of any Loan Party and its
Subsidiaries, (iii) to establish and maintain the validity and effectiveness of
any of the Loan Documents and the validity, perfection and priority of the Liens
intended to be created thereby, and (iv) to better assure, convey, grant,
assign, transfer and confirm unto each Agent and each Lender the rights now or
hereafter intended to be granted to it under this Agreement or any other Loan
Document. In furtherance of the foregoing, to the maximum extent permitted by
applicable law, each Loan Party (I) authorizes each Agent to execute any such
agreements, instruments or other documents in such Loan Party's name and to file
such agreements, instruments or other documents in any appropriate filing
office, (II) authorizes each Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of such Loan Party, and (III) ratifies the filing of any financing
statement, and any continuation statement or amendment with respect thereto,
filed without the signature of such Loan Party prior to the date hereof.

 

 

 
-88-

--------------------------------------------------------------------------------

 

 

(l)     Change in Collateral; Collateral Records. (i) Give the Collateral Agent
not less than 30 days' prior written notice of any change in the location of any
Collateral having a book value of at least $50,000, other than to (A) locations
set forth on Schedule 6.01(ee) and with respect to which the Collateral Agent
has filed financing statements and otherwise fully perfected its Liens thereon
and (B) repair shop locations to which any Collateral is temporarily moved for
repair purposes, (ii) advise the Collateral Agent promptly, in sufficient
detail, of any material adverse change relating to the type, quantity or quality
of the Collateral or the Lien granted thereon and (iii) execute and deliver, and
cause each of its Subsidiaries to execute and deliver, to the Collateral Agent
for the benefit of the Agents and the Lenders from time to time, solely for the
Collateral Agent's convenience in maintaining a record of the Collateral, such
written statements and schedules as the Collateral Agent may reasonably require,
designating, identifying or describing the Collateral.

 

(m)     Landlord Waivers; Collateral Access Agreements.

 

(i)     At any time any Collateral with a book value in excess of $100,000 (when
aggregated with all other Collateral at the same location) is located on any
real property of a Loan Party (whether such real property is now existing or
acquired after the Effective Date) which is not owned by a Loan Party, obtain,
unless waived by the Administrative Agent, written subordinations or waivers, in
form and substance satisfactory to the Collateral Agent, of all present and
future Liens to which the owner or lessor of such premises may be entitled to
assert against the Collateral; provided, that in the event the Loan Parties are
unable to obtain any such written subordination or waiver the Administrative
Agent may, in its reasonable discretion, establish such reserves as it deems
necessary with respect to any such Collateral; and

 

(ii)     At any time any Collateral with a book value in excess of $100,000
(when aggregated with all other Collateral at the same location) is stored on
the premises of a bailee, warehouseman, or similar party, obtain, unless waived
by the Administrative Agent, written access agreements, in form and substance
satisfactory to the Collateral Agent, providing for access to the Collateral
located on such premises in order to remove such Collateral from such premises
during an Event of Default; provided that in the event the Loan Parties are
unable to obtain any such written access agreements, the Administrative Agent
may, in its reasonable discretion, establish such reserves as it deems necessary
with respect to any such Collateral.

 

(n)     Subordination. Cause all Indebtedness and other obligations, now or
hereafter owed by it to any of its Affiliates, to be subordinated in right of
payment and security to the Indebtedness and other Obligations owing to the
Agents and the Lenders in accordance with a subordination agreement in form and
substance satisfactory to the Agents.

 

 

 
-89-

--------------------------------------------------------------------------------

 

 

(o)     After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any interest (whether fee or leasehold) in
any real property (wherever located) (each such interest being a "New Facility")
(i) with a Current Value (as defined below) in excess of $100,000 in the case of
a fee interest, (ii) requiring the payment of annual rent or annual guaranteed
royalties exceeding in the aggregate $50,000 or advance royalties exceeding in
the aggregate $100,000 in the case of a leasehold interest, or (iii) that is
projected to produce at least 100,000 tons of coal over the next three (3)
years, immediately so notify the Collateral Agent, setting forth with
specificity a description of the interest acquired, the location of the real
property, the value of any elements, compounds or minerals within, or accessable
from, such real property, any structures or improvements thereon and either an
appraisal or such Loan Party's good-faith estimate of the current value of such
real property (for purposes of this Section 7.01(o), the "Current Value"). Upon
such acquisition, the Person that has acquired such New Facility (x) meeting
such criteria shall promptly (but in any event within 30 days of such
acquisition) furnish to the Collateral Agent each of the applicable Real
Property Deliverables and (y) that fails to meet such criteria shall promptly
(but in any event within 90 days of such acquisition) furnish to the Collateral
Agent each of the applicable Real Property Deliverables; provided that, in each
case, the consent of the applicable lessor with respect to the grant of a
Mortgage shall be obtained on or before the execution of any lease after the
Effective Date. The Borrowers shall pay all fees and expenses, including
reasonable counsel fees and expenses, and all title insurance charges and
premiums, if any, in connection with each Loan Party's obligations under this
Section 7.01(o).

 

(p)     Fiscal Year. Cause the Fiscal Year of the Parent and its Subsidiaries to
end on December 31 of each calendar year unless the Agents consent to a change
in such Fiscal Year (and appropriate related changes to this Agreement).

 

(q)     Borrowing Base. Maintain all First Lien Revolving Loans and First Lien
Letters of Credit in compliance with the then current Borrowing Base (as defined
in the First Lien Financing Agreement).

 

(r)     Compliance with Reclamation Laws.

 

(i)     Conduct all reclamation activities at each permit area owned, leased or
used by any Loan Party or any Subsidiary of a Loan Party in accordance with all
applicable Reclamation Laws, except to the extent that the failure to conduct
any such reclamation activities at such permit area in accordance with all
applicable Reclamation Laws could not be reasonably expected to have either
individually or in the aggregate a Material Adverse Effect;

 

(ii)     Have in effect any surety, reclamation or similar bonds or acceptable
form of financial assurance securing the obligations of such Loan Party or such
Subsidiary with respect to reclamation activities in the amount and form
required by applicable Reclamation Laws;

 

 

 
-90-

--------------------------------------------------------------------------------

 

 

(iii)     Within five (5) Business Days of the receipt thereof, the
Administrative Borrower shall give notice to the Administrative Agent of the
receipt by any Loan Party or any Subsidiary of a Loan Party of any show cause
order or chief's order (or similar notice from a Governmental Entity) (each, a
"Reclamation Order") under any applicable Reclamation Laws with respect to any
failure to fully and properly initiate, perform or complete reclamation
contemporaneous with mining or any failure to provide or maintain required
reclamation bond, performance security or other acceptable form of financial
assurance, or any failure to obtain or denial of any requested release of any
reclamation bond, performance security or other similar financial assurance, at
any permit area owned, leased or used by the Loan Parties or any of their
Subsidiaries;

 

(iv)     Upon receipt by any Loan Party or any Subsidiary of any Loan Party of
any Reclamation Order, the Administrative Agent, its officers, employees and
agents shall have the right to, and the Loan Parties and their Subsidiaries
shall permit any such Person to, subject to applicable safety rules and
regulations, (A) visit and inspect each permit area owned, leased or used by any
Loan Party or any Subsidiary of any Loan Party to which such Reclamation Order
applies, and (B) prepare or caused to be prepared an environmental report, in
form, substance and detail satisfactory to the Administrative Agent in its sole
discretion, with respect to each such permit area, which report shall set forth,
inter alia, the costs and expenses of conducting any reclamation activities on
such permit area in accordance with applicable Reclamation Laws, together with
the face amount of the surety, reclamation or similar bonds or acceptable
financial assurance securing the obligations of the Loan Parties and their
Subsidiaries with respect to each such permit area, and upon receipt by the
Administrative Agent of such environmental report, the Administrative Agent
shall provide a copy to the Administrative Borrower; and

 

(v)     In the event that the environmental report referred to in Section
7.01(r)(iv) above indicates that the costs and expenses of conducting any
reclamation activities on any permit area owned, leased or used by any Loan
Party or any Subsidiary of any Loan Party in accordance with applicable
Reclamation Laws exceeds the face amount of the surety, reclamation or similar
bonds or acceptable financial assurance securing the obligations of such Loan
Party or such Subsidiary with respect to each such permit area, then (A) within
thirty (30) days after the Administrative Borrower's receipt thereof, the
Administrative Borrower shall provide to the Administrative Agent a plan, in
form, substance and detail satisfactory to the Administrative Agent in its
reasonable discretion, setting forth the actions that the Loan Parties and their
Subsidiaries shall take to address the issues set forth in such environmental
report and which gave rise to the applicable Reclamation Order, and (B) the Loan
Parties and their Subsidiaries shall take all such actions as set forth in such
plan.

 

 

 
-91-

--------------------------------------------------------------------------------

 

 

(s)     Maintenance of Coal Reserve Base. Maintain an aggregate tonnage of coal
reserves controlled by the Parent and its Subsidiaries (excluding any
Consolidated Ventures) (the "Coal Reserve Base") that, as of the end of each
Fiscal Year, is equal to or greater than five (5) times the aggregate tons of
coal produced by the Parent and its Subsidiaries (excluding any Consolidated
Ventures) during such Fiscal Year (the "Annual Production Amount"); provided
that any such coal reserves leased or subleased to third parties by the Parent
or any of its Subsidiaries shall be excluded from the Coal Reserve Base and coal
produced from such leased or subleased coal reserves shall be excluded from the
Annual Production Amount.

 

(t)     Attendance by Representative at Board of Directors Meetings. The
Required Lenders may, at their sole option, from time to time designate a Person
approved by the Loan Parties (such approval not to be unreasonably withheld, it
being understood and agreed that any employee of an Agent with the title of
principal or more senior is hereby automatically deemed approved by the Loan
Parties) as the representative of the Lenders (the "Lenders' Representative")
serving as either (i) a voting member of the board of directors of the General
Partner (and the Governing Documents of the General Partner shall be amended
prior to the Effective Date if and as necessary to accommodate the same) or (ii)
a non-voting board observer to the board of directors of the General Partner.
Initially the Lenders’ Representative will serve as a non-voting board observer
to the board of directors of the General Partner, but at any time hereafter the
Required Lenders may elect instead to have the Lenders' Representative serve as
a voting member of the board of directors of the General Partner. The Lenders'
Representative shall be permitted to attend any and all meetings of the board of
directors of the General Partner (including the meetings of any committees or
sub-committees thereof). The General Partner will provide the Lenders’
Representative with notice of the time and place of each such meeting in the
same manner and at the same time as provided to all members of such board of the
General Partner and also will provide the Lenders' Representative with a copy of
all written materials distributed to such board in connection with such meeting
(including all materials distributed with respect to any committees or
sub-committees of such board). If an issue is to be discussed or otherwise
arises at any meeting of the board of directors (including the meetings of any
committees or sub-committees thereof) which, in the good faith judgment of the
board of directors, cannot be discussed in the presence of the Lenders'
Representative in order to avoid a conflict of interest on the part of the
Lenders' Representative arising as a result of the relationship of the Lenders'
Representative with any Lender under this Agreement, or to preserve any
attorney-client or accountant-client or other available privilege, then such
issue may be discussed without the Lenders' Representative being present and may
be deleted from any materials being distributed in connection with any meeting
at which such issues are to be discussed, so long as the Lenders' Representative
is given notice of the occurrence of such meeting and the deletion of such
materials. The Lenders' Representative shall not receive any compensation for
serving as a member or board observer of the board of directors of the General
Partner (or any committees or sub-committees thereof), but the Borrowers shall
pay all costs and expenses incurred by the Lenders' Representative in connection
with attendance at any meetings of the board of directors of the General Partner
(including the meetings of any committees or sub-committees thereof).

 

 

 
-92-

--------------------------------------------------------------------------------

 

 

(u)     D&O Insurance. The General Partner shall and shall cause the Parent to
(i) secure and maintain during all times in which the Required Lenders have
designated a member of the board of directors of the General Partner and for at
least 6 years thereafter insurance covering directors and officers of the
General Partner in amounts and with insurers deemed reasonably acceptable to the
Required Lenders and (ii) provide indemnification to the maximum extent
permitted under applicable law for the benefit of the Lender's designee to the
board of directors of the General Partner and which is at least as favorable as
such protection is provided to other members of the board of directors of the
General Partner.

 

Section 7.02.     Negative Covenants. So long as any principal of or interest on
any Loan or any Obligation (whether or not due) shall remain unpaid or any
Lender shall have any Commitment hereunder, each Loan Party shall not, unless
the Majority Lenders shall otherwise consent in writing:

 

(a)     Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or
with respect to any of its properties, whether now owned or hereafter acquired;
file or suffer to exist under the Uniform Commercial Code or any Requirement of
Law of any jurisdiction, a financing statement (or the equivalent thereof) that
names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof); sell any of its property or
assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of Accounts Receivable) with
recourse to it or any of its Subsidiaries or assign or otherwise transfer, or
permit any of its Subsidiaries to assign or otherwise transfer, any account or
other right to receive income, other than, as to all of the above, Permitted
Liens.

 

(b)     Indebtedness. Create, incur, assume, guarantee or suffer to exist or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

 

(c)     Fundamental Changes; Dispositions. Wind-up, liquidate or dissolve, or
merge, consolidate or amalgamate with any Person, or convey, sell, lease or
sublease, transfer or otherwise dispose of, whether in one transaction or a
series of related transactions, all or any part of its business, property or
assets, whether now owned or hereafter acquired (or agree to do any of the
foregoing), or purchase or otherwise acquire, whether in one transaction or a
series of related transactions, all or substantially all of the assets of any
Person (or any division thereof) (or agree to do any of the foregoing), or
permit any of its Subsidiaries to do any of the foregoing; provided, however,
that:

 

 

 
-93-

--------------------------------------------------------------------------------

 

 

(i)     any wholly-owned Subsidiary of any Loan Party (other than a Borrower)
may be merged into such Loan Party or another wholly-owned Subsidiary of such
Loan Party, or may consolidate with another wholly-owned Subsidiary of such Loan
Party, so long as (A) no other provision of this Agreement would be violated
thereby, (B) such Loan Party gives the Agents at least 30 days' prior written
notice of such merger or consolidation, (C) no Default or Event of Default shall
have occurred and be continuing either before or after giving effect to such
transaction, (D) the Lenders' rights in any Collateral, including, without
limitation, the existence, perfection and priority of any Lien thereon, are not
adversely affected by such merger or consolidation, and (E) the surviving
Subsidiary, if any, is joined as a Loan Party hereunder pursuant to a Joinder
Agreement and is a party to a Security Agreement and the Equity Interests of
such Subsidiary are the subject of a Security Agreement, in each case which is
in full force and effect on the date of and immediately after giving effect to
such merger or consolidation; and

 

(ii)     any Loan Party and its Subsidiaries may (A) sell Inventory in the
ordinary course of business, (B) sell the Kentucky Equipment for cash, (C)
assign, transfer or otherwise dispose of real property interests so long as (1)
such real property interests are not being used for, and are not useful in, the
conduct of the Coal Business and (2) such assignment, transfer or other
disposition will not reduce the Coal Reserve Base, (D) dispose of obsolete,
worn-out or no longer useful equipment in the ordinary course of business, and
(E) sell or otherwise dispose of other property or assets for cash in an
aggregate amount not less than the fair market value of such property or assets,
provided that the Net Cash Proceeds of such Dispositions (1) in the case of
clauses (D) and (E) above, do not exceed $2,000,000 in the aggregate in any
Fiscal Year and (2) in all cases, are paid to the Administrative Agent for the
benefit of the Agents and the Lenders pursuant to and to the extent required by
the terms of Section 2.05(c)(v).

 

(d)     Change in Nature of Business.

 

(i)     Make, or permit any of its Subsidiaries to make, any change in the
nature of its business as described in Section 6.01(l).

 

(ii)     Permit the Parent to have any material liabilities (other than
liabilities arising under the Loan Documents, the First Lien Debt Documents and
guarantees of the liabilities of its Subsidiaries), own any material assets
(other than the Equity Interests in its Subsidiaries) or engage in any
operations or business (other than the ownership of its Subsidiaries).

 

 

 
-94-

--------------------------------------------------------------------------------

 

 

(e)     Loans, Advances, Investments, Etc. Make or commit or agree to make or
permit any of its Subsidiaries make or commit or agree to make, any Investment
in any other Person except for Permitted Investments.

 

(f)     Lease Obligations. Create, incur or suffer to exist, or permit any of
its Subsidiaries to create, incur or suffer to exist, any obligations as lessee
or licensee (i) for the payment of rent for any real or personal property in
connection with any sale and leaseback transaction, or (ii) for the payment of
rent or royalties for any real or personal property under leases or licenses or
agreements to lease or license other than (A) Capitalized Lease Obligations
which would not cause the aggregate amount of all obligations under Capitalized
Leases entered into after the Effective Date owing by all Loan Parties and their
Subsidiaries in any Fiscal Year to exceed the amounts set forth in
Section 7.02(g), (B) Operating Lease Obligations which would not cause the
aggregate amount of all Operating Lease Obligations owing by all Loan Parties
and their Subsidiaries in any Fiscal Year to exceed $15,000,000, or (C) unless
otherwise agreed to in writing by the Collateral Agent, Coal Leases which would
not cause the aggregate amount of all Coal Lease Obligations owing by all Loan
Parties and their Subsidiaries in any Fiscal Year to exceed $11,000,000.\

 

(g)     Capital Expenditures. Make or commit or agree to make, or permit any of
its Subsidiaries to make or commit or agree to make, any Capital Expenditure (by
purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures made by the Loan Parties and their Subsidiaries (other than
Consolidated Ventures) in any Fiscal Year to exceed an amount equal to the
Capital Expenditures amount set forth in the table below for such Fiscal Year
multiplied by the available percentage thereof, where the available percentage
thereof shall be the lesser of (i) 100% and (ii) the percentage obtained by
dividing (A) the sum of (I)(a) the contracted sales volume in tons for such
Fiscal Year (calculated initially as of the beginning of such Fiscal Year and
recalculated as of the end of the March 31 and June 30 fiscal quarters of such
Fiscal Year to account for any changes to date in the contracted sales volume in
tons for such Fiscal Year), minus (b) the commitments to purchase coal during
such Fiscal Year (calculated initially as of the beginning of such Fiscal Year
and recalculated as of the end of the March 31 and June 30 fiscal quarters of
such Fiscal Year to account for any changes to date in the contracted sales
volume in tons for such Fiscal Year) in excess of the budgeted amount for
purchased coal for such Fiscal Year (587,400 tons for the Fiscal Year ending
December 31, 2013 and 120,000 tons for each Fiscal Year thereafter), and (II)
the amount of any coal purchased during such Fiscal Year in excess of the
aggregate budgeted and excess purchased coal taken into account under clause
(I)(b) above, by (B) the amount of the "Budgeted Sales Volume in Tons" set forth
in the table below for such Fiscal Year:

 

 



Fiscal Year Ending December 31 

Capital Expenditures 

Budgeted Sales Volume in Tons 

2013 

$26,000,000 

6,648,000 

2014 

$34,500,000 

6,542,000 

2015 

$51,000,000 

7,353,000 

2016 and each year thereafter 

$44,750,000 

8,027,000 



 

 

 
-95-

--------------------------------------------------------------------------------

 

 

provided, however, that the amount of Capital Expenditures permitted to be made
in any Fiscal Year as provided above may be increased as follows: if the amount
of Capital Expenditures permitted to be made in any Fiscal Year as provided
above is greater than the amount of Capital Expenditures actually made in such
Fiscal Year (the amount by which such permitted Capital Expenditures for such
Fiscal Year exceeds the actual amount of Capital Expenditures for such Fiscal
Year, the "Excess Amount"), then the Excess Amount (such amount, the "Carry-Over
Amount") may be carried forward to the next succeeding Fiscal Year (the
"Succeeding Fiscal Year"); provided, further, that the Carry-Over Amount
applicable to a particular Succeeding Fiscal Year may not be carried forward to
another Fiscal Year. Capital Expenditures made by the Loan Parties and their
Subsidiaries (other than Consolidated Ventures) in any Fiscal Year shall be
deemed to reduce (x) first, the amount provided for above for such Fiscal Year,
and (y) then, the Carry-Over Amount.

 

(h)     Restricted Payments. (i) Declare or pay any dividend or other
distribution, direct or indirect, on account of any Equity Interests of any Loan
Party or any of its Subsidiaries, now or hereafter outstanding, (ii) make any
repurchase, redemption, retirement, defeasance, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interests of any Loan Party or any direct or indirect parent of any Loan Party,
now or hereafter outstanding, (iii) make any payment to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights for the purchase
or acquisition of any class of Equity Interests of any Loan Party, now or
hereafter outstanding, (iv) return any Equity Interests to any equityholders of
any Loan Party or any of its Subsidiaries, or make any other distribution of
property, assets, shares of Equity Interests, warrants, rights, options,
obligations or securities thereto as such or (v) pay any management fees or any
other fees or expenses (including the reimbursement thereof by any Loan Party or
any of its Subsidiaries) pursuant to any management, consulting or other
services agreement to any of the equityholders of any Loan Party or any of its
Subsidiaries or other Affiliates, or to any other Subsidiaries or Affiliates of
any Loan Party; provided, however, that: (I) any Loan Party or any of its
Subsidiaries may make reimbursement payments to the General Partner for all
direct out-of-pocket expenses it incurs or payments it makes on behalf of the
Loan Parties and their Subsidiaries under the Administrative and Operational
Services Agreement, as in effect on Effective Date, (II) any Subsidiary of a
Loan Party (other than the Parent) may pay dividends or make distributions to
such Loan Party, (III) any Consolidated Venture may pay dividends or
distributions to its equityholders pro rata in proportion to their equity
interests in the Consolidated Venture, and (IV) the Parent may pay dividends in
the form of limited partner Equity Interests.

 

(i)     Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.

 

 

 
-96-

--------------------------------------------------------------------------------

 

 

(j)     Transactions with Affiliates. Enter into, renew, extend or be a party
to, or permit any of its Subsidiaries to enter into, renew, extend or be a party
to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm's length
transaction with a Person that is not an Affiliate thereof, including, without
limitation, the Administrative and Operational Services Agreement, as in effect
on the Effective Date, (ii) transactions with another Loan Party, (iii)
transactions permitted by Section 7.02(e) and Section 7.02(h) and (iv) issuances
and sales of Qualified Equity Interests of the Parent to Affiliates of the
Parent not otherwise prohibited by the Loan Documents and the granting of
registration and other customary rights in connection therewith.

 

(k)     Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any Equity Interests of such Subsidiary owned by
any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in this Section 7.02(k)(i) through (iv) shall
prohibit or restrict compliance with:

 

(A)     this Agreement and the other Loan Documents;

 

(B)     the First Lien Debt Documents as in effect on the date hereof and as
amended as permitted in the Intercreditor Agreement;

 

(C)     any agreements in effect on the date of this Agreement and listed on
Schedule 7.02(k);

 

(D)     any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);

 

(E)     in the case of Section 7.02(k)(iv), any agreement setting forth
customary restrictions on the subletting, assignment or transfer of any property
or asset that is a lease, license, conveyance or contract of similar property or
assets; or

 

(F)     in the case of Section 7.02(k)(iv), any agreement, instrument or other
document evidencing a Permitted Lien (or the Indebtedness secured thereby) that
restricts on customary terms the transfer of any property or assets subject
thereto.

 

 

 
-97-

--------------------------------------------------------------------------------

 

 

(l)     Limitation on Issuance of Equity Interests. Issue or sell or enter into
any agreement or arrangement for the issuance and sale of, or permit any of its
Subsidiaries to issue or sell or enter into any agreement or arrangement for the
issuance and sale of, any Equity Interests, any securities convertible into or
exchangeable for its Equity Interests or any warrants to acquire its Equity
Interests; provided that the Parent may issue Qualified Equity Interests so long
as no Change of Control would result therefrom.

 

(m)     Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements; Etc.

 

(i)     Amend, modify or otherwise change (or permit the amendment, modification
or other change in any manner of) any of the provisions of (A) the First Lien
Debt Documents unless permitted pursuant to the terms of the Intercreditor
Agreement or (B) any of its or its Subsidiaries' Indebtedness (other than the
First Lien Indebtedness) or of any instrument or agreement (including, without
limitation, any purchase agreement, indenture, loan agreement or security
agreement) relating to any such Indebtedness if such amendment, modification or
change would shorten the final maturity or average life to maturity of, or
require any payment to be made earlier than the date originally scheduled on,
such Indebtedness, would increase the interest rate applicable to such
Indebtedness, would change the subordination provision, if any, of such
Indebtedness, or would otherwise be adverse to the Lenders or the issuer of such
Indebtedness in any respect;

 

(ii)     except (A) for the Obligations and (B) the First Lien Indebtedness,
make any voluntary or optional payment (including, without limitation, any
payment of interest in cash that, at the option of the issuer, may be paid in
cash or in kind), prepayment, redemption, defeasance, sinking fund payment or
other acquisition for value of any of its or its Subsidiaries' Indebtedness
(including, without limitation, by way of depositing money or securities with
the trustee therefor before the date required for the purpose of paying any
portion of such Indebtedness when due), or refund, refinance, replace or
exchange any other Indebtedness for any such Indebtedness (except to the extent
such Indebtedness is otherwise expressly permitted by the definition of
"Permitted Indebtedness"), make any payment, prepayment, redemption, defeasance,
sinking fund payment or repurchase of any Subordinated Indebtedness in violation
of the subordination provisions thereof or any subordination agreement with
respect thereto, or make any payment, prepayment, redemption, defeasance,
sinking fund payment or repurchase of any Indebtedness as a result of any asset
sale, change of control, issuance and sale of debt or equity securities or
similar event, or give any notice with respect to any of the foregoing;

 

 

 
-98-

--------------------------------------------------------------------------------

 

 

(iii)     amend, modify or otherwise change its name, jurisdiction of
organization, organizational identification number or FEIN, except that a Loan
Party may (A) change its name, jurisdiction of organization, organizational
identification number or FEIN in connection with a transaction permitted by
Section 7.02(c) and (B) change its name upon at least 30 days' prior written
notice by the Administrative Borrower to the Collateral Agent of such change and
so long as, at the time of such written notification, such Person provides any
financing statements or fixture filings necessary to perfect and continue
perfected the Liens of the Collateral Agent;

 

(iv)     amend, modify or otherwise change any of its Governing Documents,
including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it, with respect
to any of its Equity Interests (including any shareholders' agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this Section 7.02(l)(iv) that either individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect; or

 

(v)     agree to any amendment, modification or other change to or waiver of any
of its rights under any Material Contract if such amendment, modification,
change or waiver would be adverse in any material respect to any Loan Party or
any of its Subsidiaries or the Agent and the Lenders.

 

(n)     Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing if the same would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.

 

(o)     Compromise of Accounts Receivable. Compromise or adjust any Accounts
Receivable (or extend the time of payment thereof) or grant any discounts,
allowances or credits or permit any of its Subsidiaries to do so other than in
the ordinary course of its business.

 

(p)     Properties. Permit any property to become a fixture with respect to real
property or to become an accession with respect to other personal property with
respect to which real or personal property the Collateral Agent does not have a
valid and perfected second priority Lien or has not received a written
subordination or waiver if required in accordance with Section 7.01(m)(i).

 

 

 
-99-

--------------------------------------------------------------------------------

 

 

(q)     ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or Section 4975 of the Internal Revenue Code for which a statutory or
class exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; (v) fail, or permit any
ERISA Affiliate to fail, to pay any required installment or any other payment
required under Section 412 of the Internal Revenue Code on or before the due
date for such installment or other payment; (vi) establish, sponsor, maintain,
become a party to or contribute to or become obligated to sponsor, maintain or
contribute to any Multiemployer Plan or any defined benefit plan (or permit any
of its ERISA Affiliates to do any of the foregoing); or (vii) adopt or permit
any ERISA Affiliate to adopt any employee welfare benefit plan within the
meaning of Section 3(1) of ERISA which provides benefits to employees after
termination of employment other than as required by Section 601 of ERISA or
applicable law.

 

(r)     Environmental. Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by it
or any of its Subsidiaries, except in compliance with Environmental Laws.

 

(s)     Limitations on Negative Pledges. Enter into, incur or permit to exist,
or permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Loan Party
or any Subsidiary of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
or that requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (i) this Agreement and the
other Loan Documents, (ii) the Second Lien Debt Documents, (iii) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by Section 7.02(b) if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (iv) any customary restrictions and
conditions contained in agreements relating to the sale or other disposition of
assets or of a Subsidiary pending such sale or other disposition (provided that
such restrictions and conditions apply only to the assets or Subsidiary to be
sold or disposed of and such sale or disposition is permitted hereunder); and
(v) customary provisions in leases restricting the assignment or sublet thereof.

 

(t)     Anti-Terrorism Laws. None of the Loan Parties, nor any of their
Affiliates or agents, shall:

 

(i)     conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Blocked Person;

 

 

 
-100-

--------------------------------------------------------------------------------

 

 

(ii)     deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the OFAC Sanctions
Programs; or

 

(iii)     engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the OFAC Sanctions Programs, the USA PATRIOT
Act or any other Anti-Terrorism Law.

 

The Borrowers shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its sole discretion, confirming
compliance by the Borrowers' with this Section 7.02(t).

 

Section 7.03.     Financial Covenants

 

. So long as any principal of or interest on any Loan or other Obligation
(whether or not due) shall remain unpaid or any Lender shall have any Commitment
hereunder, each Loan Party shall not, unless the Majority Lenders shall
otherwise consent in writing:

 

(a)     Leverage Ratio. Permit the Leverage Ratio of the Parent and its
Subsidiaries (other than any Consolidated Venture) for any period of 12
consecutive fiscal months of the Parent and such Subsidiaries for which the last
month ends on a date set forth below to be greater than the ratio set forth
opposite such date:

 



Fiscal Month End 

Leverage Ratio 

June 30, 2013 

6.00 

September 30, 2013 

7.05 

December 31, 2013 

6.75 

March 31, 2014 

6.50 

June 30, 2014 

5.40 

September 30, 2014 

5.05 

December 31, 2014 

4.80 

March 31, 2015 

4.55 

June 30, 2015 

4.10 

September 30, 2015 

3.50 

December 31, 2015 

2.95 

March 31, 2016 

2.55 

June 30, 2016 and each September 30, December 31, March 31 and June 30
thereafter 

2.30 



 

 

 

 
-101-

--------------------------------------------------------------------------------

 

 

(b)     Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of
the Parent and its Subsidiaries (other than any Consolidated Venture) for any
period of 12 consecutive fiscal months of the Parent and such Subsidiaries for
which the last month ends on a date set forth below to be less than the ratio
set forth opposite such date:

 



Fiscal Month End 

Fixed Charge Coverage Ratio 

June 30, 2013 

0.80 

September 30, 2013 

0.60 

December 31, 2013 

0.60 

March 31, 2014 

0.60 

June 30, 2014 

0.65 

September 30, 2014 

0.65 

December 31, 2014 

0.65 

March 31, 2015 

0.65 

June 30, 2015 

0.65 

September 30, 2015 

0.65 

December 31, 2015 

0.75 

March 31, 2016 

0.85 

June 30, 2016 and each September 30, December 31, March 31 and June 30
thereafter 

0.90 



 

 

(c)     Consolidated Adjusted EBITDA. Permit Consolidated Adjusted EBITDA of the
Parent and its Subsidiaries (other than any Consolidated Venture) for any period
of 12 consecutive fiscal months of the Parent and such Subsidiaries for which
the last fiscal month ends on a date set forth below to be less than the amount
set forth opposite such date:

 



Fiscal Month End 

Consolidated Adjusted EBITDA 

June 30, 2013 

$29,250,000 

September 30, 2013 

$24,500,000 

December 31, 2013 

$26,000,000 

March 31, 2014 

$27,750,000 

June 30, 2014 

$34,500,000 

September 30, 2014 

$36,000,000 

December 31, 2014 

$38,500,000 

March 31, 2015 

$41,500,000 

June 30, 2015 

$46,500,000 

September 30, 2015 

$54,000,000 

December 31, 2015 

$62,000,000 

March 31, 2016 

$70,000,000 

June 30, 2016 and each September 30, December 31, March 31 and June 30
thereafter 

$74,000,000 



 

 

 
-102-

--------------------------------------------------------------------------------

 

 

 

ARTICLE VIII.
MANAGEMENT, COLLECTION AND STATUS OF
ACCOUNTS RECEIVABLE AND OTHER COLLATERAL

 

Section 8.01.     Collection of Accounts Receivable; Management of Collateral.
Subject to the terms of the Intercreditor Agreement:

 

(a)     The Loan Parties shall (i) establish and maintain cash management
services of a type and on terms reasonably satisfactory to the Agents at one or
more of the banks set forth on Schedule 8.01 (each a "Cash Management Bank") and
(ii) except as otherwise provided under Section 8.01(b), deposit or cause to be
deposited promptly, and in any event no later than the next Business Day after
the date of receipt thereof, all proceeds in respect of any Collateral, all
Collections (of a nature susceptible to a deposit in a bank account) and all
other amounts received by any Loan Party (including payments made by Account
Debtors directly to any Loan Party) into a Cash Management Account.

 

(b)     On or prior to the Effective Date, the Loan Parties shall, with respect
to each Cash Management Account, deliver to the Collateral Agent a Cash
Management Agreement with respect to such Cash Management Account. Thereafter,
the Loan Parties shall not maintain, and shall not permit any of their
Subsidiaries to maintain, cash, Cash Equivalents or other amounts in any Deposit
Account or Securities Account, unless the Collateral Agent shall have received a
Cash Management Agreement in respect of each such Deposit Account or Securities
Account (other than (i) Cash Management Accounts that do not contain deposits at
any time in an aggregate amount in excess of $10,000 for any one account and
$50,000 in the aggregate for all such accounts and (ii) accounts specifically
and exclusively used for payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of the employees of any Loan Party or the
General Partner).

 

(c)     Upon the terms and subject to the conditions set forth in a Cash
Management Agreement with respect to a Cash Management Account, all amounts
received in such Cash Management Account shall at the Administrative Agent's
direction be wired each Business Day into the Administrative Agent's Account,
except that, so long as no Event of Default has occurred and is continuing, the
Administrative Agent will not direct the Cash Management Bank to transfer funds
in such Cash Management Account to the Administrative Agent's Account.

 

 

 
-103-

--------------------------------------------------------------------------------

 

 

(d)     So long as no Default or Event of Default has occurred and is
continuing, the Borrowers may amend Schedule 8.01 to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that (i) such
prospective Cash Management Bank shall be reasonably satisfactory to the Agents
and the Agents shall have consented in writing in advance to the opening of such
Cash Management Account with the prospective Cash Management Bank, and (ii)
prior to the time of the opening of such Cash Management Account, each Loan
Party and such prospective Cash Management Bank shall have executed and
delivered to the Agents a Cash Management Agreement. Each Loan Party shall close
any of its Cash Management Accounts (and establish replacement cash management
accounts in accordance with the foregoing sentence) promptly and in any event
within 30 days of notice from either Agent that the creditworthiness of any Cash
Management Bank is no longer acceptable in such Agent's reasonable judgment, or
that the operating performance, funds transfer, or availability procedures or
performance of such Cash Management Bank with respect to Cash Management
Accounts or such Agent's liability under any Cash Management Agreement with such
Cash Management Bank is no longer acceptable in such Agent's reasonable
judgment.

 

(e)     The Cash Management Accounts shall be cash collateral accounts, with all
cash, checks and similar items of payment in such accounts securing payment of
the Obligations, and in which the Loan Parties are hereby deemed to have granted
a Lien to the Collateral Agent for the benefit of the Agents and the Lenders.
All checks, drafts, notes, money orders, acceptances, cash and other evidences
of Indebtedness received directly by any Loan Party from any of its Account
Debtors, as proceeds from Accounts Receivable of such Loan Party or as proceeds
of any other Collateral, shall be held by such Loan Party in trust for the
Agents and the Lenders and, if of a nature susceptible to a deposit in a bank
account, upon receipt be deposited by such Loan Party in original form and no
later than the next Business Day after receipt thereof into a Cash Management
Account or other bank account referenced in the definition of Cash Management
Accounts as excluded from the scope thereof; provided, however, all Net Cash
Proceeds received directly by such Loan Party pursuant to an event described in
Section 2.05(c)(v) or (vii) shall be held by such Loan Party in trust for the
Agents and the Lenders and upon receipt be deposited by such Loan Party in
original form and no later than the next Business Day after receipt thereof into
the Administrative Agent's Account in accordance with, and to the extent
required by, Section 2.05(c)(v) or (vii), as applicable. Each Loan Party shall
not commingle such collections with the proceeds of any assets not included in
the Collateral. No checks, drafts or other instrument received by the
Administrative Agent shall constitute final payment to the Administrative Agent
unless and until such instruments have actually been collected.

 

(f)     The Loan Parties shall take all reasonable steps to enforce, collect and
receive all amounts owing on the Accounts Receivable of the Loan Parties or any
of their Subsidiaries. After the occurrence and during the continuance of an
Event of Default, the Collateral Agent may send a notice of assignment and/or
notice of the Lenders' security interest to any and all Account Debtors or third
parties holding or otherwise concerned with any of the Collateral, and
thereafter the Collateral Agent or its designee shall have the sole right to
collect the Accounts Receivable and/or take possession of the Collateral and the
books and records relating thereto.

 

 

 
-104-

--------------------------------------------------------------------------------

 

 

(g)     Each Loan Party hereby appoints each Agent or its designee on behalf of
such Agent as the Loan Parties' attorney-in-fact with power exercisable during
the continuance of an Event of Default to endorse any Loan Party's name upon any
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Accounts Receivable, to sign any Loan Party's name on any
invoice or bill of lading relating to any of the Accounts Receivable, drafts
against Account Debtors with respect to Accounts Receivable, assignments and
verifications of Accounts Receivable and notices to Account Debtors with respect
to Accounts Receivable, to send verification of Accounts Receivable, and to
notify the Postal Service authorities to change the address for delivery of mail
addressed to any Loan Party to such address as such Agent or its designee may
designate and to do all other acts and things necessary to carry out this
Agreement. All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission (other than acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction), or for any error of judgment or mistake of
fact or law; this power being coupled with an interest is irrevocable until all
of the Loans and other Obligations under the Loan Documents are paid in full and
all of the Loan Documents are terminated.

 

(h)     Nothing herein contained shall be construed to constitute any Agent as
agent of any Loan Party for any purpose whatsoever, and the Agents shall not be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (other than from acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction). The Agents shall not, under any circumstance
or in any event whatsoever, have any liability for any error or omission or
delay of any kind occurring in the settlement, collection or payment of any of
the Accounts Receivable or any instrument received in payment thereof or for any
damage resulting therefrom (other than acts of omission or commission
constituting gross negligence or willful misconduct as determined by a final
judgment of a court of competent jurisdiction). The Agents, by anything herein
or in any assignment or otherwise, do not assume any of the obligations under
any contract or agreement assigned to any Agent and shall not be responsible in
any way for the performance by any Loan Party of any of the terms and conditions
thereof.

 

(i)     If any Account Receivable includes a charge for any tax payable to any
Governmental Authority, each Agent is hereby authorized (but in no event
obligated) in its discretion to pay the amount thereof to the proper taxing
authority for the Loan Parties' account and to charge the Loan Parties therefor.
The Loan Parties shall notify the Agents if any Account Receivable includes any
taxes due to any such Governmental Authority and, in the absence of such notice,
the Agents shall have the right to retain the full proceeds of such Account
Receivable and shall not be liable for any taxes that may be due by reason of
the sale and delivery creating such Account Receivable.

 

(j)     Notwithstanding any other terms set forth in the Loan Documents, the
rights and remedies of the Agents and the Lenders herein provided, and the
obligations of the Loan Parties set forth herein, are cumulative of, may be
exercised singly or concurrently with, and are not exclusive of, any other
rights, remedies or obligations set forth in any other Loan Document or as
provided by law.

 

 

 
-105-

--------------------------------------------------------------------------------

 

 

Section 8.02.     Accounts Receivable Documentation. The Loan Parties shall, at
such intervals as the Agents may reasonably require during the occurrence and
continuance of an Event of Default, execute and deliver confirmatory written
assignments of the Accounts Receivable to the Agents and furnish such further
schedules and/or information as any Agent may require relating to the Accounts
Receivable, including, without limitation, sales invoices or the equivalent,
credit memos issued, remittance advices, reports and copies of deposit slips and
copies of original shipping or delivery receipts for all goods sold. The items
to be provided under this Section 8.02 are to be in form reasonably satisfactory
to the Agents and are to be executed and delivered to the Agents from time to
time solely for their convenience in maintaining records of the Collateral. If
the Loan Parties become aware of anything materially detrimental to the credit
of any of the Loan Parties' customers, the Loan Parties shall promptly advise
the Agents thereof.

 

Section 8.03.     Status of Accounts Receivable and Other Collateral. With
respect to the Collateral of any Loan Party at the time the Collateral becomes
subject to the Collateral Agent's Lien, each Loan Party covenants, represents
and warrants: (a) such Loan Party shall be the sole owner, free and clear of all
Liens (except for Permitted Liens), and shall be fully authorized to sell,
transfer, pledge and/or grant a security interest in each and every item of said
Collateral; (b) each Account Receivable shall be a good and valid account
representing an undisputed bona fide indebtedness incurred or an amount
indisputably owed by the Account Debtor therein named, for a fixed sum as set
forth in the invoice relating thereto with respect to an absolute sale and
delivery upon the specified terms of goods sold or services rendered by such
Loan Party; (c) no Account Receivable shall be subject to any defense, offset,
counterclaim, discount or allowance except as may be stated in the invoice
relating thereto, discounts and allowances as may be customary in such Loan
Party's business and as otherwise disclosed to the Agents, and each Account
Receivable shall be paid when due; (d) none of the transactions underlying or
giving rise to any Account Receivable shall violate any applicable state or
federal laws or regulations, and all documents relating thereto shall be legally
sufficient under such laws or regulations and shall be legally enforceable in
accordance with their terms; (e) no agreement under which any deduction or
offset of any kind, other than normal trade discounts, may be granted or shall
have been made by such Loan Party at or before the time such Account Receivable
is created; (f) all agreements, instruments and other documents relating to any
Account Receivable shall be true and correct and in all material respects what
they purport to be; (g) all signatures and endorsements that appear on all
material agreements, instruments and other documents relating to any Account
Receivable shall be genuine and all signatories and endorsers shall have full
capacity to contract; (h) such Loan Party shall maintain books and records
pertaining to said Collateral in such detail, form and scope as the Agents shall
reasonably require; (i) such Loan Party shall immediately notify the Agents if
any Account Receivable in excess of $2,000,000 arises out of contracts with any
Governmental Authority, and will execute any instruments and take any steps
required by the Agents in order that all monies due or to become due under any
such contract shall be assigned to the Collateral Agent and notice thereof given
to such Governmental Authority under the Federal Assignment of Claims Act or any
similar state or local law; (j) such Loan Party shall, immediately upon learning
thereof, report to the Agents any material loss or destruction of, or
substantial damage to, any of the Collateral, and any other matters affecting
the value, enforceability or collectability of any of the Collateral in excess
of $100,000; (k) if any amount payable under or in connection with any Account
Receivable in excess of $100,000 is evidenced by a promissory note or other
instrument, such promissory note or instrument shall be immediately pledged,
endorsed, assigned and delivered to the Collateral Agent for the benefit of the
Agents and the Lenders as additional Collateral; (l) such Loan Party shall not
re-date any invoice or sale or make sales on extended dating beyond that which
is customary in the ordinary course of its business and in the industry; (m)
such Loan Party shall conduct a physical count of its Inventory at such
intervals as any Agent may request and such Loan Party shall promptly supply the
Agents with a copy of such count accompanied by a report of the value (based on
the lower of cost (on a first-in first-out basis) and market value) of such
Inventory; and (n) such Loan Party is not and shall not be entitled to pledge
any Agent's or any Lender's credit on any purchases or for any purpose
whatsoever.

 

 

 
-106-

--------------------------------------------------------------------------------

 

 

Section 8.04.     Collateral Custodian. Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may at any time and from time to time employ and maintain on the
premises of any Loan Party a custodian selected by the Collateral Agent or its
designee who shall have full authority to do all acts necessary to protect the
Agents' and the Lenders' interests. Each Loan Party hereby agrees to, and to
cause its Subsidiaries to, cooperate with any such custodian and to do whatever
the Collateral Agent or its designee may reasonably request to preserve the
Collateral. All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of the Borrowers and charged to the Loan Account.

 

ARTICLE IX.
EVENTS OF DEFAULT

 

Section 9.01.     Events of Default. If any of the following events (each an
"Event of Default") shall occur and be continuing:

 

(a)     any Borrower shall fail to pay any principal of or interest on any Loan,
any Collateral Advance or any fee, indemnity or other amount payable under this
Agreement or any other Loan Document when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise);

 

(b)     any representation or warranty made or deemed made by or on behalf of
any Loan Party or by any Authorized Officer thereof under or in connection with
any Loan Document or under or in connection with any report, certificate or
other document delivered to any Agent or any Lender pursuant to any Loan
Document, which representation or warranty is subject to a materiality or a
Material Adverse Effect qualification, shall have been incorrect in any respect
when made or deemed made; or any representation or warranty made or deemed made
by or on behalf of any Loan Party or by any Authorized Officer thereof under or
in connection with any Loan Document or under or in connection with any report,
certificate or other document delivered to any Agent or any Lender pursuant to
any Loan Document, which representation or warranty is not subject to a
materiality or a Material Adverse Effect qualification, shall have been
incorrect in any material respect when made or deemed made;

 

 

 
-107-

--------------------------------------------------------------------------------

 

 

(c)     any Loan Party shall fail to perform or comply with any covenant or
agreement contained in ARTICLE VII or ARTICLE VIII, or any Loan Party shall fail
to perform or comply with any covenant or agreement contained in any Security
Agreement to which it is a party or any Mortgage to which it is a party (and
such failure shall continue after the applicable grace period, if any, specified
in such Security Agreement or Mortgage);

 

(d)     any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in any Loan Document to be performed or observed
by it and, except as set forth in Sections 9.01(a), (b) and (c), such failure,
if capable of being remedied, shall remain unremedied for 30 days after the
earlier of the date an Authorized Officer of any Loan Party becomes aware of
such failure and the date written notice of such default shall have been given
by any Agent to such Loan Party;

 

(e)     the Parent or any of its Significant Subsidiaries shall fail to pay any
of its Indebtedness (excluding Indebtedness evidenced by this Agreement) in
excess of $100,000, or any payment of principal, interest or premium thereon,
when due (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness, or any other default under any agreement or instrument relating to
any such Indebtedness, or any other event, shall occur and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof;

 

(f)     the Parent or any of its Significant Subsidiaries (i) shall institute
any proceeding or voluntary case seeking to adjudicate it a bankrupt or
insolvent, or seeking dissolution, liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency, reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any such Person or
for any substantial part of its property, (ii) shall be generally not paying its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this Section 9.01(f);

 

 

 
-108-

--------------------------------------------------------------------------------

 

 

(g)     any proceeding shall be instituted against the Parent or any of its
Significant Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official for any such Person or for any substantial part of its property, and
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against any such Person or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property) shall occur;

 

(h)     any provision of any Loan Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against any Loan Party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Loan Party or any Governmental Authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any Loan Document;

 

(i)     any Security Agreement, any Mortgage or any other security document,
after delivery thereof pursuant hereto, shall for any reason fail or cease to
create a valid and perfected and, except to the extent permitted by the terms
hereof or thereof, second priority Lien in favor of the Collateral Agent for the
benefit of the Agents and the Lenders on any Collateral purported to be covered
thereby;

 

(j)     any Cash Management Bank at which any Cash Management Account of any
Loan Party is maintained shall fail to comply with any of the terms of any Cash
Management Agreement to which such bank is a party or any securities
intermediary, commodity intermediary or other financial institution at any time
in custody, control or possession of any investment property of any Loan Party
shall fail to comply with any of the terms of any investment property control
agreement to which such Person is a party;

 

(k)     one or more judgments, orders or awards (or any settlement of any claim
that, if breached, could result in a judgment, order or award) for the payment
of money exceeding $100,000 in the aggregate shall be rendered against the
Parent or any of its Significant Subsidiaries and remain unsatisfied and (i)
enforcement proceedings shall have been commenced by any creditor upon any such
judgment, order, award or settlement, (ii) there shall be a period of 20
consecutive days after entry thereof during which a stay of enforcement of any
such judgment, order, award or settlement, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) at any time during which a stay of
enforcement of any such judgment, order, award or settlement, by reason of a
pending appeal or otherwise, is in effect, such judgment, order, award or
settlement is not bonded in the full amount of such judgment, order, award or
settlement; provided, however, that any such judgment, order, award or
settlement shall not give rise to an Event of Default under this Section 9.01(k)
if and for so long as (I) the amount of such judgment, order, award or
settlement is covered by a valid and binding policy of insurance between the
defendant and the insurer covering full payment thereof and (II) such insurer
has been notified, and has not disputed the claim made for payment, of the
amount of such judgment, order, award or settlement;

 

 

 
-109-

--------------------------------------------------------------------------------

 

 

(l)     the Parent or any of its Significant Subsidiaries is enjoined,
restrained or in any way prevented by the order of any court or any Governmental
Authority from conducting all or any material part of its business for more than
fifteen (15) days;

 

(m)     any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than 15 consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Loan Party,
if any such damage, loss, theft or destruction could reasonably be expected to
have a Material Adverse Effect;

 

(n)     any cessation of a substantial part of the business of the Parent or any
of its Significant Subsidiaries for a period which materially and adversely
affects the ability of such Person to continue its business on a profitable
basis;

 

(o)     the loss, suspension or revocation of, or failure to renew, any license
or permit now held or hereafter acquired by the Parent or any of its Significant
Subsidiaries, if such loss, suspension, revocation or failure to renew could
reasonably be expected to have a Material Adverse Effect;

 

(p)     the indictment, or the threatened indictment, of the Parent or any of
its Significant Subsidiaries or the General Partner under any criminal statute,
or commencement or threatened commencement of criminal or civil proceedings
against any Loan Party or any of its Subsidiaries or the General Partner,
pursuant to which statute or proceedings the penalties or remedies sought or
available include forfeiture to any Governmental Authority of any material
portion of the property of such Person;

 

(q)     any Loan Party or any of its ERISA Affiliates shall have made a complete
or partial withdrawal from a Multiemployer Plan, and, as a result of such
complete or partial withdrawal, any Loan Party or any of its ERISA Affiliates
incurs a withdrawal liability in an annual amount exceeding $10,000; or a
Multiemployer Plan enters reorganization status under Section 4241 of ERISA, and
as a result thereof any Loan Party's or any of its ERISA Affiliates' annual
contribution requirements with respect to such Multiemployer Plan increases in
an annual amount exceeding $10,000;

 

(r)     any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Loan
Party by any Agent, (i) such Termination Event (if correctable) shall not have
been corrected, and (ii) the then current value of such Employee Plan's vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $10,000 (or, in the case of a Termination Event
involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);

 

 

 
-110-

--------------------------------------------------------------------------------

 

 

(s)     (i) there shall occur and be continuing any "Event of Default" (or any
comparable term) under, and as defined in, the documents evidencing or governing
any Subordinated Indebtedness, (ii) any of the Obligations for any reason shall
cease to be "Senior Indebtedness" or "Designated Senior Indebtedness" (or any
comparable terms) under, and as defined in, the documents evidencing or
governing any Subordinated Indebtedness, (iii) any Indebtedness other than the
Obligations and the First Lien Indebtedness shall constitute "Senior
Indebtedness" or "Designated Senior Indebtedness" (or any comparable term)
under, and as defined in, the documents evidencing or governing any Subordinated
Indebtedness, (iv) any holder of Subordinated Indebtedness shall fail to perform
or comply with any of the subordination provisions of any document evidencing or
governing such Subordinated Indebtedness, or (v) the subordination provisions of
any document evidencing or governing any Subordinated Indebtedness shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the Subordinated Indebtedness;

 

(t)     a Change of Control shall have occurred; or

 

(u)     an event or development occurs which could reasonably be expected to
have a Material Adverse Effect;

 

then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Administrative Borrower, (i) reduce or
terminate all Commitments, whereupon all Commitments shall immediately be so
reduced or terminated, (ii) declare all or any portion of the Loans then
outstanding to be due and payable, whereupon all or such portion of the
aggregate principal of all Loans, all accrued and unpaid interest thereon, all
fees and all other amounts payable under this Agreement and the other Loan
Documents shall become due and payable immediately, together with the payment of
the Applicable Prepayment Premium (if any) with respect to the Commitments so
terminated and the Loans so repaid, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Loan Party, and (iii) exercise any and all of its other rights and remedies
under applicable law, hereunder and under the other Loan Documents; provided,
however, that, upon the occurrence of any Event of Default described in
Section 9.01(f) or (g) with respect to any Loan Party, without any notice to any
Loan Party or any other Person or any act by any Agent or any Lender, all
Commitments shall automatically terminate and all Loans then outstanding,
together with all accrued and unpaid interest thereon, all fees and all other
amounts due under this Agreement and the other Loan Documents shall become due
and payable automatically and immediately, without presentment, demand, protest
or notice of any kind, all of which are expressly waived by each Loan Party.

 

 

 
-111-

--------------------------------------------------------------------------------

 

 

ARTICLE X.
AGENTS

 

Section 10.01.     Appointment. Each Lender (and each subsequent maker of any
Loan by its making thereof) hereby irrevocably appoints and authorizes the
Administrative Agent and the Collateral Agent to perform the duties of each such
Agent as set forth in this Agreement including: (a) to receive on behalf of each
Lender any payment of principal of or interest on the Loans outstanding
hereunder and all other amounts accrued hereunder for the account of the Lenders
and paid to such Agent, and, subject to Section 2.02, to distribute promptly to
each Lender its Pro Rata Share of all payments so received; (b) to distribute to
each Lender copies of all material notices and agreements received by such Agent
and not required to be delivered to each Lender pursuant to the terms of this
Agreement, provided that the Agents shall not have any liability to the Lenders
for any Agent's inadvertent failure to distribute any such notices or agreements
to the Lenders; (c) to maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Loans, and related matters and to maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the Collateral
and related matters; (d) to execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to this Agreement or any other Loan Document; (e) to make the Loans and the
Collateral Advances for such Agent or on behalf of the applicable Lenders as
provided in this Agreement or any other Loan Document; (f) to perform, exercise,
and enforce any and all other rights and remedies of the Lenders with respect to
the Loan Parties or the Obligations, or otherwise related to any of same to the
extent reasonably incidental to the exercise by such Agent of the rights and
remedies specifically authorized to be exercised by such Agent by the terms of
this Agreement or any other Loan Document; (g) to incur and pay such fees
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to this Agreement or any other Loan Document; and (h)
subject to Section 10.03, to take such action as such Agent deems appropriate on
its behalf to administer the Loans and the Loan Documents and to exercise such
other powers delegated to such Agent by the terms hereof or the other Loan
Documents (including, without limitation, the power to give or to refuse to give
notices, waivers, consents, approvals and instructions and the power to make or
to refuse to make determinations and calculations) together with such powers as
are reasonably incidental thereto to carry out the purposes hereof and thereof.
As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including, without limitation, enforcement or collection of the
Loans), the Agents shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions of the Required Lenders shall be
binding upon all Lenders and all makers of Loans; provided, however, that the
Agents shall not be required to take any action which, in the reasonable opinion
of any Agent, exposes such Agent to liability or which is contrary to this
Agreement or any other Loan Document or applicable law.

 

 

 
-112-

--------------------------------------------------------------------------------

 

 

Section 10.02.     Nature of Duties; Delegation.

 

(a)     The Agents shall have no duties or responsibilities except those
expressly set forth in this Agreement or in the other Loan Documents. The duties
of the Agents shall be mechanical and administrative in nature. The Agents shall
not have by reason of this Agreement or any other Loan Document a fiduciary
relationship in respect of any Lender. Nothing in this Agreement or any other
Loan Document, express or implied, is intended to or shall be construed to
impose upon the Agents any obligations in respect of this Agreement or any other
Loan Document except as expressly set forth herein or therein. Each Lender shall
make its own independent investigation of the financial condition and affairs of
the Loan Parties in connection with the making and the continuance of the Loans
hereunder and shall make its own appraisal of the creditworthiness of the Loan
Parties and the value of the Collateral, and the Agents shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
their possession before the initial Loan hereunder or at any time or times
thereafter, provided that, upon the reasonable request of a Lender, each Agent
shall provide to such Lender any documents or reports delivered to such Agent by
the Loan Parties pursuant to the terms of this Agreement or any other Loan
Document. If any Agent seeks the consent or approval of the Required Lenders to
the taking or refraining from taking any action hereunder, such Agent shall send
notice thereof to each Lender. Each Agent shall promptly notify each Lender, at
any time where the same has occurred, that the Required Lenders have instructed
such Agent to act or refrain from acting pursuant hereto.

 

(b)     Each Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and other Person
(including any Lender). Any such Person shall benefit from this ARTICLE X to the
extent provided by the applicable Agent.

 

Section 10.03.     Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, the
Agents (a) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 12.07, signed by such payee and in form satisfactory to the
Collateral Agent; (b) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Loan Parties), independent
public accountants, and other experts selected by any of them and shall not be
liable for any action taken or omitted to be taken in good faith by any of them
in accordance with the advice of such counsel or experts; (c) make no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, certificates, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (e) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall not be deemed to have made any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Collateral Agent's Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to
Section 4.03, and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Lender to whom
payment was due but not made, shall be to recover from other Lenders any payment
in excess of the amount to which it is determined to be entitled. The Agents may
at any time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents the Agents are permitted or required to take or to grant, and if such
instructions are promptly requested, the Agents shall be absolutely entitled to
refrain from taking any action or to withhold any approval under any of the Loan
Documents until they shall have received such instructions from the Required
Lenders. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders.

 

 

 
-113-

--------------------------------------------------------------------------------

 

 

Section 10.04.     Reliance. Each Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Loan Documents and its
duties hereunder or thereunder, upon advice of counsel selected by it.

 

Section 10.05.     Indemnification. To the extent that any Agent is not
reimbursed and indemnified by any Loan Party, and whether or not such Agent has
made demand on any Loan Party for the same, the Lenders shall, within 5 days of
written demand by such Agent, reimburse and indemnify such Agent from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
client charges and expenses of counsel or any other advisor to such Agent),
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any action
taken or omitted by such Agent under this Agreement or any of the other Loan
Documents, in proportion to each Lender's Pro Rata Share, including, without
limitation, advances and disbursements made pursuant to Section 10.08; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements for which there has been a final
non-appealable judicial determination that such liability resulted from such
Agent's gross negligence or willful misconduct. The obligations of the Lenders
under this Section 10.05 shall survive the payment in full of the Loans and the
termination of this Agreement.

 

Section 10.06.     Agents Individually. With respect to its Pro Rata Share of
the Total Commitment hereunder and the Loans made by it as a Lender, each Agent
shall have and may exercise the same rights and powers hereunder and is subject
to the same obligations and liabilities as and to the extent set forth herein
for any other Lender or maker of a Loan. The terms "Lenders", "Majority
Lenders", or "Required Lenders" or any similar terms shall, unless the context
clearly otherwise indicates, include each Agent in its individual capacity as a
Lender, one of the Majority Lenders or one of the Required Lenders. Each Agent
and its Affiliates may accept deposits from, lend money to, and generally engage
in any kind of banking, trust or other business with any Borrower as if it were
not acting as an Agent pursuant hereto without any duty to account to the other
Lenders.

 

Section 10.07.     Successor Agent.

 

(a)     Any Agent may at any time give at least 30 days' prior written notice of
its resignation to the Lenders and the Administrative Borrower. Upon receipt of
any such notice of resignation, the Majority Lenders shall have the right to
appoint a successor Agent, which right shall be exercised in consultation with
the Administrative Borrower unless an Event of Default has occurred and is
continuing. If no such successor Agent shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the resigned Agent gives notice of its resignation (or such earlier day as shall
be agreed upon by the Majority Lenders) (the "Resignation Effective Date"), then
the resigned Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent. Whether or not a successor Agent has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)     With effect from the Resignation Effective Date, (i) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that, in the case of any collateral security held
by such Agent on behalf of the Lenders under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring Agent shall
instead be made by or to each Lender directly, until such time, if any, as the
Majority Lenders appoint a successor Agent as provided for above. Upon the
acceptance of a successor Agent's appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the resigned Agent, and the resigned Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents. After the resigned Agent's resignation hereunder and under the other
Loan Documents, the provisions of this ARTICLE X, Section 12.04 and
Section 12.15 shall continue in effect for the benefit of such resigned Agent in
respect of any actions taken or omitted to be taken by it while such resigned
Agent was acting as an Agent. The Borrowers hereby agree that if Obsidian is
replaced as an Agent, the Borrowers shall pay all of the administration fees of
any such replacement agent.

 

 

 
-114-

--------------------------------------------------------------------------------

 

 

Section 10.08.     Collateral Matters.

 

(a)     A designated Lender selected by the Required Lenders (the "Designated
Lender"), solely at the direction of the Required Lenders, may from time to time
make such disbursements and advances (the "Collateral Advances") which the
Required Lenders, in their sole discretion, deem necessary or desirable to
preserve, protect, prepare for sale or lease or dispose of the Collateral or any
portion thereof, to enhance the likelihood or maximize the amount of repayment
by the Borrowers of the Loans and other Obligations or to pay any other amount
chargeable to the Borrowers pursuant to the terms of this Agreement, including,
without limitation, costs, fees and expenses as described in Section 12.04. The
Collateral Advances shall be repayable on demand and be secured by the
Collateral and shall bear interest at a rate per annum equal to the rate then
applicable to Loans that are Reference Rate Loans. The Collateral Advances shall
constitute Obligations hereunder which may be charged to the Loan Account in
accordance with Section 4.01. The Required Lenders shall notify the
Administrative Borrower in writing of each such Collateral Advance, which notice
shall include a description of the purpose of such Collateral Advance. Without
limitation to its obligations pursuant to Section 10.05, each Lender agrees that
it shall make available, in Dollars in immediately available funds, the amount
equal to such Lender's Pro Rata Share of each such Collateral Advance. If such
funds are not made available by such Lender, the Designated Lender shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to the other Lenders, at the Federal Funds Rate for 3
Business Days and thereafter at the Reference Rate.

 

(b)     The Lenders hereby irrevocably authorize the Collateral Agent, at its
option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral upon termination of the Total Commitment
and payment and satisfaction of all Loans and other Obligations in accordance
with the terms hereof; or constituting property being sold or disposed of in the
ordinary course of any Loan Party's business or otherwise in compliance with the
terms of this Agreement and the other Loan Documents; or constituting property
in which the Loan Parties owned no interest at the time the Lien was granted or
at any time thereafter; or if approved, authorized or ratified in writing by the
Lenders. Upon request by the Collateral Agent at any time, the Lenders will
confirm in writing the Collateral Agent's authority to release particular types
or items of Collateral pursuant to this Section 10.08(b).

 

(c)     Without in any manner limiting the Collateral Agent's authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(b). Upon receipt by the Collateral
Agent of confirmation from the Lenders of its authority to release any
particular item or types of Collateral, and upon prior written request by any
Loan Party, the Collateral Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Collateral Agent for the benefit of the
Agents and the Lenders upon such Collateral; provided, however, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent's opinion, would expose the Collateral Agent to
liability or create any obligations or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
(or obligations of any Loan Party in respect of) all interests in the Collateral
retained by any Loan Party.

 

 

 
-115-

--------------------------------------------------------------------------------

 

 

(d)     Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale, and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or through one or more acquisition
vehicles) for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral to be sold (A) at any
public or private sale, (B) at any sale conducted by the Collateral Agent under
the provisions of the Uniform Commercial Code (including pursuant to Sections
9-610 or 9-620 of the Uniform Commercial Code), (C) at any sale or foreclosure
conducted by the Collateral Agent (whether by judicial action or otherwise) in
accordance with applicable law, or (D) at any sale conducted pursuant to the
provisions of any Debtor Relief Law (including Section 363 of the Bankruptcy
Code), while using and applying all or any of the Obligations as a credit on
account of the purchase price for any Collateral payable by the Collateral Agent
at such sale.

 

(e)     The Collateral Agent shall have no obligation whatsoever to any Lender
to assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 10.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent's own interest in the Collateral as one of the Lenders, and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender
except as otherwise provided herein.

 

Section 10.09.     Agency for Perfection. Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the Uniform Commercial Code, can
be perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party. Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent's request therefor, shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent's instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents. Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

 

Section 10.10.     No Reliance on any Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 CFR § 103.121, as
hereafter amended or replaced ("CIP Regulations"), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (a) any
identity verification procedures, (b) any recordkeeping, (c) comparisons with
government lists, (d) customer notices or (e) other procedures required under
the CIP Regulations or other regulations issued under the USA PATRIOT Act. Each
Lender, Affiliate, participant or assignee subject to Section 326 of the USA
PATRIOT Act shall perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.

 

Section 10.11.     No Third Party Beneficiaries. The provisions of this ARTICLE
X are solely for the benefit of the Agents and the Lenders, and no Loan Party
shall have rights as a third-party beneficiary of any of such provisions.

 

 

 
-116-

--------------------------------------------------------------------------------

 

 

Section 10.12.     No Fiduciary Relationship. It is understood and agreed that
the use of the term "agent" herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

Section 10.13.     Reports; Confidentiality; Disclaimers. By becoming a party to
this Agreement, each Lender:

 

(a)     is deemed to have requested that each Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report with respect to the Parent or any of its Subsidiaries (each, a "Report")
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report;

 

(b)     expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports and (ii) shall not
be liable for any information contained in any Reports;

 

(c)     expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding the Parent and its
Subsidiaries and will rely significantly upon the Parent's and its Subsidiaries'
books and records, as well as on representations of their personnel;

 

(d)     agrees to keep all Reports and other material, non-public information
regarding the Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 12.19; and

 

(e)     without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of the Borrowers, and (ii) to pay and protect, and indemnify, defend and
hold harmless any Agent and any other Lender preparing a Report from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including counsel fees and expenses) incurred by any such Agent and any
such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

 

Section 10.14.     Intercreditor Agreement. Each Lender hereby grants to the
Administrative Agent all requisite authority to enter into or otherwise become
bound by the Intercreditor Agreement and to bind the Lenders thereto by the
Collateral Agent's entering into or otherwise becoming bound thereby, and no
further consent or approval on the part of any Lender is or shall be required in
connection with the performance by the Collateral Agent of the Intercreditor
Agreement.

 

Section 10.15.     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Reimbursement Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

 

 
-117-

--------------------------------------------------------------------------------

 

 

(a)     to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations and
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Agents and the
Lenders (including any claim for the compensation, expenses, disbursements and
advances of the Agents and the Lenders and their respective agents and counsel
and all other amounts due the Agents and the Lenders hereunder and under the
other Loan Documents) allowed in such judicial proceeding; and

 

(b)     to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Agent and each Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Agents and the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder and under
the other Loan Documents.

 

ARTICLE XI.
GUARANTY

 

Section 11.01.     Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment in full in cash
when due, whether at stated maturity, by acceleration or otherwise, of all
Obligations now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding),
fees, commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid, being the "Guaranteed Obligations"), and
agrees to pay any and all expenses (including reasonable counsel fees and
expenses) incurred by the Agents and the Lenders in enforcing any rights under
the guaranty set forth in this ARTICLE XI. Without limiting the generality of
the foregoing, each Guarantor's liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed to the Agents
and the Lenders under any Loan Document but for the fact that they are
unenforceable or not allowable due to the existence of an Insolvency Proceeding.
In no event shall the obligation of any Guarantor hereunder exceed the maximum
amount such Guarantor could guarantee under any Debtor Relief Law.

 

 

 
-118-

--------------------------------------------------------------------------------

 

 

Section 11.02.     Guaranty Absolute. Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid in full in cash strictly
in accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of the Agents or the Lenders with respect thereto.
Each Guarantor agrees that this ARTICLE XI constitutes a guaranty of payment
when due and not of collection and waives any right to require that any resort
be made by any Agent or any Lender to any Collateral. The obligations of each
Guarantor under this ARTICLE XI are independent of the Guaranteed Obligations,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any Loan Party or whether any Loan Party is joined in any such
action or actions. The liability of each Guarantor under this ARTICLE XI shall
be irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:

 

(a)     any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

 

(b)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any amendment or waiver of
or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;

 

(c)     any taking, exchange, release or non-perfection of any Collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Guaranteed Obligations;

 

(d)     the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Agent or any Lender;

 

(e)     any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or

 

(f)     any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agents
and the Lenders that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This ARTICLE XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agents and the Lenders or any other Person
upon the insolvency, bankruptcy or reorganization of any Person or otherwise,
all as though such payment had not been made.

 

 

 
-119-

--------------------------------------------------------------------------------

 

 

Section 11.03.     Waiver. Each Guarantor hereby waives (a) promptness and
diligence, (b) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations and this ARTICLE XI and any requirement that the
Agents or the Lenders exhaust any right or take any action against any Loan
Party or any other Person or any Collateral, (c) any right to compel or direct
any Agent or any Lender to seek payment or recovery of any amounts owed under
this ARTICLE XI from any one particular fund or source or to exhaust any right
or take any action against any other Loan Party, any other Person or any
Collateral, (d) any requirement that any Agent or any Lender protect, secure,
perfect or insure any security interest or Lien on any property subject thereto
or exhaust any right to take any action against any Loan Party, any other Person
or any Collateral, and (e) any other defense available to any Guarantor. Each
Guarantor agrees that the Agents and the Lenders shall have no obligation to
marshal any assets in favor of any Guarantor or against, or in payment of, any
or all of the Obligations. Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 11.03 is knowingly made in
contemplation of such benefits. Each Guarantor hereby waives any right to revoke
this ARTICLE XI, and acknowledges that this ARTICLE XI is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

 

Section 11.04.     Continuing Guaranty; Assignments. This ARTICLE XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
indemnification obligations as to which no claim has been made) and all other
amounts payable under this ARTICLE XI and the Final Maturity Date, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agents and the Lenders and their
successors, pledgees, transferees and assigns. Without limiting the generality
of the foregoing clause (c), any Lender may pledge, assign or otherwise transfer
all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments and its
Loans owing to it) to any other Person, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted such Lender
herein or otherwise, in each case as provided in Section 12.07.

 

Section 11.05.     Subrogation. No Guarantor shall exercise any rights that it
may now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this ARTICLE XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Agents and the Lenders against any Loan Party or any other guarantor or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Loan Party or any other guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until all of the Guaranteed Obligations and all other amounts payable under this
ARTICLE XI shall have been paid in full in cash and the Final Maturity Date
shall have occurred. If any amount shall be paid to any Guarantor in violation
of the immediately preceding sentence at any time prior to the later of the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this ARTICLE XI and the Final Maturity Date, such amount shall be
held in trust for the benefit of the Agents and the Lenders and shall forthwith
be paid to the Agents and the Lenders to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this ARTICLE XI,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Guaranteed Obligations or other amounts payable
under this ARTICLE XI thereafter arising. If (a) any Guarantor shall make
payment to the Agents and the Lenders of all or any part of the Guaranteed
Obligations, (b) all of the Guaranteed Obligations and all other amounts payable
under this ARTICLE XI shall be paid in full in cash and (c) the Final Maturity
Date shall have occurred, the Agents and the Lenders shall, at such Guarantor's
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment by such Guarantor.

 

 

 
-120-

--------------------------------------------------------------------------------

 

 

ARTICLE XII.
MISCELLANEOUS

 

Section 12.01.     Notices, Etc.

 

(a)     Notices Generally. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (certified mail, postage
prepaid and return receipt requested), telecopied or delivered by hand, Federal
Express or other reputable overnight courier, to the following address:

 



if to any Loan Party, to:

 

Oxford Mining Company, LLC
41 South High Street, Suite 3450
Columbus, Ohio 43215
Attention: Chief Financial Officer
Telephone: (614) 643-0321
Telecopier: (614) 754-7100

 

with a copy to:

 

Oxford Mining Company, LLC
41 South High Street, Suite 3450
Columbus, Ohio 43215
Attention: Chief Legal Officer
Telephone: (614) 643-0332
Telecopier: (614) 754-7100

 

if to the Administrative Agent, to:

 

Obsidian Agency Services, Inc.,
as Administrative Agent
c/o Tennenbaum Capital Partners

2951 28th Street, Suite 1000
Santa Monica, California 90405
Attention:    Asher Finci 
Telephone: (310) 566-1000
Telecopier: (310) 899-4950 



 

 

 
-121-

--------------------------------------------------------------------------------

 

 

 

 



if to the Collateral Agent, to:

 

Obsidian Agency Services, Inc.,
as Collateral Agent
c/o Tennenbaum Capital Partners

2951 28th Street, Suite 1000
Santa Monica, California 90405
Attention:    Asher Finci 
Telephone: (310) 566-1000
Telecopier: (310) 899-4950

 

in each case for an Agent, with a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Frederic L. Ragucci, Esq.
Telephone: (212) 756-2000
Telecopier: (212) 593-5955 



 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 12.01. All such notices and other communications shall be
effective (i) if mailed (certified mail, postage prepaid and return receipt
requested), when received or 3 days after deposited in the mails, whichever
occurs first, (ii) if telecopied, when transmitted and confirmation received, or
(iii) if delivered by hand, Federal Express or other reputable overnight
courier, upon delivery, except that notices to any Agent pursuant to ARTICLE II
shall not be effective until received by such Agent.

 

(b)     Electronic Communications.

 

(i)     Each Agent and the Administrative Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to ARTICLE II if such Lender has
notified the Agents that it is incapable of receiving notices under such Article
by electronic communication.

 

 

 
-122-

--------------------------------------------------------------------------------

 

 

(ii)     Unless the Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgment from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgment), and (B) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

Section 12.02.     Amendments, Etc. (a) No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed (i) in the case of an amendment, consent or waiver to
cure any ambiguity, omission, defect or inconsistency, in each case, so long as
such amendment, consent or waiver is not adverse to the Lenders, or granting a
new Lien for the benefit of the Agents and the Lenders or extending an existing
Lien over additional property by the Agents and the Borrowers (or by the
Administrative Borrower on behalf of the Borrowers), and provided that the
Lenders shall be given reasonable prior notice of each such amendment, consent,
waiver, grant or extension, (ii) in the case of any other waiver or consent, by
the Majority Lenders (or by the Collateral Agent with the consent of the
Majority Lenders) and (iii) in the case of any other amendment, by the Majority
Lenders (or by the Collateral Agent with the consent of the Majority Lenders)
and the Borrowers (or by the Administrative Borrower on behalf of the
Borrowers), and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall:

 

(I)        increase the Commitment of any Lender, reduce the principal of, or
interest on, the Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any scheduled date
fixed for any payment of principal of, or interest or fees on, the Loans payable
to any Lender, in each case without the written consent of such Lender;

 

(II)       increase the Total Commitment without the written consent of each
Lender;

 

(III)     change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender;

 

(IV)     amend the definition of "Majority Lenders", "Required Lenders" or "Pro
Rata Share" without the written consent of each Lender;

 

 

 
-123-

--------------------------------------------------------------------------------

 

 

(V)     release all or a substantial portion of the Collateral (except as
otherwise provided in this Agreement and the other Loan Documents), subordinate
any Lien granted in favor of the Collateral Agent for the benefit of the Agents
and the Lenders, or release any Borrower or any Guarantor, in each case without
the written consent of each Lender; or

 

(VI)     amend, modify or waive Section 4.02, Section 4.03 or this Section 12.02
without the written consent of each Lender.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01 and 4.02) that permits any Loan Party, any
Permitted Holder or any of their respective Affiliates to purchase Loans on a
non-pro rata basis, become an eligible assignee pursuant to Section 12.07 and/or
make offers to make optional prepayments on a non-pro rata basis shall require
the prior written consent of the Majority Lenders rather than the prior written
consent of each Lender directly affected thereby and (C) the consent of the
Borrowers shall not be required to change any order of priority set forth in
Sections 2.05(d) and 4.03. Notwithstanding anything to the contrary herein, no
Defaulting Lender, Loan Party, Permitted Holder or any of their respective
Affiliates that is a Lender shall have any right to approve or disapprove any
amendment, waiver or consent under the Loan Documents and any Loans held by such
Person for purposes hereof shall be automatically deemed to be voted pro rata
according to the Loans of all other Lenders in the aggregate (other than such
Defaulting Lender, Loan Party, Permitted Holder or Affiliate).

 

(b)     If any action to be taken by the Lenders hereunder requires the consent,
authorization, or agreement of all of the Lenders, the Majority Lenders or any
Lender affected thereby, and a Lender other than the Collateral Agent and the
Administrative Agent (the "Holdout Lender") fails to give its consent,
authorization, or agreement, then the Collateral Agent, upon at least 5 Business
Days prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute lenders (each, a "Replacement
Lender"), and the Holdout Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given. Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations without any premium or penalty
of any kind whatsoever. If the Holdout Lender shall refuse or fail to execute
and deliver any such Assignment and Acceptance prior to the effective date of
such replacement, the Holdout Lender shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 12.07(b). Until such time
as the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of Loans.

 

 

 
-124-

--------------------------------------------------------------------------------

 

 

Section 12.03.     No Waiver; Remedies, Etc. No failure on the part of any Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

 

Section 12.04.     Expenses; Taxes; Counsel Fees. The Borrowers will pay, on
demand, all costs and expenses incurred by or on behalf of each Agent (and, in
the case of clauses (b) through (o) below, each Lender), regardless of whether
the transactions contemplated hereby are consummated, including, without
limitation, reasonable fees, costs, client charges and expenses of counsel
(including reasonable allocated costs of internal counsel) for each Agent (and,
in the case of clauses (b) through (o) below, each Lender), accounting, due
diligence, periodic field audits, physical counts, valuations, investigations,
searches and filings, monitoring of assets, appraisals of Collateral, the rating
of the Loans, title searches and reviewing environmental assessments,
miscellaneous disbursements, examination, travel, lodging and meals, arising
from or relating to: (a) the negotiation, preparation, execution, delivery,
performance and administration of this Agreement and the other Loan Documents
(including, without limitation, the preparation of any additional Loan Documents
pursuant to Section 7.01(b) or the review of any of the agreements, instruments
and documents referred to in Section 7.01(f)), (b) any requested amendments,
waivers or consents to this Agreement or the other Loan Documents whether or not
such documents become effective or are given, (c) the preservation and
protection of the Agents' or any of the Lenders' rights under this Agreement or
the other Loan Documents, (d) the defense of any claim or action asserted or
brought against any Agent or any Lender by any Person that arises from or
relates to this Agreement, any other Loan Document, the Agents' or the Lenders'
claims against any Loan Party, or any and all matters in connection therewith,
(e) the commencement or defense of, or intervention in, any court proceeding
arising from or related to this Agreement or any other Loan Document, (f) the
filing of any petition, complaint, answer, motion or other pleading by any Agent
or any Lender, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, (g) the
protection, collection, lease, sale, taking possession of or liquidation of any
Collateral or other security in connection with this Agreement or any other Loan
Document, (h) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any attempt to collect from any Loan Party, (j) all liabilities
and costs arising from or in connection with the past, present or future
operations of any Loan Party involving any damage to real or personal property
or natural resources or harm or injury alleged to have resulted from any Release
of Hazardous Materials on, upon or into such property, (k) any Environmental
Liabilities and Costs incurred in connection with the investigation, removal,
cleanup and/or remediation of any Hazardous Materials present or arising out of
the operations of any facility of any Loan Party, (l) any Environmental
Liabilities and Costs incurred in connection with any Environmental Lien, (m)
the rating of the Loans by one or more rating agencies in connection with any
Lender's Securitization, (n) the negotiation, preparation, execution, delivery
and performance by each Lender of this Agreement and the other Loan Documents on
or prior to the Effective Date, or (o) the receipt by any Agent or any Lender of
any advice from professionals with respect to any of the foregoing. Without
limitation of the foregoing or any other provision of any Loan Document: (x) the
Borrowers agree to pay all stamp, document, transfer, recording or filing taxes
or fees and similar impositions now or hereafter determined by any Agent or any
Lender to be payable in connection with this Agreement or any other Loan
Document, and the Borrowers agree to save harmless each Agent and each Lender
from and against any and all present or future claims, liabilities or losses
with respect to or resulting from any omission to pay or delay in paying any
such taxes, fees or impositions, (y) the Borrowers agree to pay all broker fees
that may become due in connection with the transactions contemplated by this
Agreement and the other Loan Documents, and (z) if the Borrowers fail to perform
any covenant or agreement contained herein or in any other Loan Document, any
Agent may itself perform or cause performance of such covenant or agreement, and
the expenses of such Agent incurred in connection therewith shall be reimbursed
on demand by the Borrowers. The obligations of the Borrowers under this
Section 12.04 shall survive the repayment of the Obligations and discharge of
any Liens granted under the Loan Documents.

 

 

 
-125-

--------------------------------------------------------------------------------

 

 

Section 12.05.     Right of Set-off. Upon the occurrence and during the
continuance of any Event of Default, any Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender to or for the credit
or the account of any Loan Party against any and all obligations of the Loan
Parties either now or hereafter existing under any Loan Document, irrespective
of whether or not such Agent or such Lender shall have made any demand hereunder
or thereunder and although such obligations may be contingent or unmatured;
provided that, in the event that any Defaulting Lender shall exercise any such
right of setoff, (a) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 4.04 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agents and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Agent and each Lender agrees to notify such
Loan Party promptly after any such set-off and application made by such Agent or
such Lender provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Agents and the
Lenders under this Section 12.05 are in addition to the other rights and
remedies (including other rights of set-off) which the Agents and the Lenders
may have under this Agreement or any other Loan Documents at law or otherwise.

 

Section 12.06.     Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.07.     Assignments and Participations.

 

(a)     This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders' prior written consent shall be null and void.

 

 

 
-126-

--------------------------------------------------------------------------------

 

 

(b)     Each Lender may with the written consent of the Collateral Agent (such
consent not to be unreasonably withheld), assign to one or more other lenders or
other entities all or a portion of its rights and obligations under this
Agreement with respect to all or a portion of its Term Loan Commitment and any
Term Loan made by it; provided, however, that (i) such assignment is in an
amount which is at least $5,000,000 or a multiple of $1,000,000 in excess
thereof (or the remainder of such Lender's Commitment) (except such minimum
amount shall not apply to an assignment by a Lender to (A) a Lender, an
Affiliate of such Lender or a Related Fund of such Lender or (B) a group of new
Lenders, each of whom is an Affiliate or Related Fund of each other to the
extent the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000 or a multiple of $1,000,000 in excess thereof), (ii) except as
provided in the last sentence of this Section 12.07(b), the parties to each such
assignment shall execute and deliver to the Collateral Agent (and the
Administrative Agent, if applicable), for its acceptance, an Assignment and
Acceptance, together with any promissory note subject to such assignment, and
such parties shall deliver to the Collateral Agent, for the benefit of the
Collateral Agent, a processing and recordation fee of $5,000 (except the payment
of such fee shall not be required in connection with an assignment by a Lender
to a Lender, an Affiliate of such Lender or a Related Fund of such Lender),
(iii) no written consent of the Collateral Agent shall be required (A) in
connection with any assignment by a Lender to a Lender, an Affiliate of such
Lender or a Related Fund of such Lender or (B) if such assignment is in
connection with any merger, consolidation, sale, transfer, or other disposition
of all or any substantial portion of the business or loan portfolio of such
Lender and (iv) no such assignment shall be made to (A) any Loan Party, any
Permitted Holder or any of their respective Affiliates or (B) any Defaulting
Lender or any of its Affiliates, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B). Upon such execution, delivery and acceptance, from and after the
effective date specified in each Assignment and Acceptance and recordation on
the Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Collateral Agent (or such shorter period as shall be
agreed to by the Collateral Agent and the parties to such assignment), (X) the
assignee thereunder shall become a "Lender" hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (Y) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto). Notwithstanding anything to the contrary
contained in this Section 12.07(b), a Lender may assign any or all of its rights
under the Loan Documents to an Affiliate of such Lender or a Related Fund of
such Lender without delivering an Assignment and Acceptance to the Agents or to
any other Person (a "Related Party Assignment"); provided, however, that (I) the
Borrowers and the Administrative Agent may continue to deal solely and directly
with such assigning Lender until an Assignment and Acceptance has been delivered
to the Administrative Agent for recordation on the Register, (II) the Collateral
Agent may continue to deal solely and directly with such assigning Lender until
receipt by the Collateral Agent of a copy of the fully executed Assignment and
Acceptance pursuant to Section 12.07(e), (III) the failure of such assigning
Lender to deliver an Assignment and Acceptance to the Agents shall not affect
the legality, validity, or binding effect of such assignment, and (IV) an
Assignment and Acceptance between the assigning Lender and an Affiliate of such
Lender or a Related Fund of such Lender shall be effective as of the date
specified in such Assignment and Acceptance and recordation on the Related Party
Register referred to in the last sentence of Section 12.07(d).

 

 

 
-127-

--------------------------------------------------------------------------------

 

 

(c)     By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance; (iv)
such assignee shall, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

 

(d)     The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the "Registered Loans") owing to each
Lender from time to time. Subject to the last sentence of this Section 12.07(d),
the entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrowers, the Agents and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Administrative Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice. In the case of an assignment pursuant to
the last sentence of Section 12.07(b) as to which an Assignment and Acceptance
is not delivered to the Administrative Agent, the assigning Lender shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain, or
cause to be maintained, a register (the "Related Party Register") comparable to
the Register on behalf of the Borrowers. The Related Party Register shall be
available for inspection by the Borrowers and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

(e)     Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Administrative Agent or
the Collateral Agent pursuant to Section 12.07(b) (which consent of the
Collateral Agent must be evidenced by the Collateral Agent's execution of an
acceptance to such Assignment and Acceptance), the Administrative Agent shall
accept such assignment, record the information contained therein in the Register
and provide to the Collateral Agent a copy of the fully executed Assignment and
Acceptance.

 

(f)     A Registered Loan (and the registered note, if any, evidencing the same)
may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register or the Related Party Register (and each
registered note shall expressly so provide). Any assignment or sale of all or
part of such Registered Loan (and the registered note, if any, evidencing the
same) may be effected only by registration of such assignment or sale on the
Register or the Related Party Register, together with the surrender of the
registered note, if any, evidencing the same duly endorsed by (or accompanied by
a written instrument of assignment or sale duly executed by) the holder of such
registered note, whereupon, at the request of the designated assignee(s) or
transferee(s), one or more new registered notes in the same aggregate principal
amount shall be issued to the designated assignee(s) or transferee(s). Prior to
the registration of assignment or sale of any Registered Loan (and the
registered note, if any, evidencing the same), the Agents shall treat the Person
in whose name such Registered Loan (and the registered note, if any, evidencing
the same) is registered on the Register as the owner thereof for the purpose of
receiving all payments thereon, notwithstanding notice to the contrary.

 

 

 
-128-

--------------------------------------------------------------------------------

 

 

(g)     In the event that any Lender sells participations in a Registered Loan,
such Lender shall, acting for this purpose as a non-fiduciary agent on behalf of
the Borrowers, maintain, or cause to be maintained, a register, on which it
enters the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the "Participant Register"). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. The Participant Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(h)     Any Non-U.S. Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.09(d).

 

(i)     Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of its Commitments and the Loans made by it); provided that (i) such
Lender's obligations under this Agreement (including, without limitation, its
Commitments hereunder) and the other Loan Documents shall remain unchanged; (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and the Borrowers, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
the other Loan Documents; and (iii) a participant shall not be entitled to
require such Lender to take or omit to take any action hereunder except (A)
action directly effecting an extension of the maturity dates or decrease in the
principal amount of the Loans, (B) action directly effecting an extension of the
due dates or a decrease in the rate of interest payable on the Loans or the fees
payable under this Agreement, or (C) actions directly effecting a release of all
or a substantial portion of the Collateral or any Loan Party (except as set
forth in Section 10.08 or any other Loan Document). The Loan Parties agree that
each participant shall be entitled to the benefits of Section 2.09 and
Section 2.10 with respect to its participation in any portion of the Commitments
and the Loans as if it was a Lender.

 

(j)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or loans made to such Lender pursuant to securitization or similar
credit facility (a "Securitization"); provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto. The Loan Parties
shall cooperate with such Lender and its Affiliates to effect the
Securitization, including, without limitation, by providing such information as
may be reasonably requested by such Lender in connection with the rating of its
Loans or the Securitization.

 

 

 
-129-

--------------------------------------------------------------------------------

 

 

Section 12.08.     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

Section 12.09.     GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

 

Section 12.10.     CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF
NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE ADMINISTRATIVE BORROWER AT
ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 12.01 AND TO THE SECRETARY OF
STATE OF THE STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS
AFTER SUCH MAILING. THE LOAN PARTIES AGREE THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE LENDERS TO SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS
OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER JURISDICTION. EACH LOAN
PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY
IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY
HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

 

 
-130-

--------------------------------------------------------------------------------

 

 

Section 12.11.     WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDING OR COUNTERCLAIM
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN PARTY CERTIFIES
THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT OR ANY LENDER
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY LENDER WOULD NOT,
IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO ENFORCE THE
FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS TO ENTER INTO THIS AGREEMENT.

 

Section 12.12.     Consent by Agents and Lenders. Except as otherwise expressly
set forth herein to the contrary or in any other Loan Document, if the consent,
approval, satisfaction, determination, judgment, acceptance or similar action
(an "Action") of any Agent or any Lender shall be permitted or required pursuant
to any provision hereof or any provision of any other agreement to which any
Loan Party is a party and to which any Agent or any Lender has succeeded
thereto, such Action shall be required to be in writing and may be withheld or
denied by such Agent or such Lender, in its sole discretion, with or without any
reason, and without being subject to question or challenge on the grounds that
such Action was not taken in good faith.

 

Section 12.13.     No Party Deemed Drafter. Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.

 

Section 12.14.     Reinstatement; Certain Payments. If any claim is ever made
upon any Agent or any Lender for repayment or recovery of any amount or amounts
received by such Agent or such Lender in payment or on account of any of the
Obligations, such Agent or such Lender shall give prompt notice of such claim to
each other Agent and Lender and the Administrative Borrower, and if such Agent
or such Lender repays all or part of such amount by reason of (a) any judgment,
decree or order of any court or administrative body having jurisdiction over
such Agent or such Lender or any of its property, or (b) any good faith
settlement or compromise of any such claim effected by such Agent or such Lender
with any such claimant, then and in such event each Loan Party agrees that (x)
any such judgment, decree, order, settlement or compromise shall be binding upon
it notwithstanding the cancellation of any Indebtedness hereunder or under the
other Loan Documents or the termination of this Agreement or the other Loan
Documents, and (y) it shall be and remain liable to such Agent or such Lender
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Agent or such Lender.

 

 

 
-131-

--------------------------------------------------------------------------------

 

 

Section 12.15.     Indemnification; Limitation of Liability for Certain Damages.

 

(a)     In addition to each Loan Party's other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless each Agent and each Lender and all of their respective Affiliates,
officers, directors, employees, counsel, consultants and agents (collectively
called the "Indemnitees") from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable counsel fees (including reasonable
allocated costs of internal counsel), costs and expenses) incurred by such
Indemnitees, whether prior to or from and after the Effective Date, whether
direct, indirect or consequential, as a result of or arising from or relating to
or in connection with any of the following: (i) the negotiation, preparation,
execution or performance or enforcement of this Agreement, any other Loan
Document or any other document executed in connection with the transactions
contemplated by this Agreement, (ii) any Agent's or any Lender's furnishing of
funds to the Borrowers under this Agreement or the other Loan Documents,
including, without limitation, the management of any such Loans, (iii) the
Agents and the Lenders relying on any instructions of the Administrative
Borrower or the handling of the Loan Account and the Collateral as herein
provided, (iv) any matter relating to the financing transactions contemplated by
this Agreement or the other Loan Documents or by any document executed in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, or (v) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (collectively the "Indemnified Matters"); provided, however, that the
Loan Parties shall not have any obligation to any Indemnitee under this Section
12.15(a) for any Indemnified Matter caused by the gross negligence or willful
misconduct of any Indemnitee as determined by a final non-appealable judgment of
a court of competent jurisdiction.

 

(b)     Without limiting Section 12.15(a), each Loan Party agrees to, jointly
and severally, defend, indemnify, and hold harmless the Indemnitees against any
and all Environmental Liabilities and Costs and all other claims, demands,
penalties, fines, liability (including strict liability), losses, damages, costs
and expenses (including without limitation, reasonable legal fees and expenses,
consultant fees and laboratory fees), arising out of (i) any Releases or
threatened Releases (A) at any property presently or formerly owned or operated
by any Loan Party or any Subsidiary of any Loan Party, or any predecessor in
interest for whose liability a Loan Party or any of its Subsidiaries is
responsible, or (B) of any Hazardous Materials generated and disposed of by any
Loan Party or any Subsidiary of any Loan Party, or any predecessor in interest
for whose liability a Loan Party or any of its Subsidiaries is responsible; (ii)
any violations of Environmental Laws; (iii) any Environmental Action relating to
any Loan Party or any Subsidiary of any Loan Party, or any predecessor in
interest for whose liability a Loan Party or any of its Subsidiaries is
responsible; (iv) any personal injury (including wrongful death) or property
damage (real or personal) arising out of exposure to Hazardous Materials used,
handled, generated, transported or disposed of by any Loan Party or any
Subsidiary of any Loan Party, or any predecessor in interest for whose liability
a Loan Party or any of its Subsidiaries is responsible; and (v) any breach of
any warranty or representation regarding environmental matters made by the Loan
Parties in Section 6.01(r) or the breach of any covenant made by the Loan
Parties in Section 7.01(j). Notwithstanding the foregoing, the Loan Parties
shall not have any obligation to any Indemnitee under this Section 12.15(b)
regarding any potential environmental matter covered hereunder which is caused
by the gross negligence or willful misconduct of any Indemnitee, as determined
by a final non-appealable judgment of a court of competent jurisdiction.

 

 

 
-132-

--------------------------------------------------------------------------------

 

 

(c)     The indemnification for all of the foregoing losses, damages, fees,
costs and expenses of the Indemnitees set forth in this Section 12.15 are
chargeable against the Loan Account. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section 12.15 may be
unenforceable because it is violative of any law or public policy, each Loan
Party shall, jointly and severally, contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.

 

(d)     No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees not
to sue upon any such claim or seek any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

(e)     The indemnities and waivers set forth in this Section 12.15 shall
survive the repayment of the Obligations and discharge of any Liens granted
under the Loan Documents.

 

Section 12.16.     Records. The unpaid principal of and interest on the Loans,
the interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06, including, without limitation, the fees set
forth in the Fee Letter and the Applicable Prepayment Premium, shall at all
times be ascertained from the records of the Agents, which shall be conclusive
and binding absent manifest error.

 

Section 12.17.     Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 have been satisfied or waived
in writing by the Agents, and thereafter shall be binding upon and inure to the
benefit of each Loan Party, each Agent and each Lender, and their respective
successors and assigns, except that the Loan Parties shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of each Agent and each Lender, and any assignment by any Lender shall be
governed by Section 12.07.

 

Section 12.18.     Interest. It is the intention of the parties hereto that each
Agent and each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (a) the aggregate of
all consideration which constitutes interest under law applicable to any Agent
or any Lender that is contracted for, taken, reserved, charged or received by
such Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender, as applicable,
to the Borrowers); and (b) in the event that the maturity of the Obligations is
accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Agent or any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Agent or such Lender, as applicable, as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Agent or such Lender, as applicable, on the principal amount of
the Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Agent or such
Lender to the Borrowers). All sums paid or agreed to be paid to any Agent or any
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by law applicable to such Agent or such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (x) the amount of interest payable to any
Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this Section 12.18 and (y)
in respect of any subsequent interest computation period the amount of interest
otherwise payable to such Agent or such Lender would be less than the amount of
interest payable to such Agent or such Lender computed at the Highest Lawful
Rate applicable to such Agent or such Lender, then the amount of interest
payable to such Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 12.18.

 

 

 
-133-

--------------------------------------------------------------------------------

 

 

For purposes of this Section 12.18, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

 

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

 

Section 12.19.     Confidentiality. Each Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified in writing by the Loan Parties as being confidential at the time the
same is delivered to such Person (and which at the time is not, and does not
thereafter become, publicly available or available to such Person from another
source not known to be subject to a confidentiality obligation to such Person
not to disclose such information), provided that nothing herein shall limit the
disclosure by any Agent or any Lender of any such information (a) to its
Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, trustees, counsel, advisors and representatives (it
being understood that such Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential in accordance with this Section 12.19); (b) to any
other party hereto; (c) to any assignee or participant (or prospective assignee
or participant) so long as such assignee or participant (or prospective assignee
or participant) first agrees, in writing, to be bound by confidentiality
provisions similar in substance to this Section 12.19; (d) to the extent
required by any Requirement of Law or judicial process or as otherwise requested
by any Governmental Authority; (e) to examiners, auditors, accountants or any
nationally recognized rating agency or otherwise to the extent consisting of
general portfolio information that does not identify Loan Parties; (f) in
connection with any litigation to which any Agent or any Lender is a party; (g)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder; or (h)
with the consent of the Administrative Borrower.

 

Section 12.20.     Public Disclosure. Each Loan Party agrees that neither it nor
any of its Affiliates shall now or in the future issue any press release or
other public disclosure using the name of any Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required to do so under
applicable law (in which event such Loan Party or such Affiliate shall consult
with such Agent or such Lender before issuing such press release or other public
disclosure). Each Loan Party hereby authorizes each Agent and each Lender, after
consultation with the Borrowers, to advertise the closing of the transactions
contemplated by this Agreement, and to make appropriate announcements of the
financial arrangements entered into among the parties hereto, as such Agent or
such Lender shall deem appropriate, including, without limitation, on a home
page or similar place for dissemination of information on the Internet or
worldwide web, or in announcements commonly known as tombstones, in such trade
publications, business journals, newspapers of general circulation and to such
selected parties as such Agent or such Lender shall deem appropriate.

 

Section 12.21.     Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, made before the date hereof.

 

Section 12.22.     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrowers that, pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the entities composing the Borrowers, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrowers in accordance with the USA PATRIOT Act. Each Loan Party agrees to take
such action and execute, acknowledge and deliver, at its sole cost and expense,
such instruments and documents as any Lender may reasonably require from time to
time in order to enable such Lender to comply with the USA PATRIOT Act.

 

Section 12.23.     Non-Petition.  Each Loan Party hereby agrees that it shall
not institute against, or join any other Person in instituting against, any
Agent or any Lender any bankruptcy, reorganization, arrangement, Insolvency
Proceeding, or other proceeding under any Debtor Relief Law.

 

 

 
-134-

--------------------------------------------------------------------------------

 

 

ARTICLE XIII.  

 

ISSUANCE OF WARRANTS TO LENDERS

 

Section 13.01.     Authorization and Issuance of Parent Warrants. On the
Effective Date, the Parent shall issue to the Lenders (or their Affiliates) one
or more Parent Warrants that equal in the aggregate 15% of all outstanding
classes of Equity Interests in the Parent on a fully diluted basis. It is
understood and agreed that the Parent Warrants contain provisions affecting the
amount of Equity Interests in the Parent that may be acquired, which provisions
are set forth in the Parent Warrants. The Parent Warrants will have an exercise
price equal to an amount not greater than $.01 per unit and will cease to be
exercisable on a date that is the fifth anniversary of the Effective Date.

 

Section 13.02.     Securities Act Matters.

 

(a)     Each Lender represents and warrants to the Parent that:

 

(i)     Such Lender is acquiring the Parent Warrants hereunder for its own
account, without a view to the distribution thereof, all without prejudice,
however, to the right of such Lender at any time, in accordance with this
Agreement, lawfully to sell or otherwise to dispose of all or any part of the
Parent Warrants held by it.

 

(ii)     Such Lender is an "accredited investor" within the meaning of
Regulation D under the Securities Act.

 

(b)     The Parent represents and warrants to the Lenders that:

 

(i)     Assuming the truth and accuracy of each Lender's representations and
warranties contained in the immediately preceding paragraphs, the issuance of
the Parent Warrants to the Lenders hereunder and the issuance of Equity
Interests in the Parent to the Lenders pursuant to the Parent Warrants are
exempt from the registration and prospectus delivery requirements of the
Securities Act.

 

(ii)     All stock and securities of the Parent heretofore issued and sold by
the Parent were, and all securities of the Parent issued and sold by the Parent
on and after the date hereof are or will be issued and sold in accordance with,
or are or will be exempt from, the registration and prospectus delivery
requirements of the Securities Act.

 

(c)     The Parent agrees that neither it nor any Person acting on its behalf
has offered or will offer the Parent Warrants or any part thereof or any similar
securities for issue or sale to, or has solicited or will solicit any offer to
acquire any of the same from, any Person so as to bring the issuance and sale of
the Parent Warrants hereunder within the provisions of the registration and
prospectus delivery requirements of the Securities Act.

 

 

 
-135-

--------------------------------------------------------------------------------

 

 

(d)     As of the date hereof and for so long as any of the Term Loan, the
Parent Warrants or any Equity Interests in the Parent issued pursuant to the
exercise of any Parent Warrant are outstanding and held by any Lender (or its
Affiliates), the Parent is, and will remain, a "qualified publicly traded
partnership" as defined in Section 851(h) of the U.S. Internal Revenue Code of
1986, as amended.

 

Section 13.03.     Certain Taxes The Parent shall pay all taxes (other than
Federal, state or local income taxes) which may be payable in connection with
the execution and delivery of this Agreement or the issuance of the Parent
Warrants hereunder or in connection with any modification of this Agreement or
the Parent Warrants and shall hold each Lender and its Affiliates harmless
without limitation as to time against any and all liabilities with respect to
all such taxes. The obligations of the Parent under this Section 13.03 shall
survive any redemption, repurchase or acquisition of the Parent Warrants by the
Parent, any termination of this Agreement, and any cancellation or termination
of the Parent Warrants. The parties hereto agree that, for income tax purposes,
the purchase price to be attributed to the Parent Common Units Warrants issued
to the Lenders (or their Affiliates) hereunder on the date hereof is
$2,672,051.  The parties hereto agree that, for income tax purposes, the
purchase price to be attributed to the Parent Subordinated Units Warrants issued
to the Lenders (or their Affiliates) hereunder on the date hereof is $10,000.

 

Section 13.04.     Cancellation and Issuance. If a Lender assigns or otherwise
transfers all or any of its Term Loans (including by selling participations
therein) to any Person, such Lender may request (upon 10 days' prior notice to
the Parent) that (a) a number of Parent Warrants held by such Lender be canceled
on the date of such assignment and transfer and (b) a like number of Parent
Warrants be issued by the Parent to the Person to whom such Term Loans are being
assigned or otherwise transferred. Upon the date specified in such request:

 

(i)     the Parent shall issue, and such Lender shall surrender (or cause to be
surrendered) for cancellation, such number of Parent Warrants as aforesaid,
provided that such issuance shall not violate the Securities Act or any
applicable state securities laws;

 

(ii)     the Parent will deliver to each Person that receives the Parent
Warrants a favorable legal opinion from counsel to the Parent acceptable to such
Person;

 

(iii)     each Person that receives Parent Warrants will deliver a certificate
to the Parent affirming the representations and warranties contained in Section
13.02(a) as of such date; and

 

(iv)     the Parent will deliver a certificate to each Person that receives
Parent Warrants affirming the representations and warranties contained in
Section 13.02(b) as of such date.

 

 

 
-136-

--------------------------------------------------------------------------------

 

 

Section 13.05.     Authorization and Issuance of General Partner Warrants. On
the Effective Date, the General Partner shall issue to the Lenders (or their
Affiliates) one or more General Partner Warrants that equal in the aggregate 15%
of all outstanding units (Class A and Class B Units) of the General Partner on a
fully diluted basis. It is understood and agreed that the General Partner
Warrants contain provisions affecting the amount of Equity Interests in the
General Partner that may be acquired, which provisions are set forth in the
General Partner Warrants. The General Partner Warrants will have an exercise
price equal to an amount not greater than $.01 per unit and will cease to be
exercisable on a date that is the fifth anniversary of the Effective Date.

 

Section 13.06.     Securities Act Matters.

 

(a)     Each Lender represents and warrants to the General Partner that:

 

(i)     Such Lender is acquiring the General Partner Warrants hereunder for its
own account, without a view to the distribution thereof, all without prejudice,
however, to the right of such Lender at any time, in accordance with this
Agreement, lawfully to sell or otherwise to dispose of all or any part of the
General Partner Warrants held by it.

 

(ii)     Such Lender is an "accredited investor" within the meaning of
Regulation D under the Securities Act.

 

(b)     The General Partner represents and warrants to the Lenders that:

 

(i)     Assuming the truth and accuracy of each Lender's representations and
warranties contained in the immediately preceding paragraphs, the issuance of
the General Partner Warrants to the Lenders (or their Affiliates) hereunder and
the issuance of Equity Interests in the General Partner to the Lenders (or their
Affiliates) pursuant to the General Partner Warrants are exempt from the
registration and prospectus delivery requirements of the Securities Act.

 

(ii)     All stock and securities of the General Partner heretofore issued and
sold by the General Partner were, and all securities of the General Partner
issued and sold by the General Partner on and after the date hereof are or will
be issued and sold in accordance with, or were, are or will be exempt from, the
registration and prospectus delivery requirements of the Securities Act.

 

(c)     The General Partner agrees that neither it nor any Person acting on its
behalf has offered or will offer the General Partner Warrants or any part
thereof or any similar securities for issue or sale to, or has solicited or will
solicit any offer to acquire any of the same from, any Person so as to bring the
issuance and sale of the General Partner Warrants hereunder within the
provisions of the registration and prospectus delivery requirements of the
Securities Act.

 

 

 
-137-

--------------------------------------------------------------------------------

 

 

Section 13.07.     Certain Taxes The General Partner shall pay all taxes (other
than Federal, state or local income taxes) which may be payable in connection
with the execution and delivery of this Agreement or the issuance of the General
Partner Warrants hereunder or in connection with any modification of this
Agreement or the General Partner Warrants and shall hold each Lender and its
Affiliates harmless without limitation as to time against any and all
liabilities with respect to all such taxes. The obligations of the General
Partner under this Section 13.07 shall survive any redemption, repurchase or
acquisition of the General Partner Warrants by the General Partner, any
termination of this Agreement, and any cancellation or termination of the
General Partner Warrants. The parties hereto agree that, for income tax
purposes, the purchase price to be attributed to the General Partner Warrants
issued to the Lenders (or their Affiliates) hereunder on the date hereof is
$10,000.

 

Section 13.08.     Cancellation and Issuance. If a Lender assigns or otherwise
transfers all or any of its Term Loans (including by selling participations
therein) to any Person, such Lender may request (upon 10 days' prior notice to
the General Partner) that (a) a number of General Partner Warrants held by such
Lender be canceled on the date of such assignment and transfer and (b) a like
number of General Partner Warrants be issued by the General Partner to the
Person to whom such Term Loans are being assigned or otherwise transferred. Upon
the date specified in such request:

 

(i)       the General Partner shall issue, and such Lender shall surrender (or
cause to be surrendered) for cancellation, such number of General Partner
Warrants as aforesaid, provided that such issuance shall not violate the
Securities Act or any applicable state securities laws;

 

(ii)      the General Partner will deliver to each Person that receives the
General Partner Warrants a favorable legal opinion from counsel to the General
Partner acceptable to such Person;

 

(iii)     each Person that receives General Partner Warrants will deliver a
certificate to the General Partner affirming the representations and warranties
contained in Section 13.06(a) as of such date; and

 

(iv)     the General Partner will deliver a certificate to each Person that
receives General Partner Warrants affirming the representations and warranties
contained in Section 13.06(b) as of such date.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK WITH SIGNATURES ON FOLLOWING PAGES]

 

 

 
-138-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

 



 

BORROWER:

 

 

OXFORD MINING COMPANY, LLC


By: /s/ Bradley W. Harris                                      

Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer 



 

 

 
-139-

--------------------------------------------------------------------------------

 

 

 



 

GUARANTORS:

 

 

OXFORD RESOURCE PARTNERS, LP
By Oxford Resources GP, LLC, its general partner



By: /s/ Bradley W. Harris                                       

Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer 



 

 



 

OXFORD MINING COMPANY-KENTUCKY, LLC


By: /s/ Bradley W. Harris                                       

Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer 



 

 



 

DARON COAL COMPANY, LLC


By: /s/ Bradley W. Harris                                       

Name: Bradley W. Harris
Title: Vice President and Assistant Treasurer 



 

 

 





 





 

OXFORD CONESVILLE, LLC


By: /s/ Bradley W. Harris                                      

Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer 



 

 

 
-140-

--------------------------------------------------------------------------------

 

 

 



 

OXFORD RESOURCE FINANCE CORPORATION


By: /s/ Bradley W. Harris                                         

Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer 



 

 

 

 



 

SOLELY WITH RESPECT TO ARTICLE XIII:

 

 

OXFORD RESOURCES GP, LLC



By: /s/ Bradley W. Harris                                       

Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer 

   



 

 

 

 
-141-

--------------------------------------------------------------------------------

 

 



 

COLLATERAL AGENT AND ADMINISTRATIVE AGENT

 

 

OBSIDIAN AGENCY SERVICES, INC.

By: /s/ Howard M. Levkowitz                                 

Name: Howard M. Levkowitz
Title: Managing Partner 



 

 

 
-142-

--------------------------------------------------------------------------------

 

 

 



 

LENDERS:

 

 

TENNENBAUM OPPORTUNITIES PARTNERS V, LP

TENNENBAUM OPPORTUNITIES FUND VI, LLC, each as Lenders  

 

By: Tennenbaum Capital Partners, LLC, its Investment Manager


By: /s/ Howard M. Levkowitz                                 

Name: Howard M. Levkowitz
Title: Managing Partner 



 

 

 

 

 

 



 
-143-

--------------------------------------------------------------------------------

 



 

 

 



 

LENDER: 

     

PIMCO DISTRESSED CREDIT FUND, L.P.

 

By: PIMCO GP VII, LLC, its general partner

 

By: PACIFIC INVESTMENT MANAGEMENT COMPANY LLC, its Managing Member


By: /s/ Adam L. Gubner                                          

Name: Adam L. Gubner
Title: Senior Vice President 



 

 

 

 

 



 
-144-

--------------------------------------------------------------------------------

 



 

 

 



 

LENDER:

 

 

PIMCO DISTRESSED CREDIT FUND B, L.P.

 

By: PIMCO GP VII, LLC, its general partner

 

By: Pacific Investment Management Company LLC, its managing member


By: /s/ Adam L. Gubner                                          

Name: Adam L. Gubner
Title: Senior Vice President 



 

 

 

 
-145-

--------------------------------------------------------------------------------

 

 

 

 

 

Oxford Mining Company, LLC

(as Borrower) 

Schedules to Financing Agreement 







--------------------------------------------------------------------------------









Schedule 1.01(A) 

Kentucky Equipment 







--------------------------------------------------------------------------------





Kentucky Equipment






Make 

Model 

Serial Number 

Komatsu Off-Road Truck

830E

GF31998

Komatsu Off-Road Truck

830E

GF32015

Komatsu Off-Road Truck

830E

GF32039

Komatsu Off-Road Truck

830E

GF32042

P&H Shovel – Electric

2800

ES54745







--------------------------------------------------------------------------------










Schedule 1.01(B) 

Lenders and Lenders’ Commitments 







--------------------------------------------------------------------------------









Name of Lender 

Term Loan Commitment 

Tennenbaum Opportunities Fund V, LP

$26,923,076.92

Tennenbaum Opportunities Fund VI, LP

$23,076,923.08

Pimco Distressed Credit Opportunities Fund, L.P.

$19,750,000.00

Pimco Distressed Credit Fund B, L.P.

$5,250,000.00

Total 

$75,000,000.00 





--------------------------------------------------------------------------------















Schedule 1.01(C) 

Significant Subsidiaries 







--------------------------------------------------------------------------------









Significant Subsidiaries 

*Oxford Mining Company, LLC

*Oxford Mining Company – Kentucky, LLC

*Harrison Resources, LLC







--------------------------------------------------------------------------------









Schedule 1.01(D) 

Restructuring Expenses 







--------------------------------------------------------------------------------










Restructuring Expenses 

Q1 2012 



Q2 2012 



Q3 2012 



Q4 2012 



Q1 2013 



Q2 2013 



Q3 2013 



Q4 2013 

Severance

$727,549

$(23,536)

$55,693

$592,854

$883

$2,293

$0

$546,584

Professional Fees

$368,687

$497,513

$107,774

$21,474

$20,667

$0

$0

$0

Equipment Relocation

$29,143

$394,293

$41,048

$85,419

$119,105

$16,000

$0

$204,800

Coal Lease Termination Costs

$0

$0

$0

$0

$0

$687,273

$0

$0

TOTAL 

$1,125,379 

$868,270 

$204,515 

$699,747 

$140,655 

$705,566 

$0 

$751,384 







--------------------------------------------------------------------------------










Schedule 5.01(d)(xxiii) 

Landlord Waivers or Agreements 







--------------------------------------------------------------------------------





REQUIRED CONSENTS






KENTUCKY REQUIRED CONSENTS 

Lessor 

Lease Date 

Mine 

Document Needed 

Terry Adkins

December 2, 2005

Jessup

Notice of Assignment

Hilltop Haven, Inc.

May 30, 2001

Jessup

Notice of Assignment

Tom Eubanks and Jeff Eubanks

May 31, 2007

KO

Notice of Assignment

Anna Loraine Cundiff

June 7, 2006

Winn

Consent to Assignment and Transfer

Martha Rogers Haas, Trustee of the Martha Rogers Haas 1996 Revocable Trust,
Talmage G. Rogers, Jr., Jean M. Rogers, James L. Rogers III, Testamentary
Trustee Under the Will of James L. Rogers, Jr., James L. Rogers, III, Mary M.
Rogers, and Sue Rogers Johnson

September 30, 2009

Rose France

Consent to Assignment, Mortgage, and Transfer of Control

Martha Rogers Haas, Trustee of the Martha Rogers Haas 1996 Revocable Trust,
Talmage G. Rogers, Jr., Jean M. Rogers, and James L. Rogers, III, Testamentary
Trustee Under the Will of James L. Rogers, Jr.

July 17, 2006

Vaught

Consent to Assignment, Mortgage, and Transfer of Control

John K. Vaught and Lisa Michelle Vaught

November 4, 2008

Vaught

Consent to Assignment, Mortgage, and Transfer of Control

Talmage G. Rogers, Jr., Jean M. Rogers, James L. Rogers, III, Testamentary
Trustee Under the Will of James L. Rogers, Jr., and Martha Rogers Haas, Trustee
of the Martha Rogers Haas 1996 Revocable Trust

September 23, 2009

Rose France

Consent to Assignment and Mortgage

Central States Coal Reserves of Kentucky, LLC

May 25, 2011

 

Consent to Assignment, Mortgage, and Transfer of Control







--------------------------------------------------------------------------------








OHIO REQUIRED CONSENTS 

Lessor 

Lease Date 

County 

Recording Info 

Document Needed 

Holmes Limestone Company

February 1, 2003

Coshocton

OR 372 – 493

Consent to Assignment

Holmes Limestone Company

June 22, 2005

Harrison

OR 161-1284

Consent to Assignment

Krulock, Florence, David G. Krulock, and Daniel J. Krulock, Trustees of the
Krulock General Power of Appointment Trust

June 7, 2002

Belmont

OR 105 – 391

Consent to Assignment

Krulock Coal Company

June 7, 2002

Belmont

OR 105 – 391

Consent to Assignment

Capstone Holding Company

December 20, 2002

Harrison

OR 159 – 2121

Consent to Assignment

Fister, Joseph J. and Theresa Fister (The Fister address (extracted from the
Fister lease) appears to be out of date. The document was returned to sender on
7/27/10)

June 11, 2007

Perry

OR 344 – 2046

Consent to Assignment

Stratton, Lewis G. and Wanda F. Stratton

January 22, 2002

Belmont

OV 112 – 399

Consent to Assignment

Dagrava, John P. and Margaret A. Williams, Trustees for the Dagrava Family
Revocable Living Trust

March 10, 2008

Belmont

OR 144 – 314

Consent to Assignment

Wilson, Robert D.

August 12, 2008

Guernsey

OR 458 – 3023

Consent to Assignment

Dunlap, Linda S.

January 19, 2012

Belmont

OR 306 – 690

Consent to Assignment

Green, Susan K.

March 9, 2012

Belmont

OR 316 – 606

Consent to Assignment

Eagle Creek Farm Properties, Inc.

March 9, 2012

Belmont

OR 316 – 629

Consent to Assignment

K&S Shugert Farms Family Limited Partnership

March 9, 2012

Belmont

OR 316 – 613

Consent to Assignment





--------------------------------------------------------------------------------






OHIO REQUIRED CONSENTS Lessor Lease Date County Recording Info Document Needed

Rinkes, Gary and Denise, husband and wife

March 30, 2012

Belmont

OR 317 – 55

Consent to Assignment

Rinkes, Gary and Denise, husband and wife

March 30, 2012

Harrison

OR 197 – 1314

Consent to Assignment

Price, David B.; King, Frank S.,III; Hubbard, Karen; King, Thomas P. Jr.; King,
Jeffrey J.; Kilcher, Nancy

March 31, 2011

Guernsey

OR 478 – 254

Consent to Assignment

Eastham, William M. and Frostie A.

April 3, 2012

Jefferson

OR 993 – 93

Consent to Assignment

Ellis, Joseph W. and Alice M.

April 4, 2012

Jefferson

OR 993 – 88

Consent to Assignment

Wells, Thelma J. Hughes

April 29, 2011

Columbiana

OR 1795 – 749

Consent to Assignment

Leatherwood Farm, Ltd.

July 23, 2010

Guernsey

OR 472 – 726

Consent to Assignment

Ervin E. Yoder and Lydia Ann Yoder

July 26, 2010

Guernsey

OR 472 – 732

Consent to Assignment

Peltz, John H. and Joyce

August 30, 2012

Harrison

OR 201 – 1930

Consent to Assignment

M&H Partnership

September 5, 2012

Harrison

OR 201 – 2025

Consent to Assignment

R. Michael Shepherd and H. Jeannie Shepherd

September 21, 2010

Belmont

OR 243 – 406

Consent to Assignment

Leslie Clapper and Teresa Clapper

October 8, 2010

Muskingum

OR 2302 – 539

Consent to Assignment

Betty Louise Tickhill

October 11, 2010

Guernsey

OR 473 – 2625

Consent to Assignment

Keener, Carroll Z. and Linda K., husband and wife

March 2, 2012

Tuscarawas

OR 1379 – 2298

Consent to Assignment

Marietta Coal Co (Egypt Valley Reserves)

December 22, 2011

Belmont

OR 301 – 834

Consent to Assignment

Marietta Coal Co (Egypt Valley Reserves)

December 22, 2011

Belmont

OR 301 – 870

Consent to Assignment





--------------------------------------------------------------------------------






OHIO REQUIRED CONSENTS Lessor Lease Date County Recording Info Document Needed

State of Ohio, Department of Natural Resources

June 8, 2011

Perry

OR 378 – 2506

Consent to Assignment

Cannon, Kenton C., Trustee of The Kenton C. Cannon Revocable Trust and Sharon J.
Cannon, Trustee of The Sharon J. Cannon Revocable Trust

October 22, 2012

Perry

OR 391 – 856

Consent to Assignment

Rosebud Mining Company (Miller Area)

October 8, 2012

Columbiana

OR 1940 – 449

Consent to Assignment





--------------------------------------------------------------------------------













Schedule 6.01(e) 

Capitalization; Subsidiaries 







--------------------------------------------------------------------------------





 

I.

Equity Interests of the Parent and the General Partner






Entity 

Number of Units/Shares Authorized 

Number of Units/Shares Issued and Outstanding 

Oxford Resource Partners, LP

n/a

10,522,925 Common Units; 10,280,380 Subordinated Units; 423,494 General Partner
Units

Oxford Resources GP, LLC

n/a

1,329.08756 Class A Units; 9.424849 Class B Units



Note: None of the above Equity Interests is subject to any preemptive, first
refusal or other similar rights

 

II.

Equity Interests of the Subsidiaries






Entity 

Jurisdiction of Organization 

Number of Units/ Shares Authorized 

Number of Units/ Shares Outstanding 

Percentage Owned by Parent or Wholly-Owned Subsidiary 

Oxford Mining Company, LLC

Ohio

100 units

100 units

100%

Oxford Mining Company – Kentucky, LLC

Kentucky

100 units

100 units

100%

Daron Coal Company, LLC

Ohio

100 units

100 units

100%

Harrison Resources, LLC

Ohio

* 

* 

51%

Oxford Resource Finance Corporation

Delaware

1,000 shares

1,000 shares

100%

Oxford Conesville, LLC

Ohio

100 units

100 units

100%



*A member’s interest in Harrison Resources, LLC is not represented by units or
shares; and instead is represented simply by the member’s percentage membership
interest as reflected in the Harrison Resources, LLC Operating Agreement.

 



--------------------------------------------------------------------------------






III.

Except as set forth below, as of the Effective Date, there are no outstanding
debt or equity securities of the Parent or any of its Subsidiaries and no
outstanding obligations of the Parent or any of its Subsidiaries is convertible
into or exchangeable for, or warrants, options or other rights for the purchase
of acquisition from the Parent of, or other obligations of the Parent to issue,
directly or indirectly, any Equity Interests of the Parent:




With respect to the Parent, Phantom Units have been issued to Key Employees
under the Long-Term Incentive Plan, of which there are 559,184 unvested units
outstanding.




With respect to the Parent, the Parent has issued or is obligated to issue to
the second lien lenders and/or their designees warrants to purchase limited
partnership interests in the Parent which consist of 1,955,666 Common Units of
the Parent and 1,814,185 Subordinated Units of the Parent, where for this
purpose the “second lien lenders” are the Lenders as defined in that certain
Financing Agreement dated June ___, 2013 among the Borrower, the Parent, the
Guarantors party thereto, the Lenders party thereto and Obsidian Agency
Services, Inc. as the Agents.







IV.

Except as set forth below, each of the Equity Interests identified in Part II of
this Schedule 6.01(e) are owned free and clear and are not subject to any Lien:




No exception.

 



--------------------------------------------------------------------------------













Schedule 6.01(f) 

Litigation; Commercial Tort Claims 







--------------------------------------------------------------------------------





 

 

I.

Except as set forth below, there is no pending or, to the best knowledge of any
Loan Party, threatened action, suit or proceeding affecting any Loan Party or
any of its properties before any court or other Governmental Authority or any
arbitrator that (A) if adversely determined, could reasonably be expected to
have a Material Adverse Effect or (B) relates to this Agreement or any other
Loan Document or any transaction contemplated hereby or thereby:




No exception.






 

II.

Except as set forth below, as of the Effective Date, none of the Loan Parties
holds any commercial tort claims in respect of which a claim has been filed in a
court or law or a written notice by an attorney has been given to a potential
defendant:






No exception.

 



--------------------------------------------------------------------------------










Schedule 6.01(i) 

ERISA 







--------------------------------------------------------------------------------







I.

Except as set forth below, (i) each Employee Plan is in substantial compliance
with ERISA and the Internal Revenue Code, (ii) no Termination Event has occurred
nor is reasonably expected to occur with respect to any Employee Plan, (iii) the
most recent annual report (Form 5500 Series) with respect to each Employee Plan,
including any required Schedule B (Actuarial Information) thereto, copies of
which have been filed with the Internal Revenue Service and delivered to the
Agents, is complete and correct and fairly presents the funding status of such
Employee Plan, and since the date of such report there has been no material
adverse change in such funding status, (iv) copies of each agreement entered
into with the PBGC, the U.S. Department of Labor or the Internal Revenue Service
with respect to any Employee Plan have been delivered to the Agents, (v) no
Employee Plan had an accumulated or waived funding deficiency or permitted
decrease which would create a deficiency in its funding standard account or has
applied for an extension of any amortization period within the meaning of
Section 412 of the Internal Revenue Code at any time during the previous 60
months, and (vi) no Lien imposed under the Internal Revenue Code or ERISA exists
or is likely to arise on account of any Employee Plan within the meaning of
Section 412 of the Internal Revenue Code:






No exception.






II.

Except as set forth below, no Loan Party or any of its ERISA Affiliates has
incurred any withdrawal liability under ERISA with respect to any Multiemployer
Plan, or is aware of any facts indicating that it or any of its ERISA Affiliates
may in the future incur any such withdrawal liability:






No exception.






III.

Except as required by Section 4980B of the Internal Revenue Code, and, except as
set forth below, no Loan Party or any of its ERISA Affiliates maintains an
employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Loan Party or any of its
ERISA Affiliates or coverage after a participant's termination of employment:






Certain present and former senior executive officers, namely Charles C.
Ungurean, Bradley W. Harris, and Jeffrey M. Gutman, have post-employment,
company-paid COBRA rights for 12 months.

 



--------------------------------------------------------------------------------












Schedule 6.01(l)(i) 

Nature of Business 







--------------------------------------------------------------------------------





 

Oxford Resource Partners, LP (the “LP”, and, together with its subsidiaries and
affiliates, the “Company”) is a low-cost producer and marketer of high-value
steam coal to United States utilities and industrial users. It is the largest
producer of surface mined coal in Ohio. The Company focuses on acquiring steam
coal reserves that it can efficiently mine with its large-scale equipment. The
Company’s reserves and operations are strategically located to serve its primary
market area of Illinois, Indiana, Kentucky, Ohio, Pennsylvania and West
Virginia.

 



The Company operates in a single business segment and has three operating
subsidiaries: Oxford Mining Company, LLC (“Oxford Ohio”), Oxford Mining
Company-Kentucky, LLC (“Oxford Kentucky”) and Harrison Resources, LLC
(“Harrison”). All of its operating subsidiaries participate primarily in the
business of utilizing surface mining techniques to mine domestic coal and
prepare it for sale to Oxford’s customers. All three operating subsidiaries
share common customers, assets and employees.

 



Oxford Ohio is wholly owned by the LP and is the operating company for the
Company’s Northern Appalachia (principally eastern Ohio) business.

 



Oxford Kentucky is wholly owned by Oxford Ohio and is the operating company for
the Company’s Illinois Basin (western Kentucky) business.

 



Harrison is a joint venture between Oxford Ohio (51%) and Consol of Ohio, LLC (a
wholly-owned subsidiary of Consol Energy, Inc.) (49%). Oxford Ohio is the
contract miner for the Harrison reserves, which consist of certain coal reserves
sold by Consol to Harrison.

 



Daron Coal Company, LLC is a wholly owned subsidiary of Oxford Ohio and holds
one or more mining permits but does not conduct any active business.

 



Oxford Resource Finance Corporation is a wholly-owned subsidiary of the LP and
was formed to serve as a co-issuer of public debt issued by the LP. To date, no
such debt has been offered or issued.

 



Oxford Conesville, LLC is a wholly-owned subsidiary of Oxford Ohio and was
formed to acquire the assets of the AEP Conesville coal preparation plant. The
acquisition was closed in early April 2013.

 



--------------------------------------------------------------------------------









Schedule 6.01(o) 

Properties 







--------------------------------------------------------------------------------







I.

The following locations constitute all real property owned by any Loan Party,
excluding the Ohio Mining Real Property and the Kentucky Mining Real Property
described in Parts III and IV of this Schedule 6.01(o).








Loan Party 

Deed Description 

Location 

Oxford Mining Company, LLC

General Warranty Deed from Thomas A. Rager and Debra L. Myers for parking area

544 Chestnut Street

Coshocton, OH 43812

Oxford Mining Company, LLC

Warranty Deed from Craig A. Myers and D. Lynn Myers for office building/land

544 Chestnut Street

Coshocton, OH 43812

Oxford Mining Company, LLC

Deed from Cravat Coal Company for office building/land

40580 Cadiz-Piedmont Road

Cadiz, OH 43907-9514

Oxford Conesville, LLC

Deed from Conesville Coal Preparation Company for coal preparation plant

14561 Township Road 263

Conesville, OH 43811

Oxford Mining Company-Kentucky, LLC

Deed from Jackie L. and Cathy L. Brewer Trust for office building/land

3060 Cleaton Road

Central City, KY 42330-5568

Oxford Mining Company-Kentucky, LLC

Deed for coal loading dock facility

Island Dock

9453 Hwy 85 E

Island, KY 42350





--------------------------------------------------------------------------------








II.

The following locations constitute all real property leased by any Loan Party,
excluding the Ohio Mining Real Property and the Kentucky Mining Real Property
described in Parts III and IV of this Schedule 6.01(o).








Loan Party 

Lease Description 

Location 

Term Begin Date 

Term End Date 

Renewal Option(s) 

Annual Base Rents 

Oxford Mining Company, LLC

Lease from Capstone Holding Company for coal loading dock facility

Bellaire Dock

5298 Guernsey Street

Bellaire, OH 43906

01/01/2010

12/31/2014

Oxford may extend the Term for up to three (3) additional five (5) year terms

$225,204.00

Oxford Resources GP, LLC

Sub-Sublease from Garlikov & Associates, Inc. of 8,968 square feet of office
space in the Huntington Center Building

41 S. High St.

Suite 3450

Columbus, OH 43215

01/26/2010

02/28/2015

n/a

Annual Base Rents vary by year, as follows:

 2010: $1,479,720

 2011: $1,533,528

 2012: $1,587,336

 2013: $1,641,144

 2014: $1,694,952

*2015: $291,460



*Under the Sub-Sublease, Term year 2015 ends on 02/28/2015

 



--------------------------------------------------------------------------------








III.

The following table sets forth all Ohio Mining Real Property owned or leased by
each Loan Party and pertinent information relating thereto. For purposes hereof,
“Ohio Mining Real Property” means all real property owned or leased by any Loan
Party in the State of Ohio which includes coal reserves or is otherwise directly
related to the mining of coal by any Loan Party.



 






ATHENS COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Athens

OH

Fluharty

Oxford Mining Company, LLC

Lease

05/04/2006

OR 426 - 272

D01-00100222-00

D01-00100238-00

Athens

OH

Stevens

Oxford Mining Company, LLC

Lease

05/04/2006

OR 417 - 2498

D01-00100230-00

Athens

OH

Stevens-Hook

Oxford Mining Company, LLC

Lease

05/04/2006

OR 426 – 264

D01-00100219-00

D01-00100220-00

D01-00100221-00

D01-00100239-00

D01-99900007-00

D01-99900008-00

D01-99900009-00

D01-99900025-00

D01-99900026-00

D01-99900027-00

Athens

OH

Cameron

Oxford Mining Company, LLC

Lease

07/14/2008

OR 429 – 217

D01-00100203-00

D01-00100202-00

Athens

OH

Brake

Oxford Mining Company, LLC

Lease

07/09/2008

OR 429 – 221

D01-00100226-00

D01-00100224-00







--------------------------------------------------------------------------------






ATHENS COUNTY LEASED PROPERTY OH County State Grantor/Lessor Grantee/Lessee Type
of Acquistion Document Date Recording Data

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Athens

OH

Russell

Oxford Mining Company, LLC

Lease

07/10/2008

OR 429 – 211

D01-00100237-00

D01-00100236-00

D01-00100217-00

Athens

OH

Lucas and Williams

Oxford Mining Company, LLC

Lease

Assignment

(441 – 1997)

11/19/2008, 10/25/2008

OR 430 – 1901

D01-00100204-00





--------------------------------------------------------------------------------









BELMONT COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

K&S Shugert

(exchange)

(# 9 and # 11 coal and mining rights – Union Township)

Oxford Mining Company, LLC

Deed

12/10/2009

OR 211 – 819

39-01481.000

39-01482.000

Belmont

OH

Robert Shugert

(exchange)

(mining rights for #9 and #11 coal – Union Township)

Oxford Mining Company, LLC

Deed

12/10/2009

OR 211 – 815

39-01483.000

39-01484.000

Belmont

OH

North American Coal Royalty

(Warren Twp. - #8 coal & mining rights)

Oxford Mining Company, LLC

Deed

04/06/2006

OR 57 – 151

41-01039.000

41-01040.000

Belmont

OH

Jan Kenan et al

(Timmons)

Oxford Mining Company

Deed

Aff Surveyor

06/30/2003

DV 797 – 779

D.V. 797 - 789

39-00680.000

39-00679.000

Belmont

OH

CSX Transportation

(railroad bed))

Oxford Mining Company

Deed

05/22/2003

DV 788 – 792

39-90010.002

Belmont

OH

Taylor

Oxford Mining Company, Inc.

Deed

09/27/2000

OR 761 - 462

(see document)

Belmont

OH

Buckeye Management

(Speidel) (D.R.4.4.1)

(Hutchison/Kovacs) (D.R.4.4.2; D.R.4.4.3))

Oxford Mining Company, LLC

Deed

05/08/2008

OR 152 – 323

09-01400.000

09-01401.000

09-01399.000

Belmont

OH

Consolidation Coal

(July 2002 transaction)



(Flushing Township)

Oxford Mining Company

Deed

(15.02 ac)

07/30/2002

OR 779 - 862

05-00477.000







--------------------------------------------------------------------------------








BELMONT COUNTY OWNED PROPERTY

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Consolidation Coal

(July 2002 transaction)



(Spiga – conveyance of interest in coal royalty reservation)

Oxford Mining Company

Deed

03/17/2003

OR 786 – 448

None

(see document)

Belmont

OH

Consolidation Coal

(July 2002 transaction)



(Flushing and Warren Townships)

Oxford Mining Company

Deed

Aff Surveyor



Part. Release (Chappell-(pt) 41-00431.000)

07/30/2002





12/24/2012

DV 779 – 868

DV 785 – 823



OR 363 – 661

41-00444.000

41-00445.000

41-00446.000

41-00436.000

41-00431.000

41-00430.000

41-00883.000

41-00881.000

05-00714.000

Belmont

OH

Ohio River Collieries

Oxford Mining Company

Deed

03/06/2002

DV 776 – 55

39-00543.000

39-00544.000

39-00545.000

39-00546.000

39-00547.000

39-00548.000

39-00549.000

39-00829.000

39-00830.000

Belmont

OH

Consolidation Coal

(July 2002 transaction)



(Warren Twp.)

(#8 coal & mining rights)

Oxford Mining Company

Deed

12/17/2002

OR 785 - 829

41-00881.004







--------------------------------------------------------------------------------






BELMONT COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Cravat Coal

(Wheeling Valley) (D.R. 4.5)

(Edna Campbell)

(Bruner Land)

(Bedway Land)

Oxford Mining Company

Deed

04/16/2007

OR 105 – 616

50-00546.000

50-00546.003

50-00584.000

50-00549.002

Belmont

OH

Harrison Leasing

(Beagle Club)

Oxford Mining Company

Deed

04/16/2007

OR 105 – 630

(see document)

Belmont

OH

R&F Coal

(Warren Twp.)

Oxford Mining Company

Deed

Part. Release (House/ Douglass)

Part. Release (Eagle Creek/ Non-Option Area)

Part. Release (Eagle Creek/ Port Auth. Option Area)

12/23/1998 12/24/2012





12/24/2012







12/24/2012

DV 744 – 258

OR 363 – 648





363 – 664







OR363 – 696

Multiple (see document)

(pt) 41-00769.000

(pt) 41-00744.000

(pt) 41-00743.000

Multiple (see document)







Multiple (see document)

Belmont

OH

Jeffrey D. Fleishman

Oxford Mining Company, LLC

Deed

07/30/2008

OR 158 – 289

09-00338.000

39-00382.000

Belmont

OH

Consolidation Coal

(County Road 29)

Oxford Mining Company, LLC

Deed

03/31/2009

OR 191 – 936

05-00611.000

Belmont

OH

Jeffco Resources

Oxford Mining Company

Deed

12/21/2000

DV 763 – 572

41-00563.000

41-00460.000

41-00465.001

Belmont

OH

Seaway Coal

Oxford Mining Company

Deed

03/03/2003

DV 786 – 373

(see document)





--------------------------------------------------------------------------------








BELMONT COUNTY OWNED PROPERTY  

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Capstone

Oxford Mining Company

Deed

03/07/2003

DV 785 – 840

(see document)

Belmont

OH

Consolidation Coal Company

Oxford Mining Company, LLC

Deed

03/25/2011, 03/29/2011

OR 266 – 944

Multiple (see document)

Belmont

OH

Eagle Creek Farm Properties, Inc.

Oxford Mining Company, LLC

Deed

05/10/2012

OR 338 – 25

39-00371.000

Belmont

OH

Reserve Coal Properties Company

Oxford Mining Company, LLC

Deed

12/03/2012

OR 360 - 541

(pt) 39-00710.000

39-00708.000

39-00709.000

Belmont

OH

Smith, Donald F. (Estate)

Oxford Mining Company, LLC

Fiduciary Deed

11/12/2012

OR 357 – 813

65-00018.00

65-00022.000

65-00023.000









--------------------------------------------------------------------------------







BELMONT COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Capstone

(Martin #8)

Oxford Mining Company

Lease

Addendum

06/19/2001

03/15/2002

LV 111 – 264

LV 111 – 477

(see document)

Belmont

OH

Capstone/Bedway

(Martin Area)

Oxford Mining Company

Lease

(108-44)

1st Addend

2nd Addend

(111-213)

Sublease

Sublease Add

3rd Addend

(72-724)

06/19/2001 03/15/2002

LV 111 – 254

LV 111 - 482

(see document)

Belmont

OH

Capstone

(Miller)

Oxford Mining Company

Lease

06/20/2000

LV 110 – 863

(see document)

Belmont

OH

Krulock et al

(Cravat)

(Wheeling Valley)

Oxford Mining Company

Lease

(112-570)

Assignment

04/27/2007 05/01/2007

OR 105 – 391

50-00541.000

50-00634.000

Belmont

OH

Mularcik

Cravat

(Wheeling Valley)

Oxford Mining Company, LLC

Lease

(39-797)

Assignment

04/27/2007 05/01/2007

OR 105 – 391

50-00549.000

50-00549.001

Belmont

OH

Henderson

(Cravat)

(Wheeling Valley)

Oxford Mining Company, LLC

Lease

(39-786)

Assignment

04/27/2007 05/01/2007

OR 105 – 391

50-01178.000





--------------------------------------------------------------------------------






BELMONT COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Krulock Coal

(Cravat) (D.R.4.1)

(Wheeling Valley)

Oxford Mining Company, LLC

Lease

(111-703)

Assignment

04/27/2007 05/01/2007

OR 105 – 391

50-00633.000

41-00256.004

50-00622.000

50-00624.000

50-00623.000

50-00643.000

50-00644.000

50-00645.000

Belmont

OH

Matusek

Cravat

(Wheeling Valley)

Oxford Mining Company, LLC

Lease

(101-963)

Assignment

Addendum

04/27/2007 05/01/2007

OR 105 – 391

OR 183 – 207

50-00545.000

50-00550.001

Belmont

OH

Antolak

(Cravat)

(Beagle Club)

Oxford Mining Company, LLC

Lease

(112-413)

Assignment

04/27/2007 05/01/2007

OR 105 – 391

32-01377.000

Belmont

OH

Mel-Tina Ltd

(Cravat)

(Beagle Club)

Oxford Mining Company, LLC

Lease

(112-428)

Assignment

04/27/2007 05/01/2007

OR 105 – 391

50-00521.000

Belmont

OH

Porterfield

Cravat

(Beagle Club)

Oxford Mining Company, LLC

Lease

(112-79)

Assignment

04/27/2007 05/01/2007

OR 105 – 391

32-001600.000

32-01408.000

Belmont

OH

Zaccagnini et al

(Cravat)

(Beagle Club)

Oxford Mining Company, LLC

Lease

(112-13)

Assignment

04/27/2007 05/01/2007

OR 105 – 391

32-01716.000

32-01719.000

32-01774.000

32-01775.000





--------------------------------------------------------------------------------






BELMONT COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Jefferson Beagle Club

(Cravat)

(Beagle Club)

Oxford Mining Company, LLC

Lease

(112-30)

Addendum I

Addendum II

Addend III

Addend IV

Assignment

04/27/2007 05/01/2007

OR 105 – 391

32-01244.000

32-01718.000

32-01716.000

32-01719.000

32-01717.000

32-01243.000

Belmont

OH

Shugert

(Cravat)

(Badgerstown)

Oxford Mining Company, LLC

Lease

(112-24)

Assignment

04/27/2007 05/01/2007

OR 105 – 391

(pt) 39-00710.000

12-00208.000

12-00201.002

Belmont

OH

Fleischman

(Cravat)

(Badgerstown)

Oxford Mining Company, LLC

Lease

(112-418)

Assignment

04/27/2007 05/01/2007

OR 105 – 391

09-00338.000

39-00382.000

Belmont

OH

Welch (D.R.11.1.2)

Cravat

(Badgerstown)

Oxford Mining Company, LLC

Lease

(112-543)

Assignment

04/27/2007 05/01/2007

OR 105 – 391

39-00383.003

09-00312.000

Belmont

OH

Fulkerson

(Cravat)

(Badgerstown)

Oxford Mining Company, LLC

Lease

(111-586)

Assignment

Addendum

04/27/2007 05/01/2007 02/26/2009

OR 105 – 391



OR 183 – 212

(see document)

Belmont

OH

Adkins

(Cravat)

(Badgerstown)

Oxford Mining Company, LLC

Lease

(111-590)

Assignment

Addendum

04/27/2007 02/26/2009

OR 105 – 391

OR 183 – 210

(see document)







--------------------------------------------------------------------------------






BELMONT COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Capstone

(Cravat)

(Badgertown)

Oxford Mining Company, LLC

Lease

(111-448)

Addendum

(87-371)

Assignment

04/27/2007 05/01/2007

OR 105 – 391

09-00626.000

09-00634.000

09-00635.000

Belmont

OH

Jeffco Resources

Oxford Mining Company, Inc.

Lease

12/01/2000

LV 111 – 37

(see document)

Belmont

OH

Shutway

Oxford Mining Company

Lease

02/26/2005

LV 113 – 219

(see document)

Belmont

OH

Smail/Davis

Oxford Mining Company

Lease

07/06/2005

OR 12 – 854

39-00493.000

39-01405.000

Belmont

OH

Ohio River Collieries

(Monaco)

Oxford Mining Company

Lease

03/05/2002

LV 111 – 465

39-00545.000

Belmont

OH

Stratton

(Flushing North)

Oxford Mining Company

Lease

(111-422)

Addendum

Part Release

(112-440)

Addendum

01/22/2002





05/14/2009

05/20/2009

OV 112 – 399





OR 191 – 282

(see document)

Belmont

OH

Alice Reilly

Oxford Mining Company

Lease

01/31/2001

LV 111 – 125

(see document)

Belmont

OH

Buckeye Management

(Speidel)

(Hutchison/Kovacs)

Oxford Mining Company

Lease

06/16/2007

OR 105 – 395

09-01400.000

09-01401.000

09-01399.000

Belmont

OH

Consolidation Coal

(July 2002 transaction)

Oxford Mining Company

Lease

(73-306)

Assignment

12/17/2000

LV 112 – 87

(see document)







--------------------------------------------------------------------------------











BELMONT COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Seaway

Consolidation Coal

(July 2002 transaction)

Oxford Mining Company

Lease

(86-477)

Assignment

05/01/1971



12/17/2002





LV 112 – 114

(see document)

Belmont

OH

Seaway/Thompson

Oxford Mining Company

Lease

(93-333)

Addendum

(104-45)

2nd Addend

(109-193)

Assignment

12/29/1998

LV 110 – 189

(see document)

Belmont

OH

Nancy Miller

Oxford Mining Company

Lease

07/30/2007

OR 117 – 598

39-00549.001

39-00572.000

Belmont

OH

Bedway Land and Minerals

Oxford Mining Company

Lease

1st Addendum

2nd Addendum

01/25/2003

01/29/2013

04/17/2013

LV 112 – 258

OR 376 – 871

MOL to be rec’d

32-01242.000

32-10914.000

Belmont

OH

Ohio River Collieries

(Kaczor Area) (D.R.24.1.1)

(Jobe/Dudek/

Gossett-Hornsby)

Oxford Mining Company

Lease

03/24/2006

OR 49 – 922

32-01481.000

39-00522.000

51-00192.000

Belmont

OH

Fitch

Oxford Mining Company, LLC

Lease

11/05/2007

OR 130 – 282

41-00243.000

Belmont

OH

Dagrava

Oxford Mining Company, LLC

Lease

03/10/2008

OR 144 – 314

32-01761.000







--------------------------------------------------------------------------------









BELMONT COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Pollock

Oxford Mining Company, LLC

Lease

05/12/2008

OR 151 – 881

39-00599.000

Belmont

OH

Robert Shugert

Oxford Mining Company, LLC

Lease

01/19/2009

OR 176 – 400

39-00710.000

Belmont

OH

Mauersberger, John-Susan-George (D.R.5.2.3.1)

Oxford Mining Company, LLC

Lease

11/26/2008

OR 174 – 477

39-00466.000

39-00668.000

39-00641.000

39-00161.000

39-00640.000

39-00640.002

39-00642.000

Belmont

OH

Consolidation Coal

(County Road 29)

Oxford Mining Company, LLC

Lease

(90-416)

Lease

(106-20)

Addendum

(187-863)

Assignment

03/31/2009

OR 191 – 830

05-00611.000

Belmont

OH

Robert. Shugert (exchange) (D.R.5.3.3.1)

Oxford Mining Company, LLC

Lease

04/27/2009

OR 191 – 287

39-00710.000

39-00709.000

39-00708.000





--------------------------------------------------------------------------------











BELMONT COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

K&S Shugert (exchange)

Oxford Mining Company, LLC

Lease

03/04/2009

OR 183 – 214

39-00414.000

39-00633.000

39-00384.000

39-00384.001

39-00384.002

39-00416.000

39-00636.000

Belmont

OH

Jeffco Resources

(Barnesville Hospital)

Oxford Mining Company

Lease

02/06/2001

OR 192 – 231

41-00498.000

41-01613.000

Belmont

OH

Capstone (Schooley Hollow)

(D.R. 3.1.1)

Oxford Mining Company, LLC

Lease

12/23/2009

OR 215 – 154

41-00762.000

41-00761.000

41-00780.000

41-00782.000

41-00783.000

41-00791.000

41-00788.000

41-00792.000

41-00785.000

41-00786.000

41-00789.000

41-00787.000

Belmont

OH

Brier Ridge

(Cravat/Buckeye)

(Speidel)

Oxford Mining Company, LLC

Lease

(112-559)

Assignment

(103-562)

Assignment

05/12/2008

OR 154 – 607

09-00488.000

41-01468.000







--------------------------------------------------------------------------------











BELMONT COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Green-Crawf

(Cravat/Buckeye)

(Speidel)

Oxford Mining Company

Lease

(112-549)

Assignment

(103-562)

Assignment

05/12/2008

OR 154 – 607

09-00353.000

09-01235.000

09-01311.000

09-00356.000

Belmont

OH

Robert Shepherd (D.R.17.1.1)

(Cravat/Buckeye)

(Speidel)

Oxford Mining Company

Lease

(112-565)

Assignment

(103-562)

Assignment

09/23/2004

05/12/2008

OR 154 – 607

09-00387.000

09-00653.000

09-00654.000

Belmont

OH

Capstone

(Speidel)

Oxford Mining Company, LLC

Lease

05/21/2010

OR 230 – 175

41-01468.000

09-00488.000

09-00643.000

Belmont

OH

Capstone

(Gasline)

Oxford Mining Company, LLC

Lease

03/31/2009

OR 229 – 519

05-00591.000

05-00593.000

05-00592.000

05-00591.000

51-00185.000

51-00184.000

51-00183.000

51-00182.000







--------------------------------------------------------------------------------











BELMONT COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Capstone

(Bellaire Dock)

Oxford Mining Company, LLC

Lease

01/01/2010

OR 229 – 498

29-03499.000

29-03500.000

29-03634.000

29-03635.000

29-03661.000

29-03662.000

29-03863.000

29-03922.000

Belmont

OH

Capstone

(Bellaire Dock)

(Swierkos)

Oxford Mining Company, LLC

Lease

(106-194)

Sublease

01/01/2010

OR 229 – 516

(see document)

Belmont

OH

Ohio Power

(Bellaire Dock)

Oxford Mining Company, LLC

Lease

01/06/2010

OR 224 – 895

29-90037.000

Belmont

OH

Brier Ridge Real Estate, Inc.

Oxford Mining Company, LLC

Lease

06/30/2010

OR 232 – 607

41-01468.000

09-00488.000

09-00643.000

Belmont

OH

Collins, Clifford et al (D.R.5.3.1.1)

Marietta Coal Company [Subleased to Oxford Mining Company, LLC 12/22/2011]

Lease

04/26/2010

   

Belmont

OH

R. Michael Shepherd and H. Jeannie Shepherd

Oxford Mining Company, LLC

Lease

09/21/2010

OR 243 – 406

39-00625.000

Belmont

OH

Jeffco Resources, Inc., S and D Construction Corp, and Steuben Coal-Anthony
Mining, Ltd.

Oxford Mining Company, LLC

Lease

02/08/2011

OR 258 – 675

Multiple (see document)







--------------------------------------------------------------------------------











BELMONT COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Smail, James R. and Sue A, married; Davis, Dean and Martha, married

Oxford Mining Company, LLC

Lease

04/14/2011

OR 265 – 246

39-00493.000

Belmont

OH

Marietta Coal Co (Egypt Valley Reserves) (D.R.5.1.1)

Oxford Mining Company, LLC

Lease

12/22/2011

OR 301 – 834

Unknown

Belmont

OH

Dunlap, Linda S.

Oxford Mining Company, LLC

Lease

01/19/2012

OR 306 – 690

39-00657.000

Belmont

OH

Green, Susan K. (D.R.5.2.1.1)

Oxford Mining Company, LLC

Lease

03/09/2012

OR 316 – 606

39-00705.000

39-00374.000

39-00399.002

Belmont

OH

Eagle Creek Farm Properties, Inc. (D.R.6.1.1)

Oxford Mining Company, LLC

Lease

03/09/2012

OR 316 – 602

39-00371-000

Belmont

OH

Eagle Creek Farm Properties, Inc.

Oxford Mining Company, LLC

Lease

03/09/2012

OR 316 – 629

Multiple (see document)

Belmont

OH

K&S Shugert Farms Family Limited Partnership (D.R.5.2.2.1)

Oxford Mining Company, LLC

Lease

03/09/2012

OR 316 – 613

Multiple (see document)

Belmont

OH

Rinkes, Gary and Denise, husband and wife

Oxford Mining Company, LLC

Lease

03/30/2012

OR 317 – 55

Multiple (see document)

Belmont

OH

Capstone

(Flushing North)

Oxford Mining Company

Lease

Master Lease & Sublease

03/22/2005

03/25/2005

Re-recorded

LV 113 – 195



LV 113 – 252

(see document)

Belmont

OH

Jeffco Resources, Inc., S and D Construction Corp, and Steuben Coal-Anthony
Mining, Ltd.

Oxford Mining Company, LLC

Lease Assignment and Assumption of Leases

03/02/2011

 

unknown







--------------------------------------------------------------------------------











BELMONT COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document

& tax records) 

Belmont

OH

Ohio River Collieries Company

Oxford Mining Company, LLC

Lease
First Addendum to Lease

10/12/2010

OR 244 – 707

32-01231.000

Belmont

OH

Marietta Coal Co (Egypt Valley Reserves) (D.R.5.1.2)

Oxford Mining Company, LLC

Lease
Sublease

12/22/2011

OR 301 – 870

Unknown









--------------------------------------------------------------------------------











CARROLL COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Carroll

OH

The Conservation Fund (Wright)

(Cravat)

(Dobrijevic)

Oxford Mining Company

Lease

(12-119)

Assignment

04/16/2007

OR 38 – 1266

(see document)

Carroll

OH

Wm. Wright

(Cravat)

(Dobrijevic)

Oxford Mining Company

Lease

(84-874)

Assignment

(37-2032)

Assignment

04/16/2007

OR 38 – 1269

33-01252.000

Carroll

OH

(Cravat)

(Dobrijevic)

Oxford Mining Company

Lease

(84-872)

Assignment

(37-2032)

Assignment

04/16/2007

OR 38 – 1269

17-00005.000

Carroll

OH

Dan Wright

(Dobrijevic)

Oxford Mining Company

Lease

(84-870)

Assignment

(37-2032)

Assignment

04/16/2007

OR 38 – 1269

33-01248.000

33-01247.000

Carroll

OH

The Conservation Fund

(Cravat/Buckeye)

(Autumn Road)

Oxford Mining Company, LLC

Lease

(17-1714)

Assignment

(38-260)

Assignment

05/12/2008

OR 46 – 2036

33-01252.000

33-01248.000

33-01247.000

17-00124.000

17-00125.000

17-00129.000

17-00130.000







--------------------------------------------------------------------------------













CARROLL COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Carroll

OH

Yockel

(Cravat/Buckeye)

(Autumn Road)

Oxford Mining Company, LLC

Lease

(17-1704)

Assignment

(38-260)

Assignment

05/12/2008

OR 46 – 2036

17-00279.001

17-00279.002

17-00279.000

17-00279.007

Carroll

OH

Holmes Woodland

(Cravat/Buckeye)

(Autumn Road)

Oxford Mining Company, LLC

Lease

(17-1710)

Assignment

(38-260)

Assignment

05/12/2008

OR 46 – 2036

17-00579.000







--------------------------------------------------------------------------------













COLUMBIANA COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Columbiana

OH

Ferris Coal (Sheriff)

Oxford Mining Company

Deed

05/18/2006

OR 1477 – 197

(see document)

Columbiana

OH

County Auditor (Ferris Coal)

Oxford Mining Company

Deed

11/30/2006

OR 1518 – 567

67-00030.000

Columbiana

OH

County Auditor (Ferris Coal)

Oxford Mining Company

Deed

11/30/2006

OR 1518 – 573

40-00796.000

Columbiana

OH

County Auditor (Ferris Coal)

Oxford Mining Company

Deed

11/30/2006

OR 1518 – 571

40-00799.000

Columbiana

OH

Baker

Oxford Mining Company

Deed

11/18/2004

OR 1329 – 149

12-01654.000

Columbiana

OH

Frantz/Perrino

Oxford Mining Company, LLC

Deed

01/11/2008

OR 1606 – 443

12-01653.001

Columbiana

OH

Lois Rawson

Oxford Mining Company, LLC

Deed

06/15/2007

OR 1596 – 262

40-00612.000

13-00190.000

Columbiana

OH

Petersburg

Oxford Mining Company

Deed

01/27/2006

OR 1464 – 614

13-00151.000

40-00331.000

40-00378.001

40-00377.001

Columbiana

OH

CDDB Holdings (Ferris)

Oxford Mining Company, LLC

Deed

03/23/2010

OR 1727 – 528

12-00214.001

12-00214.002

Columbiana

OH

Robert Hunt et al

Oxford Mining Company, LLC

Deed

01/13/2009

OR 1730 – 296

12-00760.000









--------------------------------------------------------------------------------











COLUMBIANA COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Columbiana

OH

Lewis

Oxford Mining Company

Lease

09/19/2006

OR 1499 – 428

(see document)

Columbiana

OH

Whitten/Stuba

Oxford Mining Company

Lease

11/17/2005

OR 1425 – 943

12-01831.000

Columbiana

OH

Buckeye Industrial Mining

(Scyoc)

Oxford Mining Company

Lease

(1330-21)

Assignment

05/18/2006

OR 1436 – 792

(see document)

Columbiana

OH

Williams

Oxford Mining Company

Lease

11/23/2004

OR 1333 – 168

(see document)

Columbiana

OH

Derenberger

Oxford Mining Company, LLC

Lease

04/30/2008

OR 1625 – 911

12-01469.000

12-01653.000

Columbiana

OH

Buckeye Industrial Mining

(Wells)

Oxford Mining Company

Lease

(1330-15)

Assignment

11/10/2005

OR 1436 – 794

(see document)

Columbiana

OH

Ferris

Rawson







Ferris Bankruptcy Trustee

Oxford Mining Company, Inc.

Lease

(328-153)

Assignment

Amendment

(795-511)

Assignment

Addendum

03/25/2004



06/30/2007

02/25/2010

OR 1275 – 645





OR 1722 – 882

12-00163.000

12-01653.000

12-00153.000

12-01512.000

12-00210.000

12-00214.000

12-00757.000

12-00215.000

12-00017.000







--------------------------------------------------------------------------------











COLUMBIANA COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Columbiana

OH

Westover

Oxford Mining Company

Lease

(1258-727)

Assignment

03/25/2004

OR 1275 – 645

(see document)

Columbiana

OH

Wells, Thelma J. Hughes

Oxford Mining Company, LLC

Lease

04/29/2011

OR 1795 – 749

12-00351.000

Columbiana

OH

Douglas E. Baxter; Marty D. Barker; William W. Bryant

Oxford Mining Company, LLC

Lease Addendum

03/01/2011

OR 1788 – 751

12-00590.006

Columbiana

OH

Rosebud Mining Company (Miller Area)

Oxford Mining Company, LLC

Lease Agreement with Assignment and Assumption of Lease

10/8/2012

OR 1940 – 449

unknown

Columbiana

OH

Williams, Linda R., unmarried; David A. Williams and Patricia J. Williams

Oxford Mining Company, LLC

Haulage Agreement

04/06/2011

OR 1788 – 745

12-00588.000







--------------------------------------------------------------------------------













COSHOCTON COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Coshocton

OH

Rager

Oxford Mining Company, Inc.

Deed

08/20/1997

OR 124 – 1075

043-00002630-00

Coshocton

OH

Rager

Oxford Mining Company, Inc.

Deed

08/20/1997

OR 124 – 1077

043-00003755-00

043-00003756-00

Coshocton

OH

Myers

Oxford Mining Company, Inc.

Deed

01/15/2001

OR 205 – 993

043-00003755-00

043-00003756-00

Coshocton

OH

Conesville Coal Preparation Company

Oxford Mining Company, LLC

Limited Warranty Deed

04/05/2013

OR 605 – 364

(pt) 010000008110

(pt) 0100000081101

(pt) 0100000081104









--------------------------------------------------------------------------------











COSHOCTON COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Coshocton

OH

Holmes Limestone (DR 1.1.1)

Oxford Mining Company

Master Lease

02/01/2003

OR 372 – 493

(see document)

Coshocton

OH

Capstone

Fairview /Holmes

Oxford Mining Company

Lease

(133-368)

Assignment

06/09/2003

OR 324 – 653

(see document)

Coshocton

OH

T&C Holdco

Oxford Mining Company, Inc.

Lease

07/05/2007

OR 457 – 141

(see document)

Coshocton

OH

Columbus Southern Power

Oxford Mining Company, LLC

Lease

03/17/2007

OR 457 – 148

(see document)

Coshocton

OH

Capstone

(Rose Isleta)

Oxford Mining Company

Lease

Master Lease & Sublease

12/02/2002

OR 373 – 24

Multiple

(see document)









--------------------------------------------------------------------------------











GUERNSEY COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Guernsey

OH

Holmes Limestone (DR 1.1.1)

Oxford Mining Company

Master Lease

02/01/2003

OR 425 – 381

(see document)

Guernsey

OH

Capstone

Fairview /Holmes

Oxford Mining Company

Lease

(173-785)

Assignment

06/09/2003

OR 369 – 502

(see document)

Guernsey

OH

Wilson

Oxford Mining Company, LLC

Lease

08/12/2008

OR 458 – 3023

23-0000117.000

Guernsey

OH

Capstone (Schooley Hollow) (D.R. 3.1.1)

Oxford Mining Company, LLC

Lease

12/23/2009

OR 469 – 29

28-0000235.000

Guernsey

OH

Combs

(Conway)

(Cravat/Buckeye)

(Hall’s Knob)

Oxford Mining Company, LLC

Lease

(436-8)

Sublease

(447 – 2381)

Assignment

(448-117)

1st Addend

(453 – 1855)

Assignment

05/12/2008

OR 457 – 113

23-0000006.000

Guernsey

OH

Miller & Gingerich

(Conway)

(Cravat/Buckeye)

(Hall’s Knob)

LCOxford Mining Company

Lease

(436-2)

Sublease

(447-2381)

Assignment

(448-117)

Assignment

1st Addend

(456-3354)

05/12/2008

OR 457 – 113

23-0000417.000







--------------------------------------------------------------------------------











GUERNSEY COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Guernsey

OH

Dan Doudna

(Conway)

(Cravat/Buckeye)

(Hall’s Knob)

Oxford Mining Company

Lease

(439-223)

Sublease

(447-2381)

Assignment

(448-117)

Assignment

1st Addend

(457-802)

05/12/2008

OR 457 – 113

23-0000218.000

Guernsey

OH

Steve Doudna

(Conway)

(Cravat/Buckeye)

(Hall’s Knob)

Oxford Mining Company

Lease

(436-19)

Sublease

(447-2381)

Assignment

(448-117)

1st Addend

(456-3528)

Assignment

05/12/2008

OR 457 – 113

23-0000418.000

23-0000419.000

Guernsey

OH

Irving Hall

(Conway)

(Cravat/Buckeye)

(Hall’s Knob)

Oxford Mining Company

Lease

(436-5)

Sublease

(447-2381)

Assignment

(448-117)

1st Addend

(453-1307)

Assignment

05/12/2008

OR 457 – 113

23-0000123.000







--------------------------------------------------------------------------------











GUERNSEY COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Guernsey

OH

Vernon Hall

(Conway)

(Cravat/Buckeye)

(Hall’s Knob)

Oxford Mining Company

Lease

(436-12)

Sublease

(447-2381)

Assignment

(448-117)

1st Addend

(453-1849)

Assignment

05/12/2008

OR 457 – 113

23-0000382.001

23-0000382.002

23-0000382.000

23-0000140.001

Guernsey

OH

Donald & Joe Lucas (D.R. 1.8.3.1)

Oxford Mining Company, LLC

Lease

05/13/2010

OR 471 – 738

17-0000319

17-0000233

17-0000271

Guernsey

OH

Carol & Donald Lucas (D.R.1.8.2.1)

Oxford Mining Company, LLC

Lease

05/13/2010

OR 471 – 734

17-0000100

Guernsey

OH

Leatherwood Farm, Ltd.

Oxford Mining Company, LLC

Lease

1st Addendum

07/23/2010

04/19/2011

OR 472 – 726

23-0000354.001

Guernsey

OH

Ervin E. Yoder and Lydia Ann Yoder

Oxford Mining Company, LLC

Lease

07/26/2010

OR 472 – 732

23-0000041.000

23-0000708.000

23-0000709.000

23-0000004.000

Guernsey

OH

Betty Louise Tickhill

Oxford Mining Company, LLC

Lease

10/11/2010

OR 473 – 2625

23-0000004.000

23-0000468.000

Guernsey

OH

Price, David B.; King, Frank S.,III; Hubbard, Karen; King, Thomas P. Jr.; King,
Jeffrey J.; Kilcher, Nancy

Oxford Mining Company, LLC

Lease

03/31/2011

OR 478 – 254

23-0000354.001







--------------------------------------------------------------------------------













GUERNSEY COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Guernsey

OH

Capstone

(Gibson) (D.R.2.3.1)

(King Crum) (D.R. 2.2.2)

Oxford Mining Company

Lease

Master Lease & Sublease

12/02/2002

OR 425 – 810

(see document)

Guernsey

OH

Capstone

(Bird’s Run 1 & 2)

Oxford Mining Company

Lease

Master Lease & Sublease

12/02/2002

OR 425 - 831

 

Guernsey

OH

Capstone Holding Company (Shuman and King Krum) (D.R. 2.2.2)

Oxford Mining Company, LLC

Lease Addendum to Master Lease

12/22/2011

OR 485 – 902 which amends Master Lease and Sublease Agreement recorded in OR 425
– 810

unknown

Guernsey

OH

Leatherwood Farm, LTD (Robert B. Miller, Managing Member)

Oxford Mining Company, LLC

Lease
First Addendum to Lease

04/19/2011

Not recorded but amends Lease recorded in OR 472 – 726

23-0000354.001







--------------------------------------------------------------------------------











HARRISON COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Harrison

OH

Cravat Coal

(Wheeling Valley) (D.R. 4.5)

(Capstone)

(Mercer)

(Satterfield)

(Bedway Land)

Oxford Mining Company

Deed

04/16/2007

OR 171 – 135

26-0000285.000

26-0000014.000

26-1000001.333

25-0000119.000

Harrison

OH

R&F Coal

Oxford Mining Company

Deed

12/27/2000

OR 75 – 813

02-0000281.000

Harrison

OH

Consolidation Coal

Oxford Mining Company

Deed

05/30/2002

OR 127 – 39

04-0000022.000

Harrison

OH

Consolidation Coal

Oxford Mining Company

Deed

12/28/1999

OR 75 – 816

Multiple (see document)

Harrison

OH

Nelson Mast

Oxford Mining Company

Deed

05/29/2003

OR 139 – 228

04-0000004.000

Harrison

OH

Budzik

Oxford Mining Company

Deed

11/01/2001

OR 107 - 730

04-0000010.000

Harrison

OH

Consolidation Coal

(July 2002 transaction)

Oxford Mining Company

Deed

07/30/2002

OR 121 – 426

04-0000406.000

04-0000412.000

04-0000407.000

04-0000168.000

04-0000170.000

04-0000172.000

04-0000167.000

04-0000171.000

04-0000166.000







--------------------------------------------------------------------------------









HARRISON COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Harrison

OH

Cravat Coal

(Cadiz Office)

Oxford Mining Company, LLC

Deed

Corrective Deed

08/01/2008

08/18/2008

OR 177 – 344

OR 177 – 1332

04-0000553.000

04-0000387.000

Harrison

OH

Consolidation Coal

(County Road 29)

Oxford Mining Company, LLC

Deed

03/31/2009

OR 180 – 317

02-0000366.001

Harrison

OH

Bruner Land

Oxford Mining Company

Deed

11/21/2003

OR 149 – 438

02-0000181.004

02-0000181.005

Harrison

OH

Buckeye Management

(Sandy Ridge) (D.R.4.2.1)

Oxford Mining Company, LLC

Deed

05/08/2008

OR 176 – 399

01-0000350.000

01-0000431.000

01-0000432.000

01-0000433.000

Harrison

OH

Consolidation Coal Company

Oxford Mining Company

Deed

03/25/2011

03/29/2011

OR 188 – 2432

Multiple (see document)









--------------------------------------------------------------------------------











HARRISON COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Harrison

OH

Capstone

(Martin #8)

Oxford Mining Company

Lease

Addendum

06/19/2001

03/15/2002

OR 104 – 662

unrecorded

(see document)

Harrison

OH

Capstone/Bedway

(Martin Area)

Oxford Mining Company

Lease

(77-386)

1st Addendum

(77-553)

2nd Addendum

(102-569)

Sublease

Sublease Add

3rd Addendum

(167-2411)

06/19/2001

03/15/2002

OR 104 – 673

unrecorded

(see document)

Harrison

OH

Liggett Enterprises

Oxford Mining Company

Lease

01/31/2001

OR 98 – 327

04-0000231.000

04-0000229.000

Harrison

OH

The Conservation Fund

(Cravat)

(Jockey Hollow)

Oxford Mining Company

Lease

(128-788)

Corrective

(157-1104)

Part. Assign

(158-604)

Assignment

06/27/2002

04/16/2007

OR 171 – 393

(see document)

Harrison

OH

Bowers (D.R.4.5.1)

(Cravat)

(Wheeling Valley)

Oxford Mining Company, LLC

Lease

(159-2384)

Assignment

04/16/2007

OR 171 – 393

26-0000010.000

Harrison

OH

Bowers (D.R.4.5.1)

(Wheeling Valley)

Oxford Mining Company

Lease

(159-2389)

Assignment

04/16/2007

OR 171 – 393

26-0000009.000







--------------------------------------------------------------------------------











HARRISON COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Harrison

OH

Slater

Oxford Mining Company

Lease

02/09/2004

OR 152 – 890

(see document)

Harrison

OH

Love

Oxford Mining Company

Lease

08/13/2003

OR 146 – 881

02-0000268.000

04-0000234.000

Harrison

OH

Dodds

Oxford Mining Company

Lease

05/31/2005

OR 161 – 1041

04-00630.000

Harrison

OH

Beer

Oxford Mining Company

Lease

05/13/2004

OR 155 – 1555

04-0000577.002

Harrison

OH

Cobb

(Consol

Ruckstuhl)

Oxford Mining Company

Lease

12/28/2004

OR160 – 593

04-00261.001

Harrison

OH

Capstone

(Polen)

Oxford Mining Company

Lease

04/03/2003

OR 135 – 119

Unknown

Harrison

OH

Lopez

(Consol

Ruckstuhl)

Oxford Mining Company

Lease

11/22/2004

OR 158 – 1036

04-00261.001

Harrison

OH

Capstone

(Budzik-Barricklow)

Oxford Mining Company

Lease

11/16/2001

OR 111 – 37

04-0000010.000

Harrison

OH

Barricklow

(Budzik-Barricklow)

Oxford Mining Company

Lease

01/31/2001

OR 98 – 331

04-0000010.000





--------------------------------------------------------------------------------











HARRISON COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Harrison

OH

Consolidation Coal

(Ruckstuhl)

(Haverfield)

(MacDowell) (D.R.9.1)

Oxford Mining Company

Lease

(Ruckstuhl)

(34-115)

(35-162)

Part. Release

(158-1031)

Part. Release

(160-599)

Lease

(Haverfield)

(34-171)

(34-191)

Lease

(MacDowell)

(35-561)

(35-203)

Assignment

07/30/2002

OR 121 – 131

(see document)

Harrison

OH

R&F Coal

(Daron)

Daron Coal Company, Inc.

Lease

1st, 2nd and 3rd Addendums



4th Addendum



5th Addendum

(Trench & Auger)

11/16/1998

OR 61 – 443

OR 84 – 18





OR 110 – 105



(not recorded)

Multiple

(see documents)







--------------------------------------------------------------------------------











HARRISON COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Harrison

OH

Twin Minerals

(Daron)

Daron Coal Company, Inc.

Lease



1st and 2nd Addendums



3rd Addendum

01/01/1999

OR 84 – 26





OR 84 – 38



OR 172 – 2240





Multiple

(see document)

Harrison

OH

LPT Management

Oxford Mining Company, LLC

Lease

05/27/2003

OR 173 – 2523

04-00012.001

Harrison

OH

Chambers Development

Oxford Mining Company, LLC

Lease

09/21/2001

OR 176 – 1970

(see document)

Harrison

OH

Consolidation Coal

(County Rd 29)

Oxford Mining Company, LLC

Lease

(58-237)

Assignment

03/31/2009

OR 180 – 278

02-0000261.000

Harrison

OH

The Conservation Fund

(Lewis)

Oxford Mining Company, LLC

Lease

04/03/2009

OR 179 – 2596

22-0000219.000

Harrison

OH

Holmes Limestone

(PPG & KLM)

Oxford Mining Company

Lease

Sublease

(161-1291)

Lease Amend

Sublease Add

(177-2372)

Sublease Add

(179-2091)

06/22/2005

OR 161-1284





OR 177 – 2343

Multiple

(see document)

Harrison

OH

Wm. Henderson

(Haverfield)

Oxford Mining Company, LLC

Lease

03/19/2010

OR 182 – 2925

04-0000557.000

04-0000197.000







--------------------------------------------------------------------------------











HARRISON COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Harrison

OH

The Conservation Fund

(Cravat/Buckeye)

(Douglas Turn)

Oxford Mining Company, LLC

Lease

(160-1321)

Assignment

(170-2806)

Assignment

05/12/2008

OR 176 – 650

(see document)

Harrison

OH

Ionno & Miller

(Stallion Farms)

(Cravat/Buckeye)

(Elk Run)

Oxford Mining Company, LLC

Lease

(170-2144)

Assignment

(170-2806)

Assignment

Addendum

Addendum

05/12/2008

11/04/2008

02/16/2010

OR 176 – 650

OR 178 – 1319

OR 182 – 1948

(see document)

Harrison

OH

The Conservation Fund

(Cravat/Buckeye)

(Elk Run)

Oxford Mining Company

Lease

(165-276)

Assignment

9170-2806)

Assignment

05/12/2008

OR 176 – 650

(see document)

Harrison

OH

Brian Lewis

(Cravat/Buckeye)

(Elk Run)

Oxford Mining Company

Lease

(166-2843)

Assignment

(170-2806)

Assignment

05/12/2008

OR 176 – 650

17-0000109.016

22-0000038.000

Harrison

OH

Hochstetler (D.R. 4.3.1)

(Cravat/Buckeye)

(Sandy Ridge)

Oxford Mining Company

Lease

(166-2824)

Assignment

(170-2806)

Assignment

05/12/2008

OR 176 – 650

Multiple

(see document)







--------------------------------------------------------------------------------











HARRISON COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Harrison

OH

Diebel

(Cravat/Buckeye)

(Tippecanoe)

Oxford Mining Company

Lease

(166-2847)

Assignment

(170-2806)

Assignment

05/12/2008

OR 176 – 650

30-0000803.000

Harrison

OH

Weppler

(Cravat/Buckeye)

(Tippecanoe)

Oxford Mining Company

Lease

(166-2821)

Assignment

(170-2806)

Assignment

05/12/2008

OR 176 – 650

30-0000294.000

30-0000295.000

30-0000293.000

Harrison

OH

Puskarich

(Cravat/Buckeye)

(Douglas Turn)

Oxford Mining Company

Lease

(170-2135)

Assignment

(170-2806)

Assignment

05/12/2008

OR 176 – 650

17-0000075.000

17-0000090.000

17-0000067.000

17-0000091.000

Harrison

OH

Capstone

(Gasline)

Oxford Mining Company, LLC

Lease

03/31/2009

OR 183 - 1961

02-0000242.000

02-0000231.000

Harrison

OH

Capstone (Limestone Plant)

Oxford Mining Company, LLC

Lease

03/01/2010

OR 183 – 1638

04-0000160.000

Harrison

OH

Capstone

(Coal Stockpile)

Oxford Mining Company, LLC

Lease

03/01/2010

OR 183 – 1643

04-0000160.000

Harrison

OH

Liggett

Oxford Mining Company

Lease

04/26/2001

OR 97 – 865

(see document)

Harrison

OH

Holmes Limestone Co.

Oxford Mining Company, LLC

Lease Memorandum of 02/01/2003

02/09/2011

OR 187 – 1372

Multiple (see document)





--------------------------------------------------------------------------------













HARRISON COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Harrison

OH

Rinkes, Gary and Denise, husband and wife

Oxford Mining Company, LLC

Lease

03/30/2012

OR 197 – 1314

Multiple (see document)

Harrison

OH

Peltz, John H. and Joyce (D.R.4.5.2.1)

Oxford Mining Company, LLC

Lease

08/30/2012

OR 201 – 1930

26-0000315.000

Harrison

OH

M&H Partnership (D.R.4.5.2.1) (D.R.26.1.1)

Oxford Mining Company, LLC

Lease

09/05/2012

OR 201 – 2025

26-0000224.003

Harrison

OH

Jeffco Resources, Inc. (Sandy Ridge) (D.R.16.1.1)

Oxford Mining Company, LLC

Lease

12/19/2012

OR 204 – 1586

04-0000267.000

04-0000037.000

Harrison

OH

Whitehead, William D.

Oxford Mining Company, LLC

Lease

03/14/2013

OR 206 – 364

01-0000586.000

Harrison

OH

Consolidation Coal/Harrison Resources

Oxford Mining Company, LLC

Lease

Powerline Right of Way

12/01/2008

OR 178 – 1400

(see document)

Harrison

OH

Capstone

(Branson Ridge)

Oxford Mining Company

Lease
Master Lease & Sublease

12/20/2002

OR 159 – 2121

(see document)







--------------------------------------------------------------------------------













JEFFERSON COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Jefferson

OH

Boich & Sovell

Oxford Mining Company

Deed

03/06/2006

OR 746 – 947

50-00053.000

Jefferson

OH

Moore

Oxford Mining Company

Deed

03/05/2006, 03/06/2006, 03/07/2006, 03/10/2006, 08/19/2006

OR 769 – 431

50-00599.000









--------------------------------------------------------------------------------











JEFFERSON COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Jefferson

OH

Hutchison

Ragsdale, Linda Lee and Anthony Steven

Oxford Mining Company

Lease

1st Addendum

2nd Addendum

12/28/2004 11/25/2009

03/21/2013

OR 681 – 875

OR 898 – 904

OR 1043 - 779

15-02383.000

Jefferson

OH

Boich

(McCain)

Oxford Mining Company

Lease

(59-876)

Sublease

11/07/2005

OR 731 – 789

50-01431.000

50-01431.001

50-01432.000

50-00613.000

50-01384.000

50-01443.000

Jefferson

OH

Fern Ellis

Oxford Mining Company

Lease

Addendum

12/20/2002

03/06/2007

OR 535 – 897

OR 796 – 950

50-00262.000

50-00263.000

Jefferson

OH

Boich

Oxford Mining Company

Lease

11/07/2005

OR 731 – 791

(see document)

Jefferson

OH

Harkins

Oxford Mining Company

Lease

01/13/2006

OR 735 – 309

50-01506.000

Jefferson

OH

Starvaggi

(McCain)

Oxford Mining Company

Lease

03/24/2006

OR 746 – 757

(see document)

Jefferson

OH

Starvaggi (Fern Ellis) (D.R.19.1.1)

Oxford Mining Company

Lease

02/18/2003

OR 545 – 727

(see document)

Jefferson

OH

Zimnox Coal

Oxford Mining Company

Lease

10/11/2005

OR 666 – 896

50-01042.000

Jefferson

OH

Piergallini

Oxford Mining Company

Lease

03/02/2007

OR 796 – 646

(see document)

Jefferson

OH

Rush Run

(Limestone Hollow)

Oxford Mining Company

Lease

12/19/2006

OR 785 – 747

50-01489.000

50-01489.001







--------------------------------------------------------------------------------











JEFFERSON COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Jefferson

OH

Eastham

(Limestone Hollow)

Oxford Mining Company

Lease

01/08/2007

OR 788 – 210

50-01170.000

Jefferson

OH

Moore

Oxford Mining Company

Lease

11/16/2004

OR 676 – 282

50-00592.000

Jefferson

OH

Starvaggi

(Limestone Hollow)

(Eastham) (D.R.20.1.1)

(Rush Run)

(Pasco) (D.R.25.1.1)

(Pugh)

(Lancia)

(Verhovec) (D.R.22.1.1)

(Starvaggi)

Oxford Mining Company

Lease

05/01/2007

OR 802 – 290

(see document)

Jefferson

OH

Starvaggi

(Harkins)

Oxford Mining Company

Lease

05/01/2007

OR 802 – 286

(see document)

Jefferson

OH

Pasco

(Limestone Hollow)

Oxford Mining Company

Lease

04/26/2007

OR 804 – 195

50-01209.000

50-00360.000

50-01471.000

50-01472.000

Jefferson

OH

Verhovec

(Limestone Hollow)

Oxford Mining Company

Lease

05/24/2007

OR 805 – 60

(see document)

Jefferson

OH

Jeffco Resources

(Wells Twp.)

(Jeffco)

Oxford Mining Company, LLC

Lease

04/25/2008

OR 844 – 225

50-00694.000

50-00168.000

50-00693.000

50-00163.000







--------------------------------------------------------------------------------











JEFFERSON COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Jefferson

OH

Bedway Land and Minerals (D.R.23.1.1)

(Wells Twp.)

(Bedway Land)

Oxford Mining Company, LLC

Lease

11/26/2008

OR 868 – 707

50-00797.000

Jefferson

OH

Lapanja

Oxford Mining Company, LLC

Lease

04/01/2009

OR 880 – 570

50-00507.000

Jefferson

OH

Jennings

Oxford Mining Company, LLC

Lease

05/16/2009

OR 882 – 960

50-01178.000

Jefferson

OH

Bedway

(Dairy Jean)

Oxford Mining Company

Lease

09/12/2001

OR 886 – 542

20-01756.011

Jefferson

OH

Starvaggi (Jeffco, Jennings, Lapanja) (D.R.21.1.1) (D.R.21.2.1) (D.R.21.3.1)

Oxford Mining Company, LLC

Lease

1st Addendum

2nd Addendum

3rd Addendum

10/22/2009

10/11/2012

05/22/2012

10/05/2012

OR 898-895

OR 1023 – 362

OR 1002 – 644

OR 1023 - 368

05-00694.000

05-00168.000

05-00693.000

05-00163.000

50-01178.000

50-00507.000

Jefferson

OH

Kevin P. McCain and Shawndel McCain

Oxford Mining Company, LLC

Lease

07/23/2010

ORV 920 – 149

50-01384.000

50-01431.000

50-01431.001

50-00613.000

Jefferson

OH

Jeffco Resources, Inc., S and D Construction Corp, and Steuben Coal-Anthony
Mining, Ltd.

Oxford Mining Company, LLC

Lease

02/08/2011

OR 939 – 160

Multiple (see document)





--------------------------------------------------------------------------------













JEFFERSON COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Jefferson

OH

Ellis, Fern V., unremarried widow; John R. and Cathi I. Ellis, husband and wife;
Frank E. Ellis, Jr., unmarried; Joseph W. and Alice M. Ellis, husband and wife;
William J. Ellis, unmarried

Oxford Mining Company, LLC

Lease

08/01/2011

Not recorded but amends Lease recorded in OR 535 – 897 and First Addendum
recorded in OR 796 – 950

(see document)

Jefferson

OH

Jeffco Resources, Inc. (Piney Fork)

Oxford Mining Company, LLC

Lease

10/25/2011

OR 968 – 824

unknown

Jefferson

OH

Eastham, William M. and Frostie A.

Oxford Mining Company, LLC

Lease

04/03/2012

OR 993 – 93

50-01170.000

Jefferson

OH

Ellis, Joseph W. and Alice M.

Oxford Mining Company, LLC

Lease

04/04/2012

OR 993 – 88

50-00514.000

Jefferson

OH

Starvaggi Industries, Incorporated Third Addendum (Limestone Hollow)

Oxford Mining Company, LLC

Lease

10/05/2012

OR 1023 – 368

50-01507.001

50-01507.000

50-01178.002

Jefferson

OH

Joseph Ellis

Oxford Mining Company

Lease

03/02/2007

OR 796 – 642

50-00264.000

Jefferson

OH

Jeffco Resources, Inc. (Wash Facility Option)

Oxford Mining Company, LLC

Lease Option

10/25/2011

OR 968 – 828

unknown









--------------------------------------------------------------------------------











MORGAN COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Morgan

OH

Southhall

Oxford Mining Company, LLC

Lease

05/13/2009

OR 202 – 1901

050-008-570-0

050-008-580-0

050-008-590-0

050-008-560-0

050-008-540-0

050-008-530-0

Morgan

OH

Kasler

Oxford Mining Company, LLC

Lease

03/23/2009

OR 202 – 1892

050-004-320-0

050-004-290-0

050-004-300-0

050-004-250-0

050-004-310-0

050-004-860-0

050-004-870-0

050-004-840-0

050-004-850-0







--------------------------------------------------------------------------------













MUSKINGUM COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Muskingum

OH

R&F Coal

Oxford Mining Company

Deed

12/23/1998

Vol 1151 – 587

38-60-02-18-000

Muskingum

OH

American National Can

Oxford Mining Company

Deed

05/04/1999

Vol 1155 – 4

73-73-03-07-03-000

Muskingum

OH

Peabody Development

Oxford Mining Company

Deed

01/29/1996

Vol 1118 – 641

38-39-70-01-19-200

38-38-90-01-06-200

Muskingum

OH

Peabody Coal

Oxford Mining Company

Deed

10/26/1992

Vol 1071 – 383

Multiple

(see document)

Muskingum

OH

Barrick Gold

Oxford Mining Company, Inc.

Deed

05/24/1999

Not recorded

(see document)









--------------------------------------------------------------------------------











MUSKINGUM COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Muskingum

OH

McNeish

Oxford Mining Company

Lease

12/05/2002

OR 1716 – 898

70-70-06-41-33-000

70-70-06-41-35-000

Muskingum

OH

Holmes Limestone (DR 1.1.1)

Oxford Mining Company

Master Lease

02/01/2003

OR 1934 – 933

Multiple

(see document)

Muskingum

OH

Hendershot

Huston

Oxford Mining Company, LLC

Lease

03/31/2010

Vol 2273 – 85

70-04-03-16-000

70-04-03-09-000

Muskingum

OH

Leslie Clapper and Teresa Clapper

Oxford Mining Company, LLC

Lease

10/08/2010

OR 2302 – 539

70-04-03-20-000







--------------------------------------------------------------------------------













NOBLE COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Noble

OH

Wadella

Oxford Mining Company

Deed

01/15/2004

OR 108 – 160

01-21078.000

Noble

OH

Timmons

Oxford Mining Company

Deeds

02/10/2003

OR 97 – 588

and

OR 97 – 592

01-21043.000









--------------------------------------------------------------------------------











NOBLE COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Noble

OH

Mary Reed

Oxford Mining Company

Lease

03/23/2004

OR 113 – 454

01-50065.000

Noble

OH

Ann Jones et al

Oxford Mining Company

Lease

06/21/2002

OR 87 – 821

01-21448.000

01-21449.000

01-30101.000

Noble

OH

Darrell Long

Oxford Mining Company

Lease

03/26/2003

OR 97 – 544

01-50074.000

Noble

OH

David Reed

Oxford Mining Company

Lease

01/23/2004

OR 108 – 841

01-21079.001

Noble

OH

David Reed

Oxford Mining Company, LLC

Lease

07/11/2008

OR 157 – 670

01-50008.000

01-21039.000

Noble

OH

Gadd/Slevin

Oxford Mining Company, LLC

Lease

02/06/2009

OR 162 – 910

01-21042.000

Noble

OH

Capstone

(Haul Road Agreement)

Oxford Mining Company, LLC

Lease

01/25/2010

and

02/16/2010

OR 174 – 267

(see document)

Noble

OH

Capstone Holding Company (Shuman and King Krum) (D.R. 2.2.3)

Oxford Mining Company, LLC

Lease Addendum to Master Lease and Sublease

12/22/2011

OR 195 – 296 which amends Master Lease and Sublease Agreement recorded in OR 122
– 173

Unknown

Noble

OH

Capstone

(Long Hall)

(Shuman)

(Long LaFever)

(Long Sears)

Oxford Mining Company

Lease
Master Lease & Sublease

12/02/2002

OR 122 – 194

(see document)







--------------------------------------------------------------------------------









NOBLE COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Noble

OH

Capstone Master Lease (D.R.2.1.1)

(King Crum)

Oxford Mining Company

Lease
Master Lease & Sublease

12/02/2002

OR 122 - 173

(see document)







--------------------------------------------------------------------------------













PERRY COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Perry

OH

Leighton

Oxford Mining Company

Deed

05/29/2007

OR 344 – 426

003-000458-0200

003-000303-0000

003-000284-000

Perry

OH

Owen

Oxford Mining Company, Inc.

Deed

09/07/2005

OR 325 – 1721

003-000365-0500

Perry

OH

Perry County Industrial Development

Oxford Mining Company, Inc.

Deed

09/07/2005

OR 325 – 1719

(see document)

Perry

OH

Ponsart

Oxford Mining Company, Inc.

Deed

09/01/2006

OR 336 – 2620

003-000296-0500

003-000303-0204

Perry

OH

Wooten

Oxford Mining Company, Inc.

Deed

08/24/2005

OR 325 – 552

003-000296-0600

003-000303-0100

Perry

OH

Masterson

Oxford Mining Company, Inc.

Deed

07/02/2004

OR 311 – 2523

003-000229-0000

Perry

OH

Bieber

Oxford Mining Company, Inc.

Deed

06/04/1998

OR 209 – 800

024-000-383-0000

Perry

OH

Jorgenson

Oxford Mining Company, Inc.

Deed

03-29/2002

OR 280 – 28

003-000216-0000

Perry

OH

Branham

Oxford Mining Company, Inc.

Deed

03/29/2002

OR 279 – 2522

003-000360-0400

Perry

OH

Harris/Leroy

Oxford Mining Company, Inc.

Deed

04/14/2005

OR 320 – 2062

008-000003-0000

Perry

OH

Peabody

Oxford Mining Company, Inc.

Deed

03/26/1998

OR 204 – 575

008-000003-0000







--------------------------------------------------------------------------------













PERRY COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Perry

OH

Halsey

Oxford Mining Company, Inc.

Deed

07/08/2005

OR 323 – 858

003-000382-0000

003-000386-0000

Perry

OH

Essington

Oxford Mining Company, Inc.

Deed

01/19/2001

OR 265 – 1596

007-000160-0000

Perry

OH

Reed

Oxford Mining Company, Inc.

Deed

08/28/1998

OR 216 – 244

008-000009-000

007-000623-0000

Perry

OH

Hoops/Woltz

Oxford Mining Company, Inc.

Deed

08/27/1998, 09/10/1998, 09/16/1998, 10/02/1998, 10/28/1998, 11/20/1998

OR 222 – 343

003-000468-000

Perry

OH

Fisher

Oxford Mining Company, Inc.

Deed

08/22/2005

OR 325 – 692

003-000303-0105

Perry

OH

Rose Jr

Oxford Mining Company, Inc.

Deed

06/24/2002

OR 283 – 725

007-000600-0101

Perry

OH

Rose Sr

Oxford Mining Company, Inc.

Deed

05/06/2003

OR 295 – 1279

007-000600-0100

Perry

OH

John Rose

Oxford Mining Company, Inc.

Deed

06/14/2004

OR 311 – 546

003-000123-0000

Perry

OH

Humphrey

Oxford Mining Company, Inc.

Deed

05/21/1999

OR 236 – 782

003-000411-0000

Perry

OH

Kiester

Oxford Mining Company, Inc.

Deed

03/22/2000

OR 258 – 251

003-000194-0000

Perry

OH

Black

Oxford Mining Company, LLC

Deed

05/05/2009

OR 361 – 583

003-000303-0102







--------------------------------------------------------------------------------













PERRY COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Perry

OH

Cowgill

Oxford Mining Company, LLC

Deed

09/11/2009

OR 363 – 2485

003-000284-0104

003-000303-0108

Perry

OH

Sipe

Oxford Mining Company, LLC

Deed

05/28/2010

OR 369 – 665

003-000289-0000

Perry

OH

Peabody Development

Oxford Mining Company, Inc.

Deed

06/24/1996

OR 166 – 428

(see document)

Perry

OH

Fisher

Oxford Mining Company, LLC

Deed

02/01/2010

OR 367 – 52

003-000303-0101

Perry

OH

Woltz

Oxford Mining Company, Inc.

Deed

01/06/1998

OR 197 – 441

003-000468-0000

Perry

OH

Johnson

Oxford Mining Company, Inc.

Deed

03/09/2006

OR 331 – 931

(see document)

Perry

OH

Foraker Heirs, LLC

Oxford Mining Company, Inc.

Deed

10/12/2004

OR 315 – 84

007-000186-000

007-000184-0000

007-000185-000

Perry

OH

Jude

Oxford Mining Company, LLC

Deed

01/21/2010

OR 366 – 2230

003-000233-0000

Perry

OH

Jude

Oxford Mining Company, LLC

Deed

01/21/2010

OR 366 – 2233

003-000303-0200

Perry

OH

Steen

Oxford Mining Company, LLC

Deed

02/02/2010

OR 367 – 48

003-000235.0000

Perry

OH

Marion

Oxford Mining Company, LLC

Deed

02/25/2010

OH 367 – 1039

030-000303-0107







--------------------------------------------------------------------------------













PERRY COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Perry

OH

McCauley

Oxford Mining Company, LLC

Deed

02/01/2010

OR 367 - 38

003-000284.0200

003-000284-0300

Perry

OH

Peabody

(#5 & #6 coal)

Oxford Mining Company, Inc.

Deed

06/28/2007

OR 345 - 297

(see document)

Perry

OH

Peabody Development

Oxford Mining Company

Deed

09/30/1993

OR 110 - 88

(see document)

Perry

OH

State of Ohio, Department of Natural Resources

Oxford Mining Company, LLC

Deed

09/15/2011

Instrument No. 201100003266; OR 379 – 2645

003-009057-0000









--------------------------------------------------------------------------------











PERRY COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Perry

OH

Fister

Oxford Mining Company

Lease

06/11/2007

OR 344 – 2046

003-000296-0000

003-000296-0000

Perry

OH

Arnold

Oxford Mining Company, LLC

Lease

02/16/2008

OR 352 – 2637

003-000284-0101

Perry

OH

Johnson/Rambo (D.R.8.1)

Oxford Mining Company

Lease

02/19/2007

OR 341 – 2102

007-000573-0000

007-000573-0100

007-000575-0000

Perry

OH

McCauley

Oxford Mining Company, Inc.

Lease

03/17/2000

OR 257 – 2634

(see document)

Perry

OH

Z-Mak Enterprises

Oxford Mining Company, Inc.

Lease

07/05/1994

OR 123 – 393

(see document)

Perry

OH

Cowgill

Oxford Mining Company, LLC

Lease

09/11/2009

OR 363 – 2489

(pt) 003-000284-0102

(pt) 003-000303-0103

Perry

OH

State of Ohio, Department of Natural Resources

Oxford Mining Company, LLC

Lease

06/08/2011

OR 378 – 2506

003-000233-0000

003-000235-0000

003-000284-0200

003-000284-0300

Perry

OH

Cannon, Kenton C., Trustee of The Kenton C. Cannon Revocable Trust and Sharon J.
Cannon, Trustee of The Sharon J. Cannon Revocable Trust

Oxford Mining Company, LLC

Lease

10/22/2012

OR 391 – 856

28-0002360.000

28-000282.100

24-0004790.100





--------------------------------------------------------------------------------













PERRY COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Perry

OH

McCauley, George and Clara McCauley, husband and wife

Oxford Mining Company, LLC

Lease

Second Addendum to Agreement

07/20/2011

OR 379 – 1822 which amends Agreement recorded in OR 369 – 170

(see document)

Perry

OH

McCauley

Oxford Mining Company, LLC

Lease Agreement

05/15/2010

OR 369 – 170

(see document)









--------------------------------------------------------------------------------











STARK COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Stark

OH

Holmes Limestone

Oxford Mining Company

Lease

08-24-2004

200503180016636

Multiple

(see document)

Stark

OH

Beck, Carolyn Sue (D.R. 1.7.2.1)

Oxford Mining Company, LLC

Lease

03/04/2011

Instrument No 201103040009066

37-02762.000

37-00917.000

Stark

OH

Beck, Raymond T. (D.R. 1.7.3.1)

Oxford Mining Company, LLC

Lease

03/04/2011

Instrument No. 201103040009067

39-00033.000

Stark

OH

Beck, Raymond T. (D.R. 1.7.3.3)

Oxford Mining Company, LLC

Lease

03/04/2011

Instrument No. 201103040009068

39-00003.000

Stark

OH

Spring Run Acres, LLC (Randall A. Pero, Managing Member) (D.R. 1.7.4.1)

Oxford Mining Company, LLC

Lease

04/04/2011

Instrument No. 201104070013665

37-04527

37-04528







--------------------------------------------------------------------------------













TUSCARAWAS COUNTY OWNED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Tuscarawas

OH

Holmes Limestone

Oxford Mining Company

Deed

04/01/2005

OR 1184 – 1331

16-00756.000

Tuscarawas

OH

Creighton

Oxford Mining Company, LLC

Deed

02/25/2008

OR 1278 – 1695

71-00162.000

71-00160.000

71-00161.000

Tuscarawas

OH

Berlin Mineral

Oxford Mining Company

Deed

07/17/2006

OR 1238 – 2127

07-00502.000

Tuscarawas

OH

Robert Linard

(water rights)

Oxford Mining Company, LLC

Deed

07/02/2009

OR 1310 – 580

16-00514.000









--------------------------------------------------------------------------------











TUSCARAWAS COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Tuscarawas

OH

Mizer

Oxford Mining Company

Lease

03/03/2004

OR 1144 – 590

(see document)

Tuscarawas

OH

Beach

Oxford Mining Company

Lease

06/03/2004

OR 1157 – 1652

(see document)

Tuscarawas

OH

Keffer

Oxford Mining Company

Lease

06/03/2004

OR 1157 – 1651

(see document)

Tuscarawas

OH

Holmes Limestone

Oxford Mining Company

Lease

Sublease

(1194-2072)

Lease Amend

Sublease Amend

(1293-636)

Sublease Amend

(1306-238)

06/22/2005





08/12/2008

OR 1194 – 2066





OR 1293 – 607

(see document)

Tuscarawas

OH

Tusco Land

Oxford Mining Company

Lease

10-23-2007

OR 1269 – 2011

(see document)

Tuscarawas

OH

Ankrom

Oxford Mining Company

Lease

01-17-2006

OR 1269 – 2014

(see document)

Tuscarawas

OH

Ault

Oxford Mining Company

Lease

10-23-2007

OR 1269 – 2010

(see document)

Tuscarawas

OH

Glauser, Walter (D.R. 1.6.4.1)

Oxford Mining Company

Lease

8/27/2007

OR 1269 – 2009

(see document)

Tuscarawas

OH

Horn

Oxford Mining Company

Lease

10/22/2006

OR 1269 – 2012

(see document)

Tuscarawas

OH

Mizer

Oxford Mining Company

Lease

06/24/2005

OR 1269 – 2015

(see document)







--------------------------------------------------------------------------------











TUSCARAWAS COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Tuscarawas

OH

Cantrell, Gelinda (D.R. 1.6.3.1)

Oxford Mining Company

Lease

9/30/2006

OR 1270 – 1582

(see document)

Tuscarawas

OH

Bau, Peter (D.R. 1.6.2.1)

Oxford Mining Company

Lease

11/3/2006

OR 1270 – 1584

(see document)

Tuscarawas

OH

Welch Brothers

Oxford Mining Company, LLC

Lease

05/05/2008

OR 1283 – 847

51-00359.000

Tuscarawas

OH

Crossman

Oxford Mining Company, LLC

Lease

01/11/2008

OR 1275 – 202

51-00568.000

Tuscarawas

OH

Kyle Limited Partnership (D.R. 1.6.5.1)

Oxford Mining Company, LLC

Lease

12/23/2008

OR 1298 – 415

07-00529.000

07-00530.000

07-00531.000

07-00528.000

Tuscarawas

OH

Van Fossen

Oxford Mining Company, LLC

Lease

Re-recorded

12/30/2008

OR 1298 – 414

OR 1301 – 1668

48-00531.000

48-00532.000

48-00533.000

48-00534.000

Tuscarawas

OH

Tusco Land

Oxford Mining Company

Lease

02/24/2004

OR 1144 – 589

(see document)

Tuscarawas

OH

Kopka, Joanne (D.R. 1.10.2)

Oxford Mining Company, LLC

Lease

05/21/2010

OR 1331 - 1246

71-00366.000

Tuscarawas

OH

Frink

Oxford Mining Company, LLC

Lease

05/21/2010

OR 1331 - 1241

71-00958.000

71-00960.001

Tuscarawas

OH

Holmes Limestone

Oxford Mining Company, LLC

Lease

03/19/2010

OR 1327 – 593

(see document)





--------------------------------------------------------------------------------











TUSCARAWAS COUNTY LEASED PROPERTY 

OH County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s)

(not certified – see document & tax records) 

Tuscarawas

OH

Penn-Ohio

Oxford Mining Company

Lease

02/15/2006

OR 1270 – 1022

(see document)

Tuscarawas

OH

Mutti

Oxford Mining Company

Lease

10/23/2007

OR 1269 – 2013

(see document)

Tuscarawas

OH

Shinaberry

Oxford Mining Company

Lease

10/22/2007

OR 1269 – 2008

(see document)

Tuscarawas

OH

Rice Family Farm, Ltd. (D.R. 1.2.1.1)

Oxford Mining Company, LLC

Lease

03/02/2012

OR 1379 – 2305

30-00373.000

Tuscarawas

OH

Keener, Carroll Z. and Linda K., husband and wife (D.R. 10.1)

Oxford Mining Company, LLC

Lease

03/02/2012

OR 1379 – 2298

30-00088.000

Tuscarawas

OH

Tusco Land Company, Ltd.

Oxford Mining Company, LLC

Lease

09/13/2012

OR 1398 – 342

48-00959.000 - ?

Tuscarawas

OH

Kinsey, John R., Jr.

Oxford Mining Company, LLC

Lease

10/18/2012

OR 1401 – 2294

unknown

Tuscarawas

OH

Kimble Company (D.R.13.1.1)

Oxford Mining Company, LLC

Lease

1st Amendment

12/31/2012

03/12/2013

OR 1420 – 90

Multiple (see document)

Tuscarawas

OH

Penn-Ohio

Oxford Mining Company, LLC

Lease
Sublease

04/23/2010

OR 1329 – 605

(see document)















--------------------------------------------------------------------------------
















 

IV.

The following table sets forth all Kentucky Mining Real Property owned or leased
by each Loan Party and pertinent information relating thereto. For purposes
hereof, “Kentucky Mining Real Property” means all real property owned or leased
by any Loan Party in the Commonwealth of Kentucky which includes coal reserves
or is otherwise directly related to the mining of coal by any Loan Party.








HENDERSON COUNTY OWNED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Henderson

KY

Potter Grandchildren, L.L.C. (successor to Crescent and Potter)

Evergreen Mineral Co., Inc. (successor to Aryshire Colleries) [Assigned to
Oxford Mining Company-Kentucky, LLC]

Modification of Agreement

04/04/2001

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 571,
page 1049]

N/A

Henderson

KY

Crescent Coal Company; Justin Potter & Valera Blair Potter, his wife

Aryshire Colleries Corporation [Assigned to Oxford Mining Company-Kentucky, LLC]

Royalty Agreement

07/30/1955

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 571,
page 1049]

N/A









--------------------------------------------------------------------------------













McLEAN COUNTY OWNED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

McLean

KY

Phoenix Coal Corp.

Oxford Mining Company-Kentucky, LLC

Deed

09/30/2009

Deed Book 181, page 313

N/A









--------------------------------------------------------------------------------











McLEAN COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

McLean

KY

Phoenix Coal Processing

Oxford Mining Company-Kentucky, LLC

Lease

Assignment of Fleeting Rights

09/30/2009

Deed Book 181, page 331

N/A

McLean

KY

Phoenix Coal Processing

Oxford Mining Company-Kentucky, LLC

Lease

Assignment of Powerline Easement

09/30/2009

Deed Book 181, page 335

N/A

McLean

KY

Richard Reno and Jeanette Reno

Charolais Corporation [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

02/02/1996

Deed Book 135, page 4

N/A

McLean

KY

Douglas Wood and Sandra B. Wood

Charolais Corporation [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

070/1/1996

Deed Book 137, page 662 and Deed Book 172, page 334 [Assignment and Assumption
of Leases Recorded at Deed Book 181, page 285]

N/A

McLean

KY

Howard H. Revlett, et al.

Charolais Corporation [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

07/01/1996

Deed Book 137, page 638 and Deed Book 172, page 334 [Assignment and Assumption
of Leases Recorded at Deed Book 181, page 285]

N/A







--------------------------------------------------------------------------------











McLEAN COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

McLean

KY

Everly, Doug and Norma, Fleeting Rights Agreement

Oxford Mining Company-Kentucky, LLC

Memorandum of Fleeting Rights Agreement

02/12/2013

Deed Book 191, page 322

N/A

McLean

KY

Catherine Fowler, et al.

Phoenix Coal Procesing Co. [Assigned to Oxford Mining Company-Kentucky, LLC]

Shop Lease

07/01/2007

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 181,
page 330]

N/A











--------------------------------------------------------------------------------











MUHLENBERG COUNTY OWNED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Phoenix Coal Corp.

Oxford Mining Company-Kentucky, LLC

Deed

09/30/2009

Deed Book 544, page 804

N/A

Muhlenberg

KY

Cyprus Creek Land Resources, LLC

Oxford Mining Company-Kentucky, LLC

Deed

12/31/2009

Deed Book 546, page 79

N/A

Muhlenberg

KY

R&L Winn, Inc.

Oxford Mining Company-Kentucky, LLC

Deed

03/22/2010

Deed Book 547, page 275

N/A

Muhlenberg

KY

Geibel Lumber Company, Inc.; Gail Geibel, a widow; and James Tardio as Sole
Trustee of the Geibel Family Trust

Oxford Mining Company-Kentucky, LLC

Deed

03/31/2011

Deed Book 552, page 353

N/A

Muhlenberg

KY

Bivin, Betty

Oxford Mining Company-Kentucky, LLC

Deed

01/31/2012

Deed Book 557, page 149

N/A

Muhlenberg

KY

Bivin, Ruth Ann Walters

Oxford Mining Company-Kentucky, LLC

Deed

01/31/2012

Deed Book 557, page 156

N/A

Muhlenberg

KY

Martin, Ann Pedigo

Oxford Mining Company-Kentucky, LLC

Deed

01/31/2012

Deed Book 557, page 142

N/A









--------------------------------------------------------------------------------













MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Meadowlark, Inc.

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Amendment No. 1 to Surface and Mineral Lease Agreement

01/01/2003

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 807]

N/A

Muhlenberg

KY

Lynx, Inc.

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Amendment to Assignment and Sublease Agreement

10/10/2001

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 807]

N/A

Muhlenberg

KY

James K. Putman & Ilene A. Putman, Trustees of the Putman Family Trust, Linnie
Putman, Sondra Epley;

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC

Amendment to Lease (#2)

07/01/2009

N/A [Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

Geibel Lumber Co., James Tardio, Executor of the Estate of Lydia Geibel, and
John Geibel, Agent for the Geibel Family

Renfro Equipment, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Amendment to Lease/Sublease Agreement

11/11/2008

See Lease / Sublease recorded in Deed Book 517, page 35 [Assignment and
Assumption of Leases Recorded at Deed Book 544, page 837]

N/A





--------------------------------------------------------------------------------











MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

James K. Putman & Ilene A. Putman, Trustees of the Putman Family Trust, Linnie
Putman, Sondra Epley; Kevin Epley & Melissa Epley, his wife

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC

Amendment/ Term Extension & Renewal Agreement (#1)

01/18/2008

N/A [Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

AMAX, Inc. (Assignor)

Meadowlark, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Assignment & Assumption Agreement

08/27/1987

Deed Book 403, page 584 [Assignment and Assumption of Leases Recorded at Deed
Book 544, page 807]

N/A

Muhlenberg

KY

Peabody Development

Charolais Corporation [Assigned to Oxford Mining Company-Kentucky, LLC]

Assignment & Assumption of Leasehold

09/30/2005

Deed Book 525, page 21 , and Deed Book 514, page 531 [Assignment and Assumption
of Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

Peabody Development

Charolais Corporation [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

Assignment & Assumption of Leasehold

09/30/2005

Deed Book 514, page 506 [Assignment and Assumption of Leases Recorded at Deed
Book 544, page 807]

N/A





--------------------------------------------------------------------------------











MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Lynx, Inc. (Assignor)

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

Assignment & Sublease Agreement

01/22/2001

Evidenced by Memorandum of Assignment & Sublease recorded in Book D481, page 039
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

R&G Leasing, LLC and Jonathan L. Rogers

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

Assignment and Assumption Agreement

07/31/2008

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A

Muhlenberg

KY

Midsouth Energy, Inc.

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

Assignment of Coal Lease

07/20/2009

Deed Book 544, page 663 [Assignment and Assumption of Leases Recorded at Deed
Book 544, page 807]

N/A

Muhlenberg

KY

Evergreen Mineral Co.

Oxford Mining Company-Kentucky, LLC

Lease

Assignment of Leases

04/12/2010

Deed Book 547, page 325

N/A







--------------------------------------------------------------------------------











MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Department of Military Affairs

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Assignment of Leases

04/12/2010

Deed Book 547, page 325

N/A

Muhlenberg

KY

Rudy Cundiff

Phoenix Coal Corp. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

Coal Lease Option Agreement

09/27/2006

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 831]

N/A

Muhlenberg

KY

Martha Rogers, et al

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Coal Mining Lease Amendment

11/30/1965

Deed Book 252, page 343 [Assignment and Assumption of Leases Recorded at Deed
Book 544, page 807]

N/A

Muhlenberg

KY

Rogers Brothers

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Coal Mining Lease Amendment

10/26/2002

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 807]

N/A







--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Lynx, Inc.

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Corrected Assignment & Sublease Agreement

04/11/2001

Evidence by Corrected Memorandum of Assignment & Sublease recorded in Book D482,
page 220 [Assignment and Assumption of Leases Recorded at Deed Book 544, page
807]

N/A

Muhlenberg

KY

Meadowlark, Inc.

Lynx, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Corrected Lease

04/05/2001

Evidenced by Corrected Memorandum of Surface & Mineral Lease in Book D482, page
213 [Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

Lynx, Inc.

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Corrected Memorandum of Assignment & Sublease Agreement

04/12/2001

Book D482, page 220 [Assignment and Assumption of Leases Recorded at Deed Book
544, page 807]

N/A









--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Peabody Development Company, LLC & Peabody Coal Company, LLC

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Easement Agreement

11/21/2005

Deed Book 516, page 25 [Assignment and Assumption of Leases Recorded at Deed
Book 544, page 807]

N/A

Muhlenberg

KY

Talmage G. Rogers Jr. et al. (aka Rogers Bros)

Aryshire Colleries Corporation [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

Extension of Lease

12/06/1962

N/A [Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

Peabody Development

Charolais Corporation [Assigned to Oxford Mining Company-Kentucky, LLC]

Grant of Surface Mining Rights

11/21/2005

Deed Book 525, page 39, and Deed Book 516, page 14 [Assignment and Assumption of
Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

Peabody Development Company, LLC & Peabody Coal Company, LLC

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Grant of Surface Mining Rights

11/21/2005

Deed Book 525, page 39 and Deed Book 516, page 14 [Assignment and Assumption of
Leases Recorded at Deed Book 544, page 807]

N/A









--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Cyprus Creek Land Resources, LLC

Oxford Mining Company-Kentucky, LLC

Haulroad Easement

12/31/2009

Deed Book 546, page 160

N/A

Muhlenberg

KY

Tom McDonald Heirs et al.

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

04/15/2003

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A

Muhlenberg

KY

Talmage G. Rogers et al.

(aka Rogers Bros)

Aryshire Colleries Corporation [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

12/04/1947

Deed Book 164, page 525 [Assignment and Assumption of Leases Recorded at Deed
Book 544, page 807]

N/A

Muhlenberg

KY

Peabody Coal Company

Aryshire Colleries Corporation [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

10/06/1969

Lease Book 59, page 434 [Assignment and Assumption of Leases Recorded at Deed
Book 544, page 807]

N/A









--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Meadowlark, Inc.

Lynx, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

11/16/1999

Book 481, page 32 (may be Deed Book for a Memo of Surface & Mineral Lease
Agreement) [Assignment and Assumption of Leases Recorded at Deed Book 544, page
807]

N/A

Muhlenberg

KY

Hilltop Haven, Inc. P.O. Box 726 Burkesville, KY

Renfro Equipment, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

05/30/2001

Not Recorded

[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]

N/A

Muhlenberg

KY

Kirkpatrick-Beech Creek Mining

Howard Covington & Jonathan Rogers [Oxford Mining Company-Kentucky, LLC]

Lease

09/10/2001

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A

Muhlenberg

KY

Marjorie Dukes, unmarried

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

10/23/2003

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A









--------------------------------------------------------------------------------











MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Bobby Dukes and Jonnie Dukes, his wife

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

10/23/2003

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A

Muhlenberg

KY

Glendell Horn and Martha Horn, husband and wife

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

12/08/2003

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A

Muhlenberg

KY

Edwin & Exie Bandy

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

12/22/2003

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A

Muhlenberg

KY

Kenneth R. Dukes, unmarried

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

01/13/2004

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A

Muhlenberg

KY

Billy & Patsy Kirtley

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

07/31/2004

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A









--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Herbert W. Lear & Ilene L. Lear, his wife

11903 State Route 175 South

Greenville, KY 42345

(1/8th interest)

K.O. Mining Company, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

08/20/2005

Memorandum of Lease recorded in Deed Book 522, page 165 [Assignment and
Assumption of Leases Recorded at Deed Book 544, page 831]

N/A

Muhlenberg

KY

Geibel Lumber Co., Lydia Geibel by Jon Geibel, POA and Jon Geibel, Agent for the
Geibel Family

P.O. Box 200

Greenville, KY 42345

Renfro Equipment, Inc. [Assignment to Oxford Mining Company-Kentucky, LLC]

Lease

08/24/2005

Lease /Sublease recorded in Deed Book 517, page 35 [Assignment and Assumption of
Leases Recorded at Deed Book 544, page 837]

N/A

Muhlenberg

KY

Donald Lee & Ellen Lee, his wife

929 S. 250 W.

Hebron, IN 46341

K.O. Mining Company, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

08/30/2005

Memorandum of Lease recorded in Deed Book 522, page 175 [Assignment and
Assumption of Leases Recorded at Deed Book 544, page 831]

N/A

Muhlenberg

KY

Donald R. Lear & Judy Lear, his wife et al.

K.O. Mining Company, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

09/12/2005

Surface Coal Mining and Option Lease recorded in Deed Book 522, page 181
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 831]

N/A







--------------------------------------------------------------------------------











MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Ella J. Winn & Donald Winn, her husband

Phoenix Coal Corp. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

9/12/2005

Surface Coal Mining and Option Lease recorded in Deed Book 522, page 181
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 831]

N/A

Muhlenberg

KY

Martha L. Blass (11650 State Route 175 South; Greenville, KY 42345)

Phoenix Coal Corp. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

09/12/2005

Surface Coal Mining and Option Lease recorded in Deed Book 522, page 181
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 831]

N/A

Muhlenberg

KY

Flowel (William R. King)

Phoenix Coal Corp. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

09/12/2005

Surface Coal Mining and Option Lease recorded in Deed Book 522, page 181
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 831]

N/A

Muhlenberg

KY

Ruby Smith

Phoenix Coal Corp. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

09/12/2005

Surface Coal Mining and Option Lease recorded in Deed Book 522, page 181
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 831]

N/A









--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

William L. Lear & Sadie L. Lear

Phoenix Coal Corp. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

09/12/2005

Surface Coal Mining and Option Lease recorded in Deed Book 522, page 181
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 831]

N/A

Muhlenberg

KY

H.C. Epley & Betty Epley, husband and wife, James K. Putman & Ilene A. Putman,
Trustees of the Putman Family Trust, Linnie Putman (Widow)

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC

Lease

11/07/2005

N/A [Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

Peabody Development, LLC

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

11/21/2005

Deed Book 525, page 39 and Deed Book 516, page 14 [Assignment and Assumption of
Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

Peabody Development Company, LLC and Peabody Coal Company, LLC

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

11/21/2005

Deed Book 525, page 39, and Deed Book 516, page 14 [Assignment and Assumption of
Leases Recorded at Deed Book 544, page 807]

N/A









--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Terry Adkins 737 Blaine Street, Sand Coulee, MT

Renfro Equipment, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

12/02/2005

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 837]

N/A

Muhlenberg

KY

Loren R. Lee & Kay Lee, his wife 193 Stoneybrook Dr. Greenwood, IN 46142

K.O. Mining Company, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

03/06/2006

Memorandum of Lease recorded in Deed Book 522, page 170 [Assignment and
Assumption of Leases Recorded at Deed Book 544, page 831]

N/A

Muhlenberg

KY

John Wesley Horn, single

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

05/24/2006

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A

Muhlenberg

KY

Anna Loraine Cundiff, an individual

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

06/07/2006

Lease recorded in Deed Book 521, page 74, re-recorded in Deed Book 521, page 237
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]

N/A









--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Anna Loraine Cundiff, an individual

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

06/07/2006

Lease recorded in Deed Book 521, page 68, re-recorded in Deed Book 521, page 227
[Assignment and Assumption of Leases Recorded at Deed Book 544, page 821]

N/A

Muhlenberg

KY

Martha Rogers Haas, et al

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

07/17/2006

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A

Muhlenberg

KY

Gerald A. Liles & Judith Ann Liles, his wife

69 Shady Acres Ln.

Greenville, KY 42345

Renfro Equipment, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

08/03/2006

Lease /Sublease recorded in Deed Book 529, page 421 [Assignment and Assumption
of Leases Recorded at Deed Book 544, page 837]

N/A

Muhlenberg

KY

Joseph P. Liles

3111 4th St., Apt. 320

Santa Monica, CA 90405

Renfro Equipment, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

08/03/2006

Lease /Sublease recorded in Deed Book 529, page 421 [Assignment and Assumption
of Leases Recorded at Deed Book 544, page 837]

N/A







--------------------------------------------------------------------------------











MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

James H. Edwards

1266 S.R. 831

Greenville, KY 42345

Renfro Equipment, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

09/07/2006

Not Recorded

[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]

N/A

Muhlenberg

KY

Gerald A. Liles & Judith Ann Liles, his wife

69 Shady Acres Ln.

Greenville, KY 42345

Renfro Equipment, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

09/13/2006

Lease recorded in Deed Book 529, page 413

[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]

N/A

Muhlenberg

KY

Joseph P. Liles

3111 4th St., Apt. 320

Santa Monica, CA 90405

Renfro Equipment, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

09/13/2006

Lease recorded in Deed Book 529, page 413 [Assignment and Assumption of Leases
Recorded at Deed Book 544, page 837]

N/A

Muhlenberg

KY

Jon Simms & Crystal Simms

565 Kennedy Rd. Greenville, KY 42345

Phoenix Coal Corp. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

10/09/2006

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 831]

N/A

Muhlenberg

KY

Tom Eubanks 2378 S.R. 189 South Greenville, KY 42345

Phoenix Coal Corp. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

05/31/2007 *(see notes)

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 831]

N/A







--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Jeffrey L. Eubanks

196 Luzerne-Depoy Rd.

Greenville, KY 42345

Phoenix Coal Corp. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

05/31/2007 *(see notes)

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 831]

N/A

Muhlenberg

KY

Richard T. Williams & Tonya L. Williams, his wife

631 Pallet Mill Rd.

Greenville, KY 42345

Renfro Equipment, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

06/25/2007

Not Recorded

[Assignment and Assumption of Leases Recorded at Deed Book 544, page 837]

N/A

Muhlenberg

KY

Captain & Dana, Inc.

515 Gishton Rd.

Central City, KY 42330

Renfro Equipment, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

08/21/2007

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 837]

N/A

Muhlenberg

KY

Anna Loraine Cundiff, an individual (amended by Memorandum of Lease to add
George Rudy Cundiff as a Lessor)

R&L Winn, Inc. [Assigned to Oxford Mining Company Kentucky, LLC]

Lease

02/28/2008

Memorandum of Lease recorded in Deed Book 543, page 396 [Assignment and
Assumption of Leases Recorded at Deed Book 544, page 821]

N/A







--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

John K. Vaught, a/k/a Kenny Vaught & Lisa Michelle Vaught, his wife

1704 S.R. 1379

Central City, KY 42330

R&G Leasing, LLC [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

11/04/2008

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A

Muhlenberg

KY

Lisa Fairchild & John Fairchild III (297 Baggett Ln, Greenville, KY 42345)

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

03/05/2009

Memorandum of Coal Mining Lease recorded in Deed Book 544, page 245 [Assignment
and Assumption of Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

Louis G. (Gayle) Baggett & Brenda J. Baggett (2877 Hwy. 62 W., Greenville, KY
42345)

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

04/30/2009

Memorandum of Coal Mining Lease recorded in Deed Book 544, page 527 [Assignment
and Assumption of Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

Elroy Lester Shelor, et al

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

06/23/2009

Memorandum of Lease recorded in Deed Book 543, page 668 [Assignment and
Assumption of Leases Recorded at Deed Book 547, page 325]

N/A







--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Howard Covington, Mary Covington, Morris Bandy, and Carolyn Bandy

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

06/23/2009

Memorandum of Coal Mining Lease recorded in Deed Book 544, page 584 [Assignment
and Assumption of Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

William Thomas Dockins, individually, and as Sole Trustee f/b/o Karen Estelle
Dockins; and Brenda Dockins, his wife

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

06/29/2009

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 807]

N/A

Muhlenberg

KY

Florence Jane McPherson, and Virgil McPherson, her husband

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

06/29/2009

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 807]

N/A

Muhlenberg

KY

Claude W. Lee & Alicetine Lee, his wife

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

08/07/2009

Memorandum of Coal Mining Lease recorded in Deed Book 543, page 956 [Assignment
and Assumption of Leases Recorded at Deed Book 547, page 325]

N/A







--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Rogers, et al

Phoenix Coal Corp. [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

11/12/2009

Deed Book 545, page 1

N/A

Muhlenberg

KY

Rogers, et al

R&G Leasing, LLC [Assigned to Oxford Mining Company-Kentucky, LLC]

Lease

11/30/2009

Not Recorded

N/A

Muhlenberg

KY

Development Design & Construction, LLC

Oxford Mining Company-Kentucky, LLC

Lease

04/02/2010

To Be Recorded

N/A

Muhlenberg

KY

John K. Vaught and Lisa Michelle Vaught

Oxford Mining Company-Kentucky, LLC

Lease

06/16/2010

Deed Book 548, page 688

N/A

Muhlenberg

KY

Ogden, Doris Jean

Oxford Mining Company-Kentucky, LLC

Memorandum of Coal Mining Lease

07/20/2011

Deed Book 554, page 67

N/A

Muhlenberg

KY

Powell, Michael W. and Lisbeth

Oxford Mining Company-Kentucky, LLC

Memorandum of Coal Mining Lease

08/06/2011

Deed Book 554, page 297

N/A

Muhlenberg

KY

Stanley, John W.

Oxford Mining Company-Kentucky, LLC

Memorandum of Coal Mining Lease

08/10/2011

Deed Book 554, page 292

N/A







--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Ray, Glenn A. and Jeanne M.

Oxford Mining Company-Kentucky, LLC

Memorandum of Coal Mining Lease

08/12/2011

Deed Book 554, page 457

 

Muhlenberg

KY

Hollon, Shirley A. and Thomas L.

Oxford Mining Company-Kentucky, LLC

Memorandum of Coal Mining Lease

08/13/2011

Deed Book 554, page 445

N/A

Muhlenberg

KY

Ray, Don and Deborah S.

Oxford Mining Company-Kentucky, LLC

Memorandum of Coal Mining Lease

08/15/2011

Deed Book 554, page 451

N/A

Muhlenberg

KY

Powell, Joseph W. and Ann E.

Oxford Mining Company-Kentucky, LLC

Memorandum of Coal Mining Lease

09/12/2011

Deed Book 555, page194

 

Muhlenberg

KY

Vaught, Kenny and Lisa Michelle

Oxford Mining Company-Kentucky, LLC

Memorandum of First Amendment to Coal Mining Lease

10/12/2011

Deed Book 556, page 84

N/A

Muhlenberg

KY

Cyprus Creek Land Resources

Oxford Mining Company-Kentucky, LLC

Memorandum of First Amendment to Partial Assignment & Assumption of Mineral
Leasehold Estate

10/26/2010

Deed Book 550 Page 239

N/A







--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

James L. Boggess & Mollie R. Boggess; Joseph R. Boggess; John Paul Boggess &
Jeannette L. Boggess; David W. Boggess & Janet B. Boggess; and Dorothy Carnes

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

12/17/2010

Deed Book 551, page 305

N/A

Muhlenberg

KY

Poag, Robert L.

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

02/16/2011

Deed Book 551, page 839

N/A

Muhlenberg

KY

Poag, John W, unmarried; Terry R. Poag and Shirley Poag, married

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

04/01/2011

Deed Book 552, page 486

N/A

Muhlenberg

KY

Central States Coal Reserves of Kentucky, LLC

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

05/25/2011

Deed Book 553, page 304

N/A

Muhlenberg

KY

King, William H. and Sharon A. King, husband and wife

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

06/06/2011

Deed Book 553, page 413

N/A

Muhlenberg

KY

Turner, John D. individually and as Successor Trustee of the Mary B. Tuner
Revocable Trust, etc.

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

07/01/2011

Deed Book 553, page 832

N/A

Muhlenberg

KY

Briody, Stephen E.

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

11/28/2011

Deed Book 556, page 528

N/A







--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Briody, Dennis Ray

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

11/29/2011

Deed Book 556, page 518

N/A

Muhlenberg

KY

Briody, Kenneth L. and Naomi A.

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

12/08/2011

Deed Book 556, page 523

N/A

Muhlenberg

KY

Rodriguez, Vicki P. and Ricardo

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

12/08/2011

Deed Book 556, page 385

N/A

Muhlenberg

KY

Buttrum, Rose M.

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

Effective 08/10/2011; executed 12/27/2011

Deed Book 556, page 380

N/A

Muhlenberg

KY

Briody, John T. and Deborah

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

01/06/2012

Deed Book 556, page 664

N/A

Muhlenberg

KY

McGuyer, Bobby Landon and Delisa Jean Pendley, Co-Trustees of the Bobby Gene
McGuyer Testamentary Trust A

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease

01/27/2012

Deed Book 557, page 129

N/A

Muhlenberg

KY

Geibel Lumber Company, Inc., et al.

Oxford Mining Company-Kentucky, LLC

Memorandum of Lease Amendment

03/31/2011

Deed Book 552, page 367

N/A







--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Talmar, LLC a/k/a Talmar of FL, LLC and J.L. Rogers Family, LLC

Oxford Mining Company-Kentucky, LLC

Memorandum of Second Amendment to Coal Mining Lease Agreement

12/15/2011

Deed Book 556, page 245

N/A

Muhlenberg

KY

Ruth Bates, fka Ruth Boggess, and John W. Bates

Oxford Mining Company-Kentucky, LLC

Memorandum of Surface Coal Mining Lease

12/15/2010

Deed Book 551, page 312

N/A

Muhlenberg

KY

Johnston, James E. and Leslie H.

Oxford Mining Company-Kentucky, LLC

Memorandum of Surface Coal Mining Lease

01/17/2011

Deed Book 551, page 317

N/A

Muhlenberg

KY

Cyprus Creek Land Resources, LLC

Oxford Mining Company-Kentucky, LLC

Option Agreement

12/31/2009

Deed Book 546, page 121

N/A

Muhlenberg

KY

Peabody Development Company, LLC

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Partial Assignment & Assumption of Leasehold Estate

11/21/2005

Deed Book 516, page 45 [Assignment and Assumption of Leases Recorded at Deed
Book 544, page 807]

N/A

Muhlenberg

KY

Peabody Development, LLC/Tertelling

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Partial Assignment and Assumption of Leasehold Estate

09/30/2005

Deed Book 525, page 21, and Deed Book 514, page 531 [Assignment and Assumption
of Leases Recorded at Deed Book 544, page 807]

N/A





--------------------------------------------------------------------------------











MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Peabody Development Company, LLC/Tertelling

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Partial Assignment and Assumption of Leasehold Estate

09/30/2005

Deed Book 514, page 506 [Assignment and Assumption of Leases Recorded at Deed
Book 544, page 807]

N/A

Muhlenberg

KY

Cyprus Creek Land Resources, LLC

Oxford Mining Company-Kentucky, LLC

Partial Assignment of Lease

12/31/2009

Deed Book 546, page 97

N/A

Muhlenberg

KY

Peabody Development, LLC

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Partial Assignment of Mining Rights

09/30/2005

Deed Book 514, page 501 [Assignment and Assumption of Leases Recorded at Deed
Book 544, page 807]

N/A

Muhlenberg

KY

Rogers Bros.

AMAX, Inc. for an on behalf of AMAX Coal Company Division (who are successors in
title to Aryshire Colleries since merger in 1969) [Assigned to Oxford Mining
Company-Kentucky, LLC]

Partial Release of Coal Mining Lease

09/23/1986

Deed Book 376, page 610 (Not certain this is a Deed Book) [Assignment and
Assumption of Leases Recorded at Deed Book 544, page 807]

N/A









--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Geibel, agent for the Geibel family; and Gail Geibel

Oxford Mining Company-Kentucky, LLC

Second Amendment to Surface Coal Mining Lease/Sublease

12/08/2010

Deed Book 551, page 460

N/A

Muhlenberg

KY

Rogers Bros.

Schoate Mining Co., LLC & Evergreen Mineral Co., Inc. [Assigned to Oxford Mining
Company-Kentucky, LLC]

Settlement & Access Agreement

09/01/2001

N/A [Assignment and Assumption of Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

Bobby Dukes & Jonnie Dukes, husband and wife (see notes for original Lessor
information)

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Sublease

10/23/2003

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A

Muhlenberg

KY

C&R Coal Company, Inc.

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Sublease

10/20/2006

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A







--------------------------------------------------------------------------------









MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Captain & Dana, Inc.

515 Gishton Rd.

Central City, KY 42330

Renfro Equipment, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Sublease Agreement to Surface Mine Coal

08/21/2007

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 837]

N/A

Muhlenberg

KY

J.L. Rogers Jr. et al. (aka Rogers Bros)

Aryshire Colleries Corporation [Assigned to Oxford Mining Company-Kentucky, LLC]

Supplemental Lease

01/08/1957

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 807]

N/A

Muhlenberg

KY

Lexington Coal Company

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Surface and Mineral Lease and Sublease

06/30/2009

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 807]

N/A

Muhlenberg

KY

Roger A France & Ellen L. France; Ellen France Signed but not listed as Lessor
at front of Lease

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Surface Lease Option

01/11/2008

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A





--------------------------------------------------------------------------------











MUHLENBERG COUNTY LEASED PROPERTY 

County 

State 

Grantor/Lessor 

Grantee/Lessee 

Type of Acquisition 

Document Date 

Recording Data 

Tax Parcel Number(s) (not certified- see documents & tax records) 

Muhlenberg

KY

Shirley A. Adler

R&L Winn, Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Surface Lease Option

03/26/2008

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 821]

N/A

Muhlenberg

KY

Martha F. Rogers, (aka Rogers Bros)

Aryshire Colleries Corporation [Assigned to Oxford Mining Company-Kentucky, LLC]

Third Supplemental Lease

01/01/1966

Deed Book 304, page 439 (Not certain this is a Deed Book) [Assignment and
Assumption of Leases Recorded at Deed Book 544, page 807]

N/A

Muhlenberg

KY

Potter Grandchildren, L.L.C. (successor to Crescent and Potter)

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Modification of Agreement

04/04/2001

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 807]

N/A

Muhlenberg

KY

Crescent Coal Company; Justin Potter & Valera Blair Potter, his wife

Evergreen Mineral Co., Inc. [Assigned to Oxford Mining Company-Kentucky, LLC]

Royalty Agreement

07/30/1955

Not Recorded [Assignment and Assumption of Leases Recorded at Deed Book 544,
page 807]

N/A









--------------------------------------------------------------------------------








 

V.

No consent or approval of any landlord or other third party in connection with
any of the Leases described in this Schedule 6.01(o) is necessary for any Loan
Party to enter into and execute the Loan Documents to which it is a party,
except as set forth below:





 



See Schedule 5.01(d)(xxiii).

 





 

VI.

Except as described below, to the knowledge of any Loan Party, no other party to
any of the leases described in Parts II, III and IV of this Schedule 6.01(o) is
in default of its obligations thereunder, and no Loan Party has at any time
delivered or received any notice of default which remains uncured under any such
lease and as of the Effective Date, no event has occurred which, with the giving
of notice or the passage of time or both, would constitute a default under any
such lease.






No exception.

 





--------------------------------------------------------------------------------










Schedule 6.01(q)(i) 

Operating Lease Obligations 







--------------------------------------------------------------------------------











 

I. 

Operating Lease Obligations – Equipment Leases 








Leased Property 

Lessor 

Date of Lease 

Obligation 

2002 Cat 992 G (CCR)

US Bank

02/20/2011

$23,777.59/mo.

2011 CAT D-11T Dozer

US Bank

02/23/2011

$26,274.01/mo.

2011 CAT D-11T Dozer

Wells Fargo

03/16/2011

$26,951.71/mo.

CAT 345CL Excavator

CAT Finance

03/18/2011

$4,093.08/mo.

CAT 345CL Excavator

CAT Finance

03/18/2011

$3,374.74/mo.

Atlas Copco Blast Drill

Wells Fargo

04/26/2011

$15,544.95/mo.

2001 CAT D-11R (CCR)

US Bank

07/07/2011

$20,345.83/mo.

2001 CAT D-11R (CCR)

US Bank

08/09/2011

$20,247.35/mo.

1997 CAT 992G (CCR)

US Bank

09/29/2011

$16,632.95/mo.

2001 CAT 992G (CCR)

US Bank

09/29/2011

$22,801.08/mo.

(4) Komatsu 785 Trucks

US Bank

09/29/2011

$31,355.01/mo.

Komatsu PC1250

US Bank

09/29/2011

$20,608.92/mo.

(2) Komatsu 475

US Bank

01/10/2012

$44,692.18/mo.

CAT 789

CAT Finance

02/13/2012

$17,538.05/mo.

CAT 789

CAT Finance

02/13/2012

$17,467.26/mo.

CAT 345CL Excavator

CAT Finance

02/13/2012

$4,515.26/mo.

CAT 345CL Excavator

CAT Finance

02/13/2012

$5,192.38/mo.

(4) Komatsu 785 Trucks

RBS

02/28/2012

$71,265.53/mo.

CAT D11T

CAT Finance

03/06/2012

$23,064.86/mo.

CAT 994F

CAT Finance

03/06/2012

$50,837.27/mo.

CAT 993K

CAT Finance

03/06/2012

$21,488.46/mo.

Komatsu D475 Dozer

GE Finance

03/23/2012

$28,866.11/mo.

Komatsu PC2000

GE Finance

03/23/2012

$47,243.32/mo.

CAT 725WT Water Truck

OMCO

07/17/2012

$4,290.00/mo.

Atlas Copco Blast Drill

Atlas Copco

09/21/2012

$21,000.00/mo.








 

II. 

Other Operating Lease Obligations 






None, other than the leased real property described in Part II of Schedule
6.01(o).

 



--------------------------------------------------------------------------------





 

   






Schedule 6.01(q)(ii) 

Coal Lease Obligations 





--------------------------------------------------------------------------------












 

I. 

Coal Lease Obligations  








Lessor 

Date of Lease 

Overall Obligation 

Annual Obligation 

     

2013 

2014 

2015 

2016 

Bedway Land and Minerals Company

11/26/2008

*

*

*

*

*

Brake, Lonnie J.

7/31/2008

*

*

*

*

*

Brier Ridge Real Estate, Inc.

6/30/2010

*

*

 *  *  *

Cameron, Lucas & Kristen (assigned to Thomas & Norma Cameron on 5/8/2009)

7/31/2008

*

*

*

*

*

Bau, Peter & Ann

11/3/2006

*

*

*

*

*

Cantrell, Gelinda M.

9/30/2006

*

*

*

*

*

Stevens, Donnie & Sandra, James Dale Hook

5/4/2006

*

*

*

*

*

Hutchison, Lee

12/28/2004; amended 11/25/2009 and 3/21/13

*

*

*  *

*

Mutti, Vernon W. & Rachel S.

7/24/2007

*

*

*

*

*

Piergallini, Raymond & Lucille

3/2/2007; addendum 3/13/11

*

*

*

*

*

Fluharty, Randall, Greg & Fred

5/4/2006

*

*

*

*

*

Shinaberry, Lester & Norma

7/24/2007

*

*

*

*

*

Stevens, Donnie & Sandra

5/4/2006

*

*

*

*

*

Starvaggi (Limestone Hollow)

5/3/2007 Lease; amended on 6/23/11; 2nd addendum 5/22/12; 3rd addendum 10/5/12

*

*

*

*

*



* Information redacted.

 





--------------------------------------------------------------------------------









Lessor 

Date of Lease 

Overall Obligation 

Annual Obligation 

     

2013 

2014 

2015 

2016 

Kasler, Jack Edward & Kathryn Ann

3/23/2009 (last date on lease was 5/13/2009 but memorandum states lease is
effective on 3/23/09)

*

*

*

*

*

Kyle Limited Partnership, Ronald and Shirley Westhafer, Partners

12/23/2008

*

*

 *  * *

Lucas, Joe & Beverly and Williams, Ralph & Martha

11/19/2008

*

*

*

*

*

Lucas, Donald C. & Jo E.

6/2/2010

*

*  *

*

*

McCauley, George & Clara

5/15/2010; 2nd addendum 7/20/11

*

*

*

*

*

Russell, Geraldine & David E. & Tamra Russell

7/10/2008

*

*

*

*

*

Southall, Paul W.

5/13/2009

*

*

*

*

*

Starvaggi Industries (Jeffco/Jennings/Lapanja)

10/27/2009; 1st addendum 10/11/12

*

*

*

*

*

McCain, Kevin P.

7/23/2010

*

*

 * * *

Shepherd, R. Michael & H. Jeannie

9/21/2010

*

*

*

*

*

Capstone Holding Company (Schooley Hollow)

12/23/2009

*

*

*

*

*

State of Ohio, Department of Natural Resources

6/8/2011

*

*

*

*

*

Central States Coal Reserves of Kentucky, LLC

5/25/2011

*

*

*

*

*

James E. & Leslie H. Johnston, deceased; descendants: Mary & Robert S. Ballard,
Carolyn & Robert K. Schreiner

1/17/2011

*

*

*

*

*

William H. & Sharon A. King

6/6/2011

*

*

*

*

*



* Information redacted.

 





--------------------------------------------------------------------------------









Lessor 

Date of Lease 

Overall Obligation 

Annual Obligation 

     

2013 

2014 

2015 

2016 

John W. Poag & Terry R. & Shirley Poag

4/1/2011

*

*

*

*

*

Robert L. Poag

1/26/2011; 1st amendment 1/4/2012

*

*

*

*

*

Ruth (Boggess) Bates & John W. Bates

12/15/2010

*

*

*

*

*

James L. & Mollie R. Boggess; Joseph R. Boggess; John Paul & Jeannette L.
Boggess; David W. & Janet B. Boggess; Dorothy Carnes

12/17/2010

*

*

*

*

*

Doris Jean Ogden

7/20/2011

*

*

*

*

*

John D. Turner

7/1/2011

*

*

*

*

*

Lisa and John Fairchild

3/5/2009 (9 mo. Drilling period)

*

*

*

* *

Geibel Lumber Co., James Tardio, executor of estate of Lydia Geibel, Jon Geibel,
agent for the Geibel family and Gail Geibel

8/24/2005; amended 11/11/2008; 2nd amend. 9/16/2010; 3rd amend. 3/31/2011; 4th
amend. 1/25/2012

*

*

*

*

*

Michael W. & Lisbeth Powell

8/6/2011

*

*

*

*

*

John W. Stanley

8/10/2011

*

*

*

*

*

John K. (Kenny) & Lisa Michelle Vaught

11/4/2008; 1st amendment 10/12/11

*

*

*

* *

John K. (Kenny) & Lisa Michelle Vaught

6/16/2010

*

*

*

*

*

Talmage G. Rogers, Jr. & Jean M. Rogers, James L. Rogers, III, Trustee and
Martha Rogers Haas

9/23/2009

*

*

* * *

Martha Rogers Haas, Talmage G. Rogers, Jr. & Jean M. Rogers, James L. Rogers,
III, Trustee, James L. Rogers & Mary M. Rogers and Sue Rogers Johnson

9/30/2009

*

*

* * *



* Information redacted.

 



--------------------------------------------------------------------------------











Lessor 

Date of Lease 

Overall Obligation 

Annual Obligation 

     

2013 

2014 

2015 

2016 

Martha Rogers Haas, Talmage G. Rogers, Jr. & Jean M. Rogers, James L. Rogers,
III, Trustee

7/17/2006; 1st amend. 1/17/2008; 2nd amend. 7/15/2011

*

*

*

*

*

Martha Rogers Haas, Talmage Rogers, Jr. & Jean M. Rogers, James L. Rogers, III &
Mary M. Rogers, Sue Rogers Johnson

11/30/1965; amended 10/26/2005 but effective date was 9/29/2005; agreement as to
adv royalties and recoup 9/30/2005

*

*

* * *

Richard T. & Tonya L. Williams

6/25/2007

*

*

*

*

*

Howard & Mary Covington and Morris & Carolyn Bandy

6/23/2009; amendment 9/11/2009

*

*

*

* *

Glenn A. & Jeanne M. Ray

8/12/2011

*

*

*

*

*

Shirley A. & Thomas L. Hollon

8/13/2011

*

*

*

*

*

Don L. & Deborah S. Ray

8/15/2011

*

*

*

*

*

Joseph W. & Ann E. Powell

9/12/2011

*

*

*

*

*

Dennis Ray Briody

11/29/2011

*

*

*

*

*

Stephen E. Briody

11/28/2011

*

*

*

*

*

Kenneth L. & Naomi A. Briody

12/8/2011

*

*

*

*

*

Vicki P. & Ricardo Rodriguez

12/8/2011

*

*

*

*

*

Rose M. Buttrum

8/10/2011

*

*

*

*

*

Bobby Gene McGuyer Testamentary Trust A (Bobby Landon McGuyer & Delisa Jean
Pendley, co-trustees)

1/27/2012

*

*

*

*

*



* Information redacted.

 





--------------------------------------------------------------------------------









Lessor 

Date of Lease 

Overall Obligation 

Annual Obligation 

     

2013 

2014 

2015 

2016 

Dan L. Horn (right of way agreement)

11/12/2003

*

*

*

*

*

John T. & Deborah Briody

1/6/2012

*

*

*

*

*

Marietta Coal Co. (Marietta Egypt Valley Reserves)

12/22/2011

*

*

*

*

*

Carroll Z. Keener & Linda K. Keener

3/2/2012

*

*

*

*

*

John R. Kinsey, Jr.

10/17/2012

*

*

* * *

Consolidation Coal Company

6/22/2010

*

*

*

* *

Kenton C. and Sharon J. Cannon

10/22/2012

*

*

*

* *

Kimble Company (Penn-Ohio Coal)

12/31/2012

*

*

*

*

*

Consolidated Land Company

5/10/2013 (can be renewed for additional 5 years)

*

*

* * *







 

 

2013 

2014 

2015 

2016 

Total Existing Obligations 

*

*

*

*

Total New Permitted Obligations 

*

*

*

*

Total Permitted Annual Obligations 

*

*

*

*

* Information redacted.

 





--------------------------------------------------------------------------------











Schedule 6.01(r) 

Environmental Matters 









--------------------------------------------------------------------------------







 

Schedule 6.01(r)

 



Environmental Matters

 



6.01(r)(i) - Except as set forth below, the operations of each Loan Party and
its Subsidiaries are in material compliance with all Environmental Laws.

 





 

● 

The U.S. Department of Labor, Mine Safety and Health Administration issued a
Mine Citation/Order on January 8, 2013 alleging a failure to follow a previously
submitted ground control plan for the safe control of highwalls, pits and spoil
banks at 2 pits at the Dairy Jean (Ellis) Mine. The Company responded to this
allegation by completing a stability analysis and submitting a revised Ground
Control Plan on May 7, 2013.

     







 

● 

Ohio EPA has alleged that the Company did not perform appropriate stream and/or
wetland mitigation at sixteen facilities. The Company advised in an April 9,
2013 letter that its mitigation efforts were typically greater than required and
that the Company’s mitigation monitoring reports confirm the success of the
Company’ s mitigation efforts. Ohio EPA issued a letter dated April 19, 2013
suggesting that Ohio EPA and the Company visit the sites together to resolve any
apparent discrepancies. The Company is in the process of arranging these site
visits with Ohio EPA.

     







 

● 

The Company submitted an air permit-to-install and operate with respect to the
Strasburg Wash Plant, which application Ohio EPA received on November 25, 2011.
Ohio EPA issued a NOV on April 23, 2013 requiring the Company to submit a
corrected permit application to include a modification request to account for
calculated increased emissions from roadways and coal storage piles based solely
on the rated capacity of the coal crushers at the plant, not actual emissions.

     







 

● 

DMRM issued violation notices on April 3, 2006 with respect to the Adamsville
area of the Strasburg facility alleging construction of impoundments without
approval and a failure to reconstruct certain stream channels. The impoundments
were originally constructed and left in reclamation areas upon verbal agency
approval. The Company has submitted an application for a revised mining permit
as of July 2012, proposing a stream reconstruction ratio and locations for
permanent impoundments. The application has not yet been approved. The Company
will comply with the revised permit when issued.





 

6.01(r)(ii) - Except as set forth below, there has been no Release at any of the
properties owned or operated by any Loan Party and any of its Subsidiaries or,
to the knowledge of any Loan Party, a predecessor in interest for whose
liability a Loan Party or any of its Subsidiaries is responsible, or , to the
knowledge of any Loan Party, at any disposal or treatment facility which
received Hazardous Materials generated by any Loan Party and any of its
Subsidiaries or, to the knowledge of any Loan Party, any predecessor in interest
for whose liability a Loan Party or any of its Subsidiaries is responsible which
could reasonably be expected to have a Material Adverse Effect.

 





 

● 

None







--------------------------------------------------------------------------------







 

6.01(r)(iii) - Except as set forth below, no Environmental Action has been
asserted against any Loan Party and its Subsidiaries or, to the knowledge of any
Loan Party, any predecessor in interest for whose liability a Loan Party or any
of its Subsidiaries is responsible in the last 7 years or that remains
unresolved nor does any Loan Party and any of its Subsidiaries have knowledge or
notice of any threatened or pending Environmental Action against any Loan Party
and any of its Subsidiaries or, to the knowledge of any Loan Party, any
predecessor in interest for whose liability a Loan Party or any of its
Subsidiaries is responsible which could reasonably be expected to have a
Material Adverse Effect.

 





 

● 

None.





 

6.01(r)(iv) - Except as set forth below, to the knowledge of any Loan Party, no
Environmental Actions have been asserted against any facilities that may have
received Hazardous Materials generated by any Loan Party and any of its
Subsidiaries or any predecessor in interest for whose liability a Loan Party or
any of its Subsidiaries is responsible which could reasonably be expected to
have a Material Adverse Effect.

 





 

● 

None.





 

6.01(r)(v) - Except as set forth below, no property now or formerly owned or
operated by a Loan Party and any of its Subsidiaries has been used as a
treatment or disposal site for any Hazardous Material.

 





 

● 

Each facility that has a Surface Mining Control Reclamation Act (“SMCRA”) permit
and NPDES permit treats, discharges and/or disposes pollutants pursuant to those
permits.

     







 

● 

The Conesville and Strasburg coal preparation plants have coal refuse disposal
areas. The Strasburg coal refuse disposal areas are active, and also receive
unreacted lime and treatment sludge from the acid mine waste water treatment
facilities. The Conesville coal refuse area is not currently active, but may
become active in the near future, and also currently receives unreacted lime and
treatment sludge from the acid mine waste water treatment facilities.





 

6.01(r)(vi) - Except as set forth below, no Loan Party and any of its
Subsidiaries has failed to report to the proper Governmental Authority any
Release which is required to be so reported by any Environmental Laws which
could reasonably be expected to have a Material Adverse Effect.

 





 

● 

None





 

6.01(r)(vii) - Except as set forth below, each Loan Party and each of its
Subsidiaries holds all licenses, permits and approvals required under any
Environmental Laws in connection with the operation of the business carried on
by it, except for such licenses, permits and approvals as to which a Loan
Party's of such Subsidiary's failure to maintain or comply with could not
reasonably be expected to have a Material Adverse Effect.

 





 

● 

None





 

6.01(r)(viii) - Except as set forth below, no Loan Party or any of its
Subsidiaries has received any notification pursuant to any Environmental Laws
that (A) any work, repairs, construction or Capital Expenditures are required to
be made as a condition of continued compliance with any Environmental Laws, or
any license, permit or approval issued pursuant thereto or (B) any license,
permit or approval referred to above is about to be reviewed, made subject to
limitations or conditions, revoked, withdrawn or terminated, in each case,
except as could not reasonably be expected to have a Material Adverse Effect.

 





 

● 

None





--------------------------------------------------------------------------------















Schedule 6.01(s) 

Insurance 







--------------------------------------------------------------------------------







 

Insurance Maintained by each Loan Party on the Effective Date






Agent/Insurer 

Insured(s) 

Policy Number 

Coverage 

Westfield Group

Oxford Resources GP, LLC

Oxford Mining Company, LLC

2411205145

Flood Policy Ohio Dock

Travelers

Oxford Resources GP, LLC

Oxford Mining Company, LLC

Oxford Mining Company – Kentucky, LLC

Daron Coal Company, LLC

ZUP-14R62547-12-NF

Excess Liability

AON

Oxford Resources GP, LLC

ELU12639912

D&O Primary

AON

Oxford Resources GP, LLC

105649254

D&O Primary

AON

Oxford Resources GP, LLC

02-933-11-70

EPLI

AON

Oxford Resources GP, LLC

0306-8258

D&O

AON

Oxford Resources GP, LLC

02-933-20-30

LIAB

AON

Oxford Resources GP, LLC

029502994

CRME

AON

Oxford Resources GP, LLC

21135193

LIAB

AON

Oxford Resources GP, LLC

MC0005712

D&O

AON

Oxford Resources GP, LLC

18005922

D&O

Cincinnati

Oxford Resources GP, LLC

Oxford Mining Company, LLC

CSU0040241

Railroad Protective Liability

American Mining

Oxford Resources GP, LLC

Oxford Mining Company, LLC

Oxford Mining Company – Kentucky, LLC

AMWC008409

USL&H-Dock

Cincinnati

Oxford Resources GP, LLC

Oxford Mining Company, LLC

Oxford Mining Company – Kentucky, LLC

Daron Coal Company, LLC

EXC0027743

Excess Umbrella

Travelers

Oxford Resources GP, LLC

Oxford Mining Company, LLC

Oxford Mining Company – Kentucky, LLC

ZOL-14T35854

Wharfingers Liability

Travelers

Oxford Resources GP, LLC

Oxford Mining Company, LLC

Oxford Mining Company – Kentucky, LLC

Daron Coal Company, LLC

291D9108660

Highwall Miners









--------------------------------------------------------------------------------









AON

Oxford Resources GP, LLC

014266520

E&O-Employed Lawyers

Westfield Group

Oxford Resources GP, LLC

Oxford Mining Company, LLC

Oxford Mining Company – Kentucky, LLC

Daron Coal Company, LLC

CSP3941771

Commercial PKG Policy

Westfield Group

Oxford Mining Company – Kentucky, LLC

2411205312

Flood Policy Island Dock

Travelers

Oxford Mining Company – Kentucky, LLC

ZOX-14T3596A

Excess Liability P&I

Travelers

Oxford Mining Company – Kentucky, LLC

ZOH-14T35983

Hull and Boat

State of Ohio Workers’ Compensation

Oxford Resources GP, LLC

60000285

Black Lung

KEMI

Oxford Resources GP, LLC

Oxford Mining Company, LLC

Oxford Mining Company – Kentucky, LLC

Daron Coal Company, LLC

371598

Kentucky and Pennsylvania Workers’ Compensation







--------------------------------------------------------------------------------










Schedule 6.01(v) 

Location of Bank Accounts 





--------------------------------------------------------------------------------










Deposit, Checking and Bank Accounts of each Loan Party






Bank 

Branch Name/

Street Address 

ABA No. 

Account No. 

Account Name 

Account Type 

Fifth Third Bank

21 East State St.

Columbus, OH 43215

*

*

Oxford Mining Company, LLC

Lockbox

Fifth Third Bank

21 East State St.

Columbus, OH 43215

*

*

Oxford Mining Company, LLC

Checking/ Operating

Fifth Third Bank

21 East State St.

Columbus, OH 43215

*

*

Oxford Mining Company, LLC

Cash Disbursements

Fifth Third Bank

21 East State St.

Columbus, OH 43215

*

*

Oxford Resource Partners, LP

Checking

Fifth Third Bank

21 East State St.

Columbus, OH 43215

*

*

Oxford Mining Company - Kentucky, LLC

Lockbox

Fifth Third Bank

21 East State St.

Columbus, OH 43215

*

*

Oxford Mining Company - Kentucky, LLC

Cash Disbursements

Fifth Third Bank

21 East State St.

Columbus, OH 43215

*

*

Oxford Mining Company - Kentucky, LLC

Checking/ Operating

Home Loan Savings Bank

413 Main Street

Coshocton, OH 43812

*

*

Oxford Mining Company, LLC

Checking

Home Loan Savings Bank

413 Main Street

Coshocton, OH 43812

*

*

Oxford Mining Company, LLC

Savings



* Information redacted.

 



 

 

 
 

--------------------------------------------------------------------------------

 

 













Schedule 6.01(w) 

Intellectual Property 







--------------------------------------------------------------------------------









I.

Except as set forth below, each Loan Party owns or licenses or otherwise has the
right to use all licenses, permits, patents, patent applications, trademarks,
trademark applications, service marks, tradenames, copyrights, copyright
applications, franchises, authorizations, non-governmental licenses and permits
and other intellectual property rights that are necessary for the operation of
the business, without infringement upon or conflict with the rights of any other
Person with respect thereto, except for such infringements and conflicts which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:






No exception.






II. 

Trademarks Owned by the Loan Parties: 








Loan Party 

Trademark 

Registration/ Application No. 

Date 

Oxford Mining Company, LLC

[oxf20130724_10qex24img001.jpg] 

Not registered

N/A

Oxford Resource Partners, LP

[oxf20130724_10qex24img002.gif] 

4079020

November 1, 2010








III. 

Trade Names Owned by the Loan Parties: 








Loan Party 

Trade Name 

State 

Registration/ Application No. 

Date 

Oxford Mining Company, LLC

Oxford Mining Co.

Ohio

1694002

April 18, 2007

Oxford Mining Company, LLC

Oxford Mining Co., Inc.

Ohio

1694001

April 18, 2007

Oxford Mining Company, LLC

Oxford Mining Company, Inc.

Ohio

1694000

April 18, 2007








IV. 

Material Licenses, Permits, Patents, Patent Applications, Service Marks,
Copyrights, Copyright Applications, Franchises, Authorizations, Non-Governmental
Licenses and Permits and Other Intellectual Property Rights of the Loan Parties:
 






None.








--------------------------------------------------------------------------------







Schedule 6.01(x) 

Material Contracts 







--------------------------------------------------------------------------------







 

Material Contracts






FINANCING CONTRACTS 

Contract 

Parties 

Date 

Description 

Amendment(s)/ Modification(s) 

Credit Agreement1 

Oxford Mining Company, LLC (as Borrower),

The Initial Lenders, Initial Issuing Bank and Swing Line Bank Named [Th]erein
(as Initial Lenders, Initial Issuing Bank and Swing Line Bank)

and

Citicorp USA, Inc.

(as Administrative Agent)

________

Barclays Bank PLC and The Huntington National Bank (as Co-Syndication Agents)

and

Fifth Third Bank and Comerica Bank (as Co-Documentation Agents)

and

Citigroup Global Markets Inc. and Barclays Capital (as Joint Lead Arrangers and
Joint Bookrunners)

7/6/2010

Agreement to make available to the Borrower a credit facility: (1) to refinance
certain existing debt of the Borrower and pay transaction fees and expenses in
connection therewith, and (2) to, from time to time, lend to the Borrower and
issue Letters of Credit for the account of the Borrower, (a) to provide working
capital for the Borrower and its Subsidiaries, (b) to fund the Borrower’s
payment of cash distributions to the holders of the MLP Interests, and (c) to
provide funding for other general business purposes of the Borrower and its
Subsidiaries (including, without limitation, acquisitions and capital
expenditures.

First Amendment to Credit Agreement and Limited Waiver 7/15/2010

Second Amendment to Credit Agreement and Limited Waiver 8/6/2010

Third Amendment to Credit Agreement 12/28/2011

Fourth Amendment to Credit Agreement 6/22/2012

Nonnegotiable Promissory Note and Guaranty

Harrison Resources, LLC (Maker)

Consolidation Coal Company (Payee)

8/9/2010

Promissory note provided for in Agreement of Sale by and between Maker and Payee
dated June 22, 2010, as amended

 

Promissory Note

Oxford Conesville, LLC (Borrower)

Conesville Coal Preparation Company (Lender)

4/5/2013

Promissory note provided for in Asset Purchase Agreement dated 4/5/2013

 









 

--------------------------------------------------------------------------------

 1 To be paid off on the Effective Date, but certain provisions survive
termination of the Credit Agreement.

 





--------------------------------------------------------------------------------









COAL SALES CONTRACTS 

Contract 

Parties 

Date 

Description 

Amendment(s)/ Modification(s) 

Coal Purchase and Sale Agreement No. 10-62-04-900, dated May 21, 2004, as
amended

Oxford Mining Company, LLC (formerly Oxford Mining Company, Inc. (Seller)

American Electric Power Service Corporation, as agent for Columbus Southern
Power Company (Buyer)

5/21/2004 – 12/31/2015 with option to extend term an additional 3 years to
12/31/2018

Agreement to purchase coal

Multiple amendments from 10/24/2004 through 4/22/2013

Coal Contract

Oxford Mining Company, LLC (formerly Oxford Mining Company, Inc.) (Seller)

East Kentucky Power Cooperative, Incorporated (Buyer)

11/9/2004

Contract for purchase of coal for Buyer’s Gilbert Generating Unit No. 3 at
Spurlock Power Station

Amendment No. 1 10/2/2007; Amendment No. 2 8/27/2008; Amendment No. 3 10/15/2012

Coal Purchase Agreement

Oxford Mining Company, LLC (Seller)

Resource Fuels, LLC (Buyer)

1/1/2008

Agreement to purchase coal

Amended 7/10/2009; Second Amendment 7/10/2009; Third Amendment 4/16/2012

Coal Sales Agreement

Oxford Mining Company, LLC (Seller)

Resource Fuels, LLC (Buyer)

3/31/2008; effective 1/1/2010

Agreement to purchase coal for resale to FirstEnergy Generation Corp.

None

Coal Purchase and Sale Agreement

Oxford Mining Co., LLC (Seller)

Resource Fuels, LLC (Buyer)

5/24/2008

Agreement to purchase coal for Ohio Valley Electric (Kyger Creek)

Letter Agreement 10/19/2012

Coal Contract

Oxford Mining Company, LLC (formerly Oxford Mining Company, Inc.) (Seller)

East Kentucky Power Cooperative, Incorporated (Buyer)

8/27/2008

Contract for purchase of coal for Buyer’s Spurlock Power Station Units 1 and 3

Amendment No. 1 9/14/2010; Amendment No. 2 8/28/2012







--------------------------------------------------------------------------------











COAL SALES CONTRACTS 

Contract 

Parties 

Date 

Description 

Amendment(s)/ Modification(s) 

Contract No. 40-1022-09A – The Furnishing of Coal and/or Ash Removal for the
Municipal Light Plant

Oxford Mining Company, LLC (Contractor)

City of Dover, County of Tuscarawas, State of Ohio (Owner or City)

7/1/2009

Contract for delivery of coal and/or disposal of ash for the operation of the
Municipal Light Plant, Dover, Ohio

Renewal/Amendment No. 1 7/1/2010; Renewal/Amendment No. 2 8/18/2011;
Renewal/Amendment No. 3 7/2/2012

Contract for Coal

Oxford Mining Company, LLC (Seller)

City of Orrville, Ohio (Owner or City)

12/20/2010

Contract for delivery of coal and/or disposal of ash for the operation of the
City’s Power Plant

 

Contract for Coal

Oxford Mining Company, LLC (Seller)

Marietta Magnesia Specialties, LLC (Buyer)

10/21/2011; effective 1/1/2012

Agreement to purchase coal for Buyer’s Woodville facility for calendar years
2012, 2013 and 2014

 

Coal Supply Agreement

Oxford Mining Company – Kentucky, LLC (Seller)

Louisville Gas and Electric Company and Kentucky Utilities Company (Buyer)

1/1/2012

Contract for purchase and delivery of coal

Agreement re Substitute Coal 1/23/2012

Coal Contract

Oxford Mining Company, LLC (Seller)

Medical Center Company (Buyer)

10/3/2012

Blanket Purchase Order for purchase of trucked coal

 

Coal Purchase and Sale Agreement

Oxford Mining Company, LLC (Seller)

GenOn Energy Management, LLC (Buyer)

11/13/2012

Contract for purchase of coal for Buyer’s New Castle Generating Station

 

Coal Purchase Contract

Oxford Mining Company, LLC (Seller)

Michigan State University (Buyer)

2/20/2013

Contract for purchase and delivery of coal (year 2 of 5-year contract)

 

Agreement to Ship Coal

Oxford Mining Company, LLC (Seller)

Buckingham Coal Company (Buyer)

4/29/2013

Agreement to purchase coal

None





--------------------------------------------------------------------------------












COAL PURCHASE CONTRACTS 

Contract 

Parties 

Date 

Description 

Amendment(s)/ Modification(s) 

Coal Purchase Contract

Oxford Mining Company, LLC (Buyer)

Egypt Valley Stone, LLC (Seller)

1/19/2012

Agreement by Oxford to purchase coal from third party

 

Coal Purchase Contract

Oxford Mining Company - Kentucky, LLC (Buyer)

KenAmerican Resources, Inc. (Seller)

3/2/2012

Agreement by Oxford to purchase coal from third party

 

Coal Purchase Contract

Oxford Mining Company, LLC (Buyer)

Harrison Resources, LLC (Seller)

4/3/2013

Intercompany offer to purchase #8 seam coal

 

Coal Purchase Contract

Oxford Mining Company, LLC (Buyer)

Harrison Resources, LLC (Seller)

4/3/2013

Intercompany offer to purchase #8A seam coal, roof coal and 9 seam coal

 





 

 
 

--------------------------------------------------------------------------------

 

 






COAL RESERVE ACQUISITION CONTRACTS 

See Schedule of Real Property 6.01(o)










EMPLOYMENT CONTRACTS 

Contract 

Parties 

Date 

Description 

Amendment(s)/ Modification(s) 

Employment Agreement

Oxford Resources GP, LLC

Bradley W. Harris

8/15/2012

Employment of Senior Vice President and Chief Financial Officer

None

Employment Agreement

Oxford Resources GP, LLC

Charles C. Ungurean

3/29/2013

Employment of President and Chief Executive Officer

None

Employment Agreement

Oxford Resources GP, LLC

Daniel M. Maher

3/29/2013

Employment of Senior Vice President and Chief Legal Officer

None

Employment Agreement

Oxford Resources GP, LLC

Gregory J. Honish

3/29/2013

Employment of Senior Vice President, Operations

None

Employment Agreement

Oxford Resources GP, LLC

Michael B. Gardner

3/29/2013

Employment of Vice President – Legal and General Counsel –
Regulatory/Environmental

None







 




EQUIPMENT ACQUISITION CONTRACTS 

See Schedule of Operating Lease Obligations 6.01(q)(i)





 

 
 

--------------------------------------------------------------------------------

 

 






FUEL FORWARD PURCHASE CONTRACTS 

Contract 

Parties 

Date 

Description 

Amendment(s)/ Modification(s) 

Petroleum Product Sales/Purchase Agreement

Oxford Mining Company, LLC (Buyer)

Lykins Oil Company (Seller)

6/21/2012

Contract for diesel fuel purchase

 

Firm-Fixed Agreement – Contract #2536

Oxford Mining Company, LLC (Buyer)

John E. Retzner Oil Co. Inc. (Seller)

5/9/2012

Contract for diesel fuel purchase

 

Firm-Fixed Agreement – Contract #2538

Oxford Mining Company, LLC (Buyer)

John E. Retzner Oil Co. Inc. (Seller)

5/30/2012

Contract for diesel fuel purchase

 

Firm-Fixed Agreement – Contract #2539

Oxford Mining Company, LLC (Buyer)

John E. Retzner Oil Co. Inc. (Seller)

6/1/2012

Contract for diesel fuel purchase

 

Firm-Fixed Agreement – Contract #2543

Oxford Mining Company, LLC (Buyer)

John E. Retzner Oil Co. Inc. (Seller)

6/7/2012

Contract for diesel fuel purchase

 

Firm-Fixed Agreement – Contract #2545

Oxford Mining Company, LLC (Buyer)

John E. Retzner Oil Co. Inc. (Seller)

4/15/2013

Contract for diesel fuel purchase

 

Fuel Contract #600

Oxford Mining Company, LLC (Buyer)

Randy V. Moore, Petroleum Distribution LLC (Seller)

1/1/2013 – 10/31/2013

Contract for diesel fuel purchase

 

Fuel Contract #700

Oxford Mining Company, LLC (Buyer)

Randy V. Moore, Petroleum Distribution LLC (Seller)

1/1/2013 – 12/31/2013

Contract for diesel fuel purchase

 







 

 
 

--------------------------------------------------------------------------------

 

 






FUEL FORWARD PURCHASE CONTRACTS 

Contract 

Parties 

Date 

Description 

Amendment(s)/ Modification(s) 

Fuel Contract #800

Oxford Mining Company, LLC (Buyer)

Randy V. Moore, Petroleum Distribution LLC (Seller)

11/1/2013 – 12/31/2013

Contract for diesel fuel purchase

 

Fuel Contract #900

Oxford Mining Company, LLC (Buyer)

Randy V. Moore, Petroleum Distribution LLC (Seller)

5/1/2013 – 4/30/2014

Contract for diesel fuel purchase

 

Fuel Contract #1000

Oxford Mining Company, LLC (Buyer)

Randy V. Moore, Petroleum Distribution LLC (Seller)

1/1/2014 – 6/31/2014

Contract for diesel fuel purchase

 

Sales Purchase Agreement #062112

Oxford Mining Company, LLC (Buyer)

Petroleum Traders Corporation (Seller)

1/1/2013 – 12/31/2013

Contract for diesel fuel purchase

 











INSURANCE CONTRACTS 

See Schedule of Insurance 6.01(s).





 

 
 

--------------------------------------------------------------------------------

 

 






SERVICE CONTRACTS 

Contract 

Parties 

Date 

Description 

Amendment(s)/ Modification(s) 

Tax Services Engagement Letter

PricewaterhouseCoopers LLP

Oxford Resource Partners, LP

6/18/2010

Limited partnership tax compliance services for tax years 2010, 2011 and 2012

Addendum 1/2/2013 to include additional services 2012 and 2013

Auditor Engagement Letter

Schneider Downs

Oxford Resources GP, LLC

6/28/2010

SOX internal control evaluation and internal audit services

Addendum 1/10/2012

Auditor Engagement Letter

Grant Thornton LLP

Oxford Resources GP, LLC

8/6/2012

Integrated audit of financial statements and internal control over financial
reporting for Oxford Resource Partners, LP and subsidiaries

 

Auditor Engagement Letter

Grant Thornton LLP

Harrison Resources, LLC

12/19/2012

Audit balance sheet and related consolidated statements of operations, members’
equity and cash flows

 

Advisory Services Engagement Letter

Deloitte & Touche LLP

Oxford Resources GP, LLC

4/19/2012

Provision of accounting advisory services for Oxford Resource Partners, LP and
subsidiaries

 

Tax Services Engagement Letter

Deloitte & Touche LLP

Oxford Resource Partners, LP

8/23/2012

Preparation of 2012 federal, state and local income tax returns

 

Advisory Services Engagement Letter

Deloitte & Touche LLP

Oxford Resources GP, LLC

9/4/2012

Provision of tax advisory services for Oxford Resource Partners, LP and
subsidiaries

 

Transloading Services Agreement

Parsons Coal Company, Inc.

Oxford Mining Company, LLC

1/1/2011

Agreement to receive, weigh, size product delivered by highway truck and load
sized product into river barges

 

Services Agreement

Quality Environmental Services, Inc.

Oxford Mining Company, LLC

12/12/2011

Water quality monitoring, sampling and reporting services

 

Services Agreement

Design Two, Inc.

Oxford Mining Company, LLC

2/1/2012

Perform mine inspections and prepare Mine Inspection Reports

 

Trucking Services Agreement

M & C Transport, Inc.

Oxford Mining Company, LLC

4/15/2012

Truck hauling and transportation as requested by Oxford: in-pit, standard routes
and custom hauling

First Amendment 7/1/2012

Non-Exclusive Track/Locomotive Lease Agreement

Ohio Central Railroad, Inc.

Oxford Mining Company, LLC

7/11/2012

Lease of industrial track and right to operate Railroad-owned locomotives to
index railcars during coal unloading operations

 







--------------------------------------------------------------------------------










OTHER CONTRACTS 

Contract 

Parties 

Date 

Description 

Amendment(s)/ Modification(s) 

Administrative and Operational Services Agreement

Oxford Resource Partners, LP, Oxford Mining Company, LLC

and

Oxford Resources GP, LLC

8/24/2007

Oxford GP services provided to the partnership entities as determined by the GP
to be reasonable and necessary to operation of the business of the partnership
entities

 

Coal Royalty Agreement

Oxford Mining Company, LLC (Payor)

Cravat Coal Company, Harrison Leasing Company and Buckeye Management
Enterprises, Inc. (Payee)

9/24/2012 (relates to Agreement of Sale dated 4/16/2007)

Agreement regarding remaining guaranteed coal royalty amount

 

Acquisition Agreement

Oxford Mining Company, LLC (Buyer),

Phoenix Coal Inc. (Seller)

Phoenix Coal Corporation (Seller), and Phoenix Newco, LLC (Acquired Company)

8/14/2009

Acquisition of all of the membership interests in the acquired company

 

Purchase and Sale Agreement for Oil and Gas Interests

Hess Ohio Developments, LLC (Buyer)

Oxford Mining Company, LLC (Seller)

3/13/2012

Sale and assignment of all interests in certain oil and gas estates located in
Belmont, Columbiana, Harrison and Noble Counties, Ohio

 

Asset Purchase Agreement

Conesville Coal Preparation Company (Seller)

American Electric Power Company, Inc. (AEP)

Oxford Mining Company, LLC (Buyer)

Oxford Resource Partners, LP (Parent)

4/5/2013

Purchase by Oxford of certain assets together with certain obligations of Seller
constituting and relating to Seller’s coal preparation facility and related
systems, facilities and equipment.

 

Binding Offer to Lease Oil and Gas Rights

Antero Resources Appalachian Corporation

Oxford Mining Company, LLC

4/19/2013

Offer to enter into oil and gas lease securing for Antero oil and gas rights
covering approximately 905.471 net mineral acres in Belmont County, Ohio

 







--------------------------------------------------------------------------------










Schedule 6.01(aa) 

Customers and Suppliers 









--------------------------------------------------------------------------------





 

Except as set forth below, there exists no actual or threatened termination,
cancellation or limitation of, or modification to or change in, the business
relationship between (i) any Loan Party, on the one hand, and any customer or
any group thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party, or (ii) any Loan Party, on the one hand, and any supplier or any
group thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party; and there exists no present state of facts or circumstances that
could give rise to or result in any such termination, cancellation, limitation,
modification or change:




Big Rivers Electric Corporation cancelled its supply contract with Oxford Mining
Company – Kentucky, LLC in March 2012.

 





--------------------------------------------------------------------------------









Schedule 6.01(dd) 

Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN 









--------------------------------------------------------------------------------







 

For purposes of this Schedule 6.01(dd),

 

 





“Location A” means:

41 South High Street



“Location B” means:

544 Chestnut Street



Suite 3450





Coshocton, Ohio 43812-0427



Columbus, Ohio 43215





(Coshocton County)



(Franklin County)

 

















 







“Location C” means:

3060 Cleaton Road









Central City, Kentucky 42330-5568









(Muhlenberg County)




























Legal Name 

Jurisdiction of Organization 

Organizational

ID Number 

Chief Place(s) of

Business 

Chief Executive Office 

FEIN 

Oxford Resource Partners, LP

Delaware

4374727

Location A

Location A

77-0695453

Oxford Mining Company, LLC

Ohio

654281

Location A,

Location B

Location A

31-1136257

Oxford Mining Company – Kentucky, LLC

Kentucky

0736682

Location A,

Location C

Location A

27-0990926

Daron Coal Company, LLC

Ohio

637123

Location B

Location A

34-1437835

Oxford Conesville, LLC

Ohio

2175766

Location A

Location A

46-2137171

Oxford Resource Finance Corporation

Delaware

5023633

Location A

Location A

45-3646538





--------------------------------------------------------------------------------














Schedule 6.01(ee) 

Locations of Collateral 







--------------------------------------------------------------------------------








Locations of Collateral:

 



No Loan Party owns any Collateral that is located other than at the locations
described on Schedule 6.01(dd), the locations described on Schedule 6.01(o), or
any location for which notice is not reqired to be provided under Section
7.01(l) of the Agreement.

 



--------------------------------------------------------------------------------












Schedule 6.01(jj) 

Brokers, Etc. 







--------------------------------------------------------------------------------








Evercore Group L.L.C. with fees and expenses not to exceed $2,700,000.

 



--------------------------------------------------------------------------------












Schedule 7.02(a) 

Existing Liens 







--------------------------------------------------------------------------------







 

Permitted Liens






UCC/Financing

Statement Number 

Filing

Jurisdiction 

Debtor 

Secured Party 

S/N(s) 

2011-3877050

Delaware Secretary of State: Division of Corporations

Oxford Resource Partners, LP

Columbus Equipment Company

 

2012-2002105

Delaware Secretary of State: Division of Corporations

Oxford Resource Partners, LP

Columbus Equipment Company

 

OH00121883369

Ohio Secretary of State

Oxford Mining Company, LLC

OMCO Leasing Corporation

7HR00203

OH00127559651

Ohio Secretary of State

Oxford Mining Company, LLC

General Electric Capital Corporation

T4BH, 8624, 1CYDCV5807T048139, GEB00242, GEB00243, 30014

OH00128547293

Ohio Secretary of State

Oxford Mining Company, LLC

General Electric Capital Corporation

30076

OH00129450340

Ohio Secretary of State

Oxford Mining Company, LLC

General Electric Capital Corporation

7PZ0752, 8RP00543, 7CP00785

[Amendment 9/15/2008]

OH00129645181

Ohio Secretary of State

Oxford Mining Company, LLC

OMCO Leasing Corporation

93U00809

OH00129645292

Ohio Secretary of State

Oxford Mining Company, LLC

OMCO Leasing Corporation

93U01483

OH00129647327

Ohio Secretary of State

Oxford Mining Company, LLC

OMCO Leasing Corporation

9TZ00449

OH00129647761

Ohio Secretary of State

Oxford Mining Company, LLC

OMCO Leasing Corporation

7HR00059







--------------------------------------------------------------------------------










UCC/Financing

Statement Number 

Filing

Jurisdiction 

Debtor 

Secured Party 

S/N(s) 

OH00131675360

Ohio Secretary of State

Oxford Mining Company, LLC

Consolidated Coal Company

 

OH00131782802

Ohio Secretary of State

Oxford Mining Company, LLC

OMCO Leasing Corporation

AGS02099

OH00134520508

Ohio Secretary of State

Oxford Mining Company, LLC

Bill Miller Equipment Sales, Inc.

2YR430, 2YR438, 2YR149

OH00137240305

Ohio Secretary of State

Oxford Mining Company, LLC

Bill Miller Equipment Sales, Inc.

9XOLD280847

OH00138202407

Ohio Secretary of State

Oxford Mining Company, LLC

Columbus Equipment Company

10718

OH00141896542

Ohio Secretary of State

Oxford Mining Company, LLC

Dell Financial Services L.L.C.

 

OH00147914629

Ohio Secretary of State

Oxford Mining Company, LLC

Columbus Equipment Company

 

OH00148198670

Ohio Secretary of State

Oxford Mining Company, LLC

U.S. Bancorp Equipment Finance, Inc.

GEB00744

OH00148332898

Ohio Secretary of State

Oxford Mining company, LLC

U.S. Bancorp Equipment Finance, Inc.

Amendments 2/28/2011 & 2/28/2011

OH00148724950

Ohio Secretary of State

Oxford Mining Company, LLC

Wells Fargo Equipment Finance, Inc.

GEB00747

OH00148732169

Ohio Secretary of State

Oxford Mining Company, LLC

Columbus Equipment Company

 

OH00149733415

Ohio Secretary of State

Oxford Mining Company, LLC

Wells Fargo Equipment Finance, Inc.

9217

OH00151507985

Ohio Secretary of State

Oxford Mining Company, LLC

U.S. Bancorp Equipment Finance, Inc.

07PZ75036









--------------------------------------------------------------------------------










UCC/Financing

Statement Number 

Filing

Jurisdiction 

Debtor 

Secured Party 

S/N(s) 

OH00152142942

Ohio Secretary of State

Oxford Mining Company, LLC

U.S. Bancorp Equipment Finance, Inc.

07PZ75039

OH00153367383

Ohio Secretary of State

Oxford Mining Company, LLC

RBS Asset Finance, Inc.

Amendment 1/12/2012

7HR00105

OH00153367494

Ohio Secretary of State

Oxford Mining Company, LLC

RBS Asset Finance, Inc.

Amendment 1/12/2012

ADZ00345

OH00153367505

Ohio Secretary of State

Oxford Mining Company, LLC

RBS Asset Finance, Inc.

Amendment 1/12/2012

A10380,A10381,A10382,A10365

OH00153367616

Ohio Secretary of State

Oxford Mining Company, LLC

RBS Asset Finance, Inc.

Amendment 1/12/2012

30193

OH00155589032

Ohio Secretary of State

Oxford Mining Company, LLC

RBS Asset Finance, Inc.

Assignment 1/17/2012

30189, 30190

OH00157020161

Ohio Secretary of State

Oxford Mining Company, LLC

RBS Asset Finance, Inc.

9483, 9629, 9713, 9717

OH00157037146

Ohio Secretary of State

Oxford Mining Company, LLC

General Electric Credit Corporation of Tennessee

30193, 20406

OH00160286148

Ohio Secretary of State

Oxford Mining Company, LLC

Omco Leasing Corporation

B1L00391

2011-2506113-52.01

Kentucky Secretary of State

Oxford Mining Company – Kentucky, LLC

Caterpillar Financial Services Corporation

PJW02381

2011-2506114-63.01

Kentucky Secretary of State

Oxford Mining Company – Kentucky, LLC

Caterpillar Financial Services Corporation

PJW00975

2012-2563952-27.01

Kentucky Secretary of State

Oxford Mining Company – Kentucky, LLC

Caterpillar Financial Services Corporation

SBW00503

2012-2563953-38.01

Kentucky Secretary of State

Oxford Mining Company – Kentucky, LLC

Caterpillar Financial Services Corporation

SBW00504







--------------------------------------------------------------------------------












UCC/Financing

Statement Number 

Filing

Jurisdiction 

Debtor 

Secured Party 

S/N(s) 

2012-2563954-49.01

Kentucky Secretary of State

Oxford Mining Company – Kentucky, LLC

Caterpillar Financial Services Corporation

EEH00518

2012-2563955-50.01

Kentucky Secretary of State

Oxford Mining Company – Kentucky, LLC

Caterpillar Financial Services Corporation

EEH00559

2012-2567126-04.01

Kentucky Secretary of State

Oxford Mining Company – Kentucky, LLC

Caterpillar Financial Services Corporation

AMA00140

2012-2567128-26.01

Kentucky Secretary of State

Oxford Mining Company – Kentucky, LLC

Caterpillar Financial Services Corporation

44200201

2012-2567130-69.01

Kentucky Secretary of State

Oxford Mining Company – Kentucky, LLC

Caterpillar Financial Services Corporation

LWA00423

2012-2602446-39.01

Kentucky Secretary of State

Oxford Mining Company – Kentucky, LLC

Atlas Copco Customer Finance USA LLC

9450







--------------------------------------------------------------------------------










Schedule 7.02(b) 

Existing Indebtedness 









--------------------------------------------------------------------------------







 

Existing Indebtedness






Debtor 

Party to which

Indebtedness is Owed 

Amount 

Description 

Harrison Resources, LLC

CONSOL Energy, Inc.

$8,075,000

Deferred purchase price for coal reserves

Oxford Mining Company, LLC

T.H. Johnson

$13,132

Deferred purchase price for coal reserves







--------------------------------------------------------------------------------










Schedule 7.02(e) 

Existing Investments 







--------------------------------------------------------------------------------







 

Existing Investments






Issuer 

Owner 

Number and

Type of

Securities 

Percentage

Ownership of

Issuer 

Indicate if

Security Certificated

or Not Certificated 

Oxford Mining Company, LLC

Oxford Resource Partners, LP

100 units

100%

Not certificated

Oxford Mining Company-Kentucky, LLC

Oxford Mining Company, LLC

100 units

100%

Not certificated

Daron Coal Company, LLC

Oxford Mining Company, LLC

100 units

100%

Not certificated

Harrison Resources, LLC

Oxford Mining Company, LLC

51% Membership Interest

51%

Not certificated

Oxford Resource Finance Corporation

Oxford Resource Partners, LP

1,000 shares

100%

Not certificated

Oxford Conesville, LLC

Oxford Mining Company, LLC

100 units

100%

Not certificated





--------------------------------------------------------------------------------












Schedule 7.02(k) 

Limitations on Dividends and Other Payment Restrictions 







--------------------------------------------------------------------------------







 

Limitations on Dividends and Other Payment Restrictions Affecting Subsidiaries:




Amended and Restated Operating Agreement of Harrison Resources, LLC dated as of
January 30, 2007, as amended.

 





--------------------------------------------------------------------------------










Schedule 8.01 

Cash Management Accounts 





--------------------------------------------------------------------------------









 

Cash Management Accounts of any Loan Party:




See Schedule 6.01(v).



 

 
 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT, dated as of ____________ (this "Agreement"),
constituting a joinder agreement to the Financing Agreement referred to below,
is entered into by and among OXFORD MINING COMPANY, LLC, an Ohio limited
liability company (the "Administrative Borrower"; and together with each
additional Person that executes a joinder agreement to become and becomes a
"Borrower" thereunder, each a "Borrower" and collectively the "Borrowers"),
OXFORD RESOURCES, LP, a Delaware limited partnership (the "Parent"), and each
subsidiary of the Parent listed as a "Guarantor" on the signature pages hereto
(together with the Parent and each additional Person that executes a joinder
agreement to become and becomes a "Guarantor" thereunder or otherwise guarantees
all or any part of the Obligations (as defined in the Financing Agreement), each
a "Guarantor" and collectively the "Guarantors"), [NAME OF ADDITIONAL JOINDER
PARTY], a _____________________ who is executing this Agreement to become an
additional [Borrower][Guarantor] (the "Additional Joinder Party"), Cerberus
Business Finance, LLC, a Delaware limited liability company ("Cerberus"), as
collateral agent for the Lenders referred to below (in such capacity, together
with its successors and assigns in such capacity, the "Collateral Agent"), and
Cerberus, as administrative agent for the Lenders referred to below (in such
capacity, together with its successors and assigns in such capacity, the
"Administrative Agent" and together with the Collateral Agent, each an "Agent"
and collectively the "Agents").

 

WHEREAS, the Parent, each Borrower (other than the Additional Joinder Party, as
applicable), the Guarantors (other than the Additional Joinder Party, as
applicable), the lenders from time to time party thereto (each a "Lender" and,
collectively, the "Lenders"), and the Agents entered into that certain Financing
Agreement, dated as of June 24, 2013 (such agreement, as amended, restated,
supplemented or otherwise modified from time to time, being herein referred to
as the "Financing Agreement"), pursuant to which the Lenders have agreed to make
loans to the Borrowers (each a "Loan" and collectively the "Loans") in an
aggregate principal amount not to exceed the Total Commitment (as defined under
the Financing Agreement);

 

WHEREAS, the Borrowers' obligation to repay the Loans and all other Obligations
are guaranteed, jointly and severally, by the Guarantors;

 

WHEREAS, (i) if the Additional Joinder Party is executing this Agreement to
become an additional Borrower, pursuant to the Financing Agreement the
Additional Joinder Party is electing to become a Borrower by, and (ii) if the
Additional Joinder Party is executing this Agreement to become an additional
Guarantor, pursuant to Section 7.01(b) of the Financing Agreement the Additional
Joinder Party is required to become a Guarantor by, among other things,
executing and delivering this Agreement to the Collateral Agent; and

 

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Additional Joinder Party has determined that the execution,
delivery and performance of this Agreement directly benefit, and are within the
corporate purposes and in the best interests of, the Additional Joinder Party;

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

SECTION 1.     Definitions. Reference is hereby made to the Financing Agreement
for a statement of the terms thereof. All terms used in this Agreement which are
defined therein and not otherwise defined herein shall have the same meanings
herein as set forth therein.

 

SECTION 2.     Joinder of Additional Joinder Party.

 

(a)     If the Additional Joinder Party is executing this Agreement to become an
additional Borrower, then pursuant to the Financing Agreement, and if the
Additional Joinder Party is executing this Agreement to become an additional
Guarantor, then pursuant to Section 7.01(b) of the Financing Agreement, by its
execution of this Agreement, the Additional Joinder Party hereby (i) confirms
that the representations and warranties contained in Article VI of the Financing
Agreement are true and correct in all material respects as to the Additional
Joinder Party as of the effective date of this Agreement, except to the extent
that any such representation or warranty expressly relates solely to an earlier
date (in which case such representation or warranty shall be true and correct in
all material respects on and as of such earlier date), and (ii) agrees that,
from and after the effective date of this Agreement, the Additional Joinder
Party shall be a party to the Financing Agreement and shall be bound, as a
Borrower if the Additional Joinder Party is executing this Agreement to become
an additional Borrower, and as a Guarantor if the Additional Joinder Party is
executing this Agreement to become an additional Guarantor, by all the
provisions thereof and shall comply with and be subject to all of the terms,
conditions, covenants, agreements and obligations set forth therein and
applicable to the Borrowers (if the Additional Joinder Party is executing this
Agreement to become an additional Borrower) or to the Guarantors (if the
Additional Joinder Party is executing this Agreement to become an additional
Guarantor), including, without limitation, if the Additional Joinder Party is
executing this Agreement to become an additional Guarantor, the guaranty of the
Obligations made by the Guarantors, jointly and severally with the other Loan
Parties, in favor of the Agents and the Lenders pursuant to Article XI of the
Financing Agreement. The Additional Joinder Party hereby agrees that, from and
after the effective date of this Agreement, each reference in the Financing
Agreement to a "Borrower" or a "Loan Party" (if the Additional Joinder Party is
executing this Agreement to become an additional Borrower) or to a "Guarantor"
or a "Loan Party" (if the Additional Joinder Party is executing this Agreement
to become an additional Guarantor) shall include the Additional Joinder Party.
The Additional Joinder Party acknowledges that it has received a copy of the
Financing Agreement and each other Loan Document and that it has read and
understands the terms thereof.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

(b)     Attached hereto are supplements to each Schedule to the Financing
Agreement revised to include all information required to be provided therein
with respect to, and only with respect to, the Additional Joinder Party. The
Schedules to the Financing Agreement shall, without further action, be amended
to include the information contained in each such supplement.

 

SECTION 3.     Effectiveness. This Agreement shall become effective upon its
execution by the Additional Joinder Party, each Borrower, each Guarantor and
each Agent and receipt by the Agents of the following, in each case in form and
substance reasonably satisfactory to the Agents:

 

(i)     counterparts to this Agreement, duly executed by each Borrower, each
Guarantor, the Additional Joinder Party and the Agents, together with the
Schedules referred to in Section 2(b) hereof;

 

(ii)     a Supplement to the Security Agreement, substantially in the form of
Exhibit C to the Security Agreement (the "Security Agreement Supplement"), duly
executed by the Additional Joinder Party, and any instruments of assignment or
other documents required to be delivered to the Agents pursuant to the terms
thereof;

 

(iii)     a Pledge Amendment to the Security Agreement to which the parent
company of the Additional Joinder Party is a party, in substantially the form of
Exhibit A thereto, duly executed by such parent company and providing for all
Equity Interests of the Additional Joinder Party to be pledged to the Collateral
Agent pursuant to the terms thereof;

 

(iv)     (A) certificates, if any, representing 100% of the issued and
outstanding Equity Interests of the Additional Joinder Party and 100% (or 65% in
the case of a Foreign Subsidiary (as defined in the Security Agreement)) of the
issued and outstanding Equity Interests of each Subsidiary of the Additional
Joinder Party and (B) all original promissory notes of the Additional Joinder
Party, if any, in each case that are required to be delivered under the Loan
Documents, and in each case accompanied by instruments of assignment and
transfer in such form as the Collateral Agent may reasonably request;

 

(v)     to the extent required under the Financing Agreement a Mortgage, in form
and substance reasonably satisfactory to the Collateral Agent (the "Additional
Mortgage"), duly executed by the Additional Joinder Party, with respect to the
real property owned or leased, as applicable, by the Additional Joinder Party,
together all other applicable Real Property Deliverables, agreements,
instruments and documents as the Collateral Agent may reasonably require whether
comparable to the documents required under Section 7.01(o) of the Financing
Agreement or otherwise;

 

(vi)     (A) appropriate financing statements on Form UCC 1 duly filed in such
office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
the Security Agreement Supplement and any Additional Mortgage and (B) evidence
reasonably satisfactory to the Collateral Agent of the filing of such UCC-1
financing statements;

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

(vii)     a favorable written opinion of counsel to the Loan Parties as to such
matters as the Agents may reasonably request; and

 

(viii)     such other agreements, instruments or other documents reasonably
requested by the Collateral Agent in order to create, perfect, establish the
first priority (subject to Permitted Liens) of or otherwise protect any Lien
purported to be covered by the Security Agreement Supplement or any Additional
Mortgage or otherwise to effect the intent that the Additional Joinder Party
shall become bound by all of the terms, covenants and agreements contained in
the Loan Documents and that all property and assets of such Subsidiary shall
become Collateral for the Obligations free and clear of all Liens other than
Permitted Liens.

 

SECTION 4.     Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed (by certified mail, postage
prepaid and return receipt requested), telecopied, emailed or delivered by hand,
Federal Express or other reputable overnight courier, if to the Additional
Joinder Party, to it at its address set forth below its signature to this
Agreement, and if to any Borrower, any Guarantor, any Lender or any Agent, to it
at its address specified in the Financing Agreement or any joinder agreement (as
applicable); or as to any such Person at such other address as shall be
designated by such Person in a written notice to such other Person complying as
to delivery with the terms of this Section 4. All such notices and other
communications shall be effective (a) if mailed (certified mail, postage prepaid
and return receipt requested), when received or three days after deposited in
the mail, whichever occurs first, (b) if telecopied or emailed, when transmitted
and confirmation received, or (c) if delivered by hand, Federal Express or other
reputable overnight courier, upon delivery.

 

SECTION 5.     General Provisions.

 

(a)     Each Borrower, each Guarantor and the Additional Joinder Party hereby
confirm that each representation and warranty made by them under the Loan
Documents is true and correct in all material respects as of the date hereof,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date (in which case such representation or warranty shall
be true and correct in all material respects on and as of such earlier date),
and that no Default or Event of Default has occurred or is continuing under the
Financing Agreement. Each Borrower, each Guarantor and the Additional Joinder
Party hereby represent and warrant that as of the date hereof there are no
claims or offsets against or defenses or counterclaims to their respective
obligations under the Financing Agreement or any other Loan Document.

 

(b)     Except as supplemented hereby, the Financing Agreement and each other
Loan Document shall continue to be, and shall remain, in full force and effect.
This Agreement shall not be deemed (i) to be a waiver of, or consent to, or a
modification or amendment of, any other term or condition of the Financing
Agreement or any other Loan Document or (ii) to prejudice any right or rights
which the Agents or the Lenders may now have or may have in the future under or
in connection with the Financing Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

(c)     The Additional Joinder Party hereby expressly (i) authorizes the
Collateral Agent to file appropriate financing statements or continuation
statements, and amendments thereto (including without limitation, any such
financing statements that indicate the Collateral as "all assets" or words of
similar import), in such office or offices as may be necessary or, in the
opinion of the Collateral Agent, desirable to perfect the Liens to be created by
the Security Agreement Supplement and each of the other Loan Documents and (ii)
ratifies such authorization to the extent that the Collateral Agent has filed
any such financing or continuation statements or amendments thereto prior to the
date hereof. A photocopy or other reproduction of the Security Agreement
Supplement or any financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement where permitted by law.

 

(d)     Each Borrower agrees to pay or reimburse the Agents for all of their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation and execution of this Agreement,
including, without limitation, the reasonable and documented out-of-pocket fees
and disbursements of one outside counsel and one local counsel in each relevant
jurisdiction, in the manner and to the extent set forth in the Financing
Agreement.

 

(e)     This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of this Agreement by
telecopier or electronic transmission shall be equally as effective as delivery
of an original executed counterpart of this Agreement.

 

(f)     Section headings in this Agreement are included herein for the
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

(g)     ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, THE ADDITIONAL JOINDER PARTY AND EACH
OTHER LOAN PARTY HEREBY IRREVOCABLY ACCEPT IN RESPECT OF THEIR PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE
ADDITIONAL JOINDER PARTY AND EACH OTHER LOAN PARTY HEREBY IRREVOCABLY CONSENT TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO THE ADMINISTRATIVE BORROWER AT ITS ADDRESS FOR NOTICES
AS SET FORTH IN THE FINANCING AGREEMENT AND TO THE SECRETARY OF STATE OF THE
STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS AFTER SUCH
MAILING. THE ADDITIONAL JOINDER PARTY AND EACH OTHER LOAN PARTY AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE
LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE ADDITIONAL JOINDER
PARTY OR ANY OTHER LOAN PARTY IN ANY OTHER JURISDICTION. THE ADDITIONAL JOINDER
PARTY AND EACH OTHER LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT.

 

(h)     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

 

(i)     THE ADDITIONAL JOINDER PARTY, EACH OTHER LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT, OR UNDER ANY AMENDMENT,
WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN
THE FUTURE MAY BE DELIVERED IN CONNECTION THEREWITH, AND AGREE THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

 

(j)     This Agreement, together with the Financing Agreement and the other Loan
Documents, reflects the entire understanding of the parties hereto with respect
to the transactions contemplated hereby and thereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.

 

[Remainder of Page Intentionally Left Blank]  

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 



ADMINISTRATIVE BORROWER:

OXFORD MINING COMPANY, LLC


By:                                                                                   
Name:                                                
                             
Title:                                                                                



 

 

 

 


--------------------------------------------------------------------------------

 

 

 

 



GUARANTORS:

 

OXFORD RESOURCE PARTNERS, LP

By: Oxford Resources GP, LLC
Its: General Partner


By:                                                                                  
Name:                                                  
                          
Title:                                                            



 



OXFORD MINING COMPANY – KENTUCKY, LLC


By:                                                                                   
Name:                                                                       
      
Title:                                                             



 



OXFORD CONESVILLE, LLC


By:                                                                  
                
Name:                                                                              
Title:                                                             



 



OXFORD RESOURCE FINANCE CORPORATION


By:                                                                                   
Name:                                                
                             
Title:                                                             



 



DARON COAL COMPANY, LLC


By:                                                                                   
Name:                                                       
                      
Title:                                                             



 

 

 


--------------------------------------------------------------------------------

 

 

 

 



ADDITIONAL JOINDER PARTY:

[NAME OF ADDITIONAL JOINDER PARTY]  


By:                                                                                  
Name:                                                                             
Title:                                                            

  


Address:

 



 



                                                                                          

                                                                    

                                                                    

                                                                     



 

 

 

 

 


--------------------------------------------------------------------------------

 

 

 

 

 



COLLATERAL AGENT AND ADMINISTRATIVE AGENT:

CERBERUS BUSINESS FINANCE, LLC


By:                                                                                   
Name:                                                                              
Title:                                                             



 

 

 

 


--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

FORM OF PLEDGE AND SECURITY AGREEMENT

 

 

PLEDGE AND SECURITY AGREEMENT (the "Agreement") dated as of June 24, 2013, made
by each of the Grantors (as defined below), in favor of Cerberus Business
Finance, LLC, a Delaware limited liability company ("Cerberus"), in its capacity
as collateral agent for the Secured Parties referred to below (in such capacity,
together with its successors and assigns in such capacity, if any, the
"Collateral Agent").

 

W I T N E S S E T H:

 

WHEREAS, reference is made to that certain Financing Agreement, dated as of even
date herewith (as the same may be amended, restated, supplemented or otherwise
modified from time to time, including any replacement agreement therefor, the
"Financing Agreement"), by and among Oxford Mining Company, LLC, an Ohio limited
liability company (the "Administrative Borrower"; and together with each other
Person that executes a joinder agreement and becomes a "Borrower" thereunder,
each a "Borrower" and collectively the "Borrowers"), Oxford Resource Partners,
LP, a Delaware limited partnership (the "Parent"), and each subsidiary of the
Parent listed as a "Guarantor" on the signature pages thereto (together with the
Parent and each other Person that executes a joinder agreement and becomes a
"Guarantor" thereunder or otherwise guarantees all or any part of the
Obligations (as defined therein), each a "Guarantor" and collectively the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and
collectively the "Lenders"), the Collateral Agent, and Cerberus, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively the "Agents");

 

WHEREAS, pursuant to the Financing Agreement, the Lenders have agreed to make
certain term loans and revolving loans, which revolving loans will include a
subfacility for the issuance of letters of credit (each a "Loan" and
collectively, the "Loans"), to the Borrowers;

 

WHEREAS, it is a condition precedent to the Lenders making any Loan and
providing any other financial accommodation to the Borrowers pursuant to the
Financing Agreement that each Grantor shall have executed and delivered to the
Collateral Agent a pledge to the Collateral Agent, for the benefit of the
Secured Parties, and the grant to the Collateral Agent, for the benefit of the
Secured Parties, of (a) a security interest in and Lien on the outstanding
shares of Equity Interests (as defined in the Financing Agreement) and
indebtedness from time to time owned by such Grantor of each Person now or
hereafter existing and in which such Grantor has any interest at any time, and
(b) a security interest in all other personal property and fixtures of such
Grantor;

 

WHEREAS, the Grantors are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation, with credit needed from
time to time by each Grantor often being provided through financing obtained by
the other Grantors and the ability to obtain such financing being dependent on
the successful operations of all of the Grantors as a whole; and

 

 

 


--------------------------------------------------------------------------------

 

 

WHEREAS, each Grantor has determined that the execution, delivery and
performance of this Agreement directly benefit, and are in the best interest of,
such Grantor;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Collateral Agent and the Lenders to make and maintain the
Loans and to provide other financial accommodations to the Borrowers pursuant to
the Financing Agreement, the Grantors hereby jointly and severally agree with
the Collateral Agent, for the benefit of the Secured Parties, as follows:

 

SECTION 1.     Definitions.

 

(a)     Reference is hereby made to the Financing Agreement for a statement of
the terms thereof. All capitalized terms used in this Agreement and the recitals
hereto which are defined in the Financing Agreement or in Article 8 or 9 of the
Uniform Commercial Code as in effect from time to time in the State of New York
(the "Code") and which are not otherwise defined herein shall have the same
meanings herein as set forth therein; provided that terms used herein which are
defined in the Code as in effect in the State of New York on the date hereof
shall continue to have the same meaning notwithstanding any replacement or
amendment of such statute except as the Collateral Agent and the Grantors may
otherwise agree.

 

(b)     The following terms shall have the respective meanings provided for in
the Code: "Accounts", "Account Debtor", "Cash Proceeds", "Certificate of Title",
"Chattel Paper", "Commercial Tort Claim", "Commodity Account", "Commodity
Contracts", "Deposit Account", "Documents", "Electronic Chattel Paper",
"Equipment", "Fixtures", "General Intangibles", "Goods", "Instruments",
"Inventory", "Investment Property", "Letter-of-Credit Rights", "Noncash
Proceeds", "Payment Intangibles", "Proceeds", "Promissory Notes", "Record",
"Security Account", "Software", "Supporting Obligations" and "Tangible Chattel
Paper".

 

(c)     As used in this Agreement, the following terms shall have the respective
meanings indicated below, such meanings to be applicable equally to both the
singular and plural forms of such terms:

 

"Additional Collateral" has the meaning specified therefor in Section 4(a)(i)
hereof.

 

"Certificated Entities" has the meaning specified therefor in Section 5(o)
hereof.

 

"Copyright Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to use or sell any works covered by any Copyright
(including, without limitation, all Copyright Licenses set forth in Schedule II
hereto).

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

"Copyrights" means all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship fixed in any
tangible medium of expression (including computer software and internet website
content) now or hereafter owned, acquired, developed or used by any Grantor
(including, without limitation, all copyrights described in Schedule II hereto),
all applications, registrations and recordings thereof (including, without
limitation, applications, registrations and recordings in the United States
Copyright Office or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
divisions, continuations, continuations in part and extensions or renewals
thereof.

 

"Existing Issuer" has the meaning specified therefor in the definition of the
term "Pledged Shares".

 

"Foreign Subsidiary" has the meaning specified therefor in Section 2 hereof.

 

"Grantor" means each Borrower and each Guarantor.

 

"Intellectual Property" means all Copyrights, Patents, Trademarks and Other
Intellectual Property.

 

"Licenses" means the Copyright Licenses, the Patent Licenses and the Trademark
Licenses.

 

"Other Intellectual Property" means all trade secrets, ideas, concepts, methods,
techniques, processes, proprietary information, technology, know-how, formulae,
rights of publicity and privacy and other general intangibles of like nature,
now or hereafter acquired, owned, developed or used by any Grantor (including,
without limitation, all Other Intellectual Property set forth in Schedule II
hereto).

 

"Patent Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensee or licensor and providing for
the grant of any right to manufacture, use or sell any invention covered by any
Patent (including, without limitation, all Patent Licenses set forth in Schedule
II hereto).

 

"Patents" means all domestic and foreign letters patent, design patents, utility
patents, industrial designs, inventions, trade secrets, ideas, concepts,
methods, techniques, processes, proprietary information, technology, know-how,
formulae, rights of publicity and other general intangibles of like nature, now
existing or hereafter acquired (including, without limitation, all domestic and
foreign letters patent, design patents, utility patents, industrial designs,
inventions, trade secrets, ideas, concepts, methods, techniques, processes,
proprietary information, technology, know-how and formulae described in Schedule
II hereto), all applications, registrations and recordings thereof (including,
without limitation, applications, registrations and recordings in the United
States Patent and Trademark Office, or in any similar office or agency of the
United States or any other country or any political subdivision thereof), and
all reissues, divisions, continuations, continuations in part and extensions or
renewals thereof.

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

"Pledged Debt" means the indebtedness described in Schedule VII hereto and all
indebtedness from time to time owned or acquired, the Promissory Notes and other
Instruments evidencing any or all of such indebtedness, and all interest, cash,
Instruments, Investment Property, financial assets, securities, Equity
Interests, stock options and Commodity Contracts, notes, debentures, bonds,
Promissory Notes or other evidences of indebtedness and all other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness.

 

"Pledged Interests" means, collectively, (a) the Pledged Debt, (b) the Pledged
Shares and (c) all security entitlements in any and all of the foregoing.

 

"Pledged Issuer" has the meaning specified therefor in the definition of the
term "Pledged Shares".

 

"Pledged Shares" means (a) the shares of Equity Interests described in Schedule
VIII hereto, whether or not evidenced or represented by any stock certificate,
certificated security or other Instrument, issued by the Persons described in
such Schedule VIII (the "Existing Issuers"), (b) the shares of Equity Interests
at any time and from time to time acquired by a Grantor of any and all Persons
now or hereafter existing (such Persons, together with the Existing Issuers,
being hereinafter referred to collectively as the "Pledged Issuers" and each
individually as a "Pledged Issuer"), whether or not evidenced or represented by
any stock certificate, certificated security or other Instrument, and (c) the
certificates representing such shares of Equity Interests, all options and other
rights, contractual or otherwise, in respect thereof and all dividends,
distributions, cash, Instruments, Investment Property, financial assets,
securities, Equity Interests, stock options and Commodity Contracts, notes,
debentures, bonds, Promissory Notes or other evidences of indebtedness and all
other property (including, without limitation, any stock dividend and any
distribution in connection with a stock split) from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests.

 

"Secured Parties" means, collectively, the Agents and the Lenders.

 

"Secured Obligations" has the meaning specified therefor in Section 3 hereof.

 

"Titled Collateral" means all Collateral for which the title to such Collateral
is governed by a Certificate of Title or certificate of ownership, including,
without limitation, all mobile equipment and motor vehicles (including, without
limitation, all mining machinery, trucks, trailers, tractors, service vehicles,
automobiles and other mobile equipment) for which the title to such mobile
equipment and/or motor vehicles is governed by a Certificate of Title or
certificate of ownership.

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

"Trademark Licenses" means all licenses, contracts or other agreements, whether
written or oral, naming any Grantor as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all Inventory now or hereafter owned by any Grantor and now or hereafter covered
by such licenses (including, without limitation, all Trademark Licenses
described in Schedule II hereto).

 

"Trademarks" means all domestic and foreign trademarks, service marks,
collective marks, certification marks, trade names, business names, d/b/a's,
Internet domain names, trade styles, designs, logos and other source or business
identifiers and all general intangibles of like nature, now or hereafter owned,
adopted, acquired or used by any Grantor (including, without limitation, all
domestic and foreign trademarks, service marks, collective marks, certification
marks, trade names, business names, d/b/a's, Internet domain names, trade
styles, designs, logos and other source or business identifiers described in
Schedule II hereto), all applications, registrations and recordings thereof
(including, without limitation, applications, registrations and recordings in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state thereof or any other country or any political
subdivision thereof), and all reissues, extensions or renewals thereof, together
with all goodwill of the business symbolized by such marks and all customer
lists, formulae and other Records of any Grantor relating to the distribution of
products and services in connection with which any of such marks are used.

 

SECTION 2.     Grant of Security Interest. As collateral security for the
payment, performance and observance of all of the Secured Obligations, each
Grantor hereby pledges and assigns to the Collateral Agent (and its agents and
designees), and grants to the Collateral Agent (and its agents and designees),
for the benefit of the Secured Parties, a continuing security interest in, all
personal property and Fixtures of such Grantor, wherever located and whether now
or hereafter existing and whether now owned or hereafter acquired, of every kind
and description, tangible or intangible, including, without limitation, the
following (all being collectively referred to herein as the "Collateral"):

 

(a)     all Accounts;

 

(b)     all Chattel Paper (whether tangible or electronic);

 

(c)     the Commercial Tort Claims specified on Schedule VI;

 

(d)     all Deposit Accounts, all cash, and all other property from time to time
deposited therein or otherwise credited thereto and the monies and property in
the possession or under the control of any Agent or any Lender or any affiliate,
representative, agent or correspondent of any Agent or any Lender;

 

(e)     all Documents;

 

 

 
-5-

--------------------------------------------------------------------------------

 

 

(f)     all General Intangibles (including, without limitation, all Payment
Intangibles, Intellectual Property and Licenses);

 

(g)     all Goods, including, without limitation, all Equipment, Fixtures and
Inventory;

 

(h)     all Instruments (including, without limitation, Promissory Notes);

 

(i)     all Investment Property;

 

(j)     all Letter-of-Credit Rights;

 

(k)     all Pledged Interests;

 

(l)     all Supporting Obligations;

 

(m)     all other tangible and intangible personal property of such Grantor
(whether or not subject to the Code), including, without limitation, all bank
and other accounts and all cash and all investments therein, all proceeds,
products, offspring, accessions, rents, profits, income, benefits, substitutions
and replacements of and to any of the property of such Grantor described in the
preceding clauses of this Section 2 hereof (including, without limitation, any
proceeds of insurance thereon and all causes of action, claims and warranties
now or hereafter held by such Grantor in respect of any of the items listed
above), and all books, correspondence, files and other Records, including,
without limitation, all tapes, disks, cards, Software, data and computer
programs in the possession or under the control of such Grantor or any other
Person from time to time acting for such Grantor that at any time evidence or
contain information relating to any of the property described in the preceding
clauses of this Section 2 hereof or are otherwise necessary or helpful in the
collection or realization thereof; and

 

(n)     all Proceeds, including all Cash Proceeds and Noncash Proceeds, and
products of any and all of the foregoing Collateral;

 

in each case howsoever such Grantor's interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

 

 

 
-6-

--------------------------------------------------------------------------------

 

 

Notwithstanding anything herein to the contrary, the term "Collateral" shall not
include, and no Grantor is pledging, nor granting a security interest hereunder
in, (i) any of such Grantor's right, title or interest in any license, contract
or agreement to which such Grantor is a party as of the date hereof or any of
its right, title or interest thereunder to the extent, but only to the extent,
that such a grant would, under the express terms of such license, contract or
agreement on the date hereof result in a breach of the terms of, or constitute a
default under, such license, contract or agreement (other than to the extent
that any such term (A) has been waived or (B) would be rendered ineffective
pursuant to Sections 9-406, 9-408, 9-409 of the Code or other applicable
provisions of the Uniform Commercial Code of any relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity);
provided, that (x) immediately upon the ineffectiveness, lapse, termination or
waiver of any such provision, the Collateral shall include, and such Grantor
shall be deemed to have granted a security interest in, all such right, title
and interest as if such provision had never been in effect and (y) the foregoing
exclusion shall in no way be construed so as to limit, impair or otherwise
affect the Collateral Agent's unconditional continuing security interest in and
liens upon any rights or interests of a Grantor in or to the proceeds of, or any
monies due or to become due under, any such license, contract or agreement, or
(ii) any intent-to-use United States trademark applications for which an
amendment to allege use or statement of use has not been filed under 15 U.S.C. §
1051(c) or 15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed
in conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively,
by the United States Patent and Trademark Office, provided that, upon such
filing and acceptance, such intent-to-use applications shall be included in the
definition of Collateral.

 

Notwithstanding anything herein to the contrary, the term "Collateral" shall not
include in the case of a Subsidiary of such Grantor organized under the laws of
a jurisdiction other than the United States, any of the states thereof or the
District of Columbia (a "Foreign Subsidiary"), more than 65% (or such greater
percentage that, due to a change in applicable law after the date hereof, (i)
would not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Foreign Subsidiary's United States
parent and (ii) would not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding shares of Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956 2(c)(2)) (it
being understood and agreed that the Collateral shall include 100% of the issued
and outstanding shares of Equity Interests not entitled to vote (within the
meaning of Treas. Reg. Section 1.956 2(c)(2)) or other equity interest of such
Foreign Subsidiary).

 

The Grantors agree that the pledge of the shares of Equity Interests of any
Pledged Issuer who is a Foreign Subsidiary may be supplemented by one or more
separate pledge agreements, deeds of pledge, share charges, or other similar
agreements or instruments, executed and delivered by the relevant Grantors in
favor of the Collateral Agent, which pledge agreements will provide for the
pledge of such shares of Equity Interests in accordance with the laws of the
applicable foreign jurisdiction. With respect to such shares of Equity
Interests, the Collateral Agent may, at any time and from time to time, in its
sole discretion, take actions in such foreign jurisdictions that will result in
the perfection of the Lien created in such shares of Equity Interests.

 

SECTION 3.     Security for Secured Obligations. The security interest created
hereby in the Collateral constitutes continuing collateral security for all of
the following obligations, whether now existing or hereafter incurred (the
"Secured Obligations"):

 

 

 
-7-

--------------------------------------------------------------------------------

 

 

(a)     the prompt payment by each Grantor, as and when due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
of all amounts from time to time owing by it in respect of the Financing
Agreement and/or the other Loan Documents, including, without limitation, (i)
all Obligations (including, without limitation, all Letter of Credit
Obligations), (ii) in the case of a Guarantor, all amounts from time to time
owing by such Grantor in respect of its guaranty made pursuant to Article XI of
the Financing Agreement or under any other Guaranty to which it is a party,
including, without limitation, all obligations guaranteed by such Grantor and
(iii) all interest, fees, commissions, charges, expense reimbursements,
indemnifications and all other amounts due or to become due under any Loan
Document (including, without limitation, all interest, fees, commissions,
charges, expense reimbursements, indemnifications and other amounts that accrue
after the commencement of any Insolvency Proceeding of any Loan Party, whether
or not the payment of such interest, fees, commissions, charges, expense
reimbursements, indemnifications and other amounts are unenforceable or are not
allowable, in whole or in part, due to the existence of such Insolvency
Proceeding); and

 

(b)     the due performance and observance by each Grantor of all of its other
obligations from time to time existing in respect of the Loan Documents.

 

SECTION 4.     Delivery of the Pledged Interests.

 

(a)     (i)     All Promissory Notes in an individual principal amount in excess
of $100,000 currently evidencing the Pledged Debt and all certificates currently
representing the Pledged Shares shall be delivered to the Collateral Agent on or
prior to the execution and delivery of this Agreement. All other Promissory
Notes in an individual principal amount in excess of $100,000, certificates and
Instruments constituting Pledged Interests from time to time required to be
pledged to the Collateral Agent pursuant to the terms of this Agreement or the
Financing Agreement (the "Additional Collateral") shall be delivered to the
Agent promptly upon, but in any event within five (5) Business Days of, receipt
thereof by or on behalf of any of the Grantors. All such Promissory Notes,
certificates and Instruments shall be held by or on behalf of the Collateral
Agent pursuant hereto and shall be delivered in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment or undated stock powers executed in blank, all in form and substance
reasonably satisfactory to the Collateral Agent. If any Pledged Interests
consist of uncertificated securities, unless the immediately following sentence
is applicable thereto, such Grantor shall cause the Collateral Agent (or its
designated custodian or nominee) to become the registered holder thereof, or
cause each issuer of such securities to agree that it will comply with
instructions originated by the Collateral Agent with respect to such securities
without further consent by such Grantor. If any Pledged Interests consist of
security entitlements, such Grantor shall transfer such security entitlements to
the Collateral Agent (or its custodian, nominee or other designee), or cause the
applicable securities intermediary to agree that it will comply with entitlement
orders by the Collateral Agent without further consent by such Grantor.

 

(ii)     Within five (5) Business Days of the receipt by a Grantor of any
Additional Collateral, a Pledge Amendment, duly executed by such Grantor, in
substantially the form of Exhibit A hereto (a "Pledge Amendment"), shall be
delivered to the Collateral Agent, in respect of the Additional Collateral that
must be pledged pursuant to this Agreement and the Financing Agreement. The
Pledge Amendment shall from and after delivery thereof constitute part of
Schedules VII and VIII hereto. Each Grantor hereby authorizes the Collateral
Agent to attach each Pledge Amendment to this Agreement and agrees that all
Promissory Notes, certificates or Instruments listed on any Pledge Amendment
delivered to the Collateral Agent shall for all purposes hereunder constitute
Pledged Interests and such Grantor shall be deemed upon delivery thereof to have
made the representations and warranties set forth in Section 5 hereof with
respect to such Additional Collateral.

 

 

 
-8-

--------------------------------------------------------------------------------

 

 

(b)     If any Grantor shall receive, by virtue of such Grantor's being or
having been an owner of any Pledged Interests, any (i) stock certificate
(including, without limitation, any certificate representing a stock dividend or
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off), Promissory Note or other Instrument, (ii)
option or right, whether as an addition to, substitution for, or in exchange
for, any Pledged Interests, or otherwise, (iii) dividends payable in cash
(except such dividends permitted to be retained by any such Grantor pursuant to
Section 7 hereof) or in securities or other property or (iv) dividends,
distributions, cash, Instruments, Investment Property and other property in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, such Grantor
shall receive such stock certificate, Promissory Note, Instrument, option,
right, payment or distribution in trust for the benefit of the Collateral Agent,
shall segregate it from such Grantor's other property and shall deliver it
forthwith to the Collateral Agent, in the exact form received, with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations; provided, however that such Grantor shall
not be required to deliver any Promissory Note unless such Promissory Note
evidences Pledged Debt in an individual principal amount in excess of $100,000.

 

SECTION 5.     Representations and Warranties. Each Grantor jointly and
severally represents and warrants as follows:

 

(a)     Schedule I hereto sets forth a complete and accurate list as of the date
hereof of (i) the exact legal name of each Grantor, (ii) the jurisdiction of
organization of each Grantor, (iii) the type of organization of each Grantor and
(iv) the organizational identification number of each Grantor or states that no
such organizational identification number exists. The Perfection Certificate
executed by each Loan Party, each dated June 24, 2013, copies of which have been
previously delivered to the Collateral Agent, are true, complete and correct in
all respects.

 

(b)     This Agreement is, and each other Loan Document to which any Grantor is
or will be a party, when delivered hereunder, will be, a legal, valid and
binding obligation of such Grantor, enforceable against such Grantor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors' rights generally.

 

 

 
-9-

--------------------------------------------------------------------------------

 

 

(c)     Except as disclosed in the Financing Agreement, there is no pending or,
to the best knowledge of any Grantor, threatened action, suit or proceeding
affecting any Grantor or any of its properties before any court or other
Governmental Authority or any arbitrator that (A) if adversely determined, could
reasonably be expected to have a Material Adverse Effect on the grant by any
Grantor, or the perfection of the security interest purported to be created
hereby in the Collateral, or the exercise by the Collateral Agent of any of its
rights or remedies hereunder, or (B) relates to this Agreement or any other Loan
Document or any transaction contemplated hereby or thereby.

 

(d)     All Equipment, Fixtures, Inventory and other Goods now existing are, and
all Equipment, Fixtures, Inventory and other Goods hereafter existing will be,
located at the addresses specified therefor in Schedule III hereto (as amended,
supplemented or otherwise modified from time to time in accordance with
Section 6(b)). Each Grantor's chief place of business and chief executive
office, the place where such Grantor keeps its Records concerning Accounts and
all originals of all Chattel Paper are located at the addresses specified
therefor in Schedule III hereto (as amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof). None of the Accounts is
evidenced by Promissory Notes or other Instruments. Set forth in Schedule IV
hereto is a complete and accurate list, as of the date of this Agreement, of
each Deposit Account, Securities Account and Commodities Account of each
Grantor, together with the name and address of each institution at which each
such Account is maintained, the account number for each such Account and a
description of the purpose of each such Account. Set forth in Schedule II hereto
is (i) a complete and correct list of each trade name used by each Grantor and
(ii) the name of, and each trade name used by, each Person from which such
Grantor has acquired any substantial part of the Collateral within five years of
the date hereof.

 

(e)     Each Grantor has delivered to the Collateral Agent true, complete and
correct copies of each License described in Schedule II hereto, including all
schedules and exhibits thereto, which represents all of the Licenses existing on
the date of this Agreement. Each such License sets forth the entire agreement
and understanding of the parties thereto relating to the subject matter thereof,
and there are no other agreements, arrangements or understandings, written or
oral, relating to the matters covered thereby or the rights of any Grantor or
any of its Affiliates in respect thereof. Each License now existing is, and each
other License will be, the legal, valid and binding obligation of the parties
thereto, enforceable against such parties in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally. No default under any License by any such party has occurred, nor does
any defense, offset, deduction or counterclaim exist thereunder in favor of any
such party. No party to any License has given any Grantor notice of its
intention to cancel, terminate or fail to renew any License.

 

 

 
-10-

--------------------------------------------------------------------------------

 

 

(f)     The Grantors own and control, or otherwise have the right to use, all
Intellectual Property necessary for the operation of its business, without
infringement upon or conflict with the rights of any other Person with respect
thereto, except for such infringements and conflicts which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Schedule II hereto sets forth a complete and accurate list of all
Intellectual Property owned or used by each Grantor as of the date hereof. All
such Intellectual Property is subsisting and in full force and effect, has not
been adjudged invalid or unenforceable, is valid and enforceable and has not
been abandoned in whole or in part. Except as set forth in Schedule II hereto,
no such Intellectual Property is the subject of any licensing or franchising
agreement. No Grantor has any knowledge of any conflict with the rights of
others to any Intellectual Property and, to the best knowledge of each Grantor,
no Grantor is now infringing or in conflict with any such rights of others, and
to the best knowledge of each Grantor, no other Person is now infringing or in
conflict with any such properties, assets and rights owned or used by any
Grantor, except for such infringements and conflicts which could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. No Grantor has received any notice that it is violating or has violated
the Intellectual Property rights of any third party.

 

(g)     None of the Other Intellectual Property of any Grantor has been, to the
best knowledge of each Grantor, used, divulged, disclosed or appropriated to the
detriment of such Grantor for the benefit of any other Person other than such
Grantor; no employee, independent contractor or agent of any Grantor has
misappropriated any Other Intellectual Property of any other Person in the
course of the performance of his or her duties as an employee, independent
contractor or agent of such Grantor; and no employee, independent contractor or
agent of any Grantor is in default or breach of any term of any employment
agreement, non-disclosure agreement, assignment of inventions agreement or
similar agreement, or contract relating in any way to the protection, ownership,
development, use or transfer of such Grantor's Intellectual Property Collateral.

 

(h)     The Existing Issuers set forth in Schedule VIII identified as a
Subsidiary of a Grantor are each such Grantor's only Subsidiaries existing on
the date hereof. The Pledged Shares have been duly authorized and validly issued
and are fully paid and nonassessable and the holders thereof are not entitled to
any preemptive, first refusal or other similar rights. Except as noted in
Schedule VIII hereto, the Pledged Shares constitute 100% of the issued shares of
Equity Interests of the Pledged Issuers as of the date hereof. All other shares
of Equity Interests constituting Pledged Interests will be duly authorized and
validly issued, fully paid and nonassessable.

 

(i)     The Promissory Notes currently evidencing the Pledged Debt have been,
and all other Promissory Notes from time to time evidencing Pledged Debt, when
executed and delivered, will have been, duly authorized, executed and delivered
by the respective makers thereof, and all such Promissory Notes are or will be,
as the case may be, legal, valid and binding obligations of such makers,
enforceable against such makers in accordance with their respective terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors' rights
generally.

 

 

 
-11-

--------------------------------------------------------------------------------

 

 

(j)     The Grantors are and will be at all times the sole and exclusive owners
of, or otherwise have and will have adequate rights in, the Collateral free and
clear of any Lien except for the Permitted Liens. No effective financing
statement or other instrument similar in effect covering all or any part of the
Collateral is on file in any recording or filing office except such as may have
been filed to perfect or protect any Permitted Lien.

 

(k)     The exercise by the Collateral Agent of any of its rights and remedies
hereunder will not contravene any law or any contractual restriction binding on
or otherwise affecting any Grantor or any of its properties and will not result
in, or require the creation of, any Lien upon or with respect to any of its
properties.

 

(l)     No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person, is required for (i)
the due execution, delivery and performance by any Grantor of this Agreement,
(ii) the grant by any Grantor of the security interest purported to be created
hereby in the Collateral or (iii) the exercise by the Collateral Agent of any of
its rights and remedies hereunder, except, in the case of this clause (iii), as
may be required in connection with any sale of any Pledged Interests by laws
affecting the offering and sale of securities generally. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person, is required for the perfection of the security
interest purported to be created hereby in the Collateral, except (A) for the
filing under the Uniform Commercial Code as in effect in the applicable
jurisdiction of the financing statements described in Schedule V hereto, all of
which financing statements have been duly filed and are in full force and
effect, (B) with respect to the perfection of the security interest created
hereby in the United States Intellectual Property and Licenses, for the
recording of the appropriate Assignment for Security, substantially in the form
of Exhibit B hereto in the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, (C) with respect to the
perfection of the security interest created hereby in foreign Intellectual
Property and Licenses, for registrations and filings in jurisdictions located
outside of the United States and covering rights in such jurisdictions relating
to such foreign Intellectual Property and Licenses, (D) with respect to the
perfection of the security interest created hereby in Titled Collateral, for the
submission of an appropriate application requesting that the Lien of the
Collateral Agent be noted on the Certificate of Title or certificate of
ownership, completed and authenticated by the applicable Grantor, together with
the Certificate of Title or certificate of ownership, with respect to such
Titled Collateral, to the appropriate Governmental Authority, (E) with respect
to any action that may be necessary to obtain control of Collateral constituting
Deposit Accounts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights, the taking of such actions, and (F) the Collateral
Agent's having possession of all Documents, Chattel Paper, Instruments and cash
constituting Collateral (subclauses (A), (B), (C), (D), (E) and (F), each a
"Perfection Requirement" and collectively, the "Perfection Requirements").
Notwithstanding the foregoing, it is agreed and understood that any Grantor with
any right, title or interest in a leasehold interest shall not be required to
take actions or execute and deliver any documents necessary to perfect the
Collateral Agent's security interest in such leasehold interest if the
Collateral Agent (in its sole discretion) has determined that the costs to be
incurred by such Grantor to perfect the Collateral Agent's security interest
would be unreasonably excessive in relation to the benefits to the Collateral
Agent and the Lenders to be derived from such security interest.

 

 

 
-12-

--------------------------------------------------------------------------------

 

 

(m)     This Agreement creates a legal, valid and enforceable security interest
in favor of the Collateral Agent, for the benefit of the Secured Parties, in the
Collateral, as security for the Secured Obligations. The Perfection Requirements
result in the perfection of such security interests. Such security interests
are, or in the case of Collateral in which any Grantor obtains rights after the
date hereof, will be, perfected, first priority security interests, subject in
priority only to the Permitted Liens that, pursuant to the definition of the
term "Permitted Liens", are not prohibited from being prior to the Liens in
favor of the Collateral Agent, for the benefit of the Secured Parties, and the
recording of such instruments of assignment described above. Such Perfection
Requirements and all other action necessary or desirable to perfect and protect
such security interest have been duly made or taken, except for (i) the
Collateral Agent's having possession of all Instruments, Documents, Chattel
Paper and cash constituting Collateral after the date hereof, (ii) the
Collateral Agent's having control of all Deposit Accounts, Electronic Chattel
Paper, Investment Property or Letter-of-Credit Rights constituting Collateral
after the date hereof, and (iii) the other filings and recordations and actions
described in Section 5(l) hereof.

 

(n)     As of the date hereof, no Grantor holds any Commercial Tort Claims with
an individual value in excess of $250,000 in respect of which a claim has been
filed in a court of law or a written notice by an attorney has been given to a
potential defendant, except for such claims described in Schedule VI.

 

(o)     Each Grantor and any of its Subsidiaries that is a partnership or a
limited liability company with certificated Equity Interests, has irrevocably
opted into (and has caused each of its Subsidiaries that is a partnership or a
limited liability company with certificated Equity Interests, and a Pledged
Issuer to opt into) Article 8 of the Uniform Commercial Code (collectively, the
"Certificated Entities"). Such interests are securities for purposes of Article
8 of any relevant Uniform Commercial Code. With respect to each Grantor and its
Subsidiaries that is a partnership or a limited liability and is not a
Certificated Entity, the partnership interests or membership interests of each
such Person are not (A) dealt in or traded on securities exchanges or in
securities markets, (B) securities for purposes of Article 8 of any relevant
Uniform Commercial Code, (C) investment company securities within the meaning of
Section 8-103 of any relevant Uniform Commercial Code and (D) evidenced by a
certificate. Such partnership interests or membership interests constitute
General Intangibles.

 

SECTION 6.     Covenants as to the Collateral. So long as any of the Secured
Obligations (whether or not due) shall remain unpaid or any Lender shall have
any Commitment under the Financing Agreement, unless the Collateral Agent shall
otherwise consent in writing:

 

 

 
-13-

--------------------------------------------------------------------------------

 

 

(a)     Further Assurances. Each Grantor will take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as the Collateral Agent may require from time to
time in order (i) to perfect and protect, or maintain the perfection of, the
security interest and Lien purported to be created hereby; (ii) to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder in
respect of the Collateral; or (iii) otherwise to effect the purposes of this
Agreement, including, without limitation: (A) marking conspicuously all Chattel
Paper, Instruments and Licenses and, at the request of the Collateral Agent, all
of its Records pertaining to the Collateral with a legend, in form and substance
satisfactory to the Collateral Agent, indicating that such Chattel Paper,
Instrument, License or Collateral is subject to the security interest created
hereby, (B) if any Account with an individual value in excess of $100,000 shall
be evidenced by a Promissory Note or other Instrument or Chattel Paper,
delivering and pledging to the Collateral Agent such Promissory Note, other
Instrument or Chattel Paper, duly endorsed and accompanied by executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Collateral Agent, (C) executing and filing (to the extent, if any, that such
Grantor's signature is required thereon) or authenticating the filing of, such
financing or continuation statements, or amendments thereto, (D) with respect to
Intellectual Property hereafter existing and not covered by an appropriate
security interest grant, the executing and recording in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable,
appropriate instruments granting a security interest, as may be necessary or
desirable or that the Collateral Agent may request in order to perfect and
preserve the security interest purported to be created hereby, (E) delivering to
the Collateral Agent irrevocable proxies in respect of the Pledged Interests,
(F) furnishing to the Collateral Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Collateral Agent may reasonably
request, all in reasonable detail, (G) if any Collateral with a book value in
excess of $100,000 (when aggregated with all other Collateral at the same
location) shall be in the possession of a third party, notifying such Person of
the Collateral Agent's security interest created hereby and obtaining a written
agreement, in form and substance satisfactory to the Collateral Agent, providing
access to such Collateral in order to remove such Collateral from such premises
during an Event of Default and acknowledging that such Person holds possession
of the Collateral for the benefit of the Collateral Agent, provided, that in the
event such Grantor is unable to obtain any such written agreement, the
Administrative Agent may, in its reasonable discretion, establish such reserves
as it deems necessary with respect to any such Collateral, (H) if at any time
after the date hereof, any Grantor acquires or holds any Commercial Tort Claim
with an individual value in excess of $250,000, immediately notifying the
Collateral Agent in a writing signed by such Grantor setting forth a brief
description of such Commercial Tort Claim and granting to the Collateral Agent a
security interest therein and in the proceeds thereof, which writing shall
incorporate the provisions hereof and shall be in form and substance
satisfactory to the Collateral Agent, (I) upon the acquisition after the date
hereof by any Grantor of any Titled Collateral with an individual fair market
value in excess of $25,000 (other than Equipment that is subject to a purchase
money security interest permitted by Section 7.02(a) of the Financing
Agreement), immediately notifying the Collateral Agent of such acquisition,
setting forth a description of the Titled Collateral acquired and a good faith
estimate of the current value of such Titled Collateral, and if so requested by
the Collateral Agent, immediately causing the Collateral Agent to be listed as
the lienholder on such Certificate of Title or certificate of ownership and
delivering evidence of the same to the Collateral Agent, and (J) taking all
actions required by law in any relevant Uniform Commercial Code jurisdiction, or
by other law as applicable in any foreign jurisdiction. No Grantor shall take or
fail to take any action which would in any manner impair the validity or
enforceability of the Collateral Agent's security interest in and Lien on any
Collateral.

 

 

 
-14-

--------------------------------------------------------------------------------

 

 

(b)     Location of Equipment and Inventory. Each Grantor will keep the
Equipment and Inventory (other than Equipment and Inventory sold in the ordinary
course of business in accordance with Section 6(h) hereof) at the locations
specified in Schedule III hereto or, upon not less than thirty (30) days' prior
written notice to the Collateral Agent accompanied by a new Schedule III hereto
indicating each new location of the Equipment and Inventory, at such other
locations in the continental United States as the Grantors may elect, provided
that (i) all action has been taken to grant to the Collateral Agent a perfected,
first priority security interest in such Equipment and Inventory (subject in
priority only to Permitted Liens that, pursuant to the definition of the term
"Permitted Liens", are not prohibited from being prior to the Liens in favor of
the Collateral Agent, for the benefit of the Secured Parties, and (ii) the
Collateral Agent's rights in such Equipment and Inventory, including, without
limitation, the existence, perfection and priority of the security interest
created hereby in such Equipment and Inventory, are not adversely affected
thereby.

 

(c)     Condition of Equipment. Each Grantor will maintain or cause the
Equipment which is necessary or useful in the proper conduct of its business to
be maintained and preserved in good condition, repair and working order as when
acquired and in accordance with any manufacturer's manual, ordinary wear and
tear excepted, and will forthwith, or in the case of any loss or damage to any
Equipment promptly after the occurrence thereof, make or cause to be made all
repairs, replacements and other improvements in connection therewith which are
necessary or desirable, consistent with past practice, or which the Collateral
Agent may request to such end. Each Grantor will promptly furnish to the
Collateral Agent a statement describing in reasonable detail any loss or damage
in excess of $100,000 to any Equipment.

 

(d)     Taxes, Etc. Each Grantor jointly and severally agrees to pay promptly
when due all property and other taxes, assessments and governmental charges or
levies imposed upon, and all claims (including claims for labor, materials and
supplies) against, the Equipment and Inventory, except to the extent otherwise
provided in the Financing Agreement.

 

(e)     Insurance. Each Grantor will, at its own expense, maintain insurance
with respect to the Collateral in accordance with the terms of the Financing
Agreement. Each Grantor will, if so requested by the Collateral Agent, deliver
to the Collateral Agent original or duplicate insurance policies and, as often
as the Collateral Agent may reasonably request, a report of a reputable
insurance broker with respect to such insurance. Each Grantor will also, at the
request of the Collateral Agent, execute and deliver instruments of assignment
of such insurance policies and cause the respective insurers to acknowledge
notice of such assignment.

 

 

 
-15-

--------------------------------------------------------------------------------

 

 

(f)     Provisions Concerning the Accounts and the Licenses.

 

(i)     Each Grantor will, except as otherwise provided in this subsection (f),
continue to collect, at its own expense, all amounts due or to become due under
the Accounts. In connection with such collections, each Grantor may (and, at the
Collateral Agent's direction, will) take such action as such Grantor (or, if
applicable, the Collateral Agent) may deem necessary or advisable to enforce
collection or performance of the Accounts; provided, however, that the
Collateral Agent shall have the right at any time, upon the occurrence and
during the continuance of an Event of Default, to notify the Account Debtors or
obligors under any Accounts of the assignment of such Accounts to the Collateral
Agent and to direct such Account Debtors or obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Collateral Agent or its designated agent and, upon such notification and at the
expense of such Grantor and to the extent permitted by law, to enforce
collection of any such Accounts and to adjust, settle or compromise the amount
or payment thereof, in the same manner and to the same extent as such Grantor
might have done. After receipt by any Grantor of a notice from the Collateral
Agent that the Collateral Agent has notified, intends to notify, or has enforced
or intends to enforce a Grantor's rights against the Account Debtors or obligors
under any Accounts as referred to in the proviso to the immediately preceding
sentence, (A) all amounts and proceeds (including Instruments) received by such
Grantor in respect of the Accounts shall be received in trust for the benefit of
the Collateral Agent hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over to the Collateral Agent or its
designated agent in the same form as so received (with any necessary
endorsement) to be held as cash collateral and either (x) credited to the Loan
Account so long as no Event of Default shall have occurred and be continuing or
(y) if any Event of Default shall have occurred and be continuing, applied as
specified in Section 9(d) hereof, and (B) such Grantor will not adjust, settle
or compromise the amount or payment of any Account or release wholly or partly
any Account Debtor or obligor thereof or allow any credit or discount thereon.
In addition, upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent may (in its sole and absolute discretion) direct
any or all of the banks and financial institutions with which any Grantor either
maintains a Deposit Account or a lockbox or deposits the proceeds of any
Accounts to send immediately to the Collateral Agent or its designated agent by
wire transfer (to such account as the Collateral Agent shall specify, or in such
other manner as the Collateral Agent shall direct) all or a portion of such
securities, cash, investments and other items held by such institution.   Any
such securities, cash, investments and other items so received by the Collateral
Agent or its designated agent shall (in the sole and absolute discretion of the
Collateral Agent) be held as additional Collateral for the Secured Obligations
or distributed in accordance with Section 9 hereof.

 

 

 
-16-

--------------------------------------------------------------------------------

 

 

(ii)     Upon the occurrence and during the continuance of any breach or default
under any License by any party thereto other than a Grantor, (A) the relevant
Grantor will, promptly after obtaining knowledge thereof, give the Collateral
Agent written notice of the nature and duration thereof, specifying what action,
if any, it has taken and proposes to take with respect thereto, (B) no Grantor
will, without the prior written consent of the Collateral Agent, declare or
waive any such breach or default or affirmatively consent to the cure thereof or
exercise any of its remedies in respect thereof, and (C) each Grantor will, upon
written instructions from the Collateral Agent and at such Grantor's expense,
take such action as the Collateral Agent may deem necessary or advisable in
respect thereof.

 

(iii)     Each Grantor will, at its expense, promptly deliver to the Collateral
Agent a copy of each notice or other communication received by it by which any
other party to any License (A) declares a breach or default by a Grantor of any
material term thereunder, (B) terminates such License or (C) purports to
exercise any of its rights or affect any of its obligations thereunder, together
with a copy of any reply by such Grantor thereto.

 

(iv)     Each Grantor will exercise promptly and diligently each and every right
which it may have under each License (other than any right of termination) and
will duly perform and observe in all respects all of its obligations under each
License and will take all action necessary to maintain the Licenses in full
force and effect, unless such Grantor determines in its reasonable business
judgment that such License is no longer useful or necessary to the conduct of
its business. No Grantor will, without the prior written consent of the
Collateral Agent, cancel, terminate, amend or otherwise modify in any respect,
or waive any provision of, any License.

 

(g)     Provisions Concerning the Pledged Interests. Each Grantor will

 

(i)     at the Grantors' joint and several expense, promptly deliver to the
Collateral Agent a copy of each material notice or other material communication
received by it in respect of the Pledged Interests in its capacity as the owner
of such Pledged Interests;

 

(ii)     at the Grantors' joint and several expense, defend the Collateral
Agent's right, title and security interest in and to the Pledged Interests
against the claims of any Person;

 

 

 
-17-

--------------------------------------------------------------------------------

 

 

(iii)     not make or consent to any amendment or other modification or waiver
with respect to any Pledged Interests or enter into any agreement or permit to
exist any restriction with respect to any Pledged Interests, in each case other
than pursuant to the Loan Documents; and

 

(iv)     not permit the issuance of (A) any additional shares of any class of
Equity Interests of any Pledged Issuer, (B) any securities convertible
voluntarily by the holder thereof or automatically upon the occurrence or
non-occurrence of any event or condition into, or exchangeable for, any such
shares of Equity Interests or (C) any warrants, options, contracts or other
commitments entitling any Person to purchase or otherwise acquire any such
shares of Equity Interests.

 

(h)     Transfers and Other Liens.

 

(i)     Except to the extent expressly permitted by Section 7.02(c) of the
Financing Agreement, no Grantor will liquidate, convey, sell, assign (by
operation of law or otherwise), lease or sublease, transfer or otherwise dispose
of any of the Collateral.

 

(ii)     Except to the extent expressly permitted by Section 7.02(a) of the
Financing Agreement, no Grantor will create, incur, assume or suffer to exist
any Lien upon or with respect to any Collateral.

 

(i)     Intellectual Property.

 

(i)     If applicable, each Grantor has duly executed and delivered the
applicable Assignment for Security in the form attached hereto as Exhibit B.
Each Grantor (either itself or through licensees) will, and will cause each
licensee thereof to, take all action necessary to maintain all of the
Intellectual Property in full force and effect, including, without limitation,
using the proper statutory notices and markings and using the Trademarks on each
applicable trademark class of goods in order to so maintain the Trademarks in
full force, free from any claim of abandonment for non-use, and no Grantor will
(nor permit any licensee thereof to) do any act or knowingly omit to do any act
whereby any Intellectual Property may become invalidated.

 

(ii)     Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing, no Grantor shall have an obligation to use or to
maintain any Intellectual Property (A) that relates solely to any product or
work, that has been, or is in the process of being, discontinued, abandoned or
terminated, (B) that is being replaced with Intellectual Property substantially
similar to the Intellectual Property that may be abandoned or otherwise become
invalid, so long as the failure to use or maintain such Intellectual Property
does not materially adversely affect the validity of such replacement
Intellectual Property and so long as such replacement Intellectual Property is
subject to the Lien created by this Agreement or (C) that is substantially the
same as any other Intellectual Property that is in full force, so long as the
failure to use or maintain such Intellectual Property does not materially
adversely affect the validity of such replacement Intellectual Property and so
long as such other Intellectual Property is subject to the Lien and security
interest created by this Agreement.

 

 

 
-18-

--------------------------------------------------------------------------------

 

 

(iii)     Each Grantor will cause to be taken all necessary steps in any
proceeding before the United States Patent and Trademark Office and the United
States Copyright Office or any similar office or agency in any other country or
political subdivision thereof to maintain each registration of the Intellectual
Property (other than the Intellectual Property described in the proviso to the
immediately preceding sentence), including, without limitation, filing of
renewals, affidavits of use, affidavits of incontestability and opposition,
interference and cancellation proceedings and payment of maintenance fees,
filing fees, taxes or other governmental fees. If any Intellectual Property is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, the Grantors shall (x) upon obtaining knowledge of
such infringement, misappropriation, dilution or other violation, promptly
notify the Collateral Agent and (y) to the extent the Grantors shall deem
appropriate under the circumstances, promptly sue for infringement,
misappropriation, dilution or other violation, seek injunctive relief where
appropriate and recover any and all damages for such infringement,
misappropriation, dilution or other violation, or take such other actions as the
Grantors shall deem appropriate under the circumstances to protect such
Intellectual Property.

 

(iv)     Each Grantor shall furnish to the Collateral Agent statements and
schedules further identifying and describing the Intellectual Property and
Licenses and such other reports in connection with the Intellectual Property and
Licenses as the Collateral Agent may reasonably request, all in reasonable
detail and promptly upon request of the Collateral Agent, following receipt by
the Collateral Agent of any such statements, schedules or reports, the Grantors
shall modify this Agreement by amending Schedule II hereto to include any
Intellectual Property and Licenses, as the case may be, which become part of the
Collateral under this Agreement, and shall execute and authenticate such
documents and do such acts as shall be necessary or, in the judgment of the
Collateral Agent, desirable to subject such Intellectual Property and Licenses
to the Lien and security interest created by this Agreement.

 

(v)     Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default, no Grantor may abandon or
otherwise permit any Intellectual Property to become invalid without the prior
written consent of the Collateral Agent, and if any Intellectual Property is
infringed, misappropriated, diluted or otherwise violated in any material
respect by a third party, the Grantors will take such action as the Collateral
Agent shall deem appropriate under the circumstances to protect such
Intellectual Property.

 

 

 
-19-

--------------------------------------------------------------------------------

 

 

(vi)     In the event that any Grantor shall (A) obtain rights to any new
Trademarks necessary for the operation of its business, or any reissue, renewal
or extension of any existing Trademark necessary for the operation of its
business, (B) obtain rights to or develop any new patentable inventions, or
become entitled to the benefit of any Patent, or any reissue, division,
continuation, renewal, extension or continuation-in-part of any existing Patent
or any improvement thereof (whether pursuant to any license or otherwise), (C)
obtain rights to or develop any new works protectable by Copyright, or become
entitled to the benefit of any rights with respect to any Copyright or any
registration or application therefor, or any renewal or extension of any
existing Copyright or any registration or application therefor, or (D) obtain
rights to or develop new Other Intellectual Property, the provisions of
Section 2 hereof shall automatically apply thereto and such Grantor shall give
to the Collateral Agent prompt notice thereof in accordance with the terms of
this Agreement and the Financing Agreement. Except as otherwise provided herein
or in the Financing Agreement each Grantor, either itself or through any agent,
employee, licensee or designee, shall give the Collateral Agent written notice
of each application submitted by it for the registration of any Trademark or
Copyright or the issuance of any Patent with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, or in any
similar office or agency of the United States or any country or any political
subdivision thereof.

 

(vii)     Each Grantor shall execute, authenticate and deliver any and all
assignments, agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent's security
interest hereunder in such Intellectual Property and the General Intangibles of
such Grantor relating thereto or represented thereby, and each Grantor hereby
appoints the Collateral Agent its attorney-in-fact to execute and/or
authenticate and file all such writings for the foregoing purposes, all acts of
such attorney being hereby ratified and confirmed, and such power (being coupled
with an interest) shall be irrevocable until the date on which all of the
Secured Obligations have been indefeasibly paid in full in cash after the
termination of each Lender's Commitment and each of the Loan Documents.

 

 

 
-20-

--------------------------------------------------------------------------------

 

 

(j)     Deposit, Commodities and Securities Accounts. On or prior to the
Effective Date, each Grantor shall cause each bank and other financial
institution with an account referred to in Schedule IV hereto to execute and
deliver to the Collateral Agent (or its designee) a control agreement, in form
and substance satisfactory to the Collateral Agent, duly executed by such
Grantor and such bank or financial institution, or enter into other arrangements
in form and substance satisfactory to the Collateral Agent, pursuant to which
such institution shall irrevocably agree, among other things, that (i) it will
comply at any time with the instructions originated by the Collateral Agent (or
its designee) to such bank or financial institution directing the disposition of
cash, Commodity Contracts, securities, Investment Property and other items from
time to time credited to such account, without further consent of such Grantor,
which instructions the Collateral Agent (or its designee) will not give to such
bank or other financial institution in the absence of a continuing Event of
Default, (ii) all cash, Commodity Contracts, securities, Investment Property and
other items of such Grantor deposited with such institution shall be subject to
a perfected, first priority security interest in favor of the Collateral Agent
(or its designee), (iii) any right of set off, banker's Lien or other similar
Lien, security interest or encumbrance shall be fully waived as against the
Collateral Agent (or its designee), and (iv) upon receipt of written notice from
the Collateral Agent during the continuance of an Event of Default, such bank or
financial institution shall immediately send to the Collateral Agent (or its
designee) by wire transfer (to such account as the Collateral Agent (or its
designee) shall specify, or in such other manner as the Collateral Agent (or its
designee) shall direct) all such cash, the value of any Commodity Contracts,
securities, Investment Property and other items held by it.   Without the prior
written consent of the Collateral Agent, no Grantor shall make or maintain any
Deposit Account, Commodity Account or Securities Account except for the accounts
set forth in Schedule IV hereto. The provisions of this Section 6(j) shall not
apply to (i) Deposit Accounts for which the Collateral Agent is the depositary,
(ii) Deposit Accounts that do not contain deposits at any time in an aggregate
amount in excess of $10,000 for any one account and $50,000 in the aggregate for
all such accounts, and (iii) Deposit Accounts specially and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of a Grantor's salaried employees, provided that the funds on
deposit in such Deposit Accounts shall at no time exceed the actual payroll,
payroll taxes and other employee wage and benefit payments then owing by such
Grantor for the immediately succeeding payroll period.

 

(k)     Titled Collateral.

 

(i)     Each Grantor shall (a) cause all Collateral, now owned or hereafter
acquired by any Grantor, which under applicable law are required to be
registered, to be properly registered in the name of such Grantor, (b) cause all
Titled Collateral, to be properly titled in the name of such Grantor, and if
requested by the Collateral Agent (which request shall only be made with respect
to Titled Collateral with an individual fair market value in excess of $25,000
so long as no Event of Default exists), with the Collateral Agent's Lien noted
thereon and (c) if requested by the Collateral Agent, promptly deliver to the
Collateral Agent (or its custodian) originals of all such Certificates of Title
or certificates of ownership for such Titled Collateral, with the Collateral
Agent's Lien noted thereon, provided, that each Grantor covenants and agrees
that any original Certificates of Title or certificates of ownership not
delivered to Collateral Agent shall be held in trust by such Grantor for the
Agents and the Lenders.

 

 

 
-21-

--------------------------------------------------------------------------------

 

 

(ii)     Upon the acquisition after the date hereof by any Grantor of any Titled
Collateral (other than Equipment to be acquired that is subject to a purchase
money security interest permitted by Section 7.02(a) of the Financing
Agreement), such Grantor shall immediately notify the Collateral Agent of such
acquisition, set forth a description of such Titled Collateral acquired and a
good faith estimate of the current value of such Titled Collateral, and if so
requested by the Collateral Agent (which request shall only be made with respect
to Titled Collateral with an individual fair market value in excess of $25,000
so long as no Event of Default exists), immediately deliver to the Collateral
Agent (or its custodian) originals of the Certificates of Title or certificates
of ownership for such Titled Collateral, together with the manufacturer's
statement of origin, and an application duly executed by the appropriate Grantor
to evidence the Collateral Agent's Lien thereon.

 

(iii)     Each Grantor hereby appoints the Collateral Agent as its
attorney-in-fact, effective the date hereof and terminating upon the termination
of this Agreement, for the purpose of (A) executing on behalf of such Grantor
title or ownership applications for filing with appropriate Governmental
Authority to enable Titled Collateral now owned or hereafter acquired by such
Grantor to be retitled and the Collateral Agent listed as lienholder thereof,
(B) filing such applications with such Governmental Authority, and (C) executing
such other documents and instruments on behalf of, and taking such other action
in the name of, such Grantor as the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof (including, without limitation, for
the purpose of creating in favor of the Collateral Agent a perfected Lien on
such Titled Collateral and exercising the rights and remedies of the Collateral
Agent hereunder). This appointment as attorney-in-fact is coupled with an
interest and is irrevocable until the date on which all of the Secured
Obligations have been indefeasibly paid in full in cash after the termination of
each Lender's Commitment and each of the Loan Documents.

 

(iv)     With respect to motor vehicles, any Certificates of Title or ownership
delivered pursuant to the terms hereof shall be accompanied by odometer
statements for each motor vehicle covered thereby.

 

(v)     So long as no Event of Default shall have occurred and be continuing,
upon the request of any Grantor, the Collateral Agent shall execute and deliver
to such Grantor such instruments as such Grantor shall reasonably request to
remove the notation of the Collateral Agent as lienholder on any Certificate of
Title or certificate of ownership for any Titled Collateral; provided that any
such instruments shall be delivered, and the release shall be effective, only
upon receipt by the Collateral Agent of a certificate from such Grantor, stating
that the Titled Collateral, the Lien on which is to be released, is to be sold
in accordance with the terms of the Financing Agreement or has suffered a
casualty loss (with title thereto passing to the casualty insurance company
therefor in settlement of the claim for such loss), the amount that such Grantor
will receive as sale proceeds or insurance proceeds and whether or not such sale
proceeds or insurance proceeds are required by the Financing Agreement to be
paid to the Collateral Agent to be applied to the Secured Obligations and, to
the extent required by the Financing Agreement, any proceeds of such sale or
casualty loss shall be paid to the Collateral Agent hereunder to be applied to
the Secured Obligations in accordance with the terms of the Financing Agreement.

 

 

 
-22-

--------------------------------------------------------------------------------

 

 

(l)     Control. Each Grantor hereby agrees to take any or all action that may
be necessary or desirable or that the Collateral Agent may request in order for
the Collateral Agent to obtain control in accordance with Sections 9-104, 9-105,
9-106, and 9-107 of the Code with respect to the following Collateral: (i)
Deposit Accounts, (ii) Electronic Chattel Paper, (iii) Investment Property and
(iv) Letter-of-Credit Rights. Each Grantor hereby acknowledges and agrees that
any agent or designee of the Collateral Agent shall be deemed to be a "secured
party" with respect to the Collateral under the control of such agent or
designee for all purposes.

 

(m)     Records; Inspection and Reporting.

 

(i)     Each Grantor shall keep adequate records concerning the Accounts,
Chattel Paper and Pledged Interests. Each Grantor shall permit any Agent, or any
agents or representatives thereof or such professionals or other Persons as any
Agent may designate, at any time and from time to time during normal business
hours, at the expense of the Grantors, (A) to examine and make copies of and
abstracts from such Grantor's books and records, (B) to visit and inspect its
properties, (C) to verify materials, leases, notes, Accounts, Inventory and
other assets of such Grantor from time to time, (D) to conduct audits, physical
counts, appraisals and/or valuations, and environmental assessments or
examinations at the locations of such Grantor and (E) to discuss such Grantor's
affairs, finances and accounts with any of its directors, officers, managerial
employees, independent accountants or any of its other representatives, in each
case as provided in and subject to the Financing Agreement.

 

(ii)     Except as otherwise expressly permitted by Section 7.02(m) of the
Financing Agreement, no Grantor shall, without the prior written consent of the
Collateral Agent, amend, modify or otherwise change (A) its name, organizational
identification number or FEIN (B) its jurisdiction of organization as set forth
in Schedule I hereto or (C) its chief executive office as set forth in Schedule
III hereto. Each Grantor shall immediately notify the Collateral Agent upon
obtaining an organizational identification number, if on the date hereof such
Grantor did not have such identification number.

 

 

 
-23-

--------------------------------------------------------------------------------

 

 

(n)     Partnership and Limited Liability Company Interest. Except with respect
to partnership interests and membership interests evidenced by a certificate,
which certificate has been pledged and delivered to the Collateral Agent
pursuant to Section 4 hereof, no Grantor that is a partnership or a limited
liability company shall, nor shall any Grantor with any Subsidiary that is a
partnership or a limited liability company, permit such partnership interests or
membership interests to (i) be dealt in or traded on securities exchanges or in
securities markets, (ii) become a security for purposes of Article 8 of any
relevant Uniform Commercial Code, (iii) become an investment company security
within the meaning of Section 8-103 of any relevant Uniform Commercial Code or
(iv) be evidenced by a certificate. Each Grantor agrees that such partnership
interests or membership interests shall constitute General Intangibles.

 

(o)     Monthly Acquisition Report. Within thirty (30) days after the last day
of each month, the Administrative Borrower shall deliver to the Collateral Agent
a report listing all material acquisitions of fee and leasehold interests in
Coal Business real property acquired during such month by any Grantor,
accompanied by a certificate of an Authorized Officer of the Administrative
Borrower certifying compliance with Section 7.01(o) of the Financing Agreement.

 

SECTION 7.     Voting Rights, Dividends, Etc. in Respect of the Pledged
Interests.

 

(a)     So long as no Event of Default shall have occurred and be continuing:

 

(i)     each Grantor may exercise any and all voting and other consensual rights
pertaining to any Pledged Interests for any purpose not inconsistent with the
terms of this Agreement, the Financing Agreement or the other Loan Documents;
provided, however, that (A) none of the Grantors will exercise or refrain from
exercising any such right, as the case may be, if the Collateral Agent gives a
Grantor notice that, in the Collateral Agent's judgment, such action (or
inaction) could reasonably be expected to have a Material Adverse Effect and (B)
each Grantor will give the Collateral Agent at least five (5) Business Days'
notice of the manner in which it intends to exercise, or the reasons for
refraining from exercising, any such right which could reasonably be expected to
have a Material Adverse Effect;

 

(ii)     each of the Grantors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Pledged Interests to the
extent permitted by the Financing Agreement; provided, however, that any and all
(A) dividends and interest paid or payable other than in cash in respect of, and
Instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Financing
Agreement, shall be, and shall forthwith be delivered to the Collateral Agent,
to hold as, Pledged Interests and shall, if received by any of the Grantors, be
received in trust for the benefit of the Collateral Agent, shall be segregated
from the other property or funds of the Grantors, and shall be forthwith
delivered to the Collateral Agent in the exact form received with any necessary
indorsement and/or appropriate stock powers duly executed in blank, to be held
by the Collateral Agent as Pledged Interests and as further collateral security
for the Secured Obligations; and

 

 

 
-24-

--------------------------------------------------------------------------------

 

 

(iii)     the Collateral Agent will execute and deliver (or cause to be executed
and delivered) to a Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 7(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to
Section 7(a)(ii) hereof.

 

(b)     Upon the occurrence and during the continuance of an Event of Default:

 

(i)     all rights of each Grantor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 7(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments;

 

(ii)     the Collateral Agent is authorized to notify each debtor with respect
to the Pledged Debt to make payment directly to the Collateral Agent (or its
designee) and may collect any and all moneys due or to become due to any Grantor
in respect of the Pledged Debt, and each of the Grantors hereby authorizes each
such debtor to make such payment directly to the Collateral Agent (or its
designee) without any duty of inquiry;

 

(iii)     without limiting the generality of the foregoing, the Collateral Agent
may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests as if it were the absolute owner thereof, including, without
limitation, the right to exchange, in its discretion, any and all of the Pledged
Interests upon the merger, consolidation, reorganization, recapitalization or
other adjustment of any Pledged Issuer, or upon the exercise by any Pledged
Issuer of any right, privilege or option pertaining to any Pledged Interests,
and, in connection therewith, to deposit and deliver any and all of the Pledged
Interests with any committee, depository, transfer agent, registrar or other
designated agent upon such terms and conditions as it may determine; and

 

 

 
-25-

--------------------------------------------------------------------------------

 

 

(iv)     all dividends, distributions, interest and other payments that are
received by any of the Grantors contrary to the provisions of Section 7(b)(i)
hereof shall be received in trust for the benefit of the Collateral Agent, shall
be segregated from other funds of the Grantors, and shall be forthwith paid over
to the Collateral Agent as Pledged Interests in the exact form received with any
necessary indorsement and/or appropriate stock powers duly executed in blank, to
be held by the Collateral Agent as Pledged Interests and as further collateral
security for the Secured Obligations.

 

SECTION 8.     Additional Provisions Concerning the Collateral.

 

(a)     To the maximum extent permitted by applicable law, and for the purpose
of taking any action that the Collateral Agent may deem necessary or advisable
to accomplish the purposes of this Agreement, each Grantor hereby (i) authorizes
the Collateral Agent to execute any such agreements, instruments or other
documents in such Grantor's name and to file such agreements, instruments or
other documents in such Grantor's name and in any appropriate filing office,
(ii) authorizes the Collateral Agent at any time and from time to time to file,
one or more financing or continuation statements and amendments thereto,
relating to the Collateral (including, without limitation, any such financing
statements that (A) describe the Collateral as "all assets" or "all personal
property" (or words of similar effect) or that describe or identify the
Collateral by type or in any other manner as the Collateral Agent may determine,
regardless of whether any particular asset of such Grantor falls within the
scope of Article 9 of the Uniform Commercial Code or whether any particular
asset of such Grantor constitutes part of the Collateral, and (B) contain any
other information required by Part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance of any financing statement, continuation
statement or amendment, including, without limitation, whether such Grantor is
an organization, the type of organization and any organizational identification
number issued to such Grantor) and (iii) ratifies such authorization to the
extent that the Collateral Agent has filed any such financing statements,
continuation statements, or amendments thereto, prior to the date hereof. A
photocopy or other reproduction of this Agreement or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

 

 

 
-26-

--------------------------------------------------------------------------------

 

 

(b)     Each Grantor hereby irrevocably appoints the Collateral Agent as its
attorney-in-fact and proxy, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, from time to time in the
Collateral Agent's discretion, to take any action and to execute any instrument
that the Collateral Agent may deem necessary or advisable to accomplish the
purposes of this Agreement (subject to the rights of a Grantor under Section 6
hereof and Section 7(a) hereof), including, without limitation, (i) to obtain
and adjust insurance required to be paid to the Collateral Agent pursuant to the
Financing Agreement, (ii) to ask, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any Collateral, (iii) to receive, endorse, and collect any
drafts or other Instruments, Documents and Chattel Paper in connection with
clause (i) or (ii) above, (iv) to receive, indorse and collect all Instruments
made payable to such Grantor representing any dividend, interest payment or
other distribution in respect of any Pledged Interests and to give full
discharge for the same, (v) to file any claims or take any action or institute
any proceedings which the Collateral Agent may deem necessary or desirable for
the collection of any Collateral or otherwise to enforce the rights of the
Collateral Agent and the Lenders with respect to any Collateral, (vi) to execute
assignments, licenses and other documents to enforce the rights of the
Collateral Agent and the Lenders with respect to any Collateral, (vii) to pay or
discharge taxes or Liens levied or placed upon or threatened against the
Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by the Collateral Agent in its reasonable
discretion, and such payments made by the Collateral Agent to become Obligations
of such Grantor to the Collateral Agent, due and payable immediately without
demand, and (viii) to sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, assignments, verifications and
notices in connection with Accounts, Chattel Paper and other documents relating
to the Collateral. This power is coupled with an interest and is irrevocable
until the date on which all of the Secured Obligations have been indefeasibly
paid in full in cash after the termination of each Lender's Commitment and each
of the Loan Documents.

 

 

 
-27-

--------------------------------------------------------------------------------

 

 

(c)     For the purpose of enabling the Collateral Agent to exercise rights and
remedies hereunder, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Grantor hereby (i) grants to the Collateral Agent an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to any
Grantor) to use, assign, license or sublicense any Intellectual Property now or
hereafter owned by any Grantor, wherever the same may be located, including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the compilation
or printout thereof; and (ii) assigns to the Collateral Agent, to the extent
assignable, all of its rights to any Intellectual Property now or hereafter
licensed or used by any Grantor. Notwithstanding anything contained herein to
the contrary, but subject to the provisions of the Financing Agreement that
limit the right of a Grantor to dispose of its property and Section 6(i) hereof,
so long as no Event of Default shall have occurred and be continuing, each
Grantor may exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of its business. In furtherance of the foregoing, unless an
Event of Default shall have occurred and be continuing, the Collateral Agent
shall from time to time, upon the request of a Grantor, execute and deliver any
instruments, certificates or other documents, in the form so requested, which
such Grantor shall have certified are appropriate (in such Grantor's judgment)
to allow it to take any action permitted above (including relinquishment of the
license provided pursuant to this clause (c) as to any Intellectual Property).
Further, upon the date on which all of the Secured Obligations have been
indefeasibly paid in full in cash after the termination of each Lender's
Commitment and each of the Loan Documents, the Collateral Agent (subject to
Section 13(e) hereof) shall release and reassign to the Grantors all of the
Collateral Agent's right, title and interest in and to the Intellectual
Property, and the Licenses, all without recourse, representation or warranty
whatsoever and at the Grantors' sole expense. The exercise of rights and
remedies hereunder by the Collateral Agent shall not terminate the rights of the
holders of any licenses or sublicenses theretofore granted by any Grantor in
accordance with the second sentence of this clause (c). Each Grantor hereby
releases the Collateral Agent from any claims, causes of action and demands at
any time arising out of or with respect to any actions taken or omitted to be
taken by the Collateral Agent under the powers of attorney granted herein other
than actions taken or omitted to be taken through the Collateral Agent's gross
negligence or willful misconduct, as determined by a final determination of a
court of competent jurisdiction.

 

 

 
-28-

--------------------------------------------------------------------------------

 

 

(d)     If any Grantor fails to perform any agreement or obligation contained
herein, the Collateral Agent may itself perform, or cause performance of, such
agreement or obligation, in the name of such Grantor or the Collateral Agent,
and the expenses of the Collateral Agent incurred in connection therewith shall
be jointly and severally payable by the Grantors pursuant to Section 10 hereof
and shall be secured by the Collateral.

 

(e)     The powers conferred on the Collateral Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers. Other than the exercise of reasonable care to assure
the safe custody of any Collateral in its possession and the accounting for
moneys actually received by it hereunder, the Collateral Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral
and shall be relieved of all responsibility for any Collateral in its possession
upon surrendering it or tendering surrender of it to any of the Grantors (or
whomsoever shall be lawfully entitled to receive the same or as a court of
competent jurisdiction shall direct). The Collateral Agent shall be deemed to
have exercised reasonable care in the custody and preservation of any Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Collateral Agent accords its own property, it being understood
that the Collateral Agent shall not have responsibility for ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relating to any Collateral, whether or not the Collateral Agent
has or is deemed to have knowledge of such matters. The Collateral Agent shall
not be liable or responsible for any loss or damage to any of the Collateral, or
for any diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee or other agent or bailee
selected by the Collateral Agent in good faith.

 

(f)     Anything herein to the contrary notwithstanding (i) each Grantor shall
remain liable under the Licenses and otherwise in respect of the Collateral to
the extent set forth therein to perform all of its obligations thereunder to the
same extent as if this Agreement had not been executed, (ii) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its obligations under the Licenses or otherwise in respect of the
Collateral, and (iii) the Collateral Agent shall not have any obligation or
liability by reason of this Agreement under the Licenses or otherwise in respect
of the Collateral, nor shall the Collateral Agent be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

 

(g)     The Collateral Agent may at any time in its discretion (i) without
notice to any Grantor, transfer or register in the name of the Collateral Agent
or any of its nominees any or all of the Pledged Interests, subject only to the
revocable rights of such Grantor under Section 7(a) hereof, and (ii) exchange
certificates or Instruments constituting Pledged Interests for certificates or
Instruments of smaller or larger denominations.

 

 

 
-29-

--------------------------------------------------------------------------------

 

 

SECTION 9.     Remedies Upon Default. If any Event of Default shall have
occurred and be continuing:

 

(a)     The Collateral Agent may exercise in respect of the Collateral, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Code (whether or not the Code applies to the affected Collateral), and
also may (i) take absolute control of the Collateral, including, without
limitation, transfer into the Collateral Agent's name or into the name of its
nominee or nominees (to the extent the Collateral Agent has not theretofore done
so) and thereafter receive, for the benefit of the Collateral Agent and the
Lenders, all payments made thereon, give all consents, waivers and ratifications
in respect thereof and otherwise act with respect thereto as though it were the
outright owner thereof, (ii) require each Grantor to, and each Grantor hereby
agrees that it will at its expense and upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place or places to be
designated by the Collateral Agent that is reasonably convenient to both
parties, and the Collateral Agent may enter into and occupy any premises owned
or leased by any Grantor where the Collateral or any part thereof is located or
assembled for a reasonable period in order to effectuate the Collateral Agent's
rights and remedies hereunder or under law, without obligation to any Grantor in
respect of such occupation, and (iii) without notice except as specified below
and without any obligation to prepare or process the Collateral for sale, (A)
sell the Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Collateral Agent's offices, at any exchange or
broker's board or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable and/or (B) lease, license or otherwise dispose of the
Collateral or any part thereof upon such terms as the Collateral Agent may deem
commercially reasonable. Each Grantor agrees that, to the extent notice of sale
or any other disposition of the Collateral shall be required by law, at least
ten (10) days' prior notice to the applicable Grantor of the time and place of
any public sale or the time after which any private sale or other disposition of
the Collateral is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale or other disposition of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Grantor hereby
waives any claims against the Collateral Agent and the Lenders arising by reason
of the fact that the price at which the Collateral may have been sold at a
private sale was less than the price which might have been obtained at a public
sale or was less than the aggregate amount of the Secured Obligations, even if
the Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, and waives all rights that such Grantor may
have to require that all or any part of the Collateral be marshaled upon any
sale (public or private) thereof. Each Grantor hereby acknowledges that (i) any
such sale of the Collateral by the Collateral Agent shall be made without
warranty, (ii) the Collateral Agent may specifically disclaim any warranties of
title, possession, quiet enjoyment or the like, (iii) the Collateral Agent may
bid (which bid may be, in whole or in part, in the form of cancellation of
indebtedness), if permitted by law, for the purchase, lease, license or other
disposition of the Collateral or any portion thereof for the account of the
Collateral Agent (on behalf of itself and the Lenders) and (iv) such actions set
forth in clauses (i), (ii) and (iii) above shall not adversely affect the
commercial reasonableness of any such sale of the Collateral. In addition to the
foregoing, (i) upon written notice to any Grantor from the Collateral Agent,
each Grantor shall cease any use of the Intellectual Property or any trademark,
patent or copyright similar thereto for any purpose described in such notice;
(ii) the Collateral Agent may, at any time and from time to time, upon five (5)
Business Days' prior written notice to any Grantor, license, whether general,
special or otherwise, and whether on an exclusive or non-exclusive basis, any of
the Intellectual Property, throughout the universe for such term or terms, on
such conditions, and in such manner, as the Collateral Agent shall in its sole
discretion determine; and (iii) the Collateral Agent may, at any time, pursuant
to the authority granted in Section 8 hereof (such authority being effective
upon the occurrence and during the continuance of an Event of Default), execute
and deliver on behalf of a Grantor, one or more instruments of assignment of the
Intellectual Property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.

 

 

 
-30-

--------------------------------------------------------------------------------

 

 

(b)     In the event that the Collateral Agent determines to exercise its right
to sell all or any part of the Pledged Interests pursuant to Section 9(a)
hereof, each Grantor will, at such Grantor's expense and upon request by the
Collateral Agent: (i) execute and deliver, and cause each issuer of such Pledged
Interests and the directors and officers thereof to execute and deliver, all
such instruments and documents, and do or cause to be done all such other acts
and things, as may be necessary or, in the opinion of the Collateral Agent,
advisable to register such Pledged Interests under the provisions of the
Securities Act, and to cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished, and to make all amendments and supplements
thereto and to the related prospectus which, in the opinion of the Collateral
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the SEC applicable thereto,
(ii) cause each issuer of such Pledged Interests to qualify such Pledged
Interests under the state securities or "Blue Sky" laws of each jurisdiction,
and to obtain all necessary governmental approvals for the sale of the Pledged
Interests, as requested by the Collateral Agent, (iii) cause each Pledged Issuer
to make available to its securityholders, as soon as practicable, an earnings
statement which will satisfy the provisions of Section 11(a) of the Securities
Act, and (iv) do or cause to be done all such other acts and things as may be
necessary to make such sale of such Pledged Interests valid and binding and in
compliance with applicable law. Each Grantor acknowledges the impossibility of
ascertaining the amount of damages which would be suffered by the Collateral
Agent by reason of the failure by any Grantor to perform any of the covenants
contained in this Section 9(b) and, consequently, agrees that, if any Grantor
fails to perform any of such covenants, it shall pay, as liquidated damages and
not as a penalty, an amount equal to the value of the Pledged Interests on the
date the Collateral Agent demands compliance with this Section 9(b); provided,
however, that the payment of such amount shall not release any Grantor from any
of its obligations under any of the other Loan Documents.

 

(c)     Notwithstanding the provisions of Section 9(b) hereof, each Grantor
recognizes that the Collateral Agent may deem it impracticable to effect a
public sale of all or any part of the Pledged Shares or any other securities
constituting Pledged Interests and that the Collateral Agent may, therefore,
determine to make one or more private sales of any such securities to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges
that any such private sale may be at prices and on terms less favorable to the
seller than the prices and other terms which might have been obtained at a
public sale and, notwithstanding the foregoing, agrees that such private sales
shall be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to delay the sale of any such
securities for the period of time necessary to permit the issuer of such
securities to register such securities for public sale under the Securities Act.
Each Grantor further acknowledges and agrees that any offer to sell such
securities which has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such an offer may be so advertised
without prior registration under the Securities Act) or (ii) made privately in
the manner described above to not less than fifteen bona fide offerees shall be
deemed to involve a "public disposition" for the purposes of Section 9-610(c) of
the Code (or any successor or similar, applicable statutory provision) as then
in effect in the State of New York, notwithstanding that such sale may not
constitute a "public offering" under the Securities Act, and that the Collateral
Agent may, in such event, bid for the purchase of such securities.

 

 

 
-31-

--------------------------------------------------------------------------------

 

 

(d)     Any cash held by the Collateral Agent (or its agent or designee) as
Collateral and all Cash Proceeds received by the Collateral Agent (or its agent
or designee) in respect of any sale of or collection from, or other realization
upon, all or any part of the Collateral may, in the discretion of the Collateral
Agent, be held by the Collateral Agent (or its agent or designee) as collateral
for, and/or then or at any time thereafter applied (after payment of any amounts
payable to the Collateral Agent pursuant to Section 10 hereof) in whole or in
part by the Collateral Agent against, all or any part of the Secured Obligations
in such order as the Collateral Agent shall elect, consistent with the
provisions of the Financing Agreement. Any surplus of such cash or Cash Proceeds
held by the Collateral Agent (or its agent or designee) and remaining after the
date on which all of the Secured Obligations have been indefeasibly paid in full
in cash after the termination of each Lender's Commitment and each of the Loan
Documents, shall be paid over to whomsoever shall be lawfully entitled to
receive the same or as a court of competent jurisdiction shall direct. 

(e)     In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Collateral Agent
and the Lenders are legally entitled, the Grantors shall be jointly and
severally liable for the deficiency, together with interest thereon at the
highest rate specified in any applicable Loan Document for interest on overdue
principal thereof or such other rate as shall be fixed by applicable law,
together with the costs of collection and the reasonable fees, costs, expenses
and other client charges of any attorneys employed by the Collateral Agent to
collect such deficiency. 

(f)     Each Grantor hereby acknowledges that if the Collateral Agent complies
with any applicable requirements of law in connection with a disposition of the
Collateral, such compliance will not adversely affect the commercial
reasonableness of any sale or other disposition of the Collateral. 

(g)     The Collateral Agent shall not be required to marshal any present or
future collateral security (including, but not limited to, this Agreement and
the Collateral) for, or other assurances of payment of, the Secured Obligations
or any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of the Collateral Agent's rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent that any Grantor lawfully may, such Grantor
hereby agrees that it will not invoke any law relating to the marshalling of
collateral which might cause delay in or impede the enforcement of the
Collateral Agent's rights under this Agreement or under any other instrument
creating or evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the extent that it
lawfully may, each Grantor hereby irrevocably waives the benefits of all such
laws.

 

SECTION 10.     Indemnity and Expenses.

 

(a)     Each Grantor jointly and severally agrees to defend, protect, indemnify
and hold harmless each Agent and each other Indemnitee from and against any and
all claims, losses, damages, liabilities, obligations, penalties, fees,
reasonable costs and expenses (including, without limitation, reasonable
attorneys' fees, costs, expenses and disbursements) incurred by such Agent or
such Indemnitee to the extent that they arise out of or otherwise result from or
relate to or are in connection with this Agreement (including, without
limitation, enforcement of this Agreement), except claims, losses or liabilities
resulting solely and directly from such Agent's or such Indemnitee's gross
negligence or willful misconduct, as determined by a final judgment of a court
of competent jurisdiction.

 

 

 
-32-

--------------------------------------------------------------------------------

 

 

(b)     Each Grantor jointly and severally agrees to pay to the Agents upon
demand the amount of any and all costs and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Agents and of any
experts and agents (including, without limitation, any collateral trustee which
may act as agent of the Agents), which the Agents may incur in connection with
(i) the preparation, negotiation, execution, delivery, recordation,
administration, amendment, waiver or other modification or termination of this
Agreement, (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral, (iii) the exercise
or enforcement of any of the rights of the Agents hereunder, or (iv) the failure
by any Grantor to perform or observe any of the provisions hereof.

 

SECTION 11.     Notices, Etc. All notices and other communications provided for
hereunder shall be given in accordance with the notice provision of the
Financing Agreement.

 

SECTION 12.     Security Interest Absolute; Joint and Several Obligations.  

(a)     All rights of the Secured Parties and the L/C Issuer, all Liens and all
obligations of each of the Grantors hereunder shall be absolute and
unconditional irrespective of (i) any lack of validity or enforceability of the
Financing Agreement or any other Loan Document, (ii) any change in the time,
manner or place of payment of, or in any other term in respect of, all or any of
the Secured Obligations, or any other amendment or waiver of or consent to any
departure from the Financing Agreement or any other Loan Document, (iii) any
exchange or release of, or non-perfection of any Lien on any Collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations, or (iv) any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any of the
Grantors in respect of the Secured Obligations. All authorizations and agencies
contained herein with respect to any of the Collateral are irrevocable and
powers coupled with an interest. 

(b)     Each Grantor hereby waives (i) promptness and diligence, (ii) notice of
acceptance and notice of the incurrence of any Obligation by any Borrower, (iii)
notice of any actions taken by any Agent, any Lender, any Guarantor or any other
Person under any Loan Document or any other agreement, document or instrument
relating thereto, (iv) all other notices, demands and protests, and all other
formalities of every kind in connection with the enforcement of the Obligations,
the omission of or delay in which, but for the provisions of this subsection
(b), might constitute grounds for relieving such Grantor of any such Grantor's
obligations hereunder and (v) any requirement that any Agent or any Lender
protect, secure, perfect or insure any security interest or other lien on any
property subject thereto or exhaust any right or take any action against any
Grantor or any other Person or any collateral. 

(c)     All of the obligations of the Grantors hereunder are joint and several.
The Collateral Agent may, in its sole and absolute discretion, enforce the
provisions hereof against any of the Grantors and shall not be required to
proceed against all Grantors jointly or seek payment from the Grantors ratably.
In addition, the Collateral Agent may, in its sole and absolute discretion,
select the Collateral of any one or more of the Grantors for sale or application
to the Secured Obligations, without regard to the ownership of such Collateral,
and shall not be required to make such selection ratably from the Collateral
owned by all of the Grantors. The release or discharge of any Grantor by the
Collateral Agent shall not release or discharge any other Grantor from the
obligations of such Person hereunder.  

 

 
-33-

--------------------------------------------------------------------------------

 

 

SECTION 13.     Miscellaneous.

 

(a)     No amendment of any provision of this Agreement (including any Schedule
attached hereto) shall be effective unless it is in writing and signed by each
Grantor effected thereby and the Collateral Agent, and no waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
therefrom, shall be effective unless it is in writing and signed by the
Collateral Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

(b)     No failure on the part of the Secured Parties or the L/C Issuer to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The rights and remedies of the Secured Parties and
the L/C Issuer provided herein and in the other Loan Documents are cumulative
and are in addition to, and not exclusive of, any rights or remedies provided by
law. The rights of the Secured Parties and the L/C Issuer under any Loan
Document against any party thereto are not conditional or contingent on any
attempt by such Person to exercise any of its rights under any other Loan
Document against such party or against any other Person, including but not
limited to, any Grantor.

 

(c)     This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect, subject to paragraph
(e) below, until the date on which all of the Secured Obligations have been
indefeasibly paid in full in cash after the termination of each Lender's
Commitment and each of the Loan Documents and (ii) be binding on each Grantor
all other Persons who become bound as debtor to this Agreement in accordance
with Section 9-203(d) of the Code, and shall inure, together with all rights and
remedies of the Secured Parties and the L/C Issuer hereunder, to the benefit of
the Secured Parties and the L/C Issuer and their respective successors,
transferees and assigns. Without limiting the generality of clause (ii) of the
immediately preceding sentence, the Secured Parties and the L/C Issuer may
assign or otherwise transfer their respective rights and obligations under this
Agreement and any other Loan Document to any other Person pursuant to the terms
of the Financing Agreement, and such other Person shall thereupon become vested
with all of the benefits in respect thereof granted to the Secured Parties and
the L/C Issuer herein or otherwise. Upon any such assignment or transfer, all
references in this Agreement to any Secured Party or the L/C Issuer shall mean
the assignee of any such Secured Party or such L/C Issuer. None of the rights or
obligations of any Grantor hereunder may be assigned or otherwise transferred
without the prior written consent of the Collateral Agent, and any such
assignment or transfer shall be null and void.

 

 

 
-34-

--------------------------------------------------------------------------------

 

 

(d)     Upon the date on which all of the Secured Obligations have been
indefeasibly paid in full in cash after the termination of each Lender's
Commitment and each of the Loan Documents, (i) subject to paragraph (e) below,
this Agreement and the security interests and licenses created hereby shall
terminate and all rights to the Collateral shall revert to the Grantors and (ii)
the Collateral Agent will, upon the Grantors' request and at the Grantors'
expense, without any representation, warranty or recourse whatsoever, (A) return
to the Grantors (or whomsoever shall be lawfully entitled to receive the same or
as a court of competent jurisdiction shall direct) such of the Collateral as
shall not have been sold or otherwise disposed of or applied pursuant to the
terms hereof and (B) execute and deliver to the Grantors such documents as the
Grantors shall reasonably request to evidence such termination.

 

(e)     This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against any Grantor for liquidation
or reorganization, should any Grantor become insolvent or make an assignment for
the benefit of any creditor or creditors or should a receiver or trustee be
appointed for all or any significant part of any Grantor's assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment or performance of the Secured Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Secured Obligations, whether as a
"voidable preference," "fraudulent conveyance," or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Secured
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

(f)     Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit C hereto
(each a "Security Agreement Supplement"), (i) such Person shall be referred to
as an "Additional Grantor" and shall be and become a Grantor, and each reference
in this Agreement to "Grantor" shall also mean and be a reference to such
Additional Grantor, and each reference in this Agreement and the other Loan
Documents to "Collateral" shall also mean and be a reference to the Collateral
of such Additional Grantor, and (ii) the supplemental Schedules I-VIII attached
to each Security Agreement Supplement shall be incorporated into and become a
part of and supplement Schedules I-VIII, respectively, hereto, and the
Collateral Agent may attach such Schedules as supplements to such Schedules, and
each reference to such Schedules shall mean and be a reference to such
Schedules, as supplemented pursuant hereto.

 

(g)     THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE VALIDITY AND
PERFECTION OR THE PERFECTION AND THE EFFECT OF PERFECTION OR NON-PERFECTION OF
THE SECURITY INTEREST CREATED HEREBY, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

 

 

 
-35-

--------------------------------------------------------------------------------

 

 

(h)     In addition to and without limitation of any of the foregoing, this
Agreement shall be deemed to be a Loan Document and shall otherwise be subject
to all of terms and conditions contained in Sections 12.10 and 12.11 of the
Financing Agreement, mutatis mutandi.

 

(i)     Each Grantor irrevocably and unconditionally waives any right it may
have to claim or recover in any legal action, suit or proceeding with respect to
this Agreement any special, exemplary, punitive or consequential damages.

 

(j)     Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or thereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

(k)     Section headings herein are included for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

(l)     This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all of such counterparts taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Agreement by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 
-36-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.

 



GRANTORS:

OXFORD MINING COMPANY, LLC

By:                                                                                         
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer 



 



OXFORD RESOURCE PARTNERS, LP
By: Oxford Resources GP, LLC, its General Partner

By:                                                                                         
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer 



 



OXFORD MINING COMPANY – KENTUCKY, LLC

By:                                               
                                         
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer 



 



OXFORD CONESVILLE, LLC

By:                                                                     
                   
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer 



 



OXFORD RESOURCE FINANCE CORPORATION

By:                                                                     
                   
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer 



 



DARON COAL COMPANY, LLC

By:                                                                                         
Name: Bradley W. Harris
Title: Vice President and Treasurer 



 

 

 
Signature Page to Security Agreement

--------------------------------------------------------------------------------

 

 

 

 



ACCEPTED AND AGREED:

CERBERUS BUSINESS FINANCE, LLC,
as Collateral Agent


By:                                                                               
Name:                                                                          
Title:                                                          



 

 

 
Signature Page to Security Agreement

--------------------------------------------------------------------------------

 

 

 

SCHEDULE I

 

LEGAL NAMES; JURISDICTIONS OF ORGANIZATION; TYPE OF ORGANIZATION; ORGANIZATIONAL
IDENTIFICATION NUMBERS;

 

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE II

 

INTELLECTUAL PROPERTY AND LICENSES; TRADE NAMES

 



A. 

COPYRIGHTS 



 

1.     Registered Copyrights

2.     Copyright Applications

3.     Copyright Licenses

 



B. 

PATENTS 



 

1.     Registered Patents

2.     Patents Applications

3.     Patents Licenses

 



C. 

TRADEMARKS 



 

1.     Registered Trademarks

2.     Trademark Applications

3.     Trademark Licenses

 



D. 

OTHER INTELLECTUAL PROPERTY 



 



E. 

TRADENAMES 



 



F. 

NAME OF, AND EACH TRADENAME USED BY, EACH PERSON FROM WHICH A GRANTOR HAS
ACQUIRED ANY SUBSTANTIAL PART OF THE COLLATERAL WITHIN THE PRECEDING FIVE YEARS 



 

 

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE III

 

LOCATIONS OF GRANTORS

 

 



LOCATION 

Description of Location (state if Location 

  (i)

contains Equipment, Fixtures, Inventory or other Goods 

  (ii)

is chief place of business and chief executive office, or 

  (iii)

contains Records concerning Accounts and originals of Chattel Paper) 



 

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE IV

 

DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS AND COMMODITIES ACCOUNTS

 



Name and Address
of Institution
Maintaining Account 

Account Number 

Type of Account 

     



 

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE V

 

UCC FINANCING STATEMENTS

 

UCC Financing Statements have been filed in the jurisdictions below against the
Grantors:

 

 



Name of Grantor 

Secretary of State 

[_____________] 

[_____________] 



 

 

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE VI

 

COMMERCIAL TORT CLAIMS

 

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE VII

 

PLEDGED DEBT

 

 



Grantor 

Name of Maker 

Description 

Principal Amount

Outstanding as of 

                       



 

 

 

 


--------------------------------------------------------------------------------

 

 

 

SCHEDULE VIII

 

PLEDGED SHARES

 

 



Grantor 

Name of

Pledged

Issuer 

Number of

Shares 

Percentage

of

Outstanding

Shares 

Class 

Certificate

Number 

[______] 

[______] 

[______] 

[______]% 

[______] 

[______] 

           



 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PLEDGE AMENDMENT

 

 

This Pledge Amendment, dated _________ __, 201_, is delivered pursuant to
Section 4 of the Pledge and Security Agreement referred to below. The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Pledge and Security Agreement, dated May [__], 2013, as it may heretofore have
been or hereafter may be amended, restated, supplemented, modified or otherwise
changed from time to time (the "Security Agreement") and that the Promissory
Notes or shares listed on this Pledge Amendment shall be hereby pledged and
assigned to the Collateral Agent and become part of the Pledged Interests
referred to in such Pledge Agreement and shall secure all of the Secured
Obligations referred to in such Security Agreement.

 

 



Pledged Debt 

Grantor 

Name of Maker 

Description 

Principal Amount

Outstanding as of 

               



 

 



Pledged Shares 

Grantor 

Name of

Pledged

Issuer 

Number of

Shares 

Percentage

of

Outstanding

Shares 

Class 

Certificate

Number 

                       



 

 



[GRANTOR]  


By:                                                                                                
Name:                                                                           
               
Title:                                                                       



 

 

 
A-1

--------------------------------------------------------------------------------

 

 

 



CERBERUS BUSINESS FINANCE, LLC,
as the Collateral Agent


By:                                                                             
Name:                                                                        
Title:                                                         



 

 

 
A-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

ASSIGNMENT FOR SECURITY - - [TRADEMARKS] [PATENTS] [COPYRIGHTS]

 

WHEREAS, ________________ (the "Assignor") [has adopted, used and is using, and
holds all right, title and interest in and to, the trademarks and service marks
listed on the attached Schedule A, which trademarks and service marks are
registered or applied for in the United States Patent and Trademark Office (the
"Trademarks")] [holds all right, title and interest in the letter patents,
design patents and utility patents listed on the attached Schedule A, which
patents are issued or applied for in the United States Patent and Trademark
Office (the "Patents")] [holds all right, title and interest in the copyrights
listed on the attached Schedule A, which copyrights are registered in the United
States Copyright Office (the "Copyrights")]; 

 

WHEREAS, the Assignor has entered into a Pledge and Security Agreement, dated
June [__], 2013 (as amended, restated, supplemented, modified or otherwise
changed from time to time, the "Security Agreement"), in favor of Cerberus
Business Finance, LLC, as the Collateral Agent for itself and certain lenders
(in such capacity, together with its successors and assigns, if any, the
"Assignee"); and

 

WHEREAS, pursuant to the Security Agreement, the Assignor has assigned to the
Assignee and granted to the Assignee for the benefit of the Secured Parties (as
defined in the Security Agreement) a continuing security interest in all right,
title and interest of the Assignor in, to and under the [Trademarks, together
with, among other things, the good-will of the business symbolized by the
Trademarks] [Patents] [Copyrights] and the applications and registrations
thereof, and all proceeds thereof, including, without limitation, any and all
causes of action which may exist by reason of infringement thereof and any and
all damages arising from past, present and future violations thereof (the
"Collateral"), to secure the payment, performance and observance of the Secured
Obligations (as defined in the Security Agreement);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Assignor does hereby pledge, convey, sell,
assign, transfer and set over unto the Assignee and grants to the Assignee for
the benefit of the Assignee and the Lenders a continuing security interest in
the Collateral to secure the prompt payment, performance and observance of the
Secured Obligations.

 

The Assignor does hereby further acknowledge and affirm that the rights and
remedies of the Assignee with respect to the Collateral are more fully set forth
in the Security Agreement, the terms and provisions of which are hereby
incorporated herein by reference as if fully set forth herein.

 

 

 

 
B-1

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly executed
by its officer thereunto duly authorized as of _____________ __, 20__.

 



[GRANTOR]  
 

By:                                                                                      
Name:                                                            
                    
Title:                                                                



 

 

 
B-2

--------------------------------------------------------------------------------

 

 

 

SCHEDULE A TO ASSIGNMENT FOR SECURITY

 

 

[Trademarks and Trademark Applications]

[Patent and Patent Applications]

[Copyright and Copyright Applications]

Owned by ______________________________

 

 

 
 B-3

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

 

FORM OF SECURITY AGREEMENT SUPPLEMENT

 

[Date of Security Agreement Supplement] 

 

 

Cerberus Business Finance, LLC, as Collateral Agent

875 Third Avenue

New York, New York 10022

 

Ladies and Gentlemen:

 

Reference hereby is made to (i) the Financing Agreement, dated as of June [__],
2013 (such agreement, as amended, restated, supplemented, modified or otherwise
changed from time to time, including any replacement agreement therefor, being
hereinafter referred to as the "Financing Agreement") by and among Oxford Mining
Company, LLC, an Ohio limited liability company (the "Administrative Borrower";
and together with each other Person that executes a joinder agreement and
becomes a "Borrower" thereunder, each a "Borrower" and collectively the
"Borrowers"), Oxford Resource Partners, LP, a Delaware limited partnership (the
"Parent"), and each subsidiary of the Parent listed as a "Guarantor" on the
signature pages thereto (together with the Parent and each other Person that
executes a joinder agreement and becomes a "Guarantor" thereunder or otherwise
guarantees all or any part of the Obligations (as defined therein), each a
"Guarantor" and collectively the "Guarantors"), the lenders from time to time
party thereto (each a "Lender" and collectively, the "Lenders"), Cerberus
Business Finance, LLC, a Delaware limited liability company ("Cerberus"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and Cerberus, as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively the "Agents") and
(ii) the Pledge and Security Agreement, dated as of June [__], 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the "Security
Agreement"), made by the Grantors from time to time party thereto in favor of
the Collateral Agent. Capitalized terms defined in the Financing Agreement or
the Security Agreement and not otherwise defined herein are used herein as
defined in the Financing Agreement or the Security Agreement.

 

SECTION 1.     Grant of Security. The undersigned hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties and the L/C
Issuer, a security interest in, all of its right, title and interest in and to
all of the Collateral (as defined in the Security Agreement) of the undersigned,
whether now owned or hereafter acquired by the undersigned, wherever located and
whether now or hereafter existing or arising, including, without limitation, the
property and assets of the undersigned set forth on the attached supplemental
schedules to the Schedules to the Security Agreement.

 

 

 
 C-1

--------------------------------------------------------------------------------

 

 

SECTION 2.     Security for Obligations. The grant of a security interest in the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing under or in respect of the Loan Documents,
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, premiums, penalties, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, each of this Security
Agreement Supplement and the Security Agreement secures the payment of all
amounts that constitute part of the Secured Obligations and that would be owed
by the undersigned to the Collateral Agent or any Secured Party or the L/C
Issuer under the Loan Documents but for the fact that such Secured Obligations
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Grantor.

 

SECTION 3.     Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through VIII to Schedules I through
VIII, respectively, to the Security Agreement, and the undersigned hereby
certifies, as of the date first above written, that such supplemental Schedules
have been prepared by the undersigned in substantially the form of the
equivalent Schedules to the Security Agreement, and such supplemental Schedules
include all of the information required to be scheduled to the Security
Agreement and do not omit to state any information material thereto.

 

SECTION 4.     Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 5 of the Security Agreement (as
supplemented by the attached supplemental Schedules) to the same extent as each
other Grantor.

 

SECTION 5.     Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an "Additional
Grantor" or a "Grantor" shall also mean and be a reference to the undersigned.

 

SECTION 6.     Governing Law. This Security Agreement Supplement shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

SECTION 7.     Loan Document. In addition to and without limitation of any of
the foregoing, this Security Agreement Supplement shall be deemed to be a Loan
Document and shall otherwise be subject to all of terms and conditions contained
in Sections 12.10 and 12.11 of the Financing Agreement, mutatis mutandi.

 

 

 
 C-2

--------------------------------------------------------------------------------

 

 

 



Very truly yours,

[NAME OF ADDITIONAL GRANTOR]  


By:                                                                                        
Name:                                                                  
                
Title:                                                             
                         



 

 



Acknowledged and Agreed:

CERBERUS BUSINESS FINANCE, LLC,
as Collateral Agent


By:                                                                                       
Name:                                                                           
      
Title:                                                                       
              



 

 

 

 
C-3 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

FORM OF NOTICE OF BORROWING



 

OXFORD MINING COMPANY, LLC
41 South High Street, Suite 3450
Columbus, Ohio 43215





_______ __, 201_



Cerberus Business Finance, LLC,
as Administrative Agent for the Lenders


party to the Financing Agreement referred to below
875 Third Avenue
New York, New York 10022
Attention: Loan Operations



Ladies and Gentlemen:

 



The undersigned, OXFORD MINING COMPANY, LLC, an Ohio limited liability company
(the "Administrative Borrower"), (i) refers to the Financing Agreement, dated as
of June 24, 2013 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, including any replacement agreement
therefor, the "Financing Agreement"), by and among the Administrative Borrower,
Oxford Resource Partners, LP, a Delaware limited partnership (the "Parent"),
each subsidiary of the Parent listed as a "Borrower" on the signature pages
thereto (together with the Administrative Borrower and each other Person that
executes a joinder agreement and becomes a "Borrower" thereunder, each a
"Borrower" and collectively, the "Borrowers"), each subsidiary of the Parent
listed as a "Guarantor" on the signature pages thereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a
"Guarantor" thereunder or otherwise guarantees all or any part of the
Obligations (as defined therein), each a "Guarantor" and collectively, the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and
collectively, the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited
liability company ("Cerberus"), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
"Collateral Agent"), and Cerberus, as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
"Administrative Agent" and together with the Collateral Agent, each an "Agent"
and collectively, the "Agents") and (ii) hereby gives the Administrative Agent
notice pursuant to Section 2.02 of the Financing Agreement that the
Administrative Borrower, on behalf of the Borrowers, hereby requests a Loan
under the Financing Agreement, and in that connection sets forth below the
information relating to such Loan (the "Proposed Loan") as required by Section
2.02(a) of the Financing Agreement. All capitalized terms used but not defined
herein shall have the same meanings herein as set forth in the Financing
Agreement.

 





--------------------------------------------------------------------------------





 

(i) The aggregate principal amount of the Proposed Loan shall be $[_________].

 



(ii) The Proposed Loan shall be a [Revolving Loan][Term Loan].  

 



(iii) The Proposed Loan shall be a [Reference Rate Loan] [LIBOR Rate Loan, with
an initial Interest Period of [one month][two months][three months]]. 

 



(iv) The borrowing date of the Proposed Loan shall be ________ __, 201_.

 



(v) The proceeds of the Proposed Loan should be made available to the Borrowers
in accordance with the wire instructions set forth on Annex I attached hereto.

 



[SIGNATURE PAGE FOLLOWS]

 





-2-

--------------------------------------------------------------------------------





 

The Administrative Borrower certifies that (i) the representations and
warranties contained in Article VI of the Financing Agreement and in each other
Loan Document, certificate or other writing delivered to any Agent or any Lender
on or prior to the date hereof are true and correct on and as of the date hereof
as though made on and as of such date, except to the extent that any such
representation or warranty expressly relates solely to an earlier date (in which
case such representation or warranty shall be true and correct on and as of such
earlier date), (ii) no Default or Event of Default shall have occurred and be
continuing on the date of the Proposed Loan or shall result from the making of
the Proposed Loan and (iii) all applicable conditions set forth in Article V of
the Financing Agreement shall have been satisfied as of the date of the Proposed
Loan.

 







Very truly yours,

OXFORD MINING COMPANY, LLC,
as Administrative Borrower


By:                                                                                    
Name:                                                             
                 
Title:                                                                                    









Signature Page to Notice of Borrowing

--------------------------------------------------------------------------------





















































 

EXHIBIT D

FORM OF LIBOR NOTICE

  

OXFORD MINING COMPANY, LLC
41 South High Street, Suite 3450
Columbus, Ohio 43215

 

 

_______ __, ____

 

Cerberus Business Finance, LLC,
as Administrative Agent for the Lenders
party to the Financing Agreement referred to below
875 Third Avenue
New York, New York 10022
Attention: Loan Operations

 

Ladies and Gentlemen:

 

Reference is made to the Financing Agreement, dated as of June 24, 2013 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, including any replacement agreement therefor, the "Financing Agreement"),
by and among OXFORD MINING COMPANY, LLC, an Ohio limited liability company (the
"Administrative Borrower"), OXFORD RESOURCES PARTNERS, LP, a Delaware limited
partnership (the "Parent"), each subsidiary of the Parent listed as a "Borrower"
on the signature pages thereto (together with the Administrative Borrower and
each other Person that executes a joinder agreement and becomes a "Borrower"
thereunder, each a "Borrower" and collectively the "Borrowers"), each subsidiary
of the Parent listed as a "Guarantor" on the signature pages thereto (together
with the Parent and each other Person that executes a joinder agreement and
becomes a "Guarantor" thereunder or otherwise guarantees all or any part of the
Obligations (as defined therein), each a "Guarantor" and collectively the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and
collectively the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited
liability company ("Cerberus"), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
"Collateral Agent"), and Cerberus, as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
"Administrative Agent" and together with the Collateral Agent, each an "Agent"
and collectively the "Agents"). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Financing
Agreement.

 

This LIBOR Notice, provided by the Administrative Borrower, represents the
Borrowers' request to [continue a LIBOR Rate Loan as a LIBOR Rate Loan] [convert
a Reference Rate Loan into a LIBOR Rate Loan] [convert a LIBOR Rate Loan into a
Reference Rate Loan] (the "Continuation/Conversion") with respect to $________
of the outstanding principal amount of the [Term Loan][Revolving Loan] (the
"Referenced Loan")[, and is a written confirmation of the telephonic notice of
such election previously given to the Administrative Agent].  

 

 

 
 

--------------------------------------------------------------------------------

 

 

If the Referenced Loan will be a LIBOR Rate Loan, it will have an Interest
Period of [one month] [two months] [three months], commencing on ____________.

 

If the Referenced Loan will be a LIBOR Rate Loan, this LIBOR Notice confirms
each Borrower's acceptance, for purposes of determining the rate of interest
based on the LIBOR Rate under the Financing Agreement, of the LIBOR Rate as
determined pursuant to the Financing Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 
-2- 

--------------------------------------------------------------------------------

 

 

 

The Administrative Borrower certifies that (i) the representations and
warranties contained in Article VI of the Financing Agreement and in each other
Loan Document are true and correct on and as of the date hereof as though made
on and as of the date hereof and will be true and correct on and as of the date
of the Continuation/Conversion (except that any representation and warranty made
as of a specific date shall be true and correct as of such specific date), and
(ii) no Default or Event of Default has occurred and is continuing on the date
hereof or will result from or occur or be continuing on the date of the
Continuation/Conversion.

 

 



OXFORD MINING COMPANY, LLC,
as Administrative Borrower


By:                                                                                       
Name:                                                                                  
Title:                                                                                     



 

 

 

 
Signature Page to LIBOR Notice 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT ("Assignment Agreement") is entered
into as of _____ __, ____ between ___________ (the "Assignor") and
______________ (the "Assignee"). Reference is made to the Financing Agreement
described in Item 2 of Annex I annexed hereto. Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Financing Agreement.

 

1.     In accordance with the terms and conditions of Section 12.07 of the
Financing Agreement, the Assignor hereby irrevocably sells, transfers, conveys
and assigns without recourse, representation or warranty (except as expressly
set forth herein) to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, that interest in and to the Assignor's rights and
obligations under the Loan Documents with respect to the Obligations owing to
the Assignor, and the Assignor's portion of the Commitments and the Loans as
specified on Annex I.

 

2.     The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby; (b)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Loan Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any other instrument
or document furnished pursuant thereto; and (c) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or the performance or observance by any Loan Party of any of
its obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto.

 

3.     The Assignee (a) confirms that it has received copies of the Financing
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (b) agrees that it will, independently and
without reliance upon the Administrative Agent, the Collateral Agent, the
Assignor, or any other Lender, based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (c) confirms that it is
eligible as an assignee under the terms of the Financing Agreement; (d) appoints
and authorizes each of the Administrative Agent and the Collateral Agent to take
such action on its behalf as the Administrative Agent or the Collateral Agent
(as the case may be) determines and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent or the Collateral Agent
(as the case may be) by the terms thereof, together with such powers as are
reasonably incidental thereto; (e) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender; and (f) attaches the forms
prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee's status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Financing Agreement or such other documents as are necessary to indicate
that all such payments are subject to such rates at a rate reduced by an
applicable tax treaty.

 

 

 
 

--------------------------------------------------------------------------------

 

 

4.     Following the execution of this Assignment Agreement by the Assignor and
the Assignee, it will be delivered by the Assignor to the Agents for recording
by the Administrative Agent. The effective date of this Assignment Agreement
(the "Settlement Date") shall be the latest of (a) the date of the execution
hereof by the Assignor and the Assignee, (b) the date this Assignment Agreement
has been accepted by the Collateral Agent (and the Administrative Agent if
required by the Financing Agreement) and recorded in the Register by the
Administrative Agent, (c) the date of receipt by the Collateral Agent of a
processing and recordation fee in the amount of $5,0001, (d) the Settlement Date
specified on Annex I, and (e) the receipt by Assignor of the Purchase Price
specified in Annex I.

 

5.     As of the Settlement Date, (a) the Assignee shall be a party to the
Financing Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Financing Agreement and the other
Loan Documents.

 

6.     Upon recording by the Administrative Agent, from and after the Settlement
Date, the Administrative Agent shall make all payments under the Financing
Agreement and the other Loan Documents in respect of the interest assigned
hereby (including, without limitation, all payments of principal, interest and
commitment fees (if applicable) with respect thereto) to the Assignee. The
Assignor and the Assignee shall make all appropriate adjustments in payments
under the Financing Agreement and the other Loan Documents for periods prior to
the Settlement Date directly between themselves on the Settlement Date.

 

7.     THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

8.     EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BASED UPON OR ARISING OUT OF THIS ASSIGNMENT
AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, AND AGREES THAT ANY SUCH
ACTION, PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY.

 



--------------------------------------------------------------------------------

1 The payment of such fee shall not be required in connection with an assignment
by a Lender to a Lender, an Affiliate of such Lender or a Related Fund of such
Lender.

 

 

 
-2- 

--------------------------------------------------------------------------------

 

 

 

 

9.     This Assignment Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Assignment Agreement by facsimile or electronic mail shall
be equally effective as delivery of an original executed counterpart.

 

 

[Remainder of page left intentionally blank.]

 

 

 

 
-3- 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed and delivered by their respective officers thereunto duly
authorized, as of the date first above written.

 



[ASSIGNOR]

 

By:                                                                                              
Name:                                                                                         
Title:                                                                                           
 



 



[ASSIGNEE]

 

By:                                                                                               
Name:                                                                                         
Title:                                                                                           
 



 

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

ACCEPTED AND CONSENTED TO this ___ day
of ________, ____

 



CERBERUS BUSINESS FINANCE, LLC,
as Collateral Agent

 

By:                                                                                              
Name:                                                                                         
Title:                                                                                           
 



 

 



CERBERUS BUSINESS FINANCE, LLC, as Administrative Agent

 

By:                                                                                              
Name:                                                                                         
Title:                                                                                           
2 



 

 



--------------------------------------------------------------------------------



2 If required by the Financing Agreement.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

ANNEX I



1. 

Administrative Borrower:  

Oxford Mining Company, LLC 

     

2. 

Name and Date of Financing Agreement: 

         

Financing Agreement, dated as of June 24, 2013 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, including any
replacement agreement therefor, the "Financing Agreement"), by and among OXFORD
MINING COMPANY, LLC, an Ohio limited liability company, ("Administrative
Borrower"), Oxford Resource Partners, LP, a Delaware limited partnership (the
"Parent"), each subsidiary of the Parent listed as a "Borrower" on the signature
pages thereto (together with the Administrative Borrower and each other Person
that executes a joinder agreement and becomes a "Borrower" thereunder, each a
"Borrower" and collectively the "Borrowers"), each subsidiary of the Parent
listed as a "Guarantor" on the signature pages thereto (together with the Parent
and each other Person that executes a joinder agreement and becomes a
"Guarantor" thereunder or otherwise guarantees all or any part of the
Obligations (as defined therein), each a "Guarantor" and collectively the
"Guarantors"), the lenders from time to time party thereto (each a "Lender" and
collectively the "Lenders"), Cerberus Business Finance, LLC, a Delaware limited
liability company ("Cerberus"), as collateral agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, the
"Collateral Agent"), and Cerberus, as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
"Administrative Agent" and together with the Collateral Agent, each an "Agent"
and collectively the "Agents"). 

       

3. 

Date of Assignment Agreement: 

  _________ 

     

4. 

Amount of Revolving Credit Commitment Assigned: 

$_________ 

     

5. 

Amount of Revolving Loans Assigned: 

$_________ 

     

6. 

Amount of Term Loan Commitment Assigned: 

$_________ 

     

7. 

Amount of Term Loan Assigned: 

$_________ 

     

8. 

Purchase Price: 

$_________ 

     

9. 

Settlement Date: 

  _________ 

     

10. 

Notice and Payment Instructions, etc. 

 



 

 
 

--------------------------------------------------------------------------------

 

 

 



     

Assignee: 

Assignor: 

   

                                                                                                          
                                                                                                          
                                                                                                          
Attn:                                                                                                
Fax
No.:                                                                                           
 

                                                                                                      
                                                                                                      
                                                                                                      
Attn:                                                                                             
Fax
No.:                                                                                        
 

Bank Name: 

Bank Name: 

ABA Number: 

ABA Number: 

Account Name: 

Account Name: 

Account Number: 

Account Number: 

Sub-Account Name: 

Sub-Account Name: 

Sub-Account Number: 

Sub-Account Number: 

Reference: 

Reference: 

Attn: 

Attn: 



  

 

 

 
-2- 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F

 

FORM OF INTERCREDITOR AGREEMENT

 

(attached)

 

 

 
 

--------------------------------------------------------------------------------

 

 

 





INTERCREDITOR AGREEMENT

 



This INTERCREDITOR AGREEMENT (this “Agreement”), dated as of June 24, 2013, is
made by and between CERBERUS BUSINESS FINANCE, LLC, as administrative agent and
collateral agent under and pursuant to the First Lien Credit Agreement (as
hereinafter defined) (in such capacity, together with its successors and assigns
in such capacity, the “Original First Lien Agent”), and OBSIDIAN AGENCY
SERVICES, INC., as administrative agent and collateral agent under and pursuant
to the Second Lien Credit Agreement (as hereinafter defined) (in such capacity,
together with its successors and assigns in such capacity, the “Original Second
Lien Agent”), and is acknowledged by OXFORD MINING COMPANY, LLC (“Borrower”) and
the other Obligors (as hereinafter defined).

 



WHEREAS, Borrower, the Original First Lien Agent, and the lenders party thereto
(the “Original First Lien Lenders”) have entered into that certain Financing
Agreement dated as of the date hereof (such agreement as in effect on the date
hereof, the “Original First Lien Credit Agreement”) pursuant to which the
Original First Lien Agent and the Original First Lien Lenders have agreed, upon
the terms and conditions stated therein, to make term loans and revolving credit
loans to Borrower and issue or cause the issuance of letters of credit in an
aggregate principal amount of up to $100,000,000 at any time outstanding.
Borrower has agreed to cause Oxford Resource Partners, LP (“Parent”) and certain
current and future Subsidiaries of Parent (such Subsidiaries, together with
Parent, each a “Guarantor” and collectively, the “Guarantors”, and, together
with Borrower, each an “Obligor” and collectively, the “Obligors”) to guarantee
Borrower’s Obligations (as that term is defined in the Original First Lien
Credit Agreement). The repayment of such Obligations is secured by security
interests in and liens on substantially all of the assets of Borrower and the
Guarantors pursuant to certain collateral documents in favor of the Original
First Lien Agent, for the benefit of the First Lien Lenders (as hereinafter
defined), which documents, together with the other collateral and loan documents
executed and delivered in connection with the Original First Lien Credit
Agreement, each as in effect on the date hereof, are referred to herein as the
“Original First Lien Loan Documents”;

 



WHEREAS, Borrower, the Original Second Lien Agent, and the lenders party thereto
(the “Original Second Lien Lenders”) have entered into that certain Financing
Agreement dated as of the date hereof (such agreement as in effect on the date
hereof, the “Original Second Lien Credit Agreement”) pursuant to which the
Original Second Lien Agent and the Original Second Lien Lenders have agreed,
upon the terms and conditions stated therein, to make term loans to Borrower in
an aggregate principal amount of $75,000,000 (which amount may be increased, in
the sole discretion of the Second Lien Lenders (as hereinafter defined), to
$85,000,000). Borrower has agreed to cause the Guarantors to guarantee
Borrower’s Obligations (as that term is defined in the Original Second Lien
Credit Agreement). The repayment of such Obligations is secured by security
interests in and liens on substantially all of the assets of Borrower and the
Guarantors pursuant to certain collateral documents in favor of the Original
Second Lien Agent, for the benefit of the Second Lien Lenders (as hereinafter
defined), which documents, together with the other collateral and loan documents
executed and delivered in connection with the Original Second Lien Credit
Agreement, each as in effect on the date hereof, are referred to herein as the
“Original Second Lien Loan Documents”;

 





--------------------------------------------------------------------------------





 

WHEREAS, the Original First Lien Agent, for and on behalf of itself and the
First Lien Lenders, and the Original Second Lien Agent, for and on behalf of
itself and the Second Lien Lenders, wish to enter into this Agreement to
establish their respective rights and priorities in the Collateral and their
claims against the Obligors.

 



NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Original First Lien Agent, on behalf of itself and the
First Lien Lenders, and the Original Second Lien Agent, on behalf of itself and
the Second Lien Lenders, hereby agree as follows:

 



1. Definitions; Rules of Construction.

 



a. Terms Defined Above and in the Recitals. As used in this Agreement, the
following terms shall have the respective meanings indicated in the opening
paragraph hereof and in the above Recitals:

 



“Agreement”

“Borrower”

“Guarantor” and “Guarantors”

“Obligor” and “Obligors”

“Original First Lien Agent”

“Original First Lien Credit Agreement”

“Original First Lien Lenders”

“Original First Lien Loan Documents”

“Original Second Lien Agent”

“Original Second Lien Credit Agreement”

“Original Second Lien Lenders”

“Original Second Lien Loan Documents”

“Parent”

 



b. Other Definitions. As used in this Agreement, the following terms shall have
the following meanings:

 



“Adequate Protection Lien” has the meaning set forth in Section 3.d.

 



“Agent” means the First Lien Agent or the Second Lien Agent, as the context may
require.

 



“Bank Products” means any service or facility extended to Borrower or any other
Obligor by any First Lien Lender or its affiliates including: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards, (e)
ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, and (g) Lender-Provided Hedging Agreements.

 



“Bank Products Agreements” means those certain agreements entered into from time
to time between a Borrower, on the one hand, and a First Lien Lender or its
affiliates, on the other hand, in connection with any of the Bank Products,
including, without limitation, any Lender-Provided Hedging Agreement.

 





2

--------------------------------------------------------------------------------





 

“Bankruptcy Code” shall mean title 11 of the United States Code, as in effect
from time to time.



 

“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of property of, the issuing
Person.



 

“Cash Collateral” means any Collateral consisting of money or cash equivalents,
any security entitlement (as defined in the UCC) and any financial assets (as
defined in the UCC).



 

“Collateral” means all assets and properties upon which either the First Lien
Agent or the Second Lien Agent now has or hereafter acquires a Lien, whether now
owned or hereafter acquired by any Obligor or any other Person, together with
all rents, issues, profits, products, and Proceeds thereof.



 

“Control Collateral” means any Collateral consisting of a certificated security
(as defined in the UCC), investment property (as defined in the UCC), a deposit
account (as defined in the UCC) and any other Collateral as to which a Lien may
be perfected through physical possession or control by the secured party or any
agent therefor.



 

“DIP Financing” has the meaning set forth in Section 3.d.



 

“Discharge of First Lien Indebtedness” means payment in full in cash of the
First Lien Indebtedness (other than the First Lien Indebtedness consisting
solely of contingent indemnification obligations under the First Lien Loan
Documents for which no claim has been asserted in writing) after or concurrently
with termination of all commitments to extend credit under any First Lien Credit
Agreement.



 

“Discharge of Priority First Lien Indebtedness” means, except to the extent
otherwise expressly provided in Section 2.j, payment in full in cash of the
First Lien Indebtedness (other than (a) the Excluded First Lien Indebtedness and
(b) the First Lien Indebtedness consisting solely of contingent indemnification
obligations under the First Lien Loan Documents for which no claim has been
asserted in writing) after or concurrently with termination of all commitments
to extend credit under any First Lien Credit Agreement.



 

“Discharge of Priority Second Lien Indebtedness” means, except to the extent
otherwise expressly provided in Section 2.k., payment in full in cash of the
Second Lien Indebtedness (other than (a) the Excluded Second Lien Indebtedness
and (b) the Second Lien Indebtedness consisting solely of contingent
indemnification obligations under the Second Lien Loan Documents for which no
claim has been asserted in writing) after or concurrently with termination of
all commitments to extend credit under any Second Lien Credit Agreement.



 

“Discharge of Second Lien Indebtedness” means payment in full in cash of the
Second Lien Indebtedness (other than the Second Lien Indebtedness consisting
solely of contingent indemnification obligations under the Second Lien Loan
Documents for which no claim has been asserted in writing) after or concurrently
with termination of all commitments to extend credit under any Second Lien
Credit Agreement.

 





3

--------------------------------------------------------------------------------





 

“Dollars” or “$” means United States dollars unless otherwise specified.



 

“Equity Interests” means Capital Stock and all warrants, options, or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).



 

“Event of Default” means a First Lien Default or a Second Lien Default.



 

“Excluded First Lien Indebtedness” means, collectively, (a) the aggregate
outstanding principal amount of loans and other credit accommodations made or
incurred pursuant to the First Lien Credit Agreement and any Bank Products
Agreement that cause the total aggregate principal amount thereof, or any
category thereof, to exceed the Maximum Priority First Lien Loan Amount, or any
category thereof, at such time, (b) any interest (including “payment-in-kind”
interest), fees, attorneys fees, costs, expenses and indemnities payable on
account of the principal described in clause (a) above under the First Lien Loan
Documents or in respect thereof, (c) any prepayment premium applicable solely to
the First Lien Indebtedness, make-whole obligation applicable solely to the
First Lien Indebtedness, and/or early termination fee applicable solely to the
First Lien Indebtedness and payable pursuant to the terms of the First Lien
Credit Agreement, and (d) any default interest (but not any other interest)
and/or loan fees, each arising from or related to a default and accruing or
becoming due under the terms of the First Lien Loan Documents on or after the
commencement of any Insolvency Proceeding relating to any Obligor or any other
Person to the extent that a claim for such default interest or loan fees is not
allowable or allowed in such Insolvency Proceeding.



 

“Excluded Second Lien Indebtedness” means, collectively, (a) the aggregate
outstanding principal amount of loans made, issued or incurred pursuant to the
Second Lien Credit Agreement that cause the total aggregate principal amount
thereof (excluding any “payment in kind” interest), to exceed (i) the aggregate
principal amount of the Term Loan (as defined in the Original Second Lien Credit
Agreement or any comparable term in any successor Second Lien Credit Agreement)
made pursuant to the Second Lien Loan Documents not in excess of $85,000,000,
plus (ii) $17,000,000, minus the sum of all permanent repayments after the date
hereof of the principal amount of the Second Lien Term Loans, (b) any interest
(including “payment in kind” interest), fees, attorneys fees, costs, expenses
and indemnities payable on account of the principal described in clause (a)
above under the Second Lien Loan Documents or in respect thereof, (c) any
prepayment premium applicable solely to the Second Lien Indebtedness, make-whole
obligation applicable solely to the Second Lien Indebtedness, and/or early
termination fee applicable solely to the Second Lien Indebtedness and payable
pursuant to the terms of the Second Lien Credit Agreement, and (d) any default
interest (but not any other interest) and/or loan fees, each arising from or
related to a default and accruing or becoming due under the terms of the Second
Lien Loan Documents on or after the commencement of any Insolvency Proceeding
relating to any Obligor or any other Person to the extent that a claim for such
default interest and/or loan fees is not allowable or allowed in such Insolvency
Proceeding.

 





4

--------------------------------------------------------------------------------





 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” means (a) the taking of any action to enforce or realize upon any
Lien, including the institution of any private or judicial foreclosure or sale
proceedings or the noticing of any public or private sale or other disposition
pursuant to Article 9 of the UCC, (b) the exercise of any right or remedy
provided to a secured creditor or otherwise on account of a Lien under the First
Lien Loan Documents, the Second Lien Loan Documents, applicable law, in an
Insolvency Proceeding or otherwise, including the election to retain Collateral
in full or partial satisfaction of a Lien, (c) the taking of any action or the
exercise of any right or remedy in respect of the collection on, taking
possession of, set off against, marshaling of, or foreclosure on the Collateral
or the Proceeds of Collateral (including the notification of account debtors),
(d) the sale, lease, license, or other disposition of all or any portion of the
Collateral, by private or public sale, other disposition or any other means
permissible under applicable law, (e) the solicitation of bids from third
parties to conduct the liquidation of all or a material portion of Collateral to
the extent undertaken and being diligently pursued in good faith to consummate
the sale of such Collateral within a commercially reasonable time, (f) the
engagement or retention of sales brokers, marketing agents, investment bankers,
accountants, appraisers, auctioneers or other third parties for the purposes of
valuing, marketing, promoting and selling the Collateral to the extent
undertaken and being diligently pursued in good faith to consummate the sale of
such Collateral within a commercially reasonable time, (g) the exercise of any
other enforcement right relating to the Collateral (including the exercise of
any voting rights relating to any Capital Stock and including any right of
recoupment or set-off) whether under the First Lien Loan Documents, the Second
Lien Loan Documents, applicable law, in an Insolvency Proceeding or otherwise,
or (h) the commencement of, or the joinder with any creditor in commencing any
legal proceeding (other than an Insolvency Proceeding) involving any assets of
any Obligor. For the avoidance of doubt, the term “Exercise Any Secured Creditor
Remedies” shall not include (i) the acceleration of maturity of the First Lien
Indebtedness or the Second Lien Indebtedness in accordance with the provisions
of the First Lien Credit Agreement or the Second Lien Credit Agreement, as the
case may be, (ii) commencement of a legal proceeding or action against any
Obligor for the payment of all or any part of the First Lien Indebtedness or the
Second Lien Indebtedness after the occurrence of and during the continuance of a
First Lien Default or a Second Lien Default, as the case may be, (iii) the
institution of the default rate of interest applicable to the First Lien
Indebtedness or the Second Lien Indebtedness in accordance with the terms of the
First Lien Credit Agreement or the Second Lien Credit Agreement, as the case may
be, (iv) the filing of a proof of claim in an Insolvency Proceeding, (v) any
actions taken by the First Lien Agent or the Second Lien Agent to create,
perfect or maintain the Liens of the First Lien Agent or the Second Lien Agent,
(vi) the filing of responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or pleading made by any person objecting to
the claim or Lien of the First Lien Agent or the First Lien Lenders or the
Second Lien Agent or the Second Lien Lenders, (vii) in the case of the Second
Lien Agent, commencing 120 days after the receipt by the First Lien Agent of a
Standstill Notice from the Second Lien Agent, the commencement of an Insolvency
Proceeding against an Obligor, or (viii) the receipt by the First Lien Agent or
the First Lien Lenders or the Second Lien Agent or the Second Lien Lenders of
any distribution under a plan of reorganization under any Insolvency Proceeding
in respect of an Obligor.



 

“Exigent Circumstances” means an event or circumstance that materially and
imminently threatens the ability of an Agent to realize upon all or a material
part of the Collateral, such as, without limitation, fraudulent removal,
concealment, or abscondment thereof, destruction (other than to the extent
covered by insurance) or material waste thereof, or the failure of any Obligor
after reasonable demand to maintain or reinstate adequate casualty insurance
coverage with respect thereto.

 





5

--------------------------------------------------------------------------------





 

“First Lien Agent” means the Original First Lien Agent, together with its
successors, assigns, transferees and any Person that has a similar title (such
as “Agent”, “Collateral Agent” or “Administrative Agent”) under any First Lien
Credit Agreement.



 

“First Lien Credit Agreement” means the Original First Lien Credit Agreement, as
hereafter amended, restated, modified, renewed, refunded, replaced, or
refinanced in whole or in part from time to time, and any other agreement
hereafter extending the maturity of, consolidating, otherwise restructuring
(including adding Subsidiaries or affiliates of any Obligor or any other Persons
as parties thereto), renewing, replacing or refinancing all or any portion of
the Obligations or the Commitments as those terms are defined in the Original
First Lien Credit Agreement or all or any portion of the amounts owed under any
other agreement that itself is a First Lien Credit Agreement hereunder and
whether by the same or any other agent, lender, or group of lenders and whether
or not increasing the amount of the First Lien Indebtedness that may be incurred
thereunder, in each case, to the extent that any such amendment, restatement,
modification, renewal, refunding, replacement, or refinancing is permitted under
this Agreement.



 

“First Lien Default” means any Event of Default under the First Lien Credit
Agreement.



 

“First Lien Indebtedness” means all obligations and all other amounts owing, due
or secured under the terms of the First Lien Credit Agreement or any other First
Lien Loan Document or incurred pursuant to any Bank Products Agreement,
including any and all amounts payable to any First Lien Lender consisting of all
principal, premium, interest, fees, attorneys fees, costs, charges, expenses,
reimbursement obligations, indemnities, guarantees, and all other amounts
payable under any First Lien Loan Documents or in respect thereof (including, in
each case, all amounts accruing on or after the commencement of any Insolvency
Proceeding relating to any Obligor, or that would have accrued or become due
under the terms of the First Lien Loan Documents but for the effect of the
Insolvency Proceeding or other applicable law, and irrespective of whether a
claim for all or any portion of such amounts is allowable or allowed in such
Insolvency Proceeding).



 

“First Lien Lender Sale” has the meaning set forth in Section 2.e(1).



 

“First Lien Lenders” means the Original First Lien Lenders, together with any
other lenders hereafter under the First Lien Credit Agreement or the First Lien
Loan Documents.



 

“First Lien Loan Documents” means the First Lien Credit Agreement and the other
Loan Documents (as such term is defined in the Original First Lien Credit
Agreement), or any other security, collateral, ancillary or other document
entered into in connection with or related to any agreement that is a First Lien
Credit Agreement, as such documents may be amended, restated, modified, renewed,
refunded, replaced, or refinanced in whole or in part from time to time in
accordance with this Agreement.



 

“First Lien Modification” has the meaning set forth in Section 4.a.

 





6

--------------------------------------------------------------------------------





 

“First Lien Revolving Credit Commitments” means the “Revolving Credit
Commitment” as that term is defined in the Original First Lien Credit Agreement
or any comparable term in any successor First Lien Credit Agreement and any
other revolving credit commitment under the Original First Lien Credit Agreement
or any successor First Lien Credit Agreement.



 

“First Lien Revolving Loans” means the “Revolving Loans” as that term is defined
in the Original First Lien Credit Agreement or any comparable term in any
successor First Lien Credit Agreement and any other revolving loans made under
the Original First Lien Credit Agreement or any successor First Lien Credit
Agreement.



 

“First Lien Term Loans” means the “Term Loan” as that term is defined in the
Original First Lien Credit Agreement or any comparable term in any successor
First Lien Credit Agreement and any other term loans made under the Original
First Lien Credit Agreement or any successor First Lien Credit Agreement.



 

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.



 

“Insolvency Proceeding” means any voluntary or involuntary proceeding commenced
by or against any Person under any provision of the Bankruptcy Code, or under
any other state, provincial or federal or foreign bankruptcy or insolvency law,
including, without limitation, any assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors,
or any other voluntary or involuntary proceeding seeking reorganization,
arrangement, dissolution, liquidation, winding-up, or other similar relief and
including, without limitation, the appointment of a trustee, receiver,
administrative receiver, receiver-manager, interim receiver, monitor,
liquidator, custodian, sequestrator, conservator, administrator or similar
Person.



 

“Lender” means a First Lien Lender or a Second Lien Lender, as the context may
require.



 

“Lender-Provided Hedging Agreement” means a Hedging Agreement which is provided
by any First Lien Lender, the First Lien Agent or any affiliate of any First
Lien Lender or the First Lien Agent.



 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether (a)
such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, security agreement, conditional sale or trust receipt, or from a
lease, consignment, or bailment for security purposes, and also includes
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting real property.

 





7

--------------------------------------------------------------------------------





 

“Maximum Priority First Lien Loan Amount” means, as of any date of
determination, the sum of (1) the difference of (a) (i) the aggregate commitment
amount (including all credit accommodations (other than with respect to the
First Lien Term Loans)) of the First Lien Revolving Credit Commitments as of
such date up to, but not in excess of, $25,000,000 in the aggregate, plus (ii)
the aggregate principal amount of the First Lien Term Loans made pursuant to the
First Lien Loan Documents not in excess of $75,000,000, plus (iii) the amount of
Permitted Interest and Expense Payments funded by loans made by the First Lien
Agent and the First Lien Lenders plus (iv) $10,000,000, minus (b) the sum of (i)
the aggregate amount of all permanent reductions of the First Lien Revolving
Credit Commitments made from and after the date hereof, provided that, in the
case of the termination of the First Lien Revolving Credit Commitments, while
there are outstanding First Lien Revolving Loans, the First Lien Revolving
Credit Commitments shall only be deemed to be (for the purposes hereof) reduced
to an amount equal to the outstanding First Lien Revolving Loans, and thereafter
each repayment of the First Lien Revolving Loans shall be deemed to (for the
purposes hereof) result in a corresponding permanent reduction of the First Lien
Revolving Credit Commitments, plus (ii) the aggregate amount of all principal
payments and prepayments of the First Lien Term Loans pursuant to the First Lien
Loan Documents, plus (2) the principal amount of First Lien Indebtedness
incurred pursuant to any Bank Products Agreements up to an aggregate maximum
amount not to exceed $3,000,000.



 

“Obligor” means Borrower and the Guarantors, and any other Person (including any
Credit Party (as defined in each of (i) the Original First Lien Credit Agreement
or any comparable term in any successor First Lien Credit Agreement and (ii) the
Original Second Lien Credit Agreement or any comparable term in any successor
Second Lien Credit Agreement)) that now or hereafter is, or whose assets now or
hereafter are, liable for all or any portion of the First Lien Indebtedness or
the Second Lien Indebtedness, as applicable.



 

“Ordinary Course Collections” has the meaning set forth in Section 7.a.



 

“Payment Collateral” means all accounts, instruments, chattel paper, letters of
credit, deposit accounts, securities accounts, and payment intangibles, together
with all supporting obligations (as those terms are defined in the UCC), in each
case comprising a portion of the Collateral.



 

“Permitted Interest and Expense Payments” has the meaning set forth in Section
3.i.



 

“Permitted Replacement Lien” has the meaning set forth in Section 3.d.



 

“Person” means any natural person, a trustee under the Bankruptcy Code, a
corporation, limited liability company, limited partnership, general
partnership, limited liability partnership, joint venture, trust, land trust,
business trust, or other organization, irrespective of whether such organization
is a legal entity, and shall include a government and any agency or political
subdivision thereof.

 





8

--------------------------------------------------------------------------------





 

“Priority First Lien Indebtedness” means all First Lien Indebtedness exclusive
of the Excluded First Lien Indebtedness, which Excluded First Lien Indebtedness
shall be excluded from (and shall not constitute) Priority First Lien
Indebtedness.



 

“Priority Second Lien Indebtedness” means all Second Lien Indebtedness exclusive
of the Excluded Second Lien Indebtedness, which Excluded Second Lien
Indebtedness shall be excluded from (and shall not constitute) Priority Second
Lien Indebtedness.



 

“Priority Status” has the meaning set forth in Section 3.g.



 

“Proceeds” means (a) all “proceeds” as defined in Article 9 of the UCC with
respect to the Collateral and (b) whatever is recoverable or recovered when
Collateral is sold, exchanged, collected, or disposed of, whether voluntarily or
involuntarily.



 

“Purchase Notice” has the meaning set forth in Section 8.a.



 

“Recovery” has the meaning set forth in Section 3.c.



 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, supplement, restructure, replace, refund or repay, or to issue other
indebtedness in exchange or replacement for, such indebtedness, in whole or in
part, whether with the same or different lenders, arrangers or agents.
“Refinanced” and “Refinancing” shall be correlative meanings.



 

“Reorganization Debt Securities” has the meaning set forth in Section 3.a.



 

“Second Lien Agent” means the Original Second Lien Agent, together with its
successors, assigns, transferees and any Person that has a similar title (such
as “Agent”, “Collateral Agent” or “Administrative Agent”) under any Second Lien
Credit Agreement.



 

“Second Lien Credit Agreement” means the Original Second Lien Credit Agreement,
as amended, restated, modified, renewed, refunded, replaced, or refinanced in
whole or in part from time to time, and any other agreement extending the
maturity of, consolidating, otherwise restructuring (including adding
Subsidiaries or affiliates of any Obligor or any other Persons as parties
thereto), renewing, replacing or refinancing all or any portion of the
Obligations or the Commitments as those terms are defined in the Original Second
Lien Credit Agreement or all or any portion of the amounts owed under any other
agreement that itself is a Second Lien Credit Agreement hereunder and whether by
the same or any other agent, lender, or group of lenders and whether or not
increasing the amount of the Second Lien Indebtedness that may be incurred
thereunder, in each case, to the extent that any such amendment, restatement,
modification, renewal, refunding, replacement, or refinancing is permitted under
this Agreement.



 

“Second Lien Default” means any Event of Default under the Second Lien Credit
Agreement.

 





9

--------------------------------------------------------------------------------





 

“Second Lien Indebtedness” means all obligations and all other amounts owing,
due or secured under the terms of the Second Lien Credit Agreement or any other
Second Lien Loan Document, including any and all amounts payable to any Second
Lien Lender consisting of principal, premium, interest, fees, attorneys fees,
costs, charges, expenses, reimbursement obligations, indemnities, guarantees,
and all other amounts payable under any Second Lien Loan Documents or in respect
thereof (including, in each case, all amounts accruing on or after the
commencement of any Insolvency Proceeding relating to any Obligor, or that would
have accrued or become due under the terms of the Second Lien Loan Documents but
for the effect of the Insolvency Proceeding or other applicable law, and
irrespective of whether a claim for all or any portion of such amounts is
allowable or allowed in such Insolvency Proceeding).



 

“Second Lien Lenders” means the Original Second Lien Lenders, together with the
lenders under any Second Lien Credit Agreement or the Second Lien Loan
Documents.



 

“Second Lien Loan Documents” means the Second Lien Credit Agreement and the
other Loan Documents (as such term is defined in the Original Second Lien Credit
Agreement), or any other security, collateral, ancillary or other document
entered into in connection with or related to any agreement that is a Second
Lien Credit Agreement, as such documents may be amended, restated, modified,
renewed, refunded, replaced, or refinanced in whole or in part from time to time
in accordance with this Agreement.



 

“Second Lien Modification” has the meaning set forth in Section 4.b.



 

“Second Lien Term Loans” means the “Term Loans” as that term is defined in the
Original Second Lien Credit Agreement or any comparable term in any successor
Second Lien Credit Agreement and any other term loans made under the Original
Second Lien Credit Agreement or any successor Second Lien Credit Agreement.



 

“Standstill Notice” means a written notice from the Second Lien Agent to the
First Lien Agent stating that a Second Lien Default has occurred and is
continuing and that, as a consequence thereof, the Second Lien Agent has
accelerated the maturity of the Second Lien Indebtedness.



 

“Standstill Period” means the period of one hundred and twenty (120) days
commencing on the date on which the First Lien Agent receives the applicable
Standstill Notice.



 

“Stay” has the meaning set forth in Section 3.g.



 

“Trigger Event” has the meaning set forth in Section 8.a.



 

“Trigger Notice” has the meaning set forth in Section 8.a.



 

“UCC” means the Uniform Commercial Code as enacted and in effect from time to
time in the State of New York; provided, however, that, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection,
priority, or remedies with respect to either Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies.

 





10

--------------------------------------------------------------------------------





 

a. Terms Defined in the Original First Lien Credit Agreement. Unless otherwise
defined in this Agreement, any and all initially capitalized terms set forth in
this Agreement shall have the meanings ascribed thereto in the Original First
Lien Credit Agreement as of the date hereof.



 

b. Rules of Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Article, section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any agreement, consent, waiver, or
acceptance, as applicable, by the First Lien Agent set forth herein shall be
construed to mean an agreement, consent, waiver, or acceptance, as applicable,
by the First Lien Agent on behalf of itself and each of the First Lien Lenders.
Any agreement, consent, waiver, or acceptance, as applicable, by the Second Lien
Agent set forth herein shall be construed to mean an agreement, consent, waiver,
or acceptance, as applicable, by the Second Lien Agent on behalf of itself and
each of the Second Lien Lenders.



 

2. Subordination and Standstill.



 

a. Lien Subordination. Notwithstanding (i) the date, time, method, manner or
order of grant, attachment, or perfection of any Liens granted to the First Lien
Agent (or any First Lien Lender) or the Second Lien Agent (or any Second Lien
Lender) in respect of all or any portion of the Collateral, (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of the First Lien Agent (or any First Lien Lender) or the Second
Lien Agent (or any Second Lien Lender) in any Collateral, (iii) any provision of
the UCC or any other applicable law, any of the First Lien Loan Documents or any
of the Second Lien Loan Documents, (iv) except to the extent set forth below in
this Section 2.a, whether the Liens securing the First Lien Loan Documents are
valid, perfected, enforceable, void, avoidable, subordinated, disputed or
allowed, or (v) except to the extent set forth below in this Section 2.a, any
other circumstance whatsoever, the First Lien Agent and the Second Lien Agent
hereby agree that:



 

(1) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of the Second Lien Agent or any Second Lien Lender that
secures all or any portion of the Second Lien Indebtedness, shall in all
respects be junior and subordinate to all Liens granted to First Lien Agent and
the First Lien Lenders in such Collateral to secure all or any portion of the
First Lien Indebtedness (other than any Excluded First Lien Indebtedness),



 

(2) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of the Second Lien Agent or any Second Lien Lender that
secures all or any portion of the Excluded Second Lien Indebtedness shall in all
respects be junior and subordinate to all Liens granted to the First Lien Agent
and the First Lien Lenders in such Collateral to secure all or any portion of
the First Lien Indebtedness (including any Excluded First Lien Indebtedness),

 





11

--------------------------------------------------------------------------------





 

(3) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of the First Lien Agent or any First Lien Lender that
secures all or any portion of the First Lien Indebtedness (other than any
Excluded First Lien Indebtedness) shall in all respects be senior and prior to
all Liens granted to the Second Lien Agent and the Second Lien Lenders in the
Collateral to secure all or any portion of the Second Lien Indebtedness,



 

(4) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of the First Lien Agent or any First Lien Lender that
secures all or any portion of the Excluded First Lien Indebtedness shall in all
respects be senior and prior to all Liens granted to the Second Lien Agent and
the Second Lien Lenders in the Collateral to secure all or any portion of the
Excluded Second Lien Indebtedness,



 

(5) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of the First Lien Agent or any First Lien Lender that
secures all or any portion of the Excluded First Lien Indebtedness, shall in all
respects be junior and subordinate to all Liens granted to the Second Lien Agent
and the Second Lien Lenders in the Collateral to secure all or any portion of
the Second Lien Indebtedness (other than any Excluded Second Lien Indebtedness),
and



 

(6) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of the Second Lien Agent or any Second Lien Lender that
secures all or any portion of the Second Lien Indebtedness (other than any
Excluded Second Lien Indebtedness) shall in all respects be senior and prior to
all Liens granted to the First Lien Agent and the First Lien Lenders in the
Collateral to secure all or any portion of the Excluded First Lien Indebtedness.



 

All Liens with respect to the Collateral securing any First Lien Indebtedness
shall (to the extent provided above) be and remain senior in all respects and
prior to all Liens with respect to the Collateral securing any Second Lien
Indebtedness for all purposes, whether or not such Liens securing any First Lien
Indebtedness are subordinated to any Lien securing any other obligation of any
Obligor or any other person (but only to the extent that such subordination is
permitted pursuant to the terms of the First Lien Credit Agreement and the
Second Lien Credit Agreement, or as contemplated in Section 3.d). Subject to the
immediately preceding sentence, but notwithstanding any other provision to the
contrary contained in this Agreement: (i) the First Lien Agent and the First
Lien Lenders agree not to contractually subordinate, or otherwise contractually
assign the benefits of, their Lien in any Collateral to the Lien, indebtedness
or claim of any other creditor of any Obligor without the prior written consent
of the Second Lien Agent (provided that no such consent shall be required in
connection with the assignment of such Lien in connection with a Refinancing of
the First Lien Indebtedness in accordance with the provisions hereof); and (ii)
the Second Lien Agent and the Second Lien Lenders agree not to contractually
subordinate, or otherwise contractually assign the benefits of, their Lien in
any Collateral to the Lien, indebtedness or claim of any other creditor of any
Obligor without the prior written consent of the First Lien Agent (provided that
no such consent shall be required in connection with the assignment of such Lien
in connection with a Refinancing of the Second Lien Indebtedness in accordance
with the provisions hereof).

 





12

--------------------------------------------------------------------------------





 

The subordination of Liens provided for in this Agreement shall not be effective
from and after any date with respect to any part of the Collateral as to which:
(i) the Liens of the First Lien Agent and the First Lien Lenders are finally
determined by a non-appealable court order to be invalid, unenforceable, or
void, in which event, notwithstanding the provisions of Sections 6 and 7, the
Second Lien Agent and the Second Lien Lenders shall be entitled to receive and
retain, from and after such date, all Proceeds with respect to such Collateral
to the extent that the Liens of the Second Lien Agent and the Second Lien
Lenders have not been finally determined by a non-appealable court order to be
invalid, unenforceable, or void with respect to such Collateral; and (ii) the
Liens of the Second Lien Agent and the Second Lien Lenders are finally
determined by a non-appealable court order to be invalid, unenforceable, or
void, in which event, notwithstanding the provisions of Sections 6 and 7, the
First Lien Agent and the First Lien Lenders shall be entitled to receive and
retain, from and after such date, all Proceeds with respect to such Collateral
to the extent that the Liens of the First Lien Agent and the First Lien Lenders
have not been finally determined by a non-appealable court order to be invalid,
unenforceable, or void with respect to such Collateral. The parties hereto agree
that the provisions of clause (i) of the immediately preceding sentence shall
not apply (and the subordination shall be effective) with respect to any item of
Collateral in the event that (x) the Second Lien Agent does not comply with its
obligations under Section 2.h with respect to such item of Collateral or (y) a
notice is delivered to the First Lien Agent in accordance with the second
sentence of Section 2.h with respect to such Collateral less than 90 days before
the date that an Insolvency Proceeding in respect of the Obligor that owns such
item of Collateral is commenced and the Lien of the First Lien Agent as to such
items of Collateral is avoided under Section 547 of the Bankruptcy Code.



 

b. Standstill. Until the Discharge of Priority First Lien Indebtedness has
occurred, whether or not any Insolvency Proceeding has been commenced by or
against any Obligor, the Second Lien Agent and the Second Lien Lenders:

 



(1) will not Exercise Any Secured Creditor Remedies with respect to any
Collateral; provided, however, that, if a Second Lien Default has occurred and
is continuing, the Second Lien Agent may Exercise Any Secured Creditor Remedies
after the passage of the applicable Standstill Period (it being understood that,
if at any time after the delivery of a Standstill Notice that commences a
Standstill Period, no Second Lien Default is continuing, the Second Lien Agent
may not Exercise Any Secured Creditor Remedies until the passage of a new
Standstill Period commenced by a new Standstill Notice relative to the
occurrence of a new Second Lien Default that had not occurred as of the date of
the delivery of the earlier Standstill Notice; provided further, however, that
the applicable Standstill Period shall be tolled for any period during which
both the First Lien Agent and the First Lien Lenders, on the one hand, and the
Second Lien Agent and the Second Lien Lenders, on the other hand, are stayed by
an order issued in any Insolvency Proceeding or by any other court of competent
jurisdiction from exercising their default and enforcement rights and remedies
against all or a material portion of the Collateral); provided further, however,
that in no event shall the Second Lien Agent or any Second Lien Lender exercise
any rights or remedies with respect to the Collateral if, notwithstanding the
expiration of the Standstill Period, the First Lien Agent or the First Lien
Lenders shall have commenced prior to the expiration of the Standstill Period
(or thereafter but prior to the commencement of any Exercise of Secured Creditor
Remedies by the Second Lien Agent with respect to all or a material portion of
the Collateral) and be diligently pursuing in good faith the Exercise of Secured
Creditor Remedies with respect to all or any material portion of the Collateral;

 





13

--------------------------------------------------------------------------------





 

(2) will not contest, protest, or object to any Exercise of Secured Creditor
Remedies by the First Lien Agent or any First Lien Lender and has no right to
direct the First Lien Agent to Exercise Any Secured Creditor Remedies or take
any other action under the First Lien Loan Documents; and



 

(3) will not object to (and will waive any and all claims with respect to) the
forbearance by the First Lien Agent or the First Lien Lenders from any Exercise
of Secured Creditor Remedies.



 

Notwithstanding any other provision hereof, if the Second Lien Agent commences
the Exercise of Secured Creditor Remedies in accordance with clause (1) above,
the First Lien Agent may not exercise any of the remedies of the type described
in clauses (1) through (3) above so long as the Second Lien Agent at such time
has commenced and is diligently pursuing in good faith any Exercise of Secured
Creditor Remedies with respect to all or a material portion of the Collateral,
unless and until the Discharge of Priority Second Lien Indebtedness shall have
occurred.



 

Following commencement of an Insolvency Proceeding by or against any Obligor,
any then applicable Standstill Period shall terminate and the restrictions and
limitation and actions or inactions of the Second Lien Agent shall be governed
by the other provisions of this Agreement; provided, however, that any
applicable Standstill Period shall be reinstated at any point the First Lien
Agent or any of the First Lien Lenders is no longer stayed by the existence of
any Insolvency Proceeding or by any order of a court of competent jurisdiction
and the First Lien Agent and the First Lien Lenders are then able to exercise
their default and enforcement rights and remedies against all or a material
portion of the Collateral.



 

c. [Intentionally Omitted]



 

d. Foreclosure Proceedings. Section 2.b shall not be construed to in any way
limit or impair the right of: (i) any Lender to bid for or purchase Collateral
at any private or judicial foreclosure or sale upon such Collateral initiated by
either Agent or any Lender, (ii) the Second Lien Agent and the Second Lien
Lenders to join (but not control) any private or judicial foreclosure or sale
proceeding, or other judicial lien enforcement proceeding, with respect to the
Collateral initiated by the First Lien Agent or any First Lien Lender, to the
extent that any such action could not reasonably be expected, in any material
respect, to restrain, hinder, limit, delay for any material period or otherwise
interfere with the Exercise of Secured Creditor Remedies by the First Lien Agent
or the First Lien Lenders, and (iii) the Second Lien Agent and the Second Lien
Lenders to receive payments in accordance with the terms of this Agreement from
the Proceeds of the collection, sale or other disposition of the Collateral in
accordance with the other terms of this Agreement.

 





14

--------------------------------------------------------------------------------





 

e. Release of Liens.

 



(1) In the event of any private or public sale or other disposition of all or
any portion of the Collateral by the First Lien Agent after the occurrence and
during the continuance of a First Lien Default (and prior to the date upon which
the Discharge of Priority First Lien Indebtedness shall have occurred) in
connection with the liquidation by the First Lien Agent of all or a material
portion of the Collateral and the collection by the First Lien Agent of the
First Lien Indebtedness through the sale or other disposition of such Collateral
(any such sale or other disposition, a “First Lien Lender Sale”), the Second
Lien Agent agrees that such First Lien Lender Sale will be free and clear of the
Liens securing the Second Lien Indebtedness (and, if the First Lien Lender Sale
includes Equity Interests in any Obligor, the Second Lien Agent further agrees
to release the entities whose Equity Interests are sold from all Second Lien
Indebtedness); provided that (x) the First Lien Agent and the First Lien Lenders
also release their Liens on such Collateral (and, if the First Lien Lender Sale
includes Equity Interests in any Obligor, releases the entities whose Equity
Interests are sold from all of the First Lien Indebtedness), (y) the Proceeds of
any such First Lien Lender Sale are applied in accordance with Section 7.b, and
(z) the First Lien Agent shall have conducted such First Lien Lender Sale in a
commercially reasonable manner (it being understood that if the First Lien Agent
complies with the UCC, in connection with delivery of notice in connection
therewith, such notice is deemed to be sent within a commercially reasonable
time before such First Lien Lender Sale).

 



(2) The Second Lien Agent agrees that, in connection with any First Lien Lender
Sale meeting the conditions set forth in Section 2.e(1), upon the prior written
request of the First Lien Agent (which request shall specify the proposed terms
of the sale and the type and amount of consideration to be received in
connection therewith), it will execute or file any and all Lien releases or
other documents reasonably requested by the First Lien Agent in connection
therewith; provided that (x) in the case of a First Lien Lender Sale, no such
release documents shall be delivered to any Obligor, (y) no such release
documents shall be delivered more than 5 Business Days prior to the anticipated
closing date of such sale or disposition, and (z) the effectiveness of any such
release or termination by the Second Lien Agent shall be subject to the sale or
other disposition of the Collateral described in such request on the terms
described in such request or on substantially similar terms and shall lapse in
the event such sale or other disposition does not occur within 10 days of the
anticipated closing date (at which time the First Lien Agent or the Obligors, as
the case may be, shall promptly return all release documents to the Second Lien
Agent). Subject to the proviso in the immediately preceding sentence, in the
event that the Second Lien Agent fails to so execute or file any such Lien
releases or other documents within 5 Business Days after receipt of written
request from the First Lien Agent, the First Lien Agent is hereby irrevocably
authorized to execute or file such Lien releases and other documents.

 



f. Waiver of Right to Contest First Lien Indebtedness. The Second Lien Agent
agrees that it and the Second Lien Lenders shall not, and hereby waives any
right to, take any action to contest or challenge (or assist or support any
other Person in contesting or challenging), directly or indirectly, whether or
not in any proceeding (including in any Insolvency Proceeding), the validity,
priority, enforceability, or perfection of the Liens of the First Lien Agent in
any Collateral, or the validity, priority, enforceability or allowance of any of
the claims of the First Lien Agent or any holder of the First Lien Indebtedness
against any Obligor. The Second Lien Agent agrees that neither it nor the Second
Lien Lenders will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by the First Lien Agent under the First
Lien Loan Documents, including any public or private sale, lease, exchange,
transfer, or other disposition of any Collateral, whether by foreclosure or
otherwise, in any case to the extent permitted under this Agreement and
applicable law. The Second Lien Agent hereby waives any and all rights it and
the Second Lien Lenders may have as a junior lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which the First
Lien Agent seeks to enforce the Liens in any Collateral so long as the First
Lien Agent acts in accordance with the terms of this Agreement and applicable
law.

 





15

--------------------------------------------------------------------------------





 

g. Waiver of Right to Contest Second Lien Indebtedness. The First Lien Agent
agrees that it shall not, and hereby waives any right to, take any action to
contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority (except to the
extent expressly provided by this Agreement), enforceability, or perfection of
the Liens of the Second Lien Agent in any Collateral, or the validity, priority
(except to the extent expressly provided by this Agreement), enforceability or
allowance of any of the claims of the Second Lien Agent or any holder of the
Second Lien Indebtedness against any Obligor. The First Lien Agent agrees that
it will not take any action that would, in any material respect, interfere with
any Exercise of Secured Creditor Remedies undertaken by the Second Lien Agent
under the Second Lien Loan Documents, including any public or private sale,
lease, exchange, transfer, or other disposition of any Collateral, whether by
foreclosure or otherwise, in any case to the extent permitted under this
Agreement and applicable law. The First Lien Agent hereby waives any and all
rights it and the First Lien Lenders may have as a secured creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the Second
Lien Agent seeks to enforce the Liens in any Collateral so long as the Second
Lien Agent acts in accordance with the terms of this Agreement and applicable
law.



 

h. Acknowledgement of Liens. The Second Lien Agent acknowledges and agrees that
the First Lien Agent, for the benefit of itself and the First Lien Lenders, has
been granted Liens upon all of the Collateral in which the Second Lien Agent has
been granted Liens and the Second Lien Agent hereby consents thereto. If (i) any
Obligor grants in favor of the Second Lien Agent a Lien on any asset of such
Obligor not constituting Collateral on the date hereof or (ii) the Second Lien
Agent otherwise obtains a non-consensual Lien (including, without limitation, a
judgment lien, writ of attachment, or writ of execution) on any asset of such
Obligor not constituting Collateral on the date hereof, the Second Lien Agent
agrees that it shall give the First Lien Agent prompt written notice thereof
(and in no event later than 5 Business Days after the date of such grant or
acquisition), containing a detailed description of such asset (it being
understood and agreed that the failure by the Second Lien Agent to give such
notice to the First Lien Agent shall not affect the validity, perfection or
enforceability of such Lien), and the Second Lien Agent acknowledges that if the
First Lien Agent obtains a Lien on such asset, whether prior to, at, or after
the time that the Second Lien Agent obtains a Lien on such asset, then the
priority of such Lien will be subject to the terms and provisions of this
Agreement. The First Lien Agent acknowledges and agrees that the Second Lien
Agent has been granted Liens upon all of the Collateral in which the First Lien
Agent has been granted Liens and the First Lien Agent hereby consents thereto.
If (i) any Obligor grants in favor of the First Lien Agent or any First Lien
Lender a Lien on any asset of such Obligor not constituting Collateral on the
date hereof or (ii) the First Lien Agent or any First Lien Lender otherwise
obtains a non-consensual Lien (including, without limitation, a judgment lien,
writ of attachment, or writ of execution) on any asset of such Obligor not
constituting Collateral on the date hereof, the First Lien Agent agrees that it
shall give the Second Lien Agent prompt written notice thereof (and in no event
later than 5 Business Days after the date of such grant or acquisition),
containing a detailed description of such asset (it being understood and agreed
that the failure by the First Lien Agent to give such notice to the Second Lien
Agent shall not affect the validity, perfection or enforceability of such Lien),
and the First Lien Agent acknowledges that if the Second Lien Agent obtains a
Lien on such asset, whether prior to, at, or after the time that the First Lien
Agent obtains a Lien on such asset, then the priority of such Lien will be
subject to the terms and provisions of this Agreement. The subordination of
Liens by the Second Lien Agent in favor of the First Lien Agent and the First
Lien Lenders shall not be deemed to subordinate the Second Lien Agent’s Liens to
the Liens of any other Person that is not a holder of the First Lien
Indebtedness. Notwithstanding the foregoing, the Obligors, by their
acknowledgment hereof, agree that no Lien will be granted to any Agent without
concurrently offering a Lien to the other Agent on the same Collateral and on
substantially similar terms.

 





16

--------------------------------------------------------------------------------





 

i. Agent for Perfection. The First Lien Agent and the Second Lien Agent each
agree to hold all Control Collateral and Cash Collateral, as applicable, in
their respective possession, custody, or control (or in the possession, custody,
or control of agents or bailees for either) as a non-fiduciary agent for the
other solely for the purpose of perfecting the security interest granted to each
in such Control Collateral or Cash Collateral subject to the terms and
conditions of this Section 2.i. None of the First Lien Agent or the First Lien
Lenders or the Second Lien Agent or the Second Lien Lenders, as applicable,
shall have any obligation whatsoever to the others to assure that the Control
Collateral is genuine or owned by any Obligor or any other Person or to preserve
their respective rights or benefits or those of any Person. The duties or
responsibilities of the First Lien Agent and the Second Lien Agent under this
Section 2.i are and shall be limited solely to holding or maintaining control of
the Control Collateral and the Cash Collateral as a non-fiduciary agent for the
other for purposes of perfecting the Lien held by the Second Lien Agent or the
First Lien Agent, as applicable. The First Lien Agent is not and shall not be
deemed to be a fiduciary of any kind for the Second Lien Agent or any other
Person. The Second Lien Agent is not and shall not be deemed to be a fiduciary
of any kind for the First Lien Agent or any other Person.



 

j. When Discharge of Priority First Lien Indebtedness Deemed to Not Have
Occurred. If Borrower enters into any Refinancing of the Priority First Lien
Indebtedness, then a Discharge of Priority First Lien Indebtedness shall be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under such Refinancing of such Priority First Lien Indebtedness
shall be treated as Priority First Lien Indebtedness for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the First Lien Agent under the First Lien
Loan Documents effecting such Refinancing shall be the First Lien Agent for all
purposes of this Agreement, provided that the First Lien Agent under such First
Lien Loan Documents shall agree (in a writing addressed to the Second Lien Agent
for the benefit of itself and the Second Lien Lenders) to be bound by the terms
of this Agreement.



 

k. When Discharge of Priority Second Lien Indebtedness Deemed to Not Have
Occurred. If Borrower enters into any Refinancing of the Priority Second Lien
Indebtedness, then a Discharge of Priority Second Lien Indebtedness shall be
deemed not to have occurred for all purposes of this Agreement, and the
obligations under such Refinancing of such Priority Second Lien Indebtedness
shall be treated as Priority Second Lien Indebtedness for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, and the Second Lien Agent under the Second Lien
Loan Documents effecting such Refinancing shall be the Second Lien Agent for all
purposes of this Agreement; provided that the Second Lien Agent under such
Second Lien Loan Documents shall agree (in a writing addressed to the First Lien
Agent for the benefit of itself and the First Lien Lenders) to be bound by the
terms of this Agreement.

 





17

--------------------------------------------------------------------------------





 

3. Insolvency Proceedings.

 



a. Continuing Priority. This Agreement shall be applicable both before and after
the filing or commencement of any Insolvency Proceeding in respect of any
Obligor and all converted or succeeding cases or proceedings in respect thereof.
The relative rights of the Agents and the Lenders in or to any distributions
from or in respect of any Collateral or Proceeds of Collateral shall continue
after the filing or commencement of any such Insolvency Proceeding on the same
basis as prior to the date of the filing or commencement of such Insolvency
Proceeding, subject to any court order approving the financing of, or use of
Cash Collateral by, any Obligor as debtor-in-possession. The Second Lien Agent
acknowledges and agrees that, in the event of a distribution of any notes or
other debt securities under a plan of reorganization, compromise or arrangement,
or a proposal under any Insolvency Proceeding in respect of any Obligor (such
notes or other debt securities, “Reorganization Debt Securities”) to each of (i)
the First Lien Agent or the First Lien Lenders and (ii) the Second Lien Agent or
the Second Lien Lenders, any Lien securing such Reorganization Debt Securities
received by the Second Lien Agent or the Second Lien Lenders shall be
subordinated to any Lien securing the Reorganization Debt Securities received by
the First Lien Agent or the First Lien Lenders to the same extent that the Liens
securing the Second Lien Indebtedness are subordinated to the Liens securing the
First Lien Indebtedness pursuant to the terms of this Agreement.



 

b. Proof of Claim. Subject to the restrictions set forth in this Agreement, in
the event of any Insolvency Proceeding in respect of any Obligor or any property
of any Obligor, the Second Lien Agent shall retain the right to vote with
respect to the Second Lien Indebtedness. If the Second Lien Agent or any Second
Lien Lender does not file a legally sufficient claim or proof of debt or other
document or amendment thereof in the form required in such Insolvency Proceeding
prior to 5 days before the expiration of time to file such claim or other
document or amendment thereof, then the First Lien Agent shall have the right
(but not the obligation) in any such Insolvency Proceeding, and the Second Lien
Agent hereby irrevocably appoints the First Lien Agent as the Second Lien
Agent’s and the Second Lien Lenders’ lawful attorney in fact, to file and prove
all claims therefor.



 

c. Reinstatement. If the First Lien Agent, any First Lien Lender or any other
holder of any First Lien Indebtedness is required in any Insolvency Proceeding
in respect of any Obligor or otherwise to turn over or otherwise pay any amount
(a “Recovery”) to the estate or to any creditor or representative of an Obligor
or any other Person, then the First Lien Indebtedness shall be reinstated to the
extent of such Recovery. If the Second Lien Agent, any Second Lien Lender or any
other holder of any Second Lien Indebtedness is required in any Insolvency
Proceeding in respect of any Obligor or otherwise to turn over or otherwise pay
a Recovery to the estate or to any creditor or representative of an Obligor or
any other Person, then the Second Lien Indebtedness shall be reinstated to the
extent of such Recovery. If this Agreement shall have been terminated prior to
such Recovery, this Agreement shall be reinstated in full force and effect, and
such prior termination shall not diminish, release, discharge, impair, or
otherwise affect the obligations of the parties hereto from such date of
reinstatement and to the extent the Priority First Lien Indebtedness or the
Priority Second Lien Indebtedness, as the case may be, was decreased in
connection with the payment which gave rise to the Recovery, then the Priority
First Lien Indebtedness or the Priority Second Lien Indebtedness, as the case
may be, shall be increased by the amount of such Recovery. All rights,
interests, agreements, and obligations of the First Lien Agent, the First Lien
Lenders, the Second Lien Agent and the Second Lien Lenders under this Agreement
shall remain in full force and effect and shall continue irrespective of the
commencement of, or any discharge, confirmation, conversion, or dismissal of,
any Insolvency Proceeding in respect of any Obligor by or against any Obligor or
any other Person and irrespective of any other circumstance which otherwise
might constitute a defense available to, or a discharge of, any Obligor or any
other Person in respect of the First Lien Indebtedness or the Second Lien
Indebtedness, as the case may be. No priority or right of the First Lien Agent,
the First Lien Lenders, any other holder of the First Lien Indebtedness, the
Second Lien Agent, the Second Lien Lenders or any other holder of the Second
Lien Indebtedness shall at any time be prejudiced or impaired in any way by any
act or failure to act on the part of any Obligor or any other Person or by the
noncompliance by any Person with the terms, provisions, or covenants of the
First Lien Loan Documents or the Second Lien Loan Documents, regardless of any
knowledge thereof which the First Lien Agent, the First Lien Lenders, any holder
of the First Lien Indebtedness, the Second Lien Agent, the Second Lien Lenders
or any holder of the Second Lien Indebtedness may have.

 





18

--------------------------------------------------------------------------------





 

d. DIP Financing. If any Obligor shall be subject to any Insolvency Proceeding
and the First Lien Agent or any First Lien Lender shall desire, prior to the
Discharge of Priority First Lien Indebtedness, to permit the use of Cash
Collateral or to provide any such Obligor financing (collectively, “DIP
Financing”) under Section 363 or Section 364 of the Bankruptcy Code, to be
secured by all or any portion of the Collateral, then the Second Lien Agent
agrees that, so long as (i) the aggregate principal amount of Indebtedness
incurred pursuant to such DIP Financing, together with the aggregate principal
amount of all other outstanding First Lien Indebtedness, would not exceed the
Maximum Priority First Lien Loan Amount at such time, (ii) the Second Lien Agent
retains a Lien on the Collateral (including Proceeds thereof arising after the
commencement of such proceeding) with the same priority as existed prior to the
commencement of such Insolvency Proceeding under applicable law (an “Adequate
Protection Lien”), (iii) the Second Lien Agent receives a replacement lien (a
“Permitted Replacement Lien”) on assets arising after the commencement of such
Insolvency Proceeding, to the same extent granted to the First Lien Agent, with
the same priority as existed with respect to Collateral that existed prior to
the commencement of such Insolvency Proceeding, (iv) such use of Cash Collateral
or DIP Financing is subject to the terms of this Agreement, (v) the DIP
Financing does not compel any Obligor to seek confirmation of a specific plan of
reorganization, and (vi) the DIP Financing documentation does not expressly
require the liquidation of the Collateral prior to a default under the DIP
Financing documentation, it will raise no objection to such DIP Financing;
provided, however, that, after the First Lien Agent consults in good faith with
the Second Lien Agent and the Second Lien Lenders with respect to any milestones
or sale of Collateral, the DIP Financing documentation may require the Obligors
to achieve certain milestones toward a sale of Collateral and may require a sale
of Collateral. The Second Lien Agent hereby agrees that its Liens in the
Collateral shall be subordinated to the Liens securing such DIP Financing (and
all obligations relating thereto) to the same extent and upon the same terms and
conditions specified in this Agreement for the subordination of the Second Lien
Agent’s and the Second Lien Lenders’ Liens in the Collateral securing the Second
Lien Indebtedness to the First Lien Agent’s and the First Lien Lenders’ Liens in
the Collateral securing the Priority First Lien Indebtedness. Notwithstanding
anything to the contrary in this Section 3.d, if the First Lien Lenders desire
to provide DIP Financing to the Obligor, the First Lien Lenders shall offer the
Second Lien Lenders the right to purchase a last-out participation in the First
Lien Term Loans in an aggregate principal amount equal to at least $7,500,000
(pursuant to a participation agreement in the form attached hereto as Annex I)
and, if one or more of the Second Lien Lenders purchase such last-out
participation in the First Lien Term Loans in an aggregate principal amount
equal to at least $7,500,000 (pursuant to a participation agreement in the form
attached hereto as Annex I), the First Lien Agent and the First Lien Lenders
will not require the Obligors (or will waive any existing requirement in the DIP
Financing documentation that requires the Obligors) to achieve any milestones
toward a sale of Collateral or sell Collateral during the pendency of any
Insolvency Proceeding without the prior written consent of the Second Lien
Agent.



 

e. Alternative DIP Financings. Nothing in this Agreement shall limit the rights
of any Lender to object to post-petition financing, or financing arising after
the commencement of an Insolvency Proceeding in respect of any Obligor, or the
use of Cash Collateral that is provided on terms other than those set forth in
Section 3.d. For the avoidance of doubt, it is understood and agreed that (i)
the Second Lien Agent retains all rights to raise objections to any DIP
Financing provided, offered or supported by the First Lien Agent or any First
Lien Lender that is provided on terms other than those set forth in Section 3.d
and (ii) the First Lien Agent retains all rights to raise objections to any DIP
Financing provided, offered or supported by the Second Lien Agent or any Second
Lien Lender

 





19

--------------------------------------------------------------------------------





 

f. Priming DIP Financing. If the First Lien Agent or any First Lien Lender
offers to provide a DIP Financing that meets the requirements set forth in
Section 3.d, the Second Lien Agent and the Second Lien Lenders agree that they
shall not, directly or indirectly, provide, offer to provide or support any DIP
Financing secured by a Lien senior to or pari passu with the Liens securing the
First Lien Indebtedness.



 

g. Other Waivers by Second Lien Agent. Until the Discharge of Priority First
Lien Indebtedness has occurred, the Second Lien Agent agrees that it shall not,
without the First Lien Agent’s written consent, (1) seek relief from the
automatic stay of Section 362 of the Bankruptcy Code, any stay arising by way of
court order, automatic or otherwise, or any other stay in any Insolvency
Proceeding in respect of any Obligor (in all instances, a “Stay”) in respect of
any portion of the Collateral on which the First Lien Agent then has a Lien,
except to the extent the First Lien Agent obtains such relief, and unless the
Second Lien Agent’s request for an Adequate Protection Lien and a Permitted
Replacement Lien is denied in whole or in part, (2) take any action or vote in
any way so as to directly or indirectly challenge or contest (A) the validity or
the enforceability of the First Lien Credit Agreement, the other First Lien Loan
Documents or the Liens granted to the First Lien Agent or the First Lien Lenders
with respect to the First Lien Indebtedness, (B) the rights and duties of the
First Lien Agent or the First Lien Lenders established in the First Lien Credit
Agreement or any other First Lien Loan Document, or (C) any request by the First
Lien Agent or any First Lien Lender with respect to adequate protection or
similar relief, (3) seek or request any adequate protection or similar relief,
other than (A) Permitted Interest and Expense Payments, (B) Adequate Protection
Liens and Permitted Replacement Liens, and (C) priority administrative expense
claim status with respect to the Second Lien Indebtedness (“Priority Status”)
which is and shall be subordinated to the priority status of the First Lien
Agent and the First Lien Lenders, and otherwise subject to this Agreement to the
extent applicable, (4) in the event that the First Lien Agent obtains relief
from any Stay to Exercise Any Secured Creditor Remedies and the First Lien Agent
has commenced and is diligently pursuing in good faith actions to consummate a
sale of all or any material portion of the Collateral in accordance with Section
363 or 365 of the Bankruptcy Code, or in accordance with a court order made
within an Insolvency Proceeding, within a commercially reasonable time and in a
commercially reasonable manner so as to maximize the value of such Collateral,
seek, or support any request, to dismiss or set aside any Insolvency Proceeding
or to convert an Insolvency Proceeding commenced under chapter 11 of the
Bankruptcy Code to a case or proceeding under chapter 7 of the Bankruptcy Code,
(5) in the event that the First Lien Agent obtains relief from a Stay in order
to Exercise Any Secured Creditor Remedies and the First Lien Agent has commenced
and is diligently pursuing in good faith actions to consummate a sale of all or
any material portion of the Collateral in accordance with Section 363 or 365 of
the Bankruptcy Code, or in accordance with a court order made within an
Insolvency Proceeding, within a commercially reasonable time and in a
commercially reasonable manner so as to maximize the value of such Collateral,
seek the appointment of a trustee or examiner with expanded powers for the
subject Obligor, or (6) object to any sale of all or any portion of the
Collateral or any related bidding procedures in accordance with Sections 363 or
365 of the Bankruptcy Code, or in accordance with a court order made within an
Insolvency Proceeding, other than (A) any objection that an unsecured creditor
could assert in its capacity as an unsecured creditor, (B) if the First Lien
Agent or any First Lien Lender objects to any such sale, (C) any objection to
preserve its rights in and to any proceeds received from such sale in excess of
any amount necessary to pay in full in cash the Priority First Lien
Indebtedness, or (D) any such sale that is to any Borrower or an Affiliate of
any Borrower. Neither the Second Lien Agent nor any Second Lien Lender shall
object to, oppose, or challenge the determination of the extent of any Liens
held by the First Lien Agent or any First Lien Lender or the value of any claims
of the First Lien Agent and the First Lien Lenders under Section 506(a) of the
Bankruptcy Code or any claim by the First Lien Agent or any First Lien Lender
for allowance in any Insolvency Proceeding of the First Lien Indebtedness
consisting of post-petition interest, fees, or expenses. The Second Lien Agent
and each Second Lien Lender each agree that they will not, directly or
indirectly, assert or support the assertion of, and hereby waive any right that
they may have to assert or support the assertion of, any surcharge under Section
506(c) or the "equities of the case" exception of Section 552(b) of the
Bankruptcy Code as against the First Lien Agent or any First Lien Lender or with
respect to any of the Collateral to the extent securing the Priority First Lien
Indebtedness.

 





20

--------------------------------------------------------------------------------





 

h. Other Waivers by First Lien Agent. Until the Discharge of Priority Second
Lien Indebtedness has occurred, the First Lien Agent agrees that it shall not,
without the Second Lien Agent’s written consent, take any action or vote in any
way so as to directly or indirectly challenge or contest (A) the validity or the
enforceability of the Second Lien Credit Agreement, the other Second Lien Loan
Documents or the Liens granted to the Second Lien Agent and the Second Lien
Lenders with respect to the Second Lien Indebtedness, or (B) the rights and
duties of the Second Lien Agent and the Second Lien Lenders established in the
Second Lien Credit Agreement or any other Second Lien Loan Document to the
extent such rights and duties are not and/or have not been exercised in
contravention of this Agreement.



 

i. Rights of Second Lien Agent and Second Lien Lenders to Adequate Protection.
The First Lien Agent agrees that it will raise no objection to a request for
adequate protection, or similar relief, by the Second Lien Agent and the Second
Lien Lenders in the form of (i) Adequate Protection Liens and Permitted
Replacement Liens or (ii) Priority Status. The Second Lien Agent and the Second
Lien Lenders agree that they will not seek or request payment of interest on,
and expenses with respect to, the Second Lien Indebtedness during the pendency
of an Insolvency Proceeding without the written consent of the First Lien Agent
(any such interest or expenses paid to the Second Lien Agent and/or the Second
Lien Lenders with the consent of the First Lien Agent, “Permitted Interest and
Expense Payments”). If the Second Lien Agent obtains adequate protection in the
form of a superpriority or other administrative expense claim (as applicable),
such superpriority or other administrative expense claim, if obtained, shall be
subordinate to any superpriority or other administrative expense claim of the
First Lien Agent and the First Lien Lenders (such subordination to include an
express provision that the Second Lien Agent and the Second Lien Lenders will
not object to a plan of reorganization that is accepted by the requisite
affirmative vote of all classes composed of the secured claims of the First Lien
Agent and the First Lien Lenders solely on the grounds of a failure of such plan
of reorganization to pay the Second Lien Agent and the Second Lien Lenders'
superpriority or other administrative expense claims in full in accordance with
Section 1129(a)(9)(A) of the Bankruptcy Code) so long as such plan of
reorganization provides that any portion of the Second Lien Agent’s and the
Second Lien Lenders’ superpriority or other administrative expense claims not
paid in cash as of the effective date of such plan of reorganization will be
paid with property having a value as of the effective date of such plan of
reorganization equal to the allowed amount of such superpriority or other
administrative expense claims and in the same form of consideration as that
received by the Second Lien Agent and the Second Lien Lenders under such plan of
reorganization with respect to other Second Lien Indebtedness.



 

j. Rights as an Unsecured Creditor; Voting Rights Preserved. Except as expressly
agreed in Section 3.d or 3.g, the Second Lien Agent retains and may freely
exercise and assert in any Insolvency Proceeding any rights, objections or
claims that could be asserted by an unsecured creditor (regardless of whether
the Second Lien Agent or the Second Lien Lenders actually hold any deficiency or
other unsecured claim); provided, however, the First Lien Agent retains and may
freely exercise and assert in any Insolvency Proceeding any rights, claims or
objections that the Second Lien Agent or the Second Lien Lenders are not
unsecured or undersecured creditors. The Second Lien Agent retains any rights
which it may have in any Insolvency Proceeding to vote for or against, to file
any pleading with respect to, or to assert any objections to any proposed plan
of reorganization (including any request for termination or extension of
exclusivity and any disclosure statement related thereto) that is not otherwise
inconsistent with the provisions of this Agreement.

 





21

--------------------------------------------------------------------------------





 

4. Modifications of Indebtedness.



 

a. First Lien Indebtedness. All of the First Lien Indebtedness at any time
incurred by any Obligor shall be deemed to have been incurred, and all of the
First Lien Indebtedness held by any First Lien Lender or other holder of the
First Lien Indebtedness shall be deemed to have been extended, acquired or
obtained, as applicable, in reliance upon this Agreement, and, to the extent not
otherwise required herein, the Second Lien Agent hereby waives (i) notice of
acceptance, or proof of reliance, by the First Lien Agent, the First Lien
Lenders or any other holder of the First Lien Indebtedness of this Agreement,
and (ii) notice of the existence, renewal, extension, accrual, creation, or
non-payment of all or any part of the First Lien Indebtedness. Nothing contained
in this Agreement shall preclude the First Lien Agent, the First Lien Lenders or
any holder of the First Lien Indebtedness from discontinuing the extension of
credit to any Obligor (whether under the First Lien Credit Agreement or
otherwise). The Second Lien Agent, on behalf of itself and the Second Lien
Lenders, hereby agrees that the First Lien Agent shall have the right, at any
time and from time to time, in its sole discretion without the consent of or
notice to the Second Lien Agent or any Second Lien Lender (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the Second Lien Agent or any
Second Lien Lender, to amend, restate, waive, supplement, replace, refinance,
extend, consolidate, restructure, or otherwise modify the First Lien Loan
Documents (collectively, any “First Lien Modification”), in any manner
whatsoever, including any renewals, extensions or shortening of time of payments
(even if such shortening causes any of the First Lien Indebtedness to be due on
demand or otherwise), and the Second Lien Agent, on behalf of itself and the
Second Lien Lenders, consents and agrees to any such First Lien Modification;
provided that the First Lien Agent and the First Lien Lenders shall obtain the
prior written consent of the Second Lien Agent to any First Lien Modification
that (i) changes (including a waiver of) the amount of any scheduled principal
payment or any mandatory principal prepayment or extends the date for payment of
any scheduled principal payment or any mandatory principal prepayment, including
any First Lien Modifications in respect of Section 2.05 of the First Lien Credit
Agreement, provided that the First Lien Agent may (x) change to an earlier date
the Final Maturity Date (as defined in the Original First Lien Credit
Agreement), (y) make modifications to Section 2.05 of the First Lien Credit
Agreement that are immaterial and have no adverse effect on the Obligors, the
Second Lien Agent or any Second Lien Lender and/or (z) waive any scheduled
principal payment or any mandatory principal prepayment so long as such payment
is then offered to the Second Lien Agent and the Second Lien Lenders to be
applied to the Second Lien Indebtedness (which payment may be waived by the
Second Lien Agent and the Second Lien Lenders), (ii) increases the applicable
interest rate margin or yield with respect to any category of the First Lien
Indebtedness in the aggregate by greater than 3 percentage points calculated at
the time of such increase on an average per annum basis for the remaining term
of the First Lien Indebtedness (excluding the imposition of the default rate of
interest in effect under the Original First Lien Loan Documents but including
any amendment fees or other additional fees), (iii) modifies any existing
covenant, representation, warranty or event of default or adds any new covenant,
representation, warranty, or event of default which, in either case,
specifically restricts one or more Obligors from making payments under the
Second Lien Loan Documents or incurring Indebtedness under the Second Lien Loan
Documents which payments or Indebtedness would be permitted under the First Lien
Loan Documents as in effect on the date hereof, (iv) extends to a later date the
Final Maturity Date (as defined in the Original First Lien Credit Agreement),
provided that the First Lien Agent may extend the Final Maturity Date (as
defined in the Original First Lien Credit Agreement) by six (6) months but in no
event beyond the Final Maturity Date (as defined in the Original Second Lien
Credit Agreement), or (v) has the effect of contravening this Agreement. The
foregoing notwithstanding, the First Lien Agent and the First Lien Lenders may
increase the principal amount of the First Lien Indebtedness, without obtaining
the consent of Second Lien Agent or any Second Lien Lender, in accordance with
the terms of the Original Second Lien Credit Agreement (subject to the
restrictions set forth herein and therein). Other than the First Lien
Modifications set forth in the initial proviso to this Section 4.a., the Second
Lien Agent waives notice of any such First Lien Modification, and agrees that no
such First Lien Modification shall affect, release, or impair the subordination
or any other obligations of the Second Lien Agent or any Second Lien Lender
contained herein.

 





22

--------------------------------------------------------------------------------





 

b. Second Lien Indebtedness. All of the Second Lien Indebtedness at any time
incurred by any Obligor shall be deemed to have been incurred, and all of the
Second Lien Indebtedness held by any Second Lien Lender or other holder of the
Second Lien Indebtedness shall be deemed to have been extended, acquired or
obtained, as applicable, in reliance upon this Agreement, and, to the extent not
otherwise required herein, the First Lien Agent hereby waives (i) notice of
acceptance, or proof of reliance, by the Second Lien Agent, the Second Lien
Lenders or any other holder of the Second Lien Indebtedness of this Agreement,
and (ii) notice of the existence, renewal, extension, accrual, creation, or
non-payment of all or any part of the Second Lien Indebtedness. Nothing
contained in this Agreement shall preclude the Second Lien Agent, the Second
Lien Lenders or any holder of the Second Lien Indebtedness from discontinuing
the extension of credit to any Obligor (whether under the Second Lien Credit
Agreement or otherwise). The First Lien Agent, on behalf of itself and the First
Lien Lenders, hereby agrees that the Second Lien Agent shall have the right, at
any time and from time to time, in its sole discretion without the consent of or
notice to the First Lien Agent or any First Lien Lender (except to the extent
such notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to the First Lien Agent or any
First Lien Lender, to amend, waive, restate, supplement, replace, refinance,
extend, consolidate, restructure, or otherwise modify the Second Lien Loan
Documents (collectively, any “Second Lien Modification”), in any manner
whatsoever, including any renewals, extensions or shortening of time of payments
(even if such shortening causes any of the Second Lien Indebtedness to be due on
demand or otherwise) and the First Lien Agent, on behalf of itself and the First
Lien Lenders, consents and agrees to any such Second Lien Modification; provided
that the Second Lien Agent and the Second Lien Lenders shall obtain the prior
written consent of First Lien Agent to any Second Lien Modification that: (i)
requires that any payment be made earlier than the date originally scheduled for
such payment or changes (including a waiver of) the amount of any mandatory
principal prepayment, including any Second Lien Modifications in respect of
Section 2.05 of the Second Lien Credit Agreement, provided that the Second Lien
Agent may make modifications to Section 2.05 of the Second Lien Credit Agreement
that are immaterial and have no adverse effect on the Obligors, the First Lien
Agent or any First Lien Lender, (ii) increases the applicable cash interest rate
margin or yield with respect to any category of the Second Lien Indebtedness in
the aggregate by greater than 3 percentage points calculated at the time of such
increase on an average per annum basis for the remaining term of such Second
Lien Indebtedness (excluding the imposition of the default rate of interest in
effect under the Original Second Lien Loan Documents but including any amendment
fees or other additional fees), (iii) modifies any existing covenant,
representation, warranty or event of default or adds any new covenant,
representation, warranty, or event of default which, in either case,
specifically restricts one or more Obligors from making payments under the First
Lien Loan Documents or incurring Indebtedness under the First Lien Loan
Documents which payments or Indebtedness would be permitted under the Second
Lien Loan Documents as in effect on the date hereof or changes the priority in
the application of any payments to the First Lien Lenders, (iv) changes to an
earlier date the Final Maturity Date (as defined in the Original Second Lien
Credit Agreement) or (v) has the effect of contravening this Agreement. The
foregoing notwithstanding, the Second Lien Agent and the Second Lien Lenders may
increase the principal amount of the Second Lien Indebtedness, without obtaining
the consent of the First Lien Agent or any First Lien Lender, in accordance with
the terms of the Original First Lien Credit Agreement (subject to the
restrictions set forth herein and therein). Other than the Second Lien
Modifications set forth in the initial proviso to this Section 4.b., the First
Lien Agent waives notice of any such Second Lien Modification, and agrees that
no such Second Lien Modification shall affect, release, or impair any of the
obligations of the First Lien Agent contained herein.

 





23

--------------------------------------------------------------------------------





 

c. Notice of Acceptance and Other Waivers.

 



(1) To the fullest extent permitted by applicable law, the Second Lien Agent
hereby waives: (i) notice of acceptance hereof; (ii) notice of any loans or
other financial accommodations made or extended under the First Lien Credit
Agreement, or the creation or existence of any of the First Lien Indebtedness;
(iii) notice of the amount of the First Lien Indebtedness; (iv) notice of any
adverse change in the financial condition of any Obligor or of any other fact
that might increase the Second Lien Agent’s or any Second Lien Lender’s risk
hereunder; (v) notice of presentment for payment, demand, or protest, and notice
thereof as to any instrument among the First Lien Loan Documents; (vi) notice of
any Default or Event of Default (under and as defined in the First Lien Credit
Agreement) or otherwise relating to the First Lien Indebtedness; and (vii) all
other notices (except if such notice is specifically required to be given to the
Second Lien Agent under this Agreement) and demands to which the Second Lien
Agent or any Second Lien Lender might otherwise be entitled. To the fullest
extent permitted by applicable law, the First Lien Agent hereby waives: (i)
notice of acceptance hereof; (ii) notice of any loans or other financial
accommodations made or extended under the Second Lien Credit Agreement, or the
creation or existence of any of the Second Lien Indebtedness; (iii) notice of
the amount of the Second Lien Indebtedness; (iv) notice of any adverse change in
the financial condition of any Obligor or of any other fact that might increase
the First Lien Agent’s or any First Lien Lender’s risk hereunder; (v) notice of
presentment for payment, demand, or protest, and notice thereof as to any
instrument among the Second Lien Loan Documents; (vi) notice of any Default or
Event of Default (under and as defined in the Second Lien Credit Agreement) or
otherwise relating to the Second Lien Indebtedness; and (vii) all other notices
(except if such notice is specifically required to be given to the First Lien
Agent under this Agreement) and demands to which the First Lien Agent might
otherwise be entitled.



 

(2) To the fullest extent permitted by applicable law, the Second Lien Agent
waives the right by statute or otherwise to require the First Lien Agent, any
First Lien Lender or any holder of the First Lien Indebtedness to institute suit
against any Obligor or to exhaust any rights and remedies which the First Lien
Agent, any First Lien Lender or any holder of the First Lien Indebtedness has or
may have against any Obligor. The Second Lien Agent further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Discharge of First Lien Indebtedness has occurred (subject to the
provisions of Section 3.c)) of any Obligor or by reason of the cessation from
any cause whatsoever of the liability of such Obligor in respect thereof. To the
fullest extent permitted by applicable law, the First Lien Agent waives the
right by statute or otherwise to require the Second Lien Agent, any Second Lien
Lender or any holder of the Second Lien Indebtedness to institute suit against
any Obligor or to exhaust any rights and remedies which the Second Lien Agent,
any Second Lien Lender or any holder of the Second Lien Indebtedness has or may
have against any Obligor. The First Lien Agent further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Discharge of Second Lien Indebtedness has occurred (subject to the
provisions of Section 3.c)) of any Obligor or by reason of the cessation from
any cause whatsoever of the liability of such Obligor in respect thereof.

 





24

--------------------------------------------------------------------------------





 

(3) To the fullest extent permitted by applicable law, the Second Lien Agent
hereby waives: (i) any rights to assert against the First Lien Agent, the First
Lien Lenders or any other holder of the First Lien Indebtedness any defense
(legal or equitable), set-off, counterclaim, or claim which the Second Lien
Agent may now or at any time hereafter have against any Obligor; (ii) except as
otherwise set forth in this Agreement, any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of any of
the First Lien Indebtedness, any of the Second Lien Indebtedness or any security
for either; and (iii) the benefit of any statute of limitations affecting the
Second Lien Agent’s obligations hereunder or the enforcement thereof, and any
act which shall defer or delay the operation of any statute of limitations
applicable to the First Lien Indebtedness shall similarly operate to defer or
delay the operation of such statute of limitations applicable to the Second Lien
Agent’s obligations hereunder. To the fullest extent permitted by applicable
law, the First Lien Agent hereby waives: (i) any rights to assert against the
Second Lien Agent, the Second Lien Lenders or any other holder of the Second
Lien Indebtedness any defense (legal or equitable), set-off, counterclaim, or
claim which the First Lien Agent may now or at any time hereafter have against
any Obligor; (ii) except as otherwise set forth in this Agreement, any defense,
set-off, counterclaim, or claim, of any kind or nature, arising directly or
indirectly from the present or future lack of perfection, sufficiency, validity,
or enforceability of any of the Second Lien Indebtedness, any of the First Lien
Indebtedness or any security for either; and (iii) the benefit of any statute of
limitations affecting the First Lien Agent’s obligations hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Second Lien Indebtedness shall
similarly operate to defer or delay the operation of such statute of limitations
applicable to the First Lien Agent’s obligations hereunder.



 

(4) Until such time as the Discharge of Priority First Lien Indebtedness shall
have occurred, the Second Lien Agent hereby postpones any right of subrogation
the Second Lien Agent or any Second Lien Lender has or may have as against any
Obligor with respect to any of the First Lien Indebtedness.



 

(5) None of the First Lien Agent, any First Lien Lender or any other holder of
the First Lien Indebtedness or any of their respective affiliates, directors,
officers, employees, or agents shall be liable to the Second Lien Agent or the
Second Lien Lenders for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof. If the First Lien Agent or any First Lien Lender honors (or
fails to honor) a request by Borrower for an extension of credit pursuant to the
First Lien Credit Agreement or any of the other First Lien Loan Documents,
whether the First Lien Agent or any First Lien Lender has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of the Second Lien Loan Documents or an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the First Lien Agent or any First Lien Lender
otherwise should exercise any of its contractual rights or remedies under the
First Lien Loan Documents (subject to the express terms and conditions hereof),
neither the First Lien Agent nor any First Lien Lender shall have any liability
whatsoever to the Second Lien Agent or any Second Lien Lender as a result of
such action, omission, or exercise. As between the First Lien Agent and the
First Lien Lenders, on the one hand, and the Second Lien Agent and the Second
Lien Lenders, on the other hand, the First Lien Agent and the First Lien Lenders
will be entitled to manage and supervise their loans and extensions of credit
under the First Lien Loan Documents as the First Lien Agent and the First Lien
Lenders may, in their sole discretion, deem appropriate, and the First Lien
Agent, each First Lien Lender and each other holder of the First Lien
Indebtedness may manage their loans and extensions of credit without regard to
any rights or interests that the Second Lien Agent or any Second Lien Lender may
have in the Collateral or otherwise except as otherwise expressly set forth in
this Agreement. The Second Lien Agent agrees that none of the First Lien Agent,
any First Lien Lender or any other holder of the First Lien Indebtedness shall
incur any liability as a result of a sale, lease, license, application or other
disposition of all or any portion of the Collateral or any part or Proceeds
thereof conducted in accordance with applicable law and the terms hereof.
Subject to the express terms and conditions of this Agreement, the First Lien
Agent, each First Lien Lender and each holder of the First Lien Indebtedness
may, from time to time, enter into agreements and settlements with Obligors as
they may determine in their sole discretion without impairing any of the
subordinations, priorities, rights or obligations of the parties under this
Agreement, including substituting Collateral, releasing any Lien and releasing
any Obligor. The Second Lien Agent waives any and all rights it may have to
require the First Lien Agent, any First Lien Lender or any holder of the First
Lien Indebtedness to marshal assets, to exercise rights or remedies in a
particular manner, or to forbear from exercising such rights and remedies in any
particular manner or order.

 





25

--------------------------------------------------------------------------------





 

(6) None of the Second Lien Agent, any Second Lien Lender or any other holder of
the Second Lien Indebtedness or any of their respective affiliates, directors,
officers, employees, or agents shall be liable to the First Lien Agent or the
First Lien Lenders for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof. If the Second Lien Agent or any Second Lien Lender honors (or
fails to honor) a request by Borrower for an extension of credit pursuant to the
Second Lien Credit Agreement or any of the other Second Lien Loan Documents,
whether the Second Lien Agent or any Second Lien Lender has knowledge that the
honoring of (or failure to honor) any such request would constitute a default
under the terms of the First Lien Loan Documents or an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if the Second Lien Agent or any Second Lien Lender
otherwise should exercise any of its contractual rights or remedies under the
Second Lien Loan Documents (subject to the express terms and conditions hereof),
neither the Second Lien Agent nor any Second Lien Lender shall have any
liability whatsoever to the First Lien Agent or any First Lien Lender as a
result of such action, omission, or exercise. As between the First Lien Agent
and the First Lien Lenders, on the one hand, and the Second Lien Agent and the
Second Lien Lenders, on the other hand, the Second Lien Agent and the Second
Lien Lenders will be entitled to manage and supervise their loans and extensions
of credit under the Second Lien Loan Documents as the Second Lien Agent and the
Second Lien Lenders may, in their sole discretion, deem appropriate, and the
Second Lien Agent, each Second Lien Lender and each other holder of the Second
Lien Indebtedness may manage its loans and extensions of credit without regard
to any rights or interests that the First Lien Agent or any First Lien Lender
may have in the Collateral or otherwise except as otherwise expressly set forth
in this Agreement. The First Lien Agent agrees that none of the Second Lien
Agent, any Second Lien Lender or any other holder of the Second Lien
Indebtedness shall incur any liability as a result of a sale, lease, license,
application or other disposition of all or any portion of the Collateral or any
part or Proceeds thereof conducted in accordance with applicable law and the
terms hereof. Subject to the express terms and conditions of this Agreement, the
Second Lien Agent, each Second Lien Lender and each holder of the Second Lien
Indebtedness may, from time to time, enter into agreements and settlements with
Obligors as they may determine in their sole discretion without impairing any of
the subordinations, priorities, rights or obligations of the parties under this
Agreement, including substituting Collateral, releasing any Lien and releasing
any Obligor. The First Lien Agent waives any and all rights it may have to
require the Second Lien Agent, any Second Lien Lender or any holder of the
Second Lien Indebtedness to marshal assets, to exercise rights or remedies in a
particular manner, or to forbear from exercising such rights and remedies in any
particular manner or order. Subject to the express terms and conditions hereof,
nothing contained in this Agreement shall limit or waive any right that the
Second Lien Agent and the Second Lien Lenders have to enforce any of the
provisions of the Second Lien Loan Documents against any Obligor.

 



5. Indebtedness Owed Only to Lenders. As of the date of this Agreement, the
entire Second Lien Indebtedness is owing only to the Second Lien Agent and the
Second Lien Lenders. As of the date of this Agreement, the entire First Lien
Indebtedness is owing only to the First Lien Agent and the First Lien Lenders.
Each Agent, the First Lien Lender, the Second Lien Lender, each successor,
assignee, or other transferee of any Agent, each of the Second Lien Lenders, and
each of the First Lien Lenders shall be bound by the terms and conditions of
this Agreement.



 

6. Payments Received by Second Lien Agent or Second Lien Lenders. If, at any
time prior to the date upon which the Discharge of Priority First Lien
Indebtedness shall have occurred, the Second Lien Agent or any Second Lien
Lender receives any payment or distribution of any kind or character as a result
of an Exercise of Any Secured Creditor Remedies, whether in cash, property or
securities, from or of any assets of any Obligor (or any Obligor’s
Subsidiaries), in each case, in contravention of the express terms of this
Agreement, the Second Lien Agent or such Second Lien Lender shall be deemed to
receive and hold the same in trust as trustee for the benefit of the First Lien
Agent and the First Lien Lenders and shall forthwith deliver such payment,
distribution, or proceeds to the First Lien Agent in precisely the form received
(except for the endorsement or assignment by the Second Lien Agent or such
Second Lien Lender where necessary), for application in accordance with Section
7.b to any of the First Lien Indebtedness, whether then due or yet to become
due. In the event of the failure of the Second Lien Agent or any Second Lien
Lender to make any such endorsement or assignment to the First Lien Agent within
5 Business Days after receipt of written request therefor from the First Lien
Agent, the First Lien Agent and any of its officers or agents are hereby
irrevocably authorized to make such endorsement or assignment and the Second
Lien Agent hereby irrevocably appoints the First Lien Agent as the lawful
attorney in fact of the Second Lien Agent and the Second Lien Lenders solely for
the purpose of enabling the First Lien Agent to make such endorsement or
assignment in the name of the Second Lien Agent or any Second Lien Lender.

 





26

--------------------------------------------------------------------------------





 

7. Application of Proceeds.



 

a. Revolving Nature of First Lien Indebtedness. The Second Lien Agent expressly
acknowledges and agrees that (i) the First Lien Credit Agreement contains a
revolving commitment, that in the ordinary course of business the First Lien
Agent and the First Lien Lenders will apply payments and make advances
thereunder, and that no application of any Payment Collateral or Cash Collateral
in the ordinary course of business and absent any affirmative enforcement action
or remedies by the First Lien Agent or any First Lien Lender to collect or
otherwise realize upon such Payment Collateral or Cash Collateral (such Payment
Collateral or Cash Collateral, “Ordinary Course Collections”) shall constitute
the Exercise of Secured Creditor Remedies under this Agreement; and (ii) all
Ordinary Course Collections received by the First Lien Agent may be applied,
reversed, reapplied, credited, or reborrowed, in whole or in part, to the
portion of the First Lien Credit Agreement that is a revolving commitment
without reducing the Maximum Priority First Lien Loan Amount at any time.



 

b. Application of Proceeds of Collateral. (i) All Collateral and all Proceeds,
received by any of the First Lien Agent, the First Lien Lenders, the Second Lien
Agent or the Second Lien Lenders in connection with any Exercise of Secured
Creditor Remedies and (ii) all amounts received by the First Lien Agent, the
First Lien Lenders, the Second Lien Agent or the Second Lien Lenders in
connection with the enforcement of the provisions of any subordination agreement
entered into by any Obligor, in each case, shall be applied:



 

first, to the payment of costs and expenses of the First Lien Agent (and
sub-agents thereof) in connection with such Exercise of Secured Creditor
Remedies (to the extent the First Lien Agent’s Exercise of Secured Creditor
Remedies is permitted hereunder),



 

second, to the payment of the First Lien Indebtedness (other than the Excluded
First Lien Indebtedness) in accordance with the First Lien Loan Documents, and
in the case of payment of any revolving credit loans, together with the
concurrent permanent reduction of any revolving credit commitment thereunder in
an amount equal to the amount of such payment,



 

third, to the payment of costs and expenses of the Second Lien Agent (and
sub-agents thereof) in connection with such Exercise of Secured Creditor
Remedies (to the extent the Second Lien Agent’s Exercise of Secured Creditor
Remedies is permitted hereunder),

 





27

--------------------------------------------------------------------------------





 

fourth, to the payment of the Second Lien Indebtedness (other than the Excluded
Second Lien Indebtedness) in accordance with the Second Lien Loan Documents,



 

fifth, to the payment of the Excluded First Lien Indebtedness in accordance with
the First Lien Loan Documents, and



 

sixth, to the payment of the Excluded Second Lien Indebtedness in accordance
with the Second Lien Loan Documents.



 

c. Insurance. In the event of the occurrence of a fire or other casualty
resulting in loss or damage to all or any portion of any Collateral
(collectively, a “Casualty”), all proceeds received or to be received on account
of a Casualty shall be applied in the manner provided for in Section 2.05(c) of
the First Lien Credit Agreement (as in effect on the date hereof) and Section
2.05(c) of the Second Lien Credit Agreement (as in effect on the date hereof);
it being agreed that all proceeds received or to be received on account of a
Casualty shall not be deemed to be received in connection with the Exercise of
Secured Creditor Remedies unless the First Lien Agent, the First Lien Lenders,
the Second Lien Agent or the Second Lien Lenders have otherwise commenced an
Exercise of Secured Creditor Remedies.



 

d. Cash Sweeps. In the event of the occurrence of the sweeping of cash under
blocked account arrangements, all such cash shall be applied in the manner
provided for in the First Lien Credit Agreement (as in effect on the date
hereof) and the Second Lien Credit Agreement (as in effect on the date hereof);
it being agreed that all such cash swept shall not be deemed to be received in
connection with the Exercise of Secured Creditor Remedies unless the First Lien
Agent, the First Lien Lenders, the Second Lien Agent or the Second Lien Lenders
have otherwise commenced an Exercise of Secured Creditor Remedies.



 

8. Second Lien Lender Purchase Option.



 

a. Upon (i) receipt by the Second Lien Agent of a notice (a “Trigger Notice”) by
the First Lien Agent of the intent of the First Lien Agent and the First Lien
Lenders to (A) accelerate any of the First Lien Indebtedness, (B) Exercise Any
Secured Creditor Remedies or (C) request that the Second Lien Agent and the
Second Lien Lenders release their Liens on the Collateral pursuant to Section
2.e, (ii) the occurrence of a payment default under the Second Lien Loan
Documents, or (iii) the commencement of an Insolvency Proceeding with respect to
any Obligor (each, a “Trigger Event”), the Second Lien Agent and the Second Lien
Lenders shall have the option, exercised at any time thereafter so long as such
Trigger Event is continuing, by delivery of notice by the Second Lien Agent to
the First Lien Agent (a “Purchase Notice”), to purchase all (but not less than
all) of the First Lien Indebtedness (other than the Excluded First Lien
Indebtedness) from the First Lien Agent and the First Lien Lenders. The Purchase
Notice, if given, shall be irrevocable.



 

b. The First Lien Agent shall deliver to the Second Lien Agent any Trigger
Notice referred to in Section 8.a(i), (i) in the absence of Exigent
Circumstances, not less than 5 Business Days prior to the taking of the earliest
of the actions described in Section 8.a(i), or (ii) if Exigent Circumstances
exist, as soon as practicable and in any event contemporaneously with the taking
of such action. If the Second Lien Agent sends to the First Lien Agent a
Purchase Notice within 5 Business Days of the occurrence of a Trigger Event, the
First Lien Agent and the First Lien Lenders shall not accelerate the First Lien
Indebtedness or Exercise Any Secured Creditor Remedies, to the extent such
action has not been taken, or request that the Second Lien Agent and the Second
Lien Lenders release their Liens on the Collateral pursuant to Section 2.e, as
the case may be, provided that the purchase and sale with respect to the First
Lien Indebtedness (other than the Excluded First Lien Indebtedness) provided for
in this Section 8 shall have closed within 5 Business Days after receipt by the
First Lien Agent of the Purchase Notice and the First Lien Agent shall have
received payment in full of the First Lien Indebtedness (other than the Excluded
First Lien Indebtedness) as provided for herein within such 5 Business Day
period.

 





28

--------------------------------------------------------------------------------





 

c. On the date specified by the Second Lien Agent in the Purchase Notice (which
shall not be more than 5 Business Days after the receipt by the First Lien Agent
of the Purchase Notice), the First Lien Agent and the First Lien Lenders shall
sell to the Second Lien Agent and the Second Lien Lenders, and the Second Lien
Agent and the Second Lien Lenders shall purchase from the First Lien Agent and
the First Lien Lenders, at par, the First Lien Indebtedness (other than the
Excluded First Lien Indebtedness). Upon exercise of such purchase option by the
Second Lien Agent, such sale shall be documented pursuant to an assignment and
acceptance agreement which will be substantially in the form of Exhibit G to the
Original First Lien Credit Agreement.

 



d. Upon the date of such purchase and sale, the Second Lien Agent and the Second
Lien Lenders shall (i) (x) pay to the First Lien Agent and the First Lien
Lenders as the purchase price therefor the full amount of all the First Lien
Indebtedness (other than the Excluded First Lien Indebtedness) then outstanding
and unpaid, (y) furnish cash collateral to the First Lien Agent and the First
Lien Lenders to secure the First Lien Agent and the First Lien Lenders in
connection with any issued and outstanding letters of credit provided by the
First Lien Agent and the First Lien Lenders to any Obligor (in an amount equal
to 105% of the aggregate undrawn face amount of such letters of credit)
constituting the First Lien Indebtedness (other than the Excluded First Lien
Indebtedness), provided that, after the date of such purchase and sale, (A)
without the prior written consent of the Second Lien Agent, the First Lien Agent
and the First Lien Lenders will not amend, modify, renew or extend any letters
of credit for which the Second Lien Agent and the Second Lien Lenders have
provided cash collateral to the First Lien Agent and the First Lien Lenders at
the time of the purchase and sale, (B) the First Lien Agent and the First Lien
Lenders will promptly provide the Second Lien Agent with written notification of
the cancellation or termination of any letters of credit for which the Second
Lien Agent and the Second Lien Lenders have provided cash collateral to the
First Lien Agent and the First Lien Lenders at the time of the purchase and
sale, and (C) to the extent any letters of credit are cancelled or terminated
without being drawn, the First Lien Agent and the First Lien Lenders shall
return to the Second Lien Agent all cash collateral (net of any fees and
expenses incurred by the First Lien Agent and the First Lien Lenders in
connection with such cancellation or termination) furnished to the First Lien
Agent and the First Lien Lenders as collateral therefor and not applied to the
satisfaction of the First Lien Indebtedness (other than the Excluded First Lien
Indebtedness) consisting of reimbursement obligations with respect to letters of
credit, and (z) furnish cash collateral to the First Lien Agent and the First
Lien Lenders to secure the First Lien Agent and the First Lien Lenders in
connection with any obligations under any Bank Products Agreement (in an amount
equal to 105% of the aggregate amount thereof) constituting the First Lien
Indebtedness (other than the Excluded First Lien Indebtedness), provided that,
after the date of such purchase and sale, (A) without the prior written consent
of the Second Lien Agent, the First Lien Agent and the First Lien Lenders will
not amend, modify, renew or extend any Bank Products Agreement or any cash
management and hedge obligations for which the Second Lien Agent and the Second
Lien Lenders have provided cash collateral to the First Lien Agent and the First
Lien Lenders at the time of the purchase and sale, (B) the First Lien Agent and
the First Lien Lenders will promptly provide the Second Lien Agent with written
notification of the cancellation or termination of any Bank Products Agreement
or cash management and hedge obligations for which the Second Lien Agent and the
Second Lien Lenders have provided cash collateral to the First Lien Agent and
the First Lien Lenders at the time of the purchase and sale, and (C) to the
extent any Bank Products Agreement or cash management and hedge obligations is
cancelled or terminated, the First Lien Agent and the First Lien Lenders shall
return to the Second Lien Agent all cash collateral (net of any fees and
expenses incurred by the First Lien Agent and the First Lien Lenders in
connection with such cancellation or termination) furnished to the First Lien
Agent and the First Lien Lenders as collateral therefor and not applied to the
satisfaction of the First Lien Indebtedness (other than the Excluded First Lien
Indebtedness) consisting of reimbursement obligations thereunder and (ii) agree
to reimburse the First Lien Agent and the First Lien Lenders for all expenses to
the extent then earned or due and payable in accordance with the First Lien Loan
Documents (including the reimbursement of extraordinary expenses, financial
examination expenses and appraisal fees). Anything contained in this Section to
the contrary notwithstanding, in the event that (X) the Second Lien Agent and
the Second Lien Lenders receive all or a portion of any prepayment premium,
make-whole obligation or early termination fee payable pursuant to the First
Lien Loan Documents in cash, (Y) all of the First Lien Indebtedness purchased by
the Second Lien Agent and the Second Lien Lenders and all of the Second Lien
Indebtedness (other than the Excluded Second Lien Indebtedness), including
principal, interest and fees thereon and costs and expenses of collection
thereof (including reasonable attorneys fees and legal expenses), are repaid in
full in cash, and (Z) the First Lien Credit Agreement is terminated, in each
case, within 90 days following the date on which the Second Lien Agent and the
Second Lien Lenders pay the purchase price described in clauses (i)-(ii) of this
Section, then, within 3 Business Days after receipt by the Second Lien Agent and
the Second Lien Lenders of such amounts, the Second Lien Agent and the Second
Lien Lenders shall pay a supplemental purchase price to the First Lien Agent and
the First Lien Lenders in respect of their purchase under this Section 8 in an
amount equal to the portion of any prepayment premium, make-whole obligation or
early termination fee received by the Second Lien Agent and the Second Lien
Lenders which the First Lien Agent and the First Lien Lenders would have been
entitled to receive had the purchase under this Section not occurred. Such
purchase price and cash collateral shall be remitted by wire transfer in federal
funds to such bank account of the First Lien Agent as the First Lien Agent may
designate in writing to the Second Lien Agent for such purpose. Interest shall
be calculated to but excluding the Business Day on which such purchase and sale
shall occur if the amounts so paid by the Second Lien Agent and the Second Lien
Lenders to the bank account designated by the First Lien Agent are received in
such bank account prior to 2:00 p.m., New York City time, and interest shall be
calculated to and including such Business Day if the amounts so paid by the
Second Lien Agent and the Second Lien Lenders to the bank account designated by
the First Lien Agent are received in such bank account later than 2:00 p.m., New
York City time.

 





29

--------------------------------------------------------------------------------





 

e. Such purchase shall be expressly made without representation or warranty of
any kind by the First Lien Agent and the First Lien Lenders as to the First Lien
Indebtedness so purchased or otherwise and without recourse to the First Lien
Agent or any First Lien Lender, except that each First Lien Lender shall
represent and warrant: (i) that the amount quoted, in writing, by the First Lien
Agent and the First Lien Lenders (as applicable) as its portion of the purchase
price therefor represents the amount shown as owing with respect to the claims
transferred as reflected on its books and records, (ii) it owns, or has the
right to transfer to the Second Lien Agent and the Second Lien Lenders, the
rights being transferred, and (iii) the assets being transferred will be free
and clear of Liens and adverse claims (other than indemnification claims of the
First Lien Agent and the First Lien Lenders that would survive the termination
of the First Lien Loan Documents but which indemnification claims shall be
claims to be asserted against the Obligors).

 



f. In the event that the Second Lien Agent and the Second Lien Lenders elect to
purchase all (but not less than all) of the First Lien Indebtedness (other than
the Excluded First Lien Indebtedness) pursuant to this Section 8, then the
Second Lien Agent and the Second Lien Lenders agree to waive any notice of a
resignation of the First Lien Agent under Section 10.07 of the First Lien Credit
Agreement.

 



9. Representations; Additional Agreements. The First Lien Agent represents and
warrants to the Second Lien Agent that (a) it has the requisite power and
authority to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the First Lien Lenders and to legally bind
each of the First Lien Lenders to the terms and conditions set forth herein and
(b) when this Agreement is executed and delivered by the First Lien Agent on
behalf of itself and the First Lien Lenders, the essential provisions of this
Agreement will be the legally valid and binding obligations of the First Lien
Agent and the First Lien Lenders, enforceable against the First Lien Agent and
any First Lien Lenders in accordance with their terms. The Second Lien Agent
represents and warrants that (x) it has the requisite power and authority to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Second Lien Lenders and to legally bind each of the
Second Lien Lenders to the terms and conditions set forth herein and (y) when
this Agreement is executed and delivered by the Second Lien Agent on behalf of
itself and the Second Lien Lenders, the essential provisions of this Agreement
will be the legally valid and binding obligations of the Second Lien Agent and
the Second Lien Lenders, enforceable against the Second Lien Agent and any
Second Lien Lenders in accordance with their terms. Each of the First Lien Agent
(on behalf of itself and the First Lien Lenders) and the Second Lien Agent (on
behalf of itself and the Second Lien Lenders) hereby agrees that at no time
shall such party contest the validity or enforceability of any provision of this
Agreement; provided, however, that the foregoing shall not preclude any party
hereto from contesting the interpretation of a particular provision of this
Agreement or its application to a particular circumstance.

 





30

--------------------------------------------------------------------------------





 

10. Additional Remedies.

 



a. If the Second Lien Agent or any Second Lien Lender violates any of the terms
of this Agreement, in addition to any remedies in law, equity, or otherwise that
the First Lien Agent may have as a result of such violation, the First Lien
Agent may (i) restrain such violation in any court of law or (ii) interpose this
Agreement as a defense in any action by the Second Lien Agent or any Second Lien
Lender. Upon the First Lien Agent’s written request, the Second Lien Agent or
any Second Lien Lender will promptly take all actions which the First Lien Agent
reasonably believes appropriate to carry out the purposes and provisions of this
Agreement.



 

b. If the First Lien Agent or any First Lien Lender violates any of the terms of
this Agreement, in addition to any remedies in law, equity, or otherwise that
the Second Lien Agent may have as a result of such violation, the Second Lien
Agent may (i) restrain such violation in any court of law or (ii) interpose this
Agreement as a defense in any action by the First Lien Agent or the First Lien
Lenders. Upon the Second Lien Agent’s written request, the First Lien Agent or
any First Lien Lender will promptly take all actions which the Second Lien Agent
reasonably believes appropriate to carry out the purposes and provisions of this
Agreement.



 

11. Amendments. No amendment or waiver of any provision of this Agreement nor
consent to any departure by any party hereto shall be effective unless it is in
a written agreement executed by the Second Lien Agent and the First Lien Agent,
and then such amendment or waiver shall be effective only in the specific
instance and for the specific purpose for which given.



 

12. Instrument Legends. The Second Lien Agent agrees that the face of each
security agreement evidencing or securing the Second Lien Indebtedness or any
portion thereof shall be inscribed with a legend conspicuously indicating that
such security agreement is subject to the terms of this Agreement. Any security
agreement evidencing or securing any of the Second Lien Indebtedness or any
portion thereof which is hereafter executed will, on the date thereof, be
inscribed with a similar legend.



 

13. Information Concerning Financial Condition.



 

a. The Second Lien Agent hereby assumes responsibility for keeping itself
informed of the financial condition of Obligors and of all other circumstances
bearing upon the risk of nonpayment of the Second Lien Indebtedness, and agrees
that the First Lien Agent and the First Lien Lenders shall have no duty to
advise the Second Lien Agent or the Second Lien Lenders of information known to
the First Lien Agent or the First Lien Lenders regarding such condition or any
such circumstances. In the event the First Lien Agent or any First Lien Lender,
in its sole discretion, undertakes, at any time or from time to time, to provide
any such information to the Second Lien Agent or the Second Lien Lenders, the
First Lien Agent and the First Lien Lenders shall be under no obligation (i) to
provide any such information to the Second Lien Agent or the Second Lien Lenders
on any subsequent occasion, (ii) to undertake any investigation, or (iii) to
disclose any information which, pursuant to its commercial finance practices,
the First Lien Agent or any First Lien Lender wishes to maintain confidential.
The Second Lien Agent acknowledges and agrees that the First Lien Agent and the
First Lien Lenders have made no warranties or representations with respect to
the legality, validity, enforceability, collectability or perfection of the
First Lien Indebtedness or any liens or security interests held in connection
therewith.

 





31

--------------------------------------------------------------------------------





 

b. The First Lien Agent hereby assumes responsibility for keeping itself
informed of the financial condition of the Obligors and of all other
circumstances bearing upon the risk of nonpayment of the First Lien
Indebtedness, and agrees that the Second Lien Agent and the Second Lien Lenders
shall have no duty to advise the First Lien Agent or the First Lien Lenders of
information known to the Second Lien Agent or the Second Lien Lenders regarding
such condition or any such circumstances. In the event the Second Lien Agent or
any Second Lien Lender, in its sole discretion, undertakes, at any time or from
time to time, to provide any such information to the First Lien Agent or the
First Lien Lenders, the Second Lien Agent and the Second Lien Lenders shall be
under no obligation (i) to provide any such information to the First Lien Agent
or the First Lien Lenders on any subsequent occasion, (ii) to undertake any
investigation, or (iii) to disclose any information which, pursuant to its
commercial finance practices, the Second Lien Agent or any Second Lien Lender
wishes to maintain confidential. The First Lien Agent acknowledges and agrees
that the Second Lien Agent and the Second Lien Lenders have made no warranties
or representations with respect to the legality, validity, enforceability,
collectability or perfection of the Second Lien Indebtedness or any liens or
security interests held in connection therewith.

 



14. Third Party Beneficiaries. This Agreement is solely for the benefit of the
First Lien Agent, the First Lien Lenders, the Second Lien Agent, and the Second
Lien Lenders, and their respective successors and assigns, and neither any
Obligor nor any other Person is intended to be a third party beneficiary
hereunder or to have any right, benefit, priority or interest under, or because
of the existence of, or to have any right to enforce, this Agreement. Nothing in
this Agreement is intended to or shall be deemed to amend or modify the terms
and conditions of the First Lien Loan Documents or the Second Lien Loan
Documents. The First Lien Agent and the Second Lien Agent shall have the right
to modify or terminate this Agreement at any time without notice to or approval
of any Obligor or any other Person.



 

15. No Impairment. Nothing in this Agreement is intended to or shall impair, as
between the Obligors and the Second Lien Agent and the Second Lien Lenders, the
obligation of the Obligors, which is absolute and unconditional, to pay the
Second Lien Indebtedness as and when the same shall become due and payable in
accordance with its terms, or affect the relative rights of the Second Lien
Agent and the Second Lien Lenders and creditors of the Obligors other than the
First Lien Agent and the First Lien Lenders.



 

16. Subrogation. Solely after the Discharge of First Lien Indebtedness shall
have occurred, the Second Lien Agent and the Second Lien Lenders shall be
subrogated to the rights of the First Lien Agent and the First Lien Lenders to
the extent that distributions otherwise payable to the Second Lien Agent or any
Second Lien Lender have been applied to the payment of the First Lien
Indebtedness in accordance with the provisions of this Agreement. The First Lien
Agent and the First Lien Lenders shall have no obligation or duty to protect the
Second Lien Agent and the Second Lien Lenders’ rights of subrogation arising
pursuant to this Agreement or under any applicable law, nor shall the First Lien
Agent, the First Lien Lenders or any other holder of the First Lien Indebtedness
be liable for any loss to, or impairment of, any subrogation rights held by the
Second Lien Agent or any Second Lien Lender.

 





32

--------------------------------------------------------------------------------





 

17. Notices. All demands, notices, and other communications provided for
hereunder shall be in writing and, if to the First Lien Agent, mailed, sent by
telecopy or delivered to it, addressed to it as follows:



 

CERBERUS BUSINESS FINANCE, LLC

875 Third Avenue

New York, New York 10022

Attention: Eric Miller

Telephone: 646-885-3874

Telecopier: 646-885-3875

 



With a copies to:



 

GOLDBERG KOHN LTD.

55 E. Monroe Street, Suite 3300

Attention: Seth H. Good, Esq.

Telephone: 312-863-7138

Telecopier: 312-863-7838



 

and if to the Second Lien Agent, mailed, sent by telecopy or delivered to it,
addressed to it as follows:



 

OBSIDIAN AGENCY SERVICES, INC.

c/o Tennenbaum Capital Partners, LLC

2951 28th Street, Suite 1000

Santa Monica, California 90405

Attention: Asher Finci

Telephone: 310-566-1000

Telecopier: 310-899-4950



 

With copies to:



 

SCHULTE ROTH & ZABEL LLP

919 Third Avenue

New York, New York 10022

Attention: Frederic L. Ragucci, Esq.

Telephone: 213-756-2000

Telecopier: 213-593-5955

 

 







or as to any party at such other address as shall be designated by such party in
a written notice to the other parties complying as to delivery with the terms of
this Section 17. All such demands, notices and other communications shall be
effective when delivered to the applicable addressee listed above. Both the
First Lien Agent and the Second Lien Agent shall, in good faith, each endeavor
to deliver to the other Agent all default and similar notices delivered to the
Borrowers, provided, however, that the failure to deliver any such notice shall
not give rise to a breach under this Agreement.

 





33

--------------------------------------------------------------------------------







 

18. Intentionally Omitted.



 

19. Consent to Jurisdiction; Waiver of Jury Trial and Other Waivers. The Second
Lien Agent and the First Lien Agent each consent to the jurisdiction of any
state or federal court located within the County of New York, State of New York.
Each Agent waives personal service of any and all process upon it, and consents
that all service of process may be made in the manner set forth in Section 17
for notices. Each Agent waives, to the fullest extent each may effectively do
so, any defense or objection based upon forum non conveniens and any defense or
objection to venue of any action instituted within the County of New York, State
of New York. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO THIS
AGREEMENT.



 

20. Governing Law. This Agreement has been delivered and accepted at and shall
be deemed to have been made in the State of New York, and shall be interpreted,
and the rights and liabilities of the parties hereto shall be determined, in
accordance with the internal laws of the State of New York.



 

21. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective successors and assigns,
subject to the provisions hereof.



 

22. Integrated Agreement. This Agreement sets forth the entire understanding of
the parties with respect to the within matters and may not be modified or
amended except by a writing signed by all parties.



 

23. Authority. Each of the parties hereto certifies that such party has all
necessary authority to execute this Agreement.



 

24. Counterparts. This Agreement may be executed in one or more counterparts,
each one of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement by facsimile or electronic mail shall be
equally effective as delivery of an original executed counterpart.



 

25. Headings. The headings contained in this Agreement are for convenience only
and shall not affect the interpretation of this Agreement.



 

26. Severability. Any provision of this Agreement that is prohibited by law or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability, without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision. To the extent
permissible, the parties waive any law that prohibits any provision of this
Agreement or renders any provision hereof unenforceable.

 





34

--------------------------------------------------------------------------------





 

27. Conflicts. To the extent that there is a conflict or inconsistency between
any provision hereof, on the one hand, and any provision of any of the First
Lien Loan Documents or any of the Second Lien Loan Documents, on the other hand,
this Agreement shall control and prevail.



 

28. Termination. This Agreement shall continue in full force and effect until
the earlier of: (a) the date on which the First Lien Agent provides notice to
the Second Lien Agent that the First Lien Agent, on behalf and at the direction
of the First Lien Lenders pursuant to the First Lien Loan Documents, releases
and surrenders all security interests and liens in the Collateral and renounces
any and all claims, rights and interests as a secured lender with respect to the
Collateral and the Obligors; provided, however, that this Agreement may be
revived to the extent provided for in Section 3.c and (b) the date on which the
Second Lien Agent provides notice to the First Lien Agent that the Second Lien
Agent, on behalf and at the direction of the Second Lien Lenders pursuant to the
Second Lien Loan Documents, releases and surrenders all security interests and
liens in the Collateral and renounces any and all claims, rights and interests
as a secured lender with respect to the Collateral and the Obligors; provided,
however, that this Agreement may be revived to the extent provided for in
Section 3.c.

 



[Remainder of page left intentionally blank]

 





35

--------------------------------------------------------------------------------







 

IN WITNESS WHEREOF, the First Lien Agent, for and on behalf of itself and the
First Lien Lenders, and the Second Lien Agent, for and on behalf of itself and
the Second Lien Lenders, have caused this Agreement to be duly executed and
delivered as of the date first above written.

 

 

 

CERBERUS BUSINESS FINANCE, LLC,

as First Lien Agent

 



By: /s/Eric Miller                                                 

Name: Eric Miller                                                 

Title: Executive Vice President                            



 







SIGNATURE PAGE TO INTERCREDITOR AGREEMENT

--------------------------------------------------------------------------------







 



 

OBSIDIAN AGENCY SERVICES, INC.,

as Second Lien Agent

 

 



By: /s/Howard Levkowitz                                   

Name: Howard Levkowitz                                  

Title: Managing Partner                                       

  











SIGNATURE PAGE TO INTERCREDITOR AGREEMENT

--------------------------------------------------------------------------------









 

ACKNOWLEDGMENT

 



Each Obligor hereby acknowledges that it has received a copy of the foregoing
Intercreditor Agreement and consents thereto, agrees to recognize all rights
granted thereby to the First Lien Agent, the First Lien Lenders, the Second Lien
Agent, and the Second Lien Lenders and will not do any act or perform any
obligation which is not in accordance with the agreements set forth therein.
Each Obligor further acknowledges and agrees that it is not an intended
beneficiary or third party beneficiary under this Agreement.

 



 

OXFORD MINING COMPANY, LLC



 

By: /s/Bradley W. Harris                                        
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer



 

OXFORD RESOURCE PARTNERS, LP

By: Oxford Resources GP, LLC, its general partner



 

By: /s/Bradley W. Harris                                        
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer



 

OXFORD MINING COMPANY-KENTUCKY, LLC



 

By: /s/Bradley W. Harris                                       
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer



 

DARON COAL COMPANY, LLC



 

By: /s/Bradley W. Harris                                        
Name: Bradley W. Harris
Title: Vice President and Assistant Treasurer



 

OXFORD CONESVILLE LLC



 

By: /s/Bradley W. Harris                                        
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer



 

OXFORD RESOURCES FINANCE CORPORATION



 

By: /s/Bradley W. Harris                                         
Name: Bradley W. Harris
Title: Senior Vice President and Chief Financial Officer



 



 





ACKNOWLEDGMENT TO INTERCREDITOR AGREEMENT

--------------------------------------------------------------------------------







 

Annex I



 

[Form of Participation Agreement]







 

 

 

 
42 

--------------------------------------------------------------------------------

 

 

SUBORDINATED, LAST-OUT PARTICIPATION AGREEMENT

 

 

THIS SUBORDINATED, LAST-OUT PARTICIPATION AGREEMENT (this “Agreement”), dated as
of [____________1, [201__], is entered into between each of [_____________]
(collectively, the “Participants” and each, a “Participant”), [_____________]
(collectively, the “Sellers” and each, a “Seller”) and CERBERUS BUSINESS
FINANCE, LLC, as administrative agent and collateral agent for the First Lien
Lenders (defined below).

 

W I T N E S S E T H:

 

WHEREAS, Oxford Mining Company, LLC (“Borrower”), Cerberus Business Finance,
LLC, as administrative agent and collateral agent (the “First Lien Agent”) and
the Sellers have entered into that certain Financing Agreement dated as of June
[___],2013 (as amended, modified, supplemented, extended, renewed, restated or
replaced from time to time, the “First Lien Credit Agreement”) pursuant to which
the First Lien Agent and the Sellers have agreed, upon the terms and conditions
stated therein, to make term loans and revolving credit loans to, and to issue
or cause the issuance of letters of credit for the benefit of, Borrower; and

 

WHEREAS, Borrower, Obsidian Agency Services, Inc., as administrative agent and
collateral agent (the “Second Lien Agent”) and the Second Lien Lenders (as
defined in the Intercreditor Agreement (defined below)) have entered into that
certain Financing Agreement dated as of June [___], 2013 (as amended, modified,
supplemented, extended, renewed, restated or replaced from time to time, the
“Second Lien Credit Agreement”) pursuant to which the Second Lien Agent and the
Second Lien Lenders have agreed, upon the terms and conditions stated therein,
to make term loans terms to Borrower; and

 

WHEREAS, Borrower, the First Lien Agent, for and on behalf of itself and the
Sellers, and the Second Lien Agent, for and on behalf of itself and the
Participants, have entered into that certain Intercreditor Agreement dated as of
June [___],, 2013 (as amended, modified, supplemented, extended, renewed,
restated or replaced from time to time, the “Intercreditor Agreement”) to
establish their respective rights and priorities in the Collateral (as such term
is defined in the Intercreditor Agreement) and the proceeds thereof; and

 

WHEREAS, in accordance with the terms and provisions of the Intercreditor
Agreement the Sellers have agreed to offer and the Participants have elected to
purchase a subordinated, last-out, participation interest in the First Lien Term
Loans (as such term is defined in the Intercreditor Agreement, including any DIP
Financing (as such term is defined in the Intercreditor Agreement) that
refinances the First Lien Term Loans that are subject to the right to purchase
set forth in Section Id of the Intercreditor Agreement) on the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the agreements herein contained, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

 

 
 

--------------------------------------------------------------------------------

 

 

1.             Definitions. All capitalized terms not otherwise defined herein
shall have the meanings ascribed to such terms in the Intercreditor Agreement.

 

2.             Subordinated, Last-Out Participation.

 

(a)           In General. The Sellers hereby sell to the Participants, and the
Participants hereby purchase from the Sellers a subordinated, last-out
participation interest in the Sellers’ interest in the First Lien Term Loans
made pursuant to the terms of the First Lien Credit Agreement in the amounts set
forth on Exhibit A hereto, subject to the terms and conditions of this Agreement
(the “Participation Interest”).

 

(b)           Payments. On the date hereof, the Participants shall pay to the
First Lien Agent, on behalf of the Sellers, in immediately available funds, an
amount equal to [$7,500,000] in respect of the Participants’ Participation
Interest in the outstanding principal amount of the First Lien Term Loans as of
the date hereof.

 

(c)           Characterization of Participation Interest. The aforesaid sale of
Participation Interests by the Sellers to the Participants is absolute, without
recourse and, except as expressly provided herein, without representation or
warranty of any kind by the First Lien Agent or the Sellers. This Agreement
evidences a sale to the Participants of their Participation Interest only, and
it does not evidence or create, and shall not be construed as evidencing or
creating, an extension of credit from the Participants to the First Lien Agent
or the Sellers, a security issued by the First Lien Agent or the Sellers, an
investment by the Participants in the First Lien Agent or the Sellers, or a
partnership, trust, fiduciary relationship.

 

(d)           Exclusion of Other Loans. Notwithstanding any provision of this
Agreement to the contrary, the Participants shall be entitled to their
Participation Interest in the First Lien Term Loan and capitalized interest
payable with respect thereto (at the rates applicable to the First Lien Term
Loan from time to time under the terms of the First Lien Credit Agreement), and
all fees and charges related thereto (including future amendment, consent fees
or other amounts allocable to the First Lien Term Loan, prepayment or early
termination fees allocable to the First Lien Term Loan and/or withholding tax
charges allocable to the First Lien Term Loan, with respect to which the
Participants shall be entitled to a pro rata interest in proportion to the
Participants’ interest in the outstanding First Lien Term Loan at such time),
but the Participants shall not have any interest in (i) any of the other First
Lien Indebtedness, fees or charges payable by Borrower to First Lien Agent
solely for its own account, (ii) any of the other First Lien Indebtedness, fees
or charges payable by Borrower with respect to First Lien Revolving Loans (as
such term is defined in the Intercreditor Agreement), or (iii) expense
reimbursements payable by Borrower to First Lien Agent, Sellers or any other
First Lien Lender under the First Lien Credit Agreement or any of the other
First Lien Loan Documents. All of the First Lien Indebtedness (including without
limitation Obligations pertaining to any Post-Petition Interest, Fees and Other
Costs (as defined below)) that are not included in Participants’ interest
hereunder pursuant to the first sentence of this clause (d)) owing to First Lien
Agent, Sellers and each other First Lien Lender, other than principal,
capitalized interest, fees, charges and any other amounts due in respect of
Participants’ Participation Interest in the First Lien Term Loan as specified
herein, are collectively referred to as the “Non-Participated Obligations”. The
term “Obligations” is used herein as defined in the First Lien Credit Agreement,
and shall include interest, fees and costs accruing at the then applicable rate
provided in the First Lien Credit Agreement after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, with respect to Borrower or any other Obligor, whether or not a
claim for post-filing or post-petition interest, fees and costs is allowed or
allowable in such proceeding (collectively, “Post-Petition Interest, Fees and
Other Costs”).

 

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

3.             Payments.

 

(a)           Payments Received by First Lien Agent. Payments in respect of the
Participation Interest shall be made in accordance with this Section 3(a). All
payments received by the First Lien Agent pursuant to the First Lien Credit
Agreement or the other First Lien Loan Documents shall be applied to the First
Lien Indebtedness in accordance with the terms of the First Lien Credit
Agreement and such other First Lien Loan Documents; provided, that the First
Lien Agent shall have no obligation to apply any principal or interest payments,
proceeds of Collateral, distributions in bankruptcy or other amounts received by
the First Lien Agent pursuant the First Lien Loan Documents or otherwise to the
Participants’ Participation Interest until all of the Non-Participated
Obligations have been indefeasibly paid in full in cash (other than Surviving
Obligations (as defined below)) and all commitments to lend under the First Lien
Credit Agreement have been terminated; provided further, that the Participants
shall be entitled to receive interest payments in respect of the Participants’
Participation Interest if such interest payments are received by the First Lien
Agent at a time no Event of Default is outstanding under the First Lien Credit
Agreement. The term “Surviving Obligations” as used herein shall mean, as of any
date of determination, Non-Participated Obligations consisting of reimbursement
and indemnification obligations that, by the terms of the First Lien Credit
Agreement, expressly survive termination of the First Lien Credit Agreement and
for which no amount is due and owing as of such date. Nothing contained in this
Section 3.1 shall be interpreted to modify Borrower’s obligation to repay
principal or to pay capitalized interest or any other amounts due in respect of
the Participants’ Participation Interest in the First Lien Term Loan.

 

(b)           Payments Received by Participants. All payments with respect to
the First Lien Indebtedness (including, without limitation, any payment by way
of setoff, banker’s lien, counterclaim, realization on Collateral or otherwise)
received by the Participants at any time (prior to all of the Non-Participated
Obligations having been indefeasibly paid in full in cash (other than Surviving
Obligations) and all commitments to lend under the First Lien Credit Agreement
having been terminated), from any source other than the First Lien Agent as
provided in this Agreement, shall be held by the Participants in trust for the
First Lien Agent and shall be promptly forwarded to the First Lien Agent for
application pursuant to the terms of this Agreement.

 

4.             Return of Payments.

 

(a)           Payment by First Lien Agent. If the First Lien Agent pays an
amount to the Participants under this Agreement in the belief or expectation
that a related payment has been or will be received by the First Lien Agent, and
such related payment is not received by the First Lien Agent, then the First
Lien Agent will be entitled to recover such amount from the Participants, and
the Participants will promptly pay such amount to the First Lien Agent on
demand, without set-off, counterclaim, or deduction of any kind by the
Participants.

 

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

(b)           Turnover. Without limiting the foregoing, if any court of
competent jurisdiction renders a final, non-appealable judgment that the First
Lien Agent or the Sellers are the transferee of a preferential or other
avoidable transfer with respect to the First Lien Indebtedness, then, to the
extent the Participants received payment from, or the economic benefit of, such
alleged transfer, the Participants shall repay to the First Lien Agent on demand
the amount of such transfer, together with interest at such rate, if any, as the
First Lien Agent and the Sellers are required to pay, without set-off,
counterclaim, or deduction of any kind by the Participants. To the extent that
any amounts previously paid in respect of the First Lien Indebtedness are
recovered from the First Lien Agent or the Sellers, such amounts owing, at First
Lien Agent’s election, shall be reinstated as part of the First Lien
Indebtedness, repayable in accordance with the priorities established herein and
in the First Lien Credit Agreement. The provisions of this Section 4(b) shall
survive the termination of this Agreement.

 

(c)           Obligations Absolute. The Participants’ obligations under
Section 2(b) and this Section 4 are absolute, unconditional, and continuing, and
will be unaffected by any one or more of the following: (i) any amendment or
waiver of any term of the First Lien Credit Agreement or any of the other First
Lien Loan Documents in accordance with the terms of this Agreement; (ii) any
extension, indulgence, settlement or compromise granted or agreed to in relation
to the First Lien Indebtedness in accordance with the terms of this Agreement;
(iii) any release of any security for, or any guarantee of, any of the First
Lien Indebtedness in accordance with the terms of this Agreement; (iv) the
invalidity, unenforceability, or insufficiency of the First Lien Credit
Agreement or any of the other First Lien Loan Documents; (v) any default by, or
insolvency of, Borrower, any Obligor or any other Person under the First Lien
Credit Agreement or any of the other First Lien Loan Documents; (vi) any act or
omission on the First Lien Agent’s, the Sellers’, or any other First Lien
Lender’s part relating to this Agreement, the First Lien Credit Agreement, any
of the other First Lien Loan Documents, the First Lien Indebtedness or the
Collateral except resulting from the gross negligence or willful misconduct of
the First Lien Agent or the Sellers; (vii) any failure to give notice to the
Participants of any of the foregoing; (viii) any requirement that the First Lien
Agent, the Sellers or any other First Lien Lender take any action under the
First Lien Loan Documents against Borrower, any Obligor or any other Person or
against their respective assets; (ix) any defenses at law or in equity which the
Participants may have to the full discharge of any of their obligations under
this Agreement; or (x) termination or expiration of the First Lien Credit
Agreement.

 

5.             Participants’ Acknowledgments, Representations, Warranties, and
Covenants.

 

(a)           Representations. The Participants hereby represent, warrant, and
covenant to the First Lien Agent and the Sellers as follows:

 

(i)            this Agreement constitutes the legal, valid and binding
obligation of the Participants, and is enforceable in accordance with its terms,
subject to the effect of any bankruptcy, insolvency, reorganization, moratorium
or similar law affecting creditors’ rights generally;

 

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

(ii)           the Participants’ execution of this Agreement and the performance
of their obligations hereunder will not require any registration with, notice
to, or consent or approval by any federal, state or local governmental or
regulatory body;

 

(iii)          the Participants are familiar with transactions of the kind and
scope reflected in this Agreement, the First Lien Credit Agreement and the other
First Lien Loan Documents;

 

(iv)          the Participants are sophisticated investors and have made and
will continue to make their own independent investigation and appraisal of the
financial condition and affairs of Borrower and each Obligor, have conducted and
will continue to conduct their own evaluation of the First Lien Credit Agreement
and the other First Lien Loan Documents, the First Lien Indebtedness, the
Collateral and the creditworthiness of Borrower and each Obligor, and have made
the decision to acquire their Participation Interest independently and without
reliance upon the First Lien Agent or the Sellers;

 

(v)           the Participants are acquiring the Participation Interest for
their own account, not as a nominee or agent, and not with a view to the resale
or distribution of any part thereof, and the Participants have no present
intention of selling, granting any participation in, or otherwise distributing
the same;

 

(vi)          the Participants shall not obtain or seek to obtain any security
interest in all or any portion of the Collateral except in accordance with this
Agreement and the Intercreditor Agreement;

 

(vii)         the Participants are not purchasing the Participation Interest on
behalf of one or more employee benefit plans, or with proceeds which constitute
“plan assets,” as defined in the Employee Retirement Income Security Act of
1974, as amended, and the rules and regulations promulgated thereunder; and

 

(viii)        the Participants acknowledge receipt of a copy of the First Lien
Credit Agreement and all of the other First Lien Loan Documents requested by the
Participants. The Participants further acknowledge that the First Lien Agent and
the Sellers may possess material information not known to the Participants
regarding or relating to Borrower and the Obligors or their affiliates or the
Collateral, that it has not requested such information, and that the First Lien
Agent and the Sellers shall have no liability whatsoever with respect to
non-disclosure of such information, whether before or after the date hereof.

 

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

6.             Management of Financing Arrangements; Enforcement.

 

(a)           Rights of the Parties. Until such time as all Non-Participated
Obligations have been repaid in full and all commitments to lend under the First
Lien Credit Agreement have been terminated, the Participants shall not have any
voting rights, or consent or approval rights, in respect of the First Lien
Credit Agreement or the other First Lien Loan Documents. Without limiting the
foregoing, as between the First Lien Agent and the Sellers, and the
Participants, the First Lien Agent and Sellers shall have the exclusive right,
in the First Lien Agent’s and the Sellers’ name alone, to carry out the
provisions of the First Lien Credit Agreement and the other First Lien Loan
Documents, and, without the consent of the Participants, the Sellers may vote to
amend the First Lien Credit Agreement or the other First Lien Loan Documents in
any respect, waive any of the terms of the First Lien Credit Agreement or the
First Lien Loan Documents, and release any Collateral for, or guaranty of, the
First Lien Indebtedness, enforce and collect the First Lien Indebtedness,
exercise and enforce all rights and privileges granted to the First Lien Agent
and the Sellers under the First Lien Credit Agreement and the other First Lien
Loan Documents, and take or refrain from taking legal action to enforce or
protect the Participants’ and/or the First Lien Agent’s and the Sellers’
interests with respect to the First Lien Credit Agreement, the other First Lien
Loan Documents, the Collateral and the First Lien Indebtedness. The Participants
shall not have, or shall seek to exercise, any right of legal or equitable
redress against Borrower, any Obligor or any Collateral in connection with the
First Lien Term Loan, the First Lien Credit Agreement, any First Lien Loan
Document or this Agreement until all of the Non-Participated Obligations have
been indefeasibly paid in full in cash (other than the Surviving Obligations)
and all commitments to lend under the First Lien Credit Agreement have been
terminated. Notwithstanding anything to the contrary set forth in this
Agreement, the First Lien Agent and the Sellers will not take any of the
following actions unless the Participants have consented in writing in advance
thereto: (i) any amendment, waiver, modification or consent to the First Lien
Credit Agreement or any other First Lien Loan Document that requires the consent
of (x) an affected lender under the First Lien Credit Agreement that holds the
Participation Interest or (y) all of the lenders under the First Lien Credit
Agreement, (ii) any amendment, waiver or modification of Section 4.02 of the
First Lien Credit Agreement (with respect to the First Lien Term Loans), or
(iii) any amendment to the First Lien Credit Agreement that grants special
rights to a specific First Lien Lender (in its capacity as the holder of First
Lien Term Loans) that are not granted to all holders of First Lien Term Loans
(excluding, however, rights granted to holders of First Lien Term Loans in their
capacity as Required Lenders (as such term is defined in the First Lien Credit
Agreement)).

  

(b)           Notices and Reports. The First Lien Agent and the Sellers shall
have no duty to provide, or liability for their failure to provide, notices,
reports and other financial information to the Participants, and the First Lien
Agent and the Sellers shall have no obligation to share with the Participants
any analyses of the First Lien Agent and the Sellers that the First Lien Agent
or the Sellers may make with respect to the business or financial condition of
Borrower, any Obligor or any of their respective property; provided, however,
that First Lien Agent shall provide to the Participants copies of all notices
and other financial information provided by Borrower to the First Lien Agent.

 

(c)           Failure to Enforce. No failure or delay by the First Lien Agent or
the Sellers to exercise any power, right or privilege under this Agreement or
under the First Lien Credit Agreement or any of the other First Lien Loan
Documents will impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein. No single or partial exercise of
any such power, right or privilege will preclude other or further exercise
thereof or of any other right, power or privilege. All rights and remedies of
the First Lien Agent and the Sellers under this Agreement are cumulative with,
and not exclusive of, any rights or remedies otherwise available to the First
Lien Agent or the Sellers against the Participants.

 

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

7.             Limitation of Liability.

 

(a)           Representations by the Sellers. Each Seller hereby represents and
warrants that (i) it is the legal and beneficial owner of the interest being
sold by it hereunder and that such interest is free and clear of any adverse
claim, lien, or encumbrance of any kind; (ii) it has the legal and contractual
authority to sell the Participation Interest to Participants; (iii) it has the
authority to execute and deliver this Agreement; (iv) this Agreement constitutes
the legal, valid and binding obligation of the Sellers, and is enforceable in
accordance with its terms, subject to the effect of any bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and (v) each Seller’s execution of this Agreement and the performance of its
obligations hereunder will not require any registration with, notice to, or
consent or approval by any federal, state or local governmental or regulatory
body.

 

(b)           No Further Representations by the First Lien Agent or the Sellers.
The First Lien Agent and the Sellers make no representations or warranties of
any kind, express or implied, and assumes no responsibility or liability
whatsoever, with regard to (i) the First Lien Credit Agreement, the other First
Lien Loan Documents or the First Lien Indebtedness or the validity, genuineness,
enforceability or collectibility of any of them, (ii) the performance of, or
compliance with, any of the terms or provisions of the First Lien Credit
Agreement or any of the other First Lien Loan Documents, (iii) any of the
property, books or records of Borrower or any Obligor, (iv) the validity,
enforceability, perfection, priority, condition, value or sufficiency of any of
the Collateral or (v) the present or future solvency or financial worth of
Borrower, any Obligor or any of their respective affiliates or any other Person
obligated with respect to the First Lien Indebtedness.

 

(c)           No Duty. The First Lien Agent and the Sellers do not, and will
not, have any duty, either initially or on a continuing basis, to make any
inquiry, investigation, evaluation or appraisal on the Participants’ behalf, nor
will the First Lien Agent or the Sellers have any responsibility or liability
with respect to the accuracy or completeness of any information provided to the
Participants which has been provided to the First Lien Agent or the Sellers by
Borrower, any Obligor or any other Person.

 

(d)           Not a Trustee. None of the First Lien Agent or the Sellers will be
deemed to be a trustee or agent for the Participants in connection with this
Agreement, the First Lien Credit Agreement, the other First Lien Loan Documents,
the First Lien Indebtedness or the Collateral, nor will the First Lien Agent or
the Sellers be considered to have a fiduciary relationship with the Participants
by virtue of this Agreement or any other document or by operation of law, except
as set forth in the First Lien Credit Agreement and the other First Lien Loan
Documents in its role as First Lien Agent.

 

(e)           Right to Act. Until all of the Non-Participated Obligations have
been indefeasibly paid in full in cash (other than the Surviving Obligations)
and all commitments to lend under the First Lien Credit Agreement have been
terminated, subject to the specific terms of Section 6(a) the First Lien Agent
may use its sole discretion in administering the First Lien Indebtedness and the
Collateral, and in exercising or refraining from exercising any rights or taking
or refraining from taking any actions to which the First Lien Agent and the
Sellers may be entitled under this Agreement, the First Lien Credit Agreement,
the other First Lien Loan Documents or applicable law. In exercising such
discretion, the First Lien Agent and the Sellers may, without incurring any
liability to the Participants, rely upon the advice of legal counsel,
accountants and other experts, including those retained by Borrower or any
Obligor.

 

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

(f)           No Liability. The First Lien Agent and the Sellers will not be
liable to the Participants for any action or failure to act or any error of
judgment, negligence, mistake or oversight on the First Lien Agent’s or the
Sellers’ part or on the part of any of the First Lien Agent’s or the Sellers’
agents, officers, employees or attorneys, except for such matters that any court
of competent jurisdiction determines, in a final, non-appealable judgment,
result from the First Lien Agent’s or the Sellers’ gross negligence or willful
misconduct (or the gross negligence or willful misconduct of their agents or
officers). The First Lien Agent and the Sellers will not be liable to the
Participants for any action or failure of action taken by the First Lien Agent
or the Sellers at Participants’ direction or request.

 

8.             Indemnification. The Participants hereby jointly and severally
indemnify the First Lien Agent and the Sellers (to the extent the First Lien
Agent and the Sellers have not been reimbursed by Borrower), in accordance with
the Participation Interest, against, and agrees to hold the First Lien Agent and
the Sellers harmless from, any and all claims, demands, actions, controversies,
suits, obligations, losses, damages, judgments, awards, costs and expenses
(collectively, “Losses”), including without limitation, all reasonable
attorneys’ fees and disbursements and reasonable time charges of in-house
counsel of the First Lien Agent and the Sellers, arising by reason of or
resulting from (a) any breach of the Participants’ representations, warranties
or covenants contained herein, (b) any sale, assignment or transfer of, or grant
of a subparticipation in, all or any part of the Participation Interest or (c)
the First Lien Agent’s or the Sellers’ following any direction or request of the
Participants with respect to the Participation Interest. Notwithstanding the
immediately preceding sentence, the First Lien Agent and the Sellers shall not
be entitled to any indemnification whatsoever under this Section 8 to the extent
any Loss results from gross negligence or willful misconduct on the First Lien
Agent’s or the Sellers’ part as determined by any court of competent
jurisdiction in a final, non-appealable judgment. In addition, and not in
limitation of, the foregoing, to the extent the First Lien Agent or the Sellers
are obligated to pay to or reimburse any Person with respect to First Lien
Indebtedness for any costs or expenses incurred by such in connection with the
First Lien Credit Agreement or any other First Lien Loan Document, the
Participants hereby agrees that they are and shall be obligated to pay or
reimburse the First Lien Agent and the Sellers for the amount of any such
documented payment or reimbursement on a pro rata basis in proportion to the
Participants’ interest in the outstanding First Lien Term Loan at such time
(and, to the extent any such payment or reimbursement is made by the
Participants to the First Lien Agent or the Sellers, the Participants shall be
entitled to a refund or reimbursement from the First Lien Agent or the Sellers
on a pro rata basis to the extent the First Lien Agent or the Sellers receives a
refund or reimbursement for any such costs or expenses incurred from Borrower).
The provisions of this Section 8 shall survive termination of this Agreement.

 

9.             Notices. Any notices, demands, requests or communications under
this Agreement shall be in writing and shall be personally delivered, sent by
facsimile or sent by certified mail, return receipt requested, at the addresses
set forth below the respective parties’ signatures hereto. Notices personally
delivered shall be effective when delivered; facsimile notices shall be
effective when sent and confirmed by return transmission; and mailed notices
shall be effective two (2) Business Days after deposit, postage prepaid in the
United States mail. Addresses and facsimile numbers for notices may be changed
by either party by written notice to the other, given as provided in this
Section 10.

 

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

10.           Bankruptcy Rights. Without limiting the terms of Section 6(a) of
this Agreement, upon the occurrence of a bankruptcy petition filed for or
against Borrower or any Obligor, the Participants agree that the First Lien
Agent and the Sellers shall have no liability to the Participants for, and the
Participants waive any claim they may hereafter have against the First Lien
Agent or the Sellers arising out of, (i) the First Lien Agent’s and the Sellers’
consent to the use of cash collateral pursuant to Section 363 of the United
States Bankruptcy Code (Title 11 U.S.C. 101 et seq., as amended from time to
time, the “Bankruptcy Code”), (ii) the First Lien Agent’s or the Sellers’
agreement to extend, or the First Lien Agent’s or the Sellers’ consent to the
extension by another Person of, additional credit to Borrower or any Obligor, as
debtor-in-possession, or to a trustee, pursuant to Section 364 of the Bankruptcy
Code, (iii) subject to the terms of the Intercreditor Agreement, the First Lien
Agent’s or the Sellers’ consent to a sale or other disposition of any Collateral
free and clear of the First Lien Agent’s or the Sellers’ Liens under the
Bankruptcy Code (including Sections 363, 365 to 1129 of the Bankruptcy Code),
(iv) the First Lien Agent’s or the Sellers’ application of payments received in
such case, including the application to the First Lien Indebtedness accruing
after the commencement of such case (including without limitation interest,
fees, costs and other charges, whether or not allowed as claims in such case);
provided, that all payments must be applied in accordance with the payment
application provisions of the First Lien Credit Agreement, as modified by
Section 3(a), and (v) the First Lien Agent’s or the Sellers’ election made
pursuant to Section 1111(b)(2) of the Bankruptcy Code.

 

11.           Miscellaneous.

 

(a)           Entire Agreement; Amendments. This Agreement embodies the entire
agreement and understanding between the Sellers, the First Lien Agent and the
Participants and supersedes any and all prior agreements and understandings with
respect to the subject matter hereof. No amendment, modification, termination,
or waiver of any provision of this Agreement will be effective without the
written agreement of the Sellers, the First Lien Agent and the Participants.

 

(b)           Other Relationships. The First Lien Agent and the Sellers may make
loans or otherwise extend credit to, and generally engage in any kind of
debtor-creditor relationship with, Borrower, each Obligor, or any affiliate of
Borrower or any Obligor, and receive payment on such loans or extensions of
credit and otherwise act with respect thereto without accountability to the
Participants, in the same manner as if this Agreement did not exist. The First
Lien Agent may also act as Agent under the First Lien Credit Agreement and the
other First Lien Loan Documents, in the same manner as if this Agreement did not
exist.

 

(c)           Successors and Assigns. The Sellers may from time to time grant
other participations in the First Lien Indebtedness (other than the First Lien
Indebtedness subject to the Participation Interest) or assign or transfer the
First Lien Indebtedness or any portion thereof (other than the First Lien
Indebtedness subject to the Participation Interest) to any other Person. The
Participants may not sell, assign, grant a participation interest in, or
otherwise transfer all or any portion of this Agreement or the Participation
Interest; provided however, that, the Participants may assign the Participation
Interest to an Investment Affiliate so long as the First Lien Agent receives (i)
written notice of such assignment, together with payment instructions,
addresses, and related information with respect to such Investment Affiliate and
(ii) a joinder to this Agreement, in form and substance reasonably satisfactory
to the First Lien Agent, executed by such Investment Affiliate, along with any
other documents reasonably required by the First Lien Agent (for purposes of
this proviso, “Investment Affiliate” shall mean a Person that is controlled by
Participants, controls the Participants, or is under common control with the
Participants and in each case is organized for the purpose of making equity or
debt investments in companies). This Agreement shall be binding upon the parties
hereto, and inure to the benefit of their respective successors and the First
Lien Agent’s and the Sellers’ assignees.

 

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

(d)          Severability.     Whenever possible, each provision of this
Agreement will be interpreted in such a manner as to be effective and valid
under applicable law. However, in the event any provision of this Agreement is
or is held to be invalid, illegal or unenforceable under applicable law, such
provision will be ineffective only to the extent of such invalidity, illegality
or unenforceability, without invalidating the remainder of such provision or the
remaining provisions of this Agreement. In addition, in the event any provision
of or obligation under this Agreement is or is held to be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations in any other jurisdictions will not in
any way be affected or impaired thereby.

 

(e)          Section Titles. Section and subsection titles in this Agreement are
included for convenience of reference only and shall have no substantive effect.

 

(f)           Applicable Law. This Agreement shall be construed in all respects
in accordance with and governed by the laws of the State of New York, without
giving effect to any conflicts of laws provisions.

 

(g)          CONSENT TO JURISDICTION. THE PARTICIPANTS HEREBY CONSENT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW
YORK, STATE OF NEW YORK AND IRREVOCABLY AGREE THAT, SUBJECT TO THE ELECTION OF
THE FIRST LIEN AGENT AND THE SELLERS, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. THE
PARTICIPANTS EXPRESSLY SUBMIT AND CONSENT TO THE JURISDICTION OF THE AFORESAID
COURTS AND WAIVE ANY DEFENSE OF FORUM NON CONVENIENS. THE PARTICIPANTS HEREBY
WAIVE PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREE THAT ALL SUCH SERVICE OF
PROCESS MAY BE MADE UPON THEM BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL
BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

 

(h)          WAIVER OF JURY TRIAL. THE PARTICIPANTS, THE FIRST LIEN AGENT AND
THE SELLERS HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT. THE PARTICIPANTS,
THE FIRST LIEN AGENT AND THE SELLERS ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON
THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE PARTICIPANTS, THE FIRST LIEN
AGENT AND THE SELLERS WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY TO
REVIEW THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.

 

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

(i)            Counterparts. This Agreement and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, will be deemed an original and all of which shall
together constitute one and the same instrument.

 

12.          Confidentiality. The Participants agree that they shall not
disclose the existence of this Agreement, or disseminate any information not
publicly available or previously made available by any other Person not in
violation of the First Lien Credit Agreement or any other First Lien Loan
Document regarding Borrower, any other Obligor, any of the Collateral, the First
Lien Credit Agreement or any of the other First Lien Loan Documents to any
Person (other than the Participants’ shareholders, directors, officers
employees, affiliates, accountants, counsel and other representatives or
regulatory authorities having jurisdiction over the Participants or pursuant to
subpoena, court order or the like) without the First Lien Lender’s prior written
consent.

 

13.          Elevation. Upon the indefeasible payment in full in cash of all Non
Participated Obligations (other than Surviving Obligations), the Sellers agree
to assign to the Participants the First Lien Term Loans that are the subject of
the Participation Interest, subject to and in accordance with Section 12.07 of
the First Lien Credit Agreement; provided, however, that such assignment shall
not take effect until the date on which Cerberus Business Finance, LLC (or any
of its Affiliates) is no longer Agent under the First Lien Credit Agreement in
accordance with Section 10.07 of the First Lien Credit Agreement (and in
connection therewith, Cerberus Business Finance, LLC (or any of its Affiliates)
agrees to provide written notice of its resignation to the Lenders, the L/C
Issuer and the Administrative Borrower (as such terms are defined in the First
Lien Credit Agreement) upon the date that all Non-Participated Obligations
(other than Surviving Obligations) are indefeasibly paid in full in cash).

 

14.          Bankruptcy Issues. This Agreement shall apply in all respects both
prior to and, to the extent permissible under applicable law, during the
pendency of any proceedings under the Bankruptcy Code.

 

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



 

CERBERUS BUSINESS FINANCE, LLC, as First Lien Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

SELLERS: 

 

 

 

 

[

 ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

PARTICIPANTS: 

                   

By:

   

Its:

 



 

 

Signature Page to Subordinated, Last-Out Participation Agreement 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PARTICIPATION INTEREST

 

 

 

Participant 

Participation Interest 

   

 

 

 

 

 

Address for Participants:

 

 

[Insert]

 

 
 

--------------------------------------------------------------------------------

 

 







EXHIBIT G-1

 

FORM OF PARENT COMMON UNITS AWARD

 

(attached)

 

 

 
 

--------------------------------------------------------------------------------

 

 



THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED (the “Securities Act”), (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO
RULE 144 UNDER THE SECURITIES ACT WITHOUT RESTRICTION, OR (III) THE PARTNERSHIP
HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH
TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE
FOREGOING THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR ANY OTHER MARGIN LOAN ENTERED INTO BY THE HOLDER OF THE SECURITIES OR
ITS AFFILIATES IN THE ORDINARY COURSE OF BUSINESS.

 



No. OXFCW-_____

 June 24, 2013



                                         

 

Oxford Resource Partners, LP

 

WARRANT TO PURCHASE COMMON UNITS

 

For VALUE RECEIVED, [•] (the “Warrantholder”) is entitled to purchase, subject
to the provisions of this Warrant to Purchase Common Units (this “Warrant”),
from OXFORD RESOURCE PARTNERS, LP, a Delaware limited partnership (the
“Partnership”), at an exercise price per unit equal to $0.01 per Common Unit
(the “Exercise Price”), at any time after the date hereof (the “Exercise
Commencement Date”) and not later than 5:00 P.M., New York City time, on the
fifth anniversary of the date hereof (the “Exercise Expiration Date”), up to [•]
units (the “Warrant Units”) of the Partnership’s common units representing
limited partner interests (the “Common Units”). The number of Warrant Units
purchasable upon exercise of this Warrant (the “Purchasable Warrant Units”)
shall be subject to adjustment from time to time as described herein.

 

This Warrant is authorized under the terms of that certain Third Amended and
Restated Agreement of Limited Partnership of Oxford Resource Partners, LP dated
July 19, 2010, as amended by that certain First Amendment to Amended and
Restated Agreement of Limited Partnership dated June 24, 2013 (the “Partnership
Agreement”), and is issued in connection with that certain Financing Agreement,
dated as of June 24, 2013, by and among Oxford Mining Company, LLC, a wholly
owned subsidiary of the Partnership, as borrower (the “Borrower”), the lenders
signatory thereto, and Obsidian Agency Services, Inc., as administrative agent
(the “Second Lien Financing Agreement”). Unless otherwise indicated herein or
therein, capitalized terms used in this Warrant or any appendix hereto shall
have the respective meanings ascribed to such terms herein or in the Partnership
Agreement.

 

Section 1. Registration. The Partnership shall maintain books for the transfer
and registration of this Warrant. Upon the initial issuance of this Warrant, the
Partnership shall issue and register this Warrant in the name of the
Warrantholder.

 

Section 2. Transfers. As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act, or an
exemption from such registration, and in compliance with any applicable state
securities laws. Subject to such restrictions, the Partnership shall transfer
this Warrant in whole or in part from time to time upon the books to be
maintained by the Partnership for that purpose, upon surrender thereof for
transfer, properly endorsed or accompanied by appropriate instructions for
transfer and such other documents as may be reasonably required by the
Partnership, including, if required by the Partnership, an opinion of its
counsel to the effect that such transfer is exempt from the registration
requirements of the Securities Act, to establish that such transfer is being
made in accordance with the terms hereof, and a new warrant shall be issued to
the transferee with this Warrant being surrendered in whole or in part by the
Warrantholder and voided and canceled by the Partnership.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3. Exercise of Warrant.

 

(a) This Warrant may be exercised in whole or in part at any time on or after
the Exercise Commencement Date and prior to the Exercise Expiration Date, upon
delivery of the warrant exercise form attached hereto as Appendix A (the “Notice
of Exercise”) and payment by certified check or wire transfer (or by net
issuance exercise as provided in Section 3(f)) for the aggregate Exercise Price
for that number of Warrant Units then being purchased, to the Partnership during
normal business hours on any day other than a Saturday or Sunday on which banks
are open for business in New York City (a “Business Day”) at the Partnership’s
principal executive offices (or such other office or agency of the Partnership
as the Partnership may designate by notice to the Warrantholder, provided that
any Notice of Exercise delivered after 12:00 noon, New York City time, will be
deemed delivered the next Business Day). The Warrant Units so purchased shall be
deemed to be issued to the Warrantholder or the Warrantholder’s designee, as the
record owner of such Warrant Units, as of 5:00 P.M., New York City time, on the
date on which the aggregate Exercise Price shall have been paid (unless the
exercise is a net issuance exercise as provided in Section 3(f)) and the
completed Notice of Exercise, or Net Issue Election Notice (as defined below),
as applicable, shall have been delivered. Certificates for the Warrant Units so
purchased, representing the aggregate number of Warrant Units specified in the
Notice of Exercise, shall be transmitted by the Partnership’s transfer agent by
crediting the account of the Warrantholder’s prime broker with The Depository
Trust Company (“DTC”) through its Deposit / Withdrawal At Custodian system if
the Partnership is a participant in such system, and otherwise by physical
delivery to the address specified by the Warrantholder in the Notice of
Exercise, within a reasonable time, not exceeding three (3) Trading Days (as
defined below) after this Warrant shall have been so exercised, including
payment of the aggregate Exercise Price (unless the exercise is a net issuance
exercise as provided in Section 3(f)) and the delivery of a completed Notice of
Exercise, or Net Issue Election Notice, as applicable (the “Warrant Unit
Delivery Date”). The certificates so delivered shall be in such denominations as
may be requested by the Warrantholder and shall be registered in the name of the
Warrantholder or such other name as shall be designated by the Warrantholder in
the Notice of Exercise.

 

(b) Notwithstanding anything herein to the contrary, the Warrantholder shall not
be required to physically surrender this Warrant to the Partnership until the
Warrantholder has purchased all of the Warrant Units available hereunder and
this Warrant has been exercised in full, in which case the Warrantholder shall
surrender this Warrant to the Partnership for cancellation within three
(3) Trading Days of the date the final Notice of Exercise is delivered to the
Partnership. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Units available hereunder shall have the
effect of lowering the outstanding number of Purchasable Warrant Units hereunder
in an amount equal to the applicable number of Warrant Units purchased. The
Partnership shall maintain records showing the number of Warrant Units purchased
and the date of such purchases. The Partnership shall deliver any objection to
any Notice of Exercise within one (1) Business Day of receipt of such Notice of
Exercise. In the event of any dispute or discrepancy, the records of the
Partnership shall be controlling and determinative in the absence of manifest
error. The Warrantholder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this Section 3(b),
following the purchase of a portion of the Warrant Units hereunder, the number
of Warrant Units available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.

 

 

 
2 

--------------------------------------------------------------------------------

 

 

(c) If this Warrant shall have been exercised in part and surrendered, the
Partnership shall, at its own expense and at the time of delivery of the
certificate or certificates representing Warrant Units, deliver to the
Warrantholder a new Warrant evidencing the rights of the Warrantholder to
purchase the unpurchased Warrant Units called for by this Warrant, which new
Warrant shall in all other respects be identical to this Warrant.

 

(d) In addition to any other rights available to the Warrantholder, if the
Partnership fails to deliver to the Warrantholder a certificate or certificates
representing the Warrant Units pursuant to an exercise on or before the
applicable Warrant Unit Delivery Date, and if after such date the Warrantholder
is required by its broker to purchase (in an open market transaction or
otherwise) Common Units to deliver in satisfaction of a sale by the
Warrantholder of the Warrant Units which the Warrantholder anticipated receiving
upon such exercise (a “Buy-In”), then the Partnership shall, at the
Warrantholder’s option, either (i) pay cash to the Warrantholder in an amount
equal to the Warrantholder’s total purchase price (including brokerage
commissions, if any) (the “Buy-In Price”) for the Common Units so purchased (the
“Buy-In Units”), at which point the Partnership’s obligation to deliver such
certificate or certificates (and to issue such Common Units) or credit such
Warrantholder’s balance account with DTC with respect to such Buy-In Units shall
terminate, or (ii) promptly honor its obligation to deliver to the Warrantholder
a certificate or certificates representing such Common Units or credit such
Warrantholder’s balance account with DTC and pay cash to the Warrantholder in an
amount equal to the excess (if any) of the Buy-In Price over the product of
(A) such number of Common Units times (B) the closing bid price on the date of
exercise. The Warrantholder shall provide the Partnership written notice
indicating the amounts payable to the Warrantholder in respect to the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Partnership. Nothing herein shall limit the Warrantholder’s right to
pursue any other remedies available to it hereunder, at law or in equity,
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Partnership’s failure to timely deliver
certificates representing Common Units upon exercise of this Warrant as required
pursuant to the terms hereof.

 

(e) For purposes of this Warrant, (i) a “Trading Day” means (A) a day on which
the Common Units are traded on a Trading Market (as defined below), or (B) if
the Common Units are not listed on a Trading Market, a day on which the Common
Units are traded on the over the counter market, as reported by the Financial
Industry Regulatory Authority OTC Bulletin Board (the “Bulletin Board”), or
(C) if the Common Units are not quoted on the Bulletin Board, a day on which
prices for the Common Units are reported in the Pink Sheets published by Pink
Sheets LLC (or any similar organization or agency succeeding to its functions of
reporting prices), provided that, in the event that the Common Units are not
listed, quoted or reported as set forth in clause (A), (B) or (C), then it means
a Business Day, and (ii) “Trading Market” means the New York Stock Exchange or
such other exchange on which the Common Units are then listed or quoted for
trading on the date in question.

 

 

 
3 

--------------------------------------------------------------------------------

 

 

(f) Notwithstanding any other provision contained herein to the contrary, the
Warrantholder may elect to receive, without the payment by the Warrantholder of
the aggregate Exercise Price in respect of the Common Units to be acquired,
Common Units equal to the value of this Warrant or any portion hereof by the
surrender of this Warrant (or such portion of this Warrant being so exercised)
together with the Net Issue Election Notice attached hereto as Appendix B (the
“Net Issue Election Notice”) duly executed, at the office of the Partnership.
Thereupon, the Partnership shall issue to the Warrantholder such number of fully
paid, validly issued and non-assessable (except as such non-assessability may be
affected by Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform
Limited Partnership Act) Common Units as is computed using the following
formula:

 

 



X =

Y (A - B) 

A



 

where

 

X = the number of Common Units which shall be issued to the Warrantholder;

 

Y = the number of Warrant Units covered by this Warrant that the Warrantholder
is surrendering at such time for net issuance exercise (including both units to
be issued to the Warrantholder and units to be canceled as payment therefor);

 

A = the Market Price (as defined below) of one Common Unit as at the time the
net issue election is made; and

 

B = the Exercise Price in effect under this Warrant at the time the net issue
election is made.

 

For purposes of Rule 144(d) promulgated under the Securities Act of 1933, as in
effect on the Exercise Commencement Date, it is intended that the Warrant Units
issued in a net issuance exercise shall be deemed to have been acquired by the
Warrantholder, and the holding period for the Warrant Units shall be deemed to
have commenced, on the Exercise Commencement Date. As used herein, “Market
Price” as of a particular date (the “Valuation Date”) shall mean the following:
(i) if the Common Units are then listed on a national stock exchange, the
closing sale price of one Common Unit on such exchange on the last trading day
prior to the Valuation Date; (ii) if the Common Units are then quoted on the
Nasdaq Stock Market, Inc. (“Nasdaq”), the Bulletin Board or such similar
exchange or association, the closing sale price of one Common Unit on Nasdaq,
the Bulletin Board or such other exchange or association on the last trading day
prior to the Valuation Date or, if no such closing sale price is available, the
average of the high bid and the low asked price quoted thereon on the last
trading day prior to the Valuation Date; or (iii) if the Common Units are not
then listed on a national stock exchange or quoted on Nasdaq, the Bulletin Board
or such other exchange or association, the fair market value of one Common Unit
as of the Valuation Date shall be determined and agreed upon in good faith by
both the Board of Directors of the general partner of the Partnership and the
Warrantholder.

 

 

 
4 

--------------------------------------------------------------------------------

 

 

(g) If this Warrant is not exercised on or prior to 5:00 P.M., New York City
time on the Exercise Expiration Date, this Warrant shall be void and all rights
of the holder hereof shall cease.

 

(h) Notwithstanding anything to the contrary contained herein, the Partnership
shall not effect the exercise of this Warrant and the Warrantholder shall not
have the right to exercise this Warrant pursuant to the terms and conditions of
this Warrant, and any such exercise shall be null and void and treated as if
never made, to the extent that, after giving effect to such exercise, such
Warrantholder (together with such Warrantholder's affiliates) would beneficially
own in excess of 4.99% (the “Maximum Percentage”) of the number of Common Units
outstanding immediately after giving effect to such exercise. For purposes of
the foregoing sentence, the aggregate number of Common Units beneficially owned
by such Warrantholder and its affiliates shall include the number of Common
Units issuable upon exercise of this Warrant with respect to which the
determination of such sentence is being made, but shall exclude the number of
Common Units which would be issuable upon (i) exercise of the remaining,
unexercised portion of this Warrant beneficially owned by such Warrantholder or
any of its affiliates and (ii) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Partnership beneficially
owned by such Warrantholder or any of its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “1934
Act”). For purposes of determining the number of outstanding Common Units, the
Warrantholder may rely on the number of outstanding Common Units as reflected in
(1) the Partnership's most recent Form 10-K, Form 10-Q, Form 8-K or other public
filing with the Securities and Exchange Commission, as the case may be, (2) a
more recent public announcement by the Partnership or (3) any other notice by
the Partnership or its transfer agent setting forth the number of Common Units
outstanding. For any reason at any time, upon the written or oral request of the
Warrantholder, the Partnership shall within one (1) Business Day confirm orally
and in writing to the Warrantholder the number of Common Units then outstanding.
In any case, the number of outstanding Common Units shall be determined after
giving effect to the conversion or exercise of securities of the Partnership,
including the Warrant, by the Warrantholder and its affiliates since the date as
of which such number of outstanding Common Units was reported. By written notice
to the Partnership, the Warrantholder may from time to time increase or decrease
the Maximum Percentage to any other percentage not in excess of 9.99% specified
in such notice; provided that any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Partnership. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 3(h) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended beneficial ownership limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.

 

Section 4. Compliance with the Securities Act. Except as set forth in Section
2(g) of the Warrant Issuance Agreement, dated as of June 24, 2013, pursuant to
which this Warrant was issued, the certificate evidencing the Warrant Units
shall bear a restrictive legend set forth on the first page of this Warrant. In
addition, as a condition precedent to the issuance of the Warrant Units upon
such exercise, the Warrantholder shall be required to covenant and agree that
(a) if this Warrant or any portion hereof is exercised pursuant to the net issue
election provided for in Section 3(f) within a year of the date this Warrant was
first issued, such Warrantholder will not sell such Warrant Units under Rule 144
or a similar rule under the Securities Act if it has been notified by the
Partnership that the Partnership is not current in its reporting obligations
under the Securities Exchange Act of 1934 (the “Exchange Act”), and (b) if this
Warrant or any portion hereof is exercised for cash consideration, until the
date that is one year from the date the applicable Warrant Units are first
delivered to the Warrantholder, such Warrantholder will not sell such Warrant
Units under Rule 144 or a similar rule under the Securities Act if it has been
notified by the Partnership that the Partnership is not current in its reporting
obligations under the Exchange Act.

 

 

 
5 

--------------------------------------------------------------------------------

 

 

Section 5. Payment of Taxes. The Partnership will pay any documentary stamp
taxes attributable to the initial issuance of Warrant Units issuable upon the
exercise of this Warrant; provided, however, that the Partnership shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Units in a
name other than that of the Warrantholder in respect of which such Warrant Units
are issued, and in such case the Partnership shall not be required to issue or
deliver any certificate for Warrant Units or any Warrant until the person
requesting the same has paid to the Partnership the amount of such tax or has
established to the Partnership’s reasonable satisfaction that such tax has been
paid. The Warrantholder shall be responsible for income taxes due under federal,
state or other law, if any such taxes are due.

 

Section 6. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen or destroyed, the Partnership shall issue in exchange
and substitution of and upon cancellation of the mutilated Warrant, or in lieu
of and substitution for this Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Units, but only upon
receipt of evidence reasonably satisfactory to the Partnership of such loss,
theft or destruction of this Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Partnership.

 

Section 7. Adjustments. The Exercise Price and number of Purchasable Warrant
Units subject to this Warrant shall be subject to adjustment from time to time
as set forth in this Section 7.

 

(a) If the Partnership shall, at any time or from time to time while this
Warrant is outstanding, subdivide its outstanding Common Units into a greater
number of Common Units or combine its outstanding Common Units into a smaller
number of Common Units or issue by reclassification of its outstanding Common
Units any units representing its limited partner interests (including any such
reclassification in connection with a consolidation or merger in which the
Partnership is the continuing entity), then the number of Purchasable Warrant
Units upon exercise of this Warrant and the Exercise Price in effect immediately
prior to the date upon which such change shall become effective shall be
adjusted by the Partnership so that the Warrantholder thereafter exercising this
Warrant shall be entitled to receive the number of Common Units or other limited
partner interests which the Warrantholder would have received if this Warrant
had been exercised in full immediately prior to such event upon payment of an
Exercise Price that has been adjusted to reflect the economics of such event to
the Warrantholder. Such adjustments shall be made successively whenever any
event listed above shall occur.

 

 

 
6 

--------------------------------------------------------------------------------

 

 

(b) If any capital reorganization, reclassification of the limited partner
interests of the Partnership, consolidation or merger of the Partnership with
another entity in which the Partnership is not the continuing entity, or sale,
transfer or other disposition of all or substantially all of the Partnership’s
assets to another entity shall be effected, in each case, directly or indirectly
or in one or more related transactions (each, a “Fundamental Transaction”),
then, as a condition of such Fundamental Transaction, lawful and adequate
provision shall be made whereby the Warrantholder shall thereafter have the
right to exercise this Warrant and receive, upon the basis and upon the terms
and conditions herein specified and in lieu of the Warrant Units immediately
theretofore issuable upon exercise of this Warrant, such limited partner
interests, securities or assets or property (including cash) as would have been
issuable or payable with respect to or in exchange for a number of Warrant Units
equal to the number of Warrant Units immediately theretofore issuable upon
exercise of this Warrant had this Warrant been exercised in full immediately
prior to such Fundamental Transaction (the “Transaction Consideration”), and in
any such case appropriate provision (as determined in good faith by the Board of
Directors of the general partner of the Partnership) shall be made with respect
to the rights and interests of each Warrantholder to the end that the provisions
hereof (including, without limitation, provision for adjustment of the Exercise
Price) shall thereafter be applicable as nearly equivalent as may be practicable
in relation to any Transaction Consideration deliverable upon the exercise
hereof. The Partnership shall not effect any such Fundamental Transaction unless
prior to or simultaneously with the consummation thereof the continuing entity
(if other than the Partnership) resulting from such consolidation or merger, or
the entity purchasing or otherwise acquiring such assets or other appropriate
entity, shall assume the obligation to deliver to the Warrantholder, at the last
address of the Warrantholder appearing on the books of the Partnership, such
Transaction Consideration as, in accordance with the foregoing provisions, the
Warrantholder may be entitled to receive upon exercise hereof, and the other
obligations under this Warrant. Without limiting the generality of the
foregoing, the terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
continuing entity to comply with the provisions of this Section 7(b) and
insuring that this Warrant (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.
The aggregate Exercise Price for this Warrant shall not be affected by any such
Fundamental Transaction, but the Partnership shall apportion such aggregate
Exercise Price among the Transaction Consideration in a reasonable manner
reflecting the relative value of any different components of the Transaction
Consideration, if applicable. If holders of Common Units are given any choice as
to the securities, cash or property to be received in a Fundamental Transaction,
then the Warrantholder shall be given the same choice as to the Transaction
Consideration it receives upon any exercise of this Warrant following such
Fundamental Transaction. At the Warrantholder’s request, any successor to the
Partnership or continuing entity in such Fundamental Transaction shall issue to
the Warrantholder a new Warrant consistent with the foregoing provisions and
evidencing the Warrantholder’s right to purchase the Transaction Consideration
for the aggregate Exercise Price upon exercise thereof.

 

 

 
7 

--------------------------------------------------------------------------------

 

 

(c) If the Partnership shall, at any time or from time to time while this
Warrant is outstanding, declare or make any dividend or other distribution of
its assets (or rights to acquire its assets) to holders of Common Units, by way
of return of capital or otherwise (including, without limitation, any
distribution of cash, Common Units or other securities or limited partner
interests, property or options by way of a dividend, spin off, reclassification,
corporate rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Warrantholder shall be entitled to participate in such
Distribution to the same extent that the Warrantholder would have participated
therein if the Warrantholder had held the number of Common Units acquirable upon
complete exercise of this Warrant (without regard to any limitations on exercise
hereof, including, without limitation, the Maximum Percentage) immediately
before the date as of which a record is taken for such Distribution, or, if no
such record is taken, the date as of which the record holders of Common Units
are to be determined for the participation in such Distribution (provided,
however, that, to the extent that the Warrantholder’s right to participate in
any such Distribution would result in the Warrantholder and its affiliates
exceeding the Maximum Percentage, then the Warrantholder shall not be entitled
to participate in such Distribution to such extent (and shall not be entitled to
beneficial ownership of such Common Units as a result of such Distribution (and
beneficial ownership) to such extent) and the portion of such Distribution shall
be held in abeyance for the Warrantholder until such time or times as its right
thereto would not result in the Warrantholder and its affiliates exceeding the
Maximum Percentage, at which time or times the Warrantholder shall be granted
such rights (and any rights under this Section 7(c) on such initial rights or on
any subsequent such rights to be held similarly in abeyance) to the same extent
as if there had been no such limitation).

 

(d) An adjustment to the Exercise Price shall become effective immediately after
the payment date in the case of each distribution and immediately after the
effective date of each other event which requires an adjustment.

 

(e) In the event that, as a result of an adjustment made pursuant to this
Section 7, the Warrantholder shall become entitled to receive any limited
partner interests in the Partnership other than Common Units, the limited
partner interests so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Units
contained in this Warrant.

 

(f) Except as provided in Section 7(g), if and whenever the Partnership shall
issue or sell, or is, in accordance with any of Sections 7(f)(i) - (vii), deemed
to have issued or sold, any Common Units (a “Trigger Issuance”) for no
consideration or for a consideration per unit less than the Market Price of the
Common Units in effect at the time of such Trigger Issuance (the “Current Market
Price”), the number of Purchasable Warrant Units which may be purchased upon
exercise of the Warrant shall be increased by multiplying the number of Warrant
Units which currently may be purchased upon exercise of the Warrant by the
following fraction:

 

            B           

   C + (D / E)

where

 



 

A=

the number of Warrant Units that can currently be purchased upon exercise of the
Warrant;



 

 

 
8 

--------------------------------------------------------------------------------

 

 



 

B =

the number of Common Units outstanding after giving effect to the issuance of
the number of Additional Common Units issued or deemed to be issued as a result
of the Trigger Issuance;



 



 

C =

the number of Common Units outstanding immediately prior to the Trigger
Issuance;



 



 

D =

the aggregate consideration, if any, received or deemed to be received by the
Partnership upon such Trigger Issuance; and



 



 

E =

the Current Market Price.



 

For purposes of this Section 7(f), “Additional Common Units” shall mean all
Common Units issued by the Partnership or deemed to be issued pursuant to this
Section 7(f), other than Excluded Issuances (as defined in Section 7(g)).

 

For purposes of this Section 7(f), the following Sections 7(f)(i) - (f)(vii)
shall also be applicable:

 

(i) Issuance of Rights or Options. In case at any time the Partnership shall in
any manner grant (directly and not by assumption in a merger or otherwise) any
warrants or other rights to subscribe for or to purchase, or any options for the
purchase of, Common Units or any limited partner interest or security
convertible into or exchangeable for Common Units (such warrants, rights or
options being called “Options” and such convertible or exchangeable limited
partner interests or securities being called “Convertible Securities”), whether
or not such Options or the right to convert or exchange any such Convertible
Securities are immediately exercisable, and the price per unit for which Common
Units are issuable upon the exercise of such Options or upon the conversion or
exchange of such Convertible Securities (determined by dividing (A) the sum
(which sum shall constitute the applicable consideration) of (1) the total
amount, if any, received or receivable by the Partnership as consideration for
the granting of such Options, plus (2) the aggregate amount of additional
consideration payable to the Partnership upon the exercise of all such Options,
plus (3), in the case of such Options which relate to Convertible Securities,
the aggregate amount of additional consideration, if any, payable upon the issue
or sale of such Convertible Securities and upon the conversion or exchange
thereof, by (B) the total maximum number of Common Units issuable upon the
exercise of such Options or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such Options) shall be less
than the Current Market Price in effect immediately prior to the time of the
granting of such Options, then the total number of Common Units issuable upon
the exercise of such Options or upon conversion or exchange of the total amount
of such Convertible Securities issuable upon the exercise of such Options shall
be deemed to have been issued for such price per unit as of the date of granting
of such Options or the issuance of such Convertible Securities and thereafter
shall be deemed to be outstanding for purposes of adjusting the number of
Purchasable Warrant Units. Except as otherwise provided in Section 7(f)(iii), no
adjustment of the number of Purchasable Warrant Units shall be made upon the
actual issue of such Common Units or of such Convertible Securities upon
exercise of such Options or upon the actual issue of such Common Units upon
conversion or exchange of such Convertible Securities.

 

 

 
9 

--------------------------------------------------------------------------------

 

 

(ii) Issuance of Convertible Securities. In case the Partnership shall in any
manner issue (directly and not by assumption in a merger or otherwise) or sell
any Convertible Securities, whether or not the rights to exchange or convert any
such Convertible Securities are immediately exercisable, and the price per unit
for which Common Units are issuable upon such conversion or exchange (determined
by dividing (A) the sum (which sum shall constitute the applicable
consideration) of (1) the total amount received or receivable by the Partnership
as consideration for the issue or sale of such Convertible Securities, plus
(2) the aggregate amount of additional consideration, if any, payable to the
Partnership upon the conversion or exchange thereof, by (B) the total number of
Common Units issuable upon the conversion or exchange of all such Convertible
Securities), shall be less than the Current Market Price in effect immediately
prior to the time of such issue or sale, then the total maximum number of Common
Units issuable upon conversion or exchange of all such Convertible Securities
shall be deemed to have been issued for such price per unit as of the date of
the issue or sale of such Convertible Securities and thereafter shall be deemed
to be outstanding for purposes of adjusting the number of Purchasable Warrant
Units, provided that (X) except as otherwise provided in Section 7(f)(iii), no
adjustment of the number of Purchasable Warrant Units shall be made upon the
actual issuance of such Common Units upon conversion or exchange of such
Convertible Securities and (Y) no further adjustment of the number of
Purchasable Warrant Units shall be made by reason of the issue or sale of
Convertible Securities upon exercise of any Options to purchase any such
Convertible Securities for which adjustments of the Exercise Price have been
made pursuant to the other provisions of Section 7(f).

 

(iii) Change in Option Price or Conversion Rate. Upon the happening of any of
the following events, namely, if the purchase price provided for in any Option
referred to in Section 7(f)(i), the additional consideration, if any, payable
upon the conversion or exchange of any Convertible Securities referred to in
Section 7(f)(i) or Section 7(f)(ii), or the rate at which Convertible Securities
referred to in Section 7(f)(i) or Section 7(f)(ii) are convertible into or
exchangeable for Common Units shall change at any time (including, without
limitation, changes under or by reason of provisions designed to protect against
dilution), the number of Purchasable Warrant Units at the time of such event
shall forthwith be readjusted to the number of Purchasable Warrant Units that
could be purchased upon exercise of the Warrant had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold.

 

(iv) Distributions. Subject to the provisions of this Section 7(f), in case the
Partnership shall declare or make any other distribution upon any limited
partner interest in the Partnership (other than the Common Units) payable in
Common Units, Options or Convertible Securities, then any Common Units, Options
or Convertible Securities, as the case may be, issuable in payment of such
distribution shall be deemed to have been issued or sold without consideration.

 

 

 
10 

--------------------------------------------------------------------------------

 

 

(v) Consideration for Limited Partner Interests. In case any Common Units,
Options or Convertible Securities shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the net amount received by
the Partnership therefor, after deduction therefrom of any expenses incurred or
any underwriting discounts, commissions or concessions paid or allowed by the
Partnership in connection therewith. In case any Common Units, Options or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the
Partnership shall be deemed to be the fair value of such consideration as
determined in good faith and agreed upon by both the Board of Directors of the
general partner of the Partnership and the Warrantholder, after deduction of any
expenses incurred or any underwriting discounts, commissions or concessions paid
or allowed by the Partnership in connection therewith. In case any Options shall
be issued in connection with the issue and sale of other securities of the
Partnership, together comprising one integral transaction in which no specific
consideration is allocated to such Options by the parties thereto, such Options
shall be deemed to have been issued for such consideration as determined in good
faith by the Board of Directors of the general partner of the Partnership. If
Common Units, Options or Convertible Securities shall be issued or sold by the
Partnership and, in connection therewith, other Options or Convertible
Securities (the “Additional Rights”) are issued, then the consideration received
or deemed to be received by the Partnership shall be reduced by the fair market
value of the Additional Rights (as determined using the Black-Scholes Option
Pricing Model or another method mutually agreed to by both the Partnership and
the Warrantholder). The Board of Directors of the general partner of the
Partnership shall respond promptly, in writing, to an inquiry by the
Warrantholder as to its view of the fair market value of the Additional Rights.
In the event that the Board of Directors of the general partner of the
Partnership and the Warrantholder are unable to agree upon the fair market value
of the Additional Rights, the Partnership and the Warrantholder shall jointly
select an appraiser who is experienced in such matters. The decision of such
appraiser shall be final and conclusive, and the cost of such appraiser shall be
borne evenly by the Partnership and the Warrantholder.

 

(vi) Record Date. In case the Partnership shall take a record of the holders of
its Common Units for the purpose of entitling them (A) to receive a distribution
payable in Common Units, Options or Convertible Securities or (B) to subscribe
for or purchase Common Units, Options or Convertible Securities, then such
record date shall be deemed to be the date of the issue or sale of the Common
Units deemed to have been issued or sold upon the declaration or the making of
such distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

(vii) Treasury Units. The number of Common Units outstanding at any given time
shall not include units owned or held by or for the account of the Partnership
or any of its wholly owned subsidiaries, and the disposition of any such units
(other than the cancellation or retirement thereof) shall be considered an issue
or sale of Common Units for purposes of this Section 7(f).

 

 

 
11 

--------------------------------------------------------------------------------

 

 

(g) Anything herein to the contrary notwithstanding, the Partnership shall not
be required to make any adjustment to the number of Purchasable Warrant Units in
the case of the issuance of (i) limited partner interests, Options or
Convertible Securities issued to directors, officers, employees or consultants
of the Partnership in connection with their service as directors of the general
partner of the Partnership (other than the foregoing nothing herein shall
exclude issuances to affiliates of the general partner of the Partnership from
the adjustment provisions of the Warrant), their employment by the Partnership
or their retention as consultants by the Partnership pursuant to an equity
compensation program approved by the Board of Directors of the general partner
of the Partnership or the compensation committee of the Board of Directors of
the general partner of the Partnership, provided that such issuances shall not
exceed 5% of the Reference Common Units (as defined below) for all such
issuances in excess of the Disregarded Number of Common Units (as defined
below), (ii) Common Units issued upon the conversion or exercise of Options or
Convertible Securities (including, without limitation, the Subordinated Units)
issued prior to the date hereof or hereafter issued pursuant to the exercise of
any warrants for the purchase of Subordinated Units issued to the Warrantholder
and/or other persons on the date hereof, provided that neither the conversion
price or exercise price nor number of units issuable under such Options or
Convertible Securities is amended, modified or changed after the date hereof
other than pursuant to the adjustment provisions of such Options or Convertible
Securities as they exist as of the date hereof, and (iii) Common Units issued or
issuable by reason of a unit split or other distribution on Common Units (but
only to the extent that such a unit split or distribution results in an
adjustment in the number of Purchasable Warrant Units that can be purchased upon
exercise of the Warrant pursuant to the other provisions of this Warrant)
(collectively, “Excluded Issuances”). For purposes hereof, the “Reference Common
Units” are 11,081,109 Common Units which equals the sum of (I) the 10,522,925
Common Units outstanding on the date hereof plus (II) the 559,184 Common Units
which are issuable upon the vesting of all of the currently outstanding grants
for Common Units previously made pursuant to the Partnership’s existing
long-term incentive plan (such number of common units provided for in this
clause (II), the “Disregarded Number of Common Units”).

 

(h) The adjustments required by this Section 7 shall be made whenever and as
often as any specified event requiring an adjustment shall occur, except that no
adjustment that would otherwise be required shall be made unless and until such
adjustment either by itself or with other adjustments not previously made
increases or decreases the number of Purchasable Warrant Units immediately prior
to the making of such adjustment by at least 1%. Any adjustment representing a
change of less than such minimum amount (except as aforesaid) shall be carried
forward and made as soon as such adjustment, together with other adjustments
required by this Section 7 and not previously made, would result in such minimum
adjustment.

 

Section 8. Purchase Rights. In addition to any adjustments pursuant to Section
7, if at any time the Partnership grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock (the
“Purchase Rights”), then the Warrantholder shall be entitled to acquire, upon
the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Warrantholder could have acquired if the Warrantholder had held the
number of Common Units acquirable upon complete exercise of this Warrant
(without regard to any limitations on exercise hereof) immediately before the
date as of which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
Warrantholders of Common Units are to be determined for the grant, issue or sale
of such Purchase Rights (provided, however, that, to the extent that the
Warrantholder’s right to participate in any such Purchase Right would result in
the Warrantholder exceeding the Maximum Percentage, then the Warrantholder shall
not be entitled to participate in such Purchase Right to such extent (and shall
not be entitled to beneficial ownership of such Common Units as a result of such
Purchase Right (and beneficial ownership) to such extent) and such Purchase
Right to such extent shall be held in abeyance for the Warrantholder until such
time or times as its right thereto would not result in the Warrantholder
(together with such Warrantholder’s affiliates) exceeding the Maximum
Percentage, at which time or times the Warrantholder shall be granted such right
(and any Purchase Right granted, issued or sold on such initial Purchase Right
or on any subsequent Purchase Right to be held similarly in abeyance) to the
same extent as if there had been no such limitation).

 

 

 
12 

--------------------------------------------------------------------------------

 

 

Section 9. Termination of Trading Event. If, at any time prior to the third
(3rd) anniversary of the Exercise Commencement Date, the Common Units have not
been listed for trading on an Eligible Market for a period of sixty (60) days (a
“Termination of Trading Event”), at the written request of the Warrantholder
delivered on or before the sixtieth (60th) day after the occurrence of the
Termination of Trading Event (the date the Warrantholder delivers a written
notice of such request, a “Put Notice Date”), the Partnership shall purchase
this Warrant from the Warrantholder by paying to the Warrantholder, within three
(3) Business Days of the date the Put Value is determined, cash in an amount
equal to the Put Value of the remaining unexercised portion of this Warrant on
the Put Notice Date. As used herein, “Eligible Market” means, the NYSE MKT LLC,
The NASDAQ Global Market, The NASDAQ Global Select Market, The NASDAQ Capital
Market or The New York Stock Exchange, Inc. As used herein, “Put Value” means
the value of this Warrant as determined by an independent third party valuation
firm or investment bank jointly selected by the Partnership and the
Warrantholder based on an enterprise value without deduction for liquidity and
minority interests, the costs of which valuation shall be borne by the
Partnership. The Partnership shall promptly engage such valuation firm and
promptly provide such valuation firm with all such information as it shall
reasonably request in completing its valuation work.

 

Section 10. Income Tax Treatment. The Warrantholder and the Partnership agree
that, solely for income tax purposes, the Warrants shall be treated from and
after issuance as if exercised by the holder thereof.  In connection therewith,
the Partnership shall issue to the holder of the Warrants information returns on
IRS Form K-1 (and corresponding forms for state, local and foreign income tax
reporting purposes) reflecting the allocations of income, gain, loss, deduction
and credit to the holder of the Warrants computed as if the Warrants had been
exercised in full upon issuance.

 

Section 11. Calculations and Fractional Interest. All calculations made pursuant
to this Warrant shall be made to the nearest cent. The Partnership shall not be
required to issue fractions of Warrant Units upon the exercise of this Warrant.
If any fractional Common Unit would, except for the provisions of the first
sentence of this Section 11, be deliverable upon such exercise, the Partnership,
in lieu of delivering such fractional unit, shall pay to the exercising
Warrantholder an amount in cash equal to the Market Price of such fractional
Common Unit on the date of exercise.

 

Section 12. Benefits. Nothing in this Warrant shall be construed to give any
person or entity (other than the Partnership and the Warrantholder) any legal or
equitable right, remedy or claim, it being agreed that this Warrant shall be for
the sole and exclusive benefit of the Partnership and the Warrantholder.

 

 

 
13 

--------------------------------------------------------------------------------

 

 

Section 13. Adjustment Notices. Upon the happening of any event requiring an
adjustment of the Exercise Price, the Partnership shall promptly give written
notice thereof to the Warrantholder at the address appearing in the records of
the Partnership, stating the adjusted Exercise Price and the adjusted number of
Warrant Units resulting from such event and setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.
Failure to give such notice to the Warrantholder or any defect therein shall not
affect the legality or validity of the subject adjustment.

 

Section 14. Identity of Transfer Agent. The Transfer Agent for the Common Units
is American Stock Transfer and Trust Company, LLC. Upon the appointment of any
subsequent transfer agent for the Common Units or other units of the
Partnership’s capital securities issuable upon the exercise of the rights of
purchase represented by this Warrant, the Partnership will mail to the
Warrantholder a statement setting forth the name and address of such transfer
agent.

 

Section 15. Book Entry Option. Notwithstanding anything to the contrary in this
Warrant, the Partnership shall have the option to elect to issue any Common
Units issuable pursuant to the terms of this Warrant in book entry form rather
than issuing certificates evidencing such issuances.

 

Section 16. Notices. Unless otherwise provided, any notice required or permitted
under this Warrant shall be given in writing and shall be deemed effectively
given as hereinafter described: (a) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (b) if given by electronic mail
or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (c) if given by mail, then such notice
shall be deemed given upon the earlier of (i) receipt of such notice by the
recipient or (ii) three (3) days after such notice is deposited in the first
class mail, postage prepaid, and (d) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one (1) Business
Day after delivery to such carrier. All notices shall be addressed as follows:
if to the Warrantholder, at its address as set forth in the Partnership’s books
and records or at such other address as the Warrantholder may designate by
advance written notice to the Partnership, and if to the Partnership, at the
address as follows or at such other address as the Partnership may designate by
advance written notice to the Warrantholder:

 

Oxford Resource Partners, LP

41 South High Street, Suite 3450

Columbus, Ohio 43215

Attn: Chief Legal Officer

Email: dmaher@oxfordresources.com

Fax: (614) 754-7100

 

Section 17. Section Headings. The section headings in this Warrant are for the
convenience of the Partnership and the Warrantholder and in no way alter,
modify, amend, limit or restrict the provisions hereof.

 

Section 18. Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

 

 

 
14 

--------------------------------------------------------------------------------

 

 

Section 19. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without reference to the choice of law provisions
thereof. The Partnership and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York located in New York County and the United States District Court for
the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Warrant and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Warrant. The Partnership and, by accepting this Warrant, the Warrantholder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. The Partnership
and, by accepting this Warrant, the Warrantholder, each irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTNERSHIP AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER, HEREBY
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 

Section 20. No Rights as Limited Partner. Except as set forth herein or in the
Partnership Agreement, prior to the exercise of this Warrant, the Warrantholder
shall not have or exercise any rights as a limited partner of the Partnership by
virtue of its ownership of this Warrant, including, without limitation, the
right to receive distributions, exercise any rights to vote, or consent or
receive notice as unitholders in respect of the meetings of unitholders or any
other matter.

 

Section 21. Amendment; Waiver. Any term of this Warrant may be amended or waived
(including the adjustment provisions included in Section 7) only upon the
written consent of the Partnership and the Warrantholder, provided that nothing
herein shall preclude the Partnership from lowering the Exercise Price.

 

Section 22. Reservation of Common Units. The Partnership shall at all times
reserve and keep available a number of its authorized but unissued Common Units
that will be sufficient to permit the exercise in full of this Warrant and all
other outstanding warrants issued in connection with the Second Lien Financing
Agreement.

 

Section 23. Requirement for Signature. Unless and until signed by the
Partnership, this Warrant shall be invalid and of no force or effect and may not
be exercised by the holder hereof.

 

Section 24. Severability. In the event that any one or more of the provisions
contained in this Warrant shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in any other respect and the remaining
provisions of this Warrant shall not be in any way impaired so long as this
Warrant as so modified continues to express, without material change, the
original intentions of the Warrantholder and the Partnership as to the subject
matter hereof and the invalidity, illegality or unenforceability of any
provision in question does not substantially impair the respective expectations
or reciprocal obligations of the Warrantholder and the Partnership or the
practical realization of the benefits that would otherwise be conferred upon the
Warrantholder and the Partnership. The Warrantholder and the Partnership will
endeavor in good faith negotiations to replace any invalid, illegal or
unenforceable provision with a valid provision, the effect of which comes as
close as possible to that of the invalid, illegal or unenforceable provision.

 

[Signature on Following Page]

 



 
15 

--------------------------------------------------------------------------------

 



 

 

IN WITNESS WHEREOF, the Partnership has caused this Warrant to be duly executed
as of the date first above written.

 

 

Oxford Resource Partners, LP
By Oxford Resources GP, LLC, its general partner


 

 

By:                                                                
             

      Daniel M. Maher, Senior Vice President

 

 

 
16 

--------------------------------------------------------------------------------

 

 

 

APPENDIX A

Oxford Resource Partners, LP

WARRANT EXERCISE FORM

 

To [Name]:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (the “Warrant”) for, and to purchase
thereunder by the payment of the Exercise Price and surrender of the Warrant,
Warrant Units as defined and provided for therein, and requests that
certificates for the Warrant Units be issued as follows:

 

 

                                                                                                  

  Name

                                                                                                  

                                                                                                  



Address

 

 

                                                                                                   

Federal Identification or Social Security No.

 

and delivered by:

 

☐      certified mail to the above address, or

☐      electronically (provide DWAC Instructions: ________________), or

☐      (other) ____________________________ (specify)

 

and, if the number of Warrant Units shall not be all the Warrant Units
purchasable upon exercise of this Warrant, that a new warrant for the balance of
the Warrant Units purchasable upon exercise of the Warrant be registered in the
name of the undersigned Warrantholder or the undersigned Warrantholder’s
assignee as below indicated and delivered to the address stated below.

 

Notwithstanding anything to the contrary contained herein, this election shall
constitute a representation by the Warrantholder of the Warrant submitting this
election that the recipient of the Common Units issued upon the exercise of this
Warrant is an Eligible Citizen. The Partnership may rely on this representation
and warranty of the Warrantholder in determining whether the recipient of the
Common Units issued upon the exercise of this Warrant is an Eligible Citizen.

 

[Signature Page Follows]

 

 



 
A-1 

--------------------------------------------------------------------------------

 



 

 

Dated: _________________, _________

 

 



Note:The signature must correspond with the name of the Warrantholder as written
on the first page of the Warrant in every particular, without alteration or
enlargement or any change whatever, unless the Warrant has been assigned.

                Signature:                                                                 

 

                                                                                   

Name (please print)

                                                                                   

                                                                                   

Address

 

                                                                                   

Federal Identification or Social Security No.

 

Assignee:

                                                                                   

                                                                                   

                                                                                   
 



 

 
A-2 

--------------------------------------------------------------------------------

 

 

 

APPENDIX B

Oxford Resource Partners, LP

NET ISSUE ELECTION NOTICE

 

To: [Name]

 

Date: ____________,_______

 

 

 

The undersigned hereby elects under Section 3(f) of the within Warrant (the
“Warrant”) to surrender the right to purchase __________________ Common Units
pursuant to the Warrant and hereby requests the issuance of ___________________
Common Units. The certificate(s) for the units issuable upon such net issue
election shall be issued in the name of the undersigned or as otherwise
indicated below.

 



 

 

Signature

 

 

Name for Registration

 

 

Mailing Address



 

 

 
B-1 

--------------------------------------------------------------------------------

 

 

EXHIBIT G-2

 

FORM OF PARENT SUBORDINATED UNITS AWARD

 

(attached)

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED (the “Securities Act”), (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO
RULE 144 UNDER THE SECURITIES ACT WITHOUT RESTRICTION, OR (III) THE PARTNERSHIP
HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH
TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE
FOREGOING THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR ANY OTHER MARGIN LOAN ENTERED INTO BY THE HOLDER OF THE SECURITIES OR
ITS AFFILIATES IN THE ORDINARY COURSE OF BUSINESS.

 

No. OXFSW-_____

 June 24, 2013

                                       

 

Oxford Resource Partners, LP

 

WARRANT TO PURCHASE SUBORDINATED UNITS

 

For VALUE RECEIVED, [•] (the “Warrantholder”) is entitled to purchase, subject
to the provisions of this Warrant to Purchase Subordinated Units (this
“Warrant”), from OXFORD RESOURCE PARTNERS, LP, a Delaware limited partnership
(the “Partnership”), at an exercise price per unit equal to $0.01 per
Subordinated Unit (the “Exercise Price”), at any time after the date hereof (the
“Exercise Commencement Date”) and not later than 5:00 P.M., New York City time,
on the fifth anniversary of the date hereof (the “Exercise Expiration Date”), up
to [●] units (the “Warrant Units”) of the Partnership’s subordinated units
representing limited partner interests (the “Subordinated Units”). The number of
Warrant Units purchasable upon exercise of this Warrant (the “Purchasable
Warrant Units”) shall be subject to adjustment from time to time as described
herein.

 

This Warrant is authorized under the terms of that certain Third Amended and
Restated Agreement of Limited Partnership of Oxford Resource Partners, LP dated
July 19, 2010, as amended by that certain First Amendment to Amended and
Restated Agreement of Limited Partnership dated June 24, 2013 (the “Partnership
Agreement”), and is issued in connection with that certain Financing Agreement,
dated as of June 24, 2013, by and among Oxford Mining Company, LLC, a wholly
owned subsidiary of the Partnership, as borrower (the “Borrower”), the lenders
signatory thereto, and Obsidian Agency Services, Inc., as administrative agent
(the “Second Lien Financing Agreement”). Unless otherwise indicated herein or
therein, capitalized terms used in this Warrant or any appendix hereto shall
have the respective meanings ascribed to such terms herein or in the Partnership
Agreement.

 

Section 1. Registration. The Partnership shall maintain books for the transfer
and registration of this Warrant. Upon the initial issuance of this Warrant, the
Partnership shall issue and register this Warrant in the name of the
Warrantholder.

 

Section 2. Transfers. As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act, or an
exemption from such registration, and in compliance with any applicable state
securities laws. Subject to such restrictions, the Partnership shall transfer
this Warrant in whole or in part from time to time upon the books to be
maintained by the Partnership for that purpose, upon surrender thereof for
transfer, properly endorsed or accompanied by appropriate instructions for
transfer and such other documents as may be reasonably required by the
Partnership, including, if required by the Partnership, an opinion of its
counsel to the effect that such transfer is exempt from the registration
requirements of the Securities Act, to establish that such transfer is being
made in accordance with the terms hereof, and a new warrant shall be issued to
the transferee with this Warrant being surrendered in whole or in part by the
Warrantholder and voided and canceled by the Partnership.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3. Exercise of Warrant.

 

(a) This Warrant may be exercised in whole or in part at any time on or after
the Exercise Commencement Date and prior to the Exercise Expiration Date, upon
delivery of the warrant exercise form attached hereto as Appendix A (the “Notice
of Exercise”) and payment by certified check or wire transfer (or by net
exercise as provided in Section 3(f)) for the aggregate Exercise Price for that
number of Warrant Units then being purchased, to the Partnership during normal
business hours on any day other than a Saturday or Sunday on which banks are
open for business in New York City (a “Business Day”) at the Partnership’s
principal executive offices (or such other office or agency of the Partnership
as the Partnership may designate by notice to the Warrantholder, provided that
any Notice of Exercise delivered after 12:00 noon, New York City time, will be
deemed delivered the next Business Day). The Warrant Units so purchased shall be
deemed to be issued to the Warrantholder or the Warrantholder’s designee, as the
record owner of such Warrant Units, as of 5:00 P.M., New York City time, on the
date on which the aggregate Exercise Price shall have been paid (unless the
exercise is a net issuance exercise as provided in Section 3(f)). The
Subordinated Units shall not be certificated and shall be evidenced only by the
registration of such Subordinated Units on the books and records of the
Partnership maintained for such purpose.

 

(b) Notwithstanding anything herein to the contrary, the Warrantholder shall not
be required to physically surrender this Warrant to the Partnership until the
Warrantholder has purchased all of the Warrant Units available hereunder and
this Warrant has been exercised in full, in which case the Warrantholder shall
surrender this Warrant to the Partnership for cancellation within three (3) days
of the date the final Notice of Exercise is delivered to the Partnership.
Partial exercises of this Warrant resulting in purchases of a portion of the
total number of Warrant Units available hereunder shall have the effect of
lowering the outstanding number of Purchasable Warrant Units hereunder in an
amount equal to the applicable number of Warrant Units purchased. The
Partnership shall maintain records showing the number of Warrant Units purchased
and the date of such purchases. The Partnership shall deliver any objection to
any Notice of Exercise within one (1) Business Day of receipt of such Notice of
Exercise. In the event of any dispute or discrepancy, the records of the
Partnership shall be controlling and determinative in the absence of manifest
error. The Warrantholder and any assignee, by acceptance of this Warrant,
acknowledge and agree that, by reason of the provisions of this Section 3(b),
following the purchase of a portion of the Warrant Units hereunder, the number
of Warrant Units available for purchase hereunder at any given time may be less
than the amount stated on the face hereof.

 

 

 
2 

--------------------------------------------------------------------------------

 

 

(c) If this Warrant shall have been exercised in part and surrendered, the
Partnership shall, at its own expense and at the time of delivery of the
certificate or certificates representing Warrant Units, deliver to the
Warrantholder a new Warrant evidencing the rights of the Warrantholder to
purchase the unpurchased Warrant Units called for by this Warrant, which new
Warrant shall in all other respects be identical to this Warrant.

 

(d) If this Warrant is not exercised on or prior to 5:00 P.M., New York City
time on the Exercise Expiration Date, this Warrant shall be void and all rights
of the holder hereof shall cease.

 

(e) [Intentionally left blank]

 

(f) Notwithstanding any other provision contained herein to the contrary, the
Warrantholder may elect to receive, without the payment by the Warrantholder of
the aggregate Exercise Price in respect of the Subordinated Units to be
acquired, Subordinated Units equal to the value of this Warrant or any portion
hereof by the surrender of this Warrant (or such portion of this Warrant being
so exercised) together with the Net Issue Election Notice attached hereto as
Appendix B (the “Net Issue Election Notice”) duly executed, at the office of the
Partnership. Thereupon, the Partnership shall issue to the Warrantholder such
number of fully paid, validly issued and non-assessable (except as such
non-assessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware Revised Uniform Limited Partnership Act) Subordinated Units as is
computed using the following formula:

 

 



X =

Y (A - B)

A



 

 

 

where

 

X = the number of Subordinated Units which shall be issued to the Warrantholder;

 

Y = the number of Warrant Units covered by this Warrant that the Warrantholder
is surrendering at such time for net issuance exercise (including both units to
be issued to the Warrantholder and units to be canceled as payment therefor);

 

A = the Fair Market Value (as defined below) of one Subordinated Unit as at the
time the net issue election is made; and

 

B = the Exercise Price in effect under this Warrant at the time the net issue
election is made.

 

For purposes of Rule 144(d) promulgated under the Securities Act of 1933, as in
effect on the Exercise Commencement Date, it is intended that the Warrant Units
issued in a net issuance exercise shall be deemed to have been acquired by the
Warrantholder, and the holding period for the Warrant Units shall be deemed to
have commenced, on the Exercise Commencement Date.

 

 

 
3 

--------------------------------------------------------------------------------

 

 

(g) Notwithstanding anything to the contrary contained herein, the Partnership
shall not effect the exercise of this Warrant and the Warrantholder shall not
have the right to exercise this Warrant pursuant to the terms and conditions of
this Warrant, and any such exercise shall be null and void and treated as if
never made, to the extent that, after giving effect to such exercise, such
Warrantholder (together with such Warrantholder's affiliates) would beneficially
own in excess of 4.99% (the “Maximum Percentage”) of the number of Common Units
outstanding immediately after giving effect to such exercise. For purposes of
the foregoing sentence, the aggregate number of Common Units beneficially owned
by such Warrantholder and its affiliates shall include the number of Common
Units issuable upon conversion of the Subordinated Units issuable upon exercise
of this Warrant with respect to which the determination of such sentence is
being made, but shall exclude the number of Common Units which would be issuable
upon (i) conversion of the Subordinated Units issuable upon exercise of the
remaining, unexercised portion of this Warrant beneficially owned by such
Warrantholder or any of its affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Partnership
beneficially owned by such Warrantholder or any of its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”). For purposes of determining the number of outstanding Common
Units, the Warrantholder may rely on the number of outstanding Common Units as
reflected in (1) the Partnership's most recent Form 10-K, Form 10-Q, Form 8-K or
other public filing with the Securities and Exchange Commission, as the case may
be, (2) a more recent public announcement by the Partnership or (3) any other
notice by the Partnership or its transfer agent setting forth the number of
Common Units outstanding. For any reason at any time, upon the written or oral
request of the Warrantholder, the Partnership shall within one (1) Business Day
confirm orally and in writing to the Warrantholder the number of Common Units
then outstanding. In any case, the number of outstanding Common Units shall be
determined after giving effect to the conversion or exercise of securities of
the Partnership, including the Warrant, by the Warrantholder and its affiliates
since the date as of which such number of outstanding Common Units was reported.
By written notice to the Partnership, the Warrantholder may from time to time
increase or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% specified in such notice; provided that any such increase will
not be effective until the sixty-first (61st) day after such notice is delivered
to the Partnership. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(g) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.

 

Section 4. Compliance with the Securities Act. Except as set forth in Section
2(g) of the Warrant Issuance Agreement, dated as of June 24, 2013, pursuant to
which this Warrant was issued (the "Warrant Issuance Agreement"), any
certificate evidencing the Warrant Units shall bear a restrictive legend set
forth on the first page of this Warrant.

 

Section 5. Payment of Taxes. The Partnership will pay any documentary stamp
taxes attributable to the initial issuance of Warrant Units issuable upon the
exercise of this Warrant; provided, however, that the Partnership shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Units in a
name other than that of the Warrantholder in respect of which such Warrant Units
are issued, and in such case the Partnership shall not be required to issue or
deliver any certificate for Warrant Units or any Warrant until the person
requesting the same has paid to the Partnership the amount of such tax or has
established to the Partnership’s reasonable satisfaction that such tax has been
paid. The Warrantholder shall be responsible for income taxes due under federal,
state or other law, if any such taxes are due.

 

 

 
4 

--------------------------------------------------------------------------------

 

 

Section 6. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen or destroyed, the Partnership shall issue in exchange
and substitution of and upon cancellation of the mutilated Warrant, or in lieu
of and substitution for this Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Units, but only upon
receipt of evidence reasonably satisfactory to the Partnership of such loss,
theft or destruction of this Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Partnership.

 

Section 7. Adjustments. The Exercise Price and number of Purchasable Warrant
Units subject to this Warrant shall be subject to adjustment from time to time
as set forth in this Section 7.

 

(a) If the Partnership shall, at any time or from time to time while this
Warrant is outstanding, subdivide its outstanding Subordinated Units into a
greater number of Subordinated Units or combine its outstanding Subordinated
Units into a smaller number of Subordinated Units or issue by reclassification
of its outstanding Subordinated Units any units representing its limited partner
interests (including any such reclassification in connection with a
consolidation or merger in which the Partnership is the continuing entity), then
the number of Purchasable Warrant Units upon exercise of this Warrant and the
Exercise Price in effect immediately prior to the date upon which such change
shall become effective shall be adjusted by the Partnership so that the
Warrantholder thereafter exercising this Warrant shall be entitled to receive
the number of Subordinated Units or other limited partner interests which the
Warrantholder would have received if this Warrant had been exercised in full
immediately prior to such event upon payment of an Exercise Price that has been
adjusted to reflect the economics of such event to the Warrantholder. Such
adjustments shall be made successively whenever any event listed above shall
occur.

 

(b) If any capital reorganization, reclassification of the limited partner
interests of the Partnership, consolidation or merger of the Partnership with
another entity in which the Partnership is not the continuing entity, or sale,
transfer or other disposition of all or substantially all of the Partnership’s
assets to another entity shall be effected, in each case, directly or indirectly
or in one or more related transactions (each, a “Fundamental Transaction”),
then, as a condition of such Fundamental Transaction, lawful and adequate
provision shall be made whereby the Warrantholder shall thereafter have the
right to exercise this Warrant and receive, upon the basis and upon the terms
and conditions herein specified and in lieu of the Warrant Units immediately
theretofore issuable upon exercise of this Warrant, such limited partner
interests, securities or assets or property (including cash) as would have been
issuable or payable with respect to or in exchange for a number of Warrant Units
equal to the number of Warrant Units immediately theretofore issuable upon
exercise of this Warrant had this Warrant been exercised in full immediately
prior to such Fundamental Transaction (the “Transaction Consideration”), and in
any such case appropriate provision (as determined in good faith by the Board of
Directors of the general partner of the Partnership) shall be made with respect
to the rights and interests of each Warrantholder to the end that the provisions
hereof (including, without limitation, provision for adjustment of the Exercise
Price) shall thereafter be applicable as nearly equivalent as may be practicable
in relation to any Transaction Consideration deliverable upon the exercise
hereof. The Partnership shall not effect any such Fundamental Transaction unless
prior to or simultaneously with the consummation thereof the continuing entity
(if other than the Partnership) resulting from such consolidation or merger, or
the entity purchasing or otherwise acquiring such assets or other appropriate
entity, shall assume the obligation to deliver to the Warrantholder, at the last
address of the Warrantholder appearing on the books of the Partnership, such
Transaction Consideration as, in accordance with the foregoing provisions, the
Warrantholder may be entitled to receive upon exercise hereof, and the other
obligations under this Warrant. Without limiting the generality of the
foregoing, the terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
continuing entity to comply with the provisions of this Section 7(b) and
insuring that this Warrant (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.
The aggregate Exercise Price for this Warrant shall not be affected by any such
Fundamental Transaction, but the Partnership shall apportion such aggregate
Exercise Price among the Transaction Consideration in a reasonable manner
reflecting the relative value of any different components of the Transaction
Consideration, if applicable. If holders of Subordinated Units are given any
choice as to the securities, cash or property to be received in a Fundamental
Transaction, then the Warrantholder shall be given the same choice as to the
Transaction Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. At the Warrantholder’s request, any
successor to the Partnership or continuing entity in such Fundamental
Transaction shall issue to the Warrantholder a new Warrant consistent with the
foregoing provisions and evidencing the Warrantholder’s right to purchase the
Transaction Consideration for the aggregate Exercise Price upon exercise
thereof.

 

 

 
5 

--------------------------------------------------------------------------------

 

 

(c) If the Partnership shall, at any time or from time to time while this
Warrant is outstanding, declare or make any dividend or other distribution of
its assets (or rights to acquire its assets) to holders of Subordinated Units,
by way of return of capital or otherwise (including, without limitation, any
distribution of cash, Subordinated Units or other securities or limited partner
interests, property or options by way of a dividend, spin off, reclassification,
corporate rearrangement, scheme of arrangement or other similar transaction) (a
“Distribution”), at any time after the issuance of this Warrant, then, in each
such case, the Warrantholder shall be entitled to participate in such
Distribution to the same extent that the Warrantholder would have participated
therein if the Warrantholder had held the number of Subordinated Units
acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof, including, without limitation, the Maximum
Percentage) immediately before the date as of which a record is taken for such
Distribution, or, if no such record is taken, the date as of which the record
holders of Subordinated Units are to be determined for the participation in such
Distribution (provided, however, that, to the extent that the Warrantholder’s
right to participate in any such Distribution would result in the Warrantholder
and its affiliates exceeding the Maximum Percentage, then the Warrantholder
shall not be entitled to participate in such Distribution to such extent (and
shall not be entitled to beneficial ownership of such Common Units as a result
of such Distribution (and beneficial ownership) to such extent) and the portion
of such Distribution shall be held in abeyance for the Warrantholder until such
time or times as its right thereto would not result in the Warrantholder and its
affiliates exceeding the Maximum Percentage, at which time or times the
Warrantholder shall be granted such rights (and any rights under this Section
7(c) on such initial rights or on any subsequent such rights to be held
similarly in abeyance) to the same extent as if there had been no such
limitation).

 

(d) An adjustment to the Exercise Price shall become effective immediately after
the payment date in the case of each distribution and immediately after the
effective date of each other event which requires an adjustment.

 

(e) In the event that, as a result of an adjustment made pursuant to this
Section 7, the Warrantholder shall become entitled to receive any limited
partner interests in the Partnership other than Subordinated Units, the limited
partner interests so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Units
contained in this Warrant.

 

(f) If and whenever the Partnership shall issue or sell, or is, in accordance
with any of Sections 7(f)(i) - (vii), deemed to have issued or sold, any
Subordinated Units (a “Trigger Issuance”) for no consideration or for a
consideration per unit less than the Fair Market Value of the Subordinated Units
in effect at the time of such Trigger Issuance (the “Current Fair Market
Value”), the number of Purchasable Warrant Units which may be purchased upon
exercise of the Warrant shall be increased by multiplying the number of Warrant
Units which currently may be purchased upon exercise of the Warrant by the
following fraction:

 

           B          

   C + (D / E)

where

 



 

A=

the number of Warrant Units that can currently be purchased upon exercise of the
Warrant;



 



 

B =

the number of Subordinated Units outstanding after giving effect to the issuance
of the number of Additional Subordinated Units issued or deemed to be issued as
a result of the Trigger Issuance;



 



 

C =

the number of Subordinated Units outstanding immediately prior to the Trigger
Issuance;



 



 

D =

the aggregate consideration, if any, received or deemed to be received by the
Partnership upon such Trigger Issuance; and



 



 

E =

the Current Fair Market Value.



 

For purposes of this Section 7(f), “Additional Subordinated Units” shall mean
all Subordinated Units issued by the Partnership or deemed to be issued pursuant
to this Section 7(f).

 

 

 
6 

--------------------------------------------------------------------------------

 

 

For purposes of this Section 7(f), “Fair Market Value” of the Subordinated Units
shall mean the highest price per Subordinated Unit which the Partnership could
obtain from a willing buyer (not a current employee, director, officer, member
or stockholder (or affiliate of any of the foregoing)) for Subordinated Units
sold by the Partnership, determined by method mutually agreed to by both the
Partnership and the Warrantholder). The Board of Directors of the general
partner of the Partnership shall respond promptly, in writing, to an inquiry by
the Warrantholder as to its view of the fair market value of the Subordinated
Units. In the event that the Board of Directors of the general partner of the
Partnership and the Warrantholder are unable to agree upon the fair market value
of the Subordinated Units, the Partnership and the Warrantholder shall jointly
select an appraiser who is experienced in such matters. The decision of such
appraiser shall be final and conclusive, and the cost of such appraiser shall be
borne by the Partnership.

 

For purposes of this Section 7(f), the following Sections 7(f)(i) - (f)(vii)
shall also be applicable:

 

(i) Issuance of Rights or Options. In case at any time the Partnership shall in
any manner grant (directly and not by assumption in a merger or otherwise) any
warrants or other rights to subscribe for or to purchase, or any options for the
purchase of, Subordinated Units or any limited partner interest or security
convertible into or exchangeable for Subordinated Units (such warrants, rights
or options being called “Options” and such convertible or exchangeable limited
partner interests or securities being called “Convertible Securities”), whether
or not such Options or the right to convert or exchange any such Convertible
Securities are immediately exercisable,  and the price per unit for which
Subordinated Units are issuable upon the exercise of such Options or upon the
conversion or exchange of such Convertible Securities (determined by dividing
(A) the sum (which sum shall constitute the applicable consideration) of (1) the
total amount, if any, received or receivable by the Partnership as consideration
for the granting of such Options, plus (2) the aggregate amount of additional
consideration payable to the Partnership upon the exercise of all such Options,
plus (3), in the case of such Options which relate to Convertible Securities,
the aggregate amount of additional consideration, if any, payable upon the issue
or sale of such Convertible Securities and upon the conversion or exchange
thereof, by (B) the total maximum number of Subordinated Units issuable upon the
exercise of such Options or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such Options) shall be less
than the Current Fair Market Value in effect immediately prior to the time of
the granting of such Options, then the total number of Subordinated Units
issuable upon the exercise of such Options or upon conversion or exchange of the
total amount of such Convertible Securities issuable upon the exercise of such
Options shall be deemed to have been issued for such price per unit as of the
date of granting of such Options or the issuance of such Convertible Securities
and thereafter shall be deemed to be outstanding for purposes of adjusting the
number of Purchasable Warrant Units. Except as otherwise provided in Section
7(f)(iii), no adjustment of the number of Purchasable Warrant Units shall be
made upon the actual issue of such Subordinated Units or of such Convertible
Securities upon exercise of such Options or upon the actual issue of such
Subordinated Units upon conversion or exchange of such Convertible Securities.

 

(ii) Issuance of Convertible Securities. In case the Partnership shall in any
manner issue (directly and not by assumption in a merger or otherwise) or sell
any Convertible Securities, whether or not the rights to exchange or convert any
such Convertible Securities are immediately exercisable, and the price per unit
for which Subordinated Units are issuable upon such conversion or exchange
(determined by dividing (A) the sum (which sum shall constitute the applicable
consideration) of (1) the total amount received or receivable by the Partnership
as consideration for the issue or sale of such Convertible Securities, plus
(2) the aggregate amount of additional consideration, if any, payable to the
Partnership upon the conversion or exchange thereof, by (B) the total number of
Subordinated Units issuable upon the conversion or exchange of all such
Convertible Securities), shall be less than the Current Fair Market Value in
effect immediately prior to the time of such issue or sale, then the total
maximum number of Subordinated Units issuable upon conversion or exchange of all
such Convertible Securities shall be deemed to have been issued as of the date
of the issue or sale of such Convertible Securities and thereafter shall be
deemed to be outstanding for purposes of adjusting the number of Purchasable
Warrant Units, provided that, except as otherwise provided in Section 7(f)(iii),
(X) no adjustment of the number of Purchasable Warrant Units shall be made upon
the actual issuance of such Subordinated Units upon conversion or exchange of
such Convertible Securities and (Y) no further adjustment of the number of
Purchasable Warrant Units shall be made by reason of the issue or sale of
Convertible Securities upon exercise of any Options to purchase any such
Convertible Securities for which adjustments of the Exercise Price have been
made pursuant to the other provisions of Section 7(f).

 

 

 
7 

--------------------------------------------------------------------------------

 

 

(iii) Change in Option Price or Conversion Rate. Upon the happening of any of
the following events, namely, if the purchase price provided for in any Option
referred to in Section 7(f)(i), the additional consideration, if any, payable
upon the conversion or exchange of any Convertible Securities referred to in
Section 7(f)(i) or Section 7(f)(ii), or the rate at which Convertible Securities
referred to in Section 7(f)(i) or Section 7(f)(ii) are convertible into or
exchangeable for Subordinated Units shall change at any time (including, without
limitation, changes under or by reason of provisions designed to protect against
dilution), the number of Purchasable Warrant Units at the time of such event
shall forthwith be readjusted to the number of Purchasable Warrant Units that
could be purchased upon exercise of the Warrant had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold.

 

(iv) Distributions. Subject to the provisions of this Section 7(f), in case the
Partnership shall declare or make any other distribution upon any limited
partner interest in the Partnership (other than the Subordinated Units) payable
in Subordinated Units, Options or Convertible Securities, then any Subordinated
Units, Options or Convertible Securities, as the case may be, issuable in
payment of such distribution shall be deemed to have been issued or sold without
consideration.

 

(v) Consideration for Limited Partner Interests. In case any Subordinated Units,
Options or Convertible Securities shall be issued or sold for cash, the
consideration received therefor shall be deemed to be the net amount received by
the Partnership therefor, after deduction therefrom of any expenses incurred or
any underwriting discounts, commissions or concessions paid or allowed by the
Partnership in connection therewith. In case any Subordinated Units, Options or
Convertible Securities shall be issued or sold for a consideration other than
cash, the amount of the consideration other than cash received by the
Partnership shall be deemed to be the fair value of such consideration as
determined in good faith and agreed upon by both the Board of Directors of the
general partner of the Partnership and the Warrantholder, after deduction of any
expenses incurred or any underwriting discounts, commissions or concessions paid
or allowed by the Partnership in connection therewith. In case any Options shall
be issued in connection with the issue and sale of other securities of the
Partnership, together comprising one integral transaction in which no specific
consideration is allocated to such Options by the parties thereto, such Options
shall be deemed to have been issued for such consideration as determined in good
faith by the Board of Directors of the general partner of the Partnership. If
Subordinated Units, Options or Convertible Securities shall be issued or sold by
the Partnership and, in connection therewith, other Options or Convertible
Securities (the “Additional Rights”) are issued, then the consideration received
or deemed to be received by the Partnership shall be reduced by the fair market
value of the Additional Rights (as determined using the Black-Scholes Option
Pricing Model or another method mutually agreed to by both the Partnership and
the Warrantholder). The Board of Directors of the general partner of the
Partnership shall respond promptly, in writing, to an inquiry by the
Warrantholder as to its view of the fair market value of the Additional Rights.
In the event that the Board of Directors of the general partner of the
Partnership and the Warrantholder are unable to agree upon the fair market value
of the Additional Rights, the Partnership and the Warrantholder shall jointly
select an appraiser who is experienced in such matters. The decision of such
appraiser shall be final and conclusive, and the cost of such appraiser shall be
borne evenly by the Partnership and the Warrantholder.

 

 

 
8 

--------------------------------------------------------------------------------

 

 

(vi) Record Date. In case the Partnership shall take a record of the holders of
its Subordinated Units for the purpose of entitling them (A) to receive a
distribution payable in Subordinated Units, Options or Convertible Securities or
(B) to subscribe for or purchase Subordinated Units, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the Subordinated Units deemed to have been issued or sold upon the
declaration or the making of such distribution or the date of the granting of
such right of subscription or purchase, as the case may be.

 

(vii) Treasury Units. The number of Subordinated Units outstanding at any given
time shall not include units owned or held by or for the account of the
Partnership or any of its wholly owned subsidiaries, and the disposition of any
such units (other than the cancellation or retirement thereof) shall be
considered an issue or sale of Subordinated Units for purposes of this Section
7(f).

 

(g) [Intentionally left blank]

 

 (h) The adjustments required by this Section 7 shall be made whenever and as
often as any specified event requiring an adjustment shall occur, except that no
adjustment that would otherwise be required shall be made unless and until such
adjustment either by itself or with other adjustments not previously made
increases or decreases the number of Purchasable Warrant Units immediately prior
to the making of such adjustment by at least 1%. Any adjustment representing a
change of less than such minimum amount (except as aforesaid) shall be carried
forward and made as soon as such adjustment, together with other adjustments
required by this Section 7 and not previously made, would result in such minimum
adjustment.

 

Section 8. Purchase Rights. In addition to any adjustments pursuant to Section
7, if at any time the Partnership grants, issues or sells any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Subordinated Units
(the “Purchase Rights”), then the Warrantholder shall be entitled to acquire,
upon the terms applicable to such Purchase Rights, the aggregate Purchase Rights
which the Warrantholder could have acquired if the Warrantholder had held the
number of Subordinated Units acquirable upon complete exercise of this Warrant
(without regard to any limitations on exercise hereof) immediately before the
date as of which a record is taken for the grant, issuance or sale of such
Purchase Rights, or, if no such record is taken, the date as of which the record
holders of Subordinated Units are to be determined for the grant, issue or sale
of such Purchase Rights (provided, however, that, to the extent that the
Warrantholder’s right to participate in any such Purchase Right would result in
the Warrantholder exceeding the Maximum Percentage, then the Warrantholder shall
not be entitled to participate in such Purchase Right to such extent (and shall
not be entitled to beneficial ownership of such Common Units as a result of such
Purchase Right (and beneficial ownership) to such extent) and such Purchase
Right to such extent shall be held in abeyance for the Warrantholder until such
time or times as its right thereto would not result in the Warrantholder
(together with such Warrantholder’s affiliates) exceeding the Maximum
Percentage, at which time or times the Warrantholder shall be granted such right
(and any Purchase Right granted, issued or sold on such initial Purchase Right
or on any subsequent Purchase Right to be held similarly in abeyance) to the
same extent as if there had been no such limitation).

 

 

 
9 

--------------------------------------------------------------------------------

 

 

Section 9. Termination of Trading Event. If, at any time prior to the third
(3rd) anniversary of the Exercise Commencement Date, the Common Units have not
been listed for trading on an Eligible Market for a period of sixty (60) days (a
“Termination of Trading Event”), at the written request of the Warrantholder
delivered on or before the sixtieth (60th) day after the occurrence of the
Termination of Trading Event (the date the Warrantholder delivers a written
notice of such request, a “Put Notice Date”), the Partnership shall purchase
this Warrant from the Warrantholder by paying to the Warrantholder, within three
(3) Business Days of the date the Put Value is determined, cash in an amount
equal to the Put Value of the remaining unexercised portion of this Warrant on
the Put Notice Date. As used herein, “Eligible Market” means, the NYSE MKT LLC,
The NASDAQ Global Market, The NASDAQ Global Select Market, The NASDAQ Capital
Market or The New York Stock Exchange, Inc. As used herein, “Put Value” means
the value of this Warrant as determined by an independent third party valuation
firm or investment bank jointly selected by the Partnership and the
Warrantholder based on an enterprise value without deduction for liquidity and
minority interests, the costs of which valuation shall be borne by the
Partnership. The Partnership shall promptly engage such valuation firm and
promptly provide such valuation firm with all such information as it shall
reasonably request in completing its valuation work.

 

Section 10. Common Units Warrants. At such time as the outstanding Subordinated
Units are converted into Common Units pursuant to the terms of the Partnership
Agreement, as may be amended from to time, the Partnership shall issue to the
Warrantholder, in exchange for this Warrant, a new warrant (in the form of the
Common Units Warrants (as defined in the Warrant Issuance Agreement)) to
purchase a number of Common Units equal to the number of Common Units issuable
upon conversion of the Subordinated Units issuable upon exercise of the
remaining unexercised portion of this Warrant.

 

Section 11. Income Tax Treatment. The Warrantholder and the Partnership agree
that, solely for income tax purposes, the Warrants shall be treated from and
after issuance as if exercised by the holder thereof.  In connection therewith,
the Partnership shall issue to the holder of the Warrants information returns on
IRS Form K-1 (and corresponding forms for state, local and foreign income tax
reporting purposes) reflecting the allocations of income, gain, loss, deduction
and credit to the holder of the Warrants computed as if the Warrants had been
exercised in full upon issuance.

 

Section 12. Calculations and Fractional Interest. All calculations made pursuant
to this Warrant shall be made to the nearest cent. The Partnership shall not be
required to issue fractions of Warrant Units upon the exercise of this Warrant.
If any fractional Subordinated Unit would, except for the provisions of the
first sentence of this Section 10, be deliverable upon such exercise, the
Partnership, in lieu of delivering such fractional unit, shall pay to the
exercising Warrantholder an amount in cash equal to the fair market value of
such fractional Subordinated Unit on the date of exercise as determined in good
faith by the Board of Directors of the general partner of the Partnership.

 

Section 13. Benefits. Nothing in this Warrant shall be construed to give any
person or entity (other than the Partnership and the Warrantholder) any legal or
equitable right, remedy or claim, it being agreed that this Warrant shall be for
the sole and exclusive benefit of the Partnership and the Warrantholder.

 

Section 14. Adjustment Notices. Upon the happening of any event requiring an
adjustment of the Exercise Price, the Partnership shall promptly give written
notice thereof to the Warrantholder at the address appearing in the records of
the Partnership, stating the adjusted Exercise Price and the adjusted number of
Warrant Units resulting from such event and setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.
Failure to give such notice to the Warrantholder or any defect therein shall not
affect the legality or validity of the subject adjustment.

 

Section 15. Notices. Unless otherwise provided, any notice required or permitted
under this Warrant shall be given in writing and shall be deemed effectively
given as hereinafter described: (a) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (b) if given by electronic mail
or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (c) if given by mail, then such notice
shall be deemed given upon the earlier of (i) receipt of such notice by the
recipient or (ii) three (3) days after such notice is deposited in the first
class mail, postage prepaid, and (d) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one (1) Business
Day after delivery to such carrier. All notices shall be addressed as follows:
if to the Warrantholder, at its address as set forth in the Partnership’s books
and records or at such other address as the Warrantholder may designate by
advance written notice to the Partnership, and if to the Partnership, at the
address as follows or at such other address as the Partnership may designate by
advance written notice to the Warrantholder:

 

Oxford Resource Partners, LP

41 South High Street, Suite 3450

Columbus, Ohio 43215

Attn: Chief Legal Officer

Email: dmaher@oxfordresources.com

Fax: (614) 754-7100

 

 

 
10 

--------------------------------------------------------------------------------

 

 

Section 16. Section Headings. The section headings in this Warrant are for the
convenience of the Partnership and the Warrantholder and in no way alter,
modify, amend, limit or restrict the provisions hereof.

 

Section 17. Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

 

Section 18. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without reference to the choice of law provisions
thereof. The Partnership and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York located in New York County and the United States District Court for
the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Warrant and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Warrant. The Partnership and, by accepting this Warrant, the Warrantholder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. The Partnership
and, by accepting this Warrant, the Warrantholder, each irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE PARTNERSHIP AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER, HEREBY
WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO
THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO
THIS WAIVER.

 

Section 19. Rights as Limited Partner. Except as set forth herein or in the
Partnership Agreement, prior to the exercise of this Warrant, the Warrantholder
shall not have or exercise any rights as a limited partner of the Partnership by
virtue of its ownership of this Warrant, including, without limitation, the
right to receive distributions, exercise any rights to vote, or consent or
receive notice as unitholders in respect of the meetings of unitholders or any
other matter.

 

Section 20. Amendment; Waiver. Any term of this Warrant may be amended or waived
(including the adjustment provisions included in Section 7) only upon the
written consent of the Partnership and the Warrantholder, provided that nothing
herein shall preclude the Partnership from lowering the Exercise Price.

 

Section 21. Reservation of Subordinated Units. The Partnership shall at all
times reserve and keep available a number of its authorized but unissued
Subordinated Units that will be sufficient to permit the exercise in full of
this Warrant and all other outstanding warrants issued in connection with the
Second Lien Financing Agreement.

 

Section 22. Requirement for Signature. Unless and until signed by the
Partnership, this Warrant shall be invalid and of no force or effect and may not
be exercised by the holder hereof.

 

Section 23. Severability. In the event that any one or more of the provisions
contained in this Warrant shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in any other respect and the remaining
provisions of this Warrant shall not be in any way impaired so long as this
Warrant as so modified continues to express, without material change, the
original intentions of the Warrantholder and the Partnership as to the subject
matter hereof and the invalidity, illegality or unenforceability of any
provision in question does not substantially impair the respective expectations
or reciprocal obligations of the Warrantholder and the Partnership or the
practical realization of the benefits that would otherwise be conferred upon the
Warrantholder and the Partnership. The Warrantholder and the Partnership will
endeavor in good faith negotiations to replace any invalid, illegal or
unenforceable provision with a valid provision, the effect of which comes as
close as possible to that of the invalid, illegal or unenforceable provision.

 

[Signature on Following Page]

 



 
11 

--------------------------------------------------------------------------------

 



 

 

IN WITNESS WHEREOF, the Partnership has caused this Warrant to be duly executed
as of the date first above written.

 

 


Oxford Resource Partners, LP


By Oxford Resources GP, LLC, its general partner



 

 

By:                                                                          

      Daniel M. Maher, Senior Vice President

 

 

 
12 

--------------------------------------------------------------------------------

 

 

 

APPENDIX A

Oxford Resource Partners, LP

WARRANT EXERCISE FORM

 

To [Name]:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (the “Warrant”) for, and to purchase
thereunder by the payment of the Exercise Price and surrender of the Warrant,
Warrant Units as defined and provided for therein. The Warrant Units issuable
upon such election shall be evidenced only by the registration of such Warrant
Units on the books and records of the Partnership maintained for such purpose
and shall be issued in the name of the undersigned or as otherwise indicated
below.

 

Notwithstanding anything to the contrary contained herein, this election shall
constitute a representation by the Warrantholder of the Warrant submitting this
election that the recipient of the Subordinated Units issued upon the exercise
of this Warrant is an Eligible Citizen. The Partnership may rely on this
representation and warranty of the Warrantholder in determining whether the
recipient of the Subordinated Units issued upon the exercise of this Warrant is
an Eligible Citizen.

 

[Signature Page Follows]

 

 



 
B-1 

--------------------------------------------------------------------------------

 



 

 

Dated: _________________, _________

 

 



Note:The signature must correspond with the name of the Warrantholder as written
on the first page of the Warrant in every particular, without alteration or
enlargement or any change whatever, unless the Warrant has been assigned.

               Signature:                                                                        

 

                                                                                         

Name (please print)

                                                                                         

                                                                                         

Address

 

                                                                                         

Name for Registration

 

                                                                                         

Federal Identification or Social Security No.

 

 

Assignee:

                                                                                          

                                                                                         

                                                                                           



 

 



 
 B-2

--------------------------------------------------------------------------------

 



 

 

APPENDIX B

Oxford Resource Partners, LP

NET ISSUE ELECTION NOTICE

 

To: [Name]

 

Date: ____________,_______

 

 

 

The undersigned hereby elects under Section 3(f) of the within Warrant (the
“Warrant”) to surrender the right to purchase __________________ Subordinated
Units pursuant to the Warrant and hereby requests the issuance of
___________________ Subordinated Units. The units issuable upon such net issue
election shall be evidenced only by the registration of such Subordinated Units
on the books and records of the Partnership maintained for such purpose and
shall be issued in the name of the undersigned or as otherwise indicated below.

 



 

 

Signature

 

 

Name for Registration

 

 

Mailing Address



 

 

 
B-3

--------------------------------------------------------------------------------

 

  







EXHIBIT H

 

FORM OF COAL SALES AND COAL PRODUCTION REPORTS

 

(attached*)

 

 

 

* Attachment redacted.

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

 

FORM OF GENERAL PARTNER WARRANTS

 

(attached)

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED (the “Securities Act”), (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO
RULE 144 UNDER THE SECURITIES ACT WITHOUT RESTRICTION, OR (III) THE GP HAS
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS. NOTWITHSTANDING THE
FOREGOING THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR ANY OTHER MARGIN LOAN ENTERED INTO BY THE HOLDER OF THE SECURITIES OR
ITS AFFILIATES IN THE ORDINARY COURSE OF BUSINESS.

 

No. OXFGPW-_____

 June 24, 2013

                         

 

Oxford ResourceS GP, LLC

 

WARRANT TO PURCHASE CLASS B UNITS

 

For VALUE RECEIVED, [•] (the “Warrantholder”) is entitled to purchase, subject
to the provisions of this Warrant to Purchase Class B Units (this “Warrant”),
from OXFORD RESOURCES GP, LLC a Delaware limited liability company (the “GP”),
at an exercise price per unit equal to $0.01 per Class B Unit (the “Exercise
Price”), at any time after the date hereof (the “Exercise Commencement Date”)
and not later than 5:00 P.M., New York City time, on the fifth anniversary of
the date hereof (the “Exercise Expiration Date”), up to [●] units (the “Warrant
Units”) of the GP’s Class B Units representing membership interests (the “Class
B Units”). The number of Warrant Units purchasable upon exercise of this Warrant
(the “Purchasable Warrant Units”) shall be subject to adjustment from time to
time as described herein.

 

This Warrant is authorized under the terms of that certain Third Amended and
Restated Limited Liability Company Agreement of Oxford Resources GP, LLC
effective January 1, 2011, as amended by that certain First Amendment to Amended
and Restated Limited Liability Company Agreement dated June 24, 2013 (the
“Limited Liability Company Agreement”), and is issued in connection with that
certain Financing Agreement, dated as of June 24, 2013, by and among Oxford
Mining Company, LLC, a wholly owned subsidiary of Oxford Resource Partners, LP,
as borrower (the “Borrower”), the lenders signatory thereto, and Obsidian Agency
Services, Inc., as administrative agent (the “Second Lien Financing Agreement”).
Unless otherwise indicated herein or therein, capitalized terms used in this
Warrant or any appendix hereto shall have the respective meanings ascribed to
such terms herein or in the Limited Liability Company Agreement.

 

Section 1. Registration. The GP shall maintain books for the transfer and
registration of this Warrant. Upon the initial issuance of this Warrant, the GP
shall issue and register this Warrant in the name of the Warrantholder.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Section 2. Transfers. As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act, or an
exemption from such registration, and in compliance with any applicable state
securities laws. Subject to such restrictions, the GP shall transfer this
Warrant in whole or in part from time to time upon the books to be maintained by
the GP for that purpose, upon surrender thereof for transfer, properly endorsed
or accompanied by appropriate instructions for transfer and such other documents
as may be reasonably required by the GP, including, if required by the GP, an
opinion of its counsel to the effect that such transfer is exempt from the
registration requirements of the Securities Act, to establish that such transfer
is being made in accordance with the terms hereof, and a new warrant shall be
issued to the transferee with this Warrant being surrendered in whole or in part
by the Warrantholder and voided and canceled by the GP.

 

Section 3. Exercise of Warrant.

 

(a) This Warrant may be exercised in whole or in part at any time on or after
the Exercise Commencement Date and prior to the Exercise Expiration Date, upon
delivery of the warrant exercise form attached hereto as Appendix A (the “Notice
of Exercise”) and payment by certified check or wire transfer (or by net
exercise as provided in Section 3(f)) for the aggregate Exercise Price for that
number of Warrant Units then being purchased, to the GP during normal business
hours on any day other than a Saturday or Sunday on which banks are open for
business in New York City (a “Business Day”) at the GP’s principal executive
offices (or such other office or agency of the GP as the GP may designate by
notice to the Warrantholder, provided that any Notice of Exercise delivered
after 12:00 noon, New York City time, will be deemed delivered the next Business
Day). The Warrant Units so purchased shall be deemed to be issued to the
Warrantholder or the Warrantholder’s designee, as the record owner of such
Warrant Units, as of 5:00 P.M., New York City time, on the date on which the
aggregate Exercise Price shall have been paid (unless the exercise is a net
issuance exercise as provided in Section 3(f)). The Class B Units shall not be
certificated and shall be evidenced only by the registration of such Class B
Units on the books and records of the GP maintained for such purpose.

 

(b) Notwithstanding anything herein to the contrary, the Warrantholder shall not
be required to physically surrender this Warrant to the GP until the
Warrantholder has purchased all of the Warrant Units available hereunder and
this Warrant has been exercised in full, in which case the Warrantholder shall
surrender this Warrant to the GP for cancellation within three (3) days of the
date the final Notice of Exercise is delivered to the GP. Partial exercises of
this Warrant resulting in purchases of a portion of the total number of Warrant
Units available hereunder shall have the effect of lowering the outstanding
number of Purchasable Warrant Units hereunder in an amount equal to the
applicable number of Warrant Units purchased. The GP shall maintain records
showing the number of Warrant Units purchased and the date of such purchases.
The GP shall deliver any objection to any Notice of Exercise within one (1)
Business Day of receipt of such Notice of Exercise. In the event of any dispute
or discrepancy, the records of the GP shall be controlling and determinative in
the absence of manifest error. The Warrantholder and any assignee, by acceptance
of this Warrant, acknowledge and agree that, by reason of the provisions of this
Section 3(b), following the purchase of a portion of the Warrant Units
hereunder, the number of Warrant Units available for purchase hereunder at any
given time may be less than the amount stated on the face hereof.

 

 

 
2 

--------------------------------------------------------------------------------

 

 

(c) If this Warrant shall have been exercised in part and surrendered, the GP
shall, at its own expense and at the time of delivery of the certificate or
certificates representing Warrant Units, deliver to the Warrantholder a new
Warrant evidencing the rights of the Warrantholder to purchase the unpurchased
Warrant Units called for by this Warrant, which new Warrant shall in all other
respects be identical to this Warrant.

 

(d) If this Warrant is not exercised on or prior to 5:00 P.M., New York City
time on the Exercise Expiration Date, this Warrant shall be void and all rights
of the holder hereof shall cease.

 

(e) [Intentionally left blank]

 

(f) Notwithstanding any other provision contained herein to the contrary, the
Warrantholder may elect to receive, without the payment by the Warrantholder of
the aggregate Exercise Price in respect of the Class B Units to be acquired,
Class B Units equal to the value of this Warrant or any portion hereof by the
surrender of this Warrant (or such portion of this Warrant being so exercised)
together with the Net Issue Election Notice attached hereto as Appendix B (the
“Net Issue Election Notice”) duly executed, at the office of the GP. Thereupon,
the GP shall issue to the Warrantholder such number of fully paid, validly
issued and non-assessable (except as such non-assessability may be affected by
Sections 18-303, 18-607 or 18-804 of the Delaware Limited Liability Company Act)
Class B Units as is computed using the following formula:

 

 



X =

Y (A - B)

A



 

 

 

where

 

X = the number of Class B Units which shall be issued to the Warrantholder;

 

Y = the number of Warrant Units covered by this Warrant that the Warrantholder
is surrendering at such time for net issuance exercise (including both units to
be issued to the Warrantholder and units to be canceled as payment therefor);

 

A = the Fair Market Value (as defined below) of one Class B Unit as at the time
the net issue election is made; and

 

B = the Exercise Price in effect under this Warrant at the time the net issue
election is made.

 

For purposes of Rule 144(d) promulgated under the Securities Act of 1933, as in
effect on the Exercise Commencement Date, it is intended that the Warrant Units
issued in a net issuance exercise shall be deemed to have been acquired by the
Warrantholder, and the holding period for the Warrant Units shall be deemed to
have commenced, on the Exercise Commencement Date.

 

Section 4. Compliance with the Securities Act. Except as set forth in Section
2(g) of the Warrant Issuance Agreement, dated as of June 24, 2013, pursuant to
which this Warrant was issued1, any certificate evidencing the Warrant Units
shall bear a restrictive legend set forth on the first page of this Warrant.

 

 

 



--------------------------------------------------------------------------------



1 The same clarification should be made in the Common Units Warrants.

 
3 

--------------------------------------------------------------------------------

 

 

 

Section 5. Payment of Taxes. The GP will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Units issuable upon the exercise
of this Warrant; provided, however, that the GP shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance or delivery of any certificates for Warrant Units in a name other than
that of the Warrantholder in respect of which such Warrant Units are issued, and
in such case the GP shall not be required to issue or deliver any certificate
for Warrant Units or any Warrant until the person requesting the same has paid
to the GP the amount of such tax or has established to the GP’s reasonable
satisfaction that such tax has been paid. The Warrantholder shall be responsible
for income taxes due under federal, state or other law, if any such taxes are
due.

 

Section 6. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen or destroyed, the GP shall issue in exchange and
substitution of and upon cancellation of the mutilated Warrant, or in lieu of
and substitution for this Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Units, but only upon
receipt of evidence reasonably satisfactory to the GP of such loss, theft or
destruction of this Warrant, and with respect to a lost, stolen or destroyed
Warrant, reasonable indemnity or bond with respect thereto, if requested by the
GP.

 

Section 7. Adjustments. The Exercise Price and number of Purchasable Warrant
Units subject to this Warrant shall be subject to adjustment from time to time
as set forth in this Section 7. For purposes of this Section 7 Class A Units
representing membership interests of the GP and Class B Units shall be treated
as a single class. Whenever the Class A Units and Class B Units are treated as a
single class in this Warrant, such single class shall be referred to as the “GP
Units.”

 

(a) If the GP shall, at any time or from time to time while this Warrant is
outstanding, subdivide any of its outstanding GP Units into a greater number of
GP Units or combine any of its outstanding GP Units into a smaller number of GP
Units or issue by reclassification of any of its outstanding GP Units any units
representing its membership interests (including any such reclassification in
connection with a consolidation or merger in which the GP is the continuing
entity), then the number of Purchasable Warrant Units upon exercise of this
Warrant and the Exercise Price in effect immediately prior to the date upon
which such change shall become effective shall be adjusted by the GP so that the
Warrantholder thereafter exercising this Warrant shall be entitled to receive
the number of GP Units or other membership interests which the Warrantholder
would have received, if this Warrant had been exercised in full immediately
prior to such event upon payment of the Exercise Price that has been adjusted to
reflect the economics of such event to the Warrantholder. Such adjustments shall
be made successively whenever any event listed above shall occur.

 

 
4 

--------------------------------------------------------------------------------

 

 

 

(b) If any capital reorganization, reclassification of the membership interests
of the GP, consolidation or merger of the GP with another entity in which the GP
is not the continuing entity, or sale, transfer or other disposition of all or
substantially all of the GP’s assets to another entity shall be effected, in
each case, directly or indirectly or in one or more related transactions (each,
a “Fundamental Transaction”), then, as a condition of such Fundamental
Transaction, lawful and adequate provision shall be made whereby the
Warrantholder shall thereafter have the right to exercise this Warrant and
receive, upon the basis and upon the terms and conditions herein specified and
in lieu of the Warrant Units immediately theretofore issuable upon exercise of
this Warrant, such membership interests, securities or assets or property
(including cash) as would have been issuable or payable with respect to or in
exchange for a number of Warrant Units equal to the number of Warrant Units
immediately theretofore issuable upon exercise of this Warrant had this Warrant
been exercised in full immediately prior to such Fundamental Transaction (the
“Transaction Consideration”), and in any such case appropriate provision (as
determined in good faith by the Board of Directors of the GP) shall be made with
respect to the rights and interests of each Warrantholder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Exercise Price) shall thereafter be applicable as nearly equivalent as may
be practicable in relation to any Transaction Consideration deliverable upon the
exercise hereof. The GP shall not effect any such Fundamental Transaction unless
prior to or simultaneously with the consummation thereof the continuing entity
(if other than the GP) resulting from such consolidation or merger, or the
entity purchasing or otherwise acquiring such assets or other appropriate
entity, shall assume the obligation to deliver to the Warrantholder, at the last
address of the Warrantholder appearing on the books of the GP, such Transaction
Consideration as, in accordance with the foregoing provisions, the Warrantholder
may be entitled to receive upon exercise hereof, and the other obligations under
this Warrant. Without limiting the generality of the foregoing, the terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or continuing entity to comply with the
provisions of this Section 7(b) and insuring that this Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction. The aggregate Exercise Price for this
Warrant shall not be affected by any such Fundamental Transaction, but the GP
shall apportion such aggregate Exercise Price among the Transaction
Consideration in a reasonable manner reflecting the relative value of any
different components of the Transaction Consideration, if applicable. If holders
of GP Units are given any choice as to the securities, cash or property to be
received in a Fundamental Transaction, then the Warrantholder shall be given the
same choice as to the Transaction Consideration it receives upon any exercise of
this Warrant following such Fundamental Transaction. At the Warrantholder’s
request, any successor to the GP or continuing entity in such Fundamental
Transaction shall issue to the Warrantholder a new Warrant consistent with the
foregoing provisions and evidencing the Warrantholder’s right to purchase the
Transaction Consideration for the aggregate Exercise Price upon exercise
thereof.

 

(c) If the GP shall, at any time or from time to time while this Warrant is
outstanding, declare or make any dividend or other distribution of its assets
(or rights to acquire its assets) to holders of GP Units, by way of return of
capital or otherwise (including, without limitation, any distribution of cash,
GP Units or other securities or membership interests, property or options by way
of a dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Warrant, then, in each such case, the Warrantholder shall
be entitled to participate in such Distribution to the same extent that the
Warrantholder would have participated therein if the Warrantholder had held the
number of GP Units acquirable upon complete exercise of this Warrant (without
regard to any limitations on exercise hereof) immediately before the date as of
which a record is taken for such Distribution, or, if no such record is taken,
the date as of which the record holders of GP Units are to be determined for the
participation in such Distribution.

 

 

 
5 

--------------------------------------------------------------------------------

 

 

(d) An adjustment to the Exercise Price shall become effective immediately after
the payment date in the case of each distribution and immediately after the
effective date of each other event which requires an adjustment.

 

(e) In the event that, as a result of an adjustment made pursuant to this
Section 7, the Warrantholder shall become entitled to receive any membership
interests in the GP other than GP Units, the membership interests so receivable
upon exercise of this Warrant shall be subject thereafter to adjustment from
time to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Warrant Units contained in this Warrant.

 

(f) If and whenever the GP shall issue or sell, or is, in accordance with any of
Sections 7(f)(i) - (vii), deemed to have issued or sold, any GP Units (a
“Trigger Issuance”) for no consideration or for a consideration per unit less
than the Fair Market Value of the GP Units in effect at the time of such Trigger
Issuance (the “Current Fair Market Value”), the number of Purchasable Warrant
Units which may be purchased upon exercise of the Warrant shall be increased by
multiplying the number of Warrant Units which currently may be purchased upon
exercise of the Warrant by the following fraction:

 

          B          

   C + (D / E) 

where

 



 

A=

the number of Warrant Units that can currently be purchased upon exercise of the
Warrant;



 



 

B =

the number of GP Units outstanding after giving effect to the issuance of the
number of Additional GP Units issued or deemed to be issued as a result of the
Trigger Issuance;



 



 

C =

the number of GP Units outstanding immediately prior to the Trigger Issuance;



 



 

D =

the aggregate consideration, if any, received or deemed to be received by the GP
upon such Trigger Issuance; and



 



 

E =

the Current Fair Market Value.



 

For purposes of this Section 7(f), “Additional GP Units” shall mean all GP Units
issued by the GP or deemed to be issued pursuant to this Section 7(f).

 

For purposes of this Section 7(f), “Fair Market Value” of the GP Units shall
mean the highest price per GP Unit which the GP could obtain from a willing
buyer (not a current employee, director, officer, member or stockholder (or
affiliate of any of the foregoing) for GP Units sold by the GP, determined by
method mutually agreed to by both the GP and the Warrantholder). The Board of
Directors of the GP shall respond promptly, in writing, to an inquiry by the
Warrantholder as to its view of the fair market value of the GP Units. In the
event that the Board of Directors of the GP and the Warrantholder are unable to
agree upon the fair market value of the GP Units, the GP and the Warrantholder
shall jointly select an appraiser who is experienced in such matters. The
decision of such appraiser shall be final and conclusive, and the cost of such
appraiser shall be borne by the GP.

 

 

 
6 

--------------------------------------------------------------------------------

 

 

For purposes of this Section 7(f), the following Sections 7(f)(i) - (f)(vii)
shall also be applicable:

 

(i) Issuance of Rights or Options. In case at any time the GP shall in any
manner grant (directly and not by assumption in a merger or otherwise) any
warrants or other rights to subscribe for or to purchase, or any options for the
purchase of, GP Units or any membership interest or security convertible into or
exchangeable for GP Units (such warrants, rights or options being called
“Options” and such convertible or exchangeable limited partner interests or
securities being called “Convertible Securities”), whether or not such Options
or the right to convert or exchange any such Convertible Securities are
immediately exercisable,  and the price per unit for which GP Units are issuable
upon the exercise of such Options or upon the conversion or exchange of such
Convertible Securities (determined by dividing (A) the sum (which sum shall
constitute the applicable consideration) of (1) the total amount, if any,
received or receivable by the GP as consideration for the granting of such
Options, plus (2) the aggregate amount of additional consideration payable to
the GP upon the exercise of all such Options, plus (3), in the case of such
Options which relate to Convertible Securities, the aggregate amount of
additional consideration, if any, payable upon the issue or sale of such
Convertible Securities and upon the conversion or exchange thereof, by (B) the
total maximum number of GP Units issuable upon the exercise of such Options or
upon the conversion or exchange of all such Convertible Securities issuable upon
the exercise of such Options) shall be less than the Current Fair Market Value
in effect immediately prior to the time of the granting of such Options, then
the total number of GP Units issuable upon the exercise of such Options or upon
conversion or exchange of the total amount of such Convertible Securities
issuable upon the exercise of such Options shall be deemed to have been issued
for such price per unit as of the date of granting of such Options or the
issuance of such Convertible Securities and thereafter shall be deemed to be
outstanding for purposes of adjusting the number of Purchasable Warrant Units.
Except as otherwise provided in Section 7(f)(iii), no adjustment of the number
of Purchasable Warrant Units shall be made upon the actual issue of such GP
Units or of such Convertible Securities upon exercise of such Options or upon
the actual issue of such GP Units upon conversion or exchange of such
Convertible Securities.

 

(ii) Issuance of Convertible Securities. In case the GP shall in any manner
issue (directly and not by assumption in a merger or otherwise) or sell any
Convertible Securities, whether or not the rights to exchange or convert any
such Convertible Securities are immediately exercisable, and the price per unit
for which GP Units are issuable upon such conversion or exchange (determined by
dividing (A) the sum (which sum shall constitute the applicable consideration)
of (1) the total amount received or receivable by the GP as consideration for
the issue or sale of such Convertible Securities, plus (2) the aggregate amount
of additional consideration, if any, payable to the GP upon the conversion or
exchange thereof, by (B) the total number of GP Units issuable upon the
conversion or exchange of all such Convertible Securities), shall be less than
the Current Fair Market Value in effect immediately prior to the time of such
issue or sale, then the total maximum number of GP Units issuable upon
conversion or exchange of all such Convertible Securities shall be deemed to
have been issued as of the date of the issue or sale of such Convertible
Securities and thereafter shall be deemed to be outstanding for purposes of
adjusting the number of Purchasable Warrant Units, provided that except as
otherwise provided in Section 7(f)(iii), (X) no adjustment of the number of
Purchasable Warrant Units shall be made upon the actual issuance of such GP
Units upon conversion or exchange of such Convertible Securities and (Y) no
further adjustment of the number of Purchasable Warrant Units shall be made by
reason of the issue or sale of Convertible Securities upon exercise of any
Options to purchase any such Convertible Securities for which adjustments of the
Exercise Price have been made pursuant to the other provisions of Section 7(f).

 

 

 
7 

--------------------------------------------------------------------------------

 

 

(iii) Change in Option Price or Conversion Rate. Upon the happening of any of
the following events, namely, if the purchase price provided for in any Option
referred to in Section 7(f)(i), the additional consideration, if any, payable
upon the conversion or exchange of any Convertible Securities referred to in
Section 7(f)(i) or Section 7(f)(ii), or the rate at which Convertible Securities
referred to in Section 7(f)(i) or Section 7(f)(ii) are convertible into or
exchangeable for GP Units shall change at any time (including, without
limitation, changes under or by reason of provisions designed to protect against
dilution), the number of Purchasable Warrant Units at the time of such event
shall forthwith be readjusted to the number of Purchasable Warrant Units that
could be purchased upon exercise of the Warrant had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold.

 

(iv) Distributions. Subject to the provisions of this Section 7(f), in case the
GP shall declare or make any other distribution upon any membership interest in
the GP (other than the GP Units) payable in GP Units, Options or Convertible
Securities, then any GP Units, Options or Convertible Securities, as the case
may be, issuable in payment of such distribution shall be deemed to have been
issued or sold without consideration.

 

(v) Consideration for Membership Interests. In case any GP Units, Options or
Convertible Securities shall be issued or sold for cash, the consideration
received therefor shall be deemed to be the net amount received by the GP
therefor, after deduction therefrom of any expenses incurred or any underwriting
discounts, commissions or concessions paid or allowed by the GP in connection
therewith. In case any GP Units, Options or Convertible Securities shall be
issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the GP shall be deemed to be the fair
value of such consideration as determined in good faith and agreed upon by both
the Board of Directors of the GP and the Warrantholder, after deduction of any
expenses incurred or any underwriting discounts, commissions or concessions paid
or allowed by the GP in connection therewith. In case any Options shall be
issued in connection with the issue and sale of other securities of the GP,
together comprising one integral transaction in which no specific consideration
is allocated to such Options by the parties thereto, such Options shall be
deemed to have been issued for such consideration as determined in good faith by
the Board of Directors of the GP. If GP Units, Options or Convertible Securities
shall be issued or sold by the GP and, in connection therewith, other Options or
Convertible Securities (the “Additional Rights”) are issued, then the
consideration received or deemed to be received by the GP shall be reduced by
the fair market value of the Additional Rights (as determined using the
Black-Scholes Option Pricing Model or another method mutually agreed to by both
the GP and the Warrantholder). The Board of Directors of the GP shall respond
promptly, in writing, to an inquiry by the Warrantholder as to its view of the
fair market value of the Additional Rights. In the event that the Board of
Directors of the GP and the Warrantholder are unable to agree upon the fair
market value of the Additional Rights, the GP and the Warrantholder shall
jointly select an appraiser who is experienced in such matters. The decision of
such appraiser shall be final and conclusive, and the cost of such appraiser
shall be borne evenly by the GP and the Warrantholder.

 

 

 
8 

--------------------------------------------------------------------------------

 

 

(iv) Record Date. In case the GP shall take a record of the holders of its GP
Units for the purpose of entitling them (A) to receive a distribution payable in
GP Units, Options or Convertible Securities or (B) to subscribe for or purchase
GP Units, Options or Convertible Securities, then such record date shall be
deemed to be the date of the issue or sale of the GP Units deemed to have been
issued or sold upon the declaration or the making of such distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

(v) Treasury Units. The number of GP Units outstanding at any given time shall
not include units owned or held by or for the account of the GP or any of its
wholly owned subsidiaries, and the disposition of any such units (other than the
cancellation or retirement thereof) shall be considered an issue or sale of GP
Units for purposes of this Section 7(f).

 

(g) [Intentionally left blank]

 

 (h) The adjustments required by this Section 7 shall be made whenever and as
often as any specified event requiring an adjustment shall occur, except that no
adjustment that would otherwise be required shall be made unless and until such
adjustment either by itself or with other adjustments not previously made
increases or decreases the number of Purchasable Warrant Units immediately prior
to the making of such adjustment by at least 1%. Any adjustment representing a
change of less than such minimum amount (except as aforesaid) shall be carried
forward and made as soon as such adjustment, together with other adjustments
required by this Section 7 and not previously made, would result in such minimum
adjustment.

 

Section 8. Purchase Rights. In addition to any adjustments pursuant to Section
7, if at any time the GP grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of GP Units (the “Purchase Rights”),
then the Warrantholder shall be entitled to acquire, upon the terms applicable
to such Purchase Rights, the aggregate Purchase Rights which the Warrantholder
could have acquired if the Warrantholder had held the number of GP Units
acquirable upon complete exercise of this Warrant (without regard to any
limitations on exercise hereof) immediately before the date as of which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of GP Units are to be
determined for the grant, issue or sale of such Purchase Rights.

 

 

 
9 

--------------------------------------------------------------------------------

 

 

Section 9. Termination of Trading Event. If, at any time prior to the third
(3rd) anniversary of the Exercise Commencement Date, the Common Units have not
been listed for trading on an Eligible Market for a period of sixty (60) days (a
“Termination of Trading Event”), at the written request of the Warrantholder
delivered on or before the sixtieth (60th) day after the occurrence of the
Termination of Trading Event (the date the Warrantholder delivers a written
notice of such request, a “Put Notice Date”), the GP shall purchase this Warrant
from the Warrantholder by paying to the Warrantholder, within three (3) Business
Days of the date the Put Value is determined, cash in an amount equal to the Put
Value of the remaining unexercised portion of this Warrant on the Put Notice
Date. As used herein, “Eligible Market” means, the NYSE MKT LLC, The NASDAQ
Global Market, The NASDAQ Global Select Market, The NASDAQ Capital Market or The
New York Stock Exchange, Inc. As used herein, “Put Value” means the value of
this Warrant as determined by an independent third party valuation firm or
investment bank jointly selected by the GP and the Warrantholder based on an
enterprise value without deduction for liquidity and minority interests, the
costs of which valuation shall be borne by the GP. The GP shall promptly engage
such valuation firm and promptly provide such valuation firm with all such
information as it shall reasonably request in completing its valuation work.

 

Section 10. Income Tax Treatment. The Warrantholder and the GP agree that,
solely for income tax purposes, the Warrants shall be treated from and after
issuance as if exercised by the holder thereof.  In connection therewith, the GP
shall issue to the holder of the Warrants information returns on IRS Form K-1
(and corresponding forms for state, local and foreign income tax reporting
purposes) reflecting the allocations of income, gain, loss, deduction and credit
to the holder of the Warrants computed as if the Warrants had been exercised in
full upon issuance.

 

Section 11. Calculations and Fractional Interest. All calculations made pursuant
to this Warrant shall be made to the nearest cent. The GP shall not be required
to issue fractions of Warrant Units upon the exercise of this Warrant. If any
fractional Class B Unit would, except for the provisions of the first sentence
of this Section 10, be deliverable upon such exercise, the GP, in lieu of
delivering such fractional unit, shall pay to the exercising Warrantholder an
amount in cash equal to the fair market value of such fractional Class B Unit on
the date of exercise as determined in good faith by the Board of Directors of
the GP.

 

Section 12. Benefits. Nothing in this Warrant shall be construed to give any
person or entity (other than the GP and the Warrantholder) any legal or
equitable right, remedy or claim, it being agreed that this Warrant shall be for
the sole and exclusive benefit of the GP and the Warrantholder.

 

Section 13. Adjustment Notices. Upon the happening of any event requiring an
adjustment of the number of Class B Units issuable upon exercise of this
Warrant, the GP shall promptly give written notice thereof to the Warrantholder
at the address appearing in the records of the GP, stating the adjusted number
of Warrant Units resulting from such event and setting forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based. Failure to give such notice to the Warrantholder or any defect therein
shall not affect the legality or validity of the subject adjustment.

 

 

 
10 

--------------------------------------------------------------------------------

 

 

Section 14. Notices. Unless otherwise provided, any notice required or permitted
under this Warrant shall be given in writing and shall be deemed effectively
given as hereinafter described: (a) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (b) if given by electronic mail
or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (c) if given by mail, then such notice
shall be deemed given upon the earlier of (i) receipt of such notice by the
recipient or (ii) three (3) days after such notice is deposited in the first
class mail, postage prepaid, and (d) if given by an internationally recognized
overnight air courier, then such notice shall be deemed given one (1) Business
Day after delivery to such carrier. All notices shall be addressed as follows:
if to the Warrantholder, at its address as set forth in the GP’s books and
records or at such other address as the Warrantholder may designate by advance
written notice to the GP, and if to the GP, at the address as follows or at such
other address as the GP may designate by advance written notice to the
Warrantholder:

 

Oxford Resource Partners, LP

41 South High Street, Suite 3450

Columbus, Ohio 43215

Attn: Chief Legal Officer

Email: dmaher@oxfordresources.com

Fax: (614) 754-7100

 

Section 15. Section Headings. The section headings in this Warrant are for the
convenience of the GP and the Warrantholder and in no way alter, modify, amend,
limit or restrict the provisions hereof.

 

Section 16. Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective successors and assigns hereunder.

 

Section 17. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of New York, without reference to the choice of law provisions
thereof. The GP and, by accepting this Warrant, the Warrantholder, each
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York located in New York County and the United States District Court for
the Southern District of New York for the purpose of any suit, action,
proceeding or judgment relating to or arising out of this Warrant and the
transactions contemplated hereby. Service of process in connection with any such
suit, action or proceeding may be served on each party hereto anywhere in the
world by the same methods as are specified for the giving of notices under this
Warrant. The GP and, by accepting this Warrant, the Warrantholder, each
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. The GP and, by
accepting this Warrant, the Warrantholder, each irrevocably waives any objection
to the laying of venue of any such suit, action or proceeding brought in such
courts and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. EACH OF THE
GP AND, BY ITS ACCEPTANCE HEREOF, THE WARRANTHOLDER, HEREBY WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS WARRANT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

 

 
11 

--------------------------------------------------------------------------------

 

 

Section 18. Rights as a Member. Except as set forth herein or in the Limited
Liability Company Agreement, prior to the exercise of this Warrant, the
Warrantholder shall not have or exercise any rights as a member of the GP by
virtue of its ownership of this Warrant, including, without limitation, the
right to receive distributions, exercise any rights to vote, or consent or
receive notice as unitholders in respect of the meetings of unitholders or any
other matter.

 

Section 19. Amendment; Waiver. Any term of this Warrant may be amended or waived
(including the adjustment provisions included in Section 7) only upon the
written consent of the GP and the Warrantholder, provided that nothing herein
shall preclude the GP from lowering the Exercise Price.

 

Section 20. Reservation of Class B Units. The GP shall at all times reserve and
keep available a number of its authorized but unissued Class B Units that will
be sufficient to permit the exercise in full of this Warrant and all other
outstanding warrants issued in connection with the Second Lien Financing
Agreement.

 

Section 21. Requirement for Signature. Unless and until signed by the GP, this
Warrant shall be invalid and of no force or effect and may not be exercised by
the holder hereof.

 

Section 22. Severability. In the event that any one or more of the provisions
contained in this Warrant shall be determined to be invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in any other respect and the remaining
provisions of this Warrant shall not be in any way impaired so long as this
Warrant as so modified continues to express, without material change, the
original intentions of the Warrantholder and the GP as to the subject matter
hereof and the invalidity, illegality or unenforceability of any provision in
question does not substantially impair the respective expectations or reciprocal
obligations of the Warrantholder and the GP or the practical realization of the
benefits that would otherwise be conferred upon the Warrantholder and the GP.
The Warrantholder and the GP will endeavor in good faith negotiations to replace
any invalid, illegal or unenforceable provision with a valid provision, the
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provision.

 

[Signature on Following Page]

 

 

 
12 

--------------------------------------------------------------------------------

 

 

 

 

IN WITNESS WHEREOF, the GP has caused this Warrant to be duly executed as of the
date first above written.

 

 

Oxford ResourceS GP, LLC

 

By:                                                                

Name:                                                           

Title:                                                             

 

 

 
13 

--------------------------------------------------------------------------------

 

 

 

APPENDIX A

Oxford ResourceS GP, LLC

WARRANT EXERCISE FORM

 

To [Name]:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (the “Warrant”) for, and to purchase
thereunder by the payment of the Exercise Price and surrender of the Warrant,
Warrant Units as defined and provided for therein. The Warrant Units issuable
upon such election shall be evidenced only by the registration of such Warrant
Units on the books and records of the GP maintained for such purpose and shall
be issued in the name of the undersigned or as otherwise indicated below.

 

Notwithstanding anything to the contrary contained herein, this election shall
constitute a representation by the Warrantholder of the Warrant submitting this
election that the recipient of the GP issued upon the exercise of this Warrant
is an Eligible Citizen. The GP may rely on this representation and warranty of
the Warrantholder in determining whether the recipient of the Class B Units
issued upon the exercise of this Warrant is an Eligible Citizen.

 

[Signature Page Follows]

 

 

 

 
B-1 

--------------------------------------------------------------------------------

 

 

 

 

Dated: _________________, _________

 

 



Note:The signature must correspond with the name of the Warrantholder as written
on the first page of the Warrant in every particular, without alteration or
enlargement or any change whatever, unless the Warrant has been assigned.

                Signature:                                                            

 

                                                                              

Name (please print)

                                                                              

                                                                              

Address

 

                                                                              

Name for Registration

 

                                                                              

Federal Identification or Social Security No.

 

 

Assignee:

                                                                              

                                                                              

                                                                                



 

 

 

 
B-2 

--------------------------------------------------------------------------------

 

 

 

 

APPENDIX B

oxford resources gp, llc

NET ISSUE ELECTION NOTICE

 

To: [Name]

 

Date: ____________,_______

 

 

 

The undersigned hereby elects under Section 3(f) of the within Warrant (the
“Warrant”) to surrender the right to purchase __________________ Class B Units
pursuant to the Warrant and hereby requests the issuance of ___________________
Class B Units. The units issuable upon such net issue election shall be
evidenced only by the registration of such Class B Units on the books and
records of the GP maintained for such purpose and shall be issued in the name of
the undersigned or as otherwise indicated below.

 



 

 

Signature

 

 

Name for Registration

 

 

Mailing Address



 

 

 
B-3 

--------------------------------------------------------------------------------

 

 

EXHIBIT J 

 

Form of Accounts Receivable, Accounts Payable, Inventory and Equipment Reports 

 

(attached)   

 

 

 
 

--------------------------------------------------------------------------------

 

 



 

ACCOUNTS RECEIVABLE 

 

 

* Remainder of Accounts Receivable attachment redacted.

 

 



 

 
 

--------------------------------------------------------------------------------

 

 

 



 

ACCOUNTS PAYABLE 

 

 

* Remainder of Accounts Payable attachment redacted.

 

 



 
 

--------------------------------------------------------------------------------

 

 

 

[k8.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[k9.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[k10.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[k11.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[k12.jpg]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[k13.jpg]

 

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT K

 

Form of Amendment to Investors’ Rights Agreement

 

(attached)

 

 

 
 

--------------------------------------------------------------------------------

 

  

AMENDMENT

 

TO

 

INVESTORS’ RIGHTS AGREEMENT

 

This Amendment to Investors’ Rights Agreement (this “Amendment”) is entered into
as of June 24, 2013 by and among Oxford Resource Partners, LP, a Delaware
limited partnership (the “Partnership”), Oxford Resources GP, LLC, a Delaware
limited liability company (“GP”), AIM Oxford Holdings, LLC, a Delaware limited
liability company (“AIM”), C&T Coal, Inc., an Ohio corporation (“C&T Coal”),
Charles C. Ungurean and Thomas T. Ungurean, for the purpose of amending the
Investors’ Rights Agreement dated as of August 24, 2007 by and among the parties
hereto (the “IR Agreement”). Unless otherwise specified, capitalized terms used
but not defined herein are used as defined in the IR Agreement.

 

RECITALS

 

WHEREAS, pursuant to the Financing Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Financing Agreement”)
dated of even date herewith by and among Oxford Mining Company, LLC, an Ohio
limited liability company, the Partnership, each subsidiary of the Partnership
listed as a "Guarantor" on the signature pages thereto, the lenders from time to
time party thereto (the “Lenders”), Obsidian Agency Services, Inc., a California
corporation (“Obsidian”), as collateral agent for the Lenders, and Obsidian, as
administrative agent for the Lenders, the Required Lenders (as such term is
defined in the Financing Agreement) are to have the right to designate a
director for election to the Board (the “Director Designation Right”) in the
event they elect to exercise such Director Designation Right;

 

WHEREAS, the parties hereto seek to amend the IR Agreement to clarify the
respective rights and obligations of each party thereto in light of the Director
Designation Rights; and

 

WHEREAS, in accordance with Section 10(a) of the IR Agreement, the IR Agreement
may be amended by written agreement of the Partnership, GP, AIM and a Majority
of Investors;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the IR
Agreement is hereby amended as follows:

 

Section 1. Amendments.

 

(a)     Section 2(a) of the IR Agreement is hereby amended by restating it in
its entirety to read as follows:

 

(a)     Designation and Election of Board Members. For the C&T Coal Designation
Period, C&T Coal will have the right to designate that number of natural Persons
as is equal to the C&T Coal Designee Number to serve as members of the Board.
For the Lenders’ Designation Period, the Required Lenders will have the right
(which may or may not be exercised by the Required Lenders from time to time) to
designate the Lenders’ Designated Director to serve as a member of the Board.
AIM will have the right to designate the remaining members of the Board. In
order to effect these rights, each of AIM and the Investors (or their respective
Affiliates that own Membership Interests) shall vote the Membership Interests in
GP owned by such party in a manner so as to cause and maintain the election of
the Persons so designated.

 

 
 

--------------------------------------------------------------------------------

 

 

 

(b)     Section 1.1 of Exhibit A to the IR Agreement is hereby amended by
restating in their entirety the following definitions:

 

“Agreement” shall have the meaning set forth in the preamble, and shall include
any amendments thereto from time to time including without limitation that
certain Amendment to Investors’ Rights Agreement dated June 24, 2013.

 

“C&T Coal Designee Number” shall mean that number as is equal to the percentage
share of the total outstanding Membership Interests owned by C&T Coal and its
Affiliates at the relevant time of determination multiplied by the total number
of members of the Board at such time, with any fractional number being
eliminated by rounding down to the next whole number, provided that (a) the C&T
Coal Designee Number will be reduced if necessary such that the C&T Coal
Designee Number, the number of members of the Board that are Independent
Directors (as defined in the Partnership Agreement) and the member of the Board
that is a Lenders’ Designated Director (if one has been designated) are in total
less than fifty percent (50%) of the members of the Board and (b) the C&T Coal
Designee Number shall in no event be less than one (1).

 

(c)     Section 1.1 of Exhibit A to the IR Agreement is hereby further amended
by adding thereto in the appropriate place alphabetically the following
definitions, with the clause numbers for each definition in said Section 1.1 of
Exhibit A being modified as applicable to have the definitions numbered
consecutively with the first definition being clause (1) and so on:

 

“C&T Coal Designation Period” shall mean the period of time from the date hereof
until such time as the Investors cease to own in the aggregate at least fifteen
percent (15%) of the outstanding Class A Units (as such term is defined in the
Limited Liability Company Agreement).

 

“Financing Agreement” shall mean the Financing Agreement dated as of June 24,
2013 by and among Oxford Mining Company, LLC, an Ohio limited liability company,
the Partnership, each subsidiary of the Partnership listed as a "Guarantor" on
the signature pages thereto, the Lenders, Obsidian, as collateral agent for the
Lenders, and Obsidian, as administrative agent for the Lenders, as such
Financing Agreement is amended, amended and restated, supplemented or otherwise
modified from time to time.

 

“Lenders” shall mean the “Lenders” (as such term is defined in the Financing
Agreement).

 

 
2

--------------------------------------------------------------------------------

 

 

 

“Lenders’ Designated Director” shall mean the Person (if any) designated by the
Required Lenders from time to time to be a member of the Board, provided that
such Person shall be subject to the approval of AIM (which approval shall not be
unreasonably withheld) and a Majority of Investors (which approval shall not be
unreasonably withheld), it being understood and agreed that any senior
management employee of an Agent (as such term is defined in the Financing
Agreement) is hereby automatically deemed approved by AIM and a Majority of
Investors.

 

“Lenders’ Designation Period” shall mean the period of time during which the
Required Lenders have the right to designate a Lenders’ Designated Director
pursuant to the Financing Agreement.

 

“Obsidian” shall mean Obsidian Agency Services, Inc., a California corporation.

 

“Required Lenders” shall mean the “Required Lenders” (as such term is defined in
the Financing Agreement).

 

(d)     Section 10(a) of the IR Agreement is hereby amended by restating it in
its entirety to read as follows:

 

(a)     Amendment and Modification. Subject to applicable law, this Agreement
may be amended, modified or supplemented only by written agreement of the
Partnership, GP, AIM and a Majority of Investors, provided that this Agreement
may be amended, modified or supplemented by written agreement of AIM and a
Majority of Investors only if such amendment, modification or supplement does
not affect the rights of either the Partnership or GP, and provided, further,
that none of the provisions herein relating to the rights of the Required
Lenders to designate a Lenders’ Designated Director or any other provisions of
this Agreement that have application thereto may be amended, modified or
supplemented without the express written consent of the Required Lenders.

 

(e)     Section 10(c) of the IR Agreement is hereby amended by adding thereto at
the end thereof the following:

 

If to any of the Lenders, to:

 



Obsidian Agency Services, Inc.,
as Agent for the Lenders
c/o Tennenbaum Capital Partners

2951 28th Street, Suite 1000
Santa Monica, California 90405
Attention:Asher Finci
Telephone: (310) 566-1000
Telecopier: (310) 899-4950 

with a copy to: 



  

 
3

--------------------------------------------------------------------------------

 

 



Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Frederic L. Ragucci, Esq.
Telephone: (212) 756-2000
Telecopier: (212) 593-5955 



 

(f)     Section 10 of the IR Agreement is hereby additionally amended by adding
thereto a new Section 10(j) which shall read as follows:

 

(j) Compensation and Expenses of Lenders’ Designated Director. The Lenders’
Designated Director shall not receive any compensation for serving as a member
of the Board, but the GP or the Partnership shall pay all costs and expenses
incurred by the Lenders’ Designated Director in connection with attendance at
any meetings of the Board (including the meetings of any committees or
sub-committees thereof).

 

(g)     Section 10 of the IR Agreement is hereby further amended by adding
thereto a new Section 10(k) which shall read as follows:

 

(k)     Status of Lenders. The Lenders shall be considered to be parties hereto
and not a third party for purposes of the provisions herein relating to the
rights of the Required Lenders to designate a Lenders’ Designated Director and
any other provisions of this Agreement that have application thereto.

 

Section 2. Status of IR Agreement. Except as expressly modified and amended
herein, all of the terms and conditions of the IR Agreement shall remain in full
force and effect. The parties hereto acknowledge and agree that the IR Agreement
has not been amended prior to this Amendment.

 

Section 3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the laws that
might otherwise govern under applicable principles of conflicts of law of the
State of Delaware) as to all matters, including matters of validity,
construction, effect, performance and remedies.

 

Section 4. Facsimiles; Counterparts. This Amendment may be executed by facsimile
signatures by any party and such signature shall be deemed binding for all
purposes hereof, without delivery of an original signature being thereafter
required. This Amendment may be executed in one or more counterparts, each of
which, when executed, shall be deemed to be an original, and all of which
together shall constitute one and the same document.

 

[Signature Page Follows]

 

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first above written.

  



  OXFORD RESOURCE PARTNERS, LP     By: Oxford Resources GP, LLC, its general
partner             
By:                                                                                                          
    Name: Daniel M. Maher     Title: Senior Vice President             OXFORD
RESOURCES GP, LLC            
By:                                                                                                          
    Name: Daniel M. Maher     Title: Senior Vice President             AIM
OXFORD HOLDINGS, LLC     By:     AIM Coal, LLC, its Manager     By:     AIM Coal
Management LLC, its Manager    
By:                                                                                                          
    Name: Matthew P. Carbone     Title: Member           C&T COAL, INC.    
By:                                                                                                          
    Name: Charles C. Ungurean     Title: President    
                                                                                                                
    Charles C. Ungurean          
                                                                                                                
    Thomas T. Ungurean  



 